UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05962 Name of Registrant: Vanguard Variable Insurance Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31st Date of reporting period: September 30, 2016 Item 1: Schedule of Investments Vanguard High Yield Bond Portfolio Schedule of Investments (unaudited) As of September 30, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (1.5%) U.S. Government Securities (1.5%) United States Treasury Note/Bond 0.875% 11/30/16 4,060 4,064 United States Treasury Note/Bond 0.875% 2/28/17 5,250 5,260 Total U.S. Government and Agency Obligations (Cost $9,316) Corporate Bonds (95.5%) Finance (9.7%) Banking (0.3%) Royal Bank of Scotland Group plc 6.125% 12/15/22 1,635 1,741 Finance Companies (6.7%) AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 3.750% 5/15/19 1,480 1,512 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 4.500% 5/15/21 1,810 1,891 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 5.000% 10/1/21 755 802 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 4.625% 7/1/22 585 615 Aircastle Ltd. 6.250% 12/1/19 345 378 Aircastle Ltd. 5.125% 3/15/21 30 32 Aircastle Ltd. 5.500% 2/15/22 830 896 Aircastle Ltd. 5.000% 4/1/23 1,225 1,280 1 CIT Group Inc. 6.625% 4/1/18 2,555 2,708 1 CIT Group Inc. 5.500% 2/15/19 2,270 2,395 CIT Group Inc. 3.875% 2/19/19 1,100 1,121 CIT Group Inc. 5.375% 5/15/20 2,915 3,119 CIT Group Inc. 5.000% 8/15/22 1,205 1,277 Homer City Generation LP 8.734% 10/1/26 3,575 1,296 International Lease Finance Corp. 5.875% 4/1/19 1,455 1,557 International Lease Finance Corp. 6.250% 5/15/19 2,042 2,211 International Lease Finance Corp. 8.250% 12/15/20 1,511 1,792 International Lease Finance Corp. 4.625% 4/15/21 970 1,016 International Lease Finance Corp. 8.625% 1/15/22 900 1,106 International Lease Finance Corp. 5.875% 8/15/22 90 100 iStar Financial Inc. 5.000% 7/1/19 305 305 Navient Corp. 8.450% 6/15/18 815 876 Navient Corp. 5.500% 1/15/19 2,730 2,777 Navient Corp. 8.000% 3/25/20 2,000 2,156 Navient Corp. 6.625% 7/26/21 315 316 Navient Corp. 7.250% 1/25/22 615 630 Navient Corp. 5.500% 1/25/23 2,325 2,146 Navient Corp. 7.250% 9/25/23 590 589 1 OneMain Financial Holdings LLC 6.750% 12/15/19 285 300 Springleaf Finance Corp. 5.250% 12/15/19 210 214 Springleaf Finance Corp. 8.250% 12/15/20 2,300 2,524 Springleaf Finance Corp. 7.750% 10/1/21 470 494 Insurance (1.9%) 1 Liberty Mutual Group Inc. 7.800% 3/15/37 1,560 1,825 LifePoint Health Inc. 5.875% 12/1/23 1,635 1,692 MGIC Investment Corp. 5.750% 8/15/23 725 754 Radian Group Inc. 5.250% 6/15/20 295 312 Radian Group Inc. 7.000% 3/15/21 1,525 1,719 Unum Group 7.375% 6/15/32 175 211 2 Voya Financial Inc. 5.650% 5/15/53 2,725 2,722 WellCare Health Plans Inc. 5.750% 11/15/20 1,915 1,977 Other Finance (0.3%) CNO Financial Group Inc. 4.500% 5/30/20 150 153 CNO Financial Group Inc. 5.250% 5/30/25 910 912 1,3 Lincoln Finance Ltd. 6.875% 4/15/21 265 320 1 Lincoln Finance Ltd. 7.375% 4/15/21 485 522 Real Estate Investment Trusts (0.5%) Felcor Lodging LP 5.625% 3/1/23 2,325 2,383 Felcor Lodging LP 6.000% 6/1/25 660 685 Industrial (82.9%) Basic Industry (7.8%) AK Steel Corp. 7.625% 10/1/21 355 342 AK Steel Corp. 7.500% 7/15/23 2,265 2,407 1 Anglo American Capital plc 3.625% 5/14/20 1,025 1,022 1 Anglo American Capital plc 4.125% 4/15/21 855 845 1 Anglo American Capital plc 4.125% 9/27/22 665 652 1 Anglo American Capital plc 4.875% 5/14/25 850 869 ArcelorMittal 5.125% 6/1/20 295 310 ArcelorMittal 7.250% 2/25/22 560 636 ArcelorMittal 6.125% 6/1/25 670 730 4,5 Arch Coal Inc. Bank Loan 5.000% 5/16/18 800 800 4,5 Arch Coal Inc. Bank Loan 7.500% 5/16/18 3,420 2,582 1 Axalta Coating Systems LLC 4.875% 8/15/24 685 702 1 Cascades Inc. 5.500% 7/15/22 300 305 Chemours Co. 6.625% 5/15/23 2,565 2,488 Chemours Co. 7.000% 5/15/25 490 480 1,3 Constellium NV 4.625% 5/15/21 125 124 1 Constellium NV 8.000% 1/15/23 1,520 1,545 1 Constellium NV 5.750% 5/15/24 500 459 Freeport-McMoRan Inc. 3.875% 3/15/23 325 293 Freeport-McMoRan Inc. 4.550% 11/14/24 1,740 1,579 Freeport-McMoRan Inc. 5.400% 11/14/34 1,090 899 Freeport-McMoRan Inc. 5.450% 3/15/43 2,200 1,793 Graphic Packaging International Inc. 4.125% 8/15/24 760 764 Hexion US Finance Corp. 6.625% 4/15/20 1,545 1,356 1,3 INEOS Group Holdings SA 5.750% 2/15/19 790 910 1 INEOS Group Holdings SA 5.875% 2/15/19 1,385 1,416 1 New Gold Inc. 7.000% 4/15/20 260 268 1 New Gold Inc. 6.250% 11/15/22 95 97 1 Novelis Corp. 6.250% 8/15/24 1,580 1,679 1 Novelis Corp. 5.875% 9/30/26 1,475 1,510 Steel Dynamics Inc. 5.125% 10/1/21 1,320 1,373 Steel Dynamics Inc. 5.500% 10/1/24 1,185 1,244 Teck Resources Ltd. 3.750% 2/1/23 295 271 1 Teck Resources Ltd. 8.500% 6/1/24 1,395 1,604 Teck Resources Ltd. 6.125% 10/1/35 235 223 Teck Resources Ltd. 6.000% 8/15/40 200 186 Teck Resources Ltd. 6.250% 7/15/41 645 613 Teck Resources Ltd. 5.200% 3/1/42 150 129 Teck Resources Ltd. 5.400% 2/1/43 1,450 1,262 United States Steel Corp. 7.375% 4/1/20 1,034 1,026 United States Steel Corp. 6.875% 4/1/21 590 584 1 United States Steel Corp. 8.375% 7/1/21 2,640 2,887 United States Steel Corp. 7.500% 3/15/22 155 154 United States Steel Corp. 6.650% 6/1/37 460 369 1,3 VWR Funding Inc. 4.625% 4/15/22 3,500 4,008 1 Westlake Chemical Corp. 4.625% 2/15/21 760 797 1 Westlake Chemical Corp. 4.875% 5/15/23 230 240 Capital Goods (8.1%) 1 ARD Finance SA 7.125% 9/15/23 1,495 1,488 1 Ardagh Packaging Finance plc / Ardagh Holdings USA Inc. 7.250% 5/15/24 1,415 1,504 1 Ashtead Capital Inc. 6.500% 7/15/22 825 869 Berry Plastics Corp. 5.500% 5/15/22 60 62 Berry Plastics Corp. 5.125% 7/15/23 60 61 Berry Plastics Escrow LLC/Berry Plastics Escrow Corp. 6.000% 10/15/22 750 792 1 BlueLine Rental Finance Corp. 7.000% 2/1/19 415 362 1 Cemex Finance LLC 6.000% 4/1/24 290 296 1 Cemex SAB de CV 6.125% 5/5/25 3,580 3,679 1 Cemex SAB de CV 7.750% 4/16/26 735 812 Clean Harbors Inc. 5.250% 8/1/20 2,006 2,064 Clean Harbors Inc. 5.125% 6/1/21 2,033 2,084 CNH Industrial Capital LLC 3.625% 4/15/18 1,145 1,162 CNH Industrial Capital LLC 3.875% 7/16/18 2,015 2,055 CNH Industrial Capital LLC 3.375% 7/15/19 257 262 CNH Industrial Capital LLC 4.375% 11/6/20 1,230 1,289 CNH Industrial Capital LLC 4.875% 4/1/21 1,155 1,230 CNH Industrial NV 4.500% 8/15/23 2,320 2,337 Eagle Materials Inc. 4.500% 8/1/26 185 188 1 HD Supply Inc. 5.250% 12/15/21 1,105 1,174 1 HD Supply Inc. 5.750% 4/15/24 280 294 1 Huntington Ingalls Industries Inc. 5.000% 11/15/25 385 407 Masco Corp. 7.750% 8/1/29 480 575 Masco Corp. 6.500% 8/15/32 120 132 Owens Corning 9.000% 6/15/19 143 166 1 Owens-Brockway Glass Container Inc. 5.875% 8/15/23 895 960 1 Owens-Brockway Glass Container Inc. 6.375% 8/15/25 355 392 PulteGroup Inc. 5.500% 3/1/26 1,060 1,112 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 5.750% 10/15/20 985 1,013 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 8.250% 2/15/21 2,070 2,153 1 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 5.125% 7/15/23 1,490 1,537 1 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 7.000% 7/15/24 440 471 1 Signode Industrial Group Lux SA/Signode Industrial Group US Inc. 6.375% 5/1/22 1,285 1,296 1 Standard Industries Inc. 5.500% 2/15/23 295 308 1 Standard Industries Inc. 5.375% 11/15/24 1,085 1,124 1 Standard Industries Inc. 6.000% 10/15/25 4,295 4,606 Terex Corp. 6.000% 5/15/21 1,350 1,380 TransDigm Inc. 6.500% 7/15/24 400 421 TransDigm Inc. 6.500% 5/15/25 2,635 2,740 United Rentals North America Inc. 6.125% 6/15/23 355 372 United Rentals North America Inc. 4.625% 7/15/23 840 860 United Rentals North America Inc. 5.500% 7/15/25 1,025 1,053 United Rentals North America Inc. 5.875% 9/15/26 870 896 1 USG Corp. 5.500% 3/1/25 263 283 Vulcan Materials Co. 7.150% 11/30/37 220 271 Communication (25.5%) 1 Altice Financing SA 6.625% 2/15/23 615 630 1 Altice US Finance I Corp. 5.500% 5/15/26 1,900 1,952 1 Bankrate Inc. 6.125% 8/15/18 385 389 Belo Corp. 7.750% 6/1/27 205 222 Belo Corp. 7.250% 9/15/27 616 654 CCO Holdings LLC / CCO Holdings Capital Corp. 5.250% 3/15/21 250 260 CCO Holdings LLC / CCO Holdings Capital Corp. 5.250% 9/30/22 365 381 CCO Holdings LLC / CCO Holdings Capital Corp. 5.125% 2/15/23 400 416 1 CCO Holdings LLC / CCO Holdings Capital Corp. 5.125% 5/1/23 2,990 3,117 CCO Holdings LLC / CCO Holdings Capital Corp. 5.750% 9/1/23 1,150 1,216 CCO Holdings LLC / CCO Holdings Capital Corp. 5.750% 1/15/24 145 153 1 CCO Holdings LLC / CCO Holdings Capital Corp. 5.375% 5/1/25 2,441 2,551 1 CCO Holdings LLC / CCO Holdings Capital Corp. 5.750% 2/15/26 1,450 1,533 1 CCO Holdings LLC / CCO Holdings Capital Corp. 5.500% 5/1/26 1,686 1,762 1 CCO Holdings LLC / CCO Holdings Capital Corp. 5.875% 5/1/27 745 792 1 Cequel Communications Holdings I LLC / Cequel Capital Corp. 5.125% 12/15/21 1,935 1,933 1 Charter Communications Operating LLC / Charter Communications Operating Capital 6.484% 10/23/45 1,341 1,618 1 Columbus International Inc. 7.375% 3/30/21 1,455 1,542 CSC Holdings LLC 7.625% 7/15/18 905 975 CSC Holdings LLC 8.625% 2/15/19 1,345 1,498 CSC Holdings LLC 6.750% 11/15/21 1,590 1,681 1 CSC Holdings LLC 5.500% 4/15/27 2,030 2,076 DISH DBS Corp. 6.750% 6/1/21 3,805 4,100 DISH DBS Corp. 5.875% 7/15/22 3,405 3,507 DISH DBS Corp. 5.000% 3/15/23 525 511 DISH DBS Corp. 5.875% 11/15/24 245 243 1 DISH DBS Corp. 7.750% 7/1/26 2,350 2,497 Embarq Corp. 7.995% 6/1/36 720 729 Frontier Communications Corp. 11.000% 9/15/25 2,030 2,114 Gannett Co. Inc. 5.125% 7/15/20 1,995 2,070 1 Gannett Co. Inc. 4.875% 9/15/21 410 426 Gannett Co. Inc. 6.375% 10/15/23 2,300 2,472 1 Gannett Co. Inc. 5.500% 9/15/24 200 209 1 Gray Television Inc. 5.125% 10/15/24 855 838 1 Gray Television Inc. 5.875% 7/15/26 650 660 Lamar Media Corp. 5.000% 5/1/23 1,070 1,132 Lamar Media Corp. 5.375% 1/15/24 115 121 Lamar Media Corp. 5.750% 2/1/26 170 183 Level 3 Escrow II Inc. 5.375% 8/15/22 2,515 2,628 Level 3 Financing Inc. 5.625% 2/1/23 870 905 Level 3 Financing Inc. 5.125% 5/1/23 1,120 1,156 Level 3 Financing Inc. 5.375% 1/15/24 450 470 Level 3 Financing Inc. 5.375% 5/1/25 1,120 1,168 1 Level 3 Financing Inc. 5.250% 3/15/26 1,500 1,549 Liberty Interactive LLC 8.500% 7/15/29 1,465 1,604 Liberty Interactive LLC 8.250% 2/1/30 3,945 4,241 MetroPCS Wireless Inc. 6.625% 11/15/20 2,035 2,086 National CineMedia LLC 6.000% 4/15/22 1,095 1,142 1 NBCUniversal Enterprise Inc. 5.250% 3/29/49 1,940 2,081 Netflix Inc. 5.500% 2/15/22 980 1,055 Netflix Inc. 5.875% 2/15/25 2,995 3,227 1 Nielsen Finance LLC / Nielsen Finance Co. 5.000% 4/15/22 4,155 4,290 1 Numericable Group SA 6.000% 5/15/22 1,275 1,297 1 Numericable-SFR SA 7.375% 5/1/26 1,450 1,479 Quebecor Media Inc. 5.750% 1/15/23 2,385 2,499 Qwest Corp. 6.875% 9/15/33 481 480 SBA Communications Corp. 4.875% 7/15/22 1,545 1,597 Sinclair Television Group Inc. 6.125% 10/1/22 205 217 1 Sinclair Television Group Inc. 5.625% 8/1/24 115 117 1 Sinclair Television Group Inc. 5.875% 3/15/26 2,740 2,850 1 Sinclair Television Group Inc. 5.125% 2/15/27 1,590 1,554 1 Sirius XM Radio Inc. 4.250% 5/15/20 305 311 1 Sirius XM Radio Inc. 4.625% 5/15/23 390 392 1 Sirius XM Radio Inc. 6.000% 7/15/24 1,193 1,268 1 Sirius XM Radio Inc. 5.375% 4/15/25 382 394 1 Softbank Corp. 4.500% 4/15/20 5,125 5,304 Sprint Capital Corp. 8.750% 3/15/32 635 652 Sprint Corp. 7.250% 9/15/21 2,590 2,603 Sprint Corp. 7.875% 9/15/23 4,285 4,306 Sprint Corp. 7.125% 6/15/24 905 882 Sprint Corp. 7.625% 2/15/25 1,215 1,206 1 Sprint Nextel Corp. 9.000% 11/15/18 3,785 4,173 1 Sprint Nextel Corp. 7.000% 3/1/20 3,820 4,106 T-Mobile USA Inc. 6.633% 4/28/21 2,665 2,808 Telecom Italia Capital SA 6.375% 11/15/33 381 388 Telecom Italia Capital SA 6.000% 9/30/34 1,005 994 Telecom Italia Capital SA 7.721% 6/4/38 1,280 1,400 Time Warner Cable Inc. 5.875% 11/15/40 60 67 Time Warner Cable Inc. 5.500% 9/1/41 1,973 2,110 4,5 Tribune Company Bank Loan 3.750% 12/27/20 1,898 1,908 Tribune Media Co. 5.875% 7/15/22 2,300 2,329 1 Unitymedia Hessen GmbH & Co. KG / Unitymedia NRW GmbH 5.500% 1/15/23 1,190 1,235 1 Univision Communications Inc. 5.125% 5/15/23 550 557 1 Univision Communications Inc. 5.125% 2/15/25 3,920 3,940 1 UPCB Finance VI Ltd. 6.875% 1/15/22 881 926 Videotron Ltd. 5.000% 7/15/22 3,463 3,610 1 Videotron Ltd. 5.375% 6/15/24 260 270 1 Virgin Media Secured Finance plc 5.375% 4/15/21 1,157 1,206 1 Virgin Media Secured Finance plc 5.500% 1/15/25 610 626 1 Virgin Media Secured Finance plc 5.500% 8/15/26 355 362 1 VTR Finance BV 6.875% 1/15/24 2,720 2,815 1 Wind Acquisition Finance SA 4.750% 7/15/20 2,185 2,201 1 Wind Acquisition Finance SA 7.375% 4/23/21 1,900 1,990 1 WMG Acquisition Corp. 6.750% 4/15/22 2,187 2,313 1 WMG Acquisition Corp. 5.000% 8/1/23 740 753 Zayo Group LLC / Zayo Capital Inc. 6.000% 4/1/23 3,315 3,472 Zayo Group LLC / Zayo Capital Inc. 6.375% 5/15/25 1,430 1,523 Consumer Cyclical (8.3%) 1 Activision Blizzard Inc. 6.125% 9/15/23 1,555 1,709 1 Adient Global Holdings Ltd. 4.875% 8/15/26 1,565 1,571 American Axle & Manufacturing Inc. 6.625% 10/15/22 1,300 1,376 1 Carlson Travel Holdings Inc. 7.500% 8/15/19 525 513 1 Carlson Wagonlit BV 6.875% 6/15/19 2,440 2,538 Cedar Fair LP / Canada's Wonderland Co. / MagnumManagement Corp. 5.375% 6/1/24 835 881 Corrections Corp. of America 4.125% 4/1/20 1,400 1,319 Dana Holding Corp. 5.375% 9/15/21 557 578 Dana Holding Corp. 5.500% 12/15/24 1,055 1,073 4,5 Delta Alpha Topco Bank Loan 7.750% 7/29/22 1,650 1,652 GLP Capital LP / GLP Financing II Inc. 4.375% 4/15/21 105 111 GLP Capital LP / GLP Financing II Inc. 5.375% 11/1/23 2,630 2,847 GLP Capital LP / GLP Financing II Inc. 5.375% 4/15/26 1,810 1,950 Group 1 Automotive Inc. 5.000% 6/1/22 1,335 1,342 1 Group 1 Automotive Inc. 5.250% 12/15/23 1,055 1,062 1 Hanesbrands Inc. 4.625% 5/15/24 730 749 1 Hanesbrands Inc. 4.875% 5/15/26 735 755 1 Hilton Domestic Operating Co. Inc. 4.250% 9/1/24 1,770 1,803 1 IHO Verwaltungs GmbH 4.500% 9/15/23 725 730 1 IHO Verwaltungs GmbH 4.750% 9/15/26 680 683 4,5 Ion Media Networks Bank Loan 4.750% 12/18/20 1,368 1,376 KB Home 4.750% 5/15/19 830 851 KB Home 8.000% 3/15/20 120 134 KB Home 7.000% 12/15/21 150 161 KB Home 7.500% 9/15/22 215 233 KB Home 7.625% 5/15/23 1,300 1,384 1 KFC Holding Co./Pizza Hut Holdings LLC/Taco Bell of America LLC 5.000% 6/1/24 815 852 1 KFC Holding Co./Pizza Hut Holdings LLC/Taco Bell of America LLC 5.250% 6/1/26 760 804 L Brands Inc. 6.625% 4/1/21 1,430 1,650 4,5 La Quinta Intermediate Holdings LLC Bank Loan 3.750% 4/14/21 1,829 1,817 Lennar Corp. 4.750% 4/1/21 740 788 Lennar Corp. 4.875% 12/15/23 625 641 Neiman Marcus Group Inc. 7.125% 6/1/28 1,820 1,688 Penske Automotive Group Inc. 5.750% 10/1/22 387 401 Penske Automotive Group Inc. 5.375% 12/1/24 813 821 Sally Holdings LLC / Sally Capital Inc. 5.750% 6/1/22 605 631 Sally Holdings LLC / Sally Capital Inc. 5.625% 12/1/25 650 698 Service Corp. International 8.000% 11/15/21 1,225 1,439 Service Corp. International 5.375% 1/15/22 905 940 1 Shea Homes LP / Shea Homes Funding Corp. 5.875% 4/1/23 450 448 1 Shea Homes LP / Shea Homes Funding Corp. 6.125% 4/1/25 450 448 Toll Brothers Finance Corp. 4.875% 11/15/25 295 303 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 5.375% 3/15/22 4,121 4,276 1 ZF North America Capital Inc. 4.500% 4/29/22 470 498 1 ZF North America Capital Inc. 4.750% 4/29/25 1,725 1,811 Consumer Noncyclical (11.6%) Alere Inc. 6.500% 6/15/20 481 482 1 Alere Inc. 6.375% 7/1/23 1,135 1,155 Amsurg Corp. 5.625% 7/15/22 2,645 2,698 Aramark Services Inc. 5.125% 1/15/24 395 411 1 Aramark Services Inc. 5.125% 1/15/24 580 603 1 Aramark Services Inc. 4.750% 6/1/26 580 581 1 Capsugel SA 7.000% 5/15/19 1,155 1,161 CHS/Community Health Systems Inc. 7.125% 7/15/20 1,060 988 CHS/Community Health Systems Inc. 5.125% 8/1/21 525 520 CHS/Community Health Systems Inc. 6.875% 2/1/22 5,455 4,705 1 Double Eagle Acquisition Sub Inc. 7.500% 10/1/24 795 809 1,4 Endo Finance LLC / Endo Finco Inc. 6.500% 2/1/25 2,845 2,511 1 Endo Finance LLC / Endo Ltd. / Endo Finco Inc . 6.000% 7/15/23 2,515 2,289 1 Envision Healthcare Corp. 5.125% 7/1/22 2,806 2,792 Grifols Worldwide Operations Ltd. 5.250% 4/1/22 996 1,031 HCA Holdings Inc. 6.250% 2/15/21 1,020 1,102 HCA Inc. 6.500% 2/15/20 3,875 4,301 HCA Inc. 5.875% 3/15/22 1,850 2,044 HCA Inc. 4.750% 5/1/23 2,100 2,195 HCA Inc. 5.875% 5/1/23 300 320 HCA Inc. 5.375% 2/1/25 505 521 HCA Inc. 5.250% 4/15/25 1,500 1,601 HCA Inc. 7.690% 6/15/25 130 145 HCA Inc. 5.875% 2/15/26 1,900 2,019 HCA Inc. 5.250% 6/15/26 975 1,036 1 IMS Health Inc. 6.000% 11/1/20 3,136 3,191 Kinetic Concepts Inc / KCI USA Inc 10.500% 11/1/18 680 717 1 Kinetic Concepts Inc / KCI USA Inc. 7.875% 2/15/21 1,570 1,703 4,5 Lands' End, Inc. Bank Loan 4.250% 3/12/21 3,100 2,422 1 LifePoint Health Inc. 5.375% 5/1/24 806 806 1 MEDNAX Inc. 5.250% 12/1/23 580 609 1 MPH Acquisition Holdings LLC 7.125% 6/1/24 295 317 1 Post Holdings Inc. 5.000% 8/15/26 2,915 2,900 1 Quintiles Transnational Holdings Inc. 4.875% 5/15/23 750 773 Revlon Consumer Products Corp. 5.750% 2/15/21 570 581 1 Revlon Consumer Products Corp. 6.250% 8/1/24 1,880 1,939 4,5 Revlon Consumer Products Corp. Bank Loan 4.250% 9/7/23 176 176 4,5 Revlon Consumer Products Corp. Bank Loan 4.250% 9/7/23 88 88 4,5 Revlon Consumer Products Corp. Bank Loan 4.250% 9/7/23 88 88 4,5 Revlon Consumer Products Corp. Bank Loan 4.250% 9/7/23 88 88 4,5 Revlon Consumer Products Corp. Bank Loan 4.250% 9/7/23 88 88 4,5 Revlon Consumer Products Corp. Bank Loan 4.250% 9/7/23 88 88 4,5 Revlon Consumer Products Corp. Bank Loan 4.250% 9/7/23 88 88 4,5 Revlon Consumer Products Corp. Bank Loan 4.250% 9/7/23 88 88 1 Sterigenics-Nordion Holdings LLC 6.500% 5/15/23 1,695 1,767 Tempur Sealy International Inc. 5.625% 10/15/23 375 397 Tenet Healthcare Corp. 5.000% 3/1/19 1,560 1,533 Tenet Healthcare Corp. 5.500% 3/1/19 785 771 Tenet Healthcare Corp. 4.750% 6/1/20 835 848 Tenet Healthcare Corp. 4.500% 4/1/21 932 933 Tenet Healthcare Corp. 4.375% 10/1/21 3,520 3,502 Tenet Healthcare Corp. 8.125% 4/1/22 2,830 2,830 THC Escrow Corp. II 6.750% 6/15/23 595 553 1 Vizient Inc. 10.375% 3/1/24 2,050 2,352 Energy (10.7%) AmeriGas Finance LLC / AmeriGas Finance Corp. 7.000% 5/20/22 1,340 1,417 AmeriGas Finance LLC / AmeriGas Finance Corp. 5.625% 5/20/24 1,395 1,479 AmeriGas Finance LLC / AmeriGas Finance Corp. 5.875% 8/20/26 1,395 1,482 Anadarko Petroleum Corp. 5.550% 3/15/26 145 165 Anadarko Petroleum Corp. 6.200% 3/15/40 731 828 Anadarko Petroleum Corp. 6.600% 3/15/46 240 294 Antero Resources Corp. 5.125% 12/1/22 1,445 1,456 Concho Resources Inc. 6.500% 1/15/22 745 773 Concho Resources Inc. 5.500% 10/1/22 2,440 2,525 Concho Resources Inc. 5.500% 4/1/23 1,150 1,187 Continental Resources Inc. 5.000% 9/15/22 3,354 3,350 Continental Resources Inc. 4.500% 4/15/23 1,680 1,617 Continental Resources Inc. 3.800% 6/1/24 505 461 Continental Resources Inc. 4.900% 6/1/44 706 595 1 DCP Midstream LLC 9.750% 3/15/19 450 503 1 DCP Midstream LLC 5.350% 3/15/20 335 341 DCP Midstream Operating LP 2.700% 4/1/19 600 585 DCP Midstream Operating LP 4.950% 4/1/22 1,436 1,463 DCP Midstream Operating LP 3.875% 3/15/23 325 312 DCP Midstream Operating LP 5.600% 4/1/44 875 814 Energy Transfer Equity LP 7.500% 10/15/20 2,460 2,700 Energy Transfer Equity LP 5.500% 6/1/27 2,430 2,418 Ferrellgas LP / Ferrellgas Finance Corp. 6.500% 5/1/21 2,303 2,096 Kerr-McGee Corp. 6.950% 7/1/24 985 1,185 Kinder Morgan Inc. 7.750% 1/15/32 740 897 Laredo Petroleum Inc. 5.625% 1/15/22 1,555 1,508 Laredo Petroleum Inc. 7.375% 5/1/22 550 565 Laredo Petroleum Inc. 6.250% 3/15/23 1,965 1,916 Marathon Oil Corp. 3.850% 6/1/25 1,190 1,133 Marathon Oil Corp. 6.800% 3/15/32 250 259 Marathon Oil Corp. 6.600% 10/1/37 300 307 Marathon Oil Corp. 5.200% 6/1/45 395 359 Matador Resources Co. 6.875% 4/15/23 1,420 1,466 1 MEG Energy Corp. 6.500% 3/15/21 496 404 1 MEG Energy Corp. 6.375% 1/30/23 850 671 1 MEG Energy Corp. 7.000% 3/31/24 1,439 1,142 MPLX LP 4.875% 12/1/24 1,410 1,466 MPLX LP 4.875% 6/1/25 2,685 2,786 Newfield Exploration Co. 5.625% 7/1/24 600 615 QEP Resources Inc. 6.800% 3/1/20 220 225 QEP Resources Inc. 6.875% 3/1/21 460 482 QEP Resources Inc. 5.375% 10/1/22 235 233 QEP Resources Inc. 5.250% 5/1/23 450 443 Rice Energy Inc. 7.250% 5/1/23 1,040 1,104 1 Sabine Pass Liquefaction LLC 5.875% 6/30/26 1,255 1,362 SM Energy Co. 6.500% 11/15/21 100 102 SM Energy Co. 6.125% 11/15/22 935 940 SM Energy Co. 6.500% 1/1/23 75 76 SM Energy Co. 5.000% 1/15/24 1,994 1,874 SM Energy Co. 5.625% 6/1/25 496 466 SM Energy Co. 6.750% 9/15/26 305 308 1 Southern Star Central Corp. 5.125% 7/15/22 480 485 Tesoro Corp. 5.125% 4/1/24 996 1,026 Tesoro Logistics LP / Tesoro Logistics Finance Corp. 5.500% 10/15/19 165 175 Tesoro Logistics LP / Tesoro Logistics Finance Corp. 6.250% 10/15/22 1,120 1,190 Tesoro Logistics LP / Tesoro Logistics Finance Corp. 6.375% 5/1/24 770 824 Williams Cos. Inc. 7.875% 9/1/21 510 589 Williams Cos. Inc. 3.700% 1/15/23 805 787 Williams Cos. Inc. 4.550% 6/24/24 391 399 Williams Cos. Inc. 5.750% 6/24/44 795 821 WPX Energy Inc. 6.000% 1/15/22 2,106 2,085 WPX Energy Inc. 5.250% 9/15/24 3,104 2,918 Technology (9.0%) Alcatel-Lucent USA Inc. 6.500% 1/15/28 1,355 1,470 Alcatel-Lucent USA Inc. 6.450% 3/15/29 2,500 2,756 1 Camelot Finance SA 7.875% 10/15/24 950 976 CDW LLC / CDW Finance Corp. 6.000% 8/15/22 3,865 4,136 CDW LLC / CDW Finance Corp. 5.000% 9/1/23 730 755 CDW LLC / CDW Finance Corp. 5.500% 12/1/24 485 520 Equinix Inc. 5.375% 4/1/23 680 713 1 First Data Corp. 5.375% 8/15/23 2,265 2,333 1 First Data Corp. 7.000% 12/1/23 5,565 5,885 1 First Data Corp. 5.000% 1/15/24 1,500 1,526 1 First Data Corp. 5.750% 1/15/24 3,751 3,854 4,5 First Data Corp. Bank Loan 4.525% 3/23/18 1,206 1,212 4,5 First Data Corp. Bank Loan 4.275% 7/8/22 1,190 1,197 Flextronics International Ltd. 5.000% 2/15/23 665 726 1 IMS Health Inc. 5.000% 10/15/26 1,130 1,175 Infor US Inc. 6.500% 5/15/22 3,060 3,098 1,6 Iron Mountain Europe plc 6.125% 9/15/22 755 1,030 Iron Mountain Inc. 5.750% 8/15/24 825 852 1 MSCI Inc. 5.250% 11/15/24 395 418 1 MSCI Inc. 5.750% 8/15/25 1,560 1,665 1 MSCI Inc. 4.750% 8/1/26 510 519 NCR Corp. 4.625% 2/15/21 2,375 2,417 NCR Corp. 5.875% 12/15/21 145 153 NCR Corp. 6.375% 12/15/23 455 484 Nokia Oyj 6.625% 5/15/39 2,250 2,436 1 NXP BV / NXP Funding LLC 3.750% 6/1/18 1,190 1,206 1 NXP BV / NXP Funding LLC 4.125% 6/15/20 545 578 1 NXP BV / NXP Funding LLC 4.625% 6/15/22 1,080 1,139 1 NXP BV / NXP Funding LLC 3.875% 9/1/22 1,355 1,426 1 NXP BV / NXP Funding LLC 5.750% 3/15/23 255 270 1 NXP BV / NXP Funding LLC 4.625% 6/1/23 1,035 1,132 1 Open Text Corp. 5.625% 1/15/23 970 994 1 Open Text Corp. 5.875% 6/1/26 395 413 1 Sensata Technologies BV 5.625% 11/1/24 575 607 1 Sensata Technologies BV 5.000% 10/1/25 1,610 1,654 1 Sensata Technologies UK Financing Co. plc 6.250% 2/15/26 1,520 1,642 SS&C Technologies Holdings Inc. 5.875% 7/15/23 890 939 Transportation (1.9%) 1 Avis Budget Car Rental LLC / Avis Budget Finance Inc. 5.125% 6/1/22 1,876 1,881 Avis Budget Car Rental LLC / Avis Budget Finance Inc. 5.500% 4/1/23 2,028 2,056 1 Avis Budget Car Rental LLC / Avis Budget Finance Inc. 6.375% 4/1/24 580 594 2 Continental Airlines 2007-1 Class B Pass Through Trust 6.903% 4/19/22 354 375 Hertz Corp. 4.250% 4/1/18 390 401 Hertz Corp. 6.750% 4/15/19 720 736 Hertz Corp. 5.875% 10/15/20 1,330 1,377 Hertz Corp. 7.375% 1/15/21 2,230 2,314 1 Hertz Corp. 5.500% 10/15/24 1,690 1,681 Utilities (2.9%) Electric (2.9%) AES Corp. 8.000% 6/1/20 815 956 AES Corp. 4.875% 5/15/23 600 613 AES Corp. 5.500% 3/15/24 3,706 3,854 Calpine Corp. 5.375% 1/15/23 1,025 1,022 1 Calpine Corp. 5.875% 1/15/24 285 301 Calpine Corp. 5.750% 1/15/25 3,800 3,743 GenOn Energy Inc. 7.875% 6/15/17 575 476 GenOn Energy Inc. 9.500% 10/15/18 1,800 1,413 GenOn Energy Inc. 9.875% 10/15/20 745 559 NRG Energy Inc. 7.875% 5/15/21 86 90 NRG Energy Inc. 6.250% 7/15/22 1,544 1,571 NRG Energy Inc. 6.625% 3/15/23 300 305 NRG Energy Inc. 6.250% 5/1/24 1,416 1,416 1 NRG Energy Inc. 7.250% 5/15/26 1,425 1,457 Total Corporate Bonds (Cost $562,155) Shares Preferred Stocks (0.1%) Hartford Financial Services Group Inc. Pfd. (Cost $279) 7.875% 11,175 350 Other (0.0%) * MediaNews Group Inc. Warrants Exp. 03/19/2017 (Cost $778) 2,084 48 Temporary Cash Investment (1.4%) Face Amount ($000) Repurchase Agreement (1.4%) Bank of America Securities, LLC (Dated 9/30/16, Repurchase Value $8,600,000, collateralized by Federal National Mortgage Assn. 2.090%, 8/1/44, with a value of $8,772,000) (Cost $8,600) 0.490% 10/3/16 8,600 8,600 Total Investments (98.5%) (Cost $581,128) Other Asset and Liabilities-Net (1.5%) Net Assets (100%) * Non-income-producing security. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2016, the aggregate value of these securities was $213,251,000, representing 35.3% of net assets. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 Face amount denominated in euro. 4 Adjustable-rate security. 5 Security is a senior, secured, high-yield floating-rate loan. These loans are debt obligations issued by public and private companies and are comparable to high-yield bonds from a ratings and leverage perspective. At September 30, 2016, the aggregate value of these securities was $15,758,000, representing 2.6% of net assets. 6 Face amount denominated in British pounds. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B . Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The portfolio enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the portfolio under repurchase agreements are held by a custodian bank until the agreements mature, and in the absence of a default, such collateral cannot be repledged, resold or rehypothecated. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The portfolio further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the portfolio may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the portfolio. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1— Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio's investments as of September 30, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 9,324 — Corporate Bonds — 576,580 — Preferred Stocks — 350 — Other — — 48 Temporary Cash Investments — 8,600 — Forward Currency Contracts—Liabilities — (7) — Total — 594,847 48 E. Forward Currency Contracts: The portfolio enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The portfolio's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The portfolio mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the portfolio cannot be repledged, resold or rehypothecated. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the portfolio may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the portfolio under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio's net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has pledged. Any assets pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At September 30, 2016, the portfolio had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as ordinary income for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) UBS AG 10/31/16 USD 5,292 EUR 4,710 (6) UBS AG 10/31/16 USD 999 GBP 771 (1) (7) EUR—Euro. GBP—British pound. USD—U.S. dollar. F. Swap Contracts: The portfolio invests in credit default swaps to adjust the overall credit risk of the portfolio or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The portfolio may sell credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The portfolio may purchase credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as an asset (liability) and as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the portfolio under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the portfolio (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the portfolio) will be significantly less than the amount paid by the portfolio and, in a physically settled swap, the portfolio may receive an illiquid debt instrument. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the portfolio. The portfolio's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The portfolio mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the portfolio cannot be repledged, resold or rehypothecated. In the event of a counterparty’s default (including bankruptcy), the portfolio may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the portfolio under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio's net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. The portfolio enters into centrally cleared credit default swaps to achieve the same objectives specified with respect to the equivalent over-the-counter swaps but with less counterparty risk because a regulated clearinghouse is the counterparty instead of the clearing broker or executing broker. The clearinghouse imposes initial margin requirements to secure the portfolio's performance, and requires daily settlement of variation margin representing changes in the market value of each contract. To further mitigate counterparty risk, the portfolio trades with a diverse group of prequalified executing brokers; monitors the financial strength of its clearing brokers, executing brokers and clearinghouse; and has entered into agreements with its clearing brokers and executing brokers. At period ended September 30, 2016, the fund had no open swap contracts. G. At September 30, 2016, the cost of investment securities for tax purposes was $581,128,000. Net unrealized appreciation of investment securities for tax purposes was $13,774,000, consisting of unrealized gains of $22,861,000 on securities that had risen in value since their purchase and $9,087,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Money Market Portfolio Schedule of Investments (unaudited) As of September 30, 2016 Face Market Maturity Amount Value  Yield1 Date ($000) ($000) U.S. Government and Agency Obligations (41.6%) 2 Federal Home Loan Bank Discount Notes 0.320% 10/3/16 2 Federal Home Loan Bank Discount Notes 0.320% 10/4/16 2 Federal Home Loan Bank Discount Notes 0.298%0.39% 10/7/16 2 Federal Home Loan Bank Discount Notes 0.461% 10/12/16 2 Federal Home Loan Bank Discount Notes 0.380% 10/17/16 2 Federal Home Loan Bank Discount Notes 0.501% 11/2/16 2 Federal Home Loan Bank Discount Notes 0.451% 11/4/16 3 Freddie Mac Discount Notes 0.300% 10/6/16 3 Freddie Mac Discount Notes 0.380% 10/21/16 United States Treasury Bill 0.320% 10/20/16 United States Treasury Bill 0.318% 10/27/16 United States Treasury Bill 0.381% 11/10/16 United States Treasury Bill 0.371% 11/17/16 United States Treasury Bill 0.501% 3/23/17 4 United States Treasury Floating Rate Note 0.303% 10/31/16 4 United States Treasury Floating Rate Note 0.334% 1/31/17 United States Treasury Note/Bond 3.125% 10/31/16 United States Treasury Note/Bond 1.000% 10/31/16 United States Treasury Note/Bond 4.625% 11/15/16 United States Treasury Note/Bond 3.250% 12/31/16 Total U.S. Government and Agency Obligations (Cost $393,679) Commercial Paper (26.3%) Bank Holding Company (1.0%) 5 ABN Amro Funding USA LLC 1.003% 12/16/16 5 ABN Amro Funding USA LLC 0.973%1.003% 12/19/16 5 ABN Amro Funding USA LLC 1.024% 12/22/16 5 ABN Amro Funding USA LLC 0.983%1.024% 1/3/17 5 ABN Amro Funding USA LLC 1.024% 1/4/17 5 ABN Amro Funding USA LLC 1.024% 1/6/17 FinanceAuto (1.2%) Toyota Motor Credit Corp. 0.883% 12/8/16 Toyota Motor Credit Corp. 0.873% 12/13/16 Toyota Motor Credit Corp. 0.873% 12/14/16 Toyota Motor Credit Corp. 0.883% 12/19/16 Toyota Motor Credit Corp. 0.883% 12/20/16 Toyota Motor Credit Corp. 0.903% 1/4/17 Toyota Motor Credit Corp. 0.883% 1/6/17 Toyota Motor Credit Corp. 0.923% 1/10/17 Toyota Motor Credit Corp. 0.913% 1/24/17 Foreign Banks (14.6%) 5 Australia & New Zealand Banking Group, Ltd. 0.651% 10/3/16 5 Australia & New Zealand Banking Group, Ltd. 0.823% 11/3/16 4,5 Australia & New Zealand Banking Group, Ltd. 1.013% 2/1/17 4,5 Australia & New Zealand Banking Group, Ltd. 1.096% 3/6/17 5 Australia & New Zealand Banking Group, Ltd. 1.167% 3/20/17 5 Australia & New Zealand Banking Group, Ltd. 1.167% 3/21/17 Vanguard Money Market Portfolio 5 Australia & New Zealand Banking Group, Ltd. 1.157% 3/23/17 4,5 Bank of Nova Scotia 0.917% 11/8/16 5 Bank of Nova Scotia 0.852% 11/30/16 4,5 Commonwealth Bank of Australia 0.875% 10/4/16 4,5 Commonwealth Bank of Australia 0.868% 10/11/16 4,5 Commonwealth Bank of Australia 0.897% 10/31/16 4,5 Commonwealth Bank of Australia 0.894% 11/1/16 4,5 Commonwealth Bank of Australia 1.023% 2/3/17 4,5 Commonwealth Bank of Australia 1.072% 5/19/17 4,5 Commonwealth Bank of Australia 1.074% 5/26/17 4,5 Commonwealth Bank of Australia 1.186% 6/21/17 4,5 Commonwealth Bank of Australia 1.144% 6/30/17 4,5 Commonwealth Bank of Australia 1.202% 9/25/17 5 Danske Corp. 0.933% 12/8/16 5 Danske Corp. 0.933% 12/9/16 5 Danske Corp. 0.953% 12/23/16 5 Danske Corp. 0.983% 1/10/17 5 DNB Bank ASA 0.952% 12/16/16 ING US Funding LLC 0.933% 12/7/16 ING US Funding LLC 0.942% 12/8/16 ING US Funding LLC 0.943% 12/19/16 5 National Australia Bank Ltd. 0.823% 10/13/16 5 National Australia Bank Ltd. 0.844% 10/24/16 5 National Australia Bank Ltd. 0.934% 11/21/16 4,5 National Australia Bank Ltd. 0.956% 3/3/17 4,5 National Australia Bank Ltd. 1.117% 4/10/17 5 Nordea Bank AB 0.910% 11/14/16 5 Skandinaviska Enskilda Banken AB 0.883% 12/28/16 5 Skandinaviska Enskilda Banken AB 0.893% 1/23/17 5 Skandinaviska Enskilda Banken AB 0.984% 2/28/17 5 Sumitomo Mitsui Banking Corporation 1.003% 1/3/17 5 Svenska Handelsbanken AB 0.500% 10/3/16 5 Svenska Handelsbanken AB 0.833% 11/1/16 Swedbank AB 1.136% 3/20/17 5 Westpac Banking Corp. 0.781% 12/19/16 4,5 Westpac Banking Corp. 1.012% 1/27/17 4,5 Westpac Banking Corp. 1.065% 5/26/17 Foreign Governments (5.8%) 5 CDP Financial Inc. 0.651% 10/4/16 5 CDP Financial Inc. 0.722% 10/13/16 5 CDP Financial Inc. 0.701% 10/21/16 5 CDP Financial Inc. 1.003% 1/13/17 5 CDP Financial Inc. 1.003% 1/17/17 5 CDP Financial Inc. 1.248% 3/13/17 Export Development Canada 0.641% 10/17/16 5 Ontario Teachers' Finance Trust 0.874% 10/11/16 5 Ontario Teachers' Finance Trust 0.884% 10/26/16 5 Ontario Teachers' Finance Trust 0.894% 10/31/16 5 Ontario Teachers' Finance Trust 0.945% 11/15/16 5 Ontario Teachers' Finance Trust 0.995% 12/5/16 4,5 Ontario Teachers' Finance Trust 1.145% 3/2/17 6 PSP Capital Inc. 0.651%0.661% 10/3/16 6 PSP Capital Inc. 0.651% 10/4/16 6 PSP Capital Inc. 0.731% 11/17/16 6 PSP Capital Inc. 0.731% 11/21/16 6 PSP Capital Inc. 0.842% 1/5/17 Vanguard Money Market Portfolio 6 PSP Capital Inc. 0.842% 1/6/17 1,500 1,497 6 PSP Capital Inc. 0.842% 1/9/17 3,000 2,993 6 PSP Capital Inc. 0.873% 1/17/17 1,500 1,496 6 PSP Capital Inc. 0.842% 1/24/17 500 499 54,965 Foreign Industrial (2.8%) Nestle Finance International Ltd. 0.782% 1/13/17 4,500 4,490 Nestle Finance International Ltd. 0.843% 2/21/17 4,250 4,236 5 Reckitt Benckiser Treasury Services plc 0.651% 10/3/16 1,630 1,630 5 Siemens Capital Co. LLC 0.691% 12/28/16 2,900 2,895 5 Total Capital Canada Ltd. 0.601% 10/5/16 250 250 5 Total Capital Canada Ltd. 0.611% 10/7/16 5,250 5,249 5 Total Capital Canada Ltd. 0.621% 10/11/16 1,000 1,000 5 Total Capital Canada Ltd. 0.691% 12/19/16 1,500 1,498 Toyota Credit Canada Inc. 0.651% 10/3/16 500 500 Toyota Credit Canada Inc. 0.905% 12/9/16 5,000 4,991 26,739 Industrial (0.9%) 5 Henkel of America Inc. 0.661% 10/11/16 500 500 5 Henkel of America Inc. 0.711% 12/1/16 2,200 2,197 5 The Coca-Cola Co. 0.601% 10/11/16 5,950 5,949 8,646 Total Commercial Paper (Cost $248,932) 248,932 Certificates of Deposit (36.5%) Domestic Banks (6.9%) Citibank NA 0.650% 10/7/16 5,000 5,000 Citibank NA 0.890% 12/20/16 2,000 2,000 4 HSBC Bank USA NA 0.936% 10/3/16 3,000 3,000 HSBC Bank USA NA 0.950% 10/19/16 1,750 1,750 4 HSBC Bank USA NA 0.926% 11/4/16 1,000 1,000 4 HSBC Bank USA NA 0.919% 11/7/16 2,000 2,000 HSBC Bank USA NA 0.860% 11/14/16 1,799 1,799 HSBC Bank USA NA 0.915% 12/2/16 1,665 1,665 4 HSBC Bank USA NA 1.123% 3/1/17 5,000 5,000 4 HSBC Bank USA NA 1.096% 3/6/17 3,750 3,750 4 HSBC Bank USA NA 1.098% 4/3/17 3,000 3,000 4 HSBC Bank USA NA 1.131% 4/19/17 1,000 1,000 4 JPMorgan Chase Bank NA 1.086% 4/21/17 500 500 4 JPMorgan Chase Bank NA 1.075% 5/2/17 500 500 4 State Street Bank & Trust Co. 0.876% 10/6/16 3,000 3,000 4 State Street Bank & Trust Co. 0.881% 10/18/16 3,000 3,000 4 State Street Bank & Trust Co. 0.896% 11/23/16 1,500 1,500 4 Wells Fargo Bank NA 0.894% 10/28/16 3,000 3,000 Wells Fargo Bank NA 0.910% 11/10/16 2,000 2,000 4 Wells Fargo Bank NA 0.880% 11/16/16 3,000 3,000 4 Wells Fargo Bank NA 1.003% 1/11/17 1,500 1,500 4 Wells Fargo Bank NA 1.035% 2/1/17 4,000 4,000 Wells Fargo Bank NA 1.060% 2/1/17 5,000 5,001 4 Wells Fargo Bank NA 1.093% 3/22/17 7,000 7,000 64,965 Eurodollar Certificates of Deposit (0.8%) National Australia Bank Ltd. 0.680% 10/7/16 5,000 5,000 National Australia Bank Ltd. 0.680% 10/12/16 3,000 3,000 8,000 Vanguard Money Market Portfolio Yankee Certificates of Deposit (28.8%) Bank of Montreal (Chicago Branch) 0.690% 10/5/16 3,000 3,000 Bank of Montreal (Chicago Branch) 0.850% 11/4/16 7,000 7,000 4 Bank of Montreal (Chicago Branch) 0.926% 1/3/17 4,000 4,000 Bank of Montreal (Chicago Branch) 0.990% 1/19/17 3,500 3,500 Bank of Montreal (Chicago Branch) 0.990% 1/20/17 3,500 3,500 4 Bank of Montreal (Chicago Branch) 1.109% 3/7/17 3,000 3,000 4 Bank of Nova Scotia (Houston Branch) 1.108% 2/10/17 10,000 10,000 4 Bank of Nova Scotia (Houston Branch) 1.136% 3/6/17 3,000 3,000 4 Bank of Nova Scotia (Houston Branch) 1.098% 3/14/17 3,000 3,000 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.680% 10/12/16 5,000 5,000 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.950% 12/16/16 3,000 3,000 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.990% 12/29/16 5,000 5,000 BNP Paribas (New York Branch) 0.440% 10/3/16 15,150 15,150 Canadian Imperial Bank of Commerce (New York Branch) 0.650% 10/3/16 5,000 5,000 Canadian Imperial Bank of Commerce (New York Branch) 0.930% 11/18/16 5,000 5,000 4 Canadian Imperial Bank of Commerce (New York Branch) 0.875% 12/2/16 5,000 5,000 4 Canadian Imperial Bank of Commerce (New York Branch) 0.926% 1/5/17 4,000 4,000 4 Canadian Imperial Bank of Commerce (New York Branch) 1.146% 2/23/17 5,000 5,000 4 Canadian Imperial Bank of Commerce (New York Branch) 1.100% 3/14/17 3,000 3,000 4 Commonwealth Bank of Australia (New York Branch) 1.035% 2/1/17 1,000 1,000 Credit Agricole Corporate And Investment Bank 0.360% 10/3/16 20,000 20,000 Credit Suisse (New York Branch) 0.950% 12/5/16 3,500 3,500 Credit Suisse (New York Branch) 0.940% 12/9/16 6,000 6,000 DNB Bank ASA (New York Branch) 0.870% 1/19/17 5,000 5,000 4 Nordea Bank Finland plc (New York Branch) 1.073% 3/1/17 7,000 7,000 4 Nordea Bank Finland plc (New York Branch) 1.067% 3/8/17 2,000 2,000 4 Royal Bank of Canada (New York Branch) 0.886% 10/3/16 2,250 2,250 4 Royal Bank of Canada (New York Branch) 0.901% 10/18/16 4,500 4,500 4 Royal Bank of Canada (New York Branch) 0.896% 11/4/16 2,000 2,000 Royal Bank of Canada (New York Branch) 0.960% 12/16/16 1,750 1,750 Royal Bank of Canada (New York Branch) 0.980% 12/21/16 3,000 3,000 4 Royal Bank of Canada (New York Branch) 0.923% 2/1/17 5,000 5,000 4 Royal Bank of Canada (New York Branch) 1.131% 2/17/17 3,000 3,000 4 Royal Bank of Canada (New York Branch) 1.125% 3/2/17 5,000 5,000 4 Royal Bank of Canada (New York Branch) 1.067% 3/8/17 3,000 3,000 Skandinaviska Enskilda Banken (New York Branch) 0.380% 10/3/16 8,000 8,000 Skandinaviska Enskilda Banken (New York Branch) 0.980% 2/28/17 1,750 1,750 Sumitomo Mitsui Banking Corporation (New York Branch) 0.730% 10/11/16 5,000 5,000 Sumitomo Mitsui Banking Corporation (New York Branch) 0.880% 11/15/16 5,000 5,000 Sumitomo Mitsui Banking Corporation (New York Branch) 0.900% 12/1/16 4,000 4,000 Sumitomo Mitsui Banking Corporation (New York Branch) 1.060% 1/17/17 2,500 2,500 Vanguard Money Market Portfolio Sumitomo Mitsui Banking Corporation (New York Branch) 1.030% 1/27/17 1,000 1,000 4 Svenska HandelsBanken (New York Branch) 0.889% 11/7/16 5,000 5,000 4 Svenska HandelsBanken (New York Branch) 0.893% 1/9/17 5,000 5,000 4 Svenska HandelsBanken (New York Branch) 1.104% 2/28/17 7,000 7,000 4 Svenska HandelsBanken (New York Branch) 1.088% 3/14/17 5,000 5,000 Swedbank AB (New York Branch) 0.820% 10/27/16 10,000 10,000 Swedbank AB (New York Branch) 0.890% 12/27/16 5,000 5,000 4 Swedbank AB (New York Branch) 1.113% 2/22/17 5,000 5,000 4 Swedbank AB (New York Branch) 1.097% 3/1/17 3,000 3,000 4 Toronto Dominion Bank (New York Branch) 0.889% 11/7/16 5,000 5,000 Toronto Dominion Bank (New York Branch) 1.000% 11/8/16 1,800 1,800 4 Toronto Dominion Bank (New York Branch) 0.931% 12/19/16 4,000 4,000 4 Toronto Dominion Bank (New York Branch) 1.166% 3/21/17 5,000 5,000 4 Westpac Banking Corp. (New York Branch) 0.876% 10/3/16 5,000 5,000 Westpac Banking Corp. (New York Branch) 0.940% 10/17/16 2,000 2,000 4 Westpac Banking Corp. (New York Branch) 0.969% 3/7/17 5,000 5,000 4 Westpac Banking Corp. (New York Branch) 1.204% 9/28/17 1,500 1,500 4 Westpac Banking Corp. (New York Branch) 1.204% 9/29/17 2,000 2,000 272,700 Total Certificates of Deposit (Cost $345,665) 345,665 Other Notes (1.9%) Bank of America NA 0.680% 10/4/16 2,000 2,000 Bank of America NA 0.640% 10/7/16 3,000 3,000 Bank of America NA 0.830% 10/11/16 5,000 5,000 Bank of America NA 0.890% 12/9/16 1,750 1,750 Bank of America NA 0.950% 1/4/17 1,750 1,750 Bank of America NA 0.950% 1/11/17 5,000 5,000 Total Other Notes (Cost $18,500) 18,500 Tax-Exempt Municipal Bonds (3.2%) 7 Arizona Health Facilities Authority Revenue (Catholic Healthcare West) VRDO 0.860% 10/7/16 250 250 7 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.870% 10/7/16 7,400 7,400 7 Big Bear Lake CA Industrial Revenue (Southwest Gas Corp. Project) VRDO 0.840% 10/7/16 300 300 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.810% 10/7/16 750 750 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.810% 10/7/16 1,000 1,000 7 Clark County NV Airport Improvement Revenue 0.860% 10/7/16 750 750 7 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.830% 10/7/16 250 250 7 Emmaus PA General Authority Revenue VRDO 0.850% 10/7/16 2,000 2,000 7 Emmaus PA General Authority Revenue VRDO 0.850% 10/7/16 4,700 4,700 Illinois Finance Authority Revenue (Northwestern University) VRDO 0.810% 10/7/16 250 250 7 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.860% 10/7/16 250 250 7 Indiana Finance Authority Revenue VRDO 0.860% 10/7/16 7,895 7,895 7 Jacksonville FL Capital Project Revenue VRDO 0.880% 10/7/16 250 250 Vanguard Money Market Portfolio Maryland Economic Development Corp. Revenue (Howard Hughes Medical Institute) VRDO 0.810% 10/7/16 250 250 7 New York City NY Health & Hospital Corp. Revenue (Health System) VRDO 0.840% 10/7/16 250 250 7 New York State Dormitory Authority Revenue (City University System) VRDO 0.880% 10/7/16 1,250 1,250 7 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.820% 10/7/16 300 300 7 New York State Housing Finance Agency Housing Revenue (th St) VRDO 0.740% 10/7/16 250 250 7 New York State Housing Finance Agency Housing Revenue (East 92nd Street) VRDO 0.810% 10/7/16 250 250 7 New York State Housing Finance Agency Housing Revenue (Riverside Center 2) VRDO 0.850% 10/7/16 250 250 7 Sacramento CA Municipal Utility District Revenue VRDO 0.840% 10/7/16 250 250 7 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.800% 10/7/16 250 250 University of Texas Permanent University Fund Revenue VRDO 0.840% 10/7/16 1,000 1,000 7 Vermont Educational & Health Buildings Financing Agency Revenue (Norwich University Project) 0.780% 10/7/16 250 250 Total Tax-Exempt Municipal Bonds (Cost $30,595) 30,595 Corporate Bonds (0.9%) 4 Toyota Motor Credit Corp. 0.857% 10/7/16 5,000 5,000 4 Toyota Motor Credit Corp. 1.045% 4/24/17 3,000 3,000 Total Corporate Bonds (Cost $8,000) 8,000 Taxable Municipal Bonds (1.6%) 6,7 BlackRock Municipal Bond Trust TOB VRDO 0.910% 10/3/16 285 285 6,7 BlackRock Municipal Income Investment Quality Trust TOB VRDO 0.910% 10/3/16 300 300 6,7 BlackRock Municipal Income Trust II TOB VRDO 0.910% 10/3/16 2,000 2,000 6,7 BlackRock Municipal Income Trust TOB VRDO 0.910% 10/3/16 1,650 1,650 6,7 BlackRock MuniHoldings Fund II, Inc. TOB VRDO 0.910% 10/3/16 330 330 6,7 BlackRock MuniHoldings Fund, Inc. TOB VRDO 0.910% 10/3/16 195 195 6,7 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.910% 10/3/16 1,550 1,550 6,7 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.910% 10/3/16 390 390 6,7 BlackRock MuniVest Fund II, Inc. TOB VRDO 0.910% 10/3/16 1,150 1,150 6,7 BlackRock MuniVest Fund, Inc. TOB VRDO 0.910% 10/3/16 1,000 1,000 6,7 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.910% 10/3/16 380 380 6,7 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.910% 10/3/16 1,000 1,000 6,7 BlackRock Strategic Municipal Trust TOB VRDO 0.910% 10/3/16 200 200 6 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.990% 10/7/16 145 145 6 Massachusetts Transportation Fund Revenue TOB VRDO 0.990% 10/7/16 100 100 Vanguard Money Market Portfolio 7 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue 0.800% 10/7/16 4,375 4,375 6 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.990% 10/7/16 100 100 Total Taxable Municipal Bonds (Cost $15,150) 15,150 Total Investments (112.0%) (Cost $1,060,521) 1,060,521 Other Assets and Liabilities-Net (-12.0%) (113,462) Net Assets (100%) 947,059 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 4 Adjustable-rate security. 5 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At September 30, 2016, the aggregate value of these securities was $188,197,000, representing 19.9% of net assets. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2016, the aggregate value of these securities was $29,065,000, representing 3.1% of net assets. 7 Scheduled principal and interest payments are guaranteed by bank letter of credit. TOB—Tender Option Bond. VRDO—Variable Rate Demand Obligation. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). At September 30, 2016, 100% of the market value of the portfolio's investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard Short-Term Investment-Grade Portfolio Schedule of Investments (unaudited) As of September 30, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (17.2%) U.S. Government Securities (17.1%) United States Treasury Inflation Indexed Bonds 2.375% 1/15/17 United States Treasury Inflation Indexed Bonds 0.125% 4/15/17 United States Treasury Inflation Indexed Bonds 2.625% 7/15/17 United States Treasury Inflation Indexed Bonds 0.125% 4/15/21 United States Treasury Inflation Indexed Bonds 0.625% 1/15/26 United States Treasury Inflation Indexed Bonds 0.125% 7/15/26 United States Treasury Note/Bond 1.000% 3/15/18 United States Treasury Note/Bond 1.125% 1/15/19 United States Treasury Note/Bond 1.250% 1/31/19 United States Treasury Note/Bond 0.750% 2/15/19 1 United States Treasury Note/Bond 1.500% 2/28/19 United States Treasury Note/Bond 1.000% 3/15/19 2 United States Treasury Note/Bond 1.625% 3/31/19 United States Treasury Note/Bond 0.875% 4/15/19 United States Treasury Note/Bond 1.625% 4/30/19 United States Treasury Note/Bond 0.875% 6/15/19 United States Treasury Note/Bond 1.625% 6/30/19 United States Treasury Note/Bond 0.750% 7/15/19 United States Treasury Note/Bond 1.000% 8/31/19 2 United States Treasury Note/Bond 1.625% 11/30/20 Conventional Mortgage-Backed Securities (0.0%) Fannie Mae Pool 6.000% 12/1/16 1 1 Freddie Mac Gold Pool 6.000% 4/1/17 2 2 3 Nonconventional Mortgage-Backed Securities (0.1%) 3,4,5Fannie Mae Pool 2.344% 12/1/32 9 9 3,4,5Fannie Mae Pool 2.465% 9/1/32 1 1 3,4,5Fannie Mae Pool 2.679% 6/1/33 70 73 3,4,5Fannie Mae Pool 2.685% 7/1/32 8 9 3,4,5Fannie Mae Pool 2.720% 9/1/32 5 6 3,4,5Fannie Mae Pool 2.780% 5/1/33 51 54 3,4,5Fannie Mae Pool 2.782% 2/1/37 32 34 3,4,5Fannie Mae Pool 3.010% 8/1/37 14 15 3,4,5Fannie Mae Pool 3.035% 8/1/33 3,4,5Fannie Mae Pool 3.050% 7/1/33 3,4,5Fannie Mae Pool 3.145% 5/1/33 11 11 3,4,5Freddie Mac Non Gold Pool 2.504% 9/1/32 1 1 3,4,5Freddie Mac Non Gold Pool 2.643% 9/1/32 20 21 3,4,5Freddie Mac Non Gold Pool 2.823% 10/1/32 12 12 3,4,5Freddie Mac Non Gold Pool 2.836% 1/1/33 13 14 3,4,5Freddie Mac Non Gold Pool 3.000% 8/1/37 49 52 3,4,5Freddie Mac Non Gold Pool 3.086% 2/1/33 12 12 3,4,5Freddie Mac Non Gold Pool 3.211% 8/1/33 20 21 Total U.S. Government and Agency Obligations (Cost $236,329) Asset-Backed/Commercial Mortgage-Backed Securities (22.2%) 3 Ally Auto Receivables Trust 2015-1 1.750% 5/15/20 3 Ally Auto Receivables Trust 2015-1 2.260% 10/15/20 3 Ally Master Owner Trust Series 2012-5 1.540% 9/15/19 Ally Master Owner Trust Series 2014-1 0.994% 1/15/19 American Express Credit Account Secured Note Trust 2012-4 1.074% 5/15/20 3,5,6American Homes 4 Rent 2014-SFR1 1.531% 6/17/31 3,5,6American Homes 4 Rent 2014-SFR1 1.881% 6/17/31 American Homes 4 Rent 2014-SFR2 3.786% 10/17/36 American Homes 4 Rent 2014-SFR2 4.290% 10/17/36 80 87 American Homes 4 Rent 2014-SFR3 3.678% 12/17/36 American Homes 4 Rent 2015-SFR1 3.467% 4/17/52 American Homes 4 Rent 2015-SFR2 3.732% 10/17/45 American Homes 4 Rent 2015-SFR2 4.295% 10/17/45 Americold 2rust Series 2010-ARTA 4.954% 1/14/29 Americold 2rust Series 2010-ARTA 6.811% 1/14/29 3 AmeriCredit Automobile Receivables Trust 2013-1 1.570% 1/8/19 57 57 3 AmeriCredit Automobile Receivables Trust 2013-2 1.790% 3/8/19 3 AmeriCredit Automobile Receivables Trust 2013-3 2.380% 6/10/19 3 AmeriCredit Automobile Receivables Trust 2013-3 3.000% 7/8/19 3 AmeriCredit Automobile Receivables Trust 2013-4 2.720% 9/9/19 80 81 3 AmeriCredit Automobile Receivables Trust 2013-4 3.310% 10/8/19 3 AmeriCredit Automobile Receivables Trust 2013-5 2.290% 11/8/19 3 AmeriCredit Automobile Receivables Trust 2013-5 2.860% 12/9/19 3 AmeriCredit Automobile Receivables Trust 2014-1 2.150% 3/9/20 3 AmeriCredit Automobile Receivables Trust 2014-2 2.180% 6/8/20 3 AmeriCredit Automobile Receivables Trust 2015-3 1.540% 3/9/20 3 AmeriCredit Automobile Receivables Trust 2015-3 2.080% 9/8/20 3 AmeriCredit Automobile Receivables Trust 2015-3 2.730% 3/8/21 3 AmeriCredit Automobile Receivables Trust 2015-3 3.340% 8/8/21 3 AmeriCredit Automobile Receivables Trust 2016-1 1.810% 10/8/20 3 AmeriCredit Automobile Receivables Trust 2016-1 2.890% 1/10/22 3 AmeriCredit Automobile Receivables Trust 2016-1 3.590% 2/8/22 3 AmeriCredit Automobile Receivables Trust 2016-2 1.600% 11/9/20 3 AmeriCredit Automobile Receivables Trust 2016-2 2.210% 5/10/21 3 AmeriCredit Automobile Receivables Trust 2016-2 2.870% 11/8/21 3 AmeriCredit Automobile Receivables Trust 2016-2 3.650% 5/9/22 3 AmeriCredit Automobile Receivables Trust 2016-3 1.460% 5/8/21 3 AmeriCredit Automobile Receivables Trust 2016-3 2.710% 9/8/22 AOA 2015-1177 Mortgage Trust 2.957% 12/13/29 Applebee's Funding LLC/IHOP Funding LLC 2014-1 4.277% 9/5/44 ARI Fleet Lease Trust 2015-A 1.670% 9/15/23 ARL Second LLC 2014-1A 2.920% 6/15/44 Aventura Mall Trust 2013-AVM 3.867% 12/5/32 Avis Budget Rental Car Funding AESOP LLC 2013-1A 1.920% 9/20/19 Avis Budget Rental Car Funding AESOP LLC 2013-2A 2.970% 2/20/20 Avis Budget Rental Car Funding AESOP LLC 2015-1A 2.500% 7/20/21 Avis Budget Rental Car Funding AESOP LLC 2015-2A 2.630% 12/20/21 Avis Budget Rental Car Funding AESOP LLC 2016-1A 2.990% 6/20/22 Avis Budget Rental Car Funding AESOP LLC 2016-2 2.720% 11/20/22 BAMLL Commercial Mortgage Securities Trust 2012-PARK 2.959% 12/10/30 3 Banc of America Commercial Mortgage Trust 2006-6 5.347% 10/10/45 3 Banc of America Commercial Mortgage Trust 2007-2 5.740% 4/10/49 3 Banc of America Commercial Mortgage Trust 2008-1 6.392% 2/10/51 3 Banc of America Commercial Mortgage Trust 2008-1 6.436% 2/10/51 3 Banc of America Commercial Mortgage Trust 2015-UBS7 3.705% 9/15/48 3 Banc of America Commercial Mortgage Trust 2015-UBS7 4.512% 9/15/48 40 42 Banc of America Funding 2006-H Trust 3.113% 9/20/46 3 Bank of America Mortgage 2002-J Trust 3.960% 9/25/32 1 1 3,5,6Bank of America Student Loan Trust 2010-1A 1.514% 2/25/43 6 Bank of Montreal 1.750% 6/15/21 Bank of Nova Scotia 1.850% 4/14/20 Bank of Nova Scotia 1.875% 4/26/21 6 Bank of Nova Scotia 1.875% 9/20/21 Beacon Container Finance LLC 2012-1A 3.720% 9/20/27 Bear Stearns ARM Trust 2006-4 2.928% 10/25/36 Bear Stearns ARM Trust 2007-3 3.165% 5/25/47 3 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.910% 6/11/40 3 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.650% 6/11/50 3,5,6BMW Floorplan Master Owner Trust 2015-1A 1.024% 7/15/20 3 BMW Vehicle Lease Trust 2015-2 1.550% 2/20/19 Brazos Higher Education Authority Inc. Series 2005-3 1.057% 6/25/26 Brazos Higher Education Authority Inc. Series 2011-1 1.625% 2/25/30 3 Cabela's Credit Card Master Note Trust 2015- 1A 2.260% 3/15/23 Cabela's Credit Card Master Note Trust 2015- 2 1.194% 7/17/23 Cabela's Credit Card Master Note Trust 2016- 1 1.374% 6/15/22 CAL Funding II Ltd. Series 2012-1A 3.470% 10/25/27 CAL Funding II Ltd. Series 2013-1A 3.350% 3/27/28 California Republic Auto Receivables Trust 2015-4 2.580% 6/15/21 3 California Republic Auto Receivables Trust 2016-2 1.560% 7/15/20 3 California Republic Auto Receivables Trust 2016-2 1.830% 12/15/21 3 California Republic Auto Receivables Trust 2016-2 2.520% 5/16/22 3 California Republic Auto Receivables Trust 2016-2 3.510% 3/15/23 70 70 6 Canadian Imperial Bank of Commerce 2.250% 7/21/20 3 Capital Auto Receivables Asset Trust 2013-1 1.740% 10/22/18 3 Capital Auto Receivables Asset Trust 2013-3 3.690% 2/20/19 3 Capital Auto Receivables Asset Trust 2013-4 1.470% 7/20/18 3 Capital Auto Receivables Asset Trust 2013-4 2.060% 10/22/18 3 Capital Auto Receivables Asset Trust 2013-4 2.670% 2/20/19 3 Capital Auto Receivables Asset Trust 2013-4 3.220% 5/20/19 3 Capital Auto Receivables Asset Trust 2014-1 1.690% 10/22/18 3 Capital Auto Receivables Asset Trust 2014-1 2.220% 1/22/19 3 Capital Auto Receivables Asset Trust 2014-1 2.840% 4/22/19 3 Capital Auto Receivables Asset Trust 2014-1 3.390% 7/22/19 3 Capital Auto Receivables Asset Trust 2015-3 1.940% 1/21/20 3 Capital Auto Receivables Asset Trust 2015-3 2.130% 5/20/20 3 Capital Auto Receivables Asset Trust 2015-3 2.430% 9/21/20 3 Capital Auto Receivables Asset Trust 2015-3 2.900% 12/21/20 3 Capital Auto Receivables Asset Trust 2016-2 1.630% 1/20/21 3 Capital Auto Receivables Asset Trust 2016-2 3.160% 11/20/23 40 41 3 Capital Auto Receivables Asset Trust 2016-3 1.540% 8/20/20 3 Capital Auto Receivables Asset Trust 2016-3 1.690% 3/20/21 90 90 3 Capital Auto Receivables Asset Trust 2016-3 2.350% 9/20/21 3 Capital Auto Receivables Asset Trust 2016-3 2.650% 1/20/24 80 80 Capital One Multi-Asset Execution Trust 2014- A3 0.904% 1/18/22 3 Capital One Multi-Asset Execution Trust 2015- A4 2.750% 5/15/25 3 Capital One Multi-Asset Execution Trust 2015- A8 2.050% 8/15/23 Capital One Multi-Asset Execution Trust 2016- A2 1.154% 2/15/24 3,5,6CARDS II Trust 2016-1A 1.224% 7/15/21 3 CarMax Auto Owner Trust 2013-3 2.850% 2/18/20 85 86 3 CarMax Auto Owner Trust 2014-1 1.690% 8/15/19 50 50 3 CarMax Auto Owner Trust 2014-1 1.930% 11/15/19 100 100 3 CarMax Auto Owner Trust 2015-1 1.830% 7/15/20 70 71 3 CarMax Auto Owner Trust 2015-2 3.040% 11/15/21 140 142 3 CarMax Auto Owner Trust 2015-3 1.980% 2/16/21 280 284 3 CarMax Auto Owner Trust 2015-3 2.280% 4/15/21 107 108 3 CarMax Auto Owner Trust 2015-3 2.680% 6/15/21 150 151 3 CarMax Auto Owner Trust 2016-2 2.160% 12/15/21 120 121 3 CarMax Auto Owner Trust 2016-2 3.250% 11/15/22 140 141 3 CarMax Auto Owner Trust 2016-3 2.200% 6/15/22 140 140 3 CarMax Auto Owner Trust 2016-3 2.940% 1/17/23 100 100 3 CD 2016-CD1 Mortgage Trust 2.724% 8/10/49 35 36 3 CenterPoint Energy Transition Bond Co. IV LLC 2012-1 2.161% 10/15/21 700 714 3,6 CFCRE Commercial Mortgage Trust 2011-C2 5.885% 12/15/47 390 458 3 CFCRE Commercial Mortgage Trust 2016-C4 3.283% 5/10/58 500 528 3,5 Chase Issuance Trust 2007-C1 0.984% 4/15/19 800 799 3,5 Chase Issuance Trust 2016-A1 0.934% 5/17/21 108 108 3,6 Chesapeake Funding II LLC 2016-2A 1.880% 6/15/28 2,190 2,198 3 CHL Mortgage Pass-Through Trust 2003- HYB3 3.054% 11/19/33 29 27 3,7 CHL Mortgage Pass-Through Trust 2006- HYB1 2.818% 3/20/36 275 221 3,7 CHL Mortgage Pass-Through Trust 2007- HYB2 2.957% 2/25/47 304 233 3,6 Chrysler Capital Auto Receivables Trust 2013- AA 1.830% 3/15/19 100 100 3,6 Chrysler Capital Auto Receivables Trust 2013- AA 2.280% 7/15/19 115 116 3,6 Chrysler Capital Auto Receivables Trust 2013- AA 2.930% 8/17/20 125 125 3,6 Chrysler Capital Auto Receivables Trust 2014- AA 2.280% 11/15/19 240 241 3,6 Chrysler Capital Auto Receivables Trust 2014- BA 3.440% 8/16/21 10 10 3,6 Chrysler Capital Auto Receivables Trust 2015- BA 2.260% 10/15/20 500 506 3,6 Chrysler Capital Auto Receivables Trust 2015- BA 2.700% 12/15/20 160 160 3,6 Chrysler Capital Auto Receivables Trust 2015- BA 3.260% 4/15/21 245 249 3,6 Chrysler Capital Auto Receivables Trust 2015- BA 4.170% 1/16/23 375 378 3,6 Chrysler Capital Auto Receivables Trust 2016- AA 2.880% 2/15/22 120 121 3,6 Chrysler Capital Auto Receivables Trust 2016- AA 4.220% 2/15/23 630 632 3,6 Cit Equipment Collateral 2013-VT1 1.130% 7/20/20 6 6 3,5 Citibank Credit Card Issuance Trust 2008-A7 1.907% 5/20/20 1,220 1,244 3 Citibank Credit Card Issuance Trust 2014-A1 2.880% 1/23/23 70 74 3 Citibank Credit Card Issuance Trust 2014-A6 2.150% 7/15/21 1,980 2,025 3 Citigroup Commercial Mortgage Trust 2012- GC8 3.024% 9/10/45 150 158 3,6 Citigroup Commercial Mortgage Trust 2012- GC8 3.683% 9/10/45 52 56 3 Citigroup Commercial Mortgage Trust 2013- GC11 1.987% 4/10/46 90 91 3 Citigroup Commercial Mortgage Trust 2013- GC11 3.093% 4/10/46 150 158 3 Citigroup Commercial Mortgage Trust 2013- GC15 3.161% 9/10/46 546 560 3 Citigroup Commercial Mortgage Trust 2013- GC15 3.942% 9/10/46 200 215 3 Citigroup Commercial Mortgage Trust 2014- GC19 4.023% 3/10/47 370 411 3 Citigroup Commercial Mortgage Trust 2014- GC21 3.477% 5/10/47 270 290 3 Citigroup Commercial Mortgage Trust 2014- GC21 3.575% 5/10/47 175 190 3 Citigroup Commercial Mortgage Trust 2014- GC21 3.855% 5/10/47 1,150 1,260 3 Citigroup Commercial Mortgage Trust 2014- GC23 3.622% 7/10/47 570 621 3 Citigroup Commercial Mortgage Trust 2014- GC23 3.863% 7/10/47 310 333 3 Citigroup Commercial Mortgage Trust 2014- GC23 4.175% 7/10/47 130 142 3 Citigroup Commercial Mortgage Trust 2014- GC23 4.603% 7/10/47 153 162 3 Citigroup Commercial Mortgage Trust 2014- GC25 3.372% 10/10/47 370 396 3 Citigroup Commercial Mortgage Trust 2014- GC25 3.635% 10/10/47 1,195 1,292 3 Citigroup Commercial Mortgage Trust 2014- GC25 4.345% 10/10/47 170 183 3 Citigroup Commercial Mortgage Trust 2014- GC25 4.683% 10/10/47 20 21 3 Citigroup Commercial Mortgage Trust 2015- GC27 2.944% 2/10/48 180 188 3 Citigroup Commercial Mortgage Trust 2015- GC27 3.137% 2/10/48 770 805 3 Citigroup Commercial Mortgage Trust 2015- GC31 3.762% 6/10/48 415 454 3 Citigroup Commercial Mortgage Trust 2015- GC33 3.778% 9/10/58 780 853 3 Citigroup Commercial Mortgage Trust 2015- GC33 4.724% 9/10/58 100 103 3 Citigroup Commercial Mortgage Trust 2016- C1 3.209% 5/10/49 380 402 3,7 Citigroup Mortgage Loan Trust 2007-AR8 3.126% 7/25/37 215 210 3,6 CKE Restaurant Holdings Inc. 2013-1A 4.474% 3/20/43 545 545 3,6 CLI Funding V LLC 2013-1A 2.830% 3/18/28 429 416 3 COBALT CMBS Commercial Mortgage Trust 2007-C2 5.484% 4/15/47 527 532 3,5,6Colony American Homes 2014-1A 1.681% 5/17/31 282 281 3,5,6Colony American Homes 2014-1A 1.881% 5/17/31 395 390 3,5,6Colony American Homes 2014-2 1.872% 7/17/31 350 345 3,5,6Colony American Homes 2015-1 2.031% 7/17/32 20 20 3,5,6Colony American Homes 2015-1A 1.731% 7/17/32 269 267 3,5,6Colony Starwood Homes 2016-1A Trust 2.031% 7/17/33 240 243 3,5,6Colony Starwood Homes 2016-1A Trust 2.681% 7/17/33 105 106 3 COMM 2006-C8 Mortgage Trust 5.292% 12/10/46 63 62 3 COMM 2007-C9 Mortgage Trust 6.007% 12/10/49 535 545 3 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 75 80 3 COMM 2012-CCRE2 Mortgage Trust 3.791% 8/15/45 100 108 3 COMM 2012-CCRE3 Mortgage Trust 2.822% 10/15/45 505 528 3 COMM 2012-CCRE4 Mortgage Trust 2.853% 10/15/45 260 272 3 COMM 2012-CCRE4 Mortgage Trust 3.251% 10/15/45 40 42 3 COMM 2012-CCRE5 Mortgage Trust 2.771% 12/10/45 70 73 3 COMM 2013-CCRE10 Mortgage Trust 2.972% 8/10/46 529 543 3 COMM 2013-CCRE10 Mortgage Trust 3.795% 8/10/46 250 267 3 COMM 2013-CCRE11 Mortgage Trust 3.983% 10/10/46 270 301 3 COMM 2013-CCRE11 Mortgage Trust 4.258% 10/10/46 1,047 1,180 3 COMM 2013-CCRE12 Mortgage Trust 3.623% 10/10/46 350 373 3 COMM 2013-CCRE12 Mortgage Trust 4.046% 10/10/46 1,000 1,114 3 COMM 2013-CCRE13 Mortgage Trust 4.194% 11/10/23 650 733 3 COMM 2013-CCRE13 Mortgage Trust 4.908% 12/10/23 110 126 3 COMM 2013-CCRE13 Mortgage Trust 4.908% 12/10/23 200 219 3,6 COMM 2013-CCRE6 Mortgage Trust 3.397% 3/10/46 70 73 3 COMM 2013-CCRE8 Mortgage Trust 3.612% 6/10/46 1,165 1,269 3 COMM 2013-CCRE9 Mortgage Trust 4.375% 7/10/45 675 764 3,6 COMM 2013-CCRE9 Mortgage Trust 4.398% 7/10/45 280 296 3,6 COMM 2013-CCRE9 Mortgage Trust 4.398% 7/10/45 250 277 3 COMM 2013-LC13 Mortgage Trust 3.009% 8/10/46 501 513 3,6 COMM 2013-LC13 Mortgage Trust 3.774% 8/10/46 250 268 3 COMM 2013-LC13 Mortgage Trust 4.205% 8/10/46 315 355 3,6 COMM 2013-LC13 Mortgage Trust 4.557% 8/10/46 435 487 3 COMM 2013-LC6 Mortgage Trust 2.941% 1/10/46 100 105 3,6 COMM 2013-SFS Mortgage Trust 3.086% 4/12/35 110 114 3,6 COMM 2014-277P Mortgage Trust 3.732% 8/10/49 910 987 3 COMM 2014-CCRE14 Mortgage Trust 3.743% 2/10/47 130 139 3 COMM 2014-CCRE14 Mortgage Trust 4.236% 2/10/47 240 271 3 COMM 2014-CCRE15 Mortgage Trust 2.928% 2/10/47 300 308 3 COMM 2014-CCRE15 Mortgage Trust 4.074% 2/10/47 390 436 3 COMM 2014-CCRE15 Mortgage Trust 4.426% 2/10/47 250 279 3 COMM 2014-CCRE17 Mortgage Trust 3.977% 5/10/47 1,130 1,254 3 COMM 2014-CCRE17 Mortgage Trust 4.174% 5/10/47 650 716 3 COMM 2014-CCRE17 Mortgage Trust 4.895% 5/10/47 200 217 3 COMM 2014-CCRE18 Mortgage Trust 3.452% 7/15/47 300 316 3 COMM 2014-CCRE18 Mortgage Trust 3.828% 7/15/47 715 787 3 COMM 2014-CCRE20 Mortgage Trust 3.590% 11/10/47 845 916 3 COMM 2014-CCRE21 Mortgage Trust 3.528% 12/10/47 860 931 3 COMM 2014-LC17 Mortgage Trust 3.917% 10/10/47 465 516 3 COMM 2015-CCRE22 Mortgage Trust 3.309% 3/10/48 825 878 3 COMM 2015-CCRE24 Mortgage Trust 3.445% 8/10/48 200 213 3 COMM 2015-CCRE24 Mortgage Trust 3.696% 8/10/48 415 455 3 COMM 2015-CCRE25 Mortgage Trust 3.759% 8/10/48 750 824 3 COMM 2015-CCRE26 Mortgage Trust 3.630% 10/10/48 753 819 3 COMM 2015-CCRE27 Mortgage Trust 3.612% 10/10/48 570 622 3 COMM 2015-CCRE27 Mortgage Trust 4.621% 10/10/48 210 215 3 COMM 2015-LC19 Mortgage Trust 3.040% 2/10/48 90 94 3 COMM 2015-LC19 Mortgage Trust 3.183% 2/10/48 360 382 6 Commonwealth Bank of Australia 2.000% 6/18/19 600 607 6 Commonwealth Bank of Australia 2.125% 7/22/20 750 762 3,6 Core Industrial Trust 2015-TEXW 3.077% 2/10/34 1,040 1,094 3 Credit Suisse Commercial Mortgage Trust Series 2008-C1 6.267% 2/15/41 780 813 3 CSAIL 2015-C1 Commercial Mortgage Trust 3.505% 4/15/50 290 313 3 CSAIL 2015-C2 Commercial Mortgage Trust 3.504% 6/15/57 1,000 1,079 3 CSAIL 2015-C3 Commercial Mortgage Trust 3.718% 8/15/48 414 454 3 CSAIL 2015-C3 Commercial Mortgage Trust 4.506% 8/15/48 240 246 3 CSAIL 2015-C4 Commercial Mortgage Trust 3.808% 11/15/48 738 809 3 CSAIL 2016-C5 Commercial Mortgage Trust 4.689% 11/15/48 220 233 3,6 DB Master Finance LLC 2015-1A 3.262% 2/20/45 215 216 3 DBJPM 16-C1 Mortgage Trust 3.505% 5/10/49 60 58 3 Discover Card Execution Note Trust 2012-A6 1.670% 1/18/22 2,700 2,728 3,5 Discover Card Execution Note Trust 2013-A1 0.824% 8/17/20 547 547 3 Discover Card Execution Note Trust 2014-A4 2.120% 12/15/21 1,400 1,429 3 Discover Card Execution Note Trust 2015-A4 2.190% 4/17/23 1,050 1,078 3,6 Drive Auto Receivables Trust 2015-AA 2.280% 6/17/19 269 270 3,6 Drive Auto Receivables Trust 2015-AA 3.060% 5/17/21 190 192 3,6 Drive Auto Receivables Trust 2015-AA 4.120% 7/15/22 140 144 3,6 Drive Auto Receivables Trust 2015-BA 2.120% 6/17/19 143 143 3,6 Drive Auto Receivables Trust 2015-BA 2.760% 7/15/21 420 424 3,6 Drive Auto Receivables Trust 2015-BA 3.840% 7/15/21 250 252 3,6 Drive Auto Receivables Trust 2015-CA 2.230% 9/16/19 339 339 3,6 Drive Auto Receivables Trust 2015-CA 3.010% 5/17/21 515 520 3,6 Drive Auto Receivables Trust 2015-CA 4.200% 9/15/21 380 387 3,6 Drive Auto Receivables Trust 2015-DA 1.590% 12/17/18 534 533 3,6 Drive Auto Receivables Trust 2015-DA 2.590% 12/16/19 750 752 3,6 Drive Auto Receivables Trust 2015-DA 3.380% 11/15/21 750 761 3,6 Drive Auto Receivables Trust 2015-DA 4.590% 1/17/23 750 774 3,6 Drive Auto Receivables Trust 2016-AA 2.110% 5/15/19 850 852 3,6 Drive Auto Receivables Trust 2016-AA 3.910% 5/17/21 170 174 3,6 Drive Auto Receivables Trust 2016-BA 1.670% 7/15/19 30 30 3,6 Drive Auto Receivables Trust 2016-BA 2.560% 6/15/20 200 202 3,6 Drive Auto Receivables Trust 2016-BA 3.190% 7/15/22 340 344 3,6 Drive Auto Receivables Trust 2016-BA 4.530% 8/15/23 480 490 3,5,6Edsouth Indenture No 9 LLC 2015-1 1.325% 10/25/56 642 626 3,6 Enterprise Fleet Financing LLC Series 2015-1 1.740% 9/20/20 140 140 3,6 Enterprise Fleet Financing LLC Series 2015-2 2.090% 2/22/21 600 605 3,6 Enterprise Fleet Financing LLC Series 2016-2 2.040% 2/22/22 240 240 3,4,5Fannie Mae Connecticut Avenue Securities 2015-C02 1.675% 5/25/25 47 47 3,4,5Fannie Mae Connecticut Avenue Securities 2015-C02 1.725% 5/25/25 108 108 3,4,5Fannie Mae Connecticut Avenue Securities 2015-C03 2.025% 7/25/25 203 204 3,4,5Fannie Mae Connecticut Avenue Securities 2015-C03 2.025% 7/25/25 284 285 3,4,5Fannie Mae Connecticut Avenue Securities 2015-C04 2.125% 4/25/28 457 458 3,4,5Fannie Mae Connecticut Avenue Securities 2015-C04 2.225% 4/25/28 223 224 3,4,5Fannie Mae Connecticut Avenue Securities 2016-C04 1.975% 1/25/29 159 160 3,4,5Fannie Mae Connecticut Avenue Securities 2016-C05 1.875% 1/25/29 94 94 3,7 First Horizon Mortgage Pass-Through Trust 2006-AR3 2.229% 11/25/36 201 177 7 First Horizon Mortgage Pass-Through Trust 2006-AR4 2.761% 1/25/37 437 377 3 Ford Credit Auto Lease Trust 2015-A 1.310% 8/15/18 200 200 3 Ford Credit Auto Lease Trust 2015-B 1.540% 2/15/19 420 422 3 Ford Credit Auto Lease Trust 2015-B 1.920% 3/15/19 380 377 3 Ford Credit Auto Owner Trust 2013-D 1.720% 7/15/19 310 311 3,6 Ford Credit Auto Owner Trust 2014-REV1 2.260% 11/15/25 630 643 3,6 Ford Credit Auto Owner Trust 2014-REV1 2.410% 11/15/25 260 263 3,6 Ford Credit Auto Owner Trust 2014-REV2 2.310% 4/15/26 630 645 3,6 Ford Credit Auto Owner Trust 2014-REV2 2.510% 4/15/26 140 142 3 Ford Credit Auto Owner Trust 2015-B 2.040% 10/15/20 310 313 3 Ford Credit Auto Owner Trust 2015-C 2.010% 3/15/21 295 297 3 Ford Credit Auto Owner Trust 2015-C 2.260% 3/15/22 135 137 3,6 Ford Credit Auto Owner Trust 2015-REV1 2.120% 7/15/26 510 518 3,6 Ford Credit Auto Owner Trust 2015-REV2 2.440% 1/15/27 1,500 1,542 3 Ford Credit Auto Owner Trust 2016-B 1.850% 9/15/21 170 171 3,6 Ford Credit Auto Owner Trust 2016-REV1 2.310% 8/15/27 750 768 3,6 Ford Credit Auto Owner Trust 2016-REV2 2.030% 12/15/27 1,790 1,808 3 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 700 702 3 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.490% 9/15/19 1,827 1,833 3 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.690% 9/15/19 200 201 3 Ford Credit Floorplan Master Owner Trust A Series 2012-5 2.140% 9/15/19 200 201 3 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.100% 6/15/20 150 151 3 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.290% 6/15/20 150 151 3 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.790% 6/15/20 60 61 3 Ford Credit Floorplan Master Owner Trust A Series 2014-1 1.400% 2/15/19 200 200 3,5 Ford Credit Floorplan Master Owner Trust A Series 2014-2 1.024% 2/15/21 130 130 3 Ford Credit Floorplan Master Owner Trust A Series 2014-2 2.310% 2/15/21 100 101 3 Ford Credit Floorplan Master Owner Trust A Series 2014-4 1.400% 8/15/19 1,680 1,684 3 Ford Credit Floorplan Master Owner Trust A Series 2015-2 1.980% 1/15/22 273 277 3 Ford Credit Floorplan Master Owner Trust A Series 2015-5 2.390% 8/15/22 1,850 1,894 3,5 Ford Credit Floorplan Master Owner Trust A Series 2016-3 1.144% 7/15/21 1,490 1,491 3,5 Ford Credit Floorplan Master Owner Trust A Series 2016-4 1.054% 7/15/20 1,150 1,154 3,4,5Freddie Mac Structured Agency Credit Risk Debt Notes 2016-DNA2 1.775% 10/25/28 240 240 3,4,5Freddie Mac Structured Agency Credit Risk Debt Notes 2016-DNA2 2.725% 10/25/28 250 254 3,4,5Freddie Mac Structured Agency Credit Risk Debt Notes 2016-DNA3 1.625% 12/25/28 245 245 3,4,5Freddie Mac Structured Agency Credit Risk Debt Notes 2016-DNA3 2.525% 12/25/28 250 255 3,6 FRS I LLC 2013-1A 1.800% 4/15/43 77 75 3,6 FRS I LLC 2013-1A 3.080% 4/15/43 488 482 3 GE Capital Credit Card Master Note Trust Series 2012-2 2.220% 1/15/22 2,000 2,030 3 GE Capital Credit Card Master Note Trust Series 2012-6 1.360% 8/17/20 1,275 1,278 3,5 GE Dealer Floorplan Master Note Trust Series 2012-2 1.282% 4/22/19 900 902 3,5 GE Dealer Floorplan Master Note Trust Series 2015-2 1.182% 1/20/22 500 500 3,6 GM Financial Automobile Leasing Trust 2014- 1A 1.760% 5/21/18 300 300 3 GM Financial Automobile Leasing Trust 2015- 1 1.730% 6/20/19 150 151 3 GM Financial Automobile Leasing Trust 2015- 2 2.420% 7/22/19 140 142 3 GM Financial Automobile Leasing Trust 2015- 2 2.990% 7/22/19 120 122 3 GM Financial Automobile Leasing Trust 2015- 3 1.690% 3/20/19 670 673 3 GM Financial Automobile Leasing Trust 2015- 3 1.810% 11/20/19 70 70 3 GM Financial Automobile Leasing Trust 2015- 3 2.320% 11/20/19 90 91 3 GM Financial Automobile Leasing Trust 2015- 3 2.980% 11/20/19 190 193 3 GM Financial Automobile Leasing Trust 2016- 2 2.580% 3/20/20 150 151 3 GM Financial Automobile Leasing Trust 2016- 3 1.610% 12/20/19 240 241 3 GM Financial Automobile Leasing Trust 2016- 3 1.780% 5/20/20 220 220 3 GM Financial Leasing Trust 2015-3 3.480% 8/20/20 190 193 3 GMACM Mortgage Loan Trust 2005-AR6 3.164% 11/19/35 82 75 3,6 GMF Floorplan Owner Revolving Trust 2015-1 1.650% 5/15/20 1,450 1,440 3,6 GMF Floorplan Owner Revolving Trust 2015-1 1.970% 5/15/20 250 250 3,5,6GMF Floorplan Owner Revolving Trust 2016-1 1.374% 5/17/21 1,050 1,052 3,6 GMF Floorplan Owner Revolving Trust 2016-1 2.410% 5/17/21 290 292 3,6 GMF Floorplan Owner Revolving Trust 2016-1 2.850% 5/17/21 220 220 3,6 Golden Credit Card Trust 2012-2A 1.770% 1/15/19 1,265 1,268 3,5,6Golden Credit Card Trust 2015-1A 0.964% 2/15/20 1,200 1,201 3,6 Golden Credit Card Trust 2015-2A 2.020% 4/15/22 1,345 1,364 3,6 Golden Credit Card Trust 2016-5A 1.600% 9/15/21 1,520 1,524 3,6 GRACE 2014-GRCE Mortgage Trust 3.369% 6/10/28 500 532 3,6 GreatAmerica Leasing Receivables Funding LLC Series 2013-1 1.160% 5/15/18 82 82 3,6 GreatAmerica Leasing Receivables Funding LLC Series 2015-1 2.020% 6/21/21 120 121 3,6 GS Mortgage Securities Trust 2010-C2 5.357% 12/10/43 100 113 3,6 GS Mortgage Securities Trust 2011-GC3 5.820% 3/10/44 70 78 3,6 GS Mortgage Securities Trust 2012-ALOHA 3.551% 4/10/34 790 850 3,6 GS Mortgage Securities Trust 2012-BWTR 2.954% 11/5/34 860 887 3,6 GS Mortgage Securities Trust 2012-GC6 4.948% 1/10/45 25 28 3 GS Mortgage Securities Trust 2012-GCJ7 5.920% 5/10/45 210 231 3 GS Mortgage Securities Trust 2013-GC13 4.168% 7/10/46 525 588 3,6 GS Mortgage Securities Trust 2013-GC13 4.201% 7/10/46 140 148 3 GS Mortgage Securities Trust 2013-GCJ12 3.135% 6/10/46 295 310 3 GS Mortgage Securities Trust 2013-GCJ12 3.777% 6/10/46 200 214 3 GS Mortgage Securities Trust 2013-GCJ14 2.995% 8/10/46 453 462 3 GS Mortgage Securities Trust 2013-GCJ14 3.817% 8/10/46 200 214 3 GS Mortgage Securities Trust 2013-GCJ14 3.955% 8/10/46 575 638 3 GS Mortgage Securities Trust 2013-GCJ14 4.243% 8/10/46 1,015 1,141 3 GS Mortgage Securities Trust 2014-GC20 3.998% 4/10/47 876 969 3 GS Mortgage Securities Trust 2014-GC24 3.931% 9/10/47 1,007 1,109 3 GS Mortgage Securities Trust 2014-GC24 4.162% 9/10/47 380 418 3 GS Mortgage Securities Trust 2014-GC24 4.641% 9/10/47 270 298 3 GS Mortgage Securities Trust 2014-GC24 4.662% 9/10/47 410 436 3 GS Mortgage Securities Trust 2014-GC26 3.629% 11/10/47 350 381 3 GS Mortgage Securities Trust 2015-GC28 3.396% 2/10/48 770 819 3 GS Mortgage Securities Trust 2015-GC30 3.382% 5/10/50 600 640 3 GS Mortgage Securities Trust 2015-GC32 3.764% 7/10/48 309 340 3 GS Mortgage Securities Trust 2015-GC34 3.506% 10/10/48 698 749 3 GS Mortgage Securities Trust 2015-GC34 4.810% 10/10/48 310 325 6 GTP Acquisition Partners I LLC 3.482% 6/16/25 630 659 3,6 Hertz Vehicle Financing LLC 2011-1A 3.290% 3/25/18 1,330 1,336 3,6 Hertz Vehicle Financing LLC 2013-1A 1.830% 8/25/19 1,500 1,495 3,6 Hertz Vehicle Financing LLC 2015-3A 2.670% 9/25/21 400 403 3,6 Hertz Vehicle Financing LLC 2016-2A 2.950% 3/25/22 840 857 3,6 Hertz Vehicle Financing LLC 2016-3 2.270% 7/25/20 570 571 3,6 Hertz Vehicle Financing LLC 2016-4 2.650% 7/25/22 640 647 3,6 Hilton USA Trust 2013-HLT 2.662% 11/5/30 380 380 3,6 Hilton USA Trust 2013-HLT 3.367% 11/5/30 395 395 3,6 Hilton USA Trust 2013-HLT 3.714% 11/5/30 180 180 3,6 Houston Galleria Mall Trust 2015-HGLR 3.087% 3/5/37 770 791 3,6 Hudsons Bay Simon JV Trust 2015-HB7 3.914% 8/5/34 500 529 3,6 Hyundai Auto Lease Securitization Trust 2014-A 1.300% 7/16/18 200 200 3,6 Hyundai Auto Lease Securitization Trust 2014-B 1.540% 12/17/18 250 250 3,6 Hyundai Auto Lease Securitization Trust 2015-A 1.650% 8/15/19 370 371 3,6 Hyundai Auto Lease Securitization Trust 2015-A 2.070% 11/15/19 500 503 3,6 Hyundai Auto Lease Securitization Trust 2015-B 2.210% 5/15/20 375 378 3,6 Hyundai Auto Lease Securitization Trust 2016-A 1.800% 12/16/19 380 383 3,6 Hyundai Auto Lease Securitization Trust 2016-C 1.490% 2/18/20 620 620 3,6 Hyundai Auto Lease Securitization Trust 2016-C 1.650% 7/15/20 270 270 3 Hyundai Auto Receivables Trust 2013-B 2.480% 9/16/19 250 253 3 Hyundai Auto Receivables Trust 2013-C 2.480% 3/15/19 150 151 3 Hyundai Auto Receivables Trust 2013-C 3.090% 1/15/20 130 131 3 Hyundai Auto Receivables Trust 2014-A 2.020% 8/15/19 200 201 3 Hyundai Auto Receivables Trust 2014-A 2.530% 7/15/20 140 141 3 Hyundai Auto Receivables Trust 2014-B 2.100% 11/15/19 250 251 3 Hyundai Auto Receivables Trust 2015-C 2.150% 11/15/21 90 91 3 Hyundai Auto Receivables Trust 2015-C 2.550% 11/15/21 210 213 3,6 Hyundai Floorplan Master Owner Trust Series 2016-1A 1.810% 3/15/21 390 393 3,6 Icon Brands Holdings LLC 2012-1A 4.229% 1/25/43 377 343 5 Illinois Student Assistance Commission Series 2010-1 1.765% 4/25/22 229 230 3,5,6Invitation Homes 2014-SFR1 Trust 2.031% 6/17/31 730 728 3,5,6Invitation Homes 2014-SFR2 Trust 1.631% 9/17/31 284 283 3,5,6Invitation Homes 2014-SFR2 Trust 2.131% 9/17/31 220 220 3,5,6Invitation Homes 2015-SFR2 Trust 1.877% 6/17/32 196 196 3,5,6Invitation Homes 2015-SFR2 Trust 2.177% 6/17/32 70 70 3,5,6Invitation Homes 2015-SFR3 Trust 2.281% 8/17/32 80 80 3,6 Irvine Core Office Trust 2013-IRV 3.279% 5/15/48 350 371 3 John Deere Owner Trust 2015-B 1.780% 6/15/22 90 91 3 John Deere Owner Trust 2016-B 1.490% 5/15/23 130 130 3 JP Morgan Chase Commercial Mortgage Securities Trust 2007-C1 5.716% 2/15/51 105 107 3 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.746% 2/12/51 885 908 3 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP10 5.439% 1/15/49 754 761 3 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.850% 2/15/51 543 555 3,6 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C1 4.608% 6/15/43 90 95 3,6 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 3.616% 11/15/43 59 60 3,6 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 4.070% 11/15/43 70 75 3,6 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 5.733% 11/15/43 150 164 3,6 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 5.733% 11/15/43 170 181 3,6 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.388% 2/15/46 440 455 3,6 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.717% 2/15/46 625 690 3,6 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 5.360% 2/15/46 70 77 3,6 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C5 5.562% 8/15/46 100 114 3 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 3.507% 5/15/45 420 451 3 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829% 10/15/45 440 458 3,6 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 3.424% 10/15/45 100 105 3 JP Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX 4.271% 6/15/45 650 714 3,6 JP Morgan Chase Commercial Mortgage Securities Trust 2012-HSBC 3.093% 7/5/32 150 158 3 JP Morgan Chase Commercial Mortgage Securities Trust 2012-LC9 2.840% 12/15/47 950 988 3 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C13 3.994% 1/15/46 340 377 3 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C13 4.189% 1/15/46 170 177 3 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.674% 12/15/46 280 302 3 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.881% 12/15/46 30 33 3 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.166% 12/15/46 410 460 3 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.517% 12/15/46 400 449 3 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 5.076% 12/15/46 550 633 3 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 5.140% 12/15/46 270 295 3 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 1.855% 4/15/46 81 82 3 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 2.960% 4/15/46 345 361 3 JPMBB Commercial Mortgage Securities Trust 2013-C12 3.664% 7/15/45 420 457 3 JPMBB Commercial Mortgage Securities Trust 2013-C12 4.160% 7/15/45 180 197 3 JPMBB Commercial Mortgage Securities Trust 2013-C14 3.761% 8/15/46 360 389 3 JPMBB Commercial Mortgage Securities Trust 2013-C14 4.133% 8/15/46 300 336 3 JPMBB Commercial Mortgage Securities Trust 2013-C15 2.977% 11/15/45 254 261 3 JPMBB Commercial Mortgage Securities Trust 2013-C15 3.659% 11/15/45 100 108 3 JPMBB Commercial Mortgage Securities Trust 2013-C15 4.131% 11/15/45 800 896 3 JPMBB Commercial Mortgage Securities Trust 2013-C15 4.927% 11/15/45 430 492 3 JPMBB Commercial Mortgage Securities Trust 2013-C15 5.214% 11/15/45 340 378 3 JPMBB Commercial Mortgage Securities Trust 2013-C17 4.199% 1/15/47 485 546 3 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.079% 2/15/47 760 849 3 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.439% 2/15/47 300 334 3 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.974% 2/15/47 300 342 3 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.974% 2/15/47 150 164 3 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.428% 8/15/47 220 235 3 JPMBB Commercial Mortgage Securities Trust 2014-C24 3.639% 11/15/47 300 326 3 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.231% 1/15/48 450 476 3 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.494% 1/15/48 1,030 1,108 3 JPMBB Commercial Mortgage Securities Trust 2015-C27 3.179% 2/15/48 190 200 3 JPMBB Commercial Mortgage Securities Trust 2015-C30 3.551% 7/15/48 580 629 3 JPMBB Commercial Mortgage Securities Trust 2015-C30 3.559% 7/15/48 210 226 3 JPMBB Commercial Mortgage Securities Trust 2015-C30 3.822% 7/15/48 1,010 1,112 3 JPMBB Commercial Mortgage Securities Trust 2015-C30 4.226% 7/15/48 385 425 3 JPMBB Commercial Mortgage Securities Trust 2015-C31 3.801% 8/15/48 270 297 3 JPMBB Commercial Mortgage Securities Trust 2015-C32 3.598% 11/15/48 370 401 3 JPMBB Commercial Mortgage Securities Trust 2015-C33 3.562% 12/15/48 145 157 3 JPMBB Commercial Mortgage Securities Trust 2015-C33 3.770% 12/15/48 513 563 3 LB-UBS Commercial Mortgage Trust 2007-C2 5.387% 2/15/40 558 563 3 LB-UBS Commercial Mortgage Trust 2007-C7 5.866% 9/15/45 721 746 3,6 LCCM 2014-909 Mortgage Trust 3.388% 5/15/31 450 472 3,6 Madison Avenue Trust 2013-650M 3.843% 10/12/32 295 317 3 MASTR Adjustable Rate Mortgages Trust 2004-3 2.684% 4/25/34 19 18 3,5 MBNA Credit Card Master Note Trust 2004- A3 0.784% 8/16/21 2,205 2,206 3 Mercedes-Benz Auto Lease Trust 2015-B 1.530% 5/17/21 550 553 3 Mercedes-Benz Auto Receivables Trust 2015- 1 1.750% 12/15/21 520 527 3,5,6Mercedes-Benz Master Owner Trust 2015-B 0.904% 4/15/20 250 250 3 Merrill Lynch Mortgage Investors Trust MLMI Series 2003-A2 2.615% 2/25/33 47 45 3 Merrill Lynch Mortgage Investors Trust MLMI Series 2003-A4 3.136% 7/25/33 14 13 3 Merrill Lynch Mortgage Trust 2008-C1 5.690% 2/12/51 186 192 3,6 Miramax LLC 2014-1A 3.340% 7/20/26 80 80 3 ML-CFC Commercial Mortgage Trust 2007-6 5.331% 3/12/51 17 17 3,6 MMAF Equipment Finance LLC 2011-AA 3.040% 8/15/28 636 641 3,6 MMAF Equipment Finance LLC 2012-AA 1.980% 6/10/32 370 372 3,6 MMAF Equipment Finance LLC 2015-AA 2.490% 2/19/36 800 819 3 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.176% 8/15/45 500 530 3 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.792% 8/15/45 50 54 3 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C6 2.858% 11/15/45 140 146 3 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C10 4.219% 7/15/46 70 73 3 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C10 4.219% 7/15/46 650 727 3 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 3.085% 8/15/46 177 180 3 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 3.960% 8/15/46 270 299 3 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.360% 8/15/46 1,080 1,217 3 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 3.824% 10/15/46 190 206 3 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 4.259% 10/15/46 80 90 3 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 4.039% 11/15/46 200 224 3 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 2.918% 2/15/46 130 136 3 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 3.214% 2/15/46 60 63 3 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.102% 5/15/46 595 627 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.064% 2/15/47 450 503 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.384% 2/15/47 450 501 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C15 3.773% 4/15/47 890 976 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C15 4.051% 4/15/47 575 640 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C15 5.058% 4/15/47 50 54 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 3.892% 6/15/47 895 990 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.094% 6/15/47 230 252 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.482% 6/15/47 300 333 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.915% 6/15/47 300 323 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C17 3.741% 8/15/47 620 677 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C17 4.011% 8/15/47 130 142 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 3.923% 10/15/47 450 501 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.326% 12/15/47 310 327 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.526% 12/15/47 180 195 3 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.069% 2/15/48 175 182 3 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.249% 2/15/48 935 992 3 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.306% 4/15/48 845 897 3 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 3.719% 7/15/50 422 464 3 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C24 3.479% 5/15/48 420 453 3 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C24 3.732% 5/15/48 715 783 3 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.383% 10/15/48 410 438 3 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.635% 10/15/48 505 552 3 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C29 4.912% 5/15/49 40 42 3 Morgan Stanley Capital I Trust 2006-IQ12 5.319% 12/15/43 136 136 3 Morgan Stanley Capital I Trust 2007-IQ15 6.103% 6/11/49 600 616 3 Morgan Stanley Capital I Trust 2007-IQ16 5.688% 12/12/49 1,041 1,068 3 Morgan Stanley Capital I Trust 2012-C4 3.244% 3/15/45 380 404 3 Morgan Stanley Capital I Trust 2012-C4 3.773% 3/15/45 60 64 3,6 Morgan Stanley Capital I Trust 2012-STAR 3.201% 8/5/34 405 424 3,6 Morgan Stanley Capital I Trust 2014-150E 3.912% 9/9/32 675 731 3,6 Morgan Stanley Capital I Trust 2014-CPT 3.350% 7/13/29 600 635 3,6 Morgan Stanley Capital I Trust 2015-420 3.727% 10/11/50 699 759 3 Morgan Stanley Capital I Trust 2015-UBS8 3.809% 12/15/48 621 688 3 Morgan Stanley Capital I Trust 2015-UBS8 4.744% 12/15/48 350 372 3 Morgan Stanley Capital I Trust 2016-UB11 2.782% 8/15/49 133 136 3 Morgan Stanley Mortgage Loan Trust 2006- 8AR 2.636% 6/25/36 185 167 3,6 MSBAM Commercial Mortgage Securities Trust 2012-CKSV 3.277% 10/15/30 815 840 6 National Australia Bank Ltd. 2.250% 3/16/21 245 250 3,5 Navient Student Loan Trust 2015-3 1.175% 6/26/56 560 543 3,5,6Navient Student Loan Trust 2016-3 1.375% 6/25/65 200 199 3,5,6Navistar Financial Dealer Note Master Trust 2016-1A 0.000% 9/27/21 670 670 3,5 New Mexico Educational Assistance Foundation 2013-1 1.223% 1/2/25 366 359 3,6 NextGear Floorplan Master Owner Trust 2016-1A 2.740% 4/15/21 370 370 3 Nissan Auto Lease Trust 2015-A 1.580% 5/17/21 130 131 3 Nissan Auto Lease Trust 2016-B 1.500% 7/15/19 760 761 3 Nissan Auto Lease Trust 2016-B 1.610% 1/18/22 140 140 3 Nissan Auto Receivables 2015-B Owner Trust 1.790% 1/17/22 190 193 3 Nissan Master Owner Trust Receivables Series 2015-A 1.440% 1/15/20 160 160 3,5 Nissan Master Owner Trust Receivables Series 2016-A 1.164% 6/15/21 2,070 2,074 5 North Carolina State Education Assistance Authority 2011-1 1.614% 1/26/26 258 258 3,6 OBP Depositor LLC Trust 2010-OBP 4.646% 7/15/45 225 245 3,6 Palisades Center Trust 2016-PLSD 2.713% 4/13/33 200 204 3,5,6PFS Financing Corp. 2014-AA 1.124% 2/15/19 100 100 3,5,6PFS Financing Corp. 2015-AA 1.144% 4/15/20 250 248 3,6 Porsche Innovative Lease Owner Trust 2015- 1 1.430% 5/21/21 340 340 3,5,6Progress Residential 2015-SFR1 Trust 2.381% 2/17/32 20 20 3,6 Progress Residential 2015-SFR2 Trust 2.740% 6/12/32 179 181 3,6 Progress Residential 2015-SFR3 Trust 3.067% 11/12/32 619 635 3,6 Progress Residential 2015-SFR3 Trust 3.733% 11/12/32 230 239 3,5,6Resimac Premier Series 2014-1A 1.545% 12/12/45 381 380 3,5,6Resimac Premier Series 2016-1A 1.908% 10/10/47 1,456 1,457 3,7 RFMSI Series 2006-SA2 Trust 4.021% 8/25/36 441 375 3,7 RFMSI Series 2006-SA3 Trust 4.130% 9/25/36 137 110 Royal Bank of Canada 2.200% 9/23/19 592 604 Royal Bank of Canada 2.100% 10/14/20 950 967 3 Royal Bank of Canada 1.875% 2/5/21 600 607 Royal Bank of Canada 2.300% 3/22/21 545 559 3 Santander Drive Auto Receivables Trust 2013-2 1.950% 3/15/19 369 370 3 Santander Drive Auto Receivables Trust 2015-3 1.490% 6/17/19 65 65 3 Santander Drive Auto Receivables Trust 2015-3 3.490% 5/17/21 355 365 3 Santander Drive Auto Receivables Trust 2015-4 1.580% 9/16/19 100 100 3 Santander Drive Auto Receivables Trust 2015-4 2.260% 6/15/20 600 604 3 Santander Drive Auto Receivables Trust 2015-4 2.970% 3/15/21 600 611 3 Santander Drive Auto Receivables Trust 2016-1 2.470% 12/15/20 720 726 3 Santander Drive Auto Receivables Trust 2016-2 2.080% 2/16/21 170 171 3 Santander Drive Auto Receivables Trust 2016-2 2.660% 11/15/21 110 112 3 Santander Drive Auto Receivables Trust 2016-2 3.390% 4/15/22 100 103 6 SBA Tower Trust 3.156% 10/15/20 270 276 3,5,6Silver Bay Realty 2014-1 Trust 1.531% 9/17/31 254 253 3,5,6Silver Bay Realty 2014-1 Trust 1.981% 9/17/31 160 158 3,6 SLM Private Education Loan Trust 2011-A 4.370% 4/17/28 270 278 3,6 SLM Private Education Loan Trust 2011-B 3.740% 2/15/29 1,322 1,359 3,6 SLM Private Education Loan Trust 2011-C 4.540% 10/17/44 529 555 3,6 SLM Private Education Loan Trust 2012-B 3.480% 10/15/30 301 307 3,5,6SLM Private Education Loan Trust 2012-E 1.274% 10/16/23 50 50 3,5,6SLM Private Education Loan Trust 2013-A 1.574% 5/17/27 600 602 3,6 SLM Private Education Loan Trust 2013-A 2.500% 3/15/47 200 194 3,6 SLM Private Education Loan Trust 2013-B 1.850% 6/17/30 250 249 3,6 SLM Private Education Loan Trust 2013-B 3.000% 5/16/44 300 294 3,6 SLM Private Education Loan Trust 2013-C 3.500% 6/15/44 140 141 3,6 SLM Private Education Loan Trust 2014-A 2.590% 1/15/26 100 101 3,6 SLM Private Education Loan Trust 2014-A 3.500% 11/15/44 100 98 3,5 SLM Student Loan Trust 2005-5 0.815% 4/25/25 694 689 3,5 SLM Student Loan Trust 2005-9 0.835% 1/27/25 78 78 3 SMART ABS Series 2013-1US Trust 1.050% 10/14/18 193 193 3,6 SMB Private Education Loan Trust 2016-A 2.700% 5/15/31 345 352 3,5,6SMB Private Education Loan Trust 2016-B 1.974% 2/17/32 310 314 3,6 SoFi Professional Loan Program 2016-B LLC 2.740% 10/25/32 240 246 3,6 SoFi Professional Loan Program 2016-C LLC 2.360% 12/27/32 145 146 3,6 SoFi Professional Loan Program 2016-D LLC 2.340% 4/25/33 155 155 3,5,6SoFi Professional Loan Program 2016-D LLC 1.600% 1/25/39 205 205 3,6 SpareBank 1 Boligkreditt AS 1.750% 11/15/20 560 562 6 Stadshypotek AB 1.750% 4/9/20 873 877 3,5,6SWAY Residential 2014-1 Trust 1.831% 1/17/32 396 396 3 Synchrony Credit Card Master Note Trust 2015-1 2.370% 3/15/23 360 370 3 Synchrony Credit Card Master Note Trust 2015-4 2.380% 9/15/23 1,340 1,371 3 Synchrony Credit Card Master Note Trust 2016-1 2.390% 3/15/22 1,170 1,188 3 Synchrony Credit Card Master Note Trust 2016-3 1.580% 9/15/22 890 891 3 Synchrony Credit Card Master Note Trust 2016-3 1.910% 9/15/22 610 610 3,6 Taco Bell Funding LLC 2016-1A 3.832% 5/25/46 220 224 3,6 Taco Bell Funding LLC 2016-1A 4.377% 5/25/46 210 219 3,6 Taco Bell Funding LLC 2016-1A 4.970% 5/25/46 330 341 3,6 Tidewater Auto Receivables Trust 2016-AA 2.300% 9/15/19 327 327 3,6 TMSQ 2014-1500 Mortgage Trust 3.680% 10/10/36 540 580 6 Toronto-Dominion Bank 1.950% 4/2/20 865 873 6 Toronto-Dominion Bank 2.250% 3/15/21 730 745 3,5,6Trade MAPS 1 Ltd. 2013-1A 1.218% 12/10/18 950 948 3,5,6Trade MAPS 1 Ltd. 2013-1A 1.768% 12/10/18 135 135 3,5,6Trade MAPS 1 Ltd. 2013-1A 2.768% 12/10/18 75 75 3,5,6Trafigura Securitisation Finance plc 2014-1A 1.474% 10/15/18 510 509 3,5,6Trillium Credit Card Trust II 2016-1A 1.242% 5/26/21 3,050 3,057 3 UBS Commercial Mortgage Trust 2012-C1 4.171% 5/10/45 30 33 3,6 UBS-BAMLL Trust 2012-WRM 3.663% 6/10/30 595 635 3 UBS-Barclays Commercial Mortgage Trust 2012-C4 2.850% 12/10/45 220 230 3,6 VNDO 2012-6AVE Mortgage Trust 2.996% 11/15/30 290 304 3,6 VNDO 2013-PENN Mortgage Trust 3.808% 12/13/29 270 290 3,6 VNDO 2013-PENN Mortgage Trust 4.079% 12/13/29 80 85 3,6 VNDO 2013-PENN Mortgage Trust 4.079% 12/13/29 60 63 3,6 Volkswagen Credit Auto Master Owner Trust 2014-1A 1.400% 7/22/19 1,210 1,209 3,6 Volvo Financial Equipment LLC Series 2015- 1A 1.910% 1/15/20 220 220 3,6 Volvo Financial Equipment LLC Series 2016- 1A 1.890% 9/15/20 230 232 3 Wachovia Bank Commercial Mortgage Trust Series 2006-C29 5.297% 11/15/48 463 464 3 WaMu Mortgage Pass-Through Certificates Series 2002-AR18 Trust 2.779% 1/25/33 9 9 3 WaMu Mortgage Pass-Through Certificates Series 2003-AR7 Trust 2.676% 8/25/33 16 16 3 WaMu Mortgage Pass-Through Certificates Series 2003-AR9 Trust 2.785% 9/25/33 21 22 3 Wells Fargo Commercial Mortgage Trust 2012-LC5 2.918% 10/15/45 705 739 3 Wells Fargo Commercial Mortgage Trust 2012-LC5 3.539% 10/15/45 40 43 3 Wells Fargo Commercial Mortgage Trust 2013-LC12 3.928% 7/15/46 185 201 3 Wells Fargo Commercial Mortgage Trust 2013-LC12 4.218% 7/15/46 755 847 3 Wells Fargo Commercial Mortgage Trust 2013-LC12 4.432% 7/15/46 110 122 3 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.477% 8/15/50 500 533 3 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.817% 8/15/50 1,100 1,209 3 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.020% 8/15/50 200 218 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.322% 8/15/50 350 387 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.458% 8/15/50 220 229 3 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.244% 12/15/47 690 732 3 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.405% 12/15/47 60 64 3 Wells Fargo Commercial Mortgage Trust 2015-C26 2.991% 2/15/48 290 304 3 Wells Fargo Commercial Mortgage Trust 2015-C26 3.166% 2/15/48 365 383 3 Wells Fargo Commercial Mortgage Trust 2015-C27 3.190% 2/15/48 290 306 3 Wells Fargo Commercial Mortgage Trust 2015-C27 3.278% 2/15/48 170 181 3 Wells Fargo Commercial Mortgage Trust 2015-C27 3.451% 2/15/48 670 719 3 Wells Fargo Commercial Mortgage Trust 2015-C29 3.400% 6/15/48 100 107 3 Wells Fargo Commercial Mortgage Trust 2015-C29 3.637% 6/15/48 872 949 3 Wells Fargo Commercial Mortgage Trust 2015-C29 4.366% 6/15/48 270 275 3 Wells Fargo Commercial Mortgage Trust 2015-C30 3.411% 9/15/58 486 522 3 Wells Fargo Commercial Mortgage Trust 2015-C30 3.664% 9/15/58 420 457 3 Wells Fargo Commercial Mortgage Trust 2015-C30 4.067% 9/15/58 350 382 3 Wells Fargo Commercial Mortgage Trust 2015-C30 4.646% 9/15/58 270 278 3 Wells Fargo Commercial Mortgage Trust 2015-LC22 3.839% 9/15/58 790 874 3 Wells Fargo Commercial Mortgage Trust 2015-LC22 4.207% 9/15/58 275 303 3 Wells Fargo Commercial Mortgage Trust 2015-LC22 4.691% 9/15/58 315 330 3 Wells Fargo Commercial Mortgage Trust 2015-SG1 3.556% 12/15/47 190 204 3 Wells Fargo Commercial Mortgage Trust 2015-SG1 3.789% 12/15/47 600 659 3 Wells Fargo Commercial Mortgage Trust 2016-C32 3.560% 1/15/59 640 693 3,7 Wells Fargo Mortgage Backed Securities 2006-AR14 Trust 3.027% 10/25/36 340 317 3,6 Wendys Funding LLC 2015-1A 3.371% 6/15/45 277 279 3,6 Wendys Funding LLC 2015-1A 4.080% 6/15/45 396 401 3,6 Wendys Funding LLC 2015-1A 4.497% 6/15/45 149 149 6 Westpac Banking Corp. 2.000% 3/3/20 960 973 6 Westpac Banking Corp. 2.250% 11/9/20 615 628 3,6 WFLD 2014-MONT Mortgage Trust 3.880% 8/10/31 875 957 3,6 WFRBS Commercial Mortgage Trust 2011-C3 4.375% 3/15/44 270 297 3 WFRBS Commercial Mortgage Trust 2012- C10 2.875% 12/15/45 265 277 3 WFRBS Commercial Mortgage Trust 2012-C7 3.431% 6/15/45 270 290 3 WFRBS Commercial Mortgage Trust 2012-C7 4.090% 6/15/45 135 148 3 WFRBS Commercial Mortgage Trust 2012-C8 3.001% 8/15/45 100 105 3 WFRBS Commercial Mortgage Trust 2012-C9 2.870% 11/15/45 570 596 3 WFRBS Commercial Mortgage Trust 2012-C9 3.388% 11/15/45 70 74 3 WFRBS Commercial Mortgage Trust 2013- C13 3.345% 5/15/45 50 52 3 WFRBS Commercial Mortgage Trust 2013- C15 3.720% 8/15/46 480 518 3 WFRBS Commercial Mortgage Trust 2013- C15 4.153% 8/15/46 65 73 3 WFRBS Commercial Mortgage Trust 2013- C16 4.415% 9/15/46 350 399 3 WFRBS Commercial Mortgage Trust 2013- C17 3.558% 12/15/46 85 91 3 WFRBS Commercial Mortgage Trust 2013- C17 4.023% 12/15/46 230 257 3 WFRBS Commercial Mortgage Trust 2013- C18 3.676% 12/15/46 160 173 3 WFRBS Commercial Mortgage Trust 2013- C18 4.162% 12/15/46 605 682 3 WFRBS Commercial Mortgage Trust 2013- C18 4.821% 12/15/46 140 160 3 WFRBS Commercial Mortgage Trust 2014- C19 4.101% 3/15/47 480 538 3 WFRBS Commercial Mortgage Trust 2014- C20 3.638% 5/15/47 503 540 3 WFRBS Commercial Mortgage Trust 2014- C20 3.995% 5/15/47 965 1,071 3 WFRBS Commercial Mortgage Trust 2014- C20 4.378% 5/15/47 280 307 3 WFRBS Commercial Mortgage Trust 2014- C20 4.513% 5/15/47 90 95 3 WFRBS Commercial Mortgage Trust 2014- C21 3.678% 8/15/47 935 1,019 3 WFRBS Commercial Mortgage Trust 2014- C21 3.891% 8/15/47 170 186 3 WFRBS Commercial Mortgage Trust 2014- C21 4.234% 8/15/47 300 311 3 WFRBS Commercial Mortgage Trust 2014- C23 3.917% 10/15/57 290 322 3 WFRBS Commercial Mortgage Trust 2014- C24 3.607% 11/15/47 385 417 3 WFRBS Commercial Mortgage Trust 2014- LC14 3.522% 3/15/47 35 37 3 WFRBS Commercial Mortgage Trust 2014- LC14 3.766% 3/15/47 30 33 3 WFRBS Commercial Mortgage Trust 2014- LC14 4.045% 3/15/47 940 1,049 3,6 Wheels SPV 2 LLC 2016-1A 1.870% 5/20/25 200 200 3 World Financial Network Credit Card Master Note Trust Series 2013-A 1.610% 12/15/21 470 472 3,5 World Financial Network Credit Card Master Note Trust Series 2015-A 1.004% 2/15/22 510 511 3 World Financial Network Credit Card Master Note Trust Series 2016-A 2.030% 4/15/25 660 664 3 World Omni Auto Receivables Trust 2016-B 1.300% 2/15/22 530 530 3 World Omni Automobile Lease Securitization Trust 2015-A 1.730% 12/15/20 155 156 3 World Omni Automobile Lease Securitization Trust 2016-A 1.610% 1/15/22 330 329 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $298,815) Corporate Bonds (51.9%) Finance (25.6%) Banking (21.0%) 6 ABN AMRO Bank NV 1.800% 6/4/18 675 678 6 ABN AMRO Bank NV 2.500% 10/30/18 400 408 8 ABN AMRO Bank NV 3.250% 4/9/20 100 77 American Express Centurion Bank 6.000% 9/13/17 1,650 1,720 American Express Co. 6.150% 8/28/17 490 511 American Express Co. 7.000% 3/19/18 463 499 American Express Credit Corp. 1.550% 9/22/17 280 280 American Express Credit Corp. 1.875% 11/5/18 899 906 American Express Credit Corp. 2.125% 3/18/19 236 240 American Express Credit Corp. 2.250% 8/15/19 602 614 American Express Credit Corp. 2.375% 5/26/20 800 815 American Express Credit Corp. 2.600% 9/14/20 458 468 American Express Credit Corp. 2.250% 5/5/21 1,253 1,272 6 ANZ New Zealand International Ltd. 1.750% 3/29/18 695 698 Australia & New Zealand Banking Group Ltd. 1.450% 5/15/18 400 400 Australia & New Zealand Banking Group Ltd. 2.000% 11/16/18 790 798 Australia & New Zealand Banking Group Ltd. 2.300% 6/1/21 50 51 6 Australia & New Zealand Banking Group Ltd. 4.400% 5/19/26 170 181 Bank of America Corp. 5.420% 3/15/17 485 494 Bank of America Corp. 5.700% 5/2/17 162 166 Bank of America Corp. 6.400% 8/28/17 391 408 Bank of America Corp. 6.000% 9/1/17 1,040 1,081 Bank of America Corp. 2.000% 1/11/18 783 787 Bank of America Corp. 6.875% 4/25/18 1,077 1,161 Bank of America Corp. 5.650% 5/1/18 391 415 Bank of America Corp. 1.950% 5/12/18 700 704 Bank of America Corp. 6.500% 7/15/18 200 216 Bank of America Corp. 2.600% 1/15/19 2,940 2,994 Bank of America Corp. 2.625% 4/19/21 395 400 9 Bank of America Corp. 5.500% 11/22/21 320 480 Bank of America NA 5.300% 3/15/17 240 244 Bank of America NA 6.100% 6/15/17 160 165 Bank of America NA 1.650% 3/26/18 1,685 1,692 Bank of America NA 1.750% 6/5/18 1,160 1,167 5,8 Bank of America NA 2.885% 11/5/18 600 459 Bank of Montreal 1.300% 7/14/17 450 450 Bank of Montreal 1.400% 9/11/17 510 510 Bank of Montreal 1.450% 4/9/18 250 250 Bank of Montreal 1.400% 4/10/18 700 701 Bank of Montreal 1.900% 8/27/21 1,125 1,120 Bank of New York Mellon Corp. 1.969% 6/20/17 200 201 Bank of New York Mellon Corp. 2.100% 1/15/19 81 82 Bank of New York Mellon Corp. 2.200% 5/15/19 1,060 1,079 Bank of New York Mellon Corp. 2.300% 9/11/19 710 726 Bank of New York Mellon Corp. 2.150% 2/24/20 500 508 Bank of New York Mellon Corp. 2.600% 8/17/20 461 476 Bank of New York Mellon Corp. 2.450% 11/27/20 425 436 Bank of Nova Scotia 2.550% 1/12/17 997 1,001 Bank of Nova Scotia 1.250% 4/11/17 235 235 Bank of Nova Scotia 1.450% 4/25/18 425 426 Bank of Nova Scotia 1.700% 6/11/18 760 764 Bank of Nova Scotia 2.050% 10/30/18 1,070 1,092 Bank of Nova Scotia 2.050% 6/5/19 220 223 Bank of Nova Scotia 1.650% 6/14/19 615 617 Bank of Nova Scotia 4.500% 12/16/25 435 464 6 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.150% 9/14/18 800 807 6 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.300% 3/10/19 250 253 6 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.300% 3/5/20 1,185 1,195 6 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.750% 9/14/20 692 710 6 Banque Federative du Credit Mutuel SA 2.000% 4/12/19 220 221 6 Banque Federative du Credit Mutuel SA 2.750% 10/15/20 1,260 1,304 6 Banque Federative du Credit Mutuel SA 2.500% 4/13/21 490 502 Barclays plc 2.750% 11/8/19 685 689 BB&T Corp. 4.900% 6/30/17 250 256 BB&T Corp. 1.600% 8/15/17 180 181 BB&T Corp. 2.050% 6/19/18 430 434 BB&T Corp. 2.450% 1/15/20 585 600 BB&T Corp. 2.050% 5/10/21 595 600 Bear Stearns Cos. LLC 5.550% 1/22/17 550 557 Bear Stearns Cos. LLC 6.400% 10/2/17 945 990 Bear Stearns Cos. LLC 7.250% 2/1/18 710 763 5,9 Belfius Financing Co. 1.086% 2/9/17 100 129 BNP Paribas SA 1.375% 3/17/17 1,100 1,101 BNP Paribas SA 2.700% 8/20/18 1,898 1,936 BPCE SA 1.625% 2/10/17 257 257 BPCE SA 1.613% 7/25/17 396 397 8 BPCE SA 4.500% 4/17/18 200 157 BPCE SA 2.500% 12/10/18 1,815 1,849 8 BPCE SA 3.500% 4/24/20 600 465 9 BPCE SA 5.250% 4/16/29 200 299 Branch Banking & Trust Co. 1.000% 4/3/17 600 600 Branch Banking & Trust Co. 1.350% 10/1/17 720 720 6 Caisse Centrale Desjardins 1.750% 1/29/18 1,630 1,633 Canadian Imperial Bank of Commerce 1.550% 1/23/18 630 632 Capital One Bank USA NA 1.150% 11/21/16 280 280 Capital One Bank USA NA 1.200% 2/13/17 250 250 Capital One Bank USA NA 2.150% 11/21/18 350 353 Capital One Bank USA NA 2.250% 2/13/19 580 587 Capital One Bank USA NA 2.300% 6/5/19 540 546 Capital One Financial Corp. 2.450% 4/24/19 611 624 Capital One NA 1.500% 9/5/17 430 430 Capital One NA 1.650% 2/5/18 700 701 Capital One NA 1.500% 3/22/18 1,405 1,405 Citigroup Inc. 1.350% 3/10/17 384 384 Citigroup Inc. 1.850% 11/24/17 1,450 1,455 Citigroup Inc. 1.800% 2/5/18 860 862 Citigroup Inc. 1.700% 4/27/18 1,990 1,991 Citigroup Inc. 1.750% 5/1/18 1,302 1,303 Citigroup Inc. 2.150% 7/30/18 118 119 Citigroup Inc. 2.500% 9/26/18 1,275 1,295 Citigroup Inc. 2.550% 4/8/19 1,051 1,072 Citigroup Inc. 2.500% 7/29/19 540 551 Citigroup Inc. 4.600% 3/9/26 235 252 3,6,10 Colonial BancGroup Inc. 7.114% 5/29/49 560 — Commonwealth Bank of Australia 1.125% 3/13/17 250 250 Commonwealth Bank of Australia 1.400% 9/8/17 1,300 1,300 Commonwealth Bank of Australia 1.900% 9/18/17 470 472 Commonwealth Bank of Australia 1.625% 3/12/18 295 296 Commonwealth Bank of Australia 2.500% 9/20/18 1,380 1,406 Commonwealth Bank of Australia 1.750% 11/2/18 546 548 Commonwealth Bank of Australia 2.250% 3/13/19 1,385 1,407 5,8 Commonwealth Bank of Australia 2.760% 4/24/19 480 368 8 Commonwealth Bank of Australia 4.250% 4/24/19 670 536 Commonwealth Bank of Australia 2.300% 9/6/19 1,105 1,124 5,8 Commonwealth Bank of Australia 2.800% 10/18/19 200 153 Commonwealth Bank of Australia 2.300% 3/12/20 510 518 Commonwealth Bank of Australia 2.400% 11/2/20 340 347 6 Commonwealth Bank of Australia 2.000% 9/6/21 1,070 1,068 6 Commonwealth Bank of Australia 4.500% 12/9/25 595 635 6 Commonwealth Bank of Australia 2.850% 5/18/26 495 500 Cooperatieve Rabobank UA 1.700% 3/19/18 860 864 8 Cooperatieve Rabobank UA 7.250% 4/20/18 250 206 Cooperatieve Rabobank UA 2.250% 1/14/19 2,020 2,052 Cooperatieve Rabobank UA 2.250% 1/14/20 1,195 1,216 Cooperatieve Rabobank UA 2.500% 1/19/21 300 308 Cooperatieve Rabobank UA 4.625% 12/1/23 250 270 11 Coventry Building Society 2.500% 11/18/20 465 562 Credit Suisse AG 1.375% 5/26/17 1,205 1,203 Credit Suisse AG 1.750% 1/29/18 965 965 Credit Suisse AG 1.700% 4/27/18 1,405 1,405 Credit Suisse AG 2.300% 5/28/19 1,685 1,707 Credit Suisse Group Funding Guernsey Ltd. 2.750% 3/26/20 345 347 Credit Suisse Group Funding Guernsey Ltd. 3.125% 12/10/20 585 592 6 Credit Suisse Group Funding Guernsey Ltd. 3.800% 6/9/23 1,070 1,083 6 Danske Bank A/S 2.750% 9/17/20 572 591 6 Danske Bank A/S 2.800% 3/10/21 566 586 6 Danske Bank A/S 2.000% 9/8/21 1,445 1,442 Deutsche Bank AG 1.875% 2/13/18 345 339 Deutsche Bank AG 2.500% 2/13/19 265 257 Deutsche Bank AG 3.125% 1/13/21 3 3 Deutsche Bank AG 3.375% 5/12/21 170 165 Discover Bank 2.600% 11/13/18 588 596 6 DNB Bank ASA 2.375% 6/2/21 567 577 Fifth Third Bank 2.150% 8/20/18 778 787 Fifth Third Bank 2.300% 3/15/19 670 681 Fifth Third Bank 2.375% 4/25/19 614 626 Fifth Third Bank 1.625% 9/27/19 1,015 1,014 Fifth Third Bank 2.250% 6/14/21 686 697 Fifth Third Bank 3.850% 3/15/26 200 213 First Republic Bank 2.375% 6/17/19 1,185 1,194 9 Goldman Sachs Group Inc. 6.125% 5/14/17 892 1,191 5,8 Goldman Sachs Group Inc. 3.680% 11/29/17 140 108 Goldman Sachs Group Inc. 5.950% 1/18/18 2,670 2,817 Goldman Sachs Group Inc. 2.375% 1/22/18 2,020 2,041 Goldman Sachs Group Inc. 6.150% 4/1/18 862 918 Goldman Sachs Group Inc. 2.900% 7/19/18 1,960 2,004 5,8 Goldman Sachs Group Inc. 3.485% 8/8/18 760 587 8 Goldman Sachs Group Inc. 5.000% 8/8/18 440 350 Goldman Sachs Group Inc. 2.625% 1/31/19 1,550 1,581 5,8 Goldman Sachs Group Inc. 3.025% 8/21/19 50 38 8 Goldman Sachs Group Inc. 5.000% 8/21/19 600 485 Goldman Sachs Group Inc. 2.550% 10/23/19 640 654 Goldman Sachs Group Inc. 5.375% 3/15/20 501 554 Goldman Sachs Group Inc. 2.750% 9/15/20 1,703 1,744 Goldman Sachs Group Inc. 2.875% 2/25/21 911 935 Goldman Sachs Group Inc. 2.625% 4/25/21 984 1,001 9 Goldman Sachs Group Inc. 5.500% 10/12/21 115 171 Goldman Sachs Group Inc. 5.750% 1/24/22 927 1,075 11 Goldman Sachs Group Inc. 2.125% 9/30/24 154 187 9 Goldman Sachs Group Inc. 4.250% 1/29/26 818 1,211 3,11 HBOS plc 4.500% 3/18/30 87 108 6 HSBC Bank plc 1.500% 5/15/18 535 534 HSBC Bank USA NA 6.000% 8/9/17 290 301 HSBC Holdings plc 3.400% 3/8/21 1,355 1,402 HSBC Holdings plc 2.950% 5/25/21 1,825 1,853 HSBC Holdings plc 2.650% 1/5/22 2,160 2,152 HSBC Holdings plc 3.600% 5/25/23 665 688 11 HSBC Holdings plc 3.000% 6/30/25 200 242 HSBC Holdings plc 4.300% 3/8/26 515 552 HSBC USA Inc. 1.625% 1/16/18 1,355 1,355 HSBC USA Inc. 2.625% 9/24/18 865 877 HSBC USA Inc. 2.375% 11/13/19 1,170 1,183 HSBC USA Inc. 2.350% 3/5/20 1,231 1,242 HSBC USA Inc. 2.750% 8/7/20 1,021 1,034 Huntington Bancshares Inc. 2.600% 8/2/18 810 823 Huntington National Bank 2.000% 6/30/18 1,280 1,288 Huntington National Bank 2.200% 11/6/18 525 531 Huntington National Bank 2.875% 8/20/20 819 843 6 ING Bank NV 1.800% 3/16/18 203 204 6 ING Bank NV 2.500% 10/1/19 400 408 6 ING Bank NV 2.450% 3/16/20 925 943 6 ING Bank NV 2.700% 8/17/20 93 96 Intesa Sanpaolo SPA 2.375% 1/13/17 417 418 Intesa Sanpaolo SPA 3.875% 1/16/18 556 566 JPMorgan Chase & Co. 1.350% 2/15/17 295 295 JPMorgan Chase & Co. 2.000% 8/15/17 635 639 JPMorgan Chase & Co. 1.800% 1/25/18 470 472 JPMorgan Chase & Co. 1.700% 3/1/18 1,437 1,441 JPMorgan Chase & Co. 1.625% 5/15/18 63 63 JPMorgan Chase & Co. 2.350% 1/28/19 2,050 2,083 JPMorgan Chase & Co. 2.200% 10/22/19 2,634 2,675 JPMorgan Chase & Co. 2.250% 1/23/20 1,227 1,242 JPMorgan Chase & Co. 2.750% 6/23/20 2,140 2,202 JPMorgan Chase & Co. 4.250% 10/15/20 139 151 JPMorgan Chase & Co. 2.550% 10/29/20 1,402 1,427 JPMorgan Chase & Co. 2.550% 3/1/21 495 504 JPMorgan Chase & Co. 2.400% 6/7/21 550 556 JPMorgan Chase & Co. 2.295% 8/15/21 1,195 1,196 JPMorgan Chase & Co. 2.700% 5/18/23 409 413 JPMorgan Chase & Co. 3.200% 6/15/26 230 236 JPMorgan Chase Bank NA 6.000% 7/5/17 215 223 JPMorgan Chase Bank NA 6.000% 10/1/17 775 808 JPMorgan Chase Bank NA 1.650% 9/23/19 1,100 1,103 KeyBank NA 1.650% 2/1/18 136 137 KeyBank NA 1.700% 6/1/18 250 251 KeyBank NA 2.350% 3/8/19 1,246 1,269 11 Leeds Building Society 1.375% 5/5/22 633 713 Lloyds Bank plc 1.750% 5/14/18 268 269 Lloyds Bank plc 2.000% 8/17/18 491 493 Lloyds Bank plc 2.300% 11/27/18 315 319 Lloyds Bank plc 2.050% 1/22/19 275 276 Lloyds Bank plc 2.350% 9/5/19 430 436 Lloyds Bank plc 2.400% 3/17/20 575 584 8 Lloyds Bank plc 3.250% 4/1/20 400 308 Lloyds Banking Group plc 4.650% 3/24/26 364 376 6 Macquarie Bank Ltd. 1.600% 10/27/17 1,400 1,400 6 Macquarie Bank Ltd. 2.400% 1/21/20 865 875 6 Macquarie Bank Ltd. 2.850% 1/15/21 860 882 6 Macquarie Bank Ltd. 4.875% 6/10/25 300 317 Manufacturers & Traders Trust Co. 1.250% 1/30/17 250 250 Manufacturers & Traders Trust Co. 6.625% 12/4/17 925 977 Manufacturers & Traders Trust Co. 1.450% 3/7/18 855 855 Manufacturers & Traders Trust Co. 2.300% 1/30/19 970 987 Manufacturers & Traders Trust Co. 2.250% 7/25/19 990 1,007 Manufacturers & Traders Trust Co. 2.100% 2/6/20 470 474 3 Manufacturers & Traders Trust Co. 5.629% 12/1/21 245 239 Mitsubishi UFJ Financial Group Inc. 2.950% 3/1/21 1,200 1,235 Mitsubishi UFJ Financial Group Inc. 2.190% 9/13/21 940 936 6 Mitsubishi UFJ Trust & Banking Corp. 1.600% 10/16/17 710 711 6 Mitsubishi UFJ Trust & Banking Corp. 2.450% 10/16/19 1,055 1,070 6 Mitsubishi UFJ Trust & Banking Corp. 2.650% 10/19/20 760 777 Morgan Stanley 5.750% 10/18/16 1,690 1,693 Morgan Stanley 5.450% 1/9/17 640 647 Morgan Stanley 5.550% 4/27/17 455 466 Morgan Stanley 6.250% 8/28/17 335 349 Morgan Stanley 5.950% 12/28/17 1,179 1,241 Morgan Stanley 1.875% 1/5/18 1,495 1,502 Morgan Stanley 6.625% 4/1/18 529 568 Morgan Stanley 2.125% 4/25/18 740 746 Morgan Stanley 2.500% 1/24/19 850 866 Morgan Stanley 2.450% 2/1/19 343 349 Morgan Stanley 2.375% 7/23/19 908 923 Morgan Stanley 5.625% 9/23/19 182 202 Morgan Stanley 5.500% 1/26/20 364 403 Morgan Stanley 2.650% 1/27/20 573 585 Morgan Stanley 2.800% 6/16/20 249 255 Morgan Stanley 2.500% 4/21/21 738 745 Morgan Stanley 4.000% 7/23/25 92 99 Morgan Stanley 3.875% 1/27/26 391 415 MUFG Americas Holdings Corp. 1.625% 2/9/18 300 300 MUFG Americas Holdings Corp. 2.250% 2/10/20 700 707 MUFG Union Bank NA 2.625% 9/26/18 945 963 MUFG Union Bank NA 2.250% 5/6/19 580 587 National Australia Bank Ltd. 2.300% 7/25/18 500 508 National Australia Bank Ltd. 2.000% 1/14/19 556 561 National Australia Bank Ltd. 1.375% 7/12/19 500 497 National Australia Bank Ltd. 1.875% 7/12/21 1,500 1,495 National Bank of Canada 2.100% 12/14/18 675 685 National City Bank 5.250% 12/15/16 250 252 National City Bank 5.800% 6/7/17 375 386 National City Corp. 6.875% 5/15/19 190 214 6 Nationwide Building Society 2.350% 1/21/20 350 353 6 Nationwide Building Society 2.450% 7/27/21 610 616 3,11 Nationwide Building Society 4.125% 3/20/23 354 414 9 Nationwide Building Society 3.250% 1/20/28 175 248 6 Nordea Bank AB 1.625% 9/30/19 495 495 6 Nordea Bank AB 2.500% 9/17/20 307 314 PNC Bank NA 5.250% 1/15/17 665 673 PNC Bank NA 4.875% 9/21/17 565 583 PNC Bank NA 1.500% 10/18/17 1,200 1,201 PNC Bank NA 6.000% 12/7/17 115 121 PNC Bank NA 1.500% 2/23/18 1,300 1,304 PNC Bank NA 6.875% 4/1/18 100 108 PNC Bank NA 1.600% 6/1/18 1,900 1,905 PNC Bank NA 1.850% 7/20/18 740 747 PNC Bank NA 1.800% 11/5/18 1,122 1,130 PNC Bank NA 2.200% 1/28/19 1,185 1,210 PNC Bank NA 2.250% 7/2/19 1,010 1,029 PNC Bank NA 2.400% 10/18/19 1,791 1,830 PNC Bank NA 2.300% 6/1/20 364 372 PNC Bank NA 2.600% 7/21/20 450 463 PNC Bank NA 2.450% 11/5/20 439 449 PNC Bank NA 2.150% 4/29/21 747 755 PNC Funding Corp. 5.625% 2/1/17 105 106 PNC Funding Corp. 5.125% 2/8/20 180 200 Regions Bank 7.500% 5/15/18 250 273 Royal Bank of Canada 1.250% 6/16/17 480 480 Royal Bank of Canada 1.400% 10/13/17 640 641 Royal Bank of Canada 1.500% 1/16/18 95 95 Royal Bank of Canada 2.200% 7/27/18 600 609 Royal Bank of Canada 1.800% 7/30/18 439 442 Royal Bank of Canada 2.000% 12/10/18 530 536 Royal Bank of Canada 2.150% 3/15/19 695 705 Royal Bank of Canada 1.500% 7/29/19 1,420 1,419 Royal Bank of Canada 2.350% 10/30/20 187 191 Royal Bank of Canada 2.500% 1/19/21 570 592 Royal Bank of Canada 4.650% 1/27/26 170 186 Royal Bank of Scotland Group plc 3.875% 9/12/23 470 463 Santander Bank NA 8.750% 5/30/18 795 873 Santander Holdings USA Inc. 2.700% 5/24/19 950 961 Santander UK Group Holdings plc 3.125% 1/8/21 480 490 9 Santander UK Group Holdings plc 3.625% 1/14/26 362 497 Santander UK plc 1.375% 3/13/17 2,245 2,245 Santander UK plc 1.650% 9/29/17 125 125 Santander UK plc 3.050% 8/23/18 1,130 1,157 Santander UK plc 2.000% 8/24/18 386 387 Santander UK plc 2.500% 3/14/19 1,510 1,532 Santander UK plc 2.350% 9/10/19 1,599 1,620 6 Skandinaviska Enskilda Banken AB 1.750% 3/19/18 450 452 Skandinaviska Enskilda Banken AB 2.625% 3/15/21 250 257 Skandinaviska Enskilda Banken AB 1.875% 9/13/21 1,730 1,717 State Street Corp. 1.950% 5/19/21 250 252 State Street Corp. 2.650% 5/19/26 113 114 3 State Street Corp. 5.250% 12/29/49 340 358 Sumitomo Mitsui Financial Group Inc. 2.934% 3/9/21 170 175 Sumitomo Mitsui Financial Group Inc. 2.058% 7/14/21 1,427 1,415 SunTrust Banks Inc. 3.500% 1/20/17 295 297 SunTrust Banks Inc. 6.000% 9/11/17 205 213 SunTrust Banks Inc. 2.900% 3/3/21 580 604 Svenska Handelsbanken AB 2.500% 1/25/19 548 561 Svenska Handelsbanken AB 1.500% 9/6/19 585 583 Svenska Handelsbanken AB 2.450% 3/30/21 1,315 1,346 Svenska Handelsbanken AB 1.875% 9/7/21 1,105 1,099 Synchrony Financial 3.000% 8/15/19 2,109 2,157 Synchrony Financial 2.700% 2/3/20 912 923 Synchrony Financial 4.250% 8/15/24 140 147 Synchrony Financial 4.500% 7/23/25 100 106 Synchrony Financial 3.700% 8/4/26 761 752 Toronto-Dominion Bank 1.625% 3/13/18 1,140 1,151 Toronto-Dominion Bank 2.125% 7/2/19 1,560 1,584 Toronto-Dominion Bank 1.450% 8/13/19 500 499 Toronto-Dominion Bank 2.250% 11/5/19 1,015 1,038 Toronto-Dominion Bank 2.500% 12/14/20 565 581 Toronto-Dominion Bank 2.125% 4/7/21 1,410 1,427 Toronto-Dominion Bank 1.800% 7/13/21 1,155 1,151 UBS AG 1.800% 3/26/18 2,480 2,485 UBS AG 2.375% 8/14/19 532 542 6 UBS Group Funding Jersey Ltd. 2.950% 9/24/20 605 619 US Bank NA 1.375% 9/11/17 1,010 1,011 US Bank NA 1.350% 1/26/18 502 503 US Bank NA 2.125% 10/28/19 508 517 Wachovia Corp. 5.750% 6/15/17 717 738 Wachovia Corp. 5.750% 2/1/18 1,316 1,390 10 Washington Mutual Bank / Debt not acquired by JPMorgan 6.875% 6/15/11 517 — Wells Fargo & Co. 1.400% 9/8/17 887 887 Wells Fargo & Co. 5.625% 12/11/17 480 504 Wells Fargo & Co. 1.500% 1/16/18 980 981 8 Wells Fargo & Co. 4.250% 1/25/18 120 94 Wells Fargo & Co. 2.150% 1/15/19 556 563 Wells Fargo & Co. 2.125% 4/22/19 1,529 1,549 8 Wells Fargo & Co. 4.000% 8/8/19 300 238 Wells Fargo & Co. 2.150% 1/30/20 1,815 1,828 Wells Fargo & Co. 2.600% 7/22/20 1,375 1,403 Wells Fargo & Co. 2.550% 12/7/20 691 704 Wells Fargo & Co. 2.100% 7/26/21 1,500 1,493 8 Wells Fargo & Co. 3.000% 7/27/21 1,150 884 5,8 Wells Fargo & Co. 3.200% 7/27/21 250 193 Wells Fargo Bank NA 6.000% 11/15/17 1,413 1,483 Wells Fargo Bank NA 1.750% 5/24/19 1,778 1,786 Westpac Banking Corp. 1.200% 5/19/17 500 500 Westpac Banking Corp. 2.000% 8/14/17 1,225 1,231 Westpac Banking Corp. 1.500% 12/1/17 1,175 1,176 Westpac Banking Corp. 1.600% 1/12/18 1,025 1,029 Westpac Banking Corp. 2.250% 7/30/18 500 507 Westpac Banking Corp. 1.950% 11/23/18 485 489 Westpac Banking Corp. 2.250% 1/17/19 1,040 1,056 Westpac Banking Corp. 1.600% 8/19/19 965 964 Westpac Banking Corp. 4.875% 11/19/19 845 925 Westpac Banking Corp. 2.300% 5/26/20 70 71 Westpac Banking Corp. 2.600% 11/23/20 1,505 1,548 Westpac Banking Corp. 2.100% 5/13/21 1,511 1,520 Westpac Banking Corp. 2.000% 8/19/21 1,900 1,899 Westpac Banking Corp. 2.850% 5/13/26 375 380 11 Yorkshire Building Society 1.250% 3/17/22 1,551 1,750 Brokerage (0.3%) 6 Apollo Management Holdings LP 4.400% 5/27/26 355 373 Charles Schwab Corp. 6.375% 9/1/17 140 146 Charles Schwab Corp. 1.500% 3/10/18 465 467 Franklin Resources Inc. 1.375% 9/15/17 380 380 Jefferies Group LLC 5.125% 4/13/18 365 382 Legg Mason Inc. 2.700% 7/15/19 140 142 10 Lehman Brothers Holdings E-Capital Trust I 3.589% 8/19/65 210 — Nomura Holdings Inc. 2.750% 3/19/19 620 633 NYSE Euronext 2.000% 10/5/17 418 421 Stifel Financial Corp. 3.500% 12/1/20 700 715 Stifel Financial Corp. 4.250% 7/18/24 235 237 TD Ameritrade Holding Corp. 2.950% 4/1/22 415 432 Finance Companies (0.5%) AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 3.750% 5/15/19 315 322 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 3.950% 2/1/22 405 415 Air Lease Corp. 5.625% 4/1/17 1,993 2,028 Air Lease Corp. 3.375% 1/15/19 845 868 Air Lease Corp. 3.750% 2/1/22 170 178 GE Capital International Funding Co. 2.342% 11/15/20 2,724 2,798 International Lease Finance Corp. 4.625% 4/15/21 95 99 6 SMBC Aviation Capital Finance DAC 2.650% 7/15/21 645 647 Insurance (2.3%) Aetna Inc. 1.700% 6/7/18 435 436 Aetna Inc. 1.900% 6/7/19 430 434 Aetna Inc. 2.400% 6/15/21 360 364 Aetna Inc. 2.800% 6/15/23 235 241 Aetna Inc. 3.200% 6/15/26 395 402 Aflac Inc. 3.625% 6/15/23 140 150 Alleghany Corp. 5.625% 9/15/20 210 232 3,11 Allianz Finance II BV 5.750% 7/8/41 200 261 Allied World Assurance Co. Holdings Ltd. 4.350% 10/29/25 160 167 Alterra Finance LLC 6.250% 9/30/20 235 267 American Financial Group Inc. 9.875% 6/15/19 770 927 American International Group Inc. 2.300% 7/16/19 142 145 American International Group Inc. 4.875% 6/1/22 205 230 American International Group Inc. 4.125% 2/15/24 150 161 American International Group Inc. 3.750% 7/10/25 200 210 American International Group Inc. 3.900% 4/1/26 165 174 Anthem Inc. 1.875% 1/15/18 465 467 3,11 Aquarius and Investments plc for Zurich Insurance Co. Ltd. 4.250% 10/2/43 509 636 Aspen Insurance Holdings Ltd. 6.000% 12/15/20 625 690 Assurant Inc. 2.500% 3/15/18 700 709 3,11 AXA SA 5.125% 7/4/43 346 451 Axis Specialty Finance LLC 5.875% 6/1/20 300 335 AXIS Specialty Finance plc 2.650% 4/1/19 350 354 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 600 640 Berkshire Hathaway Finance Corp. 1.300% 8/15/19 880 879 Berkshire Hathaway Inc. 2.100% 8/14/19 125 128 Berkshire Hathaway Inc. 2.750% 3/15/23 1,080 1,120 Berkshire Hathaway Inc. 3.125% 3/15/26 410 431 3 Chubb Corp. 6.375% 3/29/67 65 62 Chubb INA Holdings Inc. 2.300% 11/3/20 317 325 Chubb INA Holdings Inc. 2.875% 11/3/22 250 263 Chubb INA Holdings Inc. 2.700% 3/13/23 140 145 CNA Financial Corp. 7.350% 11/15/19 100 115 3,9 CNP Assurances 7.375% 9/30/41 200 293 3,11 Credit Agricole Assurances SA 4.250% 1/29/49 300 332 3,11 Credit Agricole Assurances SA 4.500% 10/31/49 300 333 11 Liberty Mutual Group Inc. 2.750% 5/4/26 261 316 Manulife Financial Corp. 4.150% 3/4/26 590 648 Marsh & McLennan Cos. Inc. 2.550% 10/15/18 125 127 Marsh & McLennan Cos. Inc. 2.350% 3/6/20 340 345 Marsh & McLennan Cos. Inc. 4.800% 7/15/21 80 90 6 MassMutual Global Funding II 2.100% 8/2/18 300 305 6 MassMutual Global Funding II 2.500% 10/17/22 365 371 MetLife Inc. 1.756% 12/15/17 300 301 MetLife Inc. 6.817% 8/15/18 315 346 MetLife Inc. 7.717% 2/15/19 220 252 3 MetLife Inc. 5.250% 12/29/49 165 166 6 Metropolitan Life Global Funding I 1.500% 1/10/18 650 652 8 Metropolitan Life Global Funding I 4.500% 10/10/18 940 745 6 Metropolitan Life Global Funding I 2.300% 4/10/19 275 280 6 Metropolitan Life Global Funding I 3.000% 1/10/23 300 310 6 New York Life Global Funding 1.950% 2/11/20 430 435 PartnerRe Finance A LLC 6.875% 6/1/18 520 564 6 Pricoa Global Funding I 2.550% 11/24/20 235 242 Principal Financial Group Inc. 1.850% 11/15/17 400 402 6 Principal Life Global Funding II 2.200% 4/8/20 685 693 3 Progressive Corp. 6.700% 6/15/67 765 738 Prudential Financial Inc. 7.375% 6/15/19 255 293 Prudential Financial Inc. 2.350% 8/15/19 260 265 Prudential Financial Inc. 4.500% 11/16/21 460 514 3 Prudential Financial Inc. 5.375% 5/15/45 290 302 Reinsurance Group of America Inc. 5.625% 3/15/17 275 280 Reinsurance Group of America Inc. 6.450% 11/15/19 505 568 Reinsurance Group of America Inc. 3.950% 9/15/26 620 643 6 Reliance Standard Life Global Funding II 2.150% 10/15/18 680 686 6 Reliance Standard Life Global Funding II 2.500% 1/15/20 1,255 1,271 6 Reliance Standard Life Global Funding II 2.375% 5/4/20 430 435 6 Reliance Standard Life Global Funding II 3.050% 1/20/21 205 210 3,11 Swiss Reinsurance Co. via ELM BV 2.600% 12/29/49 104 112 6 TIAA Asset Management Finance Co. LLC 2.950% 11/1/19 1,463 1,507 Torchmark Corp. 9.250% 6/15/19 170 202 Travelers Cos. Inc. 5.800% 5/15/18 55 59 Travelers Cos. Inc. 5.900% 6/2/19 70 78 Travelers Cos. Inc. 3.900% 11/1/20 105 114 11 Trinity Acquisition plc 2.125% 5/26/22 987 1,147 UnitedHealth Group Inc. 1.900% 7/16/18 480 485 UnitedHealth Group Inc. 2.700% 7/15/20 350 364 Real Estate Investment Trusts (1.5%) Alexandria Real Estate Equities Inc. 2.750% 1/15/20 715 726 ARC Properties Operating Partnership LP/Clark Acquisition LLC 3.000% 2/6/19 505 515 Boston Properties LP 3.700% 11/15/18 100 104 Boston Properties LP 5.875% 10/15/19 781 870 Boston Properties LP 2.750% 10/1/26 217 214 Brandywine Operating Partnership LP 5.700% 5/1/17 305 313 Brandywine Operating Partnership LP 4.950% 4/15/18 475 496 Brandywine Operating Partnership LP 3.950% 2/15/23 164 169 Brixmor Operating Partnership LP 3.850% 2/1/25 146 149 Brixmor Operating Partnership LP 4.125% 6/15/26 760 787 6 Care Capital Properties LP 5.125% 8/15/26 240 240 Columbia Property Trust Operating Partnership LP 3.650% 8/15/26 95 96 DDR Corp. 4.750% 4/15/18 725 754 DDR Corp. 7.875% 9/1/20 170 204 Digital Realty Trust LP 3.400% 10/1/20 706 737 Digital Realty Trust LP 3.950% 7/1/22 840 890 Digital Realty Trust LP 4.750% 10/1/25 165 180 Duke Realty LP 6.500% 1/15/18 75 80 Duke Realty LP 3.250% 6/30/26 107 109 ERP Operating LP 2.375% 7/1/19 125 127 ERP Operating LP 4.750% 7/15/20 53 58 Essex Portfolio LP 3.500% 4/1/25 53 55 Federal Realty Investment Trust 2.550% 1/15/21 232 239 6 Goodman Australia Industrial Fund Bond Issuer Pty Ltd. 3.400% 9/30/26 410 407 11 Hammerson plc 2.000% 7/1/22 108 128 HCP Inc. 6.700% 1/30/18 235 251 HCP Inc. 2.625% 2/1/20 295 300 HCP Inc. 4.000% 12/1/22 218 230 HCP Inc. 4.250% 11/15/23 180 189 HCP Inc. 3.400% 2/1/25 50 49 Healthcare Trust of America Holdings LP 3.700% 4/15/23 320 329 Healthcare Trust of America Holdings LP 3.500% 8/1/26 250 254 Highwoods Realty LP 5.850% 3/15/17 105 107 Kilroy Realty LP 4.800% 7/15/18 435 455 Liberty Property LP 5.500% 12/15/16 655 662 Liberty Property LP 4.750% 10/1/20 260 283 Liberty Property LP 3.750% 4/1/25 85 89 Omega Healthcare Investors Inc. 4.375% 8/1/23 1,000 1,028 Omega Healthcare Investors Inc. 5.250% 1/15/26 1,089 1,165 Realty Income Corp. 2.000% 1/31/18 130 131 Realty Income Corp. 5.750% 1/15/21 95 108 Senior Housing Properties Trust 3.250% 5/1/19 850 859 Simon Property Group LP 2.800% 1/30/17 547 548 Simon Property Group LP 2.150% 9/15/17 40 40 Simon Property Group LP 10.350% 4/1/19 250 300 Simon Property Group LP 5.650% 2/1/20 386 432 Simon Property Group LP 2.500% 9/1/20 269 277 Simon Property Group LP 4.375% 3/1/21 175 194 Ventas Realty LP 3.125% 6/15/23 276 282 Ventas Realty LP 3.250% 10/15/26 325 328 Ventas Realty LP / Ventas Capital Corp. 2.000% 2/15/18 560 563 Welltower Inc. 4.700% 9/15/17 365 376 Welltower Inc. 2.250% 3/15/18 385 388 Welltower Inc. 4.125% 4/1/19 1,137 1,196 Welltower Inc. 6.125% 4/15/20 350 397 Welltower Inc. 4.000% 6/1/25 170 180 9 Welltower Inc. 4.800% 11/20/28 104 164 Industrial (23.4%) Basic Industry (1.1%) Agrium Inc. 6.750% 1/15/19 922 1,019 6 Air Liquide Finance SA 1.375% 9/27/19 510 510 6 Air Liquide Finance SA 1.750% 9/27/21 580 579 Air Products & Chemicals Inc. 1.200% 10/15/17 275 275 Air Products & Chemicals Inc. 4.375% 8/21/19 170 184 Airgas Inc. 1.650% 2/15/18 555 558 Airgas Inc. 2.375% 2/15/20 240 245 Airgas Inc. 3.050% 8/1/20 300 311 Albemarle Corp. 3.000% 12/1/19 120 124 8 BHP Billiton Finance Ltd. 3.750% 10/18/17 340 263 8 BHP Billiton Finance Ltd. 3.000% 3/30/20 340 262 BHP Billiton Finance USA Ltd. 1.875% 11/21/16 86 86 BHP Billiton Finance USA Ltd. 1.625% 2/24/17 1,720 1,722 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 768 782 BHP Billiton Finance USA Ltd. 2.050% 9/30/18 335 339 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 878 982 BHP Billiton Finance USA Ltd. 3.250% 11/21/21 185 198 CF Industries Inc. 6.875% 5/1/18 640 688 Eastman Chemical Co. 2.400% 6/1/17 163 164 Ecolab Inc. 3.000% 12/8/16 80 80 EI du Pont de Nemours & Co. 6.000% 7/15/18 658 712 EI du Pont de Nemours & Co. 4.625% 1/15/20 270 296 Goldcorp Inc. 2.125% 3/15/18 360 361 LyondellBasell Industries NV 5.000% 4/15/19 520 557 Monsanto Co. 1.150% 6/30/17 230 230 Monsanto Co. 5.125% 4/15/18 535 564 Monsanto Co. 1.850% 11/15/18 75 76 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 693 706 Potash Corp. of Saskatchewan Inc. 6.500% 5/15/19 275 306 PPG Industries Inc. 2.300% 11/15/19 715 727 Praxair Inc. 4.500% 8/15/19 710 773 Praxair Inc. 4.050% 3/15/21 65 72 Praxair Inc. 3.000% 9/1/21 125 133 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 120 142 Vale Overseas Ltd. 5.625% 9/15/19 90 95 Vale Overseas Ltd. 5.875% 6/10/21 245 256 Capital Goods (1.8%) Caterpillar Financial Services Corp. 7.150% 2/15/19 1,135 1,285 Caterpillar Financial Services Corp. 1.350% 5/18/19 1,765 1,763 Caterpillar Financial Services Corp. 1.700% 8/9/21 1,000 990 6 Caterpillar Financial Services Corp. 1.931% 10/1/21 1,672 1,670 Caterpillar Inc. 7.900% 12/15/18 1,460 1,664 6 Embraer Overseas Ltd. 5.696% 9/16/23 263 279 General Electric Capital Corp. 2.900% 1/9/17 145 146 General Electric Capital Corp. 2.450% 3/15/17 105 106 General Electric Capital Corp. 5.625% 5/1/18 145 155 General Electric Capital Corp. 6.000% 8/7/19 161 182 General Electric Capital Corp. 2.200% 1/9/20 736 755 General Electric Capital Corp. 5.550% 5/4/20 1,357 1,547 General Electric Capital Corp. 4.375% 9/16/20 750 830 General Electric Capital Corp. 4.625% 1/7/21 1,877 2,113 General Electric Capital Corp. 5.300% 2/11/21 163 187 General Electric Capital Corp. 4.650% 10/17/21 470 536 Illinois Tool Works Inc. 3.375% 9/15/21 425 458 John Deere Capital Corp. 5.350% 4/3/18 655 695 John Deere Capital Corp. 5.750% 9/10/18 680 739 John Deere Capital Corp. 1.250% 10/9/19 450 447 John Deere Capital Corp. 2.375% 7/14/20 1,245 1,279 John Deere Capital Corp. 2.450% 9/11/20 1,075 1,106 John Deere Capital Corp. 2.550% 1/8/21 360 373 John Deere Capital Corp. 2.800% 3/4/21 815 850 John Deere Capital Corp. 3.900% 7/12/21 240 263 8 John Deere Financial Ltd. 3.500% 12/18/19 890 699 Raytheon Co. 6.750% 3/15/18 495 535 Raytheon Co. 6.400% 12/15/18 1,775 1,976 Raytheon Co. 4.400% 2/15/20 55 60 Raytheon Co. 3.125% 10/15/20 222 236 Rockwell Automation Inc. 5.650% 12/1/17 115 121 United Rentals North America Inc. 4.625% 7/15/23 525 538 United Rentals North America Inc. 5.875% 9/15/26 165 170 Communication (2.6%) 21st Century Fox America Inc. 7.250% 5/18/18 175 191 21st Century Fox America Inc. 6.900% 3/1/19 160 180 6 Activision Blizzard Inc. 2.300% 9/15/21 350 350 America Movil SAB de CV 5.625% 11/15/17 805 844 America Movil SAB de CV 5.000% 10/16/19 400 437 America Movil SAB de CV 5.000% 3/30/20 1,845 2,034 American Tower Corp. 4.500% 1/15/18 510 529 American Tower Corp. 3.400% 2/15/19 680 706 American Tower Corp. 2.800% 6/1/20 700 718 American Tower Corp. 3.300% 2/15/21 725 759 9 AT&T Inc. 5.875% 4/28/17 700 933 AT&T Inc. 1.700% 6/1/17 275 276 AT&T Inc. 1.400% 12/1/17 600 601 AT&T Inc. 5.500% 2/1/18 309 325 AT&T Inc. 5.600% 5/15/18 175 187 AT&T Inc. 5.800% 2/15/19 780 855 AT&T Inc. 5.875% 10/1/19 1,370 1,530 AT&T Inc. 5.200% 3/15/20 295 327 AT&T Inc. 2.450% 6/30/20 500 511 AT&T Inc. 4.600% 2/15/21 100 110 British Telecommunications plc 2.350% 2/14/19 215 219 CBS Corp. 4.625% 5/15/18 60 63 CBS Corp. 2.300% 8/15/19 20 20 Comcast Cable Communications LLC 8.875% 5/1/17 375 391 Comcast Corp. 6.500% 1/15/17 750 761 Comcast Corp. 5.875% 2/15/18 410 435 Crown Castle International Corp. 3.400% 2/15/21 700 732 Crown Castle International Corp. 2.250% 9/1/21 400 399 6 Deutsche Telekom International Finance BV 2.250% 3/6/17 200 201 Deutsche Telekom International Finance BV 6.750% 8/20/18 275 301 Deutsche Telekom International Finance BV 6.000% 7/8/19 350 392 Electronic Arts Inc. 3.700% 3/1/21 350 372 Grupo Televisa SAB 6.000% 5/15/18 250 267 Grupo Televisa SAB 6.625% 3/18/25 100 121 Interpublic Group of Cos. Inc. 2.250% 11/15/17 78 78 6 KT Corp. 1.750% 4/22/17 815 816 Moody's Corp. 2.750% 7/15/19 1,400 1,440 Moody's Corp. 5.500% 9/1/20 150 169 Omnicom Group Inc. 6.250% 7/15/19 125 140 Omnicom Group Inc. 4.450% 8/15/20 360 394 Orange SA 2.750% 2/6/19 720 739 Qwest Corp. 6.500% 6/1/17 185 191 6 SES Global Americas Holdings GP 2.500% 3/25/19 1,295 1,298 6 Sky plc 2.625% 9/16/19 300 304 Telefonica Emisiones SAU 6.221% 7/3/17 380 393 8 Telstra Corp. Ltd. 4.500% 11/13/18 590 470 Thomson Reuters Corp. 1.300% 2/23/17 320 320 Thomson Reuters Corp. 6.500% 7/15/18 730 794 Time Warner Cable Inc. 5.850% 5/1/17 800 820 Time Warner Cable Inc. 8.750% 2/14/19 395 456 Time Warner Cable Inc. 8.250% 4/1/19 555 639 Verizon Communications Inc. 5.500% 2/15/18 25 26 Verizon Communications Inc. 6.100% 4/15/18 380 407 Verizon Communications Inc. 3.650% 9/14/18 1,525 1,592 Verizon Communications Inc. 1.375% 8/15/19 500 498 Verizon Communications Inc. 2.625% 2/21/20 970 999 Verizon Communications Inc. 4.500% 9/15/20 2,320 2,546 Verizon Communications Inc. 3.450% 3/15/21 800 852 Verizon Communications Inc. 1.750% 8/15/21 500 495 Verizon Communications Inc. 3.000% 11/1/21 200 209 Viacom Inc. 2.500% 12/15/16 120 120 Viacom Inc. 6.125% 10/5/17 255 266 Viacom Inc. 2.500% 9/1/18 236 238 Viacom Inc. 5.625% 9/15/19 75 82 Viacom Inc. 3.875% 12/15/21 400 425 Viacom Inc. 3.450% 10/4/26 200 200 Vodafone Group plc 1.250% 9/26/17 305 304 Vodafone Group plc 5.450% 6/10/19 100 110 Consumer Cyclical (3.7%) Alibaba Group Holding Ltd. 1.625% 11/28/17 905 905 Alibaba Group Holding Ltd. 2.500% 11/28/19 391 396 American Honda Finance Corp. 0.950% 5/5/17 380 380 American Honda Finance Corp. 1.600% 7/13/18 255 256 American Honda Finance Corp. 2.125% 10/10/18 1,005 1,022 American Honda Finance Corp. 1.700% 2/22/19 350 353 American Honda Finance Corp. 2.450% 9/24/20 415 427 American Honda Finance Corp. 1.700% 9/9/21 395 391 AutoZone Inc. 7.125% 8/1/18 480 527 AutoZone Inc. 1.625% 4/21/19 205 206 Block Financial LLC 4.125% 10/1/20 245 257 6 BMW US Capital LLC 1.500% 4/11/19 575 576 6 BMW US Capital LLC 2.000% 4/11/21 735 737 Brinker International Inc. 2.600% 5/15/18 105 105 CVS Health Corp. 1.900% 7/20/18 395 399 CVS Health Corp. 2.250% 12/5/18 480 488 CVS Health Corp. 2.800% 7/20/20 3,130 3,244 6 Daimler Finance North America LLC 2.950% 1/11/17 405 407 6 Daimler Finance North America LLC 1.125% 3/10/17 655 655 6 Daimler Finance North America LLC 2.400% 4/10/17 260 261 6 Daimler Finance North America LLC 1.375% 8/1/17 475 475 Delphi Automotive plc 3.150% 11/19/20 365 378 Dollar General Corp. 4.125% 7/15/17 305 312 Dollar General Corp. 1.875% 4/15/18 235 236 6 Experian Finance plc 2.375% 6/15/17 905 909 11 FCA Capital Ireland plc 1.250% 9/23/20 100 115 Ford Motor Credit Co. LLC 2.145% 1/9/18 335 337 Ford Motor Credit Co. LLC 2.375% 1/16/18 365 368 Ford Motor Credit Co. LLC 5.000% 5/15/18 1,715 1,800 Ford Motor Credit Co. LLC 2.240% 6/15/18 350 353 8 Ford Motor Credit Co. LLC 4.050% 12/10/18 1,632 1,279 Ford Motor Credit Co. LLC 2.375% 3/12/19 115 116 Ford Motor Credit Co. LLC 2.597% 11/4/19 320 325 Ford Motor Credit Co. LLC 2.459% 3/27/20 465 468 8 Ford Motor Credit Co. LLC 3.588% 6/2/20 1,024 799 Ford Motor Credit Co. LLC 3.157% 8/4/20 340 350 Ford Motor Credit Co. LLC 3.200% 1/15/21 335 344 Ford Motor Credit Co. LLC 3.336% 3/18/21 970 998 General Motors Co. 3.500% 10/2/18 885 910 General Motors Financial Co. Inc. 2.625% 7/10/17 475 479 General Motors Financial Co. Inc. 4.750% 8/15/17 25 26 General Motors Financial Co. Inc. 3.250% 5/15/18 1,535 1,560 General Motors Financial Co. Inc. 6.750% 6/1/18 1,160 1,248 General Motors Financial Co. Inc. 3.100% 1/15/19 130 132 General Motors Financial Co. Inc. 2.400% 5/9/19 830 833 General Motors Financial Co. Inc. 3.500% 7/10/19 450 465 General Motors Financial Co. Inc. 3.200% 7/13/20 935 958 General Motors Financial Co. Inc. 3.700% 11/24/20 580 604 General Motors Financial Co. Inc. 4.200% 3/1/21 485 510 6 Harley-Davidson Financial Services Inc. 2.700% 3/15/17 415 418 6 Harley-Davidson Financial Services Inc. 1.550% 11/17/17 85 85 6 Harley-Davidson Financial Services Inc. 2.400% 9/15/19 235 239 6 Harley-Davidson Financial Services Inc. 2.150% 2/26/20 255 257 6 Harley-Davidson Funding Corp. 6.800% 6/15/18 90 98 6 Hyundai Capital America 4.000% 6/8/17 193 196 Lowe's Cos. Inc. 1.625% 4/15/17 1,016 1,019 Lowe's Cos. Inc. 1.150% 4/15/19 295 295 Lowe's Cos. Inc. 4.625% 4/15/20 460 502 Macy's Retail Holdings Inc. 5.900% 12/1/16 282 284 Macy's Retail Holdings Inc. 7.450% 7/15/17 175 183 Macy's Retail Holdings Inc. 3.450% 1/15/21 485 507 Marriott International Inc. 6.375% 6/15/17 195 202 MasterCard Inc. 2.000% 4/1/19 225 229 McDonald's Corp. 2.100% 12/7/18 290 294 McDonald's Corp. 2.750% 12/9/20 485 503 6 Nissan Motor Acceptance Corp. 2.000% 3/8/19 775 781 Nordstrom Inc. 6.250% 1/15/18 264 280 PACCAR Financial Corp. 1.750% 8/14/18 160 162 PACCAR Financial Corp. 2.200% 9/15/19 450 460 PACCAR Financial Corp. 2.500% 8/14/20 70 72 QVC Inc. 3.125% 4/1/19 230 236 Smithsonian Institute Washington DC GO 3.434% 9/1/23 150 159 Starbucks Corp. 2.100% 2/4/21 310 316 TJX Cos. Inc. 6.950% 4/15/19 325 369 TJX Cos. Inc. 2.750% 6/15/21 660 692 8 Toyota Finance Australia Ltd. 4.250% 5/15/19 460 369 Toyota Motor Credit Corp. 1.450% 1/12/18 650 652 Toyota Motor Credit Corp. 1.550% 7/13/18 400 402 Toyota Motor Credit Corp. 2.000% 10/24/18 255 259 Toyota Motor Credit Corp. 2.100% 1/17/19 470 478 Toyota Motor Credit Corp. 2.125% 7/18/19 985 1,004 VF Corp. 5.950% 11/1/17 140 147 Visa Inc. 1.200% 12/14/17 830 832 Visa Inc. 2.200% 12/14/20 2,070 2,123 8 Volkswagen Financial Services Australia Pty Ltd. 4.250% 4/4/18 80 62 8 Volkswagen Financial Services Australia Pty Ltd. 3.250% 8/13/19 590 455 6 Volkswagen Group of America Finance LLC 1.250% 5/23/17 815 813 6 Volkswagen Group of America Finance LLC 1.600% 11/20/17 200 199 6 Volkswagen Group of America Finance LLC 1.650% 5/22/18 200 199 6 Volkswagen Group of America Finance LLC 2.125% 5/23/19 290 291 Wal-Mart Stores Inc. 3.625% 7/8/20 715 775 Wal-Mart Stores Inc. 3.250% 10/25/20 457 492 Walgreens Boots Alliance Inc. 1.750% 5/30/18 440 442 9 Walgreens Boots Alliance Inc. 2.875% 11/20/20 181 248 Walgreens Boots Alliance Inc. 2.600% 6/1/21 1,110 1,136 Walgreens Boots Alliance Inc. 3.100% 6/1/23 165 170 6 Wesfarmers Ltd. 1.874% 3/20/18 425 426 Consumer Noncyclical (5.9%) AbbVie Inc. 1.800% 5/14/18 3,140 3,153 AbbVie Inc. 2.000% 11/6/18 415 419 AbbVie Inc. 2.500% 5/14/20 2,270 2,318 AbbVie Inc. 2.300% 5/14/21 710 716 Actavis Funding SCS 2.350% 3/12/18 3,740 3,777 Actavis Funding SCS 2.450% 6/15/19 235 240 Actavis Funding SCS 3.000% 3/12/20 2,440 2,519 Actavis Inc. 1.875% 10/1/17 512 514 Actavis Inc. 6.125% 8/15/19 235 262 Agilent Technologies Inc. 6.500% 11/1/17 99 104 Agilent Technologies Inc. 5.000% 7/15/20 565 626 Allergan Inc. 1.350% 3/15/18 200 200 Altria Group Inc. 9.250% 8/6/19 1,714 2,083 Altria Group Inc. 4.750% 5/5/21 720 813 AmerisourceBergen Corp. 3.500% 11/15/21 300 321 Anheuser-Busch Cos. LLC 5.050% 10/15/16 125 125 Anheuser-Busch Cos. LLC 5.600% 3/1/17 100 102 Anheuser-Busch Cos. LLC 5.500% 1/15/18 150 158 Anheuser-Busch InBev Finance Inc. 1.250% 1/17/18 65 65 Anheuser-Busch InBev Finance Inc. 1.900% 2/1/19 1,700 1,715 Anheuser-Busch InBev Finance Inc. 2.150% 2/1/19 415 422 Anheuser-Busch InBev Finance Inc. 2.650% 2/1/21 4,730 4,882 Anheuser-Busch InBev Finance Inc. 3.650% 2/1/26 400 428 11 Anheuser-Busch InBev SA/NV 3.250% 1/24/33 100 146 11 Anheuser-Busch InBev SA/NV 2.750% 3/17/36 200 269 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 750 853 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 1,150 1,285 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 100 102 Baxalta Inc. 2.875% 6/23/20 1,950 2,000 3,11 Bayer AG 2.375% 4/2/75 330 356 Biogen Inc. 6.875% 3/1/18 120 129 Biogen Inc. 2.900% 9/15/20 1,255 1,306 Boston Scientific Corp. 2.650% 10/1/18 540 552 11 Bunge Finance Europe BV 1.850% 6/16/23 512 607 Cardinal Health Inc. 1.900% 6/15/17 170 171 6 Cargill Inc. 1.900% 3/1/17 605 607 6 Cargill Inc. 6.000% 11/27/17 300 316 6 Cargill Inc. 7.350% 3/6/19 500 569 6 Cargill Inc. 3.250% 11/15/21 250 266 Catholic Health Initiatives Colorado GO 2.600% 8/1/18 100 102 Celgene Corp. 2.125% 8/15/18 300 303 Clorox Co. 5.950% 10/15/17 120 126 Coca-Cola Femsa SAB de CV 2.375% 11/26/18 600 605 ConAgra Foods Inc. 5.819% 6/15/17 74 76 ConAgra Foods Inc. 1.900% 1/25/18 1,165 1,173 ConAgra Foods Inc. 2.100% 3/15/18 68 69 ConAgra Foods Inc. 7.000% 4/15/19 21 24 ConAgra Foods Inc. 4.950% 8/15/20 141 157 ConAgra Foods Inc. 3.200% 1/25/23 451 469 Constellation Brands Inc. 3.875% 11/15/19 250 263 Constellation Brands Inc. 3.750% 5/1/21 120 126 Constellation Brands Inc. 4.750% 12/1/25 85 92 Covidien International Finance SA 6.000% 10/15/17 1,218 1,274 11 DH Europe Finance SA 1.700% 1/4/22 100 121 11 DH Europe Finance SA 2.500% 7/8/25 400 516 Diageo Capital plc 1.125% 4/29/18 170 170 Edwards Lifesciences Corp. 2.875% 10/15/18 600 611 Express Scripts Holding Co. 3.300% 2/25/21 300 315 Express Scripts Holding Co. 3.000% 7/15/23 400 406 General Mills Inc. 5.700% 2/15/17 219 223 Gilead Sciences Inc. 2.550% 9/1/20 1,400 1,446 Gilead Sciences Inc. 1.950% 3/1/22 770 772 Gilead Sciences Inc. 2.500% 9/1/23 470 474 Gilead Sciences Inc. 4.750% 3/1/46 385 430 6 Grupo Bimbo SAB de CV 3.875% 6/27/24 200 208 Hershey Co. 1.600% 8/21/18 60 61 Ingredion Inc. 1.800% 9/25/17 144 144 JM Smucker Co. 1.750% 3/15/18 600 604 Kellogg Co. 3.250% 4/1/26 250 260 Kraft Foods Group Inc. 2.250% 6/5/17 228 229 Kraft Foods Group Inc. 6.125% 8/23/18 291 316 Kraft Heinz Foods Co. 2.000% 7/2/18 250 253 Kraft Heinz Foods Co. 3.950% 7/15/25 100 108 Kraft Heinz Foods Co. 3.000% 6/1/26 225 227 11 Kraft Heinz Foods Co. 2.250% 5/25/28 500 608 McCormick & Co. Inc. 3.900% 7/15/21 100 109 McKesson Corp. 5.700% 3/1/17 150 153 McKesson Corp. 2.284% 3/15/19 750 765 Mead Johnson Nutrition Co. 3.000% 11/15/20 500 520 Medtronic Inc. 1.500% 3/15/18 675 678 Medtronic Inc. 1.375% 4/1/18 100 100 Medtronic Inc. 2.500% 3/15/20 1,865 1,928 Medtronic Inc. 3.150% 3/15/22 500 531 Medtronic Inc. 3.625% 3/15/24 100 109 Merck Sharp & Dohme Corp. 5.000% 6/30/19 180 198 11 Molson Coors Brewing Co. 1.250% 7/15/24 300 347 Mondelez International Inc. 2.250% 2/1/19 245 249 6 Mylan NV 3.000% 12/15/18 730 746 6 Mylan NV 3.150% 6/15/21 1,190 1,214 Newell Brands Inc. 2.600% 3/29/19 500 511 Newell Brands Inc. 3.150% 4/1/21 400 416 Newell Brands Inc. 3.850% 4/1/23 500 532 Newell Brands Inc. 5.375% 4/1/36 100 118 Northwell Healthcare Inc. 3.979% 11/1/46 45 45 PepsiCo Inc. 5.000% 6/1/18 330 351 PepsiCo Inc. 7.900% 11/1/18 320 363 PepsiCo Inc. 2.250% 1/7/19 100 102 PepsiCo Inc. 4.500% 1/15/20 400 440 PepsiCo Inc. 1.850% 4/30/20 1,150 1,168 Pharmacia LLC 6.500% 12/1/18 200 222 Philip Morris International Inc. 1.125% 8/21/17 125 125 Quest Diagnostics Inc. 2.700% 4/1/19 465 476 Reynolds American Inc. 8.125% 6/23/19 1,216 1,425 Reynolds American Inc. 3.250% 6/12/20 383 403 6 Roche Holdings Inc. 2.250% 9/30/19 705 724 Shire Acquisitions Investments Ireland DAC 1.900% 9/23/19 2,325 2,322 Shire Acquisitions Investments Ireland DAC 2.400% 9/23/21 2,340 2,337 Shire Acquisitions Investments Ireland DAC 2.875% 9/23/23 880 882 St. Jude Medical Inc. 2.800% 9/15/20 500 516 Stryker Corp. 1.300% 4/1/18 282 282 Stryker Corp. 2.000% 3/8/19 500 506 Teva Pharmaceutical Finance Co. BV 2.400% 11/10/16 870 871 Teva Pharmaceutical Finance Netherlands III BV 1.700% 7/19/19 1,660 1,656 Teva Pharmaceutical Finance Netherlands III BV 2.200% 7/21/21 1,185 1,180 Teva Pharmaceutical Finance Netherlands III BV 2.800% 7/21/23 405 406 The Kroger Co. 1.200% 10/17/16 160 160 The Kroger Co. 2.200% 1/15/17 185 186 The Kroger Co. 6.800% 12/15/18 150 167 The Kroger Co. 2.000% 1/15/19 300 304 The Kroger Co. 2.300% 1/15/19 760 775 The Kroger Co. 6.150% 1/15/20 250 284 The Kroger Co. 2.600% 2/1/21 450 463 The Kroger Co. 2.950% 11/1/21 240 250 Thermo Fisher Scientific Inc. 2.150% 12/14/18 400 405 11 Thermo Fisher Scientific Inc. 2.000% 4/15/25 150 183 11 Thermo Fisher Scientific Inc. 1.375% 9/12/28 673 759 Tyson Foods Inc. 2.650% 8/15/19 1,755 1,802 Tyson Foods Inc. 4.500% 6/15/22 250 278 6 Whole Foods Market Inc. 5.200% 12/3/25 250 271 Wyeth LLC 5.450% 4/1/17 80 82 Energy (4.2%) Anadarko Petroleum Corp. 6.375% 9/15/17 333 347 Anadarko Petroleum Corp. 4.850% 3/15/21 550 592 Anadarko Petroleum Corp. 3.450% 7/15/24 200 198 Anadarko Petroleum Corp. 6.600% 3/15/46 200 245 BP Capital Markets plc 2.248% 11/1/16 735 736 BP Capital Markets plc 1.846% 5/5/17 725 728 BP Capital Markets plc 1.375% 11/6/17 550 550 BP Capital Markets plc 1.375% 5/10/18 2,575 2,574 BP Capital Markets plc 2.241% 9/26/18 705 715 8 BP Capital Markets plc 4.750% 11/15/18 550 438 BP Capital Markets plc 4.750% 3/10/19 730 786 BP Capital Markets plc 1.676% 5/3/19 250 251 BP Capital Markets plc 2.237% 5/10/19 500 508 BP Capital Markets plc 2.315% 2/13/20 1,350 1,377 BP Capital Markets plc 4.500% 10/1/20 600 659 BP Capital Markets plc 2.112% 9/16/21 400 402 BP Capital Markets plc 3.062% 3/17/22 250 262 BP Capital Markets plc 3.814% 2/10/24 300 323 Chevron Corp. 1.365% 3/2/18 875 877 Chevron Corp. 1.718% 6/24/18 1,060 1,068 Chevron Corp. 4.950% 3/3/19 700 758 Chevron Corp. 2.193% 11/15/19 200 204 Chevron Corp. 1.961% 3/3/20 1,095 1,110 Chevron Corp. 2.427% 6/24/20 600 618 Chevron Corp. 2.419% 11/17/20 800 823 ConocoPhillips 5.750% 2/1/19 1,150 1,251 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 780 781 ConocoPhillips Co. 4.200% 3/15/21 1,870 2,021 ConocoPhillips Co. 2.875% 11/15/21 250 256 Devon Energy Corp. 4.000% 7/15/21 470 492 Devon Energy Corp. 3.250% 5/15/22 300 298 Dominion Gas Holdings LLC 2.500% 12/15/19 500 514 Dominion Gas Holdings LLC 2.800% 11/15/20 300 311 Dominion Gas Holdings LLC 3.550% 11/1/23 300 316 El Paso Natural Gas Co. LLC 5.950% 4/15/17 250 255 Enbridge Energy Partners LP 4.375% 10/15/20 25 26 3 Enbridge Energy Partners LP 8.050% 10/1/77 30 27 Energy Transfer Partners LP 6.125% 2/15/17 515 523 Energy Transfer Partners LP 2.500% 6/15/18 450 453 Energy Transfer Partners LP 6.700% 7/1/18 990 1,063 Energy Transfer Partners LP 4.150% 10/1/20 1,221 1,277 Energy Transfer Partners LP 4.650% 6/1/21 545 579 Energy Transfer Partners LP 5.200% 2/1/22 195 211 EOG Resources Inc. 5.875% 9/15/17 50 52 EOG Resources Inc. 5.625% 6/1/19 425 465 EOG Resources Inc. 2.450% 4/1/20 300 304 EOG Resources Inc. 4.400% 6/1/20 400 433 EOG Resources Inc. 2.625% 3/15/23 200 200 Exxon Mobil Corp. 1.912% 3/6/20 800 813 Exxon Mobil Corp. 4.114% 3/1/46 85 95 Kinder Morgan Energy Partners LP 6.850% 2/15/20 125 142 Kinder Morgan Energy Partners LP 6.500% 4/1/20 425 477 Kinder Morgan Energy Partners LP 5.300% 9/15/20 125 136 Kinder Morgan Inc. 7.000% 6/15/17 570 591 Marathon Oil Corp. 5.900% 3/15/18 315 329 Marathon Oil Corp. 2.700% 6/1/20 600 588 Nabors Industries Inc. 6.150% 2/15/18 460 477 Occidental Petroleum Corp. 1.500% 2/15/18 1,140 1,144 Occidental Petroleum Corp. 2.600% 4/15/22 805 822 Occidental Petroleum Corp. 3.400% 4/15/26 120 127 ONEOK Partners LP 2.000% 10/1/17 25 25 ONEOK Partners LP 3.200% 9/15/18 280 285 Petro-Canada 6.050% 5/15/18 115 123 Phillips 66 2.950% 5/1/17 1,035 1,044 Pioneer Natural Resources Co. 6.650% 3/15/17 120 123 Pioneer Natural Resources Co. 6.875% 5/1/18 225 242 Pioneer Natural Resources Co. 3.450% 1/15/21 600 624 Shell International Finance BV 5.200% 3/22/17 375 382 Shell International Finance BV 1.900% 8/10/18 100 101 Shell International Finance BV 1.625% 11/10/18 500 502 Shell International Finance BV 2.000% 11/15/18 325 329 Shell International Finance BV 1.375% 5/10/19 850 847 Shell International Finance BV 1.375% 9/12/19 1,500 1,495 Shell International Finance BV 4.300% 9/22/19 750 808 Shell International Finance BV 2.125% 5/11/20 1,300 1,318 Shell International Finance BV 2.250% 11/10/20 1,250 1,272 Shell International Finance BV 1.875% 5/10/21 1,500 1,500 Shell International Finance BV 1.750% 9/12/21 1,000 993 Shell International Finance BV 4.000% 5/10/46 200 204 6 Southern Natural Gas Co. LLC 5.900% 4/1/17 270 275 Southern Natural Gas Co. LLC / Southern Natural Issuing Corp. 4.400% 6/15/21 155 170 Spectra Energy Partners LP 2.950% 9/25/18 230 234 Total Capital Canada Ltd. 1.450% 1/15/18 1,045 1,048 Total Capital International SA 1.500% 2/17/17 615 616 Total Capital International SA 1.550% 6/28/17 485 486 Total Capital International SA 2.125% 1/10/19 1,130 1,149 Total Capital International SA 2.100% 6/19/19 400 408 8 Total Capital International SA 4.250% 11/26/21 134 109 Total Capital SA 2.125% 8/10/18 275 279 Total Capital SA 4.450% 6/24/20 950 1,043 Total Capital SA 4.250% 12/15/21 475 530 Transocean Inc. 6.800% 12/15/16 1,415 1,422 Transocean Inc. 3.750% 10/15/17 1,555 1,563 Williams Partners LP 5.250% 3/15/20 350 379 Williams Partners LP 4.000% 11/15/21 165 171 Williams Partners LP 3.600% 3/15/22 200 203 Williams Partners LP 3.900% 1/15/25 253 253 6 Woodside Finance Ltd. 8.750% 3/1/19 250 286 Other Industrial (0.4%) 11 CK Hutchison Finance 16 Ltd. 1.250% 4/6/23 100 116 11 Fluor Corp. 1.750% 3/21/23 800 959 6 Hutchison Whampoa Finance CI Ltd. 7.450% 8/1/17 255 268 6 Hutchison Whampoa International 09 Ltd. 7.625% 4/9/19 2,990 3,424 6 Hutchison Whampoa International 14 Ltd. 1.625% 10/31/17 970 971 11 Kennedy Wilson Europe Real Estate plc 3.250% 11/12/25 200 236 Technology (2.5%) Adobe Systems Inc. 4.750% 2/1/20 355 391 Altera Corp. 2.500% 11/15/18 685 703 Amphenol Corp. 2.550% 1/30/19 200 205 Apple Inc. 1.300% 2/23/18 365 366 Apple Inc. 2.100% 5/6/19 1,330 1,359 5,8 Apple Inc. 2.380% 8/28/19 1,160 887 8 Apple Inc. 2.850% 8/28/19 860 669 Apple Inc. 1.550% 2/7/20 465 469 Apple Inc. 2.000% 5/6/20 615 628 Apple Inc. 2.250% 2/23/21 2,400 2,461 Apple Inc. 2.850% 5/6/21 875 922 Applied Materials Inc. 2.625% 10/1/20 580 600 Autodesk Inc. 3.125% 6/15/20 280 288 Baidu Inc. 2.250% 11/28/17 385 388 Baidu Inc. 3.250% 8/6/18 825 845 Baidu Inc. 2.750% 6/9/19 425 433 Cisco Systems Inc. 4.450% 1/15/20 650 711 Cisco Systems Inc. 2.200% 2/28/21 1,090 1,113 6 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 3.480% 6/1/19 1,910 1,964 6 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 4.420% 6/15/21 1,655 1,729 6 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 5.875% 6/15/21 245 260 6 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 7.125% 6/15/24 245 270 6 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 8.100% 7/15/36 160 188 6 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 8.350% 7/15/46 160 192 EMC Corp. 1.875% 6/1/18 490 482 EMC Corp. 2.650% 6/1/20 490 469 Equifax Inc. 6.300% 7/1/17 120 124 Fidelity National Information Services Inc. 1.450% 6/5/17 445 445 Fidelity National Information Services Inc. 2.000% 4/15/18 70 71 Fidelity National Information Services Inc. 2.850% 10/15/18 1,175 1,206 Fidelity National Information Services Inc. 3.625% 10/15/20 1,500 1,589 Fidelity National Information Services Inc. 2.250% 8/15/21 350 352 Fiserv Inc. 2.700% 6/1/20 175 181 6 Hewlett Packard Enterprise Co. 2.450% 10/5/17 960 968 6 Hewlett Packard Enterprise Co. 2.850% 10/5/18 1,125 1,146 6 Hewlett Packard Enterprise Co. 3.600% 10/15/20 1,480 1,552 Intel Corp. 1.350% 12/15/17 792 795 8 Intel Corp. 3.250% 12/1/19 400 313 Intel Corp. 2.450% 7/29/20 475 491 Intel Corp. 3.300% 10/1/21 50 54 International Business Machines Corp. 5.700% 9/14/17 691 721 International Business Machines Corp. 7.625% 10/15/18 155 174 KLA-Tencor Corp. 2.375% 11/1/17 335 337 KLA-Tencor Corp. 3.375% 11/1/19 90 93 Lam Research Corp. 2.750% 3/15/20 580 594 Oracle Corp. 2.375% 1/15/19 925 947 Oracle Corp. 5.000% 7/8/19 400 439 Pitney Bowes Inc. 5.750% 9/15/17 20 21 Pitney Bowes Inc. 5.600% 3/15/18 120 126 Pitney Bowes Inc. 3.375% 10/1/21 315 315 Seagate HDD Cayman 3.750% 11/15/18 340 349 Total System Services Inc. 2.375% 6/1/18 50 50 Total System Services Inc. 3.800% 4/1/21 610 647 Tyco Electronics Group SA 6.550% 10/1/17 205 216 Tyco Electronics Group SA 2.375% 12/17/18 350 356 Tyco Electronics Group SA 2.350% 8/1/19 455 462 Xilinx Inc. 2.125% 3/15/19 490 496 Transportation (1.2%) 3,6 AA Aircraft Financing 2013-1 LLC 6.500% 11/1/17 407 407 3,6 American Airlines 2013-2 Class A Pass Through Trust 3.596% 11/1/19 529 524 Burlington Northern Santa Fe LLC 3.450% 9/15/21 200 215 Burlington Northern Santa Fe LLC 3.850% 9/1/23 600 662 Canadian National Railway Co. 5.850% 11/15/17 370 389 3 Continental Airlines 1997-4 Class A Pass Through Trust 6.900% 7/2/19 43 44 3 Continental Airlines 1998-1 Class A Pass Through Trust 6.648% 3/15/19 15 15 3 Continental Airlines 1998-1 Class B Pass Through Trust 6.748% 9/15/18 86 88 3 Continental Airlines 1999-1 Class B Pass Through Trust 6.795% 2/2/20 9 10 3 Continental Airlines 2000-1 Class A-1 Pass Through Trust 8.048% 11/1/20 94 105 3 Continental Airlines 2005-ERJ1 Pass Through Trust 9.798% 10/1/22 268 296 3 Continental Airlines 2012-2 Class B Pass Through Trust 5.500% 4/29/22 58 61 Continental Airlines 2012-3 Class C Pass Thru Certificates 6.125% 4/29/18 1,235 1,297 3,12 Delta Air Lines 2002-1 Class G-1 Pass Through Trust 6.718% 7/2/24 534 613 3 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 2/10/24 849 1,001 3 Delta Air Lines 2007-1 Class B Pass Through Trust 8.021% 8/10/22 234 267 3 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 6/17/21 565 639 3 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200% 1/2/20 280 298 3 Delta Air Lines 2010-2 Class A Pass Through Trust 4.950% 11/23/20 107 112 3 Delta Air Lines 2012-1 Class A Pass Through Trust 4.750% 11/7/21 59 63 6 ERAC USA Finance LLC 6.375% 10/15/17 795 834 6 ERAC USA Finance LLC 2.800% 11/1/18 430 440 6 ERAC USA Finance LLC 2.350% 10/15/19 285 289 6 Heathrow Funding Ltd. 4.875% 7/15/23 100 110 6 HPHT Finance 15 Ltd. 2.250% 3/17/18 695 698 JB Hunt Transport Services Inc. 2.400% 3/15/19 120 122 3,5,1JetBlue Airways 2004-2 G-2 Pass Through 2 Trust 1.267% 5/15/18 220 219 Kansas City Southern 2.350% 5/15/20 230 232 3 Northwest Airlines 2007-1 Class B Pass Through Trust 8.028% 11/1/17 527 561 8 Qantas Airways Ltd. 7.500% 6/11/21 1,250 1,101 3 Southwest Airlines Co. 2007-1 Pass Through Trust 6.650% 8/1/22 318 355 3 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 120 135 3 Spirit Airlines 2015-1 Pass Through Trust B 4.450% 10/1/25 350 353 3 UAL 2007-1 Pass Through Trust 6.636% 7/2/22 481 511 Union Pacific Corp. 5.750% 11/15/17 225 237 Union Pacific Corp. 5.700% 8/15/18 710 769 Union Pacific Corp. 2.250% 2/15/19 385 393 Union Pacific Corp. 1.800% 2/1/20 200 203 Union Pacific Corp. 2.250% 6/19/20 575 589 United Continental Holdings Inc. 6.375% 6/1/18 140 147 3 US Airways 2001-1C Pass Through Trust 7.346% 9/20/23 171 191 6 WestJet Airlines Ltd. 3.500% 6/16/21 700 719 Utilities (2.9%) Electric (2.8%) Arizona Public Service Co. 8.750% 3/1/19 691 807 Berkshire Hathaway Energy Co. 5.750% 4/1/18 910 969 Berkshire Hathaway Energy Co. 2.000% 11/15/18 890 901 Berkshire Hathaway Energy Co. 2.400% 2/1/20 400 410 6 Cleco Corporate Holdings LLC 3.743% 5/1/26 667 692 6 Cleco Corporate Holdings LLC 4.973% 5/1/46 80 87 CMS Energy Corp. 5.050% 2/15/18 1,105 1,157 CMS Energy Corp. 6.250% 2/1/20 225 256 Commonwealth Edison Co. 6.150% 9/15/17 705 737 Commonwealth Edison Co. 5.800% 3/15/18 880 938 Commonwealth Edison Co. 2.150% 1/15/19 160 163 Commonwealth Edison Co. 4.000% 8/1/20 570 617 Commonwealth Edison Co. 3.400% 9/1/21 610 656 Duke Energy Corp. 3.750% 4/15/24 280 302 6 EDP Finance BV 6.000% 2/2/18 1,727 1,807 6 EDP Finance BV 4.900% 10/1/19 940 997 6 EDP Finance BV 4.125% 1/15/20 1,165 1,207 6 EDP Finance BV 5.250% 1/14/21 245 265 6 Emera US Finance LP 2.150% 6/15/19 465 470 6 Emera US Finance LP 2.700% 6/15/21 810 828 6 Emera US Finance LP 3.550% 6/15/26 95 99 6 Emera US Finance LP 4.750% 6/15/46 255 274 Exelon Corp. 1.550% 6/9/17 600 600 Exelon Corp. 2.850% 6/15/20 510 528 Exelon Corp. 2.450% 4/15/21 125 128 Exelon Corp. 3.950% 6/15/25 240 260 FirstEnergy Corp. 2.750% 3/15/18 555 561 FirstEnergy Corp. 4.250% 3/15/23 655 694 6 FirstEnergy Transmission LLC 4.350% 1/15/25 690 736 6 Fortis Inc. 2.100% 10/4/21 535 532 3,6 FPL Energy Marcus Hook LP 7.590% 7/10/18 380 401 Georgia Power Co. 5.400% 6/1/18 185 197 Georgia Power Co. 1.950% 12/1/18 650 661 Georgia Power Co. 2.400% 4/1/21 500 519 LG&E & KU Energy LLC 3.750% 11/15/20 325 347 MidAmerican Energy Co. 5.950% 7/15/17 340 353 MidAmerican Energy Co. 5.300% 3/15/18 893 945 National Rural Utilities Cooperative Finance Corp. 2.350% 6/15/20 715 733 Nevada Power Co. 6.500% 5/15/18 771 836 Nevada Power Co. 6.500% 8/1/18 225 246 Oncor Electric Delivery Co. LLC 5.000% 9/30/17 610 632 Oncor Electric Delivery Co. LLC 6.800% 9/1/18 55 61 Oncor Electric Delivery Co. LLC 7.000% 9/1/22 170 215 Pacific Gas & Electric Co. 5.625% 11/30/17 1,220 1,281 Pacific Gas & Electric Co. 8.250% 10/15/18 770 873 Pacific Gas & Electric Co. 3.500% 10/1/20 1,315 1,409 Pacific Gas & Electric Co. 4.250% 5/15/21 360 397 Pacific Gas & Electric Co. 3.250% 9/15/21 185 196 PacifiCorp 5.650% 7/15/18 490 528 PacifiCorp 5.500% 1/15/19 114 124 PacifiCorp 3.850% 6/15/21 100 109 SCANA Corp. 4.750% 5/15/21 185 199 South Carolina Electric & Gas Co. 5.250% 11/1/18 30 32 South Carolina Electric & Gas Co. 6.500% 11/1/18 294 325 Southern Co. 1.550% 7/1/18 1,000 1,005 Southern Co. 1.850% 7/1/19 1,180 1,189 Southern Co. 2.150% 9/1/19 350 354 Southern Co. 2.750% 6/15/20 1,000 1,032 Southern Co. 2.350% 7/1/21 1,875 1,906 11 Southern Power Co. 1.000% 6/20/22 300 344 Southwestern Electric Power Co. 5.875% 3/1/18 245 259 Southwestern Electric Power Co. 6.450% 1/15/19 1,215 1,338 Virginia Electric & Power Co. 2.950% 1/15/22 350 369 Natural Gas (0.1%) Sempra Energy 2.300% 4/1/17 945 951 Sempra Energy 6.150% 6/15/18 580 626 Sempra Energy 2.400% 3/15/20 235 240 Sempra Energy 2.850% 11/15/20 230 238 Southern Co. Gas Capital Corp. 2.450% 10/1/23 155 156 Total Corporate Bonds (Cost $707,251) Sovereign Bonds (U.S. Dollar-Denominated) (6.2%) Abu Dhabi National Energy Co. PJSC 4.125% 3/13/17 200 202 Argentine Republic 7.000% 4/17/17 240 245 Argentine Republic 8.750% 6/2/17 190 198 Argentine Republic 6.250% 4/22/19 475 503 6 Avi Funding Co. Ltd. 2.850% 9/16/20 275 282 6 Banco de Costa Rica 5.250% 8/12/18 200 205 6 Banco del Estado de Chile 2.000% 11/9/17 200 201 Banco Latinoamericano de Comercio Exterior SA 3.750% 4/4/17 950 958 6 Banco Latinoamericano de Comercio Exterior SA 3.750% 4/4/17 100 101 Banco Nacional de Desenvolvimento Economico e Social 6.369% 6/16/18 170 178 6 Bank Nederlandse Gemeenten NV 0.875% 2/21/17 500 500 6 Bank Nederlandse Gemeenten NV 1.125% 5/25/18 730 731 6 Bank Nederlandse Gemeenten NV 2.500% 1/23/23 50 52 6 Banque Ouest Africaine de Developpement 5.500% 5/6/21 200 213 6 Bermuda 4.138% 1/3/23 200 212 6 Bermuda 4.854% 2/6/24 200 221 6 BOC Aviation Ltd. 2.375% 9/15/21 350 347 6 Caisse d'Amortissement de la Dette Sociale 1.375% 1/29/18 125 126 6 Caixa Economica Federal 2.375% 11/6/17 125 123 6 CDP Financial Inc. 4.400% 11/25/19 500 546 6 CDP Financial Inc. 3.150% 7/24/24 670 718 6 CNOOC Finance 2012 Ltd. 3.875% 5/2/22 200 214 CNOOC Nexen Finance 2014 ULC 1.625% 4/30/17 825 828 6 CNPC General Capital Ltd. 2.750% 4/19/17 125 126 6 CNPC General Capital Ltd. 2.750% 5/14/19 235 240 Corp. Andina de Fomento 5.750% 1/12/17 100 101 Corp. Andina de Fomento 7.790% 3/1/17 230 236 Corp. Andina de Fomento 1.500% 8/8/17 210 210 Corp. Andina de Fomento 2.125% 9/27/21 755 755 Corp. Andina de Fomento 4.375% 6/15/22 750 831 6 Corp. Financiera de Desarrollo SA 4.750% 2/8/22 150 163 Corp. Nacional del Cobre de Chile 3.875% 11/3/21 200 209 6 Corp. Nacional del Cobre de Chile 3.875% 11/3/21 400 417 Corp. Nacional del Cobre de Chile 3.000% 7/17/22 200 199 6 Corp. Nacional del Cobre de Chile 3.000% 7/17/22 525 523 6 CPPIB Capital Inc. 1.250% 9/20/19 1,400 1,400 13 Development Bank of Japan Inc. 5.125% 2/1/17 200 203 6,14 Dexia Credit Local SA 1.250% 10/18/16 300 300 6,14 Dexia Credit Local SA 1.875% 9/15/21 235 235 Ecopetrol SA 5.875% 9/18/23 350 376 6 Electricite de France SA 1.150% 1/20/17 1,390 1,390 6 Electricite de France SA 2.150% 1/22/19 810 820 8 Emirates NBD PJSC 5.750% 5/8/19 300 241 Export-Import Bank of Korea 3.750% 10/20/16 705 706 Export-Import Bank of Korea 4.000% 1/11/17 3,645 3,672 Export-Import Bank of Korea 2.875% 9/17/18 300 308 Export-Import Bank of Korea 5.125% 6/29/20 500 561 3 Federative Republic of Brazil 8.000% 1/15/18 293 307 Fondo MIVIVIENDA SA 3.375% 4/2/19 150 154 6 Fondo MIVIVIENDA SA 3.375% 4/2/19 500 516 6 ICBCIL Finance Co. Ltd. 2.375% 5/19/19 200 201 Industrial & Commercial Bank of China Ltd. 2.351% 11/13/17 355 357 Industrial & Commercial Bank of China Ltd. 3.231% 11/13/19 400 415 International Bank for Reconstruction & Development 1.375% 5/24/21 1,450 1,454 13 Japan Bank for International Cooperation 1.750% 7/31/18 700 705 13 Japan Finance Organization for Municipalities 4.000% 1/13/21 250 272 KazMunayGas National Co. JSC 9.125% 7/2/18 1,075 1,187 6 Kommunalbanken AS 0.875% 10/3/16 225 225 6 Kommunalbanken AS 1.125% 5/23/18 700 701 Korea Development Bank 3.875% 5/4/17 675 685 Korea Development Bank 2.250% 8/7/17 555 560 Korea Development Bank 3.500% 8/22/17 575 586 Korea Development Bank 1.500% 1/22/18 400 401 6 Korea Expressway Corp. 1.625% 4/28/17 200 200 Korea Expressway Corp. 1.625% 4/28/17 200 200 Korea Expressway Corp. 1.875% 10/22/17 515 518 Korea Gas Corp. 2.875% 7/29/18 200 205 6 Korea National Oil Corp. 4.000% 10/27/16 525 526 Korea National Oil Corp. 2.750% 1/23/19 350 358 6 Korea Resources Corp. 2.125% 5/2/18 125 126 6 Korea Western Power Co. Ltd. 2.875% 10/10/18 200 205 Majapahit Holding BV 8.000% 8/7/19 400 458 6 Nederlandse Waterschapsbank NV 1.250% 9/9/19 475 475 6 NongHyup Bank 1.875% 9/12/21 235 234 North American Development Bank 2.300% 10/10/18 150 153 6 OCP SA 5.625% 4/25/24 200 217 6 Ooredoo International Finance Ltd. 3.375% 10/14/16 375 375 6 Ooredoo International Finance Ltd. 3.250% 2/21/23 125 128 3 Oriental Republic of Uruguay 5.100% 6/18/50 230 238 6 Perusahaan Penerbit SBSN Indonesia II 4.000% 11/21/18 200 209 Petrobras Global Finance BV 3.000% 1/15/19 125 123 Petrobras Global Finance BV 4.875% 3/17/20 479 480 Petrobras Global Finance BV 8.750% 5/23/26 525 579 Petrobras International Finance Co. SA 6.125% 10/6/16 370 370 Petrobras International Finance Co. SA 7.875% 3/15/19 856 922 Petrobras International Finance Co. SA 5.750% 1/20/20 685 701 Petrobras International Finance Co. SA 5.375% 1/27/21 220 217 Petroleos Mexicanos 5.750% 3/1/18 3,110 3,255 6 Petroleos Mexicanos 5.500% 2/4/19 665 702 Petroleos Mexicanos 5.500% 2/4/19 194 205 Petroleos Mexicanos 8.000% 5/3/19 2,610 2,931 Petroleos Mexicanos 5.500% 1/21/21 1,349 1,435 6 Petroleos Mexicanos 6.375% 2/4/21 95 103 Petroleos Mexicanos 6.375% 2/4/21 75 82 6 Petroleos Mexicanos 4.625% 9/21/23 1,130 1,135 Province of British Columbia 1.200% 4/25/17 225 225 Province of Manitoba 1.300% 4/3/17 775 777 Province of New Brunswick 2.750% 6/15/18 10 10 Province of Ontario 1.200% 2/14/18 300 301 Province of Ontario 3.000% 7/16/18 275 284 Province of Ontario 1.625% 1/18/19 1,480 1,493 Province of Ontario 1.250% 6/17/19 595 595 Province of Ontario 1.875% 5/21/20 230 234 Province of Ontario 2.500% 4/27/26 135 140 Quebec 3.500% 7/29/20 250 269 Quebec 2.750% 8/25/21 715 754 Quebec 2.625% 2/13/23 150 157 3 Ras Laffan Liquefied Natural Gas Co. Ltd. II 5.298% 9/30/20 154 164 3,6 Ras Laffan Liquefied Natural Gas Co. Ltd. II 5.298% 9/30/20 85 91 Republic of Colombia 7.375% 1/27/17 1,330 1,353 Republic of Colombia 6.125% 1/18/41 5 6 Republic of Croatia 6.250% 4/27/17 1,360 1,392 Republic of Hungary 4.000% 3/25/19 800 839 Republic of Hungary 6.250% 1/29/20 1,015 1,141 Republic of Hungary 6.375% 3/29/21 300 348 Republic of Indonesia 6.875% 3/9/17 115 118 Republic of Indonesia 6.875% 1/17/18 280 298 Republic of Indonesia 5.875% 3/13/20 820 916 Republic of Indonesia 4.875% 5/5/21 725 797 11 Republic of Indonesia 2.875% 7/8/21 615 738 Republic of Indonesia 3.375% 4/15/23 200 206 11 Republic of Indonesia 2.625% 6/14/23 380 449 11 Republic of Indonesia 3.375% 7/30/25 430 525 Republic of Kazakhstan 3.875% 10/14/24 200 209 Republic of Kazakhstan 4.875% 10/14/44 450 469 Republic of Korea 5.125% 12/7/16 250 252 Republic of Lithuania 7.375% 2/11/20 825 980 6 Republic of Lithuania 7.375% 2/11/20 1,345 1,597 Republic of Lithuania 6.125% 3/9/21 140 165 Republic of Namibia 5.500% 11/3/21 100 108 3 Republic of Panama 6.700% 1/26/36 45 62 Republic of Poland 6.375% 7/15/19 1,580 1,777 Republic of Poland 5.125% 4/21/21 580 655 Republic of Poland 5.000% 3/23/22 945 1,077 11 Republic of Romania 2.750% 10/29/25 365 447 Republic of Serbia 5.250% 11/21/17 200 206 6 Republic of Serbia 5.250% 11/21/17 530 547 6 Republic of Slovenia 5.250% 2/18/24 300 353 Republic of South Africa 5.000% 10/12/46 230 231 Republic of Turkey 7.500% 7/14/17 2,980 3,095 Republic of Turkey 6.750% 4/3/18 2,205 2,332 Republic of Turkey 7.500% 11/7/19 115 128 Republic of Turkey 7.000% 6/5/20 120 133 Republic of Turkey 5.625% 3/30/21 815 867 Republic of Turkey 5.125% 3/25/22 285 297 Republic of Turkey 4.875% 4/16/43 235 219 SABIC Capital II BV 2.625% 10/3/18 400 404 6 Sinopec Group Overseas Development 2013 Ltd. 4.375% 10/17/23 600 662 State Bank of India 4.125% 8/1/17 800 815 State of Israel 5.500% 11/9/16 125 126 State of Israel 4.000% 6/30/22 400 443 State of Israel 2.875% 3/16/26 215 223 Statoil ASA 1.800% 11/23/16 100 100 Statoil ASA 3.125% 8/17/17 175 178 Statoil ASA 1.200% 1/17/18 1,225 1,223 Statoil ASA 2.250% 11/8/19 500 510 Svensk Exportkredit AB 1.750% 5/30/17 100 101 Svensk Exportkredit AB 1.125% 4/5/18 250 250 6 Temasek Financial I Ltd. 4.300% 10/25/19 250 272 Vnesheconombank Via VEB Finance plc 5.450% 11/22/17 100 103 YPF SA 8.875% 12/19/18 60 66 Total Sovereign Bonds (Cost $83,497) Taxable Municipal Bonds (0.3%) California Department of Water Resources Water System Revenue (Central Valley Project) 1.871% 12/1/19 200 203 California GO 5.950% 3/1/18 650 693 California GO 6.200% 10/1/19 350 400 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.107% 7/1/18 150 152 George Washington University District of Columbia GO 3.485% 9/15/22 200 215 Harris County TX Toll Road Revenue 1.361% 8/15/17 250 251 Illinois GO 5.365% 3/1/17 900 914 Illinois GO 5.665% 3/1/18 110 115 JobsOhio Beverage System Statewide Liquor Profits Revenue 2.217% 1/1/19 150 153 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010-EGSL 3.220% 2/1/21 562 572 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010-ELL 3.450% 2/1/22 350 360 5 Mississippi GO (Nissan North America, Inc. Project) 1.223% 11/1/17 300 300 University of California Revenue 2.054% 5/15/18 100 102 University of California Revenue 1.745% 5/15/19 250 254 Total Taxable Municipal Bonds (Cost $4,593) Shares Convertible Preferred Stocks (0.0%) 10 Lehman Brothers Holdings Inc. Pfd. (Cost $694) 7.250% 700 — Temporary Cash Investments (2.4%) Money Market Fund (1.7%) 15 Vanguard Market Liquidity Fund 0.640% 228,906 Face Maturity Amount Date ($000) Certificates of Deposit (0.5%) Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 1.520% 8/9/17 2,895 2,909 Svenska HandelsBanken (New York Branch) 1.280% 5/12/17 2,175 2,175 Toronto Dominion Bank (New York Branch) 1.350% 8/11/17 1,870 1,877 Commercial Paper (0.2%) 16 Commonwealth Bank of Australia 1.399% 9/1/17 1,640 1,619 16 Danske Corp. 1.502% 8/28/17 1,055 1,041 16 Electricite de France 1.543% 8/9/17 450 448 16 Electricite de France 1.543% 8/10/17 115 114 Total Temporary Cash Investments (Cost $33,049) Total Investments (100.2%) (Cost $1,364,228) Expiration Date Contracts Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $133.00 11/25/16 32 (10) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $129.00 11/25/16 32 (7) Total Liability for Options Written (Premiums Received $20) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) 1 Securities with a value of $914,000 have been segregated as initial margin for open futures contracts. 2 Securities with a value of $765,000 have been segregated as initial margin for open cleared swap contracts. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Adjustable-rate security. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2016, the aggregate value of these securities was $206,470,000, representing 15.0% of net assets. 7 Security made only partial principal and/or interest payments during the period ended September 30, 2016. 8 Face amount denominated in Australian dollars. 9 Face amount denominated in British pounds. 10 Non-income-producing securitysecurity in default. 11 Face amount denominated in euro. 12 Scheduled principal and interest payments are guaranteed by Municipal Bond Insurance Association. 13 Guaranteed by the Government of Japan. 14 Guaranteed by multiple countries. 15 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 16 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At September 30, 2016, the aggregate value of these securities was $3,222,000, representing 0.2% of net assets. GO—General Obligation Bond. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds and temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). Vanguard Short-Term Investment-Grade Portfolio The following table summarizes the market value of the portfolio's investments as of September 30, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 236,446 — Asset-Backed/Commercial Mortgage-Backed Securities — 304,982 670 Corporate Bonds — 716,072 — Sovereign Bonds — 85,219 — Taxable Municipal Bonds — 4,684 — Convertible Preferred Stocks — — — Temporary Cash Investments 22,893 10,183 — Liability for Options Written (17) — — Futures Contracts—Assets 1 380 — — Futures Contracts—Liabilities 1 (266) — — Forward Currency Contracts—Assets — 271 — Forward Currency Contracts—Liabilities — (168) — Swap Contracts—Assets 20 1 399 — Swap Contracts—Liabilities (64) 1 (429) — Total 22,946 1,357,659 670 1 Represents variation margin on the last day of the reporting period. D. Futures and Options: The portfolio uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move such that the option is out-of-the-money (the exercise price of the option exceeds the value of the underlying investment), the position is worthless at expiration, and the portfolio loses the premium paid. The primary risk associated with selling options is that interest rates move such that the option is in-the-money (the exercise price of the option exceeds the value of the underlying investment), the counterparty exercises the option, and the portfolio loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the portfolio trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouses, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the portfolio's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an Vanguard Short-Term Investment-Grade Portfolio asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. At September 30, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 5-Year U.S. Treasury Note December 2016 624 75,826 109 2-Year U.S. Treasury Note December 2016 245 53,525 10 10-Year U.S. Treasury Note December 2016 (276) (36,191) (9) Ultra 10-Year U.S. Treasury Note December 2016 (248) (35,751) 14 AUD 3-Year Treasury Bond December 2016 (150) (13,008) 37 Euro-Buxl December 2016 (49) (10,579) (110) Ultra Long U.S. Treasury Bond December 2016 50 9,194 (145) Euro-Bund December 2016 (40) (7,446) (59) Euro-Bobl December 2016 (40) (5,935) (22) Long Gilt December 2016 (19) (3,208) 23 AUD 90-Day Bank Bill December 2016 (2) (1,524) — 30-Year U.S. Treasury Bond December 2016 (1) (168) 2 (150) Unrealized appreciation (depreciation) on open futures contracts, except for AUD 3-Year Treasury Bond and AUD 90-Day Bank Bill futures contracts, is required to be treated as realized gain (loss) for tax purposes. E. Forward Currency Contracts: The portfolio enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The portfolio's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The portfolio mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the portfolio cannot be repledged, resold or rehypothecated. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the portfolio may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the portfolio under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio's net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the Vanguard Short-Term Investment-Grade Portfolio portfolio has pledged. Any assets pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At September 30, 2016, the portfolio had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as ordinary income for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Citibank, N.A. 10/4/16 EUR 14,768 USD 16,572 21 JPMorgan Chase Bank N.A. 10/4/16 AUD 19,399 USD 14,854 (8) Citibank, N.A. 10/4/16 GBP 3,792 USD 4,922 (7) Morgan Stanley Capital Services LLC 10/4/16 GBP 1,192 USD 1,575 (30) BNP Paribas 10/4/16 EUR 1,222 USD 1,377 (3) Deutsche Bank AG 10/4/16 EUR 537 USD 606 (3) JPMorgan Chase Bank N.A. 11/2/16 EUR 215 USD 241 1 BNP Paribas 10/4/16 EUR 170 USD 191 — BNP Paribas 11/2/16 EUR 109 USD 122 — JPMorgan Chase Bank N.A. 10/4/16 EUR 74 USD 84 — Morgan Stanley Capital Services LLC 11/2/16 EUR 70 USD 79 — Morgan Stanley Capital Services LLC 10/4/16 EUR 55 USD 61 — Bank of America N.A 10/4/16 EUR 50 USD 55 — JPMorgan Chase Bank N.A. 10/4/16 GBP 38 USD 50 (1) Deutsche Bank AG 10/4/16 USD 17,844 EUR 15,783 111 Citibank, N.A. 11/2/16 USD 16,592 EUR 14,768 (23) JPMorgan Chase Bank N.A. 11/2/16 USD 15,133 AUD 19,778 8 Morgan Stanley Capital Services LLC 10/4/16 USD 14,035 AUD 18,453 (87) Morgan Stanley Capital Services LLC 10/4/16 USD 6,631 GBP 5,022 121 Citibank, N.A. 11/2/16 USD 5,098 GBP 3,925 8 BNP Paribas 10/4/16 USD 703 EUR 625 (1) BNP Paribas 10/4/16 USD 268 AUD 350 1 UBS AG 10/4/16 USD 265 AUD 350 (3) JPMorgan Chase Bank N.A. 10/4/16 USD 186 AUD 246 (2) JPMorgan Chase Bank N.A. 10/4/16 USD 160 EUR 143 — BNP Paribas 10/4/16 USD 157 EUR 140 — Morgan Stanley Capital Services LLC 10/4/16 USD 138 EUR 123 — Vanguard Short-Term Investment-Grade Portfolio Barclays Capital 10/4/16 USD 59 EUR 52 — UBS AG 11/2/16 USD 23 AUD 31 — JPMorgan Chase Bank N.A. 10/4/16 USD 9 EUR 8 — 103 AUD—Australian dollar. EUR—euro. GBP—British pound. USD—U.S. dollar. F. Swap Contracts: The portfolio invests in credit default swaps to adjust the overall credit risk of the portfolio or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The portfolio may sell credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The portfolio may purchase credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The portfolio enters into interest rate swap transactions to adjust the portfolio's sensitivity to changes in interest rates and maintain the ability to generate income at prevailing market rates. Under the terms of the swaps, one party pays the other an amount that is a fixed percentage rate applied to a notional amount. In return, the counterparty agrees to pay a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. The portfolio invests in cross-currency swaps to hedge the currency risk associated with investing in foreign securities. Under the terms of the swaps, the parties exchange a series of payments calculated on the basis of a fixed rate applied to a notional amount, on specified dates and in a specified currency. Additionally, currency amounts are exchanged by the counterparties at the initiation of the contract, with an agreement to reverse the exchange of the currency amounts upon termination of the contract. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as an asset (liability) and as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the portfolio under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the portfolio (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the portfolio) will be Vanguard Short-Term Investment-Grade Portfolio significantly less than the amount paid by the portfolio and, in a physically settled swap, the portfolio may receive an illiquid debt instrument. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the portfolio. The portfolio's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The portfolio mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the portfolio cannot be repledged, resold or rehypothecated. In the event of a counterparty’s default (including bankruptcy), the portfolio may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the portfolio under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio's net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. The portfolio enters into centrally cleared interest rate and credit default swaps to achieve the same objectives specified with respect to the equivalent over-the-counter swaps but with less counterparty risk because a regulated clearinghouse is the counterparty instead of the clearing broker or executing broker. The clearinghouse imposes initial margin requirements to secure the portfolio's performance, and requires daily settlement of variation margin representing changes in the market value of each contract. To further mitigate counterparty risk, the portfolio trades with a diverse group of prequalified executing brokers; monitors the financial strength of its clearing brokers, executing brokers and clearinghouse; and has entered into agreements with its clearing brokers and executing brokers. At September 30, 2016, the portfolio had the following open swap contracts: Centrally Cleared Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Clearinghouse ($000) ($000) (%) ($000) Credit Protection Purchased CDX-NA-IG-26-V1 6/20/21 ICE 26,655 320 (1.000) (58) CDX-NA-IG-27-V1 12/20/21 CME 13,600 130 (1.000) (40) 40,255 (98) CME—Chicago Mercantile Exchange. ICE—Intercontinental Exchange. Over-the-Counter Credit Default Swaps Vanguard Short-Term Investment-Grade Portfolio Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty ($000) ($000) (%) ($000) Credit Protection Sold/Moody's Rating Berkshire Hathaway Inc./Aa2 6/20/21 BARC 405 2 1.000 5 Berkshire Hathaway Inc./Aa2 6/20/21 BARC 405 (3) 1.000 1 Berkshire Hathaway Inc./Aa2 6/20/21 GSI 160 (1) 1.000 - Berkshire Hathaway Inc./Aa2 6/20/21 JPMC 245 (1) 1.000 1 BHP Billiton Ltd./A3 6/20/21 DBAG 713 25 1.000 24 Deutsche Bank AG/Baa2 12/20/21 BARC 600 41 1.000 4 Energy Transfer Partners LP/Baa3 6/20/17 BOANA 370 3 1.000 5 Federation of Malaysia/A3 12/20/21 BARC 290 - 1.000 (2) Federation of Malaysia/A3 12/20/21 BNPSW 890 11 1.000 6 Federation of Malaysia/A3 12/20/21 DBAG 675 11 1.000 7 Federation of Malaysia/A3 12/20/21 JPMC 310 4 1.000 2 General Electric Capital Corp./A1 12/20/19 DBAG 710 (10) 1.000 6 Hartford Financial Services Group Inc./Baa2 3/20/18 GSCM 250 - 1.000 3 Kohls Corp./Baa2 6/20/21 GSI 80 2 1.000 (1) Kohls Corp./Baa2 6/20/21 GSI 80 2 1.000 - Kohls Corp./Baa2 6/20/21 GSI 160 5 1.000 (1) Metlife Inc./A3 12/20/20 GSCM 350 - 1.000 - People's Republic of China/Aa3 12/20/21 BNPSW 1,453 6 1.000 1 People's Republic of China/Aa3 12/20/21 BOANA 505 1 1.000 - People's Republic of China/Aa3 12/20/21 BOANA 210 1 1.000 - People's Republic of China/Aa3 12/20/21 JPMC 240 1 1.000 - Republic of Chile/Aa3 12/20/21 BARC 110 - 1.000 - Republic of Chile/Aa3 12/20/21 BARC 220 (1) 1.000 - Republic of Chile/Aa3 12/20/21 BARC 215 (1) 1.000 1 Vanguard Short-Term Investment-Grade Portfolio Republic of Chile/Aa3 12/20/21 BNPSW 215 - 1.000 1 Republic of Chile/Aa3 12/20/21 BOANA 420 (2) 1.000 1 Republic of Chile/Aa3 12/20/21 JPMC 580 (4) 1.000 (1) Republic of Chile/Aa3 12/20/21 JPMC 240 (1) 1.000 1 Republic of Colombia/Baa2 12/20/21 BNPSW 1,690 - 1.000 (57) Republic of Indonesia/Baa3 12/20/21 BNPSW 710 24 1.000 5 Republic of Turkey/Ba1 12/20/16 BNPSW 260 - 1.000 - Russian Federation/Ba1 6/20/17 GSCM 460 8 1.000 10 Russian Federation/Ba1 6/20/17 GSCM 200 4 1.000 4 Russian Federation/Ba1 6/20/17 GSCM 380 7 1.000 8 United Mexican States/A3 12/20/21 BARC 135 5 1.000 - United Mexican States/A3 12/20/21 BARC 300 11 1.000 1 United Mexican States/A3 12/20/21 GSI 860 30 1.000 2 United Mexican States/A3 12/20/21 GSI 175 6 1.000 - Total 16,271 37 Credit Protection Purchased Aetna Inc. 12/20/19 CSFBI 475 10 (1.000) (3) Aetna Inc. 6/20/20 GSCM 470 14 (1.000) - American International Group Inc. 6/20/20 BOANA 280 4 (1.000) (2) American International Group Inc. 6/20/20 BOANA 280 4 (1.000) (2) American International Group Inc. 12/20/20 GSCM 350 7 (1.000) - American International Group Inc. 12/20/20 GSCM 175 (2) (1.000) (5) Autozone Inc. 12/20/20 GSCM 240 7 (1.000) - Banco Bilbao Vizcaya Argentaria SA 6/20/21 BOANA 585 (4) (1.000) 1 Bank of America Corp. 3/20/20 GSCM 520 6 (1.000) (2) CMBX-NA-AAA-9 9/17/58 CSFBI 1,570 (64) (0.500) (6) CMBX-NA-AAA-9 9/17/58 CSFBI 470 (23) (0.500) (5) Vanguard Short-Term Investment-Grade Portfolio CMBX-NA-AAA-9 9/17/58 CSFBI 390 (16) (0.500) (1) CMBX-NA-AAA-9 9/17/58 CSFBI 470 (19) (0.500) (2) CMBX-NA-AAA-9 9/17/58 CSFBI 950 (53) (0.500) (18) CMBX-NA-AAA-9 9/17/58 DBAG 440 (17) (0.500) (1) CMBX-NA-AAA-9 9/17/58 DBAG 470 (28) (0.500) (10) CMBX-NA-AAA-9 9/17/58 DBAG 950 (55) (0.500) (19) CMBX-NA-AAA-9 9/17/58 DBAG 480 (26) (0.500) (8) CMBX-NA-AAA-9 9/17/58 DBAG 950 (55) (0.500) (20) CMBX-NA-AAA-9 9/17/58 GSI 310 (13) (0.500) (1) CMBX-NA-AAA-9 9/17/58 GSI 90 (4) (0.500) - CMBX-NA-AAA-9 9/17/58 GSI 910 (35) (0.500) (1) CMBX-NA-AAA-9 9/17/58 GSI 950 (57) (0.500) (22) CMBX-NA-AAA-9 9/17/58 JPMC 470 (24) (0.500) (7) CMBX-NA-AAA-9 9/17/58 JPMC 460 (17) (0.500) - CMBX-NA-AAA-9 9/17/58 MSCS 470 (20) (0.500) (3) CMBX-NA-AAA-9 9/17/58 MSCS 470 (26) (0.500) (8) Commerzbank AG 6/20/21 BOANA 590 (7) (1.000) (2) CVS Health Corp. 12/20/20 BOANA 240 7 (1.000) (1) CVS Health Corp. 12/20/20 BOANA 120 4 (1.000) - CVS Health Corp. 12/20/20 BOANA 120 4 (1.000) (1) CVS Health Corp. 12/20/20 BOANA 240 7 (1.000) (1) CVS Health Corp. 12/20/21 BARC 465 16 (1.000) (1) EI du Pont de Nemours & Co. 12/20/20 JPMC 625 13 (1.000) (4) Federal Express Corp. 12/20/18 GSCM 520 4 (1.000) (7) Federative Republic of Brazil 12/20/20 BARC 360 (42) (1.000) (25) Federative Republic of Brazil 12/20/20 BNPSW 285 (40) (1.000) (27) Federative Republic of Brazil 6/20/21 DBAG 390 (47) (1.000) (23) Federative Republic of Brazil 6/20/21 GSI 425 (48) (1.000) (22) Federative Republic of Brazil 12/20/25 BOANA 578 (151) (1.000) (57) Federative Republic of Brazil 12/20/25 GSCM 275 (67) (1.000) (22) Intesa Sanpaolo 6/20/21 BARC Vanguard Short-Term Investment-Grade Portfolio SpA 395 (4) (1.000) 3 Lincoln National Corp. 6/20/21 BARC 80 2 (1.000) 3 Lincoln National Corp. 6/20/21 BARC 80 (2) (1.000) (1) McKesson Corp. 3/20/19 JPMC 430 7 (1.000) (2) McKesson Corp. 3/20/19 JPMC 430 7 (1.000) (2) PPG Industries Inc. 3/20/18 GSCM 240 2 (1.000) (2) Republic of Korea 9/20/18 JPMC 200 1 (1.000) (3) Republic of South Africa 12/20/20 BOANA 550 (36) (1.000) (1) Republic of South Africa 12/20/20 JPMC 550 (37) (1.000) (1) Republic of Turkey 6/20/21 JPMC 470 (36) (1.000) (8) Royal Bank of Scotland plc 12/20/20 BNPSW 430 3 (1.000) 6 Standard Chartered Bank 6/20/21 BOANA 395 (1) (1.000) - United Mexican States 12/20/18 DBAG 100 (1) (1.000) (1) UnitedHealth Group Inc. 12/20/19 CSFBI 475 10 (1.000) (3) UnitedHealth Group Inc. 6/20/20 CSFBI 470 13 (1.000) (1) Wells Fargo & Co. 9/20/20 BOANA 620 10 (1.000) (3) Total 25,793 (354) (317) The notional amount represents the maximum potential amount the portfolio could be required to pay as a seller of credit protection if the reference entity was subject to a credit event. BARCBarclays Bank plc. BNPSWBNP Paribas. BOANABank of America, N.A. CSFBICredit Suisse First Boston International. DBAGDeutsche Bank AG. GSCMGoldman Sachs Bank USA. GSIGoldman Sachs International. JPMCJP Morgan Chase Bank. MSCSMorgan Stanley Capital Services LLC Centrally Cleared Interest Rate Swaps Fixed Interest Floating Rate Interest Unrealized Notional Received Rate Appreciation Termination Future Clearingho Amount (Paid) Received (Depreciation) Date Effective use ($000) (%) (Paid) (%) ($000) Vanguard Short-Term Investment-Grade Portfolio Date 12/21/17 12/21/16 1 CME 3,534 1.000 (0.000) 2 1 12/21/18 12/21/16 1 CME 2,513 (1.250) 0.000 2 (2) 7/10/19 NA CME 1,500 (1.686) 0.518 3 (35) 8/15/19 NA LCH 4,000 (1.524) 0.524 3 (76) 12/21/19 12/21/16 1 CME 2,267 1.250 (0.000) 2 4 2/28/21 2/28/17 1 LCH 4,250 (1.177) 0.000 2 (3) 9/1/23 NA LCH 750 (2.139) 0.523 3 (51) 12/21/23 12/21/16 1 CME 2,028 (1.750) 0.000 2 (14) (176) CME—Chicago Mercantile Exchange. LCH—London Clearing House. 1 Forward interest rate swap. In a forward interest rate swap, the portfolio and the counterparty agree to make periodic net payments beginning on a specified future effective date. 2 Based on 3-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. 3 Based on 1-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. Cross-Currency Swaps Notional Amount Notional of Amount of Unrealized Fixed Interest Currency Currency Appreciation Rate Fixed Interest Termination Received Delivered (Depreciation) Received Rate Paid Date Counterparty ($000) (000) ($000) USD 5.453% GBP 5.875% 4/28/17 MSCS 586 GBP 350 133 USD 5.693% GBP 6.125% 5/14/17 BARC 381 GBP 230 84 USD 5.686% GBP 6.125% 5/14/17 BARC 317 GBP 191 70 287 BARC—Barclays Bank plc. MSCS—Morgan Stanley Capital Services LLC. GBP—British pound. USD—U.S. dollar. Vanguard Short-Term Investment-Grade Portfolio At September 30, 2016, counterparties had deposited in segregated accounts securities with a value of $304,000 in connection with open swap contracts and forward currency contracts. G. At September 30, 2016, the cost of investment securities for tax purposes was $1,364,302,000. Net unrealized appreciation of investment securities for tax purposes was $16,847,000, consisting of unrealized gains of $21,641,000 on securities that had risen in value since their purchase and $4,794,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Total Bond Market Index Portfolio Schedule of Investments (unaudited) As of September 30, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (62.1%) U.S. Government Securities (39.1%) United States Treasury Note/Bond 8.875% 8/15/17 5,650 6,047 United States Treasury Note/Bond 0.875% 10/15/17 3,425 3,431 United States Treasury Note/Bond 1.875% 10/31/17 2,801 2,836 United States Treasury Note/Bond 0.875% 11/15/17 10,276 10,295 United States Treasury Note/Bond 4.250% 11/15/17 975 1,013 United States Treasury Note/Bond 0.625% 11/30/17 3,625 3,622 United States Treasury Note/Bond 0.875% 11/30/17 4,111 4,119 United States Treasury Note/Bond 2.250% 11/30/17 10,000 10,177 United States Treasury Note/Bond 1.000% 12/15/17 4,268 4,283 United States Treasury Note/Bond 0.750% 12/31/17 2,305 2,306 United States Treasury Note/Bond 1.000% 12/31/17 359 360 United States Treasury Note/Bond 0.875% 1/15/18 7,900 7,916 United States Treasury Note/Bond 0.750% 1/31/18 3,000 3,001 United States Treasury Note/Bond 0.875% 1/31/18 9,225 9,244 United States Treasury Note/Bond 2.625% 1/31/18 2,478 2,540 United States Treasury Note/Bond 1.000% 2/15/18 5,203 5,222 United States Treasury Note/Bond 0.750% 2/28/18 3,560 3,561 United States Treasury Note/Bond 2.750% 2/28/18 1,000 1,028 United States Treasury Note/Bond 1.000% 3/15/18 6,601 6,627 United States Treasury Note/Bond 0.750% 3/31/18 4,970 4,971 United States Treasury Note/Bond 0.875% 3/31/18 4 4 United States Treasury Note/Bond 2.875% 3/31/18 2,465 2,543 United States Treasury Note/Bond 0.750% 4/15/18 4,671 4,672 United States Treasury Note/Bond 0.625% 4/30/18 4,507 4,499 United States Treasury Note/Bond 1.000% 5/15/18 11,470 11,517 United States Treasury Note/Bond 9.125% 5/15/18 50 57 United States Treasury Note/Bond 0.875% 5/31/18 4,425 4,434 United States Treasury Note/Bond 1.000% 5/31/18 11,211 11,256 United States Treasury Note/Bond 2.375% 5/31/18 1,299 1,333 United States Treasury Note/Bond 1.125% 6/15/18 783 788 United States Treasury Note/Bond 0.625% 6/30/18 493 492 United States Treasury Note/Bond 2.375% 6/30/18 4,429 4,551 United States Treasury Note/Bond 0.875% 7/15/18 4,473 4,481 United States Treasury Note/Bond 0.750% 7/31/18 115 115 United States Treasury Note/Bond 2.250% 7/31/18 2,778 2,853 United States Treasury Note/Bond 1.000% 8/15/18 1,755 1,762 United States Treasury Note/Bond 1.500% 8/31/18 13,725 13,911 United States Treasury Note/Bond 1.000% 9/15/18 4,480 4,498 United States Treasury Note/Bond 0.750% 9/30/18 4,500 4,499 United States Treasury Note/Bond 1.375% 9/30/18 14,903 15,071 United States Treasury Note/Bond 0.875% 10/15/18 2,415 2,419 United States Treasury Note/Bond 1.250% 10/31/18 3,975 4,011 United States Treasury Note/Bond 1.750% 10/31/18 6,700 6,829 United States Treasury Note/Bond 1.250% 11/15/18 3,589 3,622 United States Treasury Note/Bond 1.250% 11/30/18 3,280 3,310 United States Treasury Note/Bond 1.375% 11/30/18 3,030 3,066 United States Treasury Note/Bond 1.250% 12/15/18 7,058 7,124 United States Treasury Note/Bond 1.375% 12/31/18 9,800 9,918 United States Treasury Note/Bond 1.500% 12/31/18 8,950 9,083 United States Treasury Note/Bond 1.125% 1/15/19 3,461 3,484 United States Treasury Note/Bond 1.250% 1/31/19 1,300 1,313 United States Treasury Note/Bond 1.500% 1/31/19 11,025 11,194 United States Treasury Note/Bond 0.750% 2/15/19 14,020 13,991 United States Treasury Note/Bond 2.750% 2/15/19 2,050 2,143 United States Treasury Note/Bond 8.875% 2/15/19 110 131 United States Treasury Note/Bond 1.375% 2/28/19 8,575 8,684 United States Treasury Note/Bond 1.500% 2/28/19 6,500 6,601 United States Treasury Note/Bond 1.000% 3/15/19 10,780 10,820 United States Treasury Note/Bond 1.500% 3/31/19 575 584 United States Treasury Note/Bond 1.625% 3/31/19 5,100 5,197 United States Treasury Note/Bond 0.875% 4/15/19 8,975 8,981 United States Treasury Note/Bond 1.250% 4/30/19 66 67 United States Treasury Note/Bond 1.625% 4/30/19 12,543 12,786 United States Treasury Note/Bond 0.875% 5/15/19 16,139 16,144 United States Treasury Note/Bond 3.125% 5/15/19 5,200 5,504 United States Treasury Note/Bond 1.125% 5/31/19 5,650 5,691 United States Treasury Note/Bond 1.500% 5/31/19 5,100 5,184 United States Treasury Note/Bond 0.875% 6/15/19 6,053 6,054 United States Treasury Note/Bond 1.000% 6/30/19 441 443 United States Treasury Note/Bond 1.625% 6/30/19 3,702 3,777 United States Treasury Note/Bond 0.750% 7/15/19 10,440 10,406 United States Treasury Note/Bond 1.625% 7/31/19 2,487 2,538 United States Treasury Note/Bond 0.750% 8/15/19 8,514 8,482 United States Treasury Note/Bond 3.625% 8/15/19 1,800 1,939 United States Treasury Note/Bond 8.125% 8/15/19 64 77 United States Treasury Note/Bond 1.000% 8/31/19 175 175 United States Treasury Note/Bond 1.625% 8/31/19 4,236 4,325 United States Treasury Note/Bond 0.875% 9/15/19 4,300 4,299 United States Treasury Note/Bond 1.000% 9/30/19 2,075 2,081 United States Treasury Note/Bond 1.750% 9/30/19 2,150 2,203 United States Treasury Note/Bond 1.250% 10/31/19 625 631 United States Treasury Note/Bond 1.500% 10/31/19 500 509 United States Treasury Note/Bond 3.375% 11/15/19 10,318 11,090 United States Treasury Note/Bond 1.500% 11/30/19 4,242 4,316 United States Treasury Note/Bond 1.125% 12/31/19 500 503 United States Treasury Note/Bond 1.625% 12/31/19 3,275 3,345 United States Treasury Note/Bond 1.250% 1/31/20 499 503 United States Treasury Note/Bond 1.375% 1/31/20 864 875 United States Treasury Note/Bond 3.625% 2/15/20 19,775 21,502 United States Treasury Note/Bond 8.500% 2/15/20 887 1,109 United States Treasury Note/Bond 1.250% 2/29/20 2,143 2,162 United States Treasury Note/Bond 1.375% 2/29/20 2,094 2,121 United States Treasury Note/Bond 1.125% 3/31/20 5,900 5,928 United States Treasury Note/Bond 1.375% 3/31/20 7,070 7,162 United States Treasury Note/Bond 1.125% 4/30/20 16,925 16,994 United States Treasury Note/Bond 1.375% 4/30/20 2,523 2,556 United States Treasury Note/Bond 3.500% 5/15/20 3,515 3,823 United States Treasury Note/Bond 1.375% 5/31/20 900 911 United States Treasury Note/Bond 1.500% 5/31/20 4,508 4,585 United States Treasury Note/Bond 1.625% 6/30/20 1,110 1,134 United States Treasury Note/Bond 1.875% 6/30/20 9,825 10,126 United States Treasury Note/Bond 1.625% 7/31/20 5,119 5,230 United States Treasury Note/Bond 2.000% 7/31/20 2,419 2,504 United States Treasury Note/Bond 2.625% 8/15/20 2,258 2,391 United States Treasury Note/Bond 8.750% 8/15/20 8,425 10,893 United States Treasury Note/Bond 1.375% 8/31/20 1,825 1,847 United States Treasury Note/Bond 2.125% 8/31/20 967 1,006 United States Treasury Note/Bond 2.000% 9/30/20 597 618 United States Treasury Note/Bond 1.375% 10/31/20 2,685 2,716 United States Treasury Note/Bond 1.750% 10/31/20 8,461 8,683 United States Treasury Note/Bond 2.625% 11/15/20 4,305 4,570 United States Treasury Note/Bond 1.625% 11/30/20 5,586 5,707 United States Treasury Note/Bond 2.000% 11/30/20 8,575 8,888 United States Treasury Note/Bond 1.750% 12/31/20 5,856 6,012 United States Treasury Note/Bond 2.375% 12/31/20 8,150 8,577 United States Treasury Note/Bond 1.375% 1/31/21 1,933 1,954 United States Treasury Note/Bond 2.125% 1/31/21 4,171 4,346 United States Treasury Note/Bond 3.625% 2/15/21 6,833 7,559 United States Treasury Note/Bond 7.875% 2/15/21 1,180 1,520 United States Treasury Note/Bond 1.125% 2/28/21 580 580 United States Treasury Note/Bond 2.000% 2/28/21 4,050 4,201 United States Treasury Note/Bond 1.250% 3/31/21 12,340 12,405 United States Treasury Note/Bond 2.250% 3/31/21 9,450 9,908 United States Treasury Note/Bond 1.375% 4/30/21 650 657 United States Treasury Note/Bond 2.250% 4/30/21 5,375 5,639 United States Treasury Note/Bond 3.125% 5/15/21 5,975 6,501 United States Treasury Note/Bond 1.375% 5/31/21 4,340 4,388 United States Treasury Note/Bond 2.000% 5/31/21 9,483 9,843 United States Treasury Note/Bond 1.125% 6/30/21 6,671 6,664 United States Treasury Note/Bond 1.125% 7/31/21 9,520 9,508 United States Treasury Note/Bond 2.250% 7/31/21 6,425 6,748 United States Treasury Note/Bond 2.125% 8/15/21 3,556 3,714 United States Treasury Note/Bond 1.125% 8/31/21 1,872 1,870 United States Treasury Note/Bond 2.000% 8/31/21 7,250 7,530 United States Treasury Note/Bond 1.125% 9/30/21 9,000 8,989 United States Treasury Note/Bond 2.125% 9/30/21 6,900 7,210 United States Treasury Note/Bond 2.000% 10/31/21 9,670 10,048 United States Treasury Note/Bond 2.000% 11/15/21 1,065 1,106 United States Treasury Note/Bond 8.000% 11/15/21 2,570 3,438 United States Treasury Note/Bond 1.875% 11/30/21 5,058 5,225 United States Treasury Note/Bond 2.125% 12/31/21 5,953 6,224 United States Treasury Note/Bond 1.500% 1/31/22 1,850 1,875 United States Treasury Note/Bond 2.000% 2/15/22 235 244 United States Treasury Note/Bond 1.750% 2/28/22 10,104 10,369 United States Treasury Note/Bond 1.750% 3/31/22 10,649 10,925 United States Treasury Note/Bond 1.750% 4/30/22 6,175 6,333 United States Treasury Note/Bond 1.875% 5/31/22 5,650 5,833 United States Treasury Note/Bond 2.125% 6/30/22 1,040 1,088 United States Treasury Note/Bond 2.000% 7/31/22 6,975 7,249 United States Treasury Note/Bond 1.625% 8/15/22 205 209 United States Treasury Note/Bond 7.250% 8/15/22 100 134 United States Treasury Note/Bond 1.875% 8/31/22 4,459 4,602 United States Treasury Note/Bond 1.750% 9/30/22 10,287 10,541 United States Treasury Note/Bond 1.875% 10/31/22 6,520 6,728 United States Treasury Note/Bond 1.625% 11/15/22 4,125 4,195 United States Treasury Note/Bond 7.625% 11/15/22 40 55 United States Treasury Note/Bond 2.000% 11/30/22 7,850 8,157 United States Treasury Note/Bond 2.125% 12/31/22 8,629 9,031 United States Treasury Note/Bond 1.750% 1/31/23 5,625 5,759 United States Treasury Note/Bond 2.000% 2/15/23 123 128 United States Treasury Note/Bond 7.125% 2/15/23 1,690 2,289 United States Treasury Note/Bond 1.500% 2/28/23 2,070 2,087 United States Treasury Note/Bond 1.500% 3/31/23 9,130 9,198 United States Treasury Note/Bond 1.625% 4/30/23 5,215 5,292 United States Treasury Note/Bond 1.750% 5/15/23 7,170 7,334 United States Treasury Note/Bond 1.625% 5/31/23 7,175 7,280 United States Treasury Note/Bond 1.375% 6/30/23 5,050 5,043 United States Treasury Note/Bond 1.250% 7/31/23 6,300 6,235 United States Treasury Note/Bond 2.500% 8/15/23 7,160 7,673 United States Treasury Note/Bond 6.250% 8/15/23 6,565 8,659 United States Treasury Note/Bond 1.375% 8/31/23 7,185 7,165 United States Treasury Note/Bond 1.375% 9/30/23 5,000 4,983 United States Treasury Note/Bond 2.750% 11/15/23 7,111 7,751 United States Treasury Note/Bond 2.750% 2/15/24 9,410 10,272 United States Treasury Note/Bond 2.500% 5/15/24 9,960 10,707 United States Treasury Note/Bond 2.375% 8/15/24 11,564 12,326 United States Treasury Note/Bond 2.250% 11/15/24 10,181 10,754 United States Treasury Note/Bond 7.500% 11/15/24 25 37 United States Treasury Note/Bond 2.000% 2/15/25 3,325 3,444 United States Treasury Note/Bond 2.125% 5/15/25 9,810 10,264 United States Treasury Note/Bond 2.000% 8/15/25 10,781 11,163 United States Treasury Note/Bond 6.875% 8/15/25 1,957 2,831 United States Treasury Note/Bond 2.250% 11/15/25 8,496 8,974 United States Treasury Note/Bond 1.625% 2/15/26 10,542 10,568 United States Treasury Note/Bond 6.000% 2/15/26 4,160 5,770 United States Treasury Note/Bond 1.625% 5/15/26 9,564 9,583 United States Treasury Note/Bond 1.500% 8/15/26 13,399 13,280 United States Treasury Note/Bond 6.750% 8/15/26 630 928 United States Treasury Note/Bond 6.500% 11/15/26 765 1,115 United States Treasury Note/Bond 6.625% 2/15/27 1,065 1,576 United States Treasury Note/Bond 6.375% 8/15/27 185 272 United States Treasury Note/Bond 6.125% 11/15/27 346 503 United States Treasury Note/Bond 5.500% 8/15/28 955 1,344 United States Treasury Note/Bond 5.250% 11/15/28 1,435 1,988 United States Treasury Note/Bond 6.125% 8/15/29 2,255 3,394 United States Treasury Note/Bond 6.250% 5/15/30 1,350 2,086 United States Treasury Note/Bond 5.375% 2/15/31 1,800 2,629 United States Treasury Note/Bond 4.500% 2/15/36 2,900 4,088 United States Treasury Note/Bond 4.750% 2/15/37 625 909 United States Treasury Note/Bond 4.375% 2/15/38 1,900 2,655 United States Treasury Note/Bond 3.500% 2/15/39 2,695 3,345 United States Treasury Note/Bond 4.250% 5/15/39 3,782 5,196 United States Treasury Note/Bond 4.500% 8/15/39 2,306 3,275 United States Treasury Note/Bond 4.375% 11/15/39 2,817 3,937 United States Treasury Note/Bond 4.625% 2/15/40 5,050 7,302 United States Treasury Note/Bond 4.375% 5/15/40 3,735 5,231 United States Treasury Note/Bond 3.875% 8/15/40 3,680 4,812 United States Treasury Note/Bond 4.250% 11/15/40 1,480 2,043 United States Treasury Note/Bond 4.750% 2/15/41 3,956 5,851 United States Treasury Note/Bond 4.375% 5/15/41 1,340 1,887 United States Treasury Note/Bond 3.750% 8/15/41 1,250 1,611 United States Treasury Note/Bond 3.125% 11/15/41 3,116 3,637 United States Treasury Note/Bond 3.125% 2/15/42 281 328 United States Treasury Note/Bond 3.000% 5/15/42 3,875 4,430 United States Treasury Note/Bond 2.750% 8/15/42 4,510 4,929 United States Treasury Note/Bond 2.750% 11/15/42 17,546 19,158 United States Treasury Note/Bond 3.125% 2/15/43 5,200 6,077 United States Treasury Note/Bond 2.875% 5/15/43 5,350 5,974 United States Treasury Note/Bond 3.625% 8/15/43 6,980 8,914 United States Treasury Note/Bond 3.750% 11/15/43 4,617 6,027 United States Treasury Note/Bond 3.625% 2/15/44 3,224 4,117 United States Treasury Note/Bond 3.375% 5/15/44 6,129 7,500 United States Treasury Note/Bond 3.125% 8/15/44 8,006 9,373 United States Treasury Note/Bond 3.000% 11/15/44 10,540 12,058 United States Treasury Note/Bond 2.500% 2/15/45 5,860 6,076 United States Treasury Note/Bond 3.000% 5/15/45 5,117 5,852 United States Treasury Note/Bond 2.875% 8/15/45 9,208 10,288 United States Treasury Note/Bond 3.000% 11/15/45 3,799 4,348 United States Treasury Note/Bond 2.500% 2/15/46 8,028 8,328 United States Treasury Note/Bond 2.500% 5/15/46 8,343 8,665 United States Treasury Note/Bond 2.250% 8/15/46 6,150 6,060 Agency Bonds and Notes (2.3%) 1 AID-Israel 5.500% 12/4/23 50 63 1 AID-Israel 5.500% 4/26/24 475 600 1 AID-Jordan 1.945% 6/23/19 200 205 1 AID-Jordan 2.503% 10/30/20 225 237 1 AID-Jordan 2.578% 6/30/22 200 211 1 AID-Ukraine 1.844% 5/16/19 200 205 1 AID-Ukraine 1.847% 5/29/20 200 204 1 AID-Ukraine 1.471% 9/29/21 175 176 2 Federal Farm Credit Banks 1.125% 12/18/17 250 251 2 Federal Farm Credit Banks 1.110% 2/20/18 125 126 2 Federal Farm Credit Banks 0.750% 4/18/18 250 250 2 Federal Farm Credit Banks 1.100% 6/1/18 100 100 2 Federal Farm Credit Banks 5.150% 11/15/19 500 563 2 Federal Farm Credit Banks 3.500% 12/20/23 75 85 2 Federal Home Loan Banks 0.625% 10/26/17 1,400 1,399 2 Federal Home Loan Banks 5.000% 11/17/17 225 236 2 Federal Home Loan Banks 1.000% 12/19/17 1,000 1,003 2 Federal Home Loan Banks 1.375% 3/9/18 600 605 2 Federal Home Loan Banks 0.875% 3/19/18 885 886 2 Federal Home Loan Banks 1.125% 4/25/18 550 553 2 Federal Home Loan Banks 0.875% 6/29/18 1,175 1,176 2 Federal Home Loan Banks 0.625% 8/7/18 550 548 2 Federal Home Loan Banks 5.375% 8/15/18 150 163 2 Federal Home Loan Banks 0.875% 10/1/18 1,000 1,000 2 Federal Home Loan Banks 1.125% 6/21/19 1,200 1,205 2 Federal Home Loan Banks 0.875% 8/5/19 550 548 2 Federal Home Loan Banks 1.000% 9/26/19 600 600 2 Federal Home Loan Banks 1.875% 3/13/20 75 77 2 Federal Home Loan Banks 4.125% 3/13/20 300 331 2 Federal Home Loan Banks 5.250% 12/11/20 425 495 2 Federal Home Loan Banks 1.375% 2/18/21 450 453 2 Federal Home Loan Banks 5.625% 6/11/21 35 42 2 Federal Home Loan Banks 1.125% 7/14/21 525 521 2 Federal Home Loan Banks 2.125% 3/10/23 970 1,005 2 Federal Home Loan Banks 5.500% 7/15/36 1,400 2,033 3 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 200 210 3 Federal Home Loan Mortgage Corp. 1.000% 12/15/17 700 702 3 Federal Home Loan Mortgage Corp. 0.750% 1/12/18 700 700 3 Federal Home Loan Mortgage Corp. 0.875% 3/7/18 1,000 1,001 3 Federal Home Loan Mortgage Corp. 0.750% 4/9/18 500 499 3 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 550 587 3 Federal Home Loan Mortgage Corp. 0.875% 10/12/18 1,000 999 3 Federal Home Loan Mortgage Corp. 3.750% 3/27/19 625 668 3 Federal Home Loan Mortgage Corp. 1.125% 4/15/19 600 602 3 Federal Home Loan Mortgage Corp. 1.750% 5/30/19 1,150 1,174 3 Federal Home Loan Mortgage Corp. 0.875% 7/19/19 871 868 3 Federal Home Loan Mortgage Corp. 1.250% 8/1/19 479 482 3 Federal Home Loan Mortgage Corp. 1.250% 10/2/19 1,150 1,157 3 Federal Home Loan Mortgage Corp. 1.375% 5/1/20 1,300 1,313 3 Federal Home Loan Mortgage Corp. 1.125% 8/12/21 1,000 991 3 Federal Home Loan Mortgage Corp. 2.375% 1/13/22 800 842 3 Federal Home Loan Mortgage Corp. 6.750% 9/15/29 127 191 3 Federal Home Loan Mortgage Corp. 6.750% 3/15/31 1,525 2,356 3 Federal Home Loan Mortgage Corp. 6.250% 7/15/32 502 759 3 Federal National Mortgage Assn. 0.875% 10/26/17 900 901 3 Federal National Mortgage Assn. 0.875% 12/20/17 1,500 1,503 3 Federal National Mortgage Assn. 0.875% 2/8/18 2,500 2,502 3 Federal National Mortgage Assn. 0.875% 3/28/18 1,000 1,001 3 Federal National Mortgage Assn. 0.875% 5/21/18 510 510 3 Federal National Mortgage Assn. 1.125% 7/20/18 1,500 1,507 3 Federal National Mortgage Assn. 1.875% 9/18/18 1,483 1,512 3 Federal National Mortgage Assn. 1.125% 10/19/18 700 703 3 Federal National Mortgage Assn. 1.625% 11/27/18 1,330 1,350 3 Federal National Mortgage Assn. 1.125% 12/14/18 1,315 1,321 3 Federal National Mortgage Assn. 1.375% 1/28/19 600 606 3 Federal National Mortgage Assn. 1.875% 2/19/19 500 511 3 Federal National Mortgage Assn. 1.000% 2/26/19 550 551 3 Federal National Mortgage Assn. 1.750% 6/20/19 1,000 1,021 3 Federal National Mortgage Assn. 0.875% 8/2/19 1,000 997 3 Federal National Mortgage Assn. 1.000% 8/28/19 1,700 1,699 3 Federal National Mortgage Assn. 1.750% 9/12/19 2,000 2,043 3 Federal National Mortgage Assn. 0.000% 10/9/19 275 265 3 Federal National Mortgage Assn. 1.750% 11/26/19 1,000 1,022 3 Federal National Mortgage Assn. 1.625% 1/21/20 1,000 1,018 3 Federal National Mortgage Assn. 1.500% 6/22/20 1,000 1,014 3 Federal National Mortgage Assn. 1.500% 11/30/20 1,000 1,013 3 Federal National Mortgage Assn. 1.875% 12/28/20 1,000 1,028 3 Federal National Mortgage Assn. 1.375% 2/26/21 550 554 3 Federal National Mortgage Assn. 1.250% 8/17/21 525 523 3 Federal National Mortgage Assn. 2.625% 9/6/24 500 535 3 Federal National Mortgage Assn. 2.125% 4/24/26 575 587 3 Federal National Mortgage Assn. 1.875% 9/24/26 500 498 3 Federal National Mortgage Assn. 6.250% 5/15/29 175 253 3 Federal National Mortgage Assn. 7.125% 1/15/30 925 1,442 3 Federal National Mortgage Assn. 7.250% 5/15/30 300 475 3 Federal National Mortgage Assn. 6.625% 11/15/30 300 457 3 Federal National Mortgage Assn. 5.625% 7/15/37 275 406 2 Financing Corp. 9.650% 11/2/18 225 265 Private Export Funding Corp. 2.250% 12/15/17 125 127 Private Export Funding Corp. 1.875% 7/15/18 100 101 Private Export Funding Corp. 4.375% 3/15/19 200 216 Private Export Funding Corp. 1.450% 8/15/19 125 126 Private Export Funding Corp. 2.250% 3/15/20 150 156 Private Export Funding Corp. 2.300% 9/15/20 50 52 Private Export Funding Corp. 4.300% 12/15/21 100 114 Private Export Funding Corp. 2.800% 5/15/22 125 133 Private Export Funding Corp. 2.050% 11/15/22 1,075 1,098 Private Export Funding Corp. 3.550% 1/15/24 100 111 Private Export Funding Corp. 2.450% 7/15/24 100 104 Private Export Funding Corp. 3.250% 6/15/25 50 55 2 Tennessee Valley Authority 4.500% 4/1/18 175 184 2 Tennessee Valley Authority 1.750% 10/15/18 150 153 2 Tennessee Valley Authority 3.875% 2/15/21 250 278 2 Tennessee Valley Authority 1.875% 8/15/22 175 178 2 Tennessee Valley Authority 2.875% 9/15/24 191 206 2 Tennessee Valley Authority 6.750% 11/1/25 134 187 2 Tennessee Valley Authority 7.125% 5/1/30 1,000 1,538 2 Tennessee Valley Authority 4.650% 6/15/35 175 225 2 Tennessee Valley Authority 5.880% 4/1/36 250 363 2 Tennessee Valley Authority 5.500% 6/15/38 100 142 2 Tennessee Valley Authority 5.250% 9/15/39 225 311 2 Tennessee Valley Authority 3.500% 12/15/42 200 219 2 Tennessee Valley Authority 4.875% 1/15/48 100 131 2 Tennessee Valley Authority 5.375% 4/1/56 50 72 2 Tennessee Valley Authority 4.625% 9/15/60 180 230 2 Tennessee Valley Authority 4.250% 9/15/65 200 239 Conventional Mortgage-Backed Securities (20.4%) 3,4 Fannie Mae Pool 2.000% 8/1/28–8/1/31 1,497 1,523 3,4,5Fannie Mae Pool 2.500% 3/1/27–1/1/43 19,597 20,319 3,4,5Fannie Mae Pool 3.000% 11/1/25–10/1/46 59,992 62,717 3,4,5Fannie Mae Pool 3.500% 6/1/20–10/1/46 71,042 75,242 3,4,5Fannie Mae Pool 4.000% 8/1/18–10/1/46 45,336 48,931 3,4,5Fannie Mae Pool 4.500% 2/1/18–10/1/46 21,661 23,805 3,4 Fannie Mae Pool 5.000% 3/1/17–1/1/44 11,998 13,308 3,4 Fannie Mae Pool 5.500% 11/1/16–4/1/40 9,945 11,215 3,4 Fannie Mae Pool 6.000% 3/1/17–5/1/41 6,587 7,562 3,4 Fannie Mae Pool 6.500% 11/1/16–10/1/39 2,149 2,470 3,4 Fannie Mae Pool 7.000% 6/1/23–11/1/37 580 664 3,4 Fannie Mae Pool 7.500% 11/1/22–2/1/32 54 63 3,4 Fannie Mae Pool 8.000% 8/1/17–11/1/30 40 44 3,4 Fannie Mae Pool 8.500% 7/1/22–4/1/31 12 14 3,4 Fannie Mae Pool 9.000% 7/1/22–12/1/24 2 2 3,4 Fannie Mae Pool 9.500% 12/1/18–2/1/25 2 2 3,4 Freddie Mac Gold Pool 2.000% 8/1/28–1/1/29 693 706 3,4,5Freddie Mac Gold Pool 2.500% 4/1/27–2/1/43 14,048 14,578 3,4,5Freddie Mac Gold Pool 3.000% 10/1/26–10/1/46 41,167 43,029 3,4,5Freddie Mac Gold Pool 3.500% 9/1/25–10/1/46 44,703 47,299 3,4,5Freddie Mac Gold Pool 4.000% 7/1/18–10/1/46 27,496 29,579 3,4 Freddie Mac Gold Pool 4.500% 1/1/18–5/1/46 12,982 14,183 3,4 Freddie Mac Gold Pool 5.000% 10/1/17–10/1/41 7,064 7,794 3,4 Freddie Mac Gold Pool 5.500% 4/1/17–6/1/41 5,542 6,235 3,4 Freddie Mac Gold Pool 6.000% 5/1/17–3/1/39 3,858 4,390 3,4 Freddie Mac Gold Pool 6.500% 6/1/17–4/1/39 1,202 1,379 3,4 Freddie Mac Gold Pool 7.000% 4/1/23–2/1/37 405 473 3,4 Freddie Mac Gold Pool 7.500% 11/1/19–4/1/28 30 35 3,4 Freddie Mac Gold Pool 8.000% 1/1/22–7/1/30 28 33 3,4 Freddie Mac Gold Pool 8.500% 4/1/23–11/1/30 22 23 3,4 Freddie Mac Gold Pool 9.000% 5/1/27–5/1/30 5 6 4 Ginnie Mae I Pool 3.000% 1/15/26–12/15/45 3,783 3,977 4,5 Ginnie Mae I Pool 3.500% 11/15/25–10/1/46 4,727 5,036 4,5 Ginnie Mae I Pool 4.000% 10/15/24–10/1/46 6,002 6,467 4 Ginnie Mae I Pool 4.500% 8/15/18–3/15/41 6,928 7,687 4,5 Ginnie Mae I Pool 5.000% 1/15/18–10/1/46 4,375 4,904 4 Ginnie Mae I Pool 5.500% 6/15/18–12/15/40 2,523 2,869 4 Ginnie Mae I Pool 6.000% 2/15/17–3/15/40 1,809 2,083 4 Ginnie Mae I Pool 6.500% 11/15/23–2/15/39 509 573 4 Ginnie Mae I Pool 7.000% 5/15/23–10/15/31 123 135 4 Ginnie Mae I Pool 7.500% 4/15/22–1/15/31 53 58 4 Ginnie Mae I Pool 8.000% 2/15/22–10/15/30 35 38 4 Ginnie Mae I Pool 8.500% 6/15/24–9/15/26 5 5 4 Ginnie Mae I Pool 9.000% 12/15/19–10/15/26 2 2 4 Ginnie Mae I Pool 9.500% 12/15/21 2 2 4 Ginnie Mae II Pool 2.500% 6/20/27–9/20/46 990 1,031 4,5 Ginnie Mae II Pool 3.000% 2/20/27–10/1/46 38,314 40,211 4,5 Ginnie Mae II Pool 3.500% 9/20/25–11/1/46 63,401 67,455 4,5 Ginnie Mae II Pool 4.000% 9/20/25–10/1/46 30,570 32,840 4 Ginnie Mae II Pool 4.500% 2/20/39–1/20/46 13,192 14,295 4 Ginnie Mae II Pool 5.000% 3/20/18–7/20/44 6,801 7,434 4 Ginnie Mae II Pool 5.500% 6/20/34–9/20/41 1,871 2,070 4 Ginnie Mae II Pool 6.000% 3/20/33–7/20/39 1,022 1,167 4 Ginnie Mae II Pool 6.500% 12/20/35–11/20/39 350 404 4 Ginnie Mae II Pool 7.000% 8/20/36–4/20/38 41 47 Nonconventional Mortgage-Backed Securities (0.3%) 3,4,6Fannie Mae Pool 1.927% 4/1/37 28 29 3,4 Fannie Mae Pool 2.100% 3/1/43 206 210 3,4 Fannie Mae Pool 2.187% 6/1/43 161 165 3,4 Fannie Mae Pool 2.197% 10/1/42 101 103 3,4,6Fannie Mae Pool 2.210% 12/1/41 82 84 3,4 Fannie Mae Pool 2.212% 9/1/42 138 143 3,4 Fannie Mae Pool 2.265% 7/1/43 216 221 3,4,6Fannie Mae Pool 2.365% 9/1/37 69 74 3,4,6Fannie Mae Pool 2.416% 5/1/42 186 193 3,4 Fannie Mae Pool 2.424% 5/1/43 322 332 3,4 Fannie Mae Pool 2.436% 9/1/43 22 23 3,4,6Fannie Mae Pool 2.437% 12/1/33 16 17 3,4 Fannie Mae Pool 2.445% 10/1/42 126 130 3,4,6Fannie Mae Pool 2.485% 11/1/36 58 62 3,4,6Fannie Mae Pool 2.539% 9/1/34 14 15 3,4,6Fannie Mae Pool 2.553% 2/1/36 17 17 3,4,6Fannie Mae Pool 2.575% 11/1/39 13 14 3,4,6Fannie Mae Pool 2.578% 10/1/39 22 23 3,4,6Fannie Mae Pool 2.581% 12/1/40 67 70 3,4,6Fannie Mae Pool 2.617% 11/1/41 75 79 3,4,6Fannie Mae Pool 2.618% 12/1/41 81 85 3,4,6Fannie Mae Pool 2.623% 12/1/35 58 62 3,4,6Fannie Mae Pool 2.634% 1/1/37 54 58 3,4,6Fannie Mae Pool 2.647% 6/1/37 34 36 3,4,6Fannie Mae Pool 2.662% 10/1/40 74 78 3,4,6Fannie Mae Pool 2.685% 11/1/33–12/1/40 95 101 3,4,6Fannie Mae Pool 2.690% 11/1/40–12/1/40 66 70 3,4,6Fannie Mae Pool 2.710% 1/1/40 36 37 3,4,6Fannie Mae Pool 2.715% 8/1/37 49 52 3,4,6Fannie Mae Pool 2.718% 10/1/40 43 45 3,4,6Fannie Mae Pool 2.728% 9/1/40 58 61 3,4,6Fannie Mae Pool 2.738% 7/1/38 14 15 3,4,6Fannie Mae Pool 2.751% 2/1/41 32 32 3,4 Fannie Mae Pool 2.753% 1/1/42 75 79 3,4 Fannie Mae Pool 2.755% 1/1/42 92 96 3,4 Fannie Mae Pool 2.783% 3/1/42 116 121 3,4,6Fannie Mae Pool 2.794% 1/1/35 74 79 3,4,6Fannie Mae Pool 2.796% 11/1/41 75 80 3,4,6Fannie Mae Pool 2.798% 7/1/42 42 45 3,4,6Fannie Mae Pool 2.808% 5/1/42 30 31 3,4,6Fannie Mae Pool 2.831% 3/1/41 92 96 3,4,6Fannie Mae Pool 2.847% 5/1/40 27 27 3,4,6Fannie Mae Pool 2.857% 8/1/35 115 122 3,4,6Fannie Mae Pool 2.905% 11/1/34 20 21 3,4 Fannie Mae Pool 2.911% 12/1/40 35 37 3,4,6Fannie Mae Pool 2.915% 6/1/36 1 1 3,4,6Fannie Mae Pool 2.927% 3/1/42 71 76 3,4,6Fannie Mae Pool 2.928% 8/1/40 56 59 3,4,6Fannie Mae Pool 2.939% 3/1/41 55 58 3,4,6Fannie Mae Pool 2.945% 7/1/39–9/1/43 163 169 3,4,6Fannie Mae Pool 2.950% 7/1/37 13 14 3,4,6Fannie Mae Pool 2.995% 5/1/41 43 45 3,4,6Fannie Mae Pool 3.003% 7/1/36 12 12 3,4,6Fannie Mae Pool 3.041% 5/1/40 13 14 3,4 Fannie Mae Pool 3.064% 2/1/41 42 44 3,4,6Fannie Mae Pool 3.090% 8/1/39 22 24 3,4 Fannie Mae Pool 3.123% 2/1/41 36 38 3,4,6Fannie Mae Pool 3.162% 5/1/36 4 4 3,4 Fannie Mae Pool 3.355% 8/1/42 116 120 3,4 Fannie Mae Pool 3.577% 4/1/41 69 73 3,4 Fannie Mae Pool 3.583% 6/1/41 20 21 3,4 Fannie Mae Pool 3.587% 7/1/41 141 150 3,4,6Fannie Mae Pool 3.627% 11/1/39 20 21 3,4 Fannie Mae Pool 3.749% 6/1/41 80 85 3,4,6Fannie Mae Pool 3.825% 8/1/39 62 64 3,4,6Fannie Mae Pool 3.832% 9/1/40 101 108 3,4,6Fannie Mae Pool 4.058% 12/1/39 59 62 3,4 Fannie Mae Pool 4.847% 3/1/38 16 17 3,4 Fannie Mae Pool 5.519% 4/1/37 30 31 3,4 Fannie Mae Pool 5.603% 10/1/37 46 48 3,4,6Fannie Mae Pool 5.834% 10/1/37 43 45 3,4 Fannie Mae Pool 5.860% 12/1/37 43 46 3,4,6Freddie Mac Non Gold Pool 1.735% 10/1/37 2 2 3,4,6Freddie Mac Non Gold Pool 2.230% 6/1/37 43 44 3,4 Freddie Mac Non Gold Pool 2.338% 5/1/42 22 22 3,4,6Freddie Mac Non Gold Pool 2.500% 1/1/38 15 16 3,4,6Freddie Mac Non Gold Pool 2.515% 12/1/36 20 21 3,4,6Freddie Mac Non Gold Pool 2.530% 10/1/37 23 24 3,4,6Freddie Mac Non Gold Pool 2.587% 12/1/34 34 36 3,4,6Freddie Mac Non Gold Pool 2.590% 7/1/35 24 26 3,4,6Freddie Mac Non Gold Pool 2.602% 1/1/35 6 6 3,4 Freddie Mac Non Gold Pool 2.608% 2/1/42 56 58 3,4,6Freddie Mac Non Gold Pool 2.620% 12/1/40 56 58 3,4,6Freddie Mac Non Gold Pool 2.633% 11/1/34 40 42 3,4,6Freddie Mac Non Gold Pool 2.652% 12/1/36–2/1/37 63 67 3,4,6Freddie Mac Non Gold Pool 2.664% 3/1/37 6 7 3,4,6Freddie Mac Non Gold Pool 2.668% 12/1/35 32 34 3,4 Freddie Mac Non Gold Pool 2.749% 2/1/42 59 61 3,4,6Freddie Mac Non Gold Pool 2.755% 11/1/40–12/1/40 55 58 3,4,6Freddie Mac Non Gold Pool 2.757% 11/1/40 45 47 3,4 Freddie Mac Non Gold Pool 2.763% 1/1/41 65 68 3,4,6Freddie Mac Non Gold Pool 2.851% 5/1/36 16 17 3,4,6Freddie Mac Non Gold Pool 2.875% 5/1/38 4 5 3,4,6Freddie Mac Non Gold Pool 2.882% 10/1/36 19 20 3,4,6Freddie Mac Non Gold Pool 2.972% 2/1/36 14 14 3,4,6Freddie Mac Non Gold Pool 2.984% 3/1/41 18 19 3,4,6Freddie Mac Non Gold Pool 3.005% 5/1/40 20 21 3,4,6Freddie Mac Non Gold Pool 3.023% 2/1/41 16 17 3,4,6Freddie Mac Non Gold Pool 3.035% 2/1/41 58 61 3,4 Freddie Mac Non Gold Pool 3.068% 1/1/41 14 15 3,4,6Freddie Mac Non Gold Pool 3.075% 5/1/40 14 15 3,4,6Freddie Mac Non Gold Pool 3.130% 6/1/40–6/1/41 57 58 3,4,6Freddie Mac Non Gold Pool 3.131% 6/1/40 43 45 3,4 Freddie Mac Non Gold Pool 3.581% 6/1/40 85 89 3,4 Freddie Mac Non Gold Pool 3.683% 9/1/40 74 78 3,4 Freddie Mac Non Gold Pool 4.623% 9/1/37 21 22 3,4 Freddie Mac Non Gold Pool 5.262% 3/1/38 56 60 3,4 Freddie Mac Non Gold Pool 5.893% 5/1/37 40 42 3,4 Freddie Mac Non Gold Pool 6.151% 12/1/36 12 13 4,6 Ginnie Mae II Pool 2.000% 10/20/38–3/20/43 396 409 4,6 Ginnie Mae II Pool 2.125% 4/20/41–6/20/43 235 241 4,6 Ginnie Mae II Pool 2.500% 1/20/41–1/20/42 109 111 4,6 Ginnie Mae II Pool 2.625% 5/20/41 37 38 4,6 Ginnie Mae II Pool 3.000% 7/20/38–11/20/41 314 324 4,6 Ginnie Mae II Pool 3.500% 7/20/41–10/20/41 166 171 4 Ginnie Mae II Pool 4.000% 10/20/41 28 30 Total U.S. Government and Agency Obligations (Cost $1,873,351) Asset-Backed/Commercial Mortgage-Backed Securities (2.8%) 4 AEP Texas Central Transition Funding II LLC 2006-A 5.170% 1/1/18 53 54 4 Ally Auto Receivables Trust 2013-2 0.790% 1/15/18 2 2 4 Ally Auto Receivables Trust 2013-2 1.240% 11/15/18 25 25 4 Ally Auto Receivables Trust 2014-1 0.970% 10/15/18 34 34 4 Ally Auto Receivables Trust 2014-1 1.530% 4/15/19 25 25 4 Ally Auto Receivables Trust 2014-3 1.280% 6/17/19 86 86 4 Ally Auto Receivables Trust 2014-3 1.720% 3/16/20 55 55 4 Ally Auto Receivables Trust 2014-SN2 1.030% 9/20/17 33 33 4 Ally Auto Receivables Trust 2014-SN2 1.210% 2/20/19 75 75 4 Ally Auto Receivables Trust 2015-1 1.390% 9/16/19 25 25 4 Ally Auto Receivables Trust 2015-1 1.750% 5/15/20 50 50 4 Ally Auto Receivables Trust 2015-2 1.490% 11/15/19 100 100 4 Ally Auto Receivables Trust 2015-2 1.840% 6/15/20 50 50 4 Ally Master Owner Trust Series 2014-4 1.430% 6/17/19 100 100 4 Ally Master Owner Trust Series 2015-3 1.630% 5/15/20 150 151 4 American Express Credit Account Master Trust 2014-3 1.490% 4/15/20 175 176 4 American Express Credit Account Master Trust 2014-4 1.430% 6/15/20 100 100 4 AmeriCredit Automobile Receivables Trust 2014-1 0.900% 2/8/19 6 6 4 AmeriCredit Automobile Receivables Trust 2014-1 1.680% 7/8/19 25 25 4 AmeriCredit Automobile Receivables Trust 2014-3 1.150% 6/10/19 38 38 4 AmeriCredit Automobile Receivables Trust 2015-2 1.270% 1/8/20 75 75 4 AmeriCredit Automobile Receivables Trust 2016-3 1.460% 5/8/21 75 75 4 Banc of America Commercial Mortgage Trust 2006-2 5.854% 5/10/45 12 12 4 Banc of America Commercial Mortgage Trust 2006-5 5.448% 9/10/47 45 45 4 Banc of America Commercial Mortgage Trust 2008-1 6.436% 2/10/51 359 371 4 Banc of America Commercial Mortgage Trust 2015-UBS7 3.429% 9/15/48 50 53 4 Banc of America Commercial Mortgage Trust 2015-UBS7 3.705% 9/15/48 75 83 Bank of Nova Scotia 2.125% 9/11/19 250 254 Bank of Nova Scotia 1.850% 4/14/20 450 455 Bank of Nova Scotia 1.875% 4/26/21 175 176 4 Barclays Dryrock Issuance Trust 2015-2 1.560% 3/15/21 100 101 4 Barclays Dryrock Issuance Trust 2016-1 1.520% 5/16/22 125 126 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.910% 6/11/40 150 152 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.694% 6/11/50 204 208 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.915% 6/11/50 235 241 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR18 5.700% 6/11/50 533 544 4 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP26 5.471% 1/12/45 59 59 4 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP26 5.513% 1/12/45 190 192 4 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP28 5.742% 9/11/42 543 556 4 BMW Vehicle Lease Trust 2015-1 1.240% 12/20/17 125 125 4 BMW Vehicle Lease Trust 2015-2 1.400% 9/20/18 100 100 4 BMW Vehicle Lease Trust 2015-2 1.550% 2/20/19 50 50 4 BMW Vehicle Owner Trust 2014-A 0.970% 11/26/18 60 60 4 BMW Vehicle Owner Trust 2014-A 1.500% 2/25/21 75 75 4 Capital Auto Receivables Asset Trust 2013-3 1.680% 4/20/18 18 18 4 Capital Auto Receivables Asset Trust 2014-2 1.260% 5/21/18 9 9 4 Capital Auto Receivables Asset Trust 2014-2 1.620% 10/22/18 25 25 4 Capital Auto Receivables Asset Trust 2014-3 1.480% 11/20/18 50 50 4 Capital Auto Receivables Asset Trust 2014-3 1.830% 4/22/19 25 25 4 Capital Auto Receivables Asset Trust 2015-1 1.610% 6/20/19 200 201 4 Capital Auto Receivables Asset Trust 2015-1 1.860% 10/21/19 50 50 4 Capital Auto Receivables Asset Trust 2015-2 1.730% 9/20/19 125 125 4 Capital Auto Receivables Asset Trust 2015-2 1.970% 1/21/20 75 76 4 Capital Auto Receivables Asset Trust 2015-3 1.720% 1/22/19 100 100 4 Capital Auto Receivables Asset Trust 2015-3 1.940% 1/21/20 100 101 4 Capital Auto Receivables Asset Trust 2015-3 2.130% 5/20/20 75 76 4 Capital Auto Receivables Asset Trust 2015-4 1.830% 3/20/20 75 75 4 Capital Auto Receivables Asset Trust 2015-4 2.010% 7/20/20 75 76 4 Capital Auto Receivables Asset Trust 2016-3 1.690% 3/20/21 50 50 4 Capital One Multi-Asset Execution Trust 2007- A7 5.750% 7/15/20 225 235 4 Capital One Multi-Asset Execution Trust 2014- A2 1.260% 1/15/20 50 50 4 Capital One Multi-Asset Execution Trust 2014- A5 1.480% 7/15/20 150 151 4 Capital One Multi-Asset Execution Trust 2015- A2 2.080% 3/15/23 250 256 4 Capital One Multi-Asset Execution Trust 2015- A5 1.600% 5/17/21 100 101 4 Capital One Multi-Asset Execution Trust 2015- A8 2.050% 8/15/23 150 153 4 Capital One Multi-Asset Execution Trust 2016- A3 1.340% 4/15/22 170 171 4 Capital One Multi-Asset Execution Trust 2016- A4 1.330% 6/15/22 200 200 4 CarMax Auto Owner Trust 2012-3 0.790% 4/16/18 25 25 4 CarMax Auto Owner Trust 2013-2 0.840% 11/15/18 32 32 4 CarMax Auto Owner Trust 2013-3 0.970% 4/16/18 9 9 4 CarMax Auto Owner Trust 2013-3 1.490% 1/15/19 40 40 4 CarMax Auto Owner Trust 2013-4 0.800% 7/16/18 5 5 4 CarMax Auto Owner Trust 2013-4 1.280% 5/15/19 25 25 4 CarMax Auto Owner Trust 2014-1 0.790% 10/15/18 13 13 4 CarMax Auto Owner Trust 2014-1 1.320% 7/15/19 25 25 4 CarMax Auto Owner Trust 2014-2 0.980% 1/15/19 39 39 4 CarMax Auto Owner Trust 2014-3 1.160% 6/17/19 54 54 4 CarMax Auto Owner Trust 2014-3 1.730% 2/18/20 25 25 4 CarMax Auto Owner Trust 2014-4 1.250% 11/15/19 112 112 4 CarMax Auto Owner Trust 2015-2 1.370% 3/16/20 50 50 4 CarMax Auto Owner Trust 2015-2 1.800% 3/15/21 50 51 4 CarMax Auto Owner Trust 2015-3 1.630% 5/15/20 100 101 4 CarMax Auto Owner Trust 2015-3 1.980% 2/16/21 50 51 4 CarMax Auto Owner Trust 2015-4 1.560% 11/16/20 100 101 4 CarMax Auto Owner Trust 2015-4 1.830% 6/15/21 50 51 4 CarMax Auto Owner Trust 2016-3 1.390% 5/17/21 100 100 4 CarMax Auto Owner Trust 2016-3 1.600% 1/18/22 50 50 4 CD 2007-CD5 Mortgage Trust 5.886% 11/15/44 348 358 4 CD 2016-CD1 Mortgage Trust 2.724% 8/10/49 150 153 4 CenterPoint Energy Transition Bond Co. II LLC 2005-A 5.170% 8/1/19 10 10 4 CenterPoint Energy Transition Bond Co. II LLC 2005-A 5.302% 8/1/20 26 28 4 CenterPoint Energy Transition Bond Co. IV LLC 2012-1 3.028% 10/15/25 350 370 4 CFCRE Commercial Mortgage Trust 2016-C3 3.865% 1/10/48 125 138 4 CFCRE Commercial Mortgage Trust 2016-C4 3.283% 5/10/58 150 159 4 CFCRE Commercial Mortgage Trust 2016-C4 3.691% 5/10/58 100 107 4 Chase Issuance Trust 2012-A4 1.580% 8/16/21 150 151 4 Chase Issuance Trust 2012-A7 2.160% 9/16/24 313 319 4 Chase Issuance Trust 2013-A1 1.300% 2/18/20 275 276 4 Chase Issuance Trust 2013-A8 1.010% 10/15/18 225 225 4 Chase Issuance Trust 2014-A1 1.150% 1/15/19 125 125 4 Chase Issuance Trust 2014-A2 2.770% 3/15/23 225 237 4 Chase Issuance Trust 2014-A6 1.260% 7/15/19 300 301 4 Chase Issuance Trust 2014-A7 1.380% 11/15/19 225 226 4 Chase Issuance Trust 2015-A2 1.590% 2/18/20 597 601 4 Chase Issuance Trust 2015-A4 1.840% 4/15/22 150 153 4 Chase Issuance Trust 2015-A5 1.360% 4/15/20 325 326 4 Chase Issuance Trust 2016-A2 1.370% 6/15/21 225 226 4 Chase Issuance Trust 2016-A4 1.490% 7/15/22 200 201 4 Chase Issuance Trust 2016-A5 1.270% 7/15/21 225 225 4 Citibank Credit Card Issuance Trust 2007-A8 5.650% 9/20/19 250 261 4 Citibank Credit Card Issuance Trust 2008-A1 5.350% 2/7/20 245 259 4 Citibank Credit Card Issuance Trust 2014-A1 2.880% 1/23/23 100 106 4 Citibank Credit Card Issuance Trust 2014-A4 1.230% 4/24/19 425 426 4 Citibank Credit Card Issuance Trust 2014-A5 2.680% 6/7/23 200 210 4 Citibank Credit Card Issuance Trust 2014-A6 2.150% 7/15/21 500 511 4 Citibank Credit Card Issuance Trust 2014-A8 1.730% 4/9/20 325 328 4 Citigroup Commercial Mortgage Trust 2006- C5 5.462% 10/15/49 100 100 4 Citigroup Commercial Mortgage Trust 2007- C6 5.900% 12/10/49 600 611 4 Citigroup Commercial Mortgage Trust 2008- C7 6.333% 12/10/49 441 453 4 Citigroup Commercial Mortgage Trust 2012- GC8 3.024% 9/10/45 75 79 4 Citigroup Commercial Mortgage Trust 2013- GC11 3.093% 4/10/46 100 105 4 Citigroup Commercial Mortgage Trust 2013- GC15 3.161% 9/10/46 75 77 4 Citigroup Commercial Mortgage Trust 2013- GC15 4.371% 9/10/46 50 57 4 Citigroup Commercial Mortgage Trust 2013- GC15 4.649% 9/10/46 75 85 4 Citigroup Commercial Mortgage Trust 2014- GC19 2.790% 3/10/47 37 38 4 Citigroup Commercial Mortgage Trust 2014- GC19 3.552% 3/10/47 25 27 4 Citigroup Commercial Mortgage Trust 2014- GC19 4.023% 3/10/47 25 28 4 Citigroup Commercial Mortgage Trust 2014- GC19 4.345% 3/10/47 25 28 4 Citigroup Commercial Mortgage Trust 2014- GC21 3.855% 5/10/47 50 55 4 Citigroup Commercial Mortgage Trust 2014- GC21 4.328% 5/10/47 50 54 4 Citigroup Commercial Mortgage Trust 2014- GC23 3.622% 7/10/47 100 109 4 Citigroup Commercial Mortgage Trust 2014- GC25 3.635% 10/10/47 175 189 4 Citigroup Commercial Mortgage Trust 2015- GC27 3.137% 2/10/48 225 235 4 Citigroup Commercial Mortgage Trust 2015- GC27 3.571% 2/10/48 100 104 4 Citigroup Commercial Mortgage Trust 2015- GC29 2.674% 4/10/48 50 51 4 Citigroup Commercial Mortgage Trust 2015- GC29 3.192% 4/10/48 175 184 4 Citigroup Commercial Mortgage Trust 2015- GC29 3.758% 4/10/48 84 86 4 Citigroup Commercial Mortgage Trust 2015- GC31 3.762% 6/10/48 100 109 4 Citigroup Commercial Mortgage Trust 2015- GC33 3.778% 9/10/58 100 109 4 Citigroup Commercial Mortgage Trust 2016- C1 3.003% 5/10/49 55 57 4 Citigroup Commercial Mortgage Trust 2016- C1 3.209% 5/10/49 125 132 4 Citigroup Commercial Mortgage Trust 2016- GC36 3.616% 2/10/49 225 244 4 Citigroup Commercial Mortgage Trust 2016- P4 2.902% 7/10/49 75 77 4 COBALT CMBS Commercial Mortgage Trust 2007-C3 5.954% 5/15/46 243 247 4 COMM 2007-C9 Mortgage Trust 6.007% 12/10/49 523 533 4 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 58 62 4 COMM 2012-CCRE2 Mortgage Trust 3.791% 8/15/45 65 70 4,7 COMM 2012-CCRE3 Mortgage Trust 3.416% 10/15/45 78 82 4 COMM 2012-CCRE4 Mortgage Trust 2.853% 10/15/45 125 131 4 COMM 2013-CCRE10 Mortgage Trust 4.210% 8/10/46 20 23 4 COMM 2013-CCRE11 Mortgage Trust 3.047% 10/10/46 30 31 4 COMM 2013-CCRE11 Mortgage Trust 3.660% 10/10/46 30 32 4 COMM 2013-CCRE11 Mortgage Trust 3.983% 10/10/46 40 45 4 COMM 2013-CCRE11 Mortgage Trust 4.258% 10/10/46 150 169 4 COMM 2013-CCRE11 Mortgage Trust 4.715% 10/10/46 30 34 4 COMM 2013-CCRE12 Mortgage Trust 1.295% 10/10/46 14 14 4 COMM 2013-CCRE12 Mortgage Trust 2.904% 10/10/46 50 51 4 COMM 2013-CCRE12 Mortgage Trust 3.623% 10/10/46 50 53 4 COMM 2013-CCRE12 Mortgage Trust 3.765% 10/10/46 50 55 4 COMM 2013-CCRE12 Mortgage Trust 4.046% 10/10/46 50 56 4 COMM 2013-CCRE12 Mortgage Trust 4.300% 10/10/46 25 28 4 COMM 2013-CCRE12 Mortgage Trust 4.762% 10/10/46 25 28 4 COMM 2013-CCRE6 Mortgage Trust 3.101% 3/10/46 65 69 4 COMM 2013-CCRE7 Mortgage Trust 3.213% 3/10/46 50 53 4 COMM 2013-CCRE8 Mortgage Trust 3.612% 6/10/46 71 77 4 COMM 2013-CCRE9 Mortgage Trust 4.375% 7/10/45 90 102 4 COMM 2013-LC13 Mortgage Trust 3.009% 8/10/46 40 41 4 COMM 2013-LC13 Mortgage Trust 4.205% 8/10/46 40 45 4 COMM 2013-LC6 Mortgage Trust 2.941% 1/10/46 104 109 4 COMM 2013-LC6 Mortgage Trust 3.282% 1/10/46 58 61 4 COMM 2014-CCRE15 Mortgage Trust 2.928% 2/10/47 87 89 4 COMM 2014-CCRE15 Mortgage Trust 3.595% 2/10/47 30 32 4 COMM 2014-CCRE15 Mortgage Trust 4.074% 2/10/47 56 63 4 COMM 2014-CCRE15 Mortgage Trust 4.864% 2/10/47 28 32 4 COMM 2014-CCRE16 Mortgage Trust 3.653% 4/10/47 50 54 4 COMM 2014-CCRE16 Mortgage Trust 4.278% 4/10/47 75 83 4 COMM 2014-CCRE17 Mortgage Trust 3.012% 5/10/47 50 52 4 COMM 2014-CCRE17 Mortgage Trust 3.598% 5/10/47 25 26 4 COMM 2014-CCRE17 Mortgage Trust 3.977% 5/10/47 50 55 4 COMM 2014-CCRE17 Mortgage Trust 4.377% 5/10/47 25 27 4 COMM 2014-CCRE18 Mortgage Trust 3.452% 7/15/47 50 53 4 COMM 2014-CCRE19 Mortgage Trust 3.796% 8/10/47 175 192 4 COMM 2014-CCRE19 Mortgage Trust 4.080% 8/10/47 50 54 4 COMM 2014-CCRE20 Mortgage Trust 3.590% 11/10/47 50 54 4 COMM 2014-CCRE21 Mortgage Trust 3.095% 12/10/47 86 90 4 COMM 2014-CCRE21 Mortgage Trust 3.528% 12/10/47 175 189 4 COMM 2014-LC15 Mortgage Trust 2.840% 4/10/47 50 51 4 COMM 2014-LC15 Mortgage Trust 4.006% 4/10/47 150 167 4 COMM 2014-LC17 Mortgage Trust 3.164% 10/10/47 100 104 4 COMM 2014-LC17 Mortgage Trust 3.917% 10/10/47 50 56 4 COMM 2014-UBS2 Mortgage Trust 2.820% 3/10/47 24 25 4 COMM 2014-UBS2 Mortgage Trust 3.472% 3/10/47 22 23 4 COMM 2014-UBS2 Mortgage Trust 3.961% 3/10/47 54 60 4 COMM 2014-UBS2 Mortgage Trust 4.199% 3/10/47 15 16 4 COMM 2014-UBS2 Mortgage Trust 4.701% 3/10/47 10 11 4 COMM 2014-UBS3 Mortgage Trust 2.844% 6/10/47 50 51 4 COMM 2014-UBS3 Mortgage Trust 3.819% 6/10/47 100 109 4 COMM 2014-UBS4 Mortgage Trust 3.694% 8/10/47 125 135 4 COMM 2014-UBS4 Mortgage Trust 3.968% 8/10/47 44 47 4 COMM 2014-UBS5 Mortgage Trust 3.838% 9/10/47 125 137 4 COMM 2014-UBS6 Mortgage Trust 2.935% 12/10/47 125 130 4 COMM 2014-UBS6 Mortgage Trust 3.387% 12/10/47 125 132 4 COMM 2014-UBS6 Mortgage Trust 3.644% 12/10/47 225 244 4 COMM 2014-UBS6 Mortgage Trust 4.048% 12/10/47 50 54 4 COMM 2015-CCRE22 Mortgage Trust 2.856% 3/10/48 50 52 4 COMM 2015-CCRE22 Mortgage Trust 3.309% 3/10/48 150 160 4 COMM 2015-CCRE22 Mortgage Trust 3.603% 3/10/48 50 53 4 COMM 2015-CCRE23 Mortgage Trust 3.257% 5/10/48 75 79 4 COMM 2015-CCRE23 Mortgage Trust 3.497% 5/10/48 100 108 4 COMM 2015-CCRE23 Mortgage Trust 3.801% 5/10/48 50 54 4 COMM 2015-CCRE25 Mortgage Trust 3.759% 8/10/48 125 137 4 COMM 2015-CCRE26 Mortgage Trust 3.630% 10/10/48 225 245 4 COMM 2015-CCRE27 Mortgage Trust 3.404% 10/10/48 125 133 4 COMM 2015-CCRE27 Mortgage Trust 3.612% 10/10/48 125 136 4 COMM 2015-LC19 Mortgage Trust 3.040% 2/10/48 25 26 4 COMM 2015-LC19 Mortgage Trust 3.183% 2/10/48 125 133 4 COMM 2015-LC19 Mortgage Trust 3.527% 2/10/48 50 53 4 COMM 2016-CCRE28 Mortgage Trust 3.762% 2/10/49 150 165 4 COMM 2016-DC2 Mortgage Trust 3.550% 2/10/49 125 133 4 Credit Suisse Commercial Mortgage Trust Series 2007-C1 5.383% 2/15/40 79 79 4 Credit Suisse Commercial Mortgage Trust Series 2007-C3 5.881% 6/15/39 127 127 4 CSAIL 2015-C1 Commercial Mortgage Trust 3.505% 4/15/50 100 108 4 CSAIL 2015-C1 Commercial Mortgage Trust 3.791% 4/15/50 75 81 4 CSAIL 2015-C1 Commercial Mortgage Trust 4.044% 4/15/50 50 54 4 CSAIL 2015-C2 Commercial Mortgage Trust 1.454% 6/15/57 75 75 4 CSAIL 2015-C2 Commercial Mortgage Trust 3.504% 6/15/57 150 162 4 CSAIL 2015-C2 Commercial Mortgage Trust 3.849% 6/15/57 75 80 4 CSAIL 2015-C3 Commercial Mortgage Trust 3.448% 8/15/48 85 91 4 CSAIL 2015-C3 Commercial Mortgage Trust 3.718% 8/15/48 100 110 4 CSAIL 2015-C3 Commercial Mortgage Trust 4.256% 8/15/48 50 54 4 CSAIL 2015-C4 Commercial Mortgage Trust 3.617% 11/15/48 50 54 4 CSAIL 2015-C4 Commercial Mortgage Trust 3.808% 11/15/48 75 82 4 DBJPM 16-C1 Mortgage Trust 3.276% 5/10/49 75 80 4 DBJPM 16-C3 Mortgage Trust 2.890% 9/10/49 100 103 4 Discover Card Execution Note Trust 2007-A1 5.650% 3/16/20 275 287 4 Discover Card Execution Note Trust 2014-A3 1.220% 10/15/19 200 200 4 Discover Card Execution Note Trust 2014-A5 1.390% 4/15/20 300 301 4 Discover Card Execution Note Trust 2015-A2 1.900% 10/17/22 275 280 4 Discover Card Execution Note Trust 2015-A3 1.450% 3/15/21 225 226 4 Discover Card Execution Note Trust 2015-A4 2.190% 4/17/23 225 231 4 Discover Card Execution Note Trust 2016-A1 1.640% 7/15/21 350 353 3,4 Fannie Mae-Aces 2011-M2 3.764% 4/25/21 150 163 3,4 Fannie Mae-Aces 2011-M4 3.726% 6/25/21 275 299 3,4 Fannie Mae-Aces 2013-M4 2.608% 3/25/22 25 26 3,4 Fannie Mae-Aces 2013-M7 2.280% 12/27/22 100 102 3,4 Fannie Mae-Aces 2013-M12 2.472% 3/25/23 270 278 3,4 Fannie Mae-Aces 2013-M14 2.586% 4/25/23 324 333 3,4 Fannie Mae-Aces 2013-M14 3.329% 10/25/23 350 376 3,4 Fannie Mae-Aces 2014-M1 2.323% 11/25/18 403 410 3,4 Fannie Mae-Aces 2014-M1 3.367% 7/25/23 450 483 3,4 Fannie Mae-Aces 2014-M2 3.513% 12/25/23 346 379 3,4 Fannie Mae-Aces 2014-M3 2.613% 1/25/24 129 134 3,4 Fannie Mae-Aces 2014-M3 3.501% 1/25/24 175 190 3,4 Fannie Mae-Aces 2014-M4 3.346% 3/25/24 175 190 3,4 Fannie Mae-Aces 2014-M6 2.679% 5/25/21 325 338 3,4 Fannie Mae-Aces 2014-M7 3.356% 6/25/24 340 373 3,4 Fannie Mae-Aces 2014-M8 2.346% 6/25/24 42 43 3,4 Fannie Mae-Aces 2014-M8 3.056% 6/25/24 175 187 3,4 Fannie Mae-Aces 2014-M9 1.462% 4/25/17 103 103 3,4 Fannie Mae-Aces 2014-M9 3.103% 7/25/24 200 214 3,4 Fannie Mae-Aces 2014-M10 2.171% 9/25/19 200 204 3,4 Fannie Mae-Aces 2014-M12 2.614% 10/25/21 350 363 3,4 Fannie Mae-Aces 2014-M13 1.637% 11/25/17 35 35 3,4 Fannie Mae-Aces 2014-M13 2.566% 8/25/24 46 48 3,4 Fannie Mae-Aces 2014-M13 3.021% 8/25/24 125 133 3,4 Fannie Mae-Aces 2015-M1 1.626% 2/25/18 68 68 3,4 Fannie Mae-Aces 2015-M1 2.532% 9/25/24 300 308 3,4 Fannie Mae-Aces 2015-M2 2.620% 12/25/24 218 223 3,4 Fannie Mae-Aces 2015-M3 2.723% 10/25/24 100 104 3,4 Fannie Mae-Aces 2015-M4 2.509% 7/25/22 150 156 3,4 Fannie Mae-Aces 2015-M7 1.550% 4/25/18 50 50 3,4 Fannie Mae-Aces 2015-M7 2.590% 12/25/24 200 206 3,4 Fannie Mae-Aces 2015-M8 2.344% 1/25/25 115 119 3,4 Fannie Mae-Aces 2015-M8 2.900% 1/25/25 100 106 3,4 Fannie Mae-Aces 2015-M10 3.092% 4/25/27 100 106 3,4 Fannie Mae-Aces 2015-M12 2.884% 5/25/25 225 235 3,4 Fannie Mae-Aces 2015-M15 2.923% 10/25/25 275 289 3,4 Fannie Mae-Aces 2016-M2 2.152% 1/25/23 200 203 3,4 Fannie Mae-Aces 2016-M3 2.702% 2/25/26 100 103 3,4 Fannie Mae-Aces 2016-M4 2.576% 3/25/26 100 103 3,4 Fannie Mae-Aces 2016-M5 2.469% 4/25/26 200 204 3,4 Fannie Mae-Aces 2016-M7 2.157% 10/25/23 50 51 3,4 Fannie Mae-Aces 2016-M7 2.499% 9/25/26 75 77 3,4 FHLMC Multifamily Structured Pass Through Certificates K005 3.484% 4/25/19 112 115 3,4 FHLMC Multifamily Structured Pass Through Certificates K006 3.398% 7/25/19 128 131 3,4 FHLMC Multifamily Structured Pass Through Certificates K007 3.342% 12/25/19 99 100 3,4 FHLMC Multifamily Structured Pass Through Certificates K009 2.757% 5/25/20 165 167 3,4 FHLMC Multifamily Structured Pass Through Certificates K010 2.412% 8/25/18 74 76 3,4 FHLMC Multifamily Structured Pass Through Certificates K010 3.320% 7/25/20 180 183 3,4 FHLMC Multifamily Structured Pass Through Certificates K011 4.084% 11/25/20 250 273 3,4 FHLMC Multifamily Structured Pass Through Certificates K014 3.871% 4/25/21 133 145 3,4 FHLMC Multifamily Structured Pass Through Certificates K017 2.873% 12/25/21 350 367 3,4 FHLMC Multifamily Structured Pass Through Certificates K019 2.272% 3/25/22 150 153 3,4 FHLMC Multifamily Structured Pass Through Certificates K020 2.373% 5/25/22 350 362 3,4 FHLMC Multifamily Structured Pass Through Certificates K021 2.396% 6/25/22 225 233 3,4 FHLMC Multifamily Structured Pass Through Certificates K026 2.510% 11/25/22 325 337 3,4 FHLMC Multifamily Structured Pass Through Certificates K027 2.637% 1/25/23 325 340 3,4 FHLMC Multifamily Structured Pass Through Certificates K028 3.111% 2/25/23 475 510 3,4 FHLMC Multifamily Structured Pass Through Certificates K029 3.320% 2/25/23 325 354 3,4 FHLMC Multifamily Structured Pass Through Certificates K030 2.779% 9/25/22 268 276 3,4 FHLMC Multifamily Structured Pass Through Certificates K030 3.250% 4/25/23 325 354 3,4 FHLMC Multifamily Structured Pass Through Certificates K031 3.300% 4/25/23 340 372 3,4 FHLMC Multifamily Structured Pass Through Certificates K032 3.016% 2/25/23 279 292 3,4 FHLMC Multifamily Structured Pass Through Certificates K032 3.310% 5/25/23 340 371 3,4 FHLMC Multifamily Structured Pass Through Certificates K033 2.871% 2/25/23 287 299 3,4 FHLMC Multifamily Structured Pass Through Certificates K033 3.060% 7/25/23 325 349 3,4 FHLMC Multifamily Structured Pass Through Certificates K034 3.531% 7/25/23 288 319 3,4 FHLMC Multifamily Structured Pass Through Certificates K035 3.458% 8/25/23 400 440 3,4 FHLMC Multifamily Structured Pass Through Certificates K036 3.527% 10/25/23 325 359 3,4 FHLMC Multifamily Structured Pass Through Certificates K038 2.604% 10/25/23 108 112 3,4 FHLMC Multifamily Structured Pass Through Certificates K038 3.389% 3/25/24 400 441 3,4 FHLMC Multifamily Structured Pass Through Certificates K039 2.683% 12/25/23 66 68 3,4 FHLMC Multifamily Structured Pass Through Certificates K039 3.303% 7/25/24 225 247 3,4 FHLMC Multifamily Structured Pass Through Certificates K040 2.768% 4/25/24 94 98 3,4 FHLMC Multifamily Structured Pass Through Certificates K040 3.241% 9/25/24 275 300 3,4 FHLMC Multifamily Structured Pass Through Certificates K041 3.171% 10/25/24 275 300 3,4 FHLMC Multifamily Structured Pass Through Certificates K042 2.267% 6/25/24 47 48 3,4 FHLMC Multifamily Structured Pass Through Certificates K043 2.532% 10/25/23 48 49 3,4 FHLMC Multifamily Structured Pass Through Certificates K043 3.062% 12/25/24 150 162 3,4 FHLMC Multifamily Structured Pass Through Certificates K045 2.493% 11/25/24 120 126 3,4 FHLMC Multifamily Structured Pass Through Certificates K045 3.023% 1/25/25 175 189 3,4 FHLMC Multifamily Structured Pass Through Certificates K046 3.205% 3/25/25 175 191 3,4 FHLMC Multifamily Structured Pass Through Certificates K047 2.827% 12/25/24 98 103 3,4 FHLMC Multifamily Structured Pass Through Certificates K047 3.329% 5/25/25 175 192 3,4 FHLMC Multifamily Structured Pass Through Certificates K048 3.284% 6/25/25 225 247 3,4 FHLMC Multifamily Structured Pass Through Certificates K049 3.010% 7/25/25 125 134 3,4 FHLMC Multifamily Structured Pass Through Certificates K050 3.334% 8/25/25 200 221 3,4 FHLMC Multifamily Structured Pass Through Certificates K052 3.151% 11/25/25 125 136 3,4 FHLMC Multifamily Structured Pass Through Certificates K053 2.995% 12/25/25 75 81 3,4 FHLMC Multifamily Structured Pass Through Certificates K054 2.745% 1/25/26 200 211 3,4 FHLMC Multifamily Structured Pass Through Certificates K056 2.525% 5/25/26 150 155 3,4 FHLMC Multifamily Structured Pass Through Certificates K152 3.080% 1/25/31 100 109 3,4 FHLMC Multifamily Structured Pass Through Certificates K503 1.384% 1/25/19 136 136 3,4 FHLMC Multifamily Structured Pass Through Certificates K503 2.456% 8/25/19 325 332 3,4 FHLMC Multifamily Structured Pass Through Certificates K504 2.566% 9/25/20 100 103 3,4 FHLMC Multifamily Structured Pass Through Certificates K702 3.154% 2/25/18 536 546 3,4 FHLMC Multifamily Structured Pass Through Certificates K706 2.323% 10/25/18 100 102 3,4 FHLMC Multifamily Structured Pass Through Certificates K707 2.220% 12/25/18 150 153 3,4 FHLMC Multifamily Structured Pass Through Certificates K710 1.883% 5/25/19 25 25 3,4 FHLMC Multifamily Structured Pass Through Certificates K711 1.321% 12/25/18 158 158 3,4 FHLMC Multifamily Structured Pass Through Certificates K711 1.730% 7/25/19 425 427 3,4 FHLMC Multifamily Structured Pass Through Certificates K712 1.869% 11/25/19 200 202 3,4 FHLMC Multifamily Structured Pass Through Certificates K713 2.313% 3/25/20 525 539 3,4 FHLMC Multifamily Structured Pass Through Certificates K714 3.034% 10/25/20 400 421 3,4 FHLMC Multifamily Structured Pass Through Certificates K716 3.130% 6/25/21 370 395 3,4 FHLMC Multifamily Structured Pass Through Certificates K716 2.413% 8/25/47 60 61 3,4 FHLMC Multifamily Structured Pass Through Certificates K717 2.991% 9/25/21 225 239 3,4 FHLMC Multifamily Structured Pass Through Certificates K718 2.375% 9/25/21 212 218 3,4 FHLMC Multifamily Structured Pass Through Certificates K718 2.791% 1/25/22 225 237 3,4 FHLMC Multifamily Structured Pass Through Certificates KW01 2.853% 1/25/26 200 212 3,4 FHLMC Multifamily Structures Pass Through Certificates K715 2.856% 1/25/21 125 131 3,4 FHLMC Multifamily Structures Pass Through Certificates K720 2.716% 6/25/22 150 157 4 Fifth Third Auto Trust 2014-1 0.680% 4/16/18 11 11 4 Fifth Third Auto Trust 2014-1 1.140% 10/15/20 50 50 4 Fifth Third Auto Trust 2014-2 0.890% 11/15/18 24 24 4 Fifth Third Auto Trust 2015-1 1.420% 3/16/20 100 100 4 Ford Credit Auto Lease Trust 2015-A 1.130% 6/15/18 100 100 4 Ford Credit Auto Lease Trust 2015-A 1.310% 8/15/18 50 50 4 Ford Credit Auto Lease Trust 2015-B 1.380% 12/15/18 75 75 4 Ford Credit Auto Lease Trust 2015-B 1.540% 2/15/19 75 75 4 Ford Credit Auto Owner Trust 2013-B 0.760% 8/15/18 17 17 4 Ford Credit Auto Owner Trust 2013-C 1.250% 10/15/18 25 25 4 Ford Credit Auto Owner Trust 2014-B 0.900% 10/15/18 46 46 4 Ford Credit Auto Owner Trust 2015-A 1.280% 9/15/19 50 50 4 Ford Credit Auto Owner Trust 2015-A 1.640% 6/15/20 25 25 4 Ford Credit Auto Owner Trust 2015-B 1.160% 11/15/19 75 75 4 Ford Credit Auto Owner Trust 2015-B 1.580% 8/15/20 50 50 4 Ford Credit Auto Owner Trust 2015-C 1.410% 2/15/20 50 50 4 Ford Credit Auto Owner Trust 2015-C 1.740% 2/15/21 50 51 4 Ford Credit Floorplan Master Owner Trust A Series 2014-1 1.200% 2/15/19 100 100 4 Ford Credit Floorplan Master Owner Trust A Series 2014-4 1.400% 8/15/19 225 225 4 Ford Credit Floorplan Master Owner Trust A Series 2016-1 1.760% 2/15/21 225 227 4 GE Capital Credit Card Master Note Trust Series 2012-7 1.760% 9/15/22 148 149 4 GE Commercial Mortgage Corp. Series 2007- C1 Trust 5.543% 12/10/49 243 244 4 GM Financial Automobile Leasing Trust 2015- 2 1.680% 12/20/18 100 101 4 GM Financial Automobile Leasing Trust 2015- 2 1.850% 7/22/19 50 50 4 GM Financial Automobile Leasing Trust 2015- 3 1.690% 3/20/19 50 50 4 GM Financial Automobile Leasing Trust 2015- 3 1.810% 11/20/19 50 50 4 GM Financial Automobile Leasing Trust 2016- 1 1.790% 3/20/20 100 100 4 GM Financial Automobile Leasing Trust 2016- 2 1.620% 9/20/19 100 101 4 GM Financial Automobile Leasing Trust 2016- 3 1.610% 12/20/19 75 75 4 GS Mortgage Securities Trust 2011-GC5 3.707% 8/10/44 80 86 4 GS Mortgage Securities Trust 2012-GC6 3.482% 1/10/45 300 322 4 GS Mortgage Securities Trust 2012-GCJ7 3.377% 5/10/45 175 187 4 GS Mortgage Securities Trust 2012-GCJ9 2.773% 11/10/45 125 130 4 GS Mortgage Securities Trust 2013-GC10 2.943% 2/10/46 92 96 4 GS Mortgage Securities Trust 2013-GC10 3.279% 2/10/46 35 37 4 GS Mortgage Securities Trust 2013-GC13 4.168% 7/10/46 20 22 4 GS Mortgage Securities Trust 2013-GCJ12 3.135% 6/10/46 90 95 4 GS Mortgage Securities Trust 2013-GCJ12 3.375% 6/10/46 39 41 4 GS Mortgage Securities Trust 2013-GCJ14 2.995% 8/10/46 45 46 4 GS Mortgage Securities Trust 2013-GCJ14 3.817% 8/10/46 30 32 4 GS Mortgage Securities Trust 2013-GCJ14 4.243% 8/10/46 150 169 4 GS Mortgage Securities Trust 2014-GC22 3.467% 6/10/47 50 54 4 GS Mortgage Securities Trust 2014-GC22 3.862% 6/10/47 50 55 4 GS Mortgage Securities Trust 2014-GC24 3.931% 9/10/47 125 138 4 GS Mortgage Securities Trust 2014-GC24 4.641% 9/10/47 25 28 4 GS Mortgage Securities Trust 2014-GC26 2.902% 11/10/47 50 52 4 GS Mortgage Securities Trust 2014-GC26 3.365% 11/10/47 75 80 4 GS Mortgage Securities Trust 2014-GC26 3.629% 11/10/47 225 245 4 GS Mortgage Securities Trust 2014-GC26 3.964% 11/10/47 50 53 4 GS Mortgage Securities Trust 2014-GC26 4.215% 11/10/47 50 54 4 GS Mortgage Securities Trust 2015-GC28 3.396% 2/10/48 150 160 4 GS Mortgage Securities Trust 2015-GC30 2.726% 5/10/50 100 103 4 GS Mortgage Securities Trust 2015-GC30 3.382% 5/10/50 150 160 4 GS Mortgage Securities Trust 2015-GC32 3.513% 7/10/48 125 134 4 GS Mortgage Securities Trust 2015-GC32 3.764% 7/10/48 50 55 4 GS Mortgage Securities Trust 2015-GC34 3.278% 10/10/48 125 133 4 GS Mortgage Securities Trust 2015-GC34 3.506% 10/10/48 100 107 4 GS Mortgage Securities Trust 2016-GS2 3.050% 5/10/49 75 79 4 GS Mortgage Securities Trust 2016-GS3 2.850% 10/10/49 200 206 4 Honda Auto Receivables 2013-4 Owner Trust 0.690% 9/18/17 4 4 4 Honda Auto Receivables 2013-4 Owner Trust 1.040% 2/18/20 50 50 4 Honda Auto Receivables 2014-1 Owner Trust 0.670% 11/21/17 18 18 4 Honda Auto Receivables 2014-1 Owner Trust 1.040% 2/21/20 36 36 4 Honda Auto Receivables 2014-2 Owner Trust 0.770% 3/19/18 21 21 4 Honda Auto Receivables 2014-3 Owner Trust 0.880% 6/15/18 56 56 4 Honda Auto Receivables 2014-3 Owner Trust 1.310% 10/15/20 50 50 4 Honda Auto Receivables 2015-1 Owner Trust 1.050% 10/15/18 95 95 4 Honda Auto Receivables 2015-1 Owner Trust 1.320% 11/16/20 75 75 4 Honda Auto Receivables 2015-2 Owner Trust 1.040% 2/21/19 75 75 4 Honda Auto Receivables 2015-2 Owner Trust 1.470% 8/23/21 50 50 4 Honda Auto Receivables 2015-3 Owner Trust 1.270% 4/18/19 100 100 4 Honda Auto Receivables 2015-3 Owner Trust 1.560% 10/18/21 50 50 4 Honda Auto Receivables 2015-4 Owner Trust 1.230% 9/23/19 125 125 4 Huntington Auto Trust 2015-1 1.240% 9/16/19 125 125 4 Hyundai Auto Receivables Trust 2012-C 0.730% 6/15/18 5 5 4 Hyundai Auto Receivables Trust 2013-A 0.750% 9/17/18 41 41 4 Hyundai Auto Receivables Trust 2013-B 1.010% 2/15/19 30 30 4 Hyundai Auto Receivables Trust 2013-C 1.550% 3/15/19 60 60 4 Hyundai Auto Receivables Trust 2014-A 0.790% 7/16/18 16 16 4 Hyundai Auto Receivables Trust 2014-B 0.900% 12/17/18 47 47 4 Hyundai Auto Receivables Trust 2015-A 1.370% 7/15/20 50 50 4 Hyundai Auto Receivables Trust 2015-C 1.460% 2/18/20 50 50 4 Hyundai Auto Receivables Trust 2015-C 1.780% 11/15/21 50 50 4 Hyundai Auto Receivables Trust 2016-B 1.290% 4/15/21 75 75 4 Hyundai Auto Receivables Trust 2016-B 1.450% 11/15/22 75 75 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 6.116% 4/17/45 6 6 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.794% 2/12/51 464 475 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 6.088% 2/12/51 75 78 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP11 5.940% 6/15/49 282 286 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 3.507% 5/15/45 225 242 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829% 10/15/45 150 156 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX 3.483% 6/15/45 176 188 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C10 3.143% 12/15/47 52 55 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C10 3.372% 12/15/47 39 41 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.166% 12/15/46 100 112 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 2.960% 4/15/46 208 217 4 JP Morgan Chase Commercial Mortgage Securities Trust 2014-C20 2.872% 7/15/47 50 52 4 JP Morgan Chase Commercial Mortgage Securities Trust 2016-JP3 2.870% 8/15/49 250 257 4 JPMBB Commercial Mortgage Securities Trust 2013-C12 3.664% 7/15/45 39 42 4 JPMBB Commercial Mortgage Securities Trust 2013-C12 4.160% 7/15/45 26 28 4 JPMBB Commercial Mortgage Securities Trust 2013-C14 3.761% 8/15/46 40 43 4 JPMBB Commercial Mortgage Securities Trust 2013-C14 4.133% 8/15/46 100 112 4 JPMBB Commercial Mortgage Securities Trust 2013-C14 4.409% 8/15/46 30 34 4 JPMBB Commercial Mortgage Securities Trust 2013-C15 2.977% 11/15/45 68 70 4 JPMBB Commercial Mortgage Securities Trust 2013-C15 3.659% 11/15/45 10 11 4 JPMBB Commercial Mortgage Securities Trust 2013-C15 4.131% 11/15/45 65 73 4 JPMBB Commercial Mortgage Securities Trust 2013-C15 4.420% 11/15/45 35 39 4 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.079% 2/15/47 127 142 4 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.439% 2/15/47 25 28 4 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.974% 2/15/47 30 34 4 JPMBB Commercial Mortgage Securities Trust 2014-C19 3.046% 4/15/47 50 52 4 JPMBB Commercial Mortgage Securities Trust 2014-C19 3.669% 4/15/47 50 53 4 JPMBB Commercial Mortgage Securities Trust 2014-C19 3.997% 4/15/47 95 106 4 JPMBB Commercial Mortgage Securities Trust 2014-C19 4.243% 4/15/47 50 55 4 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.428% 8/15/47 30 32 4 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.775% 8/15/47 25 27 4 JPMBB Commercial Mortgage Securities Trust 2014-C22 3.801% 9/15/47 175 191 4 JPMBB Commercial Mortgage Securities Trust 2014-C22 4.110% 9/15/47 50 54 4 JPMBB Commercial Mortgage Securities Trust 2014-C23 3.934% 9/15/47 85 94 4 JPMBB Commercial Mortgage Securities Trust 2014-C23 4.202% 9/15/47 50 55 4 JPMBB Commercial Mortgage Securities Trust 2014-C24 2.940% 11/15/47 50 52 4 JPMBB Commercial Mortgage Securities Trust 2014-C24 3.639% 11/15/47 50 54 4 JPMBB Commercial Mortgage Securities Trust 2014-C24 3.914% 11/15/47 75 81 4 JPMBB Commercial Mortgage Securities Trust 2014-C25 3.672% 11/15/47 200 218 4 JPMBB Commercial Mortgage Securities Trust 2014-C25 4.065% 11/15/47 50 55 4 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.019% 1/15/48 125 130 4 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.494% 1/15/48 175 188 4 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.800% 1/15/48 50 53 4 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.951% 1/15/48 50 53 4 JPMBB Commercial Mortgage Securities Trust 2015-C27 2.734% 2/15/48 100 103 4 JPMBB Commercial Mortgage Securities Trust 2015-C27 3.017% 2/15/48 110 115 4 JPMBB Commercial Mortgage Securities Trust 2015-C27 3.179% 2/15/48 59 62 4 JPMBB Commercial Mortgage Securities Trust 2015-C28 2.773% 10/15/48 125 129 4 JPMBB Commercial Mortgage Securities Trust 2015-C28 3.227% 10/15/48 125 132 4 JPMBB Commercial Mortgage Securities Trust 2015-C28 3.532% 10/15/48 50 52 4 JPMBB Commercial Mortgage Securities Trust 2015-C29 2.921% 5/15/48 100 104 4 JPMBB Commercial Mortgage Securities Trust 2015-C29 3.304% 5/15/48 57 61 4 JPMBB Commercial Mortgage Securities Trust 2015-C29 3.611% 5/15/48 100 108 4 JPMBB Commercial Mortgage Securities Trust 2015-C30 3.559% 7/15/48 125 135 4 JPMBB Commercial Mortgage Securities Trust 2015-C30 3.822% 7/15/48 100 110 4 JPMBB Commercial Mortgage Securities Trust 2015-C30 4.226% 7/15/48 50 55 4 JPMBB Commercial Mortgage Securities Trust 2015-C31 3.540% 8/15/48 53 57 4 JPMBB Commercial Mortgage Securities Trust 2015-C31 3.801% 8/15/48 57 63 4 JPMBB Commercial Mortgage Securities Trust 2015-C32 3.358% 11/15/48 125 134 4 JPMBB Commercial Mortgage Securities Trust 2015-C32 3.598% 11/15/48 125 135 4 JPMBB Commercial Mortgage Securities Trust 2015-C33 3.770% 12/15/48 82 90 4 JPMBB Commercial Mortgage Securities Trust 2016-C1 3.316% 3/15/49 75 80 4 JPMCC Commercial Mortgage Securities Trust 2015-JP1 3.914% 1/15/49 75 83 4 JPMDB Commercial Mortgage Securities Trust 2016-C2 3.144% 6/15/49 75 79 4 JPMDB Commercial Mortgage Securities Trust 2016-C2 3.484% 6/15/49 50 53 4 LB-UBS Commercial Mortgage Trust 2006-C7 5.378% 11/15/38 50 50 4 LB-UBS Commercial Mortgage Trust 2007-C1 5.424% 2/15/40 252 253 4 LB-UBS Commercial Mortgage Trust 2007-C2 5.430% 2/15/40 160 161 4 LB-UBS Commercial Mortgage Trust 2007-C7 5.866% 9/15/45 505 522 4 LB-UBS Commercial Mortgage Trust 2008-C1 6.287% 4/15/41 157 164 4 Mercedes-Benz Auto Lease Trust 2015-A 1.210% 10/15/20 175 175 4 Mercedes-Benz Auto Lease Trust 2015-B 1.340% 7/16/18 50 50 4 Mercedes-Benz Auto Lease Trust 2015-B 1.530% 5/17/21 50 50 4 Mercedes-Benz Auto Receivables Trust 2013- 1 1.130% 11/15/19 21 21 4 Mercedes-Benz Auto Receivables Trust 2014- 1 0.870% 10/15/18 27 27 4 Mercedes-Benz Auto Receivables Trust 2015- 1 1.340% 12/16/19 50 50 4 Mercedes-Benz Auto Receivables Trust 2015- 1 1.750% 12/15/21 25 25 4 Merrill Lynch Mortgage Trust 2007-C1 6.008% 6/12/50 724 740 4 Merrill Lynch Mortgage Trust 2008-C1 5.690% 2/12/51 345 355 4 ML-CFC Commercial Mortgage Trust 2006-4 5.204% 12/12/49 15 15 4 ML-CFC Commercial Mortgage Trust 2007-5 5.378% 8/12/48 280 281 4 ML-CFC Commercial Mortgage Trust 2007-7 5.810% 6/12/50 129 132 4 ML-CFC Commercial Mortgage Trust 2007-9 5.700% 9/12/49 109 112 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.176% 8/15/45 100 106 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.360% 8/15/46 40 45 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.560% 8/15/46 20 22 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 3.001% 10/15/46 50 51 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 4.259% 10/15/46 100 113 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 2.918% 2/15/46 68 71 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 3.214% 2/15/46 14 15 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C8 3.134% 12/15/48 100 105 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C8 3.376% 12/15/48 50 53 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.102% 5/15/46 50 53 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.456% 5/15/46 50 53 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 1.250% 2/15/47 57 56 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 2.916% 2/15/47 100 103 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 3.669% 2/15/47 110 117 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.064% 2/15/47 100 112 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.802% 2/15/47 100 110 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 3.477% 6/15/47 25 27 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 3.892% 6/15/47 100 111 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.482% 6/15/47 50 56 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 3.194% 10/15/47 100 104 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 4.593% 10/15/47 50 55 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.101% 12/15/47 125 130 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.326% 12/15/47 50 53 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.526% 12/15/47 75 81 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.069% 2/15/48 50 52 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.249% 2/15/48 200 212 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.040% 4/15/48 100 104 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.306% 4/15/48 75 80 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.883% 4/15/48 50 51 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 2.982% 7/15/50 75 78 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 3.398% 7/15/50 50 53 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 3.719% 7/15/50 125 137 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.383% 10/15/48 125 134 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.635% 10/15/48 75 82 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C26 3.323% 10/15/48 75 80 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C26 3.531% 10/15/48 75 81 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C27 3.557% 12/15/47 50 54 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C27 3.753% 12/15/47 75 82 4 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C28 3.288% 1/15/49 100 106 4 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C28 3.544% 1/15/49 225 244 4 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C30 2.860% 9/15/49 200 205 4 Morgan Stanley Capital I Trust 2006-HQ9 5.793% 7/12/44 8 8 4 Morgan Stanley Capital I Trust 2006-IQ12 5.370% 12/15/43 50 50 4 Morgan Stanley Capital I Trust 2007-IQ14 5.692% 4/15/49 420 423 4 Morgan Stanley Capital I Trust 2007-IQ15 6.103% 6/11/49 189 193 4 Morgan Stanley Capital I Trust 2007-IQ16 5.809% 12/12/49 478 491 4 Morgan Stanley Capital I Trust 2007-IQ16 6.255% 12/12/49 125 129 4 Morgan Stanley Capital I Trust 2007-TOP25 5.544% 11/12/49 100 101 4 Morgan Stanley Capital I Trust 2007-TOP27 5.818% 6/11/42 150 154 4 Morgan Stanley Capital I Trust 2007-TOP27 5.818% 6/11/42 286 293 4 Morgan Stanley Capital I Trust 2008-TOP29 6.477% 1/11/43 384 399 4 Morgan Stanley Capital I Trust 2012-C4 3.244% 3/15/45 350 372 4 Morgan Stanley Capital I Trust 2012-C4 3.773% 3/15/45 75 80 4 Morgan Stanley Capital I Trust 2015-UBS8 3.809% 12/15/48 75 83 4 Morgan Stanley Capital I Trust 2016-UB11 2.782% 8/15/49 200 204 7 National Australia Bank Ltd. 2.250% 3/16/21 300 306 4 Nissan Auto Lease Trust 2014-B 1.120% 9/15/17 41 41 4 Nissan Auto Lease Trust 2015-B 1.540% 4/16/18 100 100 4 Nissan Auto Lease Trust 2015-B 1.700% 4/15/21 50 50 4 Nissan Auto Lease Trust 2016-B 1.610% 1/18/22 100 100 4 Nissan Auto Receivables 2013-A Owner Trust 0.750% 7/15/19 119 119 4 Nissan Auto Receivables 2013-B Owner Trust 0.840% 11/15/17 2 2 4 Nissan Auto Receivables 2013-B Owner Trust 1.310% 10/15/19 40 40 4 Nissan Auto Receivables 2013-C Owner Trust 0.670% 8/15/18 12 12 4 Nissan Auto Receivables 2013-C Owner Trust 1.300% 6/15/20 25 25 4 Nissan Auto Receivables 2014-A Owner Trust 0.720% 8/15/18 17 17 4 Nissan Auto Receivables 2014-A Owner Trust 1.340% 8/17/20 75 75 4 Nissan Auto Receivables 2014-B Owner Trust 1.110% 5/15/19 41 41 4 Nissan Auto Receivables 2015-A Owner Trust 1.050% 10/15/19 100 100 4 Nissan Auto Receivables 2015-B Owner Trust 1.340% 3/16/20 75 75 4 Nissan Auto Receivables 2015-B Owner Trust 1.790% 1/17/22 50 51 4 Nissan Auto Receivables 2015-C Owner Trust 1.370% 5/15/20 50 50 4 Nissan Auto Receivables 2015-C Owner Trust 1.670% 2/15/22 75 76 4 Nissan Auto Receivables 2016-C Owner Trust 1.180% 1/15/21 100 100 4 Nissan Auto Receivables 2016-C Owner Trust 1.380% 1/17/23 75 75 4 Nissan Master Owner Trust Receivables Series 2016-A 1.540% 6/15/21 100 100 Royal Bank of Canada 2.200% 9/23/19 225 230 4 Royal Bank of Canada 2.000% 10/1/19 400 405 Royal Bank of Canada 2.100% 10/14/20 800 814 4 Royal Bank of Canada 1.875% 2/5/21 400 404 Royal Bank of Canada 2.300% 3/22/21 175 180 4 Synchrony Credit Card Master Note Trust 2014-1 1.610% 11/15/20 100 100 4 Synchrony Credit Card Master Note Trust 2016-2 2.210% 5/15/24 98 100 4 Synchrony Credit Card Master Note Trust 2016-3 1.580% 9/15/22 150 150 4 TIAA Seasoned Commercial Mortgage Trust 2007-C4 5.482% 8/15/39 18 18 7 Toronto-Dominion Bank 2.250% 3/15/21 550 561 4 Toyota Auto Receivables 2013-A Owner Trust 0.690% 11/15/18 11 11 4 Toyota Auto Receivables 2014-A Owner Trust 1.180% 6/17/19 25 25 4 Toyota Auto Receivables 2014-B Owner Trust 0.760% 3/15/18 21 21 4 Toyota Auto Receivables 2014-B Owner Trust 1.310% 9/16/19 25 25 4 Toyota Auto Receivables 2015-B Owner Trust 1.270% 5/15/19 175 175 4 Toyota Auto Receivables 2015-B Owner Trust 1.740% 9/15/20 125 126 4 Toyota Auto Receivables 2015-C Owner Trust 1.340% 6/17/19 100 100 4 Toyota Auto Receivables 2015-C Owner Trust 1.690% 12/15/20 75 76 4 Toyota Auto Receivables 2016-B Owner Trust 1.300% 4/15/20 50 50 4 Toyota Auto Receivables 2016-B Owner Trust 1.520% 8/16/21 75 75 4 Toyota Auto Receivables 2016-C Owner Trust 1.140% 8/17/20 75 75 4 Toyota Auto Receivables 2016-C Owner Trust 1.320% 11/15/21 50 50 4 UBS-Barclays Commercial Mortgage Trust 2013-C5 3.185% 3/10/46 104 110 4 UBS-Barclays Commercial Mortgage Trust 2013-C6 3.244% 4/10/46 165 175 4 UBS-Barclays Commercial Mortgage Trust 2013-C6 3.469% 4/10/46 25 26 4 USAA Auto Owner Trust 2014-1 0.940% 5/15/19 25 25 4 Volkswagen Auto Loan Enhanced Trust 2014- 1 0.910% 10/22/18 42 42 4 Volkswagen Auto Loan Enhanced Trust 2014- 1 1.450% 9/21/20 50 50 4 Volkswagen Auto Loan Enhanced Trust 2014- 2 0.950% 4/22/19 127 127 4 Volkswagen Auto Loan Enhanced Trust 2014- 2 1.390% 5/20/21 75 75 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C26 6.285% 6/15/45 34 34 4 Wachovia Bank Commercial Mortgage Trust Series 2007-C30 5.342% 12/15/43 150 151 4 Wachovia Bank Commercial Mortgage Trust Series 2007-C33 6.158% 2/15/51 113 114 4 Wells Fargo Commercial Mortgage Trust 2012-LC5 2.918% 10/15/45 70 73 4 Wells Fargo Commercial Mortgage Trust 2014-LC16 2.819% 8/15/50 50 52 4 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.817% 8/15/50 75 82 4 Wells Fargo Commercial Mortgage Trust 2014-LC18 2.954% 12/15/47 100 104 4 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.271% 12/15/47 75 79 4 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.405% 12/15/47 125 134 4 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.808% 12/15/47 75 81 4 Wells Fargo Commercial Mortgage Trust 2015-C26 2.991% 2/15/48 125 131 4 Wells Fargo Commercial Mortgage Trust 2015-C26 3.166% 2/15/48 75 79 4 Wells Fargo Commercial Mortgage Trust 2015-C26 3.580% 2/15/48 50 53 4 Wells Fargo Commercial Mortgage Trust 2015-C27 3.190% 2/15/48 275 290 4 Wells Fargo Commercial Mortgage Trust 2015-C28 3.540% 5/15/48 175 189 4 Wells Fargo Commercial Mortgage Trust 2015-C28 3.872% 5/15/48 31 34 4 Wells Fargo Commercial Mortgage Trust 2015-C29 3.400% 6/15/48 125 133 4 Wells Fargo Commercial Mortgage Trust 2015-C29 3.637% 6/15/48 175 190 4 Wells Fargo Commercial Mortgage Trust 2015-LC20 2.978% 4/15/50 29 30 4 Wells Fargo Commercial Mortgage Trust 2015-LC20 3.184% 4/15/50 225 238 4 Wells Fargo Commercial Mortgage Trust 2015-LC20 3.719% 4/15/50 50 52 4 Wells Fargo Commercial Mortgage Trust 2015-LC22 3.571% 9/15/58 50 54 4 Wells Fargo Commercial Mortgage Trust 2015-LC22 3.839% 9/15/58 75 83 4 Wells Fargo Commercial Mortgage Trust 2015-LC22 4.207% 9/15/58 75 83 4 Wells Fargo Commercial Mortgage Trust 2015-NXS1 2.632% 5/15/48 50 51 4 Wells Fargo Commercial Mortgage Trust 2015-NXS1 2.934% 5/15/48 50 52 4 Wells Fargo Commercial Mortgage Trust 2015-NXS1 3.148% 5/15/48 50 53 4 Wells Fargo Commercial Mortgage Trust 2015-P2 3.656% 12/15/48 100 108 4 Wells Fargo Commercial Mortgage Trust 2015-P2 3.809% 12/15/48 50 55 4 Wells Fargo Commercial Mortgage Trust 2015-SG1 3.789% 12/15/47 100 110 4 Wells Fargo Commercial Mortgage Trust 2016-BNK1 2.652% 8/15/49 150 153 4 Wells Fargo Commercial Mortgage Trust 2016-C32 3.324% 1/15/59 58 62 4 Wells Fargo Commercial Mortgage Trust 2016-C32 3.560% 1/15/59 125 135 4 Wells Fargo Commercial Mortgage Trust 2016-C33 3.426% 3/15/59 50 54 4 Wells Fargo Commercial Mortgage Trust 2016-C34 3.096% 6/15/49 75 78 4 Wells Fargo Commercial Mortgage Trust 2016-LC24 2.825% 10/15/49 100 103 4 Wells Fargo Commercial Mortgage Trust 2016-LC24 2.942% 10/15/49 162 168 4 WFRBS Commercial Mortgage Trust 2012-C6 3.440% 4/15/45 175 187 4 WFRBS Commercial Mortgage Trust 2012-C7 3.431% 6/15/45 125 134 4 WFRBS Commercial Mortgage Trust 2012-C7 4.090% 6/15/45 100 109 4 WFRBS Commercial Mortgage Trust 2012-C8 3.001% 8/15/45 75 79 4 WFRBS Commercial Mortgage Trust 2012-C9 2.870% 11/15/45 140 146 4 WFRBS Commercial Mortgage Trust 2013- C11 3.071% 3/15/45 94 99 4 WFRBS Commercial Mortgage Trust 2013- C12 3.198% 3/15/48 39 41 4 WFRBS Commercial Mortgage Trust 2013- C12 3.560% 3/15/48 18 19 4 WFRBS Commercial Mortgage Trust 2013- C13 3.001% 5/15/45 76 80 4 WFRBS Commercial Mortgage Trust 2013- C13 3.345% 5/15/45 15 16 4 WFRBS Commercial Mortgage Trust 2013- C14 3.337% 6/15/46 150 160 4 WFRBS Commercial Mortgage Trust 2013- C14 3.488% 6/15/46 75 79 4 WFRBS Commercial Mortgage Trust 2013- C15 3.720% 8/15/46 20 22 4 WFRBS Commercial Mortgage Trust 2013- C15 4.153% 8/15/46 100 112 4 WFRBS Commercial Mortgage Trust 2013- C15 4.358% 8/15/46 20 22 4 WFRBS Commercial Mortgage Trust 2013- C16 3.223% 9/15/46 50 51 4 WFRBS Commercial Mortgage Trust 2013- C16 3.963% 9/15/46 30 33 4 WFRBS Commercial Mortgage Trust 2013- C16 4.415% 9/15/46 30 34 4 WFRBS Commercial Mortgage Trust 2013- C16 4.668% 9/15/46 50 57 4 WFRBS Commercial Mortgage Trust 2013- C17 2.921% 12/15/46 25 26 4 WFRBS Commercial Mortgage Trust 2013- C17 3.558% 12/15/46 25 27 4 WFRBS Commercial Mortgage Trust 2013- C17 4.023% 12/15/46 25 28 4 WFRBS Commercial Mortgage Trust 2013- C17 4.255% 12/15/46 25 28 4 WFRBS Commercial Mortgage Trust 2013- C17 4.788% 12/15/46 25 28 4 WFRBS Commercial Mortgage Trust 2014- C19 1.233% 3/15/47 14 14 4 WFRBS Commercial Mortgage Trust 2014- C19 3.618% 3/15/47 25 27 4 WFRBS Commercial Mortgage Trust 2014- C19 3.660% 3/15/47 25 27 4 WFRBS Commercial Mortgage Trust 2014- C19 4.101% 3/15/47 50 56 4 WFRBS Commercial Mortgage Trust 2014- C19 4.723% 3/15/47 25 28 4 WFRBS Commercial Mortgage Trust 2014- C20 3.036% 5/15/47 25 26 4 WFRBS Commercial Mortgage Trust 2014- C20 3.638% 5/15/47 25 27 4 WFRBS Commercial Mortgage Trust 2014- C20 3.995% 5/15/47 25 28 4 WFRBS Commercial Mortgage Trust 2014- C20 4.176% 5/15/47 25 27 4 WFRBS Commercial Mortgage Trust 2014- C21 3.678% 8/15/47 75 82 4 WFRBS Commercial Mortgage Trust 2014- C22 3.752% 9/15/57 150 165 4 WFRBS Commercial Mortgage Trust 2014- C22 4.371% 9/15/57 25 27 4 WFRBS Commercial Mortgage Trust 2014- C23 3.636% 10/15/57 76 82 4 WFRBS Commercial Mortgage Trust 2014- C23 3.917% 10/15/57 50 55 4 WFRBS Commercial Mortgage Trust 2014- C24 3.428% 11/15/47 65 69 4 WFRBS Commercial Mortgage Trust 2014- C24 3.607% 11/15/47 65 70 4 WFRBS Commercial Mortgage Trust 2014- LC14 1.193% 3/15/47 25 25 4 WFRBS Commercial Mortgage Trust 2014- LC14 2.862% 3/15/47 25 26 4 WFRBS Commercial Mortgage Trust 2014- LC14 3.522% 3/15/47 60 64 4 WFRBS Commercial Mortgage Trust 2014- LC14 4.045% 3/15/47 140 156 4 WFRBS Commercial Mortgage Trust 2014- LC14 4.351% 3/15/47 60 67 4 World Omni Auto Receivables Trust 2013-B 0.830% 8/15/18 10 10 4 World Omni Auto Receivables Trust 2013-B 1.320% 1/15/20 25 25 4 World Omni Auto Receivables Trust 2014-A 0.940% 4/15/19 24 24 4 World Omni Auto Receivables Trust 2014-A 1.530% 6/15/20 50 50 4 World Omni Auto Receivables Trust 2014-B 1.140% 1/15/20 63 63 4 World Omni Auto Receivables Trust 2015-B 1.490% 12/15/20 50 50 4 World Omni Auto Receivables Trust 2015-B 1.840% 1/17/22 50 51 4 World Omni Automobile Lease Securitization Trust 2014-A 1.160% 9/15/17 47 47 4 World Omni Automobile Lease Securitization Trust 2014-A 1.370% 1/15/20 25 25 4 World Omni Automobile Lease Securitization Trust 2015-A 1.540% 10/15/18 100 100 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $86,479) Corporate Bonds (28.5%) Finance (8.8%) Banking (6.2%) American Express Co. 7.000% 3/19/18 650 701 American Express Co. 3.625% 12/5/24 150 157 American Express Co. 4.050% 12/3/42 67 71 American Express Credit Corp. 2.250% 8/15/19 1,000 1,020 American Express Credit Corp. 2.375% 5/26/20 300 306 American Express Credit Corp. 2.600% 9/14/20 300 307 American Express Credit Corp. 2.250% 5/5/21 300 305 Australia & New Zealand Banking Group Ltd. 1.250% 1/10/17 240 240 Australia & New Zealand Banking Group Ltd. 2.000% 11/16/18 300 303 Australia & New Zealand Banking Group Ltd. 1.600% 7/15/19 425 424 Australia & New Zealand Banking Group Ltd. 2.700% 11/16/20 300 310 Australia & New Zealand Banking Group Ltd. 2.300% 6/1/21 325 330 Australia & New Zealand Banking Group Ltd. 3.700% 11/16/25 250 274 Banco Bilbao Vizcaya Argentaria SA 3.000% 10/20/20 250 258 Bank of America Corp. 5.420% 3/15/17 125 127 Bank of America Corp. 6.000% 9/1/17 1 1 Bank of America Corp. 5.750% 12/1/17 285 298 Bank of America Corp. 2.000% 1/11/18 475 477 Bank of America Corp. 6.875% 4/25/18 1,875 2,022 Bank of America Corp. 5.650% 5/1/18 900 955 Bank of America Corp. 6.500% 7/15/18 75 81 Bank of America Corp. 2.600% 1/15/19 1,100 1,120 Bank of America Corp. 2.650% 4/1/19 400 408 Bank of America Corp. 7.625% 6/1/19 300 344 Bank of America Corp. 2.250% 4/21/20 500 503 Bank of America Corp. 5.625% 7/1/20 350 393 Bank of America Corp. 2.625% 10/19/20 625 638 Bank of America Corp. 2.625% 4/19/21 950 963 Bank of America Corp. 5.700% 1/24/22 125 145 Bank of America Corp. 3.300% 1/11/23 650 674 Bank of America Corp. 4.100% 7/24/23 300 325 Bank of America Corp. 4.125% 1/22/24 325 353 Bank of America Corp. 4.000% 4/1/24 725 781 Bank of America Corp. 4.200% 8/26/24 475 502 Bank of America Corp. 4.000% 1/22/25 455 471 Bank of America Corp. 3.950% 4/21/25 500 518 Bank of America Corp. 3.875% 8/1/25 800 855 Bank of America Corp. 4.450% 3/3/26 200 215 Bank of America Corp. 3.500% 4/19/26 125 130 Bank of America Corp. 4.250% 10/22/26 350 370 Bank of America Corp. 6.110% 1/29/37 435 531 Bank of America Corp. 7.750% 5/14/38 240 348 Bank of America Corp. 5.875% 2/7/42 225 294 Bank of America Corp. 5.000% 1/21/44 600 705 Bank of America Corp. 4.875% 4/1/44 300 349 Bank of America Corp. 4.750% 4/21/45 100 107 Bank of America NA 1.750% 6/5/18 300 302 Bank of America NA 2.050% 12/7/18 250 253 Bank of America NA 6.000% 10/15/36 250 322 Bank of Montreal 1.400% 4/10/18 250 250 Bank of Montreal 1.800% 7/31/18 250 252 Bank of Montreal 1.350% 8/28/18 100 100 Bank of Montreal 2.375% 1/25/19 150 153 Bank of Montreal 1.500% 7/18/19 400 400 Bank of Montreal 1.900% 8/27/21 325 324 Bank of Montreal 2.550% 11/6/22 150 154 Bank of New York Mellon Corp. 1.300% 1/25/18 125 125 Bank of New York Mellon Corp. 2.100% 1/15/19 250 254 Bank of New York Mellon Corp. 2.200% 5/15/19 275 280 Bank of New York Mellon Corp. 5.450% 5/15/19 200 220 Bank of New York Mellon Corp. 2.300% 9/11/19 500 512 Bank of New York Mellon Corp. 2.600% 8/17/20 175 181 Bank of New York Mellon Corp. 2.450% 11/27/20 150 154 Bank of New York Mellon Corp. 2.050% 5/3/21 250 251 Bank of New York Mellon Corp. 3.550% 9/23/21 300 322 Bank of New York Mellon Corp. 2.200% 8/16/23 225 224 Bank of New York Mellon Corp. 3.250% 9/11/24 150 159 Bank of New York Mellon Corp. 3.000% 2/24/25 250 261 Bank of New York Mellon Corp. 2.800% 5/4/26 200 205 Bank of New York Mellon Corp. 2.450% 8/17/26 125 124 Bank of Nova Scotia 1.375% 12/18/17 100 100 Bank of Nova Scotia 1.700% 6/11/18 200 201 Bank of Nova Scotia 2.050% 10/30/18 450 459 Bank of Nova Scotia 1.950% 1/15/19 175 177 Bank of Nova Scotia 2.350% 10/21/20 1,000 1,022 Bank of Nova Scotia 2.450% 3/22/21 200 205 Bank of Nova Scotia 2.800% 7/21/21 450 469 Bank of Nova Scotia 4.500% 12/16/25 600 641 Barclays plc 2.000% 3/16/18 250 250 Barclays plc 2.750% 11/8/19 100 101 Barclays plc 2.875% 6/8/20 250 252 Barclays plc 3.250% 1/12/21 300 305 Barclays plc 3.200% 8/10/21 200 201 Barclays plc 4.375% 9/11/24 200 203 Barclays plc 3.650% 3/16/25 350 346 Barclays plc 4.375% 1/12/26 300 311 Barclays plc 5.200% 5/12/26 225 232 Barclays plc 5.250% 8/17/45 250 282 BB&T Corp. 2.150% 3/22/17 175 176 BB&T Corp. 1.450% 1/12/18 250 251 BB&T Corp. 6.850% 4/30/19 400 453 BB&T Corp. 5.250% 11/1/19 100 110 BB&T Corp. 2.450% 1/15/20 130 133 BB&T Corp. 2.050% 5/10/21 225 227 Bear Stearns Cos. LLC 5.550% 1/22/17 150 152 Bear Stearns Cos. LLC 6.400% 10/2/17 400 419 Bear Stearns Cos. LLC 7.250% 2/1/18 525 564 BNP Paribas SA 2.700% 8/20/18 275 280 BNP Paribas SA 2.400% 12/12/18 225 229 BNP Paribas SA 2.450% 3/17/19 75 76 BNP Paribas SA 2.375% 5/21/20 375 381 BNP Paribas SA 5.000% 1/15/21 475 532 BPCE SA 2.500% 12/10/18 175 178 BPCE SA 2.500% 7/15/19 250 255 BPCE SA 2.250% 1/27/20 125 127 BPCE SA 2.650% 2/3/21 275 284 BPCE SA 4.000% 4/15/24 325 357 Branch Banking & Trust Co. 1.350% 10/1/17 100 100 Branch Banking & Trust Co. 1.450% 5/10/19 175 175 Branch Banking & Trust Co. 3.625% 9/16/25 500 534 Canadian Imperial Bank of Commerce 1.600% 9/6/19 175 175 Capital One Bank USA NA 1.150% 11/21/16 300 300 Capital One Bank USA NA 2.150% 11/21/18 100 101 Capital One Bank USA NA 2.300% 6/5/19 400 404 Capital One Bank USA NA 8.800% 7/15/19 350 410 Capital One Bank USA NA 3.375% 2/15/23 235 241 Capital One Financial Corp. 2.450% 4/24/19 200 204 Capital One Financial Corp. 4.750% 7/15/21 50 55 Capital One Financial Corp. 3.500% 6/15/23 27 28 Capital One Financial Corp. 3.750% 4/24/24 175 186 Capital One Financial Corp. 4.200% 10/29/25 175 183 Capital One Financial Corp. 3.750% 7/28/26 500 502 Capital One NA 1.650% 2/5/18 400 400 Capital One NA 2.400% 9/5/19 100 101 Capital One NA 1.850% 9/13/19 225 225 Capital One NA 2.250% 9/13/21 175 175 4,7 Citicorp Lease Pass-Through Trust 1999-1 8.040% 12/15/19 500 584 Citigroup Inc. 6.125% 11/21/17 330 347 Citigroup Inc. 1.800% 2/5/18 225 226 Citigroup Inc. 6.125% 5/15/18 314 336 Citigroup Inc. 2.150% 7/30/18 400 403 Citigroup Inc. 2.500% 9/26/18 675 685 Citigroup Inc. 2.050% 12/7/18 500 504 Citigroup Inc. 2.550% 4/8/19 800 816 Citigroup Inc. 2.050% 6/7/19 175 176 Citigroup Inc. 2.400% 2/18/20 325 329 Citigroup Inc. 5.375% 8/9/20 50 56 Citigroup Inc. 2.700% 3/30/21 675 690 Citigroup Inc. 2.350% 8/2/21 350 351 Citigroup Inc. 4.500% 1/14/22 400 441 Citigroup Inc. 3.375% 3/1/23 150 156 Citigroup Inc. 3.500% 5/15/23 550 566 Citigroup Inc. 3.875% 10/25/23 350 375 Citigroup Inc. 4.000% 8/5/24 200 210 Citigroup Inc. 3.875% 3/26/25 350 361 Citigroup Inc. 3.300% 4/27/25 250 257 Citigroup Inc. 4.400% 6/10/25 1,400 1,482 Citigroup Inc. 5.500% 9/13/25 75 85 Citigroup Inc. 4.600% 3/9/26 275 295 Citigroup Inc. 4.300% 11/20/26 75 78 Citigroup Inc. 4.450% 9/29/27 1,000 1,043 Citigroup Inc. 4.125% 7/25/28 250 255 Citigroup Inc. 6.625% 6/15/32 100 123 Citigroup Inc. 6.125% 8/25/36 75 90 Citigroup Inc. 8.125% 7/15/39 562 887 Citigroup Inc. 5.875% 1/30/42 100 128 Citigroup Inc. 5.300% 5/6/44 375 421 Citigroup Inc. 4.650% 7/30/45 200 226 Citizens Bank NA 1.600% 12/4/17 100 100 Citizens Bank NA 2.300% 12/3/18 125 126 Citizens Bank NA 2.450% 12/4/19 100 101 Citizens Bank NA 2.550% 5/13/21 200 203 Citizens Financial Group Inc. 4.300% 12/3/25 125 132 Comerica Bank 4.000% 7/27/25 50 52 Commonwealth Bank of Australia 1.400% 9/8/17 100 100 Commonwealth Bank of Australia 1.900% 9/18/17 250 251 Commonwealth Bank of Australia 1.625% 3/12/18 750 752 Commonwealth Bank of Australia 1.750% 11/2/18 175 176 Commonwealth Bank of Australia 2.050% 3/15/19 125 126 Commonwealth Bank of Australia 2.300% 9/6/19 100 102 Commonwealth Bank of Australia 2.400% 11/2/20 350 358 Commonwealth Bank of Australia 2.550% 3/15/21 175 180 7 Commonwealth Bank of Australia 4.500% 12/9/25 200 214 Compass Bank 1.850% 9/29/17 100 100 Compass Bank 6.400% 10/1/17 75 78 Compass Bank 2.750% 9/29/19 100 100 Cooperatieve Rabobank UA 1.700% 3/19/18 325 327 Cooperatieve Rabobank UA 2.250% 1/14/19 500 508 Cooperatieve Rabobank UA 2.250% 1/14/20 750 763 Cooperatieve Rabobank UA 4.500% 1/11/21 150 166 Cooperatieve Rabobank UA 2.500% 1/19/21 600 616 Cooperatieve Rabobank UA 3.875% 2/8/22 525 575 Cooperatieve Rabobank UA 3.950% 11/9/22 125 131 Cooperatieve Rabobank UA 4.625% 12/1/23 175 189 Cooperatieve Rabobank UA 3.375% 5/21/25 275 292 Cooperatieve Rabobank UA 4.375% 8/4/25 600 632 Cooperatieve Rabobank UA 3.750% 7/21/26 225 226 Cooperatieve Rabobank UA 5.250% 5/24/41 100 125 Cooperatieve Rabobank UA 5.750% 12/1/43 250 303 Cooperatieve Rabobank UA 5.250% 8/4/45 100 115 Credit Suisse AG 1.375% 5/26/17 450 449 Credit Suisse AG 6.000% 2/15/18 100 105 Credit Suisse AG 1.700% 4/27/18 350 350 Credit Suisse AG 2.300% 5/28/19 400 405 Credit Suisse AG 5.300% 8/13/19 175 192 Credit Suisse AG 5.400% 1/14/20 325 353 Credit Suisse AG 3.000% 10/29/21 600 616 Credit Suisse AG 3.625% 9/9/24 650 678 Credit Suisse Group Funding Guernsey Ltd. 2.750% 3/26/20 250 251 Credit Suisse Group Funding Guernsey Ltd. 3.125% 12/10/20 250 253 7 Credit Suisse Group Funding Guernsey Ltd. 3.450% 4/16/21 275 281 Credit Suisse Group Funding Guernsey Ltd. 3.800% 9/15/22 300 307 7 Credit Suisse Group Funding Guernsey Ltd. 3.800% 6/9/23 400 405 Credit Suisse Group Funding Guernsey Ltd. 3.750% 3/26/25 250 249 Credit Suisse Group Funding Guernsey Ltd. 4.875% 5/15/45 375 403 Deutsche Bank AG 1.875% 2/13/18 250 246 Deutsche Bank AG 2.500% 2/13/19 125 121 Deutsche Bank AG 2.850% 5/10/19 200 195 Deutsche Bank AG 2.950% 8/20/20 100 96 Deutsche Bank AG 3.125% 1/13/21 100 97 Deutsche Bank AG 3.375% 5/12/21 175 170 Deutsche Bank AG 3.700% 5/30/24 225 216 Deutsche Bank AG 4.100% 1/13/26 100 97 Discover Bank 3.200% 8/9/21 100 103 Discover Bank 4.200% 8/8/23 300 323 Discover Bank 3.450% 7/27/26 100 100 Discover Financial Services 3.850% 11/21/22 200 207 Discover Financial Services 3.950% 11/6/24 375 383 Discover Financial Services 3.750% 3/4/25 100 101 Fifth Third Bancorp 3.500% 3/15/22 125 132 Fifth Third Bancorp 4.300% 1/16/24 275 295 Fifth Third Bancorp 8.250% 3/1/38 225 334 Fifth Third Bank 2.150% 8/20/18 575 582 Fifth Third Bank 2.300% 3/15/19 250 254 Fifth Third Bank 1.625% 9/27/19 125 125 Fifth Third Bank 2.250% 6/14/21 300 305 Fifth Third Bank 3.850% 3/15/26 200 213 First Horizon National Corp. 3.500% 12/15/20 100 102 First Niagara Financial Group Inc. 6.750% 3/19/20 50 58 First Republic Bank 4.375% 8/1/46 75 75 FirstMerit Bank NA 4.270% 11/25/26 150 156 FirstMerit Corp. 4.350% 2/4/23 50 52 Goldman Sachs Capital I 6.345% 2/15/34 225 274 Goldman Sachs Group Inc. 5.950% 1/18/18 825 870 Goldman Sachs Group Inc. 2.375% 1/22/18 450 455 Goldman Sachs Group Inc. 6.150% 4/1/18 200 213 Goldman Sachs Group Inc. 2.900% 7/19/18 575 588 Goldman Sachs Group Inc. 2.625% 1/31/19 450 459 Goldman Sachs Group Inc. 7.500% 2/15/19 75 85 Goldman Sachs Group Inc. 2.550% 10/23/19 1,200 1,226 Goldman Sachs Group Inc. 5.375% 3/15/20 475 526 Goldman Sachs Group Inc. 2.600% 4/23/20 775 788 Goldman Sachs Group Inc. 6.000% 6/15/20 480 546 Goldman Sachs Group Inc. 2.750% 9/15/20 275 282 Goldman Sachs Group Inc. 2.875% 2/25/21 500 513 Goldman Sachs Group Inc. 2.625% 4/25/21 200 203 Goldman Sachs Group Inc. 5.250% 7/27/21 475 537 Goldman Sachs Group Inc. 2.350% 11/15/21 500 499 Goldman Sachs Group Inc. 5.750% 1/24/22 1,175 1,362 Goldman Sachs Group Inc. 3.625% 1/22/23 375 396 Goldman Sachs Group Inc. 4.000% 3/3/24 525 564 Goldman Sachs Group Inc. 3.850% 7/8/24 175 186 Goldman Sachs Group Inc. 3.500% 1/23/25 450 466 Goldman Sachs Group Inc. 4.250% 10/21/25 200 210 Goldman Sachs Group Inc. 3.750% 2/25/26 200 210 Goldman Sachs Group Inc. 5.950% 1/15/27 400 474 Goldman Sachs Group Inc. 6.125% 2/15/33 125 158 Goldman Sachs Group Inc. 6.450% 5/1/36 225 279 Goldman Sachs Group Inc. 6.750% 10/1/37 975 1,245 Goldman Sachs Group Inc. 6.250% 2/1/41 675 885 Goldman Sachs Group Inc. 4.800% 7/8/44 250 282 Goldman Sachs Group Inc. 5.150% 5/22/45 850 930 Goldman Sachs Group Inc. 4.750% 10/21/45 200 225 HSBC Bank USA NA 4.875% 8/24/20 250 271 HSBC Bank USA NA 5.625% 8/15/35 250 295 HSBC Bank USA NA 7.000% 1/15/39 250 339 HSBC Holdings plc 3.400% 3/8/21 375 388 HSBC Holdings plc 5.100% 4/5/21 625 691 HSBC Holdings plc 2.950% 5/25/21 600 609 HSBC Holdings plc 2.650% 1/5/22 500 498 HSBC Holdings plc 4.875% 1/14/22 225 249 HSBC Holdings plc 4.000% 3/30/22 225 240 HSBC Holdings plc 3.600% 5/25/23 200 207 HSBC Holdings plc 4.250% 3/14/24 250 258 HSBC Holdings plc 4.250% 8/18/25 150 154 HSBC Holdings plc 4.300% 3/8/26 1,100 1,179 HSBC Holdings plc 3.900% 5/25/26 450 468 HSBC Holdings plc 7.625% 5/17/32 100 136 HSBC Holdings plc 7.350% 11/27/32 100 135 HSBC Holdings plc 6.500% 5/2/36 500 634 HSBC Holdings plc 6.500% 9/15/37 550 705 HSBC Holdings plc 6.800% 6/1/38 200 265 HSBC Holdings plc 5.250% 3/14/44 250 283 HSBC USA Inc. 1.625% 1/16/18 480 480 HSBC USA Inc. 2.000% 8/7/18 300 302 HSBC USA Inc. 2.625% 9/24/18 50 51 HSBC USA Inc. 2.375% 11/13/19 400 404 HSBC USA Inc. 2.350% 3/5/20 275 277 HSBC USA Inc. 2.750% 8/7/20 150 152 HSBC USA Inc. 5.000% 9/27/20 300 324 HSBC USA Inc. 3.500% 6/23/24 100 104 Huntington Bancshares Inc. 7.000% 12/15/20 25 29 Huntington Bancshares Inc. 2.600% 8/2/18 50 51 Huntington Bancshares Inc. 3.150% 3/14/21 175 180 Huntington Bancshares Inc. 2.300% 1/14/22 200 199 Huntington National Bank 1.375% 4/24/17 200 200 Huntington National Bank 2.000% 6/30/18 250 252 Huntington National Bank 2.200% 11/6/18 175 177 Huntington National Bank 2.400% 4/1/20 150 152 Intesa Sanpaolo SPA 3.875% 1/16/18 200 204 Intesa Sanpaolo SPA 3.875% 1/15/19 185 190 Intesa Sanpaolo SPA 5.250% 1/12/24 225 243 JPMorgan Chase & Co. 6.000% 1/15/18 1,075 1,136 JPMorgan Chase & Co. 1.800% 1/25/18 300 301 JPMorgan Chase & Co. 1.700% 3/1/18 450 451 JPMorgan Chase & Co. 1.625% 5/15/18 775 777 JPMorgan Chase & Co. 2.350% 1/28/19 175 178 JPMorgan Chase & Co. 6.300% 4/23/19 775 862 JPMorgan Chase & Co. 2.200% 10/22/19 250 254 JPMorgan Chase & Co. 2.250% 1/23/20 1,276 1,291 JPMorgan Chase & Co. 2.750% 6/23/20 1,015 1,045 JPMorgan Chase & Co. 4.400% 7/22/20 475 516 JPMorgan Chase & Co. 4.250% 10/15/20 250 271 JPMorgan Chase & Co. 2.550% 3/1/21 350 356 JPMorgan Chase & Co. 4.625% 5/10/21 250 276 JPMorgan Chase & Co. 2.400% 6/7/21 275 278 JPMorgan Chase & Co. 2.295% 8/15/21 250 250 JPMorgan Chase & Co. 4.350% 8/15/21 205 225 JPMorgan Chase & Co. 4.500% 1/24/22 25 28 JPMorgan Chase & Co. 3.250% 9/23/22 750 787 JPMorgan Chase & Co. 3.200% 1/25/23 750 782 JPMorgan Chase & Co. 3.375% 5/1/23 300 307 JPMorgan Chase & Co. 2.700% 5/18/23 250 253 JPMorgan Chase & Co. 3.875% 9/10/24 500 526 JPMorgan Chase & Co. 3.125% 1/23/25 400 407 JPMorgan Chase & Co. 3.900% 7/15/25 300 324 JPMorgan Chase & Co. 3.300% 4/1/26 635 656 JPMorgan Chase & Co. 3.200% 6/15/26 300 308 JPMorgan Chase & Co. 2.950% 10/1/26 525 524 JPMorgan Chase & Co. 4.125% 12/15/26 450 480 JPMorgan Chase & Co. 6.400% 5/15/38 950 1,317 JPMorgan Chase & Co. 5.500% 10/15/40 550 700 JPMorgan Chase & Co. 5.600% 7/15/41 450 578 JPMorgan Chase & Co. 5.400% 1/6/42 150 188 JPMorgan Chase & Co. 5.625% 8/16/43 300 363 JPMorgan Chase & Co. 4.950% 6/1/45 100 111 JPMorgan Chase Bank NA 6.000% 10/1/17 1,075 1,121 JPMorgan Chase Bank NA 1.450% 9/21/18 125 125 JPMorgan Chase Bank NA 1.650% 9/23/19 300 301 KeyBank NA 1.650% 2/1/18 75 75 KeyBank NA 1.700% 6/1/18 250 251 KeyBank NA 2.500% 12/15/19 100 103 KeyBank NA 2.250% 3/16/20 500 508 KeyBank NA 3.300% 6/1/25 125 131 KeyCorp 2.300% 12/13/18 125 127 KeyCorp 5.100% 3/24/21 25 28 Lloyds Bank plc 1.750% 3/16/18 75 75 Lloyds Bank plc 1.750% 5/14/18 100 100 Lloyds Bank plc 2.300% 11/27/18 225 228 Lloyds Bank plc 2.050% 1/22/19 400 401 Lloyds Bank plc 2.350% 9/5/19 425 431 Lloyds Bank plc 2.400% 3/17/20 50 51 Lloyds Bank plc 6.375% 1/21/21 175 205 Lloyds Bank plc 3.500% 5/14/25 225 238 7 Lloyds Banking Group plc 4.582% 12/10/25 200 205 Lloyds Banking Group plc 4.650% 3/24/26 500 517 7 Lloyds Banking Group plc 5.300% 12/1/45 200 215 Manufacturers & Traders Trust Co. 6.625% 12/4/17 200 211 Manufacturers & Traders Trust Co. 2.300% 1/30/19 550 559 Manufacturers & Traders Trust Co. 2.250% 7/25/19 100 102 Manufacturers & Traders Trust Co. 2.100% 2/6/20 175 177 Manufacturers & Traders Trust Co. 2.900% 2/6/25 425 437 Mitsubishi UFJ Financial Group Inc. 2.950% 3/1/21 700 720 Mitsubishi UFJ Financial Group Inc. 2.190% 9/13/21 400 398 Mitsubishi UFJ Financial Group Inc. 2.527% 9/13/23 100 100 Mitsubishi UFJ Financial Group Inc. 3.850% 3/1/26 600 653 Mitsubishi UFJ Financial Group Inc. 2.757% 9/13/26 250 249 Morgan Stanley 5.450% 1/9/17 575 581 Morgan Stanley 4.750% 3/22/17 255 259 Morgan Stanley 5.550% 4/27/17 50 51 Morgan Stanley 5.950% 12/28/17 375 395 Morgan Stanley 1.875% 1/5/18 400 402 Morgan Stanley 6.625% 4/1/18 450 483 Morgan Stanley 2.125% 4/25/18 425 428 Morgan Stanley 2.200% 12/7/18 250 253 Morgan Stanley 2.500% 1/24/19 150 153 Morgan Stanley 7.300% 5/13/19 525 597 Morgan Stanley 2.375% 7/23/19 400 406 Morgan Stanley 5.625% 9/23/19 800 886 Morgan Stanley 5.500% 1/26/20 275 305 Morgan Stanley 2.650% 1/27/20 250 255 Morgan Stanley 2.800% 6/16/20 1,650 1,692 Morgan Stanley 5.500% 7/24/20 175 196 Morgan Stanley 5.750% 1/25/21 250 285 Morgan Stanley 2.500% 4/21/21 250 252 Morgan Stanley 5.500% 7/28/21 75 86 Morgan Stanley 4.875% 11/1/22 425 470 Morgan Stanley 3.750% 2/25/23 675 716 Morgan Stanley 4.100% 5/22/23 350 370 Morgan Stanley 3.875% 4/29/24 545 581 Morgan Stanley 3.700% 10/23/24 650 686 Morgan Stanley 4.000% 7/23/25 230 247 Morgan Stanley 5.000% 11/24/25 300 335 Morgan Stanley 3.875% 1/27/26 225 239 Morgan Stanley 3.125% 7/27/26 750 755 Morgan Stanley 6.250% 8/9/26 450 563 Morgan Stanley 4.350% 9/8/26 550 585 Morgan Stanley 3.950% 4/23/27 325 337 Morgan Stanley 7.250% 4/1/32 150 208 Morgan Stanley 6.375% 7/24/42 325 440 Morgan Stanley 4.300% 1/27/45 500 534 MUFG Americas Holdings Corp. 1.625% 2/9/18 200 200 MUFG Americas Holdings Corp. 2.250% 2/10/20 200 202 MUFG Americas Holdings Corp. 3.500% 6/18/22 175 185 MUFG Americas Holdings Corp. 3.000% 2/10/25 100 102 MUFG Union Bank NA 2.125% 6/16/17 50 50 MUFG Union Bank NA 2.625% 9/26/18 125 127 MUFG Union Bank NA 2.250% 5/6/19 300 304 Murray Street Investment Trust I 4.647% 3/9/17 275 279 National Australia Bank Ltd. 2.750% 3/9/17 175 176 National Australia Bank Ltd. 2.300% 7/25/18 175 178 National Australia Bank Ltd. 2.000% 1/14/19 200 202 National Australia Bank Ltd. 1.375% 7/12/19 175 174 National Australia Bank Ltd. 2.625% 1/14/21 500 511 National Australia Bank Ltd. 1.875% 7/12/21 175 174 National Australia Bank Ltd. 3.000% 1/20/23 250 260 National Australia Bank Ltd. 3.375% 1/14/26 100 106 National Australia Bank Ltd. 2.500% 7/12/26 200 196 National Bank of Canada 1.450% 11/7/17 100 100 National City Corp. 6.875% 5/15/19 100 113 Northern Trust Corp. 3.450% 11/4/20 100 107 Northern Trust Corp. 3.375% 8/23/21 100 107 Northern Trust Corp. 3.950% 10/30/25 150 166 People's United Bank NA 4.000% 7/15/24 100 103 People's United Financial Inc. 3.650% 12/6/22 100 103 PNC Bank NA 6.000% 12/7/17 100 105 PNC Bank NA 1.500% 2/23/18 100 100 PNC Bank NA 1.600% 6/1/18 150 150 PNC Bank NA 1.800% 11/5/18 200 201 PNC Bank NA 1.950% 3/4/19 150 152 PNC Bank NA 2.250% 7/2/19 600 611 PNC Bank NA 2.400% 10/18/19 75 77 PNC Bank NA 2.300% 6/1/20 150 153 PNC Bank NA 2.450% 11/5/20 100 102 PNC Bank NA 2.150% 4/29/21 250 253 PNC Bank NA 3.300% 10/30/24 200 212 PNC Bank NA 2.950% 2/23/25 150 154 PNC Bank NA 3.250% 6/1/25 100 105 PNC Financial Services Group Inc. 3.900% 4/29/24 625 672 PNC Funding Corp. 6.700% 6/10/19 25 28 PNC Funding Corp. 5.125% 2/8/20 150 167 PNC Funding Corp. 4.375% 8/11/20 475 520 PNC Funding Corp. 3.300% 3/8/22 500 531 Regions Bank 6.450% 6/26/37 250 299 Regions Financial Corp. 3.200% 2/8/21 100 104 Royal Bank of Canada 1.000% 4/27/17 500 500 Royal Bank of Canada 1.400% 10/13/17 200 200 Royal Bank of Canada 2.200% 7/27/18 375 380 Royal Bank of Canada 1.800% 7/30/18 575 579 Royal Bank of Canada 2.000% 12/10/18 175 177 Royal Bank of Canada 1.625% 4/15/19 125 125 Royal Bank of Canada 1.500% 7/29/19 200 200 Royal Bank of Canada 2.500% 1/19/21 200 208 Royal Bank of Canada 4.650% 1/27/26 250 274 Royal Bank of Scotland Group plc 3.875% 9/12/23 800 788 Santander Bank NA 2.000% 1/12/18 250 250 Santander Bank NA 8.750% 5/30/18 75 82 Santander Holdings USA Inc. 3.450% 8/27/18 50 51 Santander Holdings USA Inc. 2.700% 5/24/19 300 304 Santander Holdings USA Inc. 4.500% 7/17/25 125 130 Santander Issuances SAU 5.179% 11/19/25 450 460 Santander UK Group Holdings plc 2.875% 10/16/20 300 303 Santander UK Group Holdings plc 3.125% 1/8/21 250 255 Santander UK Group Holdings plc 2.875% 8/5/21 225 225 Santander UK plc 1.375% 3/13/17 200 200 Santander UK plc 3.050% 8/23/18 150 154 Santander UK plc 2.500% 3/14/19 950 964 Santander UK plc 2.350% 9/10/19 175 177 Santander UK plc 2.375% 3/16/20 150 151 Santander UK plc 4.000% 3/13/24 150 164 Skandinaviska Enskilda Banken AB 2.625% 3/15/21 300 308 Skandinaviska Enskilda Banken AB 1.875% 9/13/21 500 496 Societe Generale SA 2.750% 10/12/17 225 228 Societe Generale SA 2.625% 10/1/18 125 127 State Street Corp. 4.956% 3/15/18 275 287 State Street Corp. 1.350% 5/15/18 275 276 State Street Corp. 1.950% 5/19/21 125 126 State Street Corp. 3.100% 5/15/23 150 156 State Street Corp. 3.700% 11/20/23 83 91 State Street Corp. 3.550% 8/18/25 225 244 State Street Corp. 2.650% 5/19/26 125 126 Sumitomo Mitsui Banking Corp. 1.950% 7/23/18 250 252 Sumitomo Mitsui Banking Corp. 2.450% 1/10/19 150 152 Sumitomo Mitsui Banking Corp. 2.250% 7/11/19 250 253 Sumitomo Mitsui Banking Corp. 2.450% 10/20/20 200 204 Sumitomo Mitsui Banking Corp. 3.200% 7/18/22 250 260 Sumitomo Mitsui Banking Corp. 3.950% 7/19/23 100 109 Sumitomo Mitsui Banking Corp. 3.950% 1/10/24 250 272 Sumitomo Mitsui Banking Corp. 3.400% 7/11/24 250 264 Sumitomo Mitsui Financial Group Inc. 2.934% 3/9/21 340 350 Sumitomo Mitsui Financial Group Inc. 2.058% 7/14/21 250 248 Sumitomo Mitsui Financial Group Inc. 3.784% 3/9/26 150 163 Sumitomo Mitsui Financial Group Inc. 2.632% 7/14/26 725 716 SunTrust Bank 7.250% 3/15/18 75 81 SunTrust Bank 3.300% 5/15/26 200 204 SunTrust Banks Inc. 2.350% 11/1/18 40 41 SunTrust Banks Inc. 2.500% 5/1/19 300 306 SunTrust Banks Inc. 2.900% 3/3/21 75 78 SVB Financial Group 3.500% 1/29/25 100 101 Svenska Handelsbanken AB 2.500% 1/25/19 225 230 Svenska Handelsbanken AB 2.250% 6/17/19 225 229 Svenska Handelsbanken AB 1.500% 9/6/19 350 349 Svenska Handelsbanken AB 2.450% 3/30/21 300 307 Svenska Handelsbanken AB 1.875% 9/7/21 350 348 Synchrony Financial 2.600% 1/15/19 175 177 Synchrony Financial 2.700% 2/3/20 425 430 Synchrony Financial 4.250% 8/15/24 250 262 Synchrony Financial 4.500% 7/23/25 500 529 Synchrony Financial 3.700% 8/4/26 125 124 Toronto-Dominion Bank 1.625% 3/13/18 750 757 Toronto-Dominion Bank 1.400% 4/30/18 250 250 Toronto-Dominion Bank 1.750% 7/23/18 350 352 Toronto-Dominion Bank 2.625% 9/10/18 300 307 Toronto-Dominion Bank 2.125% 7/2/19 100 102 Toronto-Dominion Bank 1.450% 8/13/19 200 200 Toronto-Dominion Bank 2.250% 11/5/19 500 512 Toronto-Dominion Bank 2.500% 12/14/20 100 103 Toronto-Dominion Bank 2.125% 4/7/21 175 177 Toronto-Dominion Bank 1.800% 7/13/21 200 199 UBS AG 1.375% 6/1/17 225 225 UBS AG 5.750% 4/25/18 100 106 UBS AG 2.375% 8/14/19 604 615 UBS AG 2.350% 3/26/20 175 178 UBS AG 4.875% 8/4/20 50 56 US Bancorp 1.950% 11/15/18 325 329 US Bancorp 2.200% 4/25/19 100 102 US Bancorp 2.350% 1/29/21 175 180 US Bancorp 4.125% 5/24/21 250 277 US Bancorp 3.000% 3/15/22 125 132 US Bancorp 2.950% 7/15/22 400 417 US Bancorp 3.600% 9/11/24 50 54 US Bancorp 3.100% 4/27/26 300 310 US Bank NA 2.125% 10/28/19 1,000 1,018 US Bank NA 2.800% 1/27/25 500 515 Wachovia Bank NA 5.850% 2/1/37 300 374 Wachovia Corp. 5.750% 6/15/17 425 437 Wachovia Corp. 5.750% 2/1/18 300 317 Wachovia Corp. 6.605% 10/1/25 590 720 Wells Fargo & Co. 1.400% 9/8/17 675 675 Wells Fargo & Co. 5.625% 12/11/17 575 603 Wells Fargo & Co. 1.500% 1/16/18 25 25 Wells Fargo & Co. 2.150% 1/15/19 250 253 Wells Fargo & Co. 2.600% 7/22/20 350 357 Wells Fargo & Co. 2.550% 12/7/20 350 356 Wells Fargo & Co. 2.500% 3/4/21 350 355 Wells Fargo & Co. 4.600% 4/1/21 1,325 1,467 Wells Fargo & Co. 2.100% 7/26/21 350 348 Wells Fargo & Co. 3.500% 3/8/22 450 478 Wells Fargo & Co. 3.300% 9/9/24 400 418 Wells Fargo & Co. 3.000% 2/19/25 100 101 Wells Fargo & Co. 3.000% 4/22/26 650 657 Wells Fargo & Co. 4.100% 6/3/26 500 529 Wells Fargo & Co. 4.300% 7/22/27 400 429 Wells Fargo & Co. 5.375% 2/7/35 200 247 Wells Fargo & Co. 5.375% 11/2/43 300 349 Wells Fargo & Co. 5.606% 1/15/44 600 719 Wells Fargo & Co. 4.650% 11/4/44 325 340 Wells Fargo & Co. 3.900% 5/1/45 500 516 Wells Fargo & Co. 4.900% 11/17/45 250 276 Wells Fargo & Co. 4.400% 6/14/46 300 306 Wells Fargo Bank NA 6.000% 11/15/17 200 210 Wells Fargo Bank NA 1.650% 1/22/18 175 176 Wells Fargo Bank NA 1.750% 5/24/19 275 276 Wells Fargo Bank NA 5.950% 8/26/36 200 253 Wells Fargo Bank NA 6.600% 1/15/38 225 309 Westpac Banking Corp. 1.500% 12/1/17 200 200 Westpac Banking Corp. 1.600% 1/12/18 200 201 Westpac Banking Corp. 2.250% 7/30/18 325 329 Westpac Banking Corp. 1.950% 11/23/18 200 202 Westpac Banking Corp. 2.250% 1/17/19 225 229 Westpac Banking Corp. 1.650% 5/13/19 200 200 Westpac Banking Corp. 1.600% 8/19/19 275 275 Westpac Banking Corp. 4.875% 11/19/19 250 274 Westpac Banking Corp. 2.600% 11/23/20 250 257 Westpac Banking Corp. 2.100% 5/13/21 1,000 1,006 Westpac Banking Corp. 2.000% 8/19/21 275 275 Westpac Banking Corp. 2.850% 5/13/26 400 405 Westpac Banking Corp. 2.700% 8/19/26 175 174 Brokerage (0.2%) Affiliated Managers Group Inc. 4.250% 2/15/24 100 105 Affiliated Managers Group Inc. 3.500% 8/1/25 250 248 Ameriprise Financial Inc. 5.300% 3/15/20 125 139 Ameriprise Financial Inc. 4.000% 10/15/23 150 164 Ameriprise Financial Inc. 3.700% 10/15/24 100 108 Apollo Investment Corp. 5.250% 3/3/25 50 49 BGC Partners Inc. 5.375% 12/9/19 50 52 7 BGC Partners Inc. 5.125% 5/27/21 50 52 BlackRock Inc. 5.000% 12/10/19 160 177 BlackRock Inc. 4.250% 5/24/21 125 139 BlackRock Inc. 3.375% 6/1/22 125 135 BlackRock Inc. 3.500% 3/18/24 225 246 Brookfield Asset Management Inc. 4.000% 1/15/25 100 103 Brookfield Asset Management Inc. 7.375% 3/1/33 50 61 Brookfield Finance Inc. 4.250% 6/2/26 50 52 Charles Schwab Corp. 3.225% 9/1/22 300 317 CME Group Inc. 3.000% 9/15/22 125 133 CME Group Inc. 3.000% 3/15/25 125 131 CME Group Inc. 5.300% 9/15/43 125 161 E*TRADE Financial Corp. 5.375% 11/15/22 100 106 E*TRADE Financial Corp. 4.625% 9/15/23 75 78 Eaton Vance Corp. 3.625% 6/15/23 50 53 Franklin Resources Inc. 4.625% 5/20/20 50 55 Franklin Resources Inc. 2.800% 9/15/22 225 234 Intercontinental Exchange Inc. 2.500% 10/15/18 25 26 Intercontinental Exchange Inc. 2.750% 12/1/20 350 364 Intercontinental Exchange Inc. 4.000% 10/15/23 150 165 Intercontinental Exchange Inc. 3.750% 12/1/25 300 325 Invesco Finance plc 3.125% 11/30/22 175 180 Invesco Finance plc 4.000% 1/30/24 100 110 Invesco Finance plc 3.750% 1/15/26 170 182 Invesco Finance plc 5.375% 11/30/43 75 88 Janus Capital Group Inc. 4.875% 8/1/25 75 80 Jefferies Group LLC 5.125% 4/13/18 150 157 Jefferies Group LLC 8.500% 7/15/19 25 29 Jefferies Group LLC 6.875% 4/15/21 155 181 Jefferies Group LLC 5.125% 1/20/23 100 107 Jefferies Group LLC 6.450% 6/8/27 50 56 Jefferies Group LLC 6.250% 1/15/36 75 78 Jefferies Group LLC 6.500% 1/20/43 75 78 Lazard Group LLC 6.850% 6/15/17 17 18 Lazard Group LLC 3.750% 2/13/25 50 50 Legg Mason Inc. 2.700% 7/15/19 50 51 Legg Mason Inc. 4.750% 3/15/26 100 108 Legg Mason Inc. 5.625% 1/15/44 100 104 Leucadia National Corp. 5.500% 10/18/23 150 157 Leucadia National Corp. 6.625% 10/23/43 25 25 Nasdaq Inc. 5.550% 1/15/20 175 193 Nasdaq Inc. 4.250% 6/1/24 75 81 Nomura Holdings Inc. 2.750% 3/19/19 250 255 Nomura Holdings Inc. 6.700% 3/4/20 200 229 OM Asset Management plc 4.800% 7/27/26 100 100 Raymond James Financial Inc. 4.950% 7/15/46 75 76 Stifel Financial Corp. 3.500% 12/1/20 50 51 Stifel Financial Corp. 4.250% 7/18/24 150 151 TD Ameritrade Holding Corp. 5.600% 12/1/19 50 56 TD Ameritrade Holding Corp. 2.950% 4/1/22 150 156 TD Ameritrade Holding Corp. 3.625% 4/1/25 100 107 Finance Companies (0.3%) AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 3.750% 5/15/19 155 158 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 4.250% 7/1/20 350 361 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 4.625% 10/30/20 150 158 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 4.500% 5/15/21 150 157 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 5.000% 10/1/21 200 213 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 3.950% 2/1/22 125 128 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 4.625% 7/1/22 175 184 Air Lease Corp. 2.125% 1/15/18 75 75 Air Lease Corp. 2.625% 9/4/18 100 101 Air Lease Corp. 3.375% 1/15/19 125 128 Air Lease Corp. 4.750% 3/1/20 75 81 Air Lease Corp. 3.875% 4/1/21 75 79 Air Lease Corp. 3.375% 6/1/21 100 104 Air Lease Corp. 3.750% 2/1/22 125 131 Air Lease Corp. 4.250% 9/15/24 75 79 Ares Capital Corp. 4.875% 11/30/18 125 130 Ares Capital Corp. 3.875% 1/15/20 100 103 FS Investment Corp. 4.000% 7/15/19 75 76 FS Investment Corp. 4.750% 5/15/22 50 51 GATX Corp. 2.375% 7/30/18 40 40 GATX Corp. 2.500% 7/30/19 50 51 GATX Corp. 4.750% 6/15/22 100 111 GATX Corp. 3.250% 3/30/25 125 126 GATX Corp. 3.250% 9/15/26 50 50 GATX Corp. 4.500% 3/30/45 50 47 GE Capital International Funding Co. 2.342% 11/15/20 1,887 1,938 GE Capital International Funding Co. 3.373% 11/15/25 558 604 GE Capital International Funding Co. 4.418% 11/15/35 2,068 2,333 HSBC Finance Corp. 6.676% 1/15/21 465 535 International Lease Finance Corp. 3.875% 4/15/18 110 113 7 International Lease Finance Corp. 7.125% 9/1/18 226 247 International Lease Finance Corp. 5.875% 4/1/19 133 142 International Lease Finance Corp. 6.250% 5/15/19 222 240 International Lease Finance Corp. 8.250% 12/15/20 200 237 International Lease Finance Corp. 4.625% 4/15/21 89 93 International Lease Finance Corp. 8.625% 1/15/22 115 141 International Lease Finance Corp. 5.875% 8/15/22 160 178 Prospect Capital Corp. 5.000% 7/15/19 50 51 Prospect Capital Corp. 5.875% 3/15/23 40 41 Insurance (1.4%) ACE Capital Trust II 9.700% 4/1/30 50 75 AEGON Funding Co. LLC 5.750% 12/15/20 81 93 Aetna Inc. 1.500% 11/15/17 75 75 Aetna Inc. 1.700% 6/7/18 300 301 Aetna Inc. 2.200% 3/15/19 60 61 Aetna Inc. 1.900% 6/7/19 300 303 Aetna Inc. 2.400% 6/15/21 125 126 Aetna Inc. 2.750% 11/15/22 200 203 Aetna Inc. 2.800% 6/15/23 50 51 Aetna Inc. 3.500% 11/15/24 125 132 Aetna Inc. 3.200% 6/15/26 100 102 Aetna Inc. 4.250% 6/15/36 225 234 Aetna Inc. 6.625% 6/15/36 130 176 Aetna Inc. 6.750% 12/15/37 100 139 Aetna Inc. 4.500% 5/15/42 75 82 Aetna Inc. 4.125% 11/15/42 75 77 Aetna Inc. 4.375% 6/15/46 475 495 Aflac Inc. 2.400% 3/16/20 100 103 Aflac Inc. 4.000% 2/15/22 50 55 Aflac Inc. 3.625% 6/15/23 125 134 Aflac Inc. 3.625% 11/15/24 125 134 Aflac Inc. 3.250% 3/17/25 75 79 Aflac Inc. 2.875% 10/15/26 325 327 Aflac Inc. 6.900% 12/17/39 75 106 Aflac Inc. 4.000% 10/15/46 50 51 Alleghany Corp. 5.625% 9/15/20 100 111 Alleghany Corp. 4.900% 9/15/44 100 104 Allied World Assurance Co. Holdings Ltd. 4.350% 10/29/25 450 471 Allied World Assurance Co. Ltd. 5.500% 11/15/20 50 54 Allstate Corp. 3.150% 6/15/23 350 371 Allstate Corp. 5.550% 5/9/35 75 96 Allstate Corp. 4.500% 6/15/43 50 59 4 Allstate Corp. 5.750% 8/15/53 75 80 4 Allstate Corp. 6.500% 5/15/67 100 116 Alterra Finance LLC 6.250% 9/30/20 55 63 American Financial Group Inc. 9.875% 6/15/19 50 60 American Financial Group Inc. 3.500% 8/15/26 50 50 American International Group Inc. 5.850% 1/16/18 200 211 American International Group Inc. 3.375% 8/15/20 125 132 American International Group Inc. 6.400% 12/15/20 385 451 American International Group Inc. 4.875% 6/1/22 250 281 American International Group Inc. 4.125% 2/15/24 170 183 American International Group Inc. 3.875% 1/15/35 200 196 American International Group Inc. 4.700% 7/10/35 75 81 American International Group Inc. 6.250% 5/1/36 475 585 American International Group Inc. 4.500% 7/16/44 375 383 American International Group Inc. 4.800% 7/10/45 125 133 American International Group Inc. 4.375% 1/15/55 125 119 4 American International Group Inc. 8.175% 5/15/68 100 133 Anthem Inc. 1.875% 1/15/18 125 126 Anthem Inc. 2.250% 8/15/19 150 152 Anthem Inc. 4.350% 8/15/20 100 109 Anthem Inc. 3.700% 8/15/21 125 134 Anthem Inc. 3.125% 5/15/22 150 156 Anthem Inc. 3.300% 1/15/23 175 184 Anthem Inc. 3.500% 8/15/24 125 132 Anthem Inc. 5.950% 12/15/34 75 92 Anthem Inc. 5.850% 1/15/36 225 275 Anthem Inc. 6.375% 6/15/37 110 144 Anthem Inc. 4.625% 5/15/42 175 189 Anthem Inc. 4.650% 1/15/43 175 191 Anthem Inc. 5.100% 1/15/44 100 116 Anthem Inc. 4.650% 8/15/44 125 136 Anthem Inc. 4.850% 8/15/54 50 54 Aon Corp. 5.000% 9/30/20 200 221 Aon Corp. 8.205% 1/1/27 25 33 Aon Corp. 6.250% 9/30/40 100 127 Aon plc 3.500% 6/14/24 100 104 Aon plc 3.875% 12/15/25 200 214 Aon plc 4.450% 5/24/43 50 52 Aon plc 4.600% 6/14/44 175 185 Arch Capital Group Ltd. 7.350% 5/1/34 50 67 Arch Capital Group US Inc. 5.144% 11/1/43 50 55 Aspen Insurance Holdings Ltd. 6.000% 12/15/20 300 331 Aspen Insurance Holdings Ltd. 4.650% 11/15/23 225 241 Assurant Inc. 4.000% 3/15/23 100 102 Assurant Inc. 6.750% 2/15/34 50 63 AXA SA 8.600% 12/15/30 225 314 Axis Specialty Finance LLC 5.875% 6/1/20 75 84 AXIS Specialty Finance plc 5.150% 4/1/45 25 27 Berkshire Hathaway Finance Corp. 1.450% 3/7/18 175 176 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 550 587 Berkshire Hathaway Finance Corp. 2.000% 8/15/18 50 51 Berkshire Hathaway Finance Corp. 1.700% 3/15/19 150 151 Berkshire Hathaway Finance Corp. 1.300% 8/15/19 200 200 Berkshire Hathaway Finance Corp. 2.900% 10/15/20 275 289 Berkshire Hathaway Finance Corp. 4.250% 1/15/21 125 138 Berkshire Hathaway Finance Corp. 3.000% 5/15/22 150 159 Berkshire Hathaway Finance Corp. 5.750% 1/15/40 75 101 Berkshire Hathaway Finance Corp. 4.400% 5/15/42 125 142 Berkshire Hathaway Inc. 1.150% 8/15/18 200 200 Berkshire Hathaway Inc. 2.100% 8/14/19 125 128 Berkshire Hathaway Inc. 3.000% 2/11/23 125 132 Berkshire Hathaway Inc. 2.750% 3/15/23 450 467 Berkshire Hathaway Inc. 3.125% 3/15/26 725 762 Berkshire Hathaway Inc. 4.500% 2/11/43 150 174 Brown & Brown Inc. 4.200% 9/15/24 100 103 Chubb Corp. 5.750% 5/15/18 50 54 Chubb Corp. 6.000% 5/11/37 125 170 Chubb Corp. 6.500% 5/15/38 50 72 Chubb INA Holdings Inc. 5.800% 3/15/18 25 27 Chubb INA Holdings Inc. 5.900% 6/15/19 25 28 Chubb INA Holdings Inc. 2.875% 11/3/22 150 158 Chubb INA Holdings Inc. 2.700% 3/13/23 125 129 Chubb INA Holdings Inc. 3.350% 5/15/24 100 107 Chubb INA Holdings Inc. 3.150% 3/15/25 250 263 Chubb INA Holdings Inc. 3.350% 5/3/26 225 241 Chubb INA Holdings Inc. 4.150% 3/13/43 100 112 Chubb INA Holdings Inc. 4.350% 11/3/45 400 461 Cigna Corp. 5.125% 6/15/20 50 55 Cigna Corp. 4.375% 12/15/20 45 49 Cigna Corp. 4.500% 3/15/21 50 55 Cigna Corp. 4.000% 2/15/22 75 81 Cigna Corp. 3.250% 4/15/25 450 465 Cigna Corp. 7.875% 5/15/27 50 70 Cigna Corp. 6.150% 11/15/36 75 95 Cigna Corp. 5.875% 3/15/41 50 63 Cigna Corp. 5.375% 2/15/42 75 91 Cincinnati Financial Corp. 6.125% 11/1/34 150 183 CNA Financial Corp. 7.350% 11/15/19 25 29 CNA Financial Corp. 5.875% 8/15/20 75 85 CNA Financial Corp. 5.750% 8/15/21 75 86 CNA Financial Corp. 4.500% 3/1/26 225 243 Coventry Health Care Inc. 5.450% 6/15/21 100 114 Endurance Specialty Holdings Ltd. 7.000% 7/15/34 75 87 Everest Reinsurance Holdings Inc. 4.868% 6/1/44 100 105 First American Financial Corp. 4.300% 2/1/23 200 206 First American Financial Corp. 4.600% 11/15/24 100 103 Hanover Insurance Group Inc. 4.500% 4/15/26 100 104 Hartford Financial Services Group Inc. 6.300% 3/15/18 134 143 Hartford Financial Services Group Inc. 6.000% 1/15/19 25 27 Hartford Financial Services Group Inc. 5.125% 4/15/22 25 28 Hartford Financial Services Group Inc. 5.950% 10/15/36 50 60 Hartford Financial Services Group Inc. 4.300% 4/15/43 175 172 Horace Mann Educators Corp. 4.500% 12/1/25 50 52 Humana Inc. 7.200% 6/15/18 100 109 Humana Inc. 3.850% 10/1/24 150 161 Humana Inc. 8.150% 6/15/38 175 259 Humana Inc. 4.625% 12/1/42 75 79 Humana Inc. 4.950% 10/1/44 100 111 Infinity Property & Casualty Corp. 5.000% 9/19/22 50 53 Kemper Corp. 4.350% 2/15/25 375 385 Lender Processing Services Inc / Black Knight Lending Solutions Inc 5.750% 4/15/23 65 69 Lincoln National Corp. 8.750% 7/1/19 75 88 Lincoln National Corp. 6.250% 2/15/20 25 28 Lincoln National Corp. 4.850% 6/24/21 50 55 Lincoln National Corp. 4.200% 3/15/22 50 54 Lincoln National Corp. 4.000% 9/1/23 50 53 Lincoln National Corp. 6.150% 4/7/36 150 177 Lincoln National Corp. 7.000% 6/15/40 160 206 Loews Corp. 2.625% 5/15/23 75 76 Loews Corp. 6.000% 2/1/35 50 63 Loews Corp. 4.125% 5/15/43 175 182 Manulife Financial Corp. 4.900% 9/17/20 275 304 Manulife Financial Corp. 4.150% 3/4/26 125 137 Manulife Financial Corp. 5.375% 3/4/46 100 120 Markel Corp. 4.900% 7/1/22 125 138 Markel Corp. 5.000% 3/30/43 50 54 Markel Corp. 5.000% 4/5/46 100 109 Marsh & McLennan Cos. Inc. 2.350% 3/6/20 500 508 Marsh & McLennan Cos. Inc. 4.800% 7/15/21 295 330 Marsh & McLennan Cos. Inc. 3.500% 6/3/24 100 106 Marsh & McLennan Cos. Inc. 3.500% 3/10/25 100 105 Marsh & McLennan Cos. Inc. 3.750% 3/14/26 100 108 MetLife Inc. 1.756% 12/15/17 100 100 MetLife Inc. 1.903% 12/15/17 90 90 MetLife Inc. 6.817% 8/15/18 25 27 MetLife Inc. 7.717% 2/15/19 50 57 MetLife Inc. 4.750% 2/8/21 550 616 MetLife Inc. 3.048% 12/15/22 225 234 MetLife Inc. 3.600% 4/10/24 375 398 MetLife Inc. 3.000% 3/1/25 250 254 MetLife Inc. 3.600% 11/13/25 650 686 MetLife Inc. 6.500% 12/15/32 175 225 MetLife Inc. 6.375% 6/15/34 100 129 MetLife Inc. 5.700% 6/15/35 200 243 MetLife Inc. 5.875% 2/6/41 25 31 MetLife Inc. 4.125% 8/13/42 125 124 MetLife Inc. 4.875% 11/13/43 175 195 MetLife Inc. 4.721% 12/15/44 63 68 MetLife Inc. 4.600% 5/13/46 120 130 4 MetLife Inc. 6.400% 12/15/66 220 244 Old Republic International Corp. 4.875% 10/1/24 125 135 Old Republic International Corp. 3.875% 8/26/26 375 375 OneBeacon US Holdings Inc. 4.600% 11/9/22 50 51 PartnerRe Finance B LLC 5.500% 6/1/20 100 111 Primerica Inc. 4.750% 7/15/22 25 27 Principal Financial Group Inc. 1.850% 11/15/17 25 25 Principal Financial Group Inc. 8.875% 5/15/19 75 88 Principal Financial Group Inc. 3.300% 9/15/22 50 52 Principal Financial Group Inc. 3.125% 5/15/23 100 102 Principal Financial Group Inc. 6.050% 10/15/36 100 126 Principal Financial Group Inc. 4.625% 9/15/42 50 53 Principal Financial Group Inc. 4.350% 5/15/43 50 51 4 Principal Financial Group Inc. 4.700% 5/15/55 100 100 ProAssurance Corp. 5.300% 11/15/23 50 53 Progressive Corp. 3.750% 8/23/21 75 82 Progressive Corp. 2.450% 1/15/27 150 149 Progressive Corp. 6.625% 3/1/29 125 168 Progressive Corp. 4.350% 4/25/44 50 58 Protective Life Corp. 8.450% 10/15/39 50 71 Prudential Financial Inc. 6.000% 12/1/17 48 51 Prudential Financial Inc. 2.300% 8/15/18 25 25 Prudential Financial Inc. 5.375% 6/21/20 125 140 Prudential Financial Inc. 4.500% 11/15/20 325 358 Prudential Financial Inc. 4.500% 11/16/21 75 84 Prudential Financial Inc. 3.500% 5/15/24 125 131 Prudential Financial Inc. 5.750% 7/15/33 100 119 Prudential Financial Inc. 5.400% 6/13/35 100 115 Prudential Financial Inc. 5.900% 3/17/36 375 455 Prudential Financial Inc. 5.700% 12/14/36 125 150 Prudential Financial Inc. 6.625% 12/1/37 125 161 Prudential Financial Inc. 6.625% 6/21/40 400 518 4 Prudential Financial Inc. 5.875% 9/15/42 100 110 4 Prudential Financial Inc. 5.625% 6/15/43 375 403 Prudential Financial Inc. 5.100% 8/15/43 50 56 4 Prudential Financial Inc. 5.200% 3/15/44 85 88 Prudential Financial Inc. 4.600% 5/15/44 125 134 4 Prudential Financial Inc. 5.375% 5/15/45 250 260 Reinsurance Group of America Inc. 6.450% 11/15/19 75 84 Reinsurance Group of America Inc. 5.000% 6/1/21 75 82 Reinsurance Group of America Inc. 4.700% 9/15/23 75 82 StanCorp Financial Group Inc. 5.000% 8/15/22 150 160 Swiss Re Solutions Holding Corp. 7.000% 2/15/26 75 97 Torchmark Corp. 3.800% 9/15/22 50 53 Transatlantic Holdings Inc. 8.000% 11/30/39 175 241 Travelers Cos. Inc. 5.750% 12/15/17 250 263 Travelers Cos. Inc. 5.900% 6/2/19 300 335 Travelers Cos. Inc. 3.900% 11/1/20 125 136 Travelers Cos. Inc. 6.250% 6/15/37 150 209 Travelers Cos. Inc. 4.300% 8/25/45 150 172 Trinity Acquisition plc 4.625% 8/15/23 175 186 Trinity Acquisition plc 6.125% 8/15/43 75 84 UnitedHealth Group Inc. 1.400% 10/15/17 100 100 UnitedHealth Group Inc. 6.000% 2/15/18 400 426 UnitedHealth Group Inc. 1.900% 7/16/18 250 252 UnitedHealth Group Inc. 1.700% 2/15/19 200 201 UnitedHealth Group Inc. 1.625% 3/15/19 100 101 UnitedHealth Group Inc. 2.300% 12/15/19 125 129 UnitedHealth Group Inc. 2.700% 7/15/20 250 260 UnitedHealth Group Inc. 4.700% 2/15/21 75 84 UnitedHealth Group Inc. 2.125% 3/15/21 225 229 UnitedHealth Group Inc. 3.375% 11/15/21 100 107 UnitedHealth Group Inc. 2.875% 12/15/21 125 132 UnitedHealth Group Inc. 3.350% 7/15/22 180 193 UnitedHealth Group Inc. 2.750% 2/15/23 175 181 UnitedHealth Group Inc. 2.875% 3/15/23 25 26 UnitedHealth Group Inc. 3.750% 7/15/25 450 495 UnitedHealth Group Inc. 3.100% 3/15/26 225 235 UnitedHealth Group Inc. 4.625% 7/15/35 175 204 UnitedHealth Group Inc. 6.500% 6/15/37 50 70 UnitedHealth Group Inc. 6.625% 11/15/37 125 179 UnitedHealth Group Inc. 6.875% 2/15/38 245 360 UnitedHealth Group Inc. 5.950% 2/15/41 60 82 UnitedHealth Group Inc. 4.625% 11/15/41 75 87 UnitedHealth Group Inc. 4.375% 3/15/42 50 56 UnitedHealth Group Inc. 3.950% 10/15/42 175 186 UnitedHealth Group Inc. 4.250% 3/15/43 125 138 UnitedHealth Group Inc. 4.750% 7/15/45 340 409 Unum Group 5.625% 9/15/20 50 56 Unum Group 3.000% 5/15/21 100 102 Unum Group 4.000% 3/15/24 50 52 Unum Group 5.750% 8/15/42 25 28 Validus Holdings Ltd. 8.875% 1/26/40 75 106 Voya Financial Inc. 2.900% 2/15/18 134 136 Voya Financial Inc. 5.700% 7/15/43 75 84 Voya Financial Inc. 4.800% 6/15/46 100 100 WR Berkley Corp. 5.375% 9/15/20 175 193 XLIT Ltd. 5.750% 10/1/21 105 120 XLIT Ltd. 4.450% 3/31/25 100 102 XLIT Ltd. 6.250% 5/15/27 125 151 XLIT Ltd. 5.500% 3/31/45 100 98 Real Estate Investment Trusts (0.7%) Alexandria Real Estate Equities Inc. 2.750% 1/15/20 100 102 Alexandria Real Estate Equities Inc. 4.600% 4/1/22 125 136 Alexandria Real Estate Equities Inc. 3.950% 1/15/27 75 78 Alexandria Real Estate Equities Inc. 4.500% 7/30/29 100 108 American Campus Communities Operating Partnership LP 3.350% 10/1/20 50 52 American Campus Communities Operating Partnership LP 4.125% 7/1/24 100 106 AvalonBay Communities Inc. 2.850% 3/15/23 25 25 AvalonBay Communities Inc. 4.200% 12/15/23 75 82 AvalonBay Communities Inc. 3.450% 6/1/25 300 313 AvalonBay Communities Inc. 2.950% 5/11/26 150 150 AvalonBay Communities Inc. 2.900% 10/15/26 50 50 Boston Properties LP 5.625% 11/15/20 325 369 Boston Properties LP 4.125% 5/15/21 75 82 Boston Properties LP 3.850% 2/1/23 225 241 Boston Properties LP 3.125% 9/1/23 275 283 Boston Properties LP 3.650% 2/1/26 100 106 Boston Properties LP 2.750% 10/1/26 50 49 Brandywine Operating Partnership LP 4.950% 4/15/18 250 261 Brandywine Operating Partnership LP 4.100% 10/1/24 100 103 Brandywine Operating Partnership LP 4.550% 10/1/29 100 105 Brixmor Operating Partnership LP 3.875% 8/15/22 100 105 Brixmor Operating Partnership LP 3.850% 2/1/25 350 357 Brixmor Operating Partnership LP 4.125% 6/15/26 200 207 Camden Property Trust 4.250% 1/15/24 100 108 7 Care Capital Properties LP 5.125% 8/15/26 25 25 CBL & Associates LP 5.250% 12/1/23 100 103 CBL & Associates LP 4.600% 10/15/24 100 98 Columbia Property Trust Operating Partnership LP 4.150% 4/1/25 100 104 Columbia Property Trust Operating Partnership LP 3.650% 8/15/26 25 25 Corporate Office Properties LP 3.700% 6/15/21 50 52 Corporate Office Properties LP 3.600% 5/15/23 150 150 CubeSmart LP 4.375% 12/15/23 100 108 CubeSmart LP 4.000% 11/15/25 50 53 CubeSmart LP 3.125% 9/1/26 100 100 DCT Industrial Operating Partnership LP 4.500% 10/15/23 50 53 DDR Corp. 4.750% 4/15/18 25 26 DDR Corp. 3.500% 1/15/21 75 78 DDR Corp. 4.625% 7/15/22 200 217 DDR Corp. 3.375% 5/15/23 275 275 DDR Corp. 3.625% 2/1/25 200 203 DDR Corp. 4.250% 2/1/26 70 74 Digital Realty Trust LP 5.250% 3/15/21 75 84 Digital Realty Trust LP 3.950% 7/1/22 250 265 Digital Realty Trust LP 3.625% 10/1/22 575 599 Duke Realty LP 3.250% 6/30/26 175 179 EPR Properties 5.750% 8/15/22 25 28 EPR Properties 5.250% 7/15/23 125 135 EPR Properties 4.500% 4/1/25 50 51 Equity Commonwealth 5.875% 9/15/20 100 111 ERP Operating LP 4.750% 7/15/20 50 55 ERP Operating LP 4.625% 12/15/21 129 145 ERP Operating LP 3.000% 4/15/23 125 129 ERP Operating LP 3.375% 6/1/25 125 131 ERP Operating LP 4.500% 7/1/44 150 165 ERP Operating LP 4.500% 6/1/45 125 139 Essex Portfolio LP 5.200% 3/15/21 50 56 Essex Portfolio LP 3.375% 1/15/23 175 181 Essex Portfolio LP 3.250% 5/1/23 25 26 Essex Portfolio LP 3.500% 4/1/25 100 104 Essex Portfolio LP 3.375% 4/15/26 100 102 Federal Realty Investment Trust 3.000% 8/1/22 75 78 Federal Realty Investment Trust 2.750% 6/1/23 25 25 Federal Realty Investment Trust 4.500% 12/1/44 300 341 HCP Inc. 6.700% 1/30/18 50 53 HCP Inc. 3.750% 2/1/19 50 52 HCP Inc. 2.625% 2/1/20 375 381 HCP Inc. 5.375% 2/1/21 15 17 HCP Inc. 3.150% 8/1/22 75 76 HCP Inc. 4.000% 12/1/22 510 539 HCP Inc. 4.250% 11/15/23 250 262 HCP Inc. 3.400% 2/1/25 75 74 HCP Inc. 6.750% 2/1/41 100 124 Healthcare Realty Trust Inc. 3.750% 4/15/23 50 51 Healthcare Realty Trust Inc. 3.875% 5/1/25 125 129 Healthcare Trust of America Holdings LP 3.375% 7/15/21 100 103 Healthcare Trust of America Holdings LP 3.700% 4/15/23 25 26 Healthcare Trust of America Holdings LP 3.500% 8/1/26 100 101 Highwoods Realty LP 3.200% 6/15/21 400 413 Hospitality Properties Trust 6.700% 1/15/18 250 260 Hospitality Properties Trust 4.500% 6/15/23 140 145 Hospitality Properties Trust 5.250% 2/15/26 100 106 Host Hotels & Resorts LP 6.000% 10/1/21 100 114 Host Hotels & Resorts LP 4.750% 3/1/23 50 54 Host Hotels & Resorts LP 3.750% 10/15/23 336 341 Host Hotels & Resorts LP 4.000% 6/15/25 50 51 Kilroy Realty LP 4.800% 7/15/18 125 131 Kilroy Realty LP 3.800% 1/15/23 200 208 Kimco Realty Corp. 6.875% 10/1/19 50 57 Kimco Realty Corp. 3.125% 6/1/23 25 26 Kimco Realty Corp. 2.800% 10/1/26 125 124 Kite Realty Group LP 4.000% 10/1/26 200 202 Liberty Property LP 3.375% 6/15/23 50 51 Liberty Property LP 4.400% 2/15/24 100 109 Liberty Property LP 3.750% 4/1/25 325 341 Mack-Cali Realty LP 4.500% 4/18/22 75 78 Mid-America Apartments LP 4.300% 10/15/23 150 162 Mid-America Apartments LP 3.750% 6/15/24 50 52 National Retail Properties Inc. 6.875% 10/15/17 275 288 National Retail Properties Inc. 3.800% 10/15/22 200 212 Omega Healthcare Investors Inc. 4.375% 8/1/23 500 514 Omega Healthcare Investors Inc. 4.950% 4/1/24 100 105 Omega Healthcare Investors Inc. 4.500% 1/15/25 100 102 Omega Healthcare Investors Inc. 5.250% 1/15/26 100 107 Omega Healthcare Investors Inc. 4.500% 4/1/27 300 303 Piedmont Operating Partnership LP 3.400% 6/1/23 50 49 Post Apartment Homes LP 3.375% 12/1/22 50 51 ProLogis LP 2.750% 2/15/19 150 154 Realty Income Corp. 2.000% 1/31/18 50 50 Realty Income Corp. 6.750% 8/15/19 200 227 Realty Income Corp. 5.750% 1/15/21 200 228 Realty Income Corp. 3.250% 10/15/22 50 52 Realty Income Corp. 3.875% 7/15/24 50 53 Regency Centers LP 3.750% 6/15/24 150 159 Retail Opportunity Investments Partnership LP 5.000% 12/15/23 25 27 Retail Properties of America Inc. 4.000% 3/15/25 175 174 Select Income REIT 2.850% 2/1/18 50 50 Select Income REIT 4.150% 2/1/22 100 101 Select Income REIT 4.500% 2/1/25 50 50 Senior Housing Properties Trust 3.250% 5/1/19 100 101 Senior Housing Properties Trust 4.750% 5/1/24 100 105 Simon Property Group LP 2.200% 2/1/19 575 586 Simon Property Group LP 5.650% 2/1/20 75 84 Simon Property Group LP 4.375% 3/1/21 125 138 Simon Property Group LP 2.500% 7/15/21 120 123 Simon Property Group LP 4.125% 12/1/21 250 275 Simon Property Group LP 3.375% 3/15/22 100 106 Simon Property Group LP 2.750% 2/1/23 25 26 Simon Property Group LP 3.750% 2/1/24 150 163 Simon Property Group LP 3.500% 9/1/25 100 107 Simon Property Group LP 3.300% 1/15/26 175 185 Simon Property Group LP 4.750% 3/15/42 75 89 Sovran Acquisition LP 3.500% 7/1/26 325 332 7 Spirit Realty LP 4.450% 9/15/26 50 50 Tanger Properties LP 3.875% 12/1/23 25 26 Tanger Properties LP 3.125% 9/1/26 175 175 UDR Inc. 4.250% 6/1/18 125 130 UDR Inc. 3.700% 10/1/20 25 26 UDR Inc. 4.625% 1/10/22 50 55 UDR Inc. 2.950% 9/1/26 150 148 Ventas Realty LP 3.750% 5/1/24 200 211 Ventas Realty LP 4.125% 1/15/26 75 81 Ventas Realty LP 3.250% 10/15/26 75 76 Ventas Realty LP 5.700% 9/30/43 75 90 Ventas Realty LP / Ventas Capital Corp. 2.000% 2/15/18 100 101 Ventas Realty LP / Ventas Capital Corp. 4.000% 4/30/19 150 158 Ventas Realty LP / Ventas Capital Corp. 4.750% 6/1/21 250 278 Ventas Realty LP / Ventas Capital Corp. 3.250% 8/15/22 200 208 Washington Prime Group LP 3.850% 4/1/20 50 51 Washington REIT 4.950% 10/1/20 25 27 Washington REIT 3.950% 10/15/22 75 78 Weingarten Realty Investors 3.375% 10/15/22 50 51 Weingarten Realty Investors 3.500% 4/15/23 100 102 Welltower Inc. 2.250% 3/15/18 200 202 Welltower Inc. 4.125% 4/1/19 200 210 Welltower Inc. 4.950% 1/15/21 75 82 Welltower Inc. 5.250% 1/15/22 100 113 Welltower Inc. 3.750% 3/15/23 75 79 Welltower Inc. 4.000% 6/1/25 325 345 Welltower Inc. 4.250% 4/1/26 150 162 Welltower Inc. 6.500% 3/15/41 25 32 Welltower Inc. 5.125% 3/15/43 75 83 WP Carey Inc. 4.600% 4/1/24 75 79 WP Carey Inc. 4.000% 2/1/25 50 50 WP Carey Inc. 4.250% 10/1/26 100 101 Industrial (17.4%) Basic Industry (1.0%) Agrium Inc. 6.750% 1/15/19 200 221 Agrium Inc. 3.500% 6/1/23 299 313 Agrium Inc. 3.375% 3/15/25 250 258 Agrium Inc. 4.125% 3/15/35 500 493 Agrium Inc. 6.125% 1/15/41 25 30 Agrium Inc. 4.900% 6/1/43 50 53 Agrium Inc. 5.250% 1/15/45 200 222 Air Products & Chemicals Inc. 1.200% 10/15/17 100 100 Air Products & Chemicals Inc. 3.000% 11/3/21 75 80 Air Products & Chemicals Inc. 2.750% 2/3/23 50 52 Air Products & Chemicals Inc. 3.350% 7/31/24 75 81 Airgas Inc. 3.050% 8/1/20 100 104 Airgas Inc. 3.650% 7/15/24 100 106 Albemarle Corp. 3.000% 12/1/19 75 78 Albemarle Corp. 4.500% 12/15/20 25 27 Albemarle Corp. 4.150% 12/1/24 75 81 Albemarle Corp. 5.450% 12/1/44 75 88 Barrick Gold Corp. 4.100% 5/1/23 157 169 Barrick North America Finance LLC 4.400% 5/30/21 125 137 Barrick North America Finance LLC 5.700% 5/30/41 450 517 Barrick North America Finance LLC 5.750% 5/1/43 200 238 BHP Billiton Finance USA Ltd. 2.050% 9/30/18 150 152 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 200 224 BHP Billiton Finance USA Ltd. 3.250% 11/21/21 25 27 BHP Billiton Finance USA Ltd. 2.875% 2/24/22 225 236 BHP Billiton Finance USA Ltd. 3.850% 9/30/23 100 109 BHP Billiton Finance USA Ltd. 4.125% 2/24/42 150 156 BHP Billiton Finance USA Ltd. 5.000% 9/30/43 575 679 Cabot Corp. 2.550% 1/15/18 150 152 Celulosa Arauco y Constitucion SA 5.000% 1/21/21 25 27 Celulosa Arauco y Constitucion SA 4.750% 1/11/22 75 81 CF Industries Inc. 6.875% 5/1/18 275 296 CF Industries Inc. 7.125% 5/1/20 380 437 CF Industries Inc. 4.950% 6/1/43 125 116 Domtar Corp. 6.250% 9/1/42 25 27 Domtar Corp. 6.750% 2/15/44 100 112 Dow Chemical Co. 8.550% 5/15/19 325 381 Dow Chemical Co. 4.250% 11/15/20 125 136 Dow Chemical Co. 4.125% 11/15/21 100 109 Dow Chemical Co. 3.500% 10/1/24 50 53 Dow Chemical Co. 7.375% 11/1/29 25 34 Dow Chemical Co. 4.250% 10/1/34 50 52 Dow Chemical Co. 9.400% 5/15/39 350 576 Dow Chemical Co. 5.250% 11/15/41 100 113 Eastman Chemical Co. 2.400% 6/1/17 37 37 Eastman Chemical Co. 5.500% 11/15/19 175 194 Eastman Chemical Co. 2.700% 1/15/20 350 359 Eastman Chemical Co. 4.500% 1/15/21 75 82 Eastman Chemical Co. 3.600% 8/15/22 100 106 Eastman Chemical Co. 4.800% 9/1/42 225 231 Eastman Chemical Co. 4.650% 10/15/44 150 153 Ecolab Inc. 1.450% 12/8/17 225 226 Ecolab Inc. 1.550% 1/12/18 100 100 Ecolab Inc. 4.350% 12/8/21 200 224 Ecolab Inc. 5.500% 12/8/41 150 188 EI du Pont de Nemours & Co. 6.000% 7/15/18 275 298 EI du Pont de Nemours & Co. 4.625% 1/15/20 400 439 EI du Pont de Nemours & Co. 2.800% 2/15/23 125 128 EI du Pont de Nemours & Co. 6.500% 1/15/28 100 128 EI du Pont de Nemours & Co. 4.150% 2/15/43 175 182 Fibria Overseas Finance Ltd. 5.250% 5/12/24 100 104 FMC Corp. 3.950% 2/1/22 50 52 FMC Corp. 4.100% 2/1/24 250 261 Georgia-Pacific LLC 8.000% 1/15/24 250 332 Georgia-Pacific LLC 7.375% 12/1/25 100 133 Georgia-Pacific LLC 8.875% 5/15/31 250 395 Goldcorp Inc. 2.125% 3/15/18 200 200 Goldcorp Inc. 3.700% 3/15/23 200 207 Goldcorp Inc. 5.450% 6/9/44 100 108 International Flavors & Fragrances Inc. 3.200% 5/1/23 25 26 International Paper Co. 7.500% 8/15/21 450 549 International Paper Co. 3.650% 6/15/24 100 105 International Paper Co. 3.800% 1/15/26 75 80 International Paper Co. 3.000% 2/15/27 200 200 International Paper Co. 5.000% 9/15/35 100 111 International Paper Co. 7.300% 11/15/39 100 133 International Paper Co. 4.800% 6/15/44 200 211 International Paper Co. 5.150% 5/15/46 200 225 International Paper Co. 4.400% 8/15/47 300 302 LyondellBasell Industries NV 5.000% 4/15/19 550 589 LyondellBasell Industries NV 6.000% 11/15/21 175 205 LyondellBasell Industries NV 5.750% 4/15/24 175 208 LyondellBasell Industries NV 4.625% 2/26/55 425 416 Meadwestvaco Corp. 7.950% 2/15/31 125 169 Methanex Corp. 3.250% 12/15/19 200 199 Monsanto Co. 2.125% 7/15/19 100 101 Monsanto Co. 2.750% 7/15/21 200 206 Monsanto Co. 5.500% 8/15/25 325 381 Monsanto Co. 4.200% 7/15/34 100 102 Monsanto Co. 5.875% 4/15/38 325 390 Monsanto Co. 3.950% 4/15/45 200 196 Monsanto Co. 4.700% 7/15/64 300 287 Mosaic Co. 3.750% 11/15/21 150 158 Mosaic Co. 4.250% 11/15/23 250 266 Mosaic Co. 5.450% 11/15/33 100 109 Mosaic Co. 5.625% 11/15/43 100 108 Newmont Mining Corp. 3.500% 3/15/22 300 312 Newmont Mining Corp. 5.875% 4/1/35 100 113 Newmont Mining Corp. 4.875% 3/15/42 250 263 Nucor Corp. 5.750% 12/1/17 25 26 Nucor Corp. 5.850% 6/1/18 150 160 Nucor Corp. 6.400% 12/1/37 100 126 Nucor Corp. 5.200% 8/1/43 200 230 Packaging Corp. of America 3.900% 6/15/22 100 106 Packaging Corp. of America 4.500% 11/1/23 350 387 Placer Dome Inc. 6.450% 10/15/35 75 86 Plum Creek Timberlands LP 4.700% 3/15/21 75 81 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 175 178 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 125 136 Potash Corp. of Saskatchewan Inc. 3.000% 4/1/25 250 251 Potash Corp. of Saskatchewan Inc. 5.625% 12/1/40 275 330 PPG Industries Inc. 2.300% 11/15/19 400 407 Praxair Inc. 4.500% 8/15/19 50 54 Praxair Inc. 3.000% 9/1/21 75 80 Praxair Inc. 2.450% 2/15/22 450 465 Praxair Inc. 2.200% 8/15/22 200 204 Praxair Inc. 3.550% 11/7/42 50 52 Rayonier Inc. 3.750% 4/1/22 50 51 Reliance Steel & Aluminum Co. 4.500% 4/15/23 75 78 Rio Tinto Alcan Inc. 6.125% 12/15/33 225 260 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 550 651 Rio Tinto Finance USA Ltd. 3.750% 9/20/21 300 324 Rio Tinto Finance USA Ltd. 3.750% 6/15/25 820 879 Rio Tinto Finance USA Ltd. 7.125% 7/15/28 75 100 Rio Tinto Finance USA Ltd. 5.200% 11/2/40 125 146 Rio Tinto Finance USA plc 3.500% 3/22/22 75 81 Rio Tinto Finance USA plc 2.875% 8/21/22 75 79 Rio Tinto Finance USA plc 4.750% 3/22/42 150 167 Rohm & Haas Co. 7.850% 7/15/29 250 352 RPM International Inc. 6.125% 10/15/19 25 28 RPM International Inc. 3.450% 11/15/22 100 102 Sherwin-Williams Co. 3.450% 8/1/25 225 234 Sherwin-Williams Co. 4.550% 8/1/45 90 96 Southern Copper Corp. 5.375% 4/16/20 75 83 Southern Copper Corp. 3.500% 11/8/22 400 404 Southern Copper Corp. 3.875% 4/23/25 50 51 Southern Copper Corp. 7.500% 7/27/35 100 118 Southern Copper Corp. 6.750% 4/16/40 125 137 Southern Copper Corp. 5.875% 4/23/45 700 700 Syngenta Finance NV 3.125% 3/28/22 100 103 Syngenta Finance NV 4.375% 3/28/42 50 49 Vale Overseas Ltd. 5.625% 9/15/19 175 185 Vale Overseas Ltd. 5.875% 6/10/21 600 627 Vale Overseas Ltd. 4.375% 1/11/22 700 693 Vale Overseas Ltd. 6.250% 8/10/26 200 209 Vale Overseas Ltd. 8.250% 1/17/34 50 54 Vale Overseas Ltd. 6.875% 11/21/36 275 269 Vale Overseas Ltd. 6.875% 11/10/39 450 430 Vale SA 5.625% 9/11/42 300 252 Valspar Corp. 7.250% 6/15/19 100 113 Valspar Corp. 3.950% 1/15/26 200 212 Westlake Chemical Corp. 3.600% 7/15/22 25 26 7 Westlake Chemical Corp. 3.600% 8/15/26 200 200 7 Westlake Chemical Corp. 5.000% 8/15/46 200 203 WestRock RKT Co. 3.500% 3/1/20 150 156 WestRock RKT Co. 4.900% 3/1/22 100 112 Weyerhaeuser Co. 7.375% 10/1/19 250 287 Weyerhaeuser Co. 8.500% 1/15/25 50 67 Weyerhaeuser Co. 7.375% 3/15/32 200 271 Weyerhaeuser Co. 6.875% 12/15/33 50 64 Yamana Gold Inc. 4.950% 7/15/24 110 113 Capital Goods (1.4%) 3M Co. 1.375% 8/7/18 100 101 3M Co. 2.000% 8/7/20 100 102 3M Co. 1.625% 9/19/21 150 150 3M Co. 3.000% 8/7/25 100 108 3M Co. 2.250% 9/19/26 150 150 3M Co. 6.375% 2/15/28 100 137 3M Co. 5.700% 3/15/37 125 171 3M Co. 3.125% 9/19/46 100 99 ABB Finance USA Inc. 4.375% 5/8/42 25 29 Acuity Brands Lighting Inc. 6.000% 12/15/19 50 55 Bemis Co. Inc. 3.100% 9/15/26 100 101 Boeing Co. 6.000% 3/15/19 400 446 Boeing Co. 4.875% 2/15/20 175 196 Boeing Co. 1.650% 10/30/20 100 101 Boeing Co. 2.200% 10/30/22 100 102 Boeing Co. 1.875% 6/15/23 100 99 Boeing Co. 2.500% 3/1/25 500 511 Boeing Co. 2.250% 6/15/26 100 100 Boeing Co. 6.625% 2/15/38 50 73 Boeing Co. 6.875% 3/15/39 75 113 Boeing Co. 5.875% 2/15/40 275 376 Boeing Co. 3.375% 6/15/46 75 75 Carlisle Cos. Inc. 3.750% 11/15/22 75 77 Caterpillar Financial Services Corp. 1.500% 2/23/18 450 452 Caterpillar Financial Services Corp. 1.800% 11/13/18 250 252 Caterpillar Financial Services Corp. 7.150% 2/15/19 525 595 Caterpillar Financial Services Corp. 2.250% 12/1/19 550 561 Caterpillar Financial Services Corp. 2.000% 3/5/20 250 254 Caterpillar Financial Services Corp. 2.500% 11/13/20 50 51 Caterpillar Financial Services Corp. 1.700% 8/9/21 300 297 Caterpillar Financial Services Corp. 2.750% 8/20/21 100 104 Caterpillar Financial Services Corp. 3.300% 6/9/24 250 268 Caterpillar Financial Services Corp. 2.400% 8/9/26 100 99 Caterpillar Inc. 3.900% 5/27/21 125 137 Caterpillar Inc. 2.600% 6/26/22 50 52 Caterpillar Inc. 3.400% 5/15/24 250 270 Caterpillar Inc. 5.200% 5/27/41 150 186 Caterpillar Inc. 3.803% 8/15/42 343 352 Crane Co. 2.750% 12/15/18 50 51 Crane Co. 4.450% 12/15/23 50 54 CRH America Inc. 8.125% 7/15/18 100 110 CRH America Inc. 5.750% 1/15/21 75 85 Deere & Co. 4.375% 10/16/19 175 191 Deere & Co. 2.600% 6/8/22 125 130 Deere & Co. 5.375% 10/16/29 125 160 Deere & Co. 7.125% 3/3/31 100 143 Deere & Co. 3.900% 6/9/42 75 81 Dover Corp. 5.450% 3/15/18 200 212 Dover Corp. 3.150% 11/15/25 200 212 Dover Corp. 6.600% 3/15/38 75 108 Eaton Corp. 5.600% 5/15/18 300 320 Eaton Corp. 2.750% 11/2/22 200 207 Eaton Corp. 4.000% 11/2/32 25 27 Eaton Corp. 4.150% 11/2/42 50 53 Eaton Electric Holdings LLC 3.875% 12/15/20 100 107 Embraer Netherlands Finance BV 5.050% 6/15/25 200 202 7 Embraer Overseas Ltd. 5.696% 9/16/23 100 106 Emerson Electric Co. 5.250% 10/15/18 150 162 Emerson Electric Co. 4.875% 10/15/19 25 27 Emerson Electric Co. 4.250% 11/15/20 25 28 Emerson Electric Co. 2.625% 12/1/21 150 157 Emerson Electric Co. 3.150% 6/1/25 200 212 Emerson Electric Co. 6.000% 8/15/32 275 356 FLIR Systems Inc. 3.125% 6/15/21 50 51 Flowserve Corp. 3.500% 9/15/22 250 259 Flowserve Corp. 4.000% 11/15/23 50 53 7 Fortive Corp. 2.350% 6/15/21 100 101 7 Fortive Corp. 3.150% 6/15/26 200 206 7 Fortive Corp. 4.300% 6/15/46 100 107 Fortune Brands Home & Security Inc. 3.000% 6/15/20 75 77 Fortune Brands Home & Security Inc. 4.000% 6/15/25 100 108 General Dynamics Corp. 1.000% 11/15/17 275 275 General Dynamics Corp. 1.875% 8/15/23 300 297 General Dynamics Corp. 3.600% 11/15/42 100 107 General Electric Capital Corp. 1.250% 5/15/17 150 150 General Electric Capital Corp. 1.600% 11/20/17 175 176 General Electric Capital Corp. 2.300% 1/14/19 150 154 General Electric Capital Corp. 6.000% 8/7/19 194 219 General Electric Capital Corp. 2.100% 12/11/19 25 26 General Electric Capital Corp. 5.500% 1/8/20 236 267 General Electric Capital Corp. 2.200% 1/9/20 165 169 General Electric Capital Corp. 5.550% 5/4/20 108 123 General Electric Capital Corp. 4.375% 9/16/20 128 142 General Electric Capital Corp. 4.625% 1/7/21 201 226 General Electric Capital Corp. 5.300% 2/11/21 172 197 General Electric Capital Corp. 4.650% 10/17/21 347 395 General Electric Capital Corp. 3.150% 9/7/22 91 97 General Electric Capital Corp. 3.100% 1/9/23 224 238 General Electric Capital Corp. 3.450% 5/15/24 160 174 General Electric Capital Corp. 6.750% 3/15/32 705 990 General Electric Capital Corp. 6.150% 8/7/37 161 223 General Electric Capital Corp. 5.875% 1/14/38 510 685 General Electric Capital Corp. 6.875% 1/10/39 413 622 General Electric Co. 5.250% 12/6/17 665 697 General Electric Co. 2.700% 10/9/22 1,100 1,144 General Electric Co. 4.125% 10/9/42 375 410 General Electric Co. 4.500% 3/11/44 350 403 Harris Corp. 1.999% 4/27/18 125 126 Harris Corp. 2.700% 4/27/20 75 76 Harris Corp. 4.400% 12/15/20 375 407 Harris Corp. 3.832% 4/27/25 200 212 Harris Corp. 4.854% 4/27/35 100 110 Harris Corp. 6.150% 12/15/40 75 95 Harris Corp. 5.054% 4/27/45 100 114 Hexcel Corp. 4.700% 8/15/25 100 109 Honeywell International Inc. 5.300% 3/1/18 500 529 Honeywell International Inc. 4.250% 3/1/21 450 502 Honeywell International Inc. 5.700% 3/15/37 200 268 Honeywell International Inc. 5.375% 3/1/41 150 200 Hubbell Inc. 3.350% 3/1/26 75 79 Illinois Tool Works Inc. 6.250% 4/1/19 100 112 Illinois Tool Works Inc. 3.375% 9/15/21 100 108 Illinois Tool Works Inc. 3.500% 3/1/24 200 219 Illinois Tool Works Inc. 4.875% 9/15/41 75 92 Illinois Tool Works Inc. 3.900% 9/1/42 175 194 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 500 549 Ingersoll-Rand Global Holding Co. Ltd. 2.875% 1/15/19 50 52 Ingersoll-Rand Global Holding Co. Ltd. 4.250% 6/15/23 275 305 Ingersoll-Rand Global Holding Co. Ltd. 5.750% 6/15/43 25 31 John Deere Capital Corp. 1.350% 1/16/18 100 100 John Deere Capital Corp. 1.300% 3/12/18 125 125 John Deere Capital Corp. 1.750% 8/10/18 75 76 John Deere Capital Corp. 5.750% 9/10/18 275 299 John Deere Capital Corp. 1.950% 1/8/19 300 305 John Deere Capital Corp. 1.250% 10/9/19 500 497 John Deere Capital Corp. 1.700% 1/15/20 125 125 John Deere Capital Corp. 2.050% 3/10/20 250 254 John Deere Capital Corp. 2.450% 9/11/20 75 77 John Deere Capital Corp. 2.550% 1/8/21 500 518 John Deere Capital Corp. 2.800% 3/4/21 100 104 John Deere Capital Corp. 3.900% 7/12/21 100 110 John Deere Capital Corp. 3.150% 10/15/21 25 27 John Deere Capital Corp. 2.800% 1/27/23 50 52 John Deere Capital Corp. 2.800% 3/6/23 300 312 John Deere Capital Corp. 3.400% 9/11/25 75 81 John Deere Capital Corp. 2.650% 6/10/26 100 103 Kennametal Inc. 2.650% 11/1/19 75 76 Kennametal Inc. 3.875% 2/15/22 50 51 L-3 Communications Corp. 5.200% 10/15/19 100 109 L-3 Communications Corp. 4.750% 7/15/20 75 82 L-3 Communications Corp. 4.950% 2/15/21 75 83 L-3 Communications Corp. 3.950% 5/28/24 103 110 Lafarge SA 7.125% 7/15/36 100 127 Leggett & Platt Inc. 3.800% 11/15/24 100 105 Lockheed Martin Corp. 1.850% 11/23/18 75 76 Lockheed Martin Corp. 2.500% 11/23/20 140 145 Lockheed Martin Corp. 3.350% 9/15/21 725 777 Lockheed Martin Corp. 3.100% 1/15/23 200 211 Lockheed Martin Corp. 3.550% 1/15/26 330 357 Lockheed Martin Corp. 3.600% 3/1/35 150 154 Lockheed Martin Corp. 4.500% 5/15/36 100 115 Lockheed Martin Corp. 6.150% 9/1/36 375 506 Lockheed Martin Corp. 5.500% 11/15/39 25 31 Lockheed Martin Corp. 4.700% 5/15/46 375 447 Martin Marietta Materials Inc. 6.600% 4/15/18 150 158 Martin Marietta Materials Inc. 4.250% 7/2/24 100 107 Mohawk Industries Inc. 3.850% 2/1/23 100 105 Northrop Grumman Corp. 1.750% 6/1/18 275 277 Northrop Grumman Corp. 3.500% 3/15/21 200 214 Northrop Grumman Corp. 3.250% 8/1/23 150 160 Northrop Grumman Corp. 5.050% 11/15/40 50 60 Northrop Grumman Corp. 4.750% 6/1/43 275 326 Owens Corning 4.200% 12/15/22 150 161 Owens Corning 3.400% 8/15/26 200 201 Parker-Hannifin Corp. 5.500% 5/15/18 50 53 Parker-Hannifin Corp. 3.500% 9/15/22 100 109 Parker-Hannifin Corp. 3.300% 11/21/24 100 107 Parker-Hannifin Corp. 6.250% 5/15/38 25 36 Parker-Hannifin Corp. 4.450% 11/21/44 200 238 Pentair Finance SA 2.650% 12/1/19 250 255 Precision Castparts Corp. 1.250% 1/15/18 325 325 Precision Castparts Corp. 2.250% 6/15/20 150 154 Precision Castparts Corp. 2.500% 1/15/23 275 284 Precision Castparts Corp. 3.250% 6/15/25 100 107 Precision Castparts Corp. 3.900% 1/15/43 75 82 Precision Castparts Corp. 4.375% 6/15/45 100 118 Raytheon Co. 4.400% 2/15/20 100 110 Raytheon Co. 3.125% 10/15/20 25 26 Raytheon Co. 2.500% 12/15/22 275 285 Raytheon Co. 7.200% 8/15/27 25 35 Raytheon Co. 4.700% 12/15/41 500 607 Republic Services Inc. 3.800% 5/15/18 150 156 Republic Services Inc. 5.500% 9/15/19 150 166 Republic Services Inc. 5.000% 3/1/20 125 138 Republic Services Inc. 5.250% 11/15/21 75 86 Republic Services Inc. 3.550% 6/1/22 50 54 Republic Services Inc. 3.200% 3/15/25 250 262 Republic Services Inc. 6.200% 3/1/40 50 68 Republic Services Inc. 5.700% 5/15/41 100 128 Rockwell Automation Inc. 5.650% 12/1/17 25 26 Rockwell Automation Inc. 6.700% 1/15/28 50 68 Rockwell Automation Inc. 6.250% 12/1/37 100 136 Rockwell Collins Inc. 5.250% 7/15/19 25 28 Rockwell Collins Inc. 3.100% 11/15/21 50 52 Rockwell Collins Inc. 4.800% 12/15/43 65 78 Roper Technologies Inc. 1.850% 11/15/17 75 75 Roper Technologies Inc. 2.050% 10/1/18 200 202 Roper Technologies Inc. 6.250% 9/1/19 75 84 Roper Technologies Inc. 3.000% 12/15/20 125 130 Roper Technologies Inc. 3.850% 12/15/25 100 107 Snap-on Inc. 6.125% 9/1/21 75 90 Sonoco Products Co. 4.375% 11/1/21 25 27 Sonoco Products Co. 5.750% 11/1/40 145 171 Spirit AeroSystems Inc. 3.850% 6/15/26 65 68 Stanley Black & Decker Inc. 2.451% 11/17/18 100 102 Stanley Black & Decker Inc. 3.400% 12/1/21 150 161 Stanley Black & Decker Inc. 5.200% 9/1/40 125 151 Textron Inc. 3.875% 3/1/25 250 263 Textron Inc. 4.000% 3/15/26 100 105 Timken CO 3.875% 9/1/24 100 100 Tyco International Finance SA 3.900% 2/14/26 150 163 Tyco International Finance SA 5.125% 9/14/45 100 119 United Technologies Corp. 5.375% 12/15/17 575 604 United Technologies Corp. 4.500% 4/15/20 100 111 United Technologies Corp. 3.100% 6/1/22 535 575 United Technologies Corp. 6.700% 8/1/28 100 136 United Technologies Corp. 7.500% 9/15/29 125 186 United Technologies Corp. 5.400% 5/1/35 150 187 United Technologies Corp. 6.050% 6/1/36 100 134 United Technologies Corp. 6.125% 7/15/38 300 409 United Technologies Corp. 5.700% 4/15/40 100 132 United Technologies Corp. 4.500% 6/1/42 550 639 United Technologies Corp. 4.150% 5/15/45 100 111 Valmont Industries Inc. 5.000% 10/1/44 180 175 Valmont Industries Inc. 5.250% 10/1/54 100 93 Vulcan Materials Co. 7.500% 6/15/21 100 121 Vulcan Materials Co. 4.500% 4/1/25 200 217 Waste Management Inc. 6.100% 3/15/18 375 401 Waste Management Inc. 4.600% 3/1/21 50 56 Waste Management Inc. 2.400% 5/15/23 175 177 Waste Management Inc. 3.500% 5/15/24 100 108 Waste Management Inc. 3.900% 3/1/35 250 267 Waste Management Inc. 4.100% 3/1/45 100 110 WW Grainger Inc. 4.600% 6/15/45 450 528 WW Grainger Inc. 3.750% 5/15/46 75 78 Communication (2.7%) 21st Century Fox America Inc. 4.500% 2/15/21 550 609 21st Century Fox America Inc. 3.000% 9/15/22 150 156 21st Century Fox America Inc. 3.700% 10/15/25 100 108 21st Century Fox America Inc. 6.550% 3/15/33 300 384 21st Century Fox America Inc. 6.200% 12/15/34 350 443 21st Century Fox America Inc. 6.400% 12/15/35 365 470 21st Century Fox America Inc. 8.150% 10/17/36 175 255 21st Century Fox America Inc. 6.150% 3/1/37 100 126 21st Century Fox America Inc. 6.900% 8/15/39 100 134 21st Century Fox America Inc. 6.150% 2/15/41 250 317 21st Century Fox America Inc. 4.750% 9/15/44 100 110 21st Century Fox America Inc. 7.750% 12/1/45 100 149 7 Activision Blizzard Inc. 2.300% 9/15/21 125 125 7 Activision Blizzard Inc. 3.400% 9/15/26 175 176 America Movil SAB de CV 5.625% 11/15/17 150 157 America Movil SAB de CV 5.000% 10/16/19 400 437 America Movil SAB de CV 6.375% 3/1/35 175 212 America Movil SAB de CV 6.125% 11/15/37 150 181 America Movil SAB de CV 6.125% 3/30/40 475 572 America Movil SAB de CV 4.375% 7/16/42 250 247 American Tower Corp. 4.500% 1/15/18 225 233 American Tower Corp. 2.800% 6/1/20 75 77 American Tower Corp. 3.450% 9/15/21 625 657 American Tower Corp. 5.900% 11/1/21 500 583 American Tower Corp. 2.250% 1/15/22 125 125 American Tower Corp. 3.500% 1/31/23 50 52 American Tower Corp. 5.000% 2/15/24 150 170 American Tower Corp. 4.000% 6/1/25 100 107 American Tower Corp. 4.400% 2/15/26 100 110 American Tower Corp. 3.125% 1/15/27 100 100 AT&T Inc. 1.400% 12/1/17 200 200 AT&T Inc. 5.500% 2/1/18 100 105 AT&T Inc. 5.600% 5/15/18 450 480 AT&T Inc. 2.375% 11/27/18 400 408 AT&T Inc. 5.800% 2/15/19 250 274 AT&T Inc. 2.300% 3/11/19 100 102 AT&T Inc. 5.875% 10/1/19 750 838 AT&T Inc. 2.450% 6/30/20 500 511 AT&T Inc. 4.600% 2/15/21 175 192 AT&T Inc. 5.000% 3/1/21 750 839 AT&T Inc. 4.450% 5/15/21 275 302 AT&T Inc. 3.875% 8/15/21 250 270 AT&T Inc. 3.000% 2/15/22 300 310 AT&T Inc. 3.000% 6/30/22 500 514 AT&T Inc. 2.625% 12/1/22 350 354 AT&T Inc. 3.600% 2/17/23 1,125 1,185 AT&T Inc. 4.450% 4/1/24 100 110 AT&T Inc. 3.950% 1/15/25 200 212 AT&T Inc. 4.125% 2/17/26 1,025 1,108 AT&T Inc. 6.450% 6/15/34 265 328 AT&T Inc. 4.500% 5/15/35 200 211 AT&T Inc. 6.500% 9/1/37 175 220 AT&T Inc. 6.300% 1/15/38 275 342 AT&T Inc. 6.550% 2/15/39 50 64 AT&T Inc. 6.350% 3/15/40 100 126 AT&T Inc. 6.000% 8/15/40 300 360 AT&T Inc. 5.350% 9/1/40 881 983 AT&T Inc. 5.550% 8/15/41 225 259 AT&T Inc. 5.150% 3/15/42 375 411 AT&T Inc. 4.300% 12/15/42 271 270 AT&T Inc. 4.800% 6/15/44 600 631 AT&T Inc. 4.350% 6/15/45 699 688 AT&T Inc. 4.750% 5/15/46 600 628 7 AT&T Inc. 4.500% 3/9/48 282 284 7 AT&T Inc. 4.550% 3/9/49 62 63 AT&T Mobility LLC 7.125% 12/15/31 175 238 Bellsouth Capital Funding Corp. 7.875% 2/15/30 78 106 BellSouth LLC 6.875% 10/15/31 78 97 BellSouth LLC 6.550% 6/15/34 79 94 BellSouth LLC 6.000% 11/15/34 64 73 BellSouth Telecommunications LLC 6.375% 6/1/28 45 54 British Telecommunications plc 5.950% 1/15/18 300 318 British Telecommunications plc 9.375% 12/15/30 440 712 CBS Corp. 4.300% 2/15/21 275 299 CBS Corp. 3.700% 8/15/24 175 183 CBS Corp. 3.500% 1/15/25 300 309 CBS Corp. 5.900% 10/15/40 275 328 CBS Corp. 4.600% 1/15/45 125 129 CC Holdings GS V LLC / Crown Castle GS III Corp. 3.849% 4/15/23 250 268 7 Charter Communications Operating LLC / Charter Communications Operating Capital 3.579% 7/23/20 475 496 7 Charter Communications Operating LLC / Charter Communications Operating Capital 4.464% 7/23/22 250 270 7 Charter Communications Operating LLC / Charter Communications Operating Capital 4.908% 7/23/25 925 1,020 7 Charter Communications Operating LLC / Charter Communications Operating Capital 6.384% 10/23/35 350 412 7 Charter Communications Operating LLC / Charter Communications Operating Capital 6.484% 10/23/45 600 724 7 Charter Communications Operating LLC / Charter Communications Operating Capital 6.834% 10/23/55 75 90 Comcast Cable Communications Holdings Inc. 9.455% 11/15/22 139 195 Comcast Cable Communications LLC 8.875% 5/1/17 500 521 Comcast Corp. 5.875% 2/15/18 325 345 Comcast Corp. 5.700% 5/15/18 175 187 Comcast Corp. 5.700% 7/1/19 850 948 Comcast Corp. 5.150% 3/1/20 325 364 Comcast Corp. 3.375% 2/15/25 150 161 Comcast Corp. 3.375% 8/15/25 250 269 Comcast Corp. 3.150% 3/1/26 150 159 Comcast Corp. 4.250% 1/15/33 275 306 Comcast Corp. 4.200% 8/15/34 175 193 Comcast Corp. 5.650% 6/15/35 400 514 Comcast Corp. 4.400% 8/15/35 200 226 Comcast Corp. 6.500% 11/15/35 750 1,040 Comcast Corp. 3.200% 7/15/36 175 171 Comcast Corp. 6.450% 3/15/37 75 104 Comcast Corp. 6.950% 8/15/37 225 328 Comcast Corp. 4.650% 7/15/42 535 619 Comcast Corp. 4.500% 1/15/43 125 141 Comcast Corp. 4.600% 8/15/45 250 289 Comcast Corp. 3.400% 7/15/46 250 243 Crown Castle International Corp. 3.400% 2/15/21 500 523 Crown Castle International Corp. 2.250% 9/1/21 125 125 Crown Castle International Corp. 4.875% 4/15/22 150 167 Crown Castle International Corp. 5.250% 1/15/23 275 311 Crown Castle International Corp. 4.450% 2/15/26 350 385 Crown Castle International Corp. 3.700% 6/15/26 175 183 Deutsche Telekom International Finance BV 6.750% 8/20/18 75 82 Deutsche Telekom International Finance BV 6.000% 7/8/19 150 168 Deutsche Telekom International Finance BV 8.750% 6/15/30 700 1,091 Discovery Communications LLC 5.050% 6/1/20 350 383 Discovery Communications LLC 4.375% 6/15/21 25 27 Discovery Communications LLC 3.300% 5/15/22 125 128 Discovery Communications LLC 3.250% 4/1/23 100 101 Discovery Communications LLC 3.450% 3/15/25 150 148 Discovery Communications LLC 4.900% 3/11/26 150 163 Discovery Communications LLC 4.875% 4/1/43 125 119 Electronic Arts Inc. 3.700% 3/1/21 100 106 Grupo Televisa SAB 6.625% 3/18/25 100 121 Grupo Televisa SAB 4.625% 1/30/26 500 534 Grupo Televisa SAB 6.625% 1/15/40 175 200 Historic TW Inc. 9.150% 2/1/23 195 264 Historic TW Inc. 6.625% 5/15/29 175 230 Interpublic Group of Cos. Inc. 3.750% 2/15/23 300 314 Interpublic Group of Cos. Inc. 4.200% 4/15/24 175 188 Koninklijke KPN NV 8.375% 10/1/30 175 247 Moody's Corp. 4.500% 9/1/22 175 196 Moody's Corp. 4.875% 2/15/24 250 285 Moody's Corp. 5.250% 7/15/44 250 308 NBCUniversal Media LLC 5.150% 4/30/20 125 140 NBCUniversal Media LLC 4.375% 4/1/21 175 195 NBCUniversal Media LLC 2.875% 1/15/23 225 234 NBCUniversal Media LLC 6.400% 4/30/40 300 422 NBCUniversal Media LLC 5.950% 4/1/41 150 201 NBCUniversal Media LLC 4.450% 1/15/43 325 366 New Cingular Wireless Services Inc. 8.750% 3/1/31 75 116 Omnicom Group Inc. 4.450% 8/15/20 300 328 Omnicom Group Inc. 3.625% 5/1/22 325 348 Omnicom Group Inc. 3.650% 11/1/24 200 212 Omnicom Group Inc. 3.600% 4/15/26 425 449 Orange SA 4.125% 9/14/21 325 360 Orange SA 9.000% 3/1/31 425 678 Orange SA 5.375% 1/13/42 250 300 Orange SA 5.500% 2/6/44 250 314 Pacific Bell Telephone Co. 7.125% 3/15/26 50 65 Qwest Corp. 6.750% 12/1/21 200 223 Qwest Corp. 7.250% 9/15/25 25 27 Qwest Corp. 6.875% 9/15/33 446 445 Qwest Corp. 7.125% 11/15/43 100 101 RELX Capital Inc. 3.125% 10/15/22 282 288 Rogers Communications Inc. 6.800% 8/15/18 150 164 Rogers Communications Inc. 3.000% 3/15/23 205 214 Rogers Communications Inc. 4.100% 10/1/23 175 195 Rogers Communications Inc. 4.500% 3/15/43 65 70 Rogers Communications Inc. 5.000% 3/15/44 190 223 S&P Global Inc. 2.500% 8/15/18 100 102 S&P Global Inc. 3.300% 8/14/20 125 131 S&P Global Inc. 4.000% 6/15/25 125 136 S&P Global Inc. 4.400% 2/15/26 200 225 S&P Global Inc. 6.550% 11/15/37 150 189 Scripps Networks Interactive Inc. 2.750% 11/15/19 150 154 Scripps Networks Interactive Inc. 2.800% 6/15/20 100 103 Scripps Networks Interactive Inc. 3.900% 11/15/24 50 53 Telefonica Emisiones SAU 3.192% 4/27/18 325 332 Telefonica Emisiones SAU 5.877% 7/15/19 100 110 Telefonica Emisiones SAU 5.134% 4/27/20 225 248 Telefonica Emisiones SAU 5.462% 2/16/21 225 256 Telefonica Emisiones SAU 4.570% 4/27/23 500 555 Telefonica Emisiones SAU 7.045% 6/20/36 425 558 TELUS Corp. 2.800% 2/16/27 300 300 Thomson Reuters Corp. 4.700% 10/15/19 300 324 Thomson Reuters Corp. 3.850% 9/29/24 100 106 Thomson Reuters Corp. 5.500% 8/15/35 75 86 Thomson Reuters Corp. 5.850% 4/15/40 150 180 Thomson Reuters Corp. 5.650% 11/23/43 375 447 Time Warner Cable Inc. 6.750% 7/1/18 850 923 Time Warner Cable Inc. 8.750% 2/14/19 200 231 Time Warner Cable Inc. 8.250% 4/1/19 225 259 Time Warner Cable Inc. 5.000% 2/1/20 350 380 Time Warner Cable Inc. 6.550% 5/1/37 200 237 Time Warner Cable Inc. 7.300% 7/1/38 50 64 Time Warner Cable Inc. 6.750% 6/15/39 200 243 Time Warner Cable Inc. 5.875% 11/15/40 600 665 Time Warner Cable Inc. 4.500% 9/15/42 350 334 Time Warner Entertainment Co. LP 8.375% 3/15/23 175 228 Time Warner Entertainment Co. LP 8.375% 7/15/33 250 341 Time Warner Inc. 4.875% 3/15/20 350 386 Time Warner Inc. 4.700% 1/15/21 50 56 Time Warner Inc. 4.750% 3/29/21 425 476 Time Warner Inc. 3.600% 7/15/25 225 239 Time Warner Inc. 3.875% 1/15/26 100 108 Time Warner Inc. 7.625% 4/15/31 300 425 Time Warner Inc. 7.700% 5/1/32 375 532 Time Warner Inc. 6.500% 11/15/36 175 226 Time Warner Inc. 6.200% 3/15/40 100 128 Time Warner Inc. 6.100% 7/15/40 175 220 Time Warner Inc. 6.250% 3/29/41 50 65 Time Warner Inc. 4.900% 6/15/42 325 363 Time Warner Inc. 5.350% 12/15/43 25 30 Time Warner Inc. 4.850% 7/15/45 100 112 Verizon Communications Inc. 1.350% 6/9/17 200 200 Verizon Communications Inc. 5.500% 2/15/18 475 502 Verizon Communications Inc. 3.650% 9/14/18 560 585 Verizon Communications Inc. 1.375% 8/15/19 250 249 Verizon Communications Inc. 2.625% 2/21/20 539 555 Verizon Communications Inc. 4.500% 9/15/20 560 615 Verizon Communications Inc. 3.450% 3/15/21 300 320 Verizon Communications Inc. 4.600% 4/1/21 775 864 Verizon Communications Inc. 1.750% 8/15/21 225 223 Verizon Communications Inc. 3.000% 11/1/21 800 837 Verizon Communications Inc. 3.500% 11/1/21 100 107 Verizon Communications Inc. 5.150% 9/15/23 1,230 1,433 Verizon Communications Inc. 4.150% 3/15/24 300 330 Verizon Communications Inc. 3.500% 11/1/24 100 107 Verizon Communications Inc. 2.625% 8/15/26 475 468 Verizon Communications Inc. 7.750% 12/1/30 300 434 Verizon Communications Inc. 6.400% 9/15/33 154 200 Verizon Communications Inc. 5.050% 3/15/34 225 253 Verizon Communications Inc. 4.400% 11/1/34 575 611 Verizon Communications Inc. 5.850% 9/15/35 425 528 Verizon Communications Inc. 4.272% 1/15/36 888 926 Verizon Communications Inc. 6.250% 4/1/37 60 76 Verizon Communications Inc. 6.400% 2/15/38 375 487 Verizon Communications Inc. 6.900% 4/15/38 165 222 Verizon Communications Inc. 4.750% 11/1/41 200 218 Verizon Communications Inc. 6.550% 9/15/43 912 1,229 Verizon Communications Inc. 4.125% 8/15/46 400 401 Verizon Communications Inc. 4.862% 8/21/46 256 285 Verizon Communications Inc. 4.522% 9/15/48 788 835 Verizon Communications Inc. 5.012% 8/21/54 1,074 1,191 Verizon Communications Inc. 4.672% 3/15/55 888 931 Viacom Inc. 6.125% 10/5/17 75 78 Viacom Inc. 2.500% 9/1/18 125 126 Viacom Inc. 2.200% 4/1/19 300 301 Viacom Inc. 5.625% 9/15/19 275 301 Viacom Inc. 3.875% 12/15/21 25 27 Viacom Inc. 3.125% 6/15/22 50 51 Viacom Inc. 4.250% 9/1/23 75 80 Viacom Inc. 3.875% 4/1/24 300 309 Viacom Inc. 6.875% 4/30/36 375 442 Viacom Inc. 4.375% 3/15/43 856 788 Viacom Inc. 5.850% 9/1/43 75 85 Viacom Inc. 5.250% 4/1/44 50 52 Vodafone Group plc 1.500% 2/19/18 50 50 Vodafone Group plc 5.450% 6/10/19 150 164 Vodafone Group plc 2.500% 9/26/22 75 75 Vodafone Group plc 2.950% 2/19/23 415 425 Vodafone Group plc 7.875% 2/15/30 150 208 Vodafone Group plc 6.150% 2/27/37 125 152 Vodafone Group plc 4.375% 2/19/43 500 501 Walt Disney Co. 1.100% 12/1/17 400 400 Walt Disney Co. 5.875% 12/15/17 175 185 Walt Disney Co. 1.500% 9/17/18 100 101 Walt Disney Co. 1.650% 1/8/19 100 101 Walt Disney Co. 1.850% 5/30/19 50 51 Walt Disney Co. 2.150% 9/17/20 150 154 Walt Disney Co. 2.300% 2/12/21 250 258 Walt Disney Co. 2.750% 8/16/21 100 106 Walt Disney Co. 2.350% 12/1/22 75 77 Walt Disney Co. 3.150% 9/17/25 150 163 Walt Disney Co. 3.000% 2/13/26 300 318 Walt Disney Co. 1.850% 7/30/26 250 239 Walt Disney Co. 4.375% 8/16/41 75 87 Walt Disney Co. 4.125% 12/1/41 275 309 Walt Disney Co. 3.700% 12/1/42 125 132 Walt Disney Co. 4.125% 6/1/44 75 85 WPP Finance 2010 4.750% 11/21/21 208 233 WPP Finance 2010 3.625% 9/7/22 200 214 WPP Finance 2010 3.750% 9/19/24 100 106 Consumer Cyclical (2.1%) Advance Auto Parts Inc. 5.750% 5/1/20 125 138 Alibaba Group Holding Ltd. 1.625% 11/28/17 275 275 Alibaba Group Holding Ltd. 2.500% 11/28/19 360 364 Alibaba Group Holding Ltd. 3.125% 11/28/21 300 312 Alibaba Group Holding Ltd. 3.600% 11/28/24 200 208 Alibaba Group Holding Ltd. 4.500% 11/28/34 80 88 Amazon.com Inc. 1.200% 11/29/17 200 200 Amazon.com Inc. 2.600% 12/5/19 300 311 Amazon.com Inc. 3.300% 12/5/21 200 214 Amazon.com Inc. 2.500% 11/29/22 150 155 Amazon.com Inc. 3.800% 12/5/24 120 133 Amazon.com Inc. 4.800% 12/5/34 225 265 Amazon.com Inc. 4.950% 12/5/44 250 306 American Honda Finance Corp. 1.550% 12/11/17 500 502 American Honda Finance Corp. 1.600% 7/13/18 100 101 American Honda Finance Corp. 2.125% 10/10/18 125 127 American Honda Finance Corp. 1.200% 7/12/19 200 199 American Honda Finance Corp. 2.250% 8/15/19 275 282 American Honda Finance Corp. 2.450% 9/24/20 225 231 American Honda Finance Corp. 1.650% 7/12/21 150 148 American Honda Finance Corp. 1.700% 9/9/21 200 198 American Honda Finance Corp. 2.300% 9/9/26 50 50 Automatic Data Processing Inc. 2.250% 9/15/20 175 181 Automatic Data Processing Inc. 3.375% 9/15/25 200 218 AutoNation Inc. 6.750% 4/15/18 50 53 AutoNation Inc. 5.500% 2/1/20 55 61 AutoNation Inc. 3.350% 1/15/21 60 62 AutoNation Inc. 4.500% 10/1/25 150 159 AutoZone Inc. 7.125% 8/1/18 50 55 AutoZone Inc. 3.700% 4/15/22 350 375 AutoZone Inc. 2.875% 1/15/23 50 51 AutoZone Inc. 3.125% 7/15/23 125 130 AutoZone Inc. 3.125% 4/21/26 100 102 Bed Bath & Beyond Inc. 4.915% 8/1/34 50 51 Bed Bath & Beyond Inc. 5.165% 8/1/44 150 146 Best Buy Co. Inc. 5.500% 3/15/21 25 28 Block Financial LLC 4.125% 10/1/20 94 98 Block Financial LLC 5.500% 11/1/22 75 81 Block Financial LLC 5.250% 10/1/25 100 108 BorgWarner Inc. 4.625% 9/15/20 25 27 BorgWarner Inc. 3.375% 3/15/25 75 77 BorgWarner Inc. 4.375% 3/15/45 100 105 Brinker International Inc. 3.875% 5/15/23 10 9 Carnival Corp. 3.950% 10/15/20 100 108 Coach Inc. 4.250% 4/1/25 70 73 Costco Wholesale Corp. 1.700% 12/15/19 200 202 Costco Wholesale Corp. 1.750% 2/15/20 200 202 Costco Wholesale Corp. 2.250% 2/15/22 100 103 Cummins Inc. 7.125% 3/1/28 100 138 Cummins Inc. 4.875% 10/1/43 125 149 CVS Health Corp. 1.900% 7/20/18 400 404 CVS Health Corp. 2.250% 12/5/18 300 305 CVS Health Corp. 2.250% 8/12/19 500 510 CVS Health Corp. 2.800% 7/20/20 475 492 CVS Health Corp. 2.125% 6/1/21 250 252 CVS Health Corp. 3.500% 7/20/22 150 161 CVS Health Corp. 2.750% 12/1/22 150 154 CVS Health Corp. 4.750% 12/1/22 150 170 CVS Health Corp. 4.000% 12/5/23 195 215 CVS Health Corp. 3.375% 8/12/24 750 794 CVS Health Corp. 5.000% 12/1/24 100 116 CVS Health Corp. 3.875% 7/20/25 465 507 CVS Health Corp. 2.875% 6/1/26 325 330 CVS Health Corp. 5.300% 12/5/43 50 62 CVS Health Corp. 5.125% 7/20/45 775 945 Daimler Finance North America LLC 8.500% 1/18/31 250 408 Delphi Automotive plc 3.150% 11/19/20 150 155 Delphi Automotive plc 4.250% 1/15/26 150 164 Delphi Automotive plc 4.400% 10/1/46 100 102 Delphi Corp. 4.150% 3/15/24 125 135 Dollar General Corp. 3.250% 4/15/23 150 155 Dollar General Corp. 4.150% 11/1/25 105 114 DR Horton Inc. 5.750% 8/15/23 100 115 eBay Inc. 2.200% 8/1/19 300 304 eBay Inc. 3.250% 10/15/20 75 78 eBay Inc. 2.875% 8/1/21 125 129 eBay Inc. 3.800% 3/9/22 100 107 eBay Inc. 2.600% 7/15/22 450 455 eBay Inc. 3.450% 8/1/24 125 130 eBay Inc. 4.000% 7/15/42 25 23 Expedia Inc. 5.950% 8/15/20 75 84 Expedia Inc. 4.500% 8/15/24 100 105 7 Expedia Inc. 5.000% 2/15/26 275 288 Ford Motor Co. 6.625% 10/1/28 425 533 Ford Motor Co. 6.375% 2/1/29 100 122 Ford Motor Co. 7.450% 7/16/31 375 495 Ford Motor Co. 4.750% 1/15/43 100 103 Ford Motor Co. 7.400% 11/1/46 100 145 Ford Motor Credit Co. LLC 1.724% 12/6/17 200 200 Ford Motor Credit Co. LLC 2.145% 1/9/18 500 503 Ford Motor Credit Co. LLC 5.000% 5/15/18 650 682 Ford Motor Credit Co. LLC 2.551% 10/5/18 200 203 Ford Motor Credit Co. LLC 2.375% 3/12/19 550 556 Ford Motor Credit Co. LLC 2.597% 11/4/19 550 558 Ford Motor Credit Co. LLC 8.125% 1/15/20 250 295 Ford Motor Credit Co. LLC 2.459% 3/27/20 200 201 Ford Motor Credit Co. LLC 3.157% 8/4/20 200 206 Ford Motor Credit Co. LLC 3.200% 1/15/21 250 257 Ford Motor Credit Co. LLC 5.750% 2/1/21 250 282 Ford Motor Credit Co. LLC 3.336% 3/18/21 200 206 Ford Motor Credit Co. LLC 5.875% 8/2/21 325 371 Ford Motor Credit Co. LLC 4.375% 8/6/23 225 242 Ford Motor Credit Co. LLC 3.664% 9/8/24 200 206 Ford Motor Credit Co. LLC 4.134% 8/4/25 300 317 Ford Motor Credit Co. LLC 4.389% 1/8/26 200 214 General Motors Co. 3.500% 10/2/18 100 103 General Motors Co. 4.875% 10/2/23 250 270 General Motors Co. 4.000% 4/1/25 100 102 General Motors Co. 5.000% 4/1/35 165 171 General Motors Co. 6.600% 4/1/36 50 60 General Motors Co. 6.250% 10/2/43 210 248 General Motors Co. 5.200% 4/1/45 480 499 General Motors Co. 6.750% 4/1/46 130 163 General Motors Financial Co. Inc. 3.250% 5/15/18 90 91 General Motors Financial Co. Inc. 6.750% 6/1/18 335 360 General Motors Financial Co. Inc. 3.100% 1/15/19 275 280 General Motors Financial Co. Inc. 2.400% 5/9/19 400 401 General Motors Financial Co. Inc. 3.500% 7/10/19 230 238 General Motors Financial Co. Inc. 3.150% 1/15/20 65 66 General Motors Financial Co. Inc. 3.200% 7/13/20 700 717 General Motors Financial Co. Inc. 3.700% 11/24/20 275 286 General Motors Financial Co. Inc. 4.200% 3/1/21 175 184 General Motors Financial Co. Inc. 3.200% 7/6/21 225 228 General Motors Financial Co. Inc. 4.375% 9/25/21 100 107 General Motors Financial Co. Inc. 3.450% 4/10/22 205 208 General Motors Financial Co. Inc. 3.700% 5/9/23 400 407 General Motors Financial Co. Inc. 4.250% 5/15/23 225 234 General Motors Financial Co. Inc. 4.000% 1/15/25 175 177 General Motors Financial Co. Inc. 4.300% 7/13/25 300 309 General Motors Financial Co. Inc. 5.250% 3/1/26 150 165 Harley-Davidson Inc. 3.500% 7/28/25 100 106 Harley-Davidson Inc. 4.625% 7/28/45 100 110 Harman International Industries Inc. 4.150% 5/15/25 100 103 Home Depot Inc. 3.950% 9/15/20 100 109 Home Depot Inc. 2.000% 4/1/21 175 178 Home Depot Inc. 4.400% 4/1/21 975 1,085 Home Depot Inc. 2.625% 6/1/22 215 223 Home Depot Inc. 3.750% 2/15/24 200 221 Home Depot Inc. 3.000% 4/1/26 125 132 Home Depot Inc. 2.125% 9/15/26 100 98 Home Depot Inc. 5.875% 12/16/36 825 1,134 Home Depot Inc. 5.400% 9/15/40 75 97 Home Depot Inc. 5.950% 4/1/41 125 171 Home Depot Inc. 4.200% 4/1/43 100 113 Home Depot Inc. 4.875% 2/15/44 200 245 Home Depot Inc. 4.250% 4/1/46 330 380 Home Depot Inc. 3.500% 9/15/56 225 219 Hyatt Hotels Corp. 5.375% 8/15/21 50 57 Hyatt Hotels Corp. 3.375% 7/15/23 25 26 Hyatt Hotels Corp. 4.850% 3/15/26 50 55 Johnson Controls Inc. 5.000% 3/30/20 125 136 Johnson Controls Inc. 4.250% 3/1/21 150 161 Johnson Controls Inc. 3.750% 12/1/21 100 108 Johnson Controls Inc. 3.625% 7/2/24 135 144 Johnson Controls Inc. 6.000% 1/15/36 50 60 Johnson Controls Inc. 5.250% 12/1/41 100 116 Johnson Controls Inc. 4.950% 7/2/64 100 105 Kohl's Corp. 4.000% 11/1/21 200 214 Kohl's Corp. 4.250% 7/17/25 100 103 Kohl's Corp. 5.550% 7/17/45 75 74 Lowe's Cos. Inc. 3.750% 4/15/21 500 547 Lowe's Cos. Inc. 3.875% 9/15/23 275 305 Lowe's Cos. Inc. 3.125% 9/15/24 100 106 Lowe's Cos. Inc. 3.375% 9/15/25 200 216 Lowe's Cos. Inc. 2.500% 4/15/26 250 251 Lowe's Cos. Inc. 6.875% 2/15/28 25 34 Lowe's Cos. Inc. 6.500% 3/15/29 200 270 Lowe's Cos. Inc. 5.800% 10/15/36 175 228 Lowe's Cos. Inc. 5.125% 11/15/41 325 400 Lowe's Cos. Inc. 5.000% 9/15/43 50 61 Lowe's Cos. Inc. 4.375% 9/15/45 50 57 Lowe's Cos. Inc. 3.700% 4/15/46 250 257 Macy's Retail Holdings Inc. 3.450% 1/15/21 100 105 Macy's Retail Holdings Inc. 6.900% 4/1/29 225 256 Macy's Retail Holdings Inc. 4.500% 12/15/34 100 94 Macy's Retail Holdings Inc. 6.375% 3/15/37 125 135 Macy's Retail Holdings Inc. 5.125% 1/15/42 175 165 Magna International Inc. 3.625% 6/15/24 120 127 Magna International Inc. 4.150% 10/1/25 100 110 Marriott International Inc. 3.000% 3/1/19 50 51 Marriott International Inc. 3.375% 10/15/20 225 235 Marriott International Inc. 2.875% 3/1/21 75 78 Marriott International Inc. 3.125% 10/15/21 50 52 Marriott International Inc. 2.300% 1/15/22 100 101 Marriott International Inc. 3.750% 10/1/25 65 69 Marriott International Inc. 3.125% 6/15/26 183 185 MasterCard Inc. 2.000% 4/1/19 75 76 MasterCard Inc. 3.375% 4/1/24 150 162 McDonald's Corp. 5.800% 10/15/17 325 340 McDonald's Corp. 5.350% 3/1/18 100 106 McDonald's Corp. 5.000% 2/1/19 100 108 McDonald's Corp. 1.875% 5/29/19 75 76 McDonald's Corp. 2.750% 12/9/20 75 78 McDonald's Corp. 3.625% 5/20/21 175 188 McDonald's Corp. 3.375% 5/26/25 175 185 McDonald's Corp. 3.700% 1/30/26 300 323 McDonald's Corp. 4.700% 12/9/35 200 226 McDonald's Corp. 6.300% 10/15/37 50 66 McDonald's Corp. 5.700% 2/1/39 100 125 McDonald's Corp. 3.700% 2/15/42 375 371 McDonald's Corp. 3.625% 5/1/43 25 24 McDonald's Corp. 4.600% 5/26/45 210 236 McDonald's Corp. 4.875% 12/9/45 300 349 Metropolitan Museum of Art New YorkRevenue 3.400% 7/1/45 75 78 NIKE Inc. 3.625% 5/1/43 50 53 NIKE Inc. 3.875% 11/1/45 250 277 Nordstrom Inc. 6.250% 1/15/18 75 80 Nordstrom Inc. 4.750% 5/1/20 100 110 Nordstrom Inc. 4.000% 10/15/21 175 188 Nordstrom Inc. 5.000% 1/15/44 115 121 NVR Inc. 3.950% 9/15/22 100 107 O'Reilly Automotive Inc. 4.875% 1/14/21 25 28 O'Reilly Automotive Inc. 3.800% 9/1/22 100 106 O'Reilly Automotive Inc. 3.850% 6/15/23 75 81 O'Reilly Automotive Inc. 3.550% 3/15/26 100 106 PACCAR Financial Corp. 1.400% 11/17/17 85 85 PACCAR Financial Corp. 1.450% 3/9/18 100 101 PACCAR Financial Corp. 1.750% 8/14/18 50 51 PACCAR Financial Corp. 1.300% 5/10/19 150 150 PACCAR Financial Corp. 1.200% 8/12/19 50 50 PACCAR Financial Corp. 2.200% 9/15/19 50 51 PACCAR Financial Corp. 2.500% 8/14/20 75 77 PACCAR Financial Corp. 2.250% 2/25/21 75 77 Priceline Group Inc. 3.600% 6/1/26 300 314 QVC Inc. 3.125% 4/1/19 125 128 QVC Inc. 5.125% 7/2/22 25 27 QVC Inc. 4.850% 4/1/24 125 127 QVC Inc. 4.450% 2/15/25 100 98 QVC Inc. 5.950% 3/15/43 125 118 Ralph Lauren Corp. 2.125% 9/26/18 50 51 Ralph Lauren Corp. 2.625% 8/18/20 50 52 Ross Stores Inc. 3.375% 9/15/24 50 53 Signet UK Finance plc 4.700% 6/15/24 75 72 Staples Inc. 4.375% 1/12/23 100 103 Starbucks Corp. 2.100% 2/4/21 75 77 Starbucks Corp. 2.700% 6/15/22 75 79 Starbucks Corp. 3.850% 10/1/23 250 279 Starbucks Corp. 2.450% 6/15/26 100 102 Starbucks Corp. 4.300% 6/15/45 50 59 Starwood Hotels & Resorts Worldwide Inc. 3.125% 2/15/23 100 102 Starwood Hotels & Resorts Worldwide Inc. 3.750% 3/15/25 175 183 Starwood Hotels & Resorts Worldwide Inc. 4.500% 10/1/34 50 52 Target Corp. 6.000% 1/15/18 100 106 Target Corp. 2.300% 6/26/19 200 206 Target Corp. 2.900% 1/15/22 175 185 Target Corp. 3.500% 7/1/24 175 192 Target Corp. 2.500% 4/15/26 200 204 Target Corp. 6.350% 11/1/32 140 190 Target Corp. 6.500% 10/15/37 103 147 Target Corp. 4.000% 7/1/42 260 283 Target Corp. 3.625% 4/15/46 200 207 Tiffany & Co. 4.900% 10/1/44 50 51 TJX Cos. Inc. 6.950% 4/15/19 150 170 TJX Cos. Inc. 2.750% 6/15/21 125 131 TJX Cos. Inc. 2.500% 5/15/23 300 308 TJX Cos. Inc. 2.250% 9/15/26 200 197 Toyota Motor Credit Corp. 1.250% 10/5/17 175 175 Toyota Motor Credit Corp. 1.375% 1/10/18 300 300 Toyota Motor Credit Corp. 1.450% 1/12/18 100 100 Toyota Motor Credit Corp. 1.200% 4/6/18 100 100 Toyota Motor Credit Corp. 2.000% 10/24/18 25 25 Toyota Motor Credit Corp. 1.700% 2/19/19 300 302 Toyota Motor Credit Corp. 1.400% 5/20/19 300 300 Toyota Motor Credit Corp. 2.125% 7/18/19 500 509 Toyota Motor Credit Corp. 2.150% 3/12/20 300 306 Toyota Motor Credit Corp. 4.250% 1/11/21 125 138 Toyota Motor Credit Corp. 1.900% 4/8/21 200 202 Toyota Motor Credit Corp. 2.750% 5/17/21 200 209 Toyota Motor Credit Corp. 3.400% 9/15/21 75 81 Toyota Motor Credit Corp. 3.300% 1/12/22 175 188 Toyota Motor Credit Corp. 2.800% 7/13/22 100 105 Toyota Motor Credit Corp. 2.625% 1/10/23 100 104 Under Armour Inc. 3.250% 6/15/26 70 70 VF Corp. 5.950% 11/1/17 75 79 VF Corp. 3.500% 9/1/21 200 215 VF Corp. 6.450% 11/1/37 50 69 Visa Inc. 1.200% 12/14/17 575 576 Visa Inc. 2.200% 12/14/20 600 615 Visa Inc. 2.800% 12/14/22 250 262 Visa Inc. 3.150% 12/14/25 975 1,030 Visa Inc. 4.150% 12/14/35 275 311 Visa Inc. 4.300% 12/14/45 600 695 Wal-Mart Stores Inc. 5.800% 2/15/18 425 453 Wal-Mart Stores Inc. 1.125% 4/11/18 150 150 Wal-Mart Stores Inc. 1.950% 12/15/18 75 76 Wal-Mart Stores Inc. 3.625% 7/8/20 25 27 Wal-Mart Stores Inc. 3.250% 10/25/20 325 350 Wal-Mart Stores Inc. 4.250% 4/15/21 200 224 Wal-Mart Stores Inc. 2.550% 4/11/23 150 156 Wal-Mart Stores Inc. 3.300% 4/22/24 250 271 Wal-Mart Stores Inc. 5.875% 4/5/27 625 823 Wal-Mart Stores Inc. 7.550% 2/15/30 175 268 Wal-Mart Stores Inc. 5.250% 9/1/35 150 199 Wal-Mart Stores Inc. 6.500% 8/15/37 900 1,332 Wal-Mart Stores Inc. 6.200% 4/15/38 300 432 Wal-Mart Stores Inc. 5.000% 10/25/40 245 309 Wal-Mart Stores Inc. 5.625% 4/15/41 435 594 Wal-Mart Stores Inc. 4.000% 4/11/43 274 306 Wal-Mart Stores Inc. 4.300% 4/22/44 175 205 Walgreen Co. 3.100% 9/15/22 250 260 Walgreen Co. 4.400% 9/15/42 75 78 Walgreens Boots Alliance Inc. 1.750% 11/17/17 200 201 Walgreens Boots Alliance Inc. 1.750% 5/30/18 200 201 Walgreens Boots Alliance Inc. 2.700% 11/18/19 250 258 Walgreens Boots Alliance Inc. 2.600% 6/1/21 300 307 Walgreens Boots Alliance Inc. 3.300% 11/18/21 225 238 Walgreens Boots Alliance Inc. 3.800% 11/18/24 275 295 Walgreens Boots Alliance Inc. 3.450% 6/1/26 325 338 Walgreens Boots Alliance Inc. 4.500% 11/18/34 125 134 Walgreens Boots Alliance Inc. 4.800% 11/18/44 250 277 Walgreens Boots Alliance Inc. 4.650% 6/1/46 175 190 Western Union Co. 5.253% 4/1/20 133 147 Western Union Co. 6.200% 11/17/36 75 80 Western Union Co. 6.200% 6/21/40 50 53 Wyndham Worldwide Corp. 2.500% 3/1/18 50 51 Wyndham Worldwide Corp. 4.250% 3/1/22 175 186 Wyndham Worldwide Corp. 3.900% 3/1/23 50 52 Consumer Noncyclical (4.5%) Abbott Laboratories 5.125% 4/1/19 350 383 Abbott Laboratories 2.000% 3/15/20 200 203 Abbott Laboratories 4.125% 5/27/20 25 27 Abbott Laboratories 2.550% 3/15/22 250 257 Abbott Laboratories 2.950% 3/15/25 175 179 Abbott Laboratories 5.300% 5/27/40 125 152 AbbVie Inc. 1.750% 11/6/17 600 602 AbbVie Inc. 1.800% 5/14/18 600 602 AbbVie Inc. 2.000% 11/6/18 225 227 AbbVie Inc. 2.500% 5/14/20 650 664 AbbVie Inc. 2.300% 5/14/21 175 176 AbbVie Inc. 2.900% 11/6/22 800 820 AbbVie Inc. 3.200% 11/6/22 275 286 AbbVie Inc. 2.850% 5/14/23 200 203 AbbVie Inc. 3.600% 5/14/25 525 549 AbbVie Inc. 3.200% 5/14/26 350 354 AbbVie Inc. 4.500% 5/14/35 475 506 AbbVie Inc. 4.300% 5/14/36 175 181 AbbVie Inc. 4.400% 11/6/42 476 495 AbbVie Inc. 4.700% 5/14/45 552 596 AbbVie Inc. 4.450% 5/14/46 250 261 Actavis Funding SCS 2.350% 3/12/18 575 581 Actavis Funding SCS 3.000% 3/12/20 624 644 Actavis Funding SCS 3.450% 3/15/22 507 530 Actavis Funding SCS 3.850% 6/15/24 200 212 Actavis Funding SCS 3.800% 3/15/25 690 730 Actavis Funding SCS 4.550% 3/15/35 450 480 Actavis Funding SCS 4.850% 6/15/44 345 381 Actavis Funding SCS 4.750% 3/15/45 350 383 Actavis Inc. 1.875% 10/1/17 100 100 Actavis Inc. 3.250% 10/1/22 575 596 Actavis Inc. 4.625% 10/1/42 175 187 Agilent Technologies Inc. 5.000% 7/15/20 100 111 Agilent Technologies Inc. 3.200% 10/1/22 300 311 Agilent Technologies Inc. 3.875% 7/15/23 100 107 Agilent Technologies Inc. 3.050% 9/22/26 75 76 Allergan Inc. 1.350% 3/15/18 40 40 Allergan Inc. 2.800% 3/15/23 100 100 4 Allina Health System 4.805% 11/15/45 50 60 Altria Group Inc. 9.250% 8/6/19 185 225 Altria Group Inc. 2.625% 1/14/20 500 517 Altria Group Inc. 4.750% 5/5/21 125 141 Altria Group Inc. 2.850% 8/9/22 325 339 Altria Group Inc. 2.950% 5/2/23 350 367 Altria Group Inc. 2.625% 9/16/26 75 76 Altria Group Inc. 4.250% 8/9/42 300 327 Altria Group Inc. 4.500% 5/2/43 100 113 Altria Group Inc. 5.375% 1/31/44 250 317 Altria Group Inc. 3.875% 9/16/46 50 52 AmerisourceBergen Corp. 4.875% 11/15/19 25 27 AmerisourceBergen Corp. 3.500% 11/15/21 300 321 AmerisourceBergen Corp. 3.400% 5/15/24 250 265 AmerisourceBergen Corp. 3.250% 3/1/25 125 132 AmerisourceBergen Corp. 4.250% 3/1/45 50 54 Amgen Inc. 5.700% 2/1/19 75 82 Amgen Inc. 2.125% 5/1/20 175 177 Amgen Inc. 3.450% 10/1/20 225 238 Amgen Inc. 4.100% 6/15/21 150 164 Amgen Inc. 1.850% 8/19/21 125 124 Amgen Inc. 3.875% 11/15/21 200 217 Amgen Inc. 2.700% 5/1/22 75 78 Amgen Inc. 3.625% 5/15/22 225 242 Amgen Inc. 2.250% 8/19/23 150 149 Amgen Inc. 3.625% 5/22/24 500 536 Amgen Inc. 3.125% 5/1/25 325 337 Amgen Inc. 2.600% 8/19/26 275 271 Amgen Inc. 4.950% 10/1/41 250 279 Amgen Inc. 4.400% 5/1/45 125 132 7 Amgen Inc. 4.563% 6/15/48 926 991 7 Amgen Inc. 4.663% 6/15/51 634 678 Anheuser-Busch Cos. LLC 5.500% 1/15/18 75 79 Anheuser-Busch Cos. LLC 6.800% 8/20/32 50 67 Anheuser-Busch Cos. LLC 5.750% 4/1/36 115 148 Anheuser-Busch Cos. LLC 6.500% 5/1/42 125 176 Anheuser-Busch InBev Finance Inc. 1.900% 2/1/19 750 757 Anheuser-Busch InBev Finance Inc. 2.150% 2/1/19 425 432 Anheuser-Busch InBev Finance Inc. 2.650% 2/1/21 1,300 1,342 Anheuser-Busch InBev Finance Inc. 2.625% 1/17/23 250 255 Anheuser-Busch InBev Finance Inc. 3.300% 2/1/23 1,130 1,191 Anheuser-Busch InBev Finance Inc. 3.700% 2/1/24 250 271 Anheuser-Busch InBev Finance Inc. 3.650% 2/1/26 2,075 2,223 Anheuser-Busch InBev Finance Inc. 4.700% 2/1/36 1,070 1,233 Anheuser-Busch InBev Finance Inc. 4.000% 1/17/43 300 312 Anheuser-Busch InBev Finance Inc. 4.625% 2/1/44 200 230 Anheuser-Busch InBev Finance Inc. 4.900% 2/1/46 1,910 2,287 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 700 796 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 175 203 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 500 559 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 150 167 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 75 82 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 525 535 Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 150 242 Anheuser-Busch InBev Worldwide Inc. 6.375% 1/15/40 75 102 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 325 328 Archer-Daniels-Midland Co. 5.450% 3/15/18 60 64 Archer-Daniels-Midland Co. 4.479% 3/1/21 163 183 Archer-Daniels-Midland Co. 2.500% 8/11/26 200 199 Archer-Daniels-Midland Co. 5.935% 10/1/32 80 103 Archer-Daniels-Midland Co. 5.375% 9/15/35 95 118 Archer-Daniels-Midland Co. 4.535% 3/26/42 50 59 Archer-Daniels-Midland Co. 4.016% 4/16/43 25 27 Ascension Health 3.945% 11/15/46 125 137 4 Ascension Health 4.847% 11/15/53 75 93 AstraZeneca plc 1.750% 11/16/18 200 201 AstraZeneca plc 1.950% 9/18/19 25 25 AstraZeneca plc 2.375% 11/16/20 350 358 AstraZeneca plc 3.375% 11/16/25 250 267 AstraZeneca plc 6.450% 9/15/37 450 629 AstraZeneca plc 4.000% 9/18/42 150 156 AstraZeneca plc 4.375% 11/16/45 250 277 Baxalta Inc. 2.000% 6/22/18 75 75 Baxalta Inc. 2.875% 6/23/20 175 179 Baxalta Inc. 3.600% 6/23/22 50 53 Baxalta Inc. 4.000% 6/23/25 300 320 Baxalta Inc. 5.250% 6/23/45 180 214 Baxter International Inc. 1.700% 8/15/21 150 149 Baxter International Inc. 2.600% 8/15/26 125 124 Baxter International Inc. 3.500% 8/15/46 100 95 Beam Suntory Inc. 3.250% 5/15/22 50 51 Becton Dickinson & Co. 1.800% 12/15/17 200 201 Becton Dickinson & Co. 5.000% 5/15/19 50 54 Becton Dickinson & Co. 6.375% 8/1/19 50 56 Becton Dickinson & Co. 2.675% 12/15/19 200 207 Becton Dickinson & Co. 3.250% 11/12/20 300 315 Becton Dickinson & Co. 3.125% 11/8/21 65 69 Becton Dickinson & Co. 3.300% 3/1/23 325 343 Becton Dickinson & Co. 3.734% 12/15/24 813 882 Becton Dickinson & Co. 4.685% 12/15/44 200 228 Biogen Inc. 6.875% 3/1/18 100 108 Biogen Inc. 2.900% 9/15/20 325 338 Biogen Inc. 3.625% 9/15/22 175 187 Biogen Inc. 4.050% 9/15/25 250 272 Biogen Inc. 5.200% 9/15/45 410 483 Boston Scientific Corp. 2.650% 10/1/18 285 291 Boston Scientific Corp. 6.000% 1/15/20 200 226 Boston Scientific Corp. 2.850% 5/15/20 100 103 Boston Scientific Corp. 3.375% 5/15/22 50 53 Boston Scientific Corp. 3.850% 5/15/25 150 160 Boston Scientific Corp. 7.000% 11/15/35 50 66 Boston Scientific Corp. 7.375% 1/15/40 125 170 Bottling Group LLC 5.125% 1/15/19 100 108 Bristol-Myers Squibb Co. 2.000% 8/1/22 275 277 Bristol-Myers Squibb Co. 7.150% 6/15/23 200 262 Bristol-Myers Squibb Co. 5.875% 11/15/36 62 84 Bristol-Myers Squibb Co. 6.125% 5/1/38 20 28 Bristol-Myers Squibb Co. 3.250% 8/1/42 200 200 Brown-Forman Corp. 1.000% 1/15/18 150 150 Brown-Forman Corp. 2.250% 1/15/23 50 50 Brown-Forman Corp. 3.750% 1/15/43 25 25 Brown-Forman Corp. 4.500% 7/15/45 100 115 Bunge Ltd. Finance Corp. 8.500% 6/15/19 275 322 Campbell Soup Co. 3.300% 3/19/25 125 133 Campbell Soup Co. 3.800% 8/2/42 75 76 Cardinal Health Inc. 1.700% 3/15/18 100 100 Cardinal Health Inc. 1.950% 6/15/18 200 202 Cardinal Health Inc. 4.625% 12/15/20 125 139 Cardinal Health Inc. 3.200% 3/15/23 150 158 Cardinal Health Inc. 3.750% 9/15/25 175 190 Cardinal Health Inc. 4.500% 11/15/44 100 111 Cardinal Health Inc. 4.900% 9/15/45 100 118 Catholic Health Initiatives Colorado GO 2.950% 11/1/22 75 76 4 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 200 200 Celgene Corp. 2.125% 8/15/18 125 126 Celgene Corp. 2.300% 8/15/18 100 101 Celgene Corp. 2.250% 5/15/19 125 127 Celgene Corp. 2.875% 8/15/20 250 259 Celgene Corp. 3.950% 10/15/20 125 135 Celgene Corp. 3.250% 8/15/22 175 183 Celgene Corp. 3.550% 8/15/22 50 53 Celgene Corp. 4.000% 8/15/23 125 136 Celgene Corp. 3.625% 5/15/24 175 184 Celgene Corp. 3.875% 8/15/25 425 455 Celgene Corp. 5.700% 10/15/40 50 60 Celgene Corp. 5.250% 8/15/43 275 314 Celgene Corp. 4.625% 5/15/44 175 185 Celgene Corp. 5.000% 8/15/45 225 252 Children's Hospital Medical Center Ohio GO 4.268% 5/15/44 50 57 Church & Dwight Co. Inc. 2.450% 12/15/19 75 76 Cleveland Clinic Foundation Ohio Revenue 4.858% 1/1/14 100 113 Clorox Co. 3.800% 11/15/21 50 55 Clorox Co. 3.500% 12/15/24 250 268 Coca-Cola Bottling Co. Consolidated 3.800% 11/25/25 125 133 Coca-Cola Co. 1.375% 5/30/19 100 100 Coca-Cola Co. 1.875% 10/27/20 250 255 Coca-Cola Co. 2.450% 11/1/20 750 786 Coca-Cola Co. 3.150% 11/15/20 125 134 Coca-Cola Co. 1.550% 9/1/21 300 299 Coca-Cola Co. 3.300% 9/1/21 250 269 Coca-Cola Co. 3.200% 11/1/23 225 242 Coca-Cola Co. 2.875% 10/27/25 300 316 Coca-Cola Co. 2.550% 6/1/26 100 103 Coca-Cola Co. 2.250% 9/1/26 200 199 Coca-Cola Enterprises Inc. 3.500% 9/15/20 300 318 Coca-Cola Femsa SAB de CV 2.375% 11/26/18 150 151 Coca-Cola Femsa SAB de CV 4.625% 2/15/20 100 109 Coca-Cola Femsa SAB de CV 3.875% 11/26/23 250 269 Coca-Cola Femsa SAB de CV 5.250% 11/26/43 200 239 Colgate-Palmolive Co. 1.750% 3/15/19 75 76 Colgate-Palmolive Co. 2.450% 11/15/21 75 79 Colgate-Palmolive Co. 2.100% 5/1/23 280 283 Colgate-Palmolive Co. 3.250% 3/15/24 100 110 Colgate-Palmolive Co. 4.000% 8/15/45 100 115 ConAgra Foods Inc. 1.900% 1/25/18 75 76 ConAgra Foods Inc. 3.250% 9/15/22 125 130 ConAgra Foods Inc. 3.200% 1/25/23 426 443 ConAgra Foods Inc. 7.125% 10/1/26 69 89 ConAgra Foods Inc. 8.250% 9/15/30 50 71 Covidien International Finance SA 6.000% 10/15/17 225 235 Covidien International Finance SA 4.200% 6/15/20 100 109 Covidien International Finance SA 3.200% 6/15/22 200 212 CR Bard Inc. 1.375% 1/15/18 225 225 CR Bard Inc. 4.400% 1/15/21 75 82 CR Bard Inc. 3.000% 5/15/26 100 101 Danaher Corp. 1.650% 9/15/18 100 101 Danaher Corp. 2.400% 9/15/20 100 103 Danaher Corp. 3.350% 9/15/25 100 109 Danaher Corp. 4.375% 9/15/45 250 296 Diageo Capital plc 5.750% 10/23/17 25 26 Diageo Capital plc 4.828% 7/15/20 125 140 Diageo Capital plc 2.625% 4/29/23 500 515 Diageo Capital plc 5.875% 9/30/36 50 67 Diageo Investment Corp. 2.875% 5/11/22 600 629 Diageo Investment Corp. 4.250% 5/11/42 150 170 Dignity Health California GO 3.125% 11/1/22 50 51 Dignity Health California GO 3.812% 11/1/24 100 108 Dignity Health California GO 4.500% 11/1/42 100 107 Dignity Health California GO 5.267% 11/1/64 100 120 Dr Pepper Snapple Group Inc. 6.820% 5/1/18 70 76 Dr Pepper Snapple Group Inc. 2.600% 1/15/19 125 128 Dr Pepper Snapple Group Inc. 2.000% 1/15/20 75 76 Dr Pepper Snapple Group Inc. 2.700% 11/15/22 50 51 Dr Pepper Snapple Group Inc. 3.400% 11/15/25 100 107 Dr Pepper Snapple Group Inc. 2.550% 9/15/26 75 75 Dr Pepper Snapple Group Inc. 7.450% 5/1/38 75 111 Edwards Lifesciences Corp. 2.875% 10/15/18 100 102 Eli Lilly & Co. 1.250% 3/1/18 200 201 Eli Lilly & Co. 1.950% 3/15/19 125 127 Eli Lilly & Co. 2.750% 6/1/25 150 158 Eli Lilly & Co. 5.550% 3/15/37 100 132 Eli Lilly & Co. 3.700% 3/1/45 160 171 Estee Lauder Cos. Inc. 1.700% 5/10/21 225 226 Estee Lauder Cos. Inc. 2.350% 8/15/22 75 77 Estee Lauder Cos. Inc. 6.000% 5/15/37 75 98 Estee Lauder Cos. Inc. 3.700% 8/15/42 25 26 Estee Lauder Cos. Inc. 4.375% 6/15/45 100 115 Express Scripts Holding Co. 4.750% 11/15/21 425 476 Express Scripts Holding Co. 3.900% 2/15/22 200 216 Express Scripts Holding Co. 3.000% 7/15/23 650 660 Express Scripts Holding Co. 4.500% 2/25/26 265 290 Express Scripts Holding Co. 3.400% 3/1/27 300 302 Express Scripts Holding Co. 6.125% 11/15/41 42 52 Express Scripts Holding Co. 4.800% 7/15/46 325 339 Flowers Foods Inc. 4.375% 4/1/22 75 81 Flowers Foods Inc. 3.500% 10/1/26 50 50 Fomento Economico Mexicano SAB de CV 4.375% 5/10/43 100 104 General Mills Inc. 1.400% 10/20/17 300 301 General Mills Inc. 5.650% 2/15/19 275 302 General Mills Inc. 2.200% 10/21/19 200 204 General Mills Inc. 3.150% 12/15/21 25 27 General Mills Inc. 5.400% 6/15/40 100 125 Gilead Sciences Inc. 1.850% 9/4/18 125 126 Gilead Sciences Inc. 2.050% 4/1/19 400 407 Gilead Sciences Inc. 2.350% 2/1/20 105 108 Gilead Sciences Inc. 2.550% 9/1/20 325 336 Gilead Sciences Inc. 4.500% 4/1/21 150 166 Gilead Sciences Inc. 4.400% 12/1/21 725 809 Gilead Sciences Inc. 3.250% 9/1/22 175 185 Gilead Sciences Inc. 2.500% 9/1/23 125 126 Gilead Sciences Inc. 3.700% 4/1/24 350 377 Gilead Sciences Inc. 3.500% 2/1/25 310 328 Gilead Sciences Inc. 3.650% 3/1/26 475 512 Gilead Sciences Inc. 4.600% 9/1/35 150 166 Gilead Sciences Inc. 5.650% 12/1/41 175 217 Gilead Sciences Inc. 4.800% 4/1/44 300 336 Gilead Sciences Inc. 4.500% 2/1/45 325 346 Gilead Sciences Inc. 4.750% 3/1/46 460 513 Gilead Sciences Inc. 4.150% 3/1/47 700 710 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 675 722 GlaxoSmithKline Capital Inc. 2.800% 3/18/23 50 52 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 550 796 GlaxoSmithKline Capital Inc. 4.200% 3/18/43 100 115 GlaxoSmithKline Capital plc 2.850% 5/8/22 100 105 Hasbro Inc. 6.350% 3/15/40 125 154 Hasbro Inc. 5.100% 5/15/44 50 54 Hershey Co. 1.600% 8/21/18 75 76 Hershey Co. 4.125% 12/1/20 75 82 Hershey Co. 2.625% 5/1/23 100 103 Hershey Co. 3.200% 8/21/25 65 70 Hershey Co. 2.300% 8/15/26 100 99 Hillshire Brands Co. 4.100% 9/15/20 50 53 Hormel Foods Corp. 4.125% 4/15/21 25 28 Ingredion Inc. 4.625% 11/1/20 25 27 Ingredion Inc. 3.200% 10/1/26 100 102 Ingredion Inc. 6.625% 4/15/37 25 32 JM Smucker Co. 1.750% 3/15/18 75 75 JM Smucker Co. 2.500% 3/15/20 75 77 JM Smucker Co. 3.500% 10/15/21 125 134 JM Smucker Co. 3.000% 3/15/22 100 105 JM Smucker Co. 3.500% 3/15/25 150 161 JM Smucker Co. 4.250% 3/15/35 100 110 JM Smucker Co. 4.375% 3/15/45 100 111 Johnson & Johnson 5.150% 7/15/18 150 161 Johnson & Johnson 1.125% 3/1/19 150 150 Johnson & Johnson 2.950% 9/1/20 100 106 Johnson & Johnson 1.650% 3/1/21 200 203 Johnson & Johnson 2.050% 3/1/23 125 128 Johnson & Johnson 3.375% 12/5/23 200 221 Johnson & Johnson 2.450% 3/1/26 350 360 Johnson & Johnson 6.950% 9/1/29 25 37 Johnson & Johnson 4.950% 5/15/33 150 191 Johnson & Johnson 4.375% 12/5/33 100 120 Johnson & Johnson 3.550% 3/1/36 175 194 Johnson & Johnson 5.950% 8/15/37 375 549 Johnson & Johnson 4.500% 9/1/40 150 189 Johnson & Johnson 3.700% 3/1/46 400 446 Kaiser Foundation Hospitals 3.500% 4/1/22 50 54 Kaiser Foundation Hospitals 4.875% 4/1/42 100 125 Kellogg Co. 4.150% 11/15/19 125 135 Kellogg Co. 4.000% 12/15/20 172 188 Kellogg Co. 3.250% 4/1/26 125 130 Kellogg Co. 7.450% 4/1/31 25 35 Kellogg Co. 4.500% 4/1/46 250 271 Kimberly-Clark Corp. 6.250% 7/15/18 50 54 Kimberly-Clark Corp. 1.400% 2/15/19 125 126 Kimberly-Clark Corp. 3.625% 8/1/20 140 152 Kimberly-Clark Corp. 2.150% 8/15/20 50 51 Kimberly-Clark Corp. 2.650% 3/1/25 125 130 Kimberly-Clark Corp. 3.050% 8/15/25 50 54 Kimberly-Clark Corp. 2.750% 2/15/26 100 104 Kimberly-Clark Corp. 6.625% 8/1/37 250 371 Kimberly-Clark Corp. 3.200% 7/30/46 100 99 Koninklijke Philips NV 5.750% 3/11/18 100 106 Koninklijke Philips NV 3.750% 3/15/22 200 216 Koninklijke Philips NV 6.875% 3/11/38 80 106 Koninklijke Philips NV 5.000% 3/15/42 50 55 Kraft Foods Group Inc. 6.125% 8/23/18 175 190 Kraft Foods Group Inc. 5.375% 2/10/20 138 154 Kraft Foods Group Inc. 6.875% 1/26/39 425 591 Kraft Foods Group Inc. 5.000% 6/4/42 510 587 Kraft Heinz Foods Co. 2.000% 7/2/18 200 202 Kraft Heinz Foods Co. 2.800% 7/2/20 280 290 Kraft Heinz Foods Co. 3.500% 7/15/22 175 186 Kraft Heinz Foods Co. 3.950% 7/15/25 360 389 Kraft Heinz Foods Co. 3.000% 6/1/26 375 378 Kraft Heinz Foods Co. 5.000% 7/15/35 170 196 Kraft Heinz Foods Co. 5.200% 7/15/45 295 348 Kraft Heinz Foods Co. 4.375% 6/1/46 600 637 Kroger Co. 1.500% 9/30/19 100 100 Kroger Co. 2.650% 10/15/26 125 124 Kroger Co. 3.875% 10/15/46 50 50 Laboratory Corp. of America Holdings 2.500% 11/1/18 50 51 Laboratory Corp. of America Holdings 2.625% 2/1/20 50 51 Laboratory Corp. of America Holdings 3.200% 2/1/22 100 104 Laboratory Corp. of America Holdings 3.750% 8/23/22 25 27 Laboratory Corp. of America Holdings 3.600% 2/1/25 175 184 Laboratory Corp. of America Holdings 4.700% 2/1/45 95 103 Life Technologies Corp. 6.000% 3/1/20 125 140 Life Technologies Corp. 5.000% 1/15/21 200 220 Mattel Inc. 1.700% 3/15/18 50 50 Mattel Inc. 2.350% 5/6/19 200 204 Mattel Inc. 2.350% 8/15/21 75 76 Mattel Inc. 3.150% 3/15/23 25 25 Mattel Inc. 5.450% 11/1/41 75 82 4 Mayo Clinic 3.774% 11/15/43 75 79 4 Mayo Clinic 4.128% 11/15/52 50 57 McCormick & Co. Inc. 3.900% 7/15/21 50 55 McCormick & Co. Inc. 3.500% 9/1/23 50 54 McCormick & Co. Inc. 3.250% 11/15/25 50 53 McKesson Corp. 7.500% 2/15/19 250 284 McKesson Corp. 2.284% 3/15/19 150 153 McKesson Corp. 4.750% 3/1/21 25 28 McKesson Corp. 3.796% 3/15/24 200 217 McKesson Corp. 6.000% 3/1/41 200 259 Mead Johnson Nutrition Co. 4.900% 11/1/19 100 110 Mead Johnson Nutrition Co. 3.000% 11/15/20 150 156 Mead Johnson Nutrition Co. 4.125% 11/15/25 125 136 Mead Johnson Nutrition Co. 5.900% 11/1/39 100 124 Medtronic Inc. 1.500% 3/15/18 150 151 Medtronic Inc. 5.600% 3/15/19 25 28 Medtronic Inc. 2.500% 3/15/20 400 414 Medtronic Inc. 3.125% 3/15/22 260 275 Medtronic Inc. 3.150% 3/15/22 650 691 Medtronic Inc. 3.625% 3/15/24 50 54 Medtronic Inc. 3.500% 3/15/25 850 916 Medtronic Inc. 4.375% 3/15/35 468 532 Medtronic Inc. 6.500% 3/15/39 25 35 Medtronic Inc. 5.550% 3/15/40 200 253 Medtronic Inc. 4.500% 3/15/42 21 24 Medtronic Inc. 4.625% 3/15/44 55 64 Medtronic Inc. 4.625% 3/15/45 725 848 Memorial Sloan-Kettering Cancer Center 4.200% 7/1/55 25 28 Memorial Sloan-Kettering Cancer Center New York GO 5.000% 7/1/42 50 63 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 150 166 Merck & Co. Inc. 1.100% 1/31/18 50 50 Merck & Co. Inc. 1.300% 5/18/18 400 402 Merck & Co. Inc. 1.850% 2/10/20 200 204 Merck & Co. Inc. 3.875% 1/15/21 250 272 Merck & Co. Inc. 2.350% 2/10/22 225 231 Merck & Co. Inc. 2.400% 9/15/22 250 257 Merck & Co. Inc. 2.750% 2/10/25 200 207 Merck & Co. Inc. 6.500% 12/1/33 75 106 Merck & Co. Inc. 6.550% 9/15/37 125 178 Merck & Co. Inc. 3.600% 9/15/42 75 78 Merck & Co. Inc. 4.150% 5/18/43 200 227 Merck & Co. Inc. 3.700% 2/10/45 475 505 Merck Sharp & Dohme Corp. 5.000% 6/30/19 100 110 Merck Sharp & Dohme Corp. 5.750% 11/15/36 150 196 Molson Coors Brewing Co. 1.450% 7/15/19 100 100 Molson Coors Brewing Co. 2.100% 7/15/21 100 100 Molson Coors Brewing Co. 3.500% 5/1/22 25 27 Molson Coors Brewing Co. 3.000% 7/15/26 350 353 Molson Coors Brewing Co. 5.000% 5/1/42 100 116 Molson Coors Brewing Co. 4.200% 7/15/46 375 391 Mondelez International Inc. 6.125% 2/1/18 125 133 Mondelez International Inc. 2.250% 2/1/19 100 102 Mondelez International Inc. 5.375% 2/10/20 460 515 Mondelez International Inc. 4.000% 2/1/24 125 137 Mondelez International Inc. 6.500% 11/1/31 100 132 Mondelez International Inc. 6.500% 2/9/40 100 136 Mylan Inc. 2.600% 6/24/18 20 20 Mylan Inc. 2.550% 3/28/19 275 278 Mylan Inc. 4.200% 11/29/23 250 262 Mylan Inc. 5.400% 11/29/43 75 81 7 Mylan NV 2.500% 6/7/19 75 76 7 Mylan NV 3.150% 6/15/21 400 408 7 Mylan NV 3.950% 6/15/26 400 403 7 Mylan NV 5.250% 6/15/46 150 158 New York & Presbyterian Hospital 3.563% 8/1/36 50 53 New York & Presbyterian Hospital 4.024% 8/1/45 130 142 New York & Presbyterian Hospital 4.063% 8/1/56 75 81 New York & Presbyterian Hospital 4.763% 8/1/16 60 65 Newell Brands Inc. 2.050% 12/1/17 300 302 Newell Brands Inc. 2.150% 10/15/18 50 51 Newell Brands Inc. 2.600% 3/29/19 130 133 Newell Brands Inc. 3.150% 4/1/21 150 156 Newell Brands Inc. 3.850% 4/1/23 310 330 Newell Brands Inc. 4.000% 12/1/24 100 107 Newell Brands Inc. 3.900% 11/1/25 50 53 Newell Brands Inc. 4.200% 4/1/26 475 517 Newell Brands Inc. 5.375% 4/1/36 100 118 Newell Brands Inc. 5.500% 4/1/46 350 425 Northwell Healthcare Inc. 3.979% 11/1/46 150 152 Novant Health Inc. 5.850% 11/1/19 150 170 Novant Health Inc. 4.371% 11/1/43 150 172 Novartis Capital Corp. 2.400% 9/21/22 75 78 Novartis Capital Corp. 3.400% 5/6/24 400 438 Novartis Capital Corp. 3.000% 11/20/25 300 318 Novartis Capital Corp. 3.700% 9/21/42 75 79 Novartis Capital Corp. 4.400% 5/6/44 350 413 Novartis Capital Corp. 4.000% 11/20/45 250 277 Novartis Securities Investment Ltd. 5.125% 2/10/19 450 490 NYU Hospitals Center 4.784% 7/1/44 100 117 Partners Healthcare System Massachusetts GO 3.443% 7/1/21 100 106 PepsiCo Inc. 1.000% 10/13/17 75 75 PepsiCo Inc. 1.250% 4/30/18 325 326 PepsiCo Inc. 5.000% 6/1/18 325 345 PepsiCo Inc. 7.900% 11/1/18 275 312 PepsiCo Inc. 4.500% 1/15/20 25 27 PepsiCo Inc. 1.850% 4/30/20 675 686 PepsiCo Inc. 2.150% 10/14/20 375 385 PepsiCo Inc. 3.000% 8/25/21 150 159 PepsiCo Inc. 2.750% 3/5/22 275 290 PepsiCo Inc. 2.750% 4/30/25 200 208 PepsiCo Inc. 3.500% 7/17/25 125 138 PepsiCo Inc. 5.500% 1/15/40 250 331 PepsiCo Inc. 4.875% 11/1/40 200 244 PepsiCo Inc. 4.000% 3/5/42 175 191 PepsiCo Inc. 4.250% 10/22/44 200 230 PepsiCo Inc. 4.450% 4/14/46 150 177 PerkinElmer Inc. 5.000% 11/15/21 100 110 Perrigo Co. plc 2.300% 11/8/18 310 311 Perrigo Co. plc 5.300% 11/15/43 150 155 Perrigo Finance Unlimited Co. 3.900% 12/15/24 200 202 Perrigo Finance Unlimited Co. 4.375% 3/15/26 225 233 Pfizer Inc. 1.200% 6/1/18 200 200 Pfizer Inc. 6.200% 3/15/19 750 835 Pfizer Inc. 2.100% 5/15/19 450 459 Pfizer Inc. 1.450% 6/3/19 225 226 Pfizer Inc. 1.950% 6/3/21 225 228 Pfizer Inc. 3.400% 5/15/24 100 109 Pfizer Inc. 2.750% 6/3/26 240 248 Pfizer Inc. 7.200% 3/15/39 275 420 Pfizer Inc. 4.300% 6/15/43 125 142 Pfizer Inc. 4.400% 5/15/44 200 231 Pharmacia LLC 6.600% 12/1/28 75 103 Philip Morris International Inc. 1.250% 11/9/17 125 125 Philip Morris International Inc. 5.650% 5/16/18 325 348 Philip Morris International Inc. 1.875% 2/25/21 125 126 Philip Morris International Inc. 4.125% 5/17/21 175 194 Philip Morris International Inc. 2.625% 3/6/23 100 103 Philip Morris International Inc. 2.125% 5/10/23 95 95 Philip Morris International Inc. 3.250% 11/10/24 225 240 Philip Morris International Inc. 3.375% 8/11/25 400 432 Philip Morris International Inc. 2.750% 2/25/26 125 128 Philip Morris International Inc. 6.375% 5/16/38 200 279 Philip Morris International Inc. 4.375% 11/15/41 425 473 Philip Morris International Inc. 4.500% 3/20/42 100 113 Philip Morris International Inc. 3.875% 8/21/42 25 26 Philip Morris International Inc. 4.125% 3/4/43 125 135 Philip Morris International Inc. 4.250% 11/10/44 150 166 Premier Health Partners 2.911% 11/15/26 50 50 4 Procter & Gamble - Esop 9.360% 1/1/21 218 256 Procter & Gamble Co. 4.700% 2/15/19 100 108 Procter & Gamble Co. 1.850% 2/2/21 100 102 Procter & Gamble Co. 2.300% 2/6/22 425 439 Procter & Gamble Co. 3.100% 8/15/23 150 162 Procter & Gamble Co. 6.450% 1/15/26 75 101 Procter & Gamble Co. 2.700% 2/2/26 100 105 Procter & Gamble Co. 5.500% 2/1/34 125 170 Procter & Gamble Co. 5.550% 3/5/37 305 427 Providence St. Joseph Health Obligated Group 2.746% 10/1/26 50 51 Quest Diagnostics Inc. 2.700% 4/1/19 75 77 Quest Diagnostics Inc. 2.500% 3/30/20 70 71 Quest Diagnostics Inc. 4.250% 4/1/24 100 109 Quest Diagnostics Inc. 3.500% 3/30/25 125 131 Quest Diagnostics Inc. 3.450% 6/1/26 125 131 Quest Diagnostics Inc. 5.750% 1/30/40 13 16 Reynolds American Inc. 2.300% 6/12/18 225 228 Reynolds American Inc. 8.125% 6/23/19 175 205 Reynolds American Inc. 3.250% 6/12/20 370 389 Reynolds American Inc. 4.000% 6/12/22 175 190 Reynolds American Inc. 4.850% 9/15/23 25 29 Reynolds American Inc. 4.450% 6/12/25 475 530 Reynolds American Inc. 5.700% 8/15/35 175 217 Reynolds American Inc. 7.250% 6/15/37 125 172 Reynolds American Inc. 7.000% 8/4/41 75 96 Sanofi 1.250% 4/10/18 275 275 Sanofi 4.000% 3/29/21 350 386 Shire Acquisitions Investments Ireland DAC 1.900% 9/23/19 575 574 Shire Acquisitions Investments Ireland DAC 2.400% 9/23/21 1,500 1,498 Shire Acquisitions Investments Ireland DAC 2.875% 9/23/23 650 651 Southern Baptist Hospital of Florida Inc. 4.857% 7/15/45 25 30 St. Jude Medical Inc. 2.000% 9/15/18 100 101 St. Jude Medical Inc. 2.800% 9/15/20 100 103 St. Jude Medical Inc. 3.250% 4/15/23 175 180 St. Jude Medical Inc. 3.875% 9/15/25 75 80 St. Jude Medical Inc. 4.750% 4/15/43 175 185 Stryker Corp. 2.000% 3/8/19 125 127 Stryker Corp. 4.375% 1/15/20 50 54 Stryker Corp. 2.625% 3/15/21 125 129 Stryker Corp. 3.375% 5/15/24 200 211 Stryker Corp. 3.375% 11/1/25 140 147 Stryker Corp. 3.500% 3/15/26 183 194 Stryker Corp. 4.375% 5/15/44 50 54 Stryker Corp. 4.625% 3/15/46 375 421 Sysco Corp. 5.250% 2/12/18 250 263 Sysco Corp. 1.900% 4/1/19 100 101 Sysco Corp. 2.600% 10/1/20 50 52 Sysco Corp. 2.500% 7/15/21 75 77 Sysco Corp. 3.750% 10/1/25 75 81 Sysco Corp. 3.300% 7/15/26 200 207 Sysco Corp. 5.375% 9/21/35 100 121 Sysco Corp. 4.850% 10/1/45 50 57 Sysco Corp. 4.500% 4/1/46 100 109 Teva Pharmaceutical Finance Co. BV 3.650% 11/10/21 300 319 Teva Pharmaceutical Finance Co. BV 2.950% 12/18/22 422 432 Teva Pharmaceutical Finance IV BV 3.650% 11/10/21 129 137 Teva Pharmaceutical Finance Netherlands III BV 1.400% 7/20/18 300 299 Teva Pharmaceutical Finance Netherlands III BV 1.700% 7/19/19 250 249 Teva Pharmaceutical Finance Netherlands III BV 2.200% 7/21/21 400 398 Teva Pharmaceutical Finance Netherlands III BV 2.800% 7/21/23 500 501 Teva Pharmaceutical Finance Netherlands III BV 3.150% 10/1/26 600 603 Teva Pharmaceutical Finance Netherlands III BV 4.100% 10/1/46 550 549 4 Texas Health Resources 4.330% 11/15/55 25 28 The Kroger Co. 2.000% 1/15/19 50 51 The Kroger Co. 6.150% 1/15/20 125 142 The Kroger Co. 3.300% 1/15/21 250 264 The Kroger Co. 2.600% 2/1/21 50 51 The Kroger Co. 2.950% 11/1/21 150 156 The Kroger Co. 3.400% 4/15/22 250 265 The Kroger Co. 4.000% 2/1/24 175 192 The Kroger Co. 3.500% 2/1/26 100 107 The Kroger Co. 7.700% 6/1/29 50 71 The Kroger Co. 8.000% 9/15/29 125 181 The Kroger Co. 7.500% 4/1/31 100 142 The Kroger Co. 6.900% 4/15/38 75 104 The Kroger Co. 5.400% 7/15/40 50 61 The Kroger Co. 5.150% 8/1/43 100 120 The Pepsi Bottling Group Inc. 7.000% 3/1/29 250 363 Thermo Fisher Scientific Inc. 4.500% 3/1/21 300 331 Thermo Fisher Scientific Inc. 3.600% 8/15/21 200 213 Thermo Fisher Scientific Inc. 3.300% 2/15/22 200 210 Thermo Fisher Scientific Inc. 3.150% 1/15/23 100 103 Thermo Fisher Scientific Inc. 3.000% 4/15/23 125 128 Thermo Fisher Scientific Inc. 3.650% 12/15/25 500 529 Thermo Fisher Scientific Inc. 2.950% 9/19/26 150 150 Trinity Health Corp. 4.125% 12/1/45 60 66 Tupperware Brands Corp. 4.750% 6/1/21 75 82 Tyson Foods Inc. 2.650% 8/15/19 175 180 Tyson Foods Inc. 4.500% 6/15/22 275 305 Tyson Foods Inc. 3.950% 8/15/24 100 108 Tyson Foods Inc. 4.875% 8/15/34 350 388 Tyson Foods Inc. 5.150% 8/15/44 100 118 Unilever Capital Corp. 2.200% 3/6/19 200 205 Unilever Capital Corp. 2.100% 7/30/20 350 359 Unilever Capital Corp. 4.250% 2/10/21 200 222 Unilever Capital Corp. 1.375% 7/28/21 100 99 Unilever Capital Corp. 3.100% 7/30/25 225 242 Unilever Capital Corp. 2.000% 7/28/26 125 122 Unilever Capital Corp. 5.900% 11/15/32 50 70 Whirlpool Corp. 1.650% 11/1/17 100 100 Whirlpool Corp. 4.850% 6/15/21 50 56 Whirlpool Corp. 4.700% 6/1/22 50 56 Whirlpool Corp. 3.700% 3/1/23 50 53 Whirlpool Corp. 4.000% 3/1/24 175 190 Whirlpool Corp. 3.700% 5/1/25 75 79 Whirlpool Corp. 4.500% 6/1/46 150 162 7 Whole Foods Market Inc. 5.200% 12/3/25 350 379 Wyeth LLC 7.250% 3/1/23 250 325 Wyeth LLC 6.450% 2/1/24 100 127 Wyeth LLC 6.500% 2/1/34 150 205 Wyeth LLC 6.000% 2/15/36 85 113 Wyeth LLC 5.950% 4/1/37 460 617 Zeneca Wilmington Inc. 7.000% 11/15/23 25 32 Zimmer Biomet Holdings Inc. 2.000% 4/1/18 200 201 Zimmer Biomet Holdings Inc. 4.625% 11/30/19 50 54 Zimmer Biomet Holdings Inc. 2.700% 4/1/20 200 204 Zimmer Biomet Holdings Inc. 3.375% 11/30/21 100 105 Zimmer Biomet Holdings Inc. 3.150% 4/1/22 175 181 Zimmer Biomet Holdings Inc. 3.550% 4/1/25 250 258 Zimmer Biomet Holdings Inc. 4.250% 8/15/35 200 203 Zimmer Biomet Holdings Inc. 5.750% 11/30/39 50 60 Zimmer Biomet Holdings Inc. 4.450% 8/15/45 200 206 Zoetis Inc. 1.875% 2/1/18 25 25 Zoetis Inc. 3.450% 11/13/20 75 78 Zoetis Inc. 3.250% 2/1/23 300 309 Zoetis Inc. 4.500% 11/13/25 100 112 Zoetis Inc. 4.700% 2/1/43 100 105 Energy (2.7%) Anadarko Petroleum Corp. 6.375% 9/15/17 43 45 Anadarko Petroleum Corp. 5.550% 3/15/26 200 227 Anadarko Petroleum Corp. 6.450% 9/15/36 200 234 Anadarko Petroleum Corp. 7.950% 6/15/39 25 32 Anadarko Petroleum Corp. 6.200% 3/15/40 275 312 Anadarko Petroleum Corp. 4.500% 7/15/44 200 187 Anadarko Petroleum Corp. 6.600% 3/15/46 200 245 Apache Corp. 6.900% 9/15/18 300 327 Apache Corp. 3.625% 2/1/21 75 78 Apache Corp. 6.000% 1/15/37 350 402 Apache Corp. 5.100% 9/1/40 350 365 Apache Corp. 4.750% 4/15/43 200 206 Baker Hughes Inc. 3.200% 8/15/21 300 313 Baker Hughes Inc. 5.125% 9/15/40 175 196 Boardwalk Pipelines LP 3.375% 2/1/23 100 95 Boardwalk Pipelines LP 4.950% 12/15/24 150 157 Boardwalk Pipelines LP 5.950% 6/1/26 200 220 BP Capital Markets plc 1.375% 11/6/17 200 200 BP Capital Markets plc 1.674% 2/13/18 300 301 BP Capital Markets plc 4.750% 3/10/19 175 188 BP Capital Markets plc 1.676% 5/3/19 200 201 BP Capital Markets plc 2.237% 5/10/19 425 432 BP Capital Markets plc 2.315% 2/13/20 500 510 BP Capital Markets plc 4.500% 10/1/20 300 329 BP Capital Markets plc 4.742% 3/11/21 250 280 BP Capital Markets plc 3.062% 3/17/22 25 26 BP Capital Markets plc 3.245% 5/6/22 250 264 BP Capital Markets plc 2.500% 11/6/22 75 76 BP Capital Markets plc 2.750% 5/10/23 300 305 BP Capital Markets plc 3.994% 9/26/23 200 218 BP Capital Markets plc 3.814% 2/10/24 400 431 BP Capital Markets plc 3.535% 11/4/24 68 72 BP Capital Markets plc 3.506% 3/17/25 200 212 BP Capital Markets plc 3.119% 5/4/26 400 410 Buckeye Partners LP 2.650% 11/15/18 225 227 Buckeye Partners LP 4.150% 7/1/23 75 77 Buckeye Partners LP 5.850% 11/15/43 25 26 Buckeye Partners LP 5.600% 10/15/44 75 78 Burlington Resources Finance Co. 7.400% 12/1/31 175 236 Canadian Natural Resources Ltd. 7.200% 1/15/32 225 261 Canadian Natural Resources Ltd. 6.450% 6/30/33 125 141 Canadian Natural Resources Ltd. 5.850% 2/1/35 100 105 Canadian Natural Resources Ltd. 6.500% 2/15/37 50 56 Canadian Natural Resources Ltd. 6.250% 3/15/38 100 113 Chevron Corp. 1.344% 11/9/17 250 250 Chevron Corp. 1.718% 6/24/18 350 353 Chevron Corp. 1.790% 11/16/18 300 303 Chevron Corp. 4.950% 3/3/19 275 298 Chevron Corp. 1.561% 5/16/19 200 201 Chevron Corp. 2.193% 11/15/19 300 306 Chevron Corp. 1.961% 3/3/20 275 279 Chevron Corp. 2.419% 11/17/20 200 206 Chevron Corp. 2.100% 5/16/21 300 304 Chevron Corp. 2.411% 3/3/22 125 128 Chevron Corp. 2.355% 12/5/22 325 331 Chevron Corp. 3.191% 6/24/23 400 426 Chevron Corp. 2.954% 5/16/26 400 412 Cimarex Energy Co. 4.375% 6/1/24 200 210 Columbia Pipeline Group Inc. 2.450% 6/1/18 100 101 Columbia Pipeline Group Inc. 3.300% 6/1/20 125 130 Columbia Pipeline Group Inc. 4.500% 6/1/25 400 435 ConocoPhillips 5.750% 2/1/19 875 952 ConocoPhillips 5.900% 10/15/32 50 59 ConocoPhillips 5.900% 5/15/38 150 181 ConocoPhillips 6.500% 2/1/39 475 612 ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 200 239 ConocoPhillips Co. 4.200% 3/15/21 500 540 ConocoPhillips Co. 2.400% 12/15/22 250 248 ConocoPhillips Co. 3.350% 11/15/24 100 103 ConocoPhillips Co. 4.950% 3/15/26 378 427 ConocoPhillips Co. 4.150% 11/15/34 100 101 ConocoPhillips Co. 4.300% 11/15/44 125 128 ConocoPhillips Co. 5.950% 3/15/46 300 380 ConocoPhillips Holding Co. 6.950% 4/15/29 150 190 Devon Energy Corp. 4.000% 7/15/21 100 105 Devon Energy Corp. 3.250% 5/15/22 200 198 Devon Energy Corp. 5.850% 12/15/25 275 312 Devon Energy Corp. 7.950% 4/15/32 50 62 Devon Energy Corp. 5.600% 7/15/41 250 253 Devon Energy Corp. 4.750% 5/15/42 200 187 Devon Financing Co. LLC 7.875% 9/30/31 300 369 Dominion Gas Holdings LLC 2.800% 11/15/20 200 207 Dominion Gas Holdings LLC 3.600% 12/15/24 200 213 Dominion Gas Holdings LLC 4.600% 12/15/44 400 435 Enable Midstream Partners LP 2.400% 5/15/19 100 98 Enable Midstream Partners LP 5.000% 5/15/44 100 86 Enbridge Energy Partners LP 6.500% 4/15/18 75 80 Enbridge Energy Partners LP 9.875% 3/1/19 225 262 Enbridge Energy Partners LP 4.375% 10/15/20 100 106 Enbridge Energy Partners LP 5.875% 10/15/25 150 172 Enbridge Energy Partners LP 7.500% 4/15/38 150 181 Enbridge Energy Partners LP 5.500% 9/15/40 75 77 Enbridge Energy Partners LP 7.375% 10/15/45 25 32 Enbridge Inc. 4.500% 6/10/44 100 93 Encana Corp. 6.500% 8/15/34 450 471 Encana Corp. 6.625% 8/15/37 200 209 Energy Transfer Partners LP 2.500% 6/15/18 100 101 Energy Transfer Partners LP 9.000% 4/15/19 229 261 Energy Transfer Partners LP 4.150% 10/1/20 75 78 Energy Transfer Partners LP 4.650% 6/1/21 105 112 Energy Transfer Partners LP 3.600% 2/1/23 475 468 Energy Transfer Partners LP 4.050% 3/15/25 1,000 989 Energy Transfer Partners LP 4.750% 1/15/26 100 103 Energy Transfer Partners LP 6.625% 10/15/36 150 163 Energy Transfer Partners LP 6.050% 6/1/41 100 101 Energy Transfer Partners LP 6.500% 2/1/42 175 186 Energy Transfer Partners LP 5.150% 3/15/45 250 233 EnLink Midstream Partners LP 4.400% 4/1/24 100 98 EnLink Midstream Partners LP 4.150% 6/1/25 100 96 EnLink Midstream Partners LP 4.850% 7/15/26 200 201 EnLink Midstream Partners LP 5.600% 4/1/44 125 117 Enterprise Products Operating LLC 6.650% 4/15/18 75 81 Enterprise Products Operating LLC 1.650% 5/7/18 50 50 Enterprise Products Operating LLC 6.500% 1/31/19 50 55 Enterprise Products Operating LLC 2.550% 10/15/19 225 229 Enterprise Products Operating LLC 5.200% 9/1/20 300 335 Enterprise Products Operating LLC 3.350% 3/15/23 200 205 Enterprise Products Operating LLC 3.900% 2/15/24 475 497 Enterprise Products Operating LLC 3.750% 2/15/25 150 155 Enterprise Products Operating LLC 3.700% 2/15/26 100 103 Enterprise Products Operating LLC 3.950% 2/15/27 200 210 Enterprise Products Operating LLC 6.875% 3/1/33 175 213 Enterprise Products Operating LLC 7.550% 4/15/38 250 326 Enterprise Products Operating LLC 6.125% 10/15/39 150 173 Enterprise Products Operating LLC 5.950% 2/1/41 175 202 Enterprise Products Operating LLC 4.450% 2/15/43 300 294 Enterprise Products Operating LLC 4.850% 3/15/44 300 310 Enterprise Products Operating LLC 5.100% 2/15/45 100 108 Enterprise Products Operating LLC 4.900% 5/15/46 200 211 Enterprise Products Operating LLC 4.950% 10/15/54 100 99 4 Enterprise Products Operating LLC 7.034% 1/15/68 225 238 EOG Resources Inc. 4.400% 6/1/20 100 108 EOG Resources Inc. 4.100% 2/1/21 350 377 EOG Resources Inc. 2.625% 3/15/23 450 449 EOG Resources Inc. 3.900% 4/1/35 75 74 EQT Corp. 6.500% 4/1/18 350 369 EQT Corp. 4.875% 11/15/21 125 137 Exxon Mobil Corp. 1.439% 3/1/18 700 703 Exxon Mobil Corp. 1.305% 3/6/18 400 401 Exxon Mobil Corp. 1.819% 3/15/19 45 46 Exxon Mobil Corp. 1.912% 3/6/20 265 269 Exxon Mobil Corp. 2.222% 3/1/21 400 408 Exxon Mobil Corp. 2.397% 3/6/22 350 359 Exxon Mobil Corp. 2.726% 3/1/23 500 518 Exxon Mobil Corp. 2.709% 3/6/25 300 308 Exxon Mobil Corp. 3.043% 3/1/26 300 314 Exxon Mobil Corp. 3.567% 3/6/45 175 180 Exxon Mobil Corp. 4.114% 3/1/46 425 474 FMC Technologies Inc. 2.000% 10/1/17 100 100 FMC Technologies Inc. 3.450% 10/1/22 25 25 Halliburton Co. 2.000% 8/1/18 125 126 Halliburton Co. 6.150% 9/15/19 200 224 Halliburton Co. 3.500% 8/1/23 225 232 Halliburton Co. 3.800% 11/15/25 350 362 Halliburton Co. 4.850% 11/15/35 200 215 Halliburton Co. 6.700% 9/15/38 125 159 Halliburton Co. 7.450% 9/15/39 200 273 Halliburton Co. 4.750% 8/1/43 150 158 Halliburton Co. 5.000% 11/15/45 300 326 Hess Corp. 3.500% 7/15/24 100 98 Hess Corp. 4.300% 4/1/27 350 353 Hess Corp. 7.125% 3/15/33 100 113 Hess Corp. 6.000% 1/15/40 150 153 Hess Corp. 5.600% 2/15/41 300 299 Hess Corp. 5.800% 4/1/47 200 205 Husky Energy Inc. 6.150% 6/15/19 100 109 Husky Energy Inc. 4.000% 4/15/24 150 156 Husky Energy Inc. 6.800% 9/15/37 50 61 Kerr-McGee Corp. 6.950% 7/1/24 250 301 Kerr-McGee Corp. 7.875% 9/15/31 50 61 Kinder Morgan Energy Partners LP 5.950% 2/15/18 300 316 Kinder Morgan Energy Partners LP 9.000% 2/1/19 365 418 Kinder Morgan Energy Partners LP 6.850% 2/15/20 850 965 Kinder Morgan Energy Partners LP 3.500% 3/1/21 125 129 Kinder Morgan Energy Partners LP 5.000% 10/1/21 150 164 Kinder Morgan Energy Partners LP 3.450% 2/15/23 25 25 Kinder Morgan Energy Partners LP 3.500% 9/1/23 125 124 Kinder Morgan Energy Partners LP 4.300% 5/1/24 300 310 Kinder Morgan Energy Partners LP 4.250% 9/1/24 100 103 Kinder Morgan Energy Partners LP 7.300% 8/15/33 275 320 Kinder Morgan Energy Partners LP 5.800% 3/15/35 50 52 Kinder Morgan Energy Partners LP 6.500% 2/1/37 450 481 Kinder Morgan Energy Partners LP 6.950% 1/15/38 50 57 Kinder Morgan Energy Partners LP 6.500% 9/1/39 200 216 Kinder Morgan Energy Partners LP 6.550% 9/15/40 250 270 Kinder Morgan Energy Partners LP 5.000% 8/15/42 25 24 Kinder Morgan Energy Partners LP 4.700% 11/1/42 375 346 Kinder Morgan Energy Partners LP 5.000% 3/1/43 75 71 Kinder Morgan Inc. 2.000% 12/1/17 125 125 Kinder Morgan Inc. 4.300% 6/1/25 300 312 Kinder Morgan Inc. 7.800% 8/1/31 90 110 Kinder Morgan Inc. 7.750% 1/15/32 165 200 Kinder Morgan Inc. 5.300% 12/1/34 175 174 Kinder Morgan Inc. 5.550% 6/1/45 200 205 Kinder Morgan Inc. 5.050% 2/15/46 350 335 Magellan Midstream Partners LP 6.550% 7/15/19 75 84 Magellan Midstream Partners LP 4.250% 2/1/21 125 135 Magellan Midstream Partners LP 3.200% 3/15/25 125 126 Magellan Midstream Partners LP 5.150% 10/15/43 275 304 Magellan Midstream Partners LP 4.250% 9/15/46 200 200 Marathon Oil Corp. 6.000% 10/1/17 125 129 Marathon Oil Corp. 5.900% 3/15/18 46 48 Marathon Oil Corp. 2.700% 6/1/20 150 147 Marathon Oil Corp. 2.800% 11/1/22 175 162 Marathon Oil Corp. 6.800% 3/15/32 300 311 Marathon Oil Corp. 5.200% 6/1/45 100 91 Marathon Petroleum Corp. 2.700% 12/14/18 200 204 Marathon Petroleum Corp. 5.125% 3/1/21 375 413 Marathon Petroleum Corp. 4.750% 9/15/44 250 224 Marathon Petroleum Corp. 5.850% 12/15/45 200 204 MPLX LP 4.500% 7/15/23 350 361 MPLX LP 4.875% 12/1/24 300 312 MPLX LP 4.875% 6/1/25 100 104 Nabors Industries Inc. 6.150% 2/15/18 450 467 Nabors Industries Inc. 5.000% 9/15/20 175 173 Nabors Industries Inc. 4.625% 9/15/21 125 118 National Fuel Gas Co. 3.750% 3/1/23 275 280 National Oilwell Varco Inc. 1.350% 12/1/17 200 199 National Oilwell Varco Inc. 2.600% 12/1/22 25 24 National Oilwell Varco Inc. 3.950% 12/1/42 125 98 Noble Energy Inc. 8.250% 3/1/19 475 543 Noble Energy Inc. 6.000% 3/1/41 100 109 Noble Energy Inc. 5.250% 11/15/43 375 382 Noble Energy Inc. 5.050% 11/15/44 150 148 Occidental Petroleum Corp. 1.500% 2/15/18 750 752 Occidental Petroleum Corp. 4.100% 2/1/21 350 380 Occidental Petroleum Corp. 2.700% 2/15/23 350 357 Occidental Petroleum Corp. 3.500% 6/15/25 500 533 Occidental Petroleum Corp. 3.400% 4/15/26 250 264 Occidental Petroleum Corp. 4.625% 6/15/45 100 113 Oceaneering International Inc. 4.650% 11/15/24 85 85 ONEOK Partners LP 2.000% 10/1/17 175 175 ONEOK Partners LP 8.625% 3/1/19 225 256 ONEOK Partners LP 3.375% 10/1/22 100 101 ONEOK Partners LP 6.650% 10/1/36 300 333 ONEOK Partners LP 6.125% 2/1/41 150 162 Panhandle Eastern Pipe Line Co. LP 6.200% 11/1/17 250 260 Petro-Canada 7.875% 6/15/26 25 33 Petro-Canada 7.000% 11/15/28 100 132 Petro-Canada 5.350% 7/15/33 150 166 Petro-Canada 6.800% 5/15/38 225 294 Phillips 66 2.950% 5/1/17 600 605 Phillips 66 4.300% 4/1/22 275 302 Phillips 66 4.650% 11/15/34 200 217 Phillips 66 5.875% 5/1/42 175 220 Phillips 66 4.875% 11/15/44 299 333 Phillips 66 Partners LP 2.646% 2/15/20 35 35 Phillips 66 Partners LP 3.605% 2/15/25 125 126 Phillips 66 Partners LP 4.680% 2/15/45 50 47 Pioneer Natural Resources Co. 6.875% 5/1/18 250 269 Pioneer Natural Resources Co. 3.950% 7/15/22 200 213 Pioneer Natural Resources Co. 4.450% 1/15/26 400 435 Plains All American Pipeline LP / PAA Finance Corp. 6.500% 5/1/18 25 27 Plains All American Pipeline LP / PAA Finance Corp. 8.750% 5/1/19 75 86 Plains All American Pipeline LP / PAA Finance Corp. 5.000% 2/1/21 400 434 Plains All American Pipeline LP / PAA Finance Corp. 3.600% 11/1/24 790 768 Plains All American Pipeline LP / PAA Finance Corp. 4.300% 1/31/43 325 267 Plains All American Pipeline LP / PAA Finance Corp. 4.700% 6/15/44 200 175 Regency Energy Partners LP / Regency Energy Finance Corp. 6.500% 7/15/21 357 368 Regency Energy Partners LP / Regency Energy Finance Corp. 5.875% 3/1/22 300 330 Regency Energy Partners LP / Regency Energy Finance Corp. 5.000% 10/1/22 200 211 Regency Energy Partners LP / Regency Energy Finance Corp. 5.500% 4/15/23 200 207 Regency Energy Partners LP / Regency Energy Finance Corp. 4.500% 11/1/23 100 101 Repsol Oil & Gas Canada Inc. 7.750% 6/1/19 121 133 Repsol Oil & Gas Canada Inc. 3.750% 2/1/21 225 218 Schlumberger Investment SA 3.650% 12/1/23 225 243 Shell International Finance BV 1.900% 8/10/18 325 329 Shell International Finance BV 2.000% 11/15/18 500 506 Shell International Finance BV 1.375% 9/12/19 200 199 Shell International Finance BV 4.300% 9/22/19 550 593 Shell International Finance BV 4.375% 3/25/20 325 355 Shell International Finance BV 2.125% 5/11/20 450 456 Shell International Finance BV 2.250% 11/10/20 100 102 Shell International Finance BV 1.875% 5/10/21 200 200 Shell International Finance BV 1.750% 9/12/21 200 199 Shell International Finance BV 3.400% 8/12/23 75 80 Shell International Finance BV 3.250% 5/11/25 200 211 Shell International Finance BV 2.875% 5/10/26 500 508 Shell International Finance BV 2.500% 9/12/26 1,000 985 Shell International Finance BV 4.125% 5/11/35 500 536 Shell International Finance BV 6.375% 12/15/38 475 640 Shell International Finance BV 5.500% 3/25/40 125 153 Shell International Finance BV 4.550% 8/12/43 400 440 Shell International Finance BV 4.375% 5/11/45 400 432 Shell International Finance BV 4.000% 5/10/46 450 460 Shell International Finance BV 3.750% 9/12/46 200 198 Spectra Energy Capital LLC 6.200% 4/15/18 300 317 Spectra Energy Capital LLC 6.750% 2/15/32 50 56 Spectra Energy Partners LP 2.950% 9/25/18 25 25 Spectra Energy Partners LP 4.750% 3/15/24 400 439 Spectra Energy Partners LP 3.500% 3/15/25 50 51 Spectra Energy Partners LP 4.500% 3/15/45 250 252 Suncor Energy Inc. 6.100% 6/1/18 25 27 Suncor Energy Inc. 5.950% 12/1/34 75 91 Suncor Energy Inc. 6.500% 6/15/38 525 690 Sunoco Logistics Partners Operations LP 4.400% 4/1/21 825 885 Sunoco Logistics Partners Operations LP 3.450% 1/15/23 50 50 Sunoco Logistics Partners Operations LP 4.250% 4/1/24 75 78 Sunoco Logistics Partners Operations LP 4.950% 1/15/43 175 169 Sunoco Logistics Partners Operations LP 5.300% 4/1/44 325 330 Tosco Corp. 8.125% 2/15/30 100 136 Total Capital Canada Ltd. 1.450% 1/15/18 75 75 Total Capital Canada Ltd. 2.750% 7/15/23 125 129 Total Capital International SA 2.125% 1/10/19 350 356 Total Capital International SA 2.750% 6/19/21 300 313 Total Capital International SA 2.875% 2/17/22 300 314 Total Capital International SA 2.700% 1/25/23 50 52 Total Capital International SA 3.700% 1/15/24 775 848 Total Capital SA 2.125% 8/10/18 250 254 Total Capital SA 4.450% 6/24/20 375 412 Total Capital SA 4.125% 1/28/21 125 137 TransCanada PipeLines Ltd. 1.625% 11/9/17 650 652 TransCanada PipeLines Ltd. 6.500% 8/15/18 150 163 TransCanada PipeLines Ltd. 3.800% 10/1/20 175 187 TransCanada PipeLines Ltd. 4.875% 1/15/26 100 116 TransCanada PipeLines Ltd. 4.625% 3/1/34 350 387 TransCanada PipeLines Ltd. 5.600% 3/31/34 150 181 TransCanada PipeLines Ltd. 5.850% 3/15/36 300 368 TransCanada PipeLines Ltd. 6.200% 10/15/37 475 609 TransCanada PipeLines Ltd. 5.000% 10/16/43 150 173 Transcontinental Gas Pipe Line Co. LLC 6.050% 6/15/18 265 280 Valero Energy Corp. 6.125% 2/1/20 75 84 Valero Energy Corp. 7.500% 4/15/32 725 899 Western Gas Partners LP 5.375% 6/1/21 300 327 Western Gas Partners LP 5.450% 4/1/44 150 151 Williams Partners LP 5.250% 3/15/20 475 515 Williams Partners LP 4.125% 11/15/20 275 286 Williams Partners LP 3.600% 3/15/22 150 152 Williams Partners LP 3.350% 8/15/22 125 124 Williams Partners LP 3.900% 1/15/25 325 325 Williams Partners LP 6.300% 4/15/40 100 110 Williams Partners LP 5.400% 3/4/44 400 399 Williams Partners LP 5.100% 9/15/45 350 346 Williams Partners LP / ACMP Finance Corp. 4.875% 5/15/23 150 152 Williams Partners LP / ACMP Finance Corp. 4.875% 3/15/24 300 303 Other Industrial (0.1%) California Institute of Technology GO 4.321% 8/1/45 200 239 California Institute of Technology GO 4.700% 11/1/11 50 55 CBRE Services Inc. 5.000% 3/15/23 150 158 CBRE Services Inc. 5.250% 3/15/25 100 108 CBRE Services Inc. 4.875% 3/1/26 100 105 Cintas Corp. No 2 6.125% 12/1/17 150 159 Cintas Corp. No 2 3.250% 6/1/22 75 79 Fluor Corp. 3.375% 9/15/21 75 80 Fluor Corp. 3.500% 12/15/24 250 266 George Washington University 3.545% 9/15/46 50 49 Howard Hughes Medical Institute Revenue 3.500% 9/1/23 200 219 4 Johns Hopkins University Maryland GO 4.083% 7/1/53 125 142 Massachusetts Institute of Technology 3.885% 7/1/16 100 100 4 Massachusetts Institute of Technology GO 3.959% 7/1/38 125 143 Massachusetts Institute of Technology GO 5.600% 7/1/11 200 278 Massachusetts Institute of Technology GO 4.678% 7/1/14 75 89 4 Northwestern University Illinois GO 3.688% 12/1/38 100 109 4 Northwestern University Illinois GO 4.643% 12/1/44 75 95 Trustees of Dartmouth College 3.474% 6/1/46 250 266 4 University of Notre Dame DU LAC Indiana GO 3.438% 2/15/45 100 106 University of Pennsylvania GO 4.674% 9/1/12 100 115 4 University of Southern California 3.028% 10/1/39 100 99 Wesleyan University Connecticut GO 4.781% 7/1/16 50 54 Yale University Connecticut GO 2.086% 4/15/19 50 51 Technology (2.2%) Adobe Systems Inc. 4.750% 2/1/20 175 193 Adobe Systems Inc. 3.250% 2/1/25 200 210 Alphabet Inc. 3.625% 5/19/21 150 165 Altera Corp. 1.750% 5/15/17 50 50 Altera Corp. 2.500% 11/15/18 225 231 Altera Corp. 4.100% 11/15/23 75 85 Amphenol Corp. 2.550% 1/30/19 200 205 Amphenol Corp. 3.125% 9/15/21 100 103 Analog Devices Inc. 2.875% 6/1/23 450 455 Apple Inc. 1.000% 5/3/18 450 449 Apple Inc. 2.100% 5/6/19 425 434 Apple Inc. 1.100% 8/2/19 275 273 Apple Inc. 1.550% 2/7/20 225 227 Apple Inc. 2.250% 2/23/21 750 769 Apple Inc. 2.850% 5/6/21 1,425 1,502 Apple Inc. 1.550% 8/4/21 375 374 Apple Inc. 2.150% 2/9/22 325 330 Apple Inc. 2.700% 5/13/22 500 522 Apple Inc. 2.850% 2/23/23 300 316 Apple Inc. 2.400% 5/3/23 725 738 Apple Inc. 3.450% 5/6/24 450 487 Apple Inc. 2.500% 2/9/25 100 101 Apple Inc. 3.200% 5/13/25 350 371 Apple Inc. 3.250% 2/23/26 350 372 Apple Inc. 2.450% 8/4/26 350 349 Apple Inc. 4.500% 2/23/36 225 259 Apple Inc. 3.850% 5/4/43 450 460 Apple Inc. 4.450% 5/6/44 175 196 Apple Inc. 3.450% 2/9/45 225 216 Apple Inc. 4.650% 2/23/46 1,725 1,983 Apple Inc. 3.850% 8/4/46 350 356 Applied Materials Inc. 2.625% 10/1/20 150 155 Applied Materials Inc. 4.300% 6/15/21 150 167 Applied Materials Inc. 3.900% 10/1/25 300 333 Applied Materials Inc. 5.100% 10/1/35 100 116 Applied Materials Inc. 5.850% 6/15/41 150 186 Arrow Electronics Inc. 3.000% 3/1/18 50 51 Arrow Electronics Inc. 3.500% 4/1/22 100 102 Arrow Electronics Inc. 4.500% 3/1/23 50 53 Arrow Electronics Inc. 4.000% 4/1/25 100 103 Autodesk Inc. 1.950% 12/15/17 25 25 Autodesk Inc. 3.125% 6/15/20 100 103 Autodesk Inc. 3.600% 12/15/22 25 26 Autodesk Inc. 4.375% 6/15/25 50 53 Avnet Inc. 5.875% 6/15/20 200 221 Avnet Inc. 4.625% 4/15/26 100 103 Baidu Inc. 2.750% 6/9/19 200 204 Baidu Inc. 3.500% 11/28/22 500 523 Broadridge Financial Solutions Inc. 3.950% 9/1/20 75 80 Broadridge Financial Solutions Inc. 3.400% 6/27/26 100 103 CA Inc. 5.375% 12/1/19 175 193 CA Inc. 3.600% 8/1/20 100 105 CA Inc. 4.500% 8/15/23 75 82 Cadence Design Systems Inc. 4.375% 10/15/24 100 103 Cisco Systems Inc. 1.400% 2/28/18 350 351 Cisco Systems Inc. 4.950% 2/15/19 475 515 Cisco Systems Inc. 1.600% 2/28/19 250 252 Cisco Systems Inc. 2.125% 3/1/19 600 612 Cisco Systems Inc. 4.450% 1/15/20 825 902 Cisco Systems Inc. 2.200% 2/28/21 600 613 Cisco Systems Inc. 2.900% 3/4/21 75 79 Cisco Systems Inc. 2.200% 9/20/23 150 151 Cisco Systems Inc. 3.625% 3/4/24 125 138 Cisco Systems Inc. 2.950% 2/28/26 100 105 Cisco Systems Inc. 2.500% 9/20/26 250 253 Cisco Systems Inc. 5.900% 2/15/39 200 268 Cisco Systems Inc. 5.500% 1/15/40 275 354 Corning Inc. 1.500% 5/8/18 250 250 Corning Inc. 6.625% 5/15/19 25 28 Corning Inc. 2.900% 5/15/22 175 180 Corning Inc. 3.700% 11/15/23 200 214 Corning Inc. 4.700% 3/15/37 50 52 Corning Inc. 5.750% 8/15/40 75 89 7 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 3.480% 6/1/19 675 694 7 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 4.420% 6/15/21 800 836 7 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 5.450% 6/15/23 875 937 7 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 6.020% 6/15/26 1,050 1,148 7 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 8.350% 7/15/46 375 450 Dun & Bradstreet Corp. 4.375% 12/1/22 50 52 Equifax Inc. 2.300% 6/1/21 200 202 Equifax Inc. 3.250% 6/1/26 100 103 Fidelity National Information Services Inc. 2.000% 4/15/18 25 25 Fidelity National Information Services Inc. 2.850% 10/15/18 100 103 Fidelity National Information Services Inc. 3.625% 10/15/20 425 450 Fidelity National Information Services Inc. 5.000% 3/15/22 50 52 Fidelity National Information Services Inc. 3.500% 4/15/23 175 184 Fidelity National Information Services Inc. 5.000% 10/15/25 625 713 Fidelity National Information Services Inc. 3.000% 8/15/26 350 347 Fidelity National Information Services Inc. 4.500% 8/15/46 125 126 Fiserv Inc. 2.700% 6/1/20 125 129 Fiserv Inc. 3.500% 10/1/22 150 160 Fiserv Inc. 3.850% 6/1/25 300 325 Flex Ltd. 4.625% 2/15/20 85 90 7 Hewlett Packard Enterprise Co. 2.450% 10/5/17 400 403 7 Hewlett Packard Enterprise Co. 2.850% 10/5/18 350 357 7 Hewlett Packard Enterprise Co. 3.600% 10/15/20 425 446 7 Hewlett Packard Enterprise Co. 4.400% 10/15/22 375 400 7 Hewlett Packard Enterprise Co. 4.900% 10/15/25 500 533 7 Hewlett Packard Enterprise Co. 6.200% 10/15/35 100 104 7 Hewlett Packard Enterprise Co. 6.350% 10/15/45 400 414 HP Inc. 3.750% 12/1/20 53 56 HP Inc. 4.300% 6/1/21 850 920 HP Inc. 4.375% 9/15/21 200 215 HP Inc. 4.650% 12/9/21 350 384 HP Inc. 6.000% 9/15/41 100 102 Ingram Micro Inc. 4.950% 12/15/24 250 255 Intel Corp. 1.350% 12/15/17 775 777 Intel Corp. 2.450% 7/29/20 300 310 Intel Corp. 3.300% 10/1/21 100 107 Intel Corp. 3.100% 7/29/22 175 187 Intel Corp. 2.700% 12/15/22 275 287 Intel Corp. 3.700% 7/29/25 200 222 Intel Corp. 4.000% 12/15/32 150 165 Intel Corp. 4.800% 10/1/41 475 557 Intel Corp. 4.250% 12/15/42 325 355 Intel Corp. 4.900% 7/29/45 250 299 Intel Corp. 4.100% 5/19/46 275 295 International Business Machines Corp. 1.950% 2/12/19 225 228 International Business Machines Corp. 1.625% 5/15/20 25 25 International Business Machines Corp. 2.875% 11/9/22 100 106 International Business Machines Corp. 3.625% 2/12/24 450 490 International Business Machines Corp. 7.000% 10/30/25 300 408 International Business Machines Corp. 6.220% 8/1/27 75 99 International Business Machines Corp. 6.500% 1/15/28 75 102 International Business Machines Corp. 5.600% 11/30/39 98 127 International Business Machines Corp. 4.000% 6/20/42 68 71 International Business Machines Corp. 4.700% 2/19/46 125 144 Jabil Circuit Inc. 5.625% 12/15/20 100 108 Juniper Networks Inc. 3.125% 2/26/19 100 103 Juniper Networks Inc. 3.300% 6/15/20 200 207 Juniper Networks Inc. 4.600% 3/15/21 50 54 Juniper Networks Inc. 4.350% 6/15/25 50 52 Juniper Networks Inc. 5.950% 3/15/41 25 26 Keysight Technologies Inc. 3.300% 10/30/19 100 102 Keysight Technologies Inc. 4.550% 10/30/24 100 103 KLA-Tencor Corp. 2.375% 11/1/17 100 101 KLA-Tencor Corp. 4.125% 11/1/21 300 323 KLA-Tencor Corp. 4.650% 11/1/24 200 220 Lam Research Corp. 2.750% 3/15/20 100 102 Lam Research Corp. 2.800% 6/15/21 125 128 Lam Research Corp. 3.450% 6/15/23 175 179 Lam Research Corp. 3.800% 3/15/25 100 105 Lam Research Corp. 3.900% 6/15/26 200 208 Lexmark International Inc. 6.650% 6/1/18 150 159 Maxim Integrated Products Inc. 3.375% 3/15/23 25 26 Microsoft Corp. 1.000% 5/1/18 200 200 Microsoft Corp. 1.300% 11/3/18 425 427 Microsoft Corp. 4.200% 6/1/19 25 27 Microsoft Corp. 1.100% 8/8/19 450 449 Microsoft Corp. 3.000% 10/1/20 225 239 Microsoft Corp. 2.000% 11/3/20 550 561 Microsoft Corp. 1.550% 8/8/21 525 524 Microsoft Corp. 2.375% 2/12/22 450 463 Microsoft Corp. 2.650% 11/3/22 200 208 Microsoft Corp. 2.125% 11/15/22 200 203 Microsoft Corp. 2.375% 5/1/23 75 77 Microsoft Corp. 2.000% 8/8/23 300 300 Microsoft Corp. 3.625% 12/15/23 300 330 Microsoft Corp. 2.700% 2/12/25 250 259 Microsoft Corp. 3.125% 11/3/25 850 904 Microsoft Corp. 2.400% 8/8/26 750 752 Microsoft Corp. 3.500% 2/12/35 325 332 Microsoft Corp. 4.200% 11/3/35 175 195 Microsoft Corp. 3.450% 8/8/36 450 459 Microsoft Corp. 4.500% 10/1/40 100 115 Microsoft Corp. 5.300% 2/8/41 50 64 Microsoft Corp. 3.500% 11/15/42 280 275 Microsoft Corp. 3.750% 5/1/43 45 47 Microsoft Corp. 3.750% 2/12/45 300 304 Microsoft Corp. 4.450% 11/3/45 725 824 Microsoft Corp. 3.700% 8/8/46 650 658 Microsoft Corp. 4.000% 2/12/55 400 409 Microsoft Corp. 4.750% 11/3/55 175 202 Motorola Solutions Inc. 3.500% 9/1/21 150 155 Motorola Solutions Inc. 3.750% 5/15/22 250 256 Motorola Solutions Inc. 7.500% 5/15/25 50 60 Motorola Solutions Inc. 5.500% 9/1/44 100 98 NetApp Inc. 3.375% 6/15/21 300 314 NVIDIA Corp. 2.200% 9/16/21 175 176 NVIDIA Corp. 3.200% 9/16/26 175 176 Oracle Corp. 1.200% 10/15/17 325 326 Oracle Corp. 5.750% 4/15/18 300 321 Oracle Corp. 2.375% 1/15/19 225 230 Oracle Corp. 5.000% 7/8/19 550 604 Oracle Corp. 2.250% 10/8/19 225 231 Oracle Corp. 1.900% 9/15/21 1,275 1,278 Oracle Corp. 2.400% 9/15/23 450 452 Oracle Corp. 3.400% 7/8/24 450 481 Oracle Corp. 2.950% 5/15/25 1,400 1,445 Oracle Corp. 2.650% 7/15/26 800 798 Oracle Corp. 3.250% 5/15/30 100 105 Oracle Corp. 4.300% 7/8/34 300 327 Oracle Corp. 3.900% 5/15/35 75 78 Oracle Corp. 3.850% 7/15/36 400 414 Oracle Corp. 6.500% 4/15/38 200 277 Oracle Corp. 6.125% 7/8/39 150 201 Oracle Corp. 5.375% 7/15/40 600 737 Oracle Corp. 4.500% 7/8/44 200 219 Oracle Corp. 4.125% 5/15/45 50 52 Oracle Corp. 4.000% 7/15/46 650 672 Oracle Corp. 4.375% 5/15/55 150 160 Pitney Bowes Inc. 3.375% 10/1/21 350 350 Pitney Bowes Inc. 4.625% 3/15/24 50 52 QUALCOMM Inc. 1.400% 5/18/18 600 602 QUALCOMM Inc. 2.250% 5/20/20 300 306 QUALCOMM Inc. 3.000% 5/20/22 350 365 QUALCOMM Inc. 3.450% 5/20/25 250 266 QUALCOMM Inc. 4.650% 5/20/35 125 134 QUALCOMM Inc. 4.800% 5/20/45 325 356 Seagate HDD Cayman 3.750% 11/15/18 200 205 Seagate HDD Cayman 4.750% 6/1/23 150 149 Seagate HDD Cayman 4.750% 1/1/25 100 94 Seagate HDD Cayman 4.875% 6/1/27 175 158 Seagate HDD Cayman 5.750% 12/1/34 200 167 Symantec Corp. 4.200% 9/15/20 50 52 Symantec Corp. 3.950% 6/15/22 175 179 Telefonaktiebolaget LM Ericsson 4.125% 5/15/22 150 161 Texas Instruments Inc. 1.650% 8/3/19 525 531 Total System Services Inc. 2.375% 6/1/18 75 76 Total System Services Inc. 4.800% 4/1/26 450 499 Trimble Navigation Ltd. 4.750% 12/1/24 75 79 Tyco Electronics Group SA 6.550% 10/1/17 75 79 Tyco Electronics Group SA 2.350% 8/1/19 50 51 Tyco Electronics Group SA 3.500% 2/3/22 100 105 Tyco Electronics Group SA 3.450% 8/1/24 100 104 Tyco Electronics Group SA 7.125% 10/1/37 200 283 Verisk Analytics Inc. 4.125% 9/12/22 375 403 Verisk Analytics Inc. 5.500% 6/15/45 50 54 Xerox Corp. 6.350% 5/15/18 175 186 Xerox Corp. 5.625% 12/15/19 25 27 Xerox Corp. 2.800% 5/15/20 75 75 Xerox Corp. 6.750% 12/15/39 175 180 Xilinx Inc. 2.125% 3/15/19 100 101 Xilinx Inc. 3.000% 3/15/21 100 104 Transportation (0.7%) 4 American Airlines 2011-1 Class A Pass Through Trust 5.250% 7/31/22 74 80 4 American Airlines 2013-1 Class A Pass Through Trust 4.000% 1/15/27 26 27 4 American Airlines 2013-2 Class A Pass Through Trust 4.950% 7/15/24 200 217 4 American Airlines 2014-1 Class A Pass Through Trust 3.700% 4/1/28 114 120 4 American Airlines 2015-1 Class A Pass Through Trust 3.375% 11/1/28 167 172 4 American Airlines 2015-1 Class B Pass Through Trust 3.700% 11/1/24 45 44 4 American Airlines 2015-2 Class AA Pass Through Trust 3.600% 9/22/27 54 57 4 American Airlines 2016-1 Class A Pass Through Trust 4.100% 1/15/28 75 80 4 American Airlines 2016-1 Class AA Pass Through Trust 3.575% 1/15/28 150 157 4 American Airlines 2016-2 Class A Pass Through Trust 3.650% 6/15/28 100 104 4 American Airlines 2016-2 Class AA Pass Through Trust 3.200% 6/15/28 275 282 4 American Airlines 2016-3 Class A Pass Through Trust 3.250% 4/15/30 50 50 American Airlines 2016-3 Class AA Pass Through Trust 3.000% 10/15/28 150 151 4 BNSF Funding Trust I 6.613% 12/15/55 65 75 Burlington Northern Santa Fe LLC 5.650% 5/1/17 200 205 Burlington Northern Santa Fe LLC 5.750% 3/15/18 100 107 Burlington Northern Santa Fe LLC 3.050% 3/15/22 150 158 Burlington Northern Santa Fe LLC 3.050% 9/1/22 150 159 Burlington Northern Santa Fe LLC 3.000% 3/15/23 175 184 Burlington Northern Santa Fe LLC 3.850% 9/1/23 75 83 Burlington Northern Santa Fe LLC 3.750% 4/1/24 200 220 Burlington Northern Santa Fe LLC 3.400% 9/1/24 150 161 Burlington Northern Santa Fe LLC 3.000% 4/1/25 100 105 Burlington Northern Santa Fe LLC 3.650% 9/1/25 75 82 Burlington Northern Santa Fe LLC 6.200% 8/15/36 125 169 Burlington Northern Santa Fe LLC 5.050% 3/1/41 125 152 Burlington Northern Santa Fe LLC 5.400% 6/1/41 250 318 Burlington Northern Santa Fe LLC 4.400% 3/15/42 250 280 Burlington Northern Santa Fe LLC 4.375% 9/1/42 100 112 Burlington Northern Santa Fe LLC 4.450% 3/15/43 75 85 Burlington Northern Santa Fe LLC 5.150% 9/1/43 125 156 Burlington Northern Santa Fe LLC 4.900% 4/1/44 100 122 Burlington Northern Santa Fe LLC 4.550% 9/1/44 150 173 Burlington Northern Santa Fe LLC 4.150% 4/1/45 75 83 Burlington Northern Santa Fe LLC 4.700% 9/1/45 75 88 Burlington Northern Santa Fe LLC 3.900% 8/1/46 350 373 Canadian National Railway Co. 5.550% 3/1/19 100 110 Canadian National Railway Co. 2.850% 12/15/21 75 79 Canadian National Railway Co. 6.250% 8/1/34 75 105 Canadian National Railway Co. 6.200% 6/1/36 75 104 Canadian National Railway Co. 6.375% 11/15/37 100 142 Canadian National Railway Co. 3.500% 11/15/42 50 52 Canadian National Railway Co. 3.200% 8/2/46 50 49 Canadian Pacific Railway Co. 7.250% 5/15/19 150 171 Canadian Pacific Railway Co. 9.450% 8/1/21 50 65 Canadian Pacific Railway Co. 4.450% 3/15/23 225 250 Canadian Pacific Railway Co. 7.125% 10/15/31 100 138 Canadian Pacific Railway Co. 5.950% 5/15/37 450 567 Canadian Pacific Railway Co. 6.125% 9/15/15 70 87 Canadian Pacific Railway Ltd. 5.750% 1/15/42 115 146 4 Continental Airlines 2007-1 Class A Pass Through Trust 5.983% 10/19/23 58 65 4 Continental Airlines 2009-2 Class A Pass Through Trust 7.250% 5/10/21 104 118 4 Continental Airlines 2012-1 Class A Pass Through Trust 4.150% 10/11/25 320 341 4 Continental Airlines 2012-2 Class A Pass Through Trust 4.000% 4/29/26 87 93 CSX Corp. 6.250% 3/15/18 375 401 CSX Corp. 7.375% 2/1/19 100 113 CSX Corp. 4.250% 6/1/21 25 28 CSX Corp. 3.350% 11/1/25 150 161 CSX Corp. 6.220% 4/30/40 152 203 CSX Corp. 5.500% 4/15/41 225 279 CSX Corp. 4.750% 5/30/42 210 241 CSX Corp. 4.100% 3/15/44 150 160 CSX Corp. 3.950% 5/1/50 125 125 CSX Corp. 4.500% 8/1/54 25 27 4 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 2/10/24 132 155 4 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 6/17/21 53 60 4 Delta Air Lines 2010-2 Class A Pass Through Trust 4.950% 11/23/20 40 42 4 Delta Air Lines 2015-1 Class AA Pass Through Trust 3.625% 7/30/27 48 51 FedEx Corp. 8.000% 1/15/19 100 115 FedEx Corp. 2.625% 8/1/22 75 77 FedEx Corp. 4.000% 1/15/24 125 139 FedEx Corp. 3.250% 4/1/26 100 106 FedEx Corp. 3.875% 8/1/42 100 100 FedEx Corp. 4.100% 4/15/43 75 77 FedEx Corp. 5.100% 1/15/44 100 119 FedEx Corp. 4.750% 11/15/45 200 228 FedEx Corp. 4.550% 4/1/46 150 167 FedEx Corp. 4.500% 2/1/65 60 62 4 Hawaiian Airlines 2013-1 Class A Pass Through Certificates 3.900% 1/15/26 234 236 JB Hunt Transport Services Inc. 3.300% 8/15/22 100 103 JB Hunt Transport Services Inc. 3.850% 3/15/24 50 53 Kansas City Southern 2.350% 5/15/20 25 25 Kansas City Southern 3.000% 5/15/23 75 76 Kansas City Southern 3.125% 6/1/26 100 101 Kansas City Southern 4.300% 5/15/43 75 78 Kansas City Southern 4.950% 8/15/45 125 142 4 Latam Airlines 2015-1 Pass Through Trust A 4.200% 8/15/29 121 118 Norfolk Southern Corp. 5.900% 6/15/19 175 195 Norfolk Southern Corp. 2.903% 2/15/23 48 50 Norfolk Southern Corp. 5.590% 5/17/25 50 60 Norfolk Southern Corp. 7.800% 5/15/27 60 85 Norfolk Southern Corp. 4.837% 10/1/41 313 365 Norfolk Southern Corp. 4.450% 6/15/45 75 84 Norfolk Southern Corp. 4.650% 1/15/46 75 87 Norfolk Southern Corp. 7.900% 5/15/97 70 106 Norfolk Southern Corp. 6.000% 3/15/05 100 122 Norfolk Southern Corp. 6.000% 5/23/11 240 292 Ryder System Inc. 2.450% 11/15/18 250 254 Ryder System Inc. 2.350% 2/26/19 250 254 Ryder System Inc. 2.550% 6/1/19 300 306 Ryder System Inc. 2.500% 5/11/20 50 50 Southwest Airlines Co. 2.750% 11/6/19 50 52 Southwest Airlines Co. 2.650% 11/5/20 125 128 4 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 33 38 4 Spirit Airlines Class A Pass Through Certificates Series 2015-1 4.100% 10/1/29 100 102 Trinity Industries Inc. 4.550% 10/1/24 60 60 Union Pacific Corp. 2.250% 6/19/20 225 230 Union Pacific Corp. 4.163% 7/15/22 659 740 Union Pacific Corp. 3.250% 1/15/25 200 215 Union Pacific Corp. 3.250% 8/15/25 150 161 Union Pacific Corp. 2.750% 3/1/26 75 78 Union Pacific Corp. 3.375% 2/1/35 100 102 Union Pacific Corp. 4.750% 9/15/41 350 415 Union Pacific Corp. 4.750% 12/15/43 100 120 Union Pacific Corp. 4.821% 2/1/44 100 121 Union Pacific Corp. 4.050% 11/15/45 150 165 Union Pacific Corp. 4.050% 3/1/46 150 164 Union Pacific Corp. 3.875% 2/1/55 100 100 Union Pacific Corp. 4.375% 11/15/65 135 148 4 United Airlines 2013-1 Class A Pass Through Trust 4.300% 2/15/27 135 147 4 United Airlines 2014-1 Class A Pass Through Trust 4.000% 10/11/27 189 202 4 United Airlines 2015-1 Class A Pass Through Trust 3.700% 6/1/24 60 64 4 United Airlines 2015-1 Class AA Pass Through Trust 3.450% 12/1/27 175 184 4 United Airlines 2016-1 Class AA Pass Through Trust 3.100% 7/7/28 700 716 4 United Airlines 2016-1 Class A Pass Through Trust 3.450% 1/7/30 50 52 4 United Airlines 2016-2 Class A Pass Through Trust 3.100% 10/7/28 50 50 4 United Airlines 2016-2 Class AA Pass Through Trust 2.875% 10/7/28 75 75 United Parcel Service Inc. 5.500% 1/15/18 175 185 United Parcel Service Inc. 5.125% 4/1/19 100 110 United Parcel Service Inc. 3.125% 1/15/21 275 294 United Parcel Service Inc. 2.450% 10/1/22 450 467 United Parcel Service Inc. 6.200% 1/15/38 278 397 United Parcel Service Inc. 4.875% 11/15/40 75 95 United Parcel Service Inc. 3.625% 10/1/42 75 80 4 US Airways 2013-1 Class A Pass Through Trust 3.950% 5/15/27 131 139 4 US Airways Inc. 2012-2 Class A Pass Through Trust 4.625% 12/3/26 40 43 Utilities (2.3%) Electric (2.1%) AEP Texas Central Co. 6.650% 2/15/33 200 258 Alabama Power Co. 5.500% 10/15/17 230 240 Alabama Power Co. 6.125% 5/15/38 50 67 Alabama Power Co. 5.500% 3/15/41 50 64 Alabama Power Co. 5.200% 6/1/41 175 219 Alabama Power Co. 3.850% 12/1/42 25 26 Alabama Power Co. 4.150% 8/15/44 75 82 Alabama Power Co. 3.750% 3/1/45 150 156 Alabama Power Co. 4.300% 1/2/46 300 338 Ameren Corp. 2.700% 11/15/20 100 103 Ameren Corp. 3.650% 2/15/26 80 85 Ameren Illinois Co. 6.125% 11/15/17 25 26 Ameren Illinois Co. 2.700% 9/1/22 500 520 American Electric Power Co. Inc. 1.650% 12/15/17 150 151 American Electric Power Co. Inc. 2.950% 12/15/22 25 26 Appalachian Power Co. 4.600% 3/30/21 50 55 Appalachian Power Co. 6.700% 8/15/37 250 333 Arizona Public Service Co. 8.750% 3/1/19 200 234 Arizona Public Service Co. 3.350% 6/15/24 50 54 Arizona Public Service Co. 3.150% 5/15/25 200 213 Arizona Public Service Co. 2.550% 9/15/26 50 50 Arizona Public Service Co. 4.500% 4/1/42 25 29 Arizona Public Service Co. 4.700% 1/15/44 100 120 Arizona Public Service Co. 4.350% 11/15/45 125 143 Arizona Public Service Co. 3.750% 5/15/46 200 210 Atlantic City Electric Co. 7.750% 11/15/18 100 113 Baltimore Gas & Electric Co. 3.500% 11/15/21 350 378 Baltimore Gas & Electric Co. 2.400% 8/15/26 50 50 Baltimore Gas & Electric Co. 3.500% 8/15/46 100 100 Berkshire Hathaway Energy Co. 5.750% 4/1/18 575 613 Berkshire Hathaway Energy Co. 2.000% 11/15/18 125 127 Berkshire Hathaway Energy Co. 3.750% 11/15/23 100 109 Berkshire Hathaway Energy Co. 3.500% 2/1/25 100 107 Berkshire Hathaway Energy Co. 5.950% 5/15/37 225 292 Berkshire Hathaway Energy Co. 5.150% 11/15/43 150 181 Berkshire Hathaway Energy Co. 4.500% 2/1/45 100 113 Black Hills Corp. 2.500% 1/11/19 75 76 Black Hills Corp. 3.950% 1/15/26 75 80 Black Hills Corp. 4.200% 9/15/46 100 102 CenterPoint Energy Houston Electric LLC 1.850% 6/1/21 250 252 CenterPoint Energy Houston Electric LLC 2.400% 9/1/26 450 457 CenterPoint Energy Houston Electric LLC 6.950% 3/15/33 50 72 CenterPoint Energy Inc. 6.500% 5/1/18 200 214 7 Cleco Corporate Holdings LLC 3.743% 5/1/26 100 104 7 Cleco Corporate Holdings LLC 4.973% 5/1/46 125 136 Cleco Power LLC 6.000% 12/1/40 100 126 Cleveland Electric Illuminating Co. 5.500% 8/15/24 225 268 CMS Energy Corp. 8.750% 6/15/19 200 237 CMS Energy Corp. 3.875% 3/1/24 25 27 CMS Energy Corp. 3.600% 11/15/25 175 187 CMS Energy Corp. 3.000% 5/15/26 75 76 CMS Energy Corp. 4.700% 3/31/43 125 143 Commonwealth Edison Co. 5.800% 3/15/18 75 80 Commonwealth Edison Co. 4.000% 8/1/20 25 27 Commonwealth Edison Co. 5.900% 3/15/36 50 66 Commonwealth Edison Co. 6.450% 1/15/38 175 249 Commonwealth Edison Co. 4.600% 8/15/43 300 353 Commonwealth Edison Co. 4.700% 1/15/44 175 209 Commonwealth Edison Co. 3.700% 3/1/45 300 311 Commonwealth Edison Co. 3.650% 6/15/46 175 180 Connecticut Light & Power Co. 2.500% 1/15/23 125 128 Connecticut Light & Power Co. 4.300% 4/15/44 500 573 Consolidated Edison Co. of New York Inc. 6.650% 4/1/19 550 619 Consolidated Edison Co. of New York Inc. 4.450% 6/15/20 200 221 Consolidated Edison Co. of New York Inc. 5.300% 3/1/35 200 245 Consolidated Edison Co. of New York Inc. 5.850% 3/15/36 275 356 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 75 100 Consolidated Edison Co. of New York Inc. 4.450% 3/15/44 200 230 Consolidated Edison Co. of New York Inc. 4.500% 12/1/45 375 432 Consolidated Edison Co. of New York Inc. 3.850% 6/15/46 145 152 Consolidated Edison Inc. 2.000% 5/15/21 75 76 Constellation Energy Group Inc. 5.150% 12/1/20 200 223 Consumers Energy Co. 5.650% 9/15/18 285 308 Consumers Energy Co. 3.375% 8/15/23 275 297 Consumers Energy Co. 3.950% 5/15/43 75 83 Consumers Energy Co. 4.100% 11/15/45 50 57 Consumers Energy Co. 3.250% 8/15/46 50 49 Consumers Energy Co. 4.350% 8/31/64 50 57 Delmarva Power & Light Co. 3.500% 11/15/23 25 27 Delmarva Power & Light Co. 4.000% 6/1/42 50 54 Dominion Resources Inc. 6.400% 6/15/18 342 369 Dominion Resources Inc. 2.500% 12/1/19 50 51 Dominion Resources Inc. 3.625% 12/1/24 50 53 Dominion Resources Inc. 3.900% 10/1/25 125 134 Dominion Resources Inc. 2.850% 8/15/26 100 99 Dominion Resources Inc. 6.300% 3/15/33 100 124 Dominion Resources Inc. 5.950% 6/15/35 225 277 Dominion Resources Inc. 4.050% 9/15/42 200 202 Dominion Resources Inc. 4.700% 12/1/44 175 194 4 Dominion Resources Inc. 5.750% 10/1/54 100 103 DTE Electric Co. 3.900% 6/1/21 100 110 DTE Electric Co. 2.650% 6/15/22 325 336 DTE Electric Co. 3.650% 3/15/24 175 192 DTE Electric Co. 3.375% 3/1/25 150 162 DTE Electric Co. 3.950% 6/15/42 50 55 DTE Electric Co. 4.000% 4/1/43 225 246 DTE Electric Co. 3.700% 6/1/46 50 53 DTE Energy Co. 1.500% 10/1/19 100 100 DTE Energy Co. 2.400% 12/1/19 300 306 DTE Energy Co. 2.850% 10/1/26 700 695 Duke Energy Carolinas LLC 4.300% 6/15/20 325 357 Duke Energy Carolinas LLC 3.900% 6/15/21 500 547 Duke Energy Carolinas LLC 6.000% 12/1/28 125 164 Duke Energy Carolinas LLC 6.100% 6/1/37 100 133 Duke Energy Carolinas LLC 6.000% 1/15/38 25 34 Duke Energy Carolinas LLC 6.050% 4/15/38 25 34 Duke Energy Carolinas LLC 5.300% 2/15/40 150 190 Duke Energy Carolinas LLC 4.000% 9/30/42 75 81 Duke Energy Corp. 2.100% 6/15/18 75 76 Duke Energy Corp. 5.050% 9/15/19 250 275 Duke Energy Corp. 3.050% 8/15/22 75 79 Duke Energy Corp. 3.750% 4/15/24 325 350 Duke Energy Florida LLC 5.650% 6/15/18 75 81 Duke Energy Florida LLC 6.350% 9/15/37 225 316 Duke Energy Florida LLC 6.400% 6/15/38 200 284 Duke Energy Florida LLC 3.850% 11/15/42 200 210 4 Duke Energy Florida Project Finance LLC 1.196% 3/1/22 50 50 4 Duke Energy Florida Project Finance LLC 1.731% 9/1/22 50 50 4 Duke Energy Florida Project Finance LLC 2.538% 9/1/29 100 100 4 Duke Energy Florida Project Finance LLC 2.858% 3/1/33 50 50 4 Duke Energy Florida Project Finance LLC 3.112% 9/1/36 75 75 Duke Energy Indiana LLC 3.750% 7/15/20 25 27 Duke Energy Indiana LLC 6.350% 8/15/38 225 316 Duke Energy Indiana LLC 4.200% 3/15/42 400 441 Duke Energy Indiana LLC 3.750% 5/15/46 75 78 Duke Energy Ohio Inc. 3.700% 6/15/46 25 26 Duke Energy Progress LLC 5.300% 1/15/19 175 191 Duke Energy Progress LLC 2.800% 5/15/22 100 105 Duke Energy Progress LLC 4.375% 3/30/44 550 626 Duke Energy Progress LLC 3.700% 10/15/46 50 52 Edison International 2.950% 3/15/23 200 206 El Paso Electric Co. 6.000% 5/15/35 50 61 El Paso Electric Co. 5.000% 12/1/44 75 88 7 Emera US Finance LP 2.150% 6/15/19 50 51 7 Emera US Finance LP 2.700% 6/15/21 75 77 7 Emera US Finance LP 3.550% 6/15/26 100 104 7 Emera US Finance LP 4.750% 6/15/46 305 328 Entergy Arkansas Inc. 3.750% 2/15/21 75 81 Entergy Corp. 2.950% 9/1/26 200 200 Entergy Gulf States Louisiana LLC 6.000% 5/1/18 200 214 Entergy Louisiana LLC 5.400% 11/1/24 475 575 Entergy Louisiana LLC 2.400% 10/1/26 75 74 Entergy Louisiana LLC 3.050% 6/1/31 175 179 Entergy Louisiana LLC 4.950% 1/15/45 150 160 Entergy Texas Inc. 7.125% 2/1/19 175 196 Eversource Energy 1.450% 5/1/18 100 100 Eversource Energy 4.500% 11/15/19 75 81 Eversource Energy 3.150% 1/15/25 125 130 Eversource Energy 3.350% 3/15/26 100 105 Exelon Corp. 2.850% 6/15/20 75 78 Exelon Corp. 3.950% 6/15/25 200 217 Exelon Corp. 3.400% 4/15/26 200 208 Exelon Corp. 4.950% 6/15/35 225 256 Exelon Corp. 5.625% 6/15/35 20 24 Exelon Corp. 5.100% 6/15/45 250 291 Exelon Corp. 4.450% 4/15/46 175 189 Exelon Generation Co. LLC 6.200% 10/1/17 125 131 Exelon Generation Co. LLC 2.950% 1/15/20 400 412 Exelon Generation Co. LLC 4.000% 10/1/20 100 107 Exelon Generation Co. LLC 5.600% 6/15/42 205 216 Florida Power & Light Co. 5.550% 11/1/17 75 79 Florida Power & Light Co. 5.625% 4/1/34 25 32 Florida Power & Light Co. 5.650% 2/1/37 96 126 Florida Power & Light Co. 5.960% 4/1/39 475 658 Florida Power & Light Co. 3.800% 12/15/42 150 163 7 Fortis Inc. 2.100% 10/4/21 50 50 7 Fortis Inc. 3.055% 10/4/26 475 473 Georgia Power Co. 1.950% 12/1/18 140 142 Georgia Power Co. 2.400% 4/1/21 350 363 Georgia Power Co. 3.250% 4/1/26 100 106 Georgia Power Co. 5.650% 3/1/37 50 63 Georgia Power Co. 5.400% 6/1/40 300 370 Georgia Power Co. 4.750% 9/1/40 100 115 Georgia Power Co. 4.300% 3/15/43 100 109 Great Plains Energy Inc. 4.850% 6/1/21 250 273 Iberdrola International BV 6.750% 7/15/36 75 100 Interstate Power & Light Co. 3.250% 12/1/24 50 53 Interstate Power & Light Co. 6.250% 7/15/39 50 69 Interstate Power & Light Co. 3.700% 9/15/46 125 127 ITC Holdings Corp. 4.050% 7/1/23 75 82 ITC Holdings Corp. 5.300% 7/1/43 175 208 4 John Sevier Combined Cycle Generation LLC 4.626% 1/15/42 70 82 Kansas City Power & Light Co. 6.050% 11/15/35 50 63 Kansas City Power & Light Co. 5.300% 10/1/41 100 117 Kentucky Utilities Co. 3.250% 11/1/20 50 53 Kentucky Utilities Co. 5.125% 11/1/40 125 156 Kentucky Utilities Co. 4.650% 11/15/43 250 296 Kentucky Utilities Co. 4.375% 10/1/45 25 29 Louisville Gas & Electric Co. 5.125% 11/15/40 125 155 Louisville Gas & Electric Co. 4.650% 11/15/43 25 30 MidAmerican Energy Co. 5.300% 3/15/18 50 53 MidAmerican Energy Co. 6.750% 12/30/31 125 176 MidAmerican Energy Co. 5.750% 11/1/35 125 163 Mississippi Power Co. 4.250% 3/15/42 150 141 National Rural Utilities Cooperative Finance Corp. 1.650% 2/8/19 200 202 National Rural Utilities Cooperative Finance Corp. 2.300% 11/15/19 175 179 National Rural Utilities Cooperative Finance Corp. 2.000% 1/27/20 300 304 National Rural Utilities Cooperative Finance Corp. 2.350% 6/15/20 375 384 National Rural Utilities Cooperative Finance Corp. 2.300% 11/1/20 200 205 National Rural Utilities Cooperative Finance Corp. 2.700% 2/15/23 200 208 National Rural Utilities Cooperative Finance Corp. 4.023% 11/1/32 204 223 4 National Rural Utilities Cooperative Finance Corp. 4.750% 4/30/43 25 25 4 National Rural Utilities Cooperative Finance Corp. 5.250% 4/20/46 75 80 Nevada Power Co. 7.125% 3/15/19 550 626 NextEra Energy Capital Holdings Inc. 2.400% 9/15/19 425 433 NextEra Energy Capital Holdings Inc. 3.625% 6/15/23 300 318 Northern States Power Co. 5.250% 3/1/18 175 185 Northern States Power Co. 2.200% 8/15/20 50 51 Northern States Power Co. 6.250% 6/1/36 75 105 Northern States Power Co. 6.200% 7/1/37 50 70 Northern States Power Co. 5.350% 11/1/39 175 226 Northern States Power Co. 4.000% 8/15/45 50 56 Northern States Power Co. 3.600% 5/15/46 50 52 NorthWestern Corp. 4.176% 11/15/44 75 82 NSTAR Electric Co. 5.625% 11/15/17 150 157 NSTAR Electric Co. 2.375% 10/15/22 150 153 NSTAR Electric Co. 5.500% 3/15/40 75 97 Oglethorpe Power Corp. 6.100% 3/15/19 90 99 Oglethorpe Power Corp. 5.950% 11/1/39 50 63 Oglethorpe Power Corp. 5.375% 11/1/40 125 151 Oglethorpe Power Corp. 4.250% 4/1/46 75 80 Ohio Edison Co. 8.250% 10/15/38 100 150 Oklahoma Gas & Electric Co. 5.850% 6/1/40 100 132 Oklahoma Gas & Electric Co. 3.900% 5/1/43 50 52 Oklahoma Gas & Electric Co. 4.000% 12/15/44 150 161 Oncor Electric Delivery Co. LLC 4.100% 6/1/22 175 193 Oncor Electric Delivery Co. LLC 7.250% 1/15/33 125 181 Oncor Electric Delivery Co. LLC 7.500% 9/1/38 125 195 Pacific Gas & Electric Co. 5.625% 11/30/17 150 158 Pacific Gas & Electric Co. 8.250% 10/15/18 220 249 Pacific Gas & Electric Co. 3.250% 9/15/21 525 557 Pacific Gas & Electric Co. 3.250% 6/15/23 300 319 Pacific Gas & Electric Co. 3.750% 2/15/24 50 55 Pacific Gas & Electric Co. 3.400% 8/15/24 50 54 Pacific Gas & Electric Co. 3.500% 6/15/25 50 54 Pacific Gas & Electric Co. 6.050% 3/1/34 625 834 Pacific Gas & Electric Co. 6.350% 2/15/38 100 137 Pacific Gas & Electric Co. 5.400% 1/15/40 250 317 Pacific Gas & Electric Co. 4.450% 4/15/42 225 255 Pacific Gas & Electric Co. 4.600% 6/15/43 375 434 Pacific Gas & Electric Co. 4.750% 2/15/44 150 179 Pacific Gas & Electric Co. 4.250% 3/15/46 175 197 PacifiCorp 5.650% 7/15/18 100 108 PacifiCorp 3.600% 4/1/24 125 136 PacifiCorp 7.700% 11/15/31 600 923 PacifiCorp 5.250% 6/15/35 100 123 PECO Energy Co. 5.350% 3/1/18 50 53 PECO Energy Co. 2.375% 9/15/22 75 76 Pennsylvania Electric Co. 6.050% 9/1/17 85 88 PG&E Corp. 2.400% 3/1/19 100 102 Potomac Electric Power Co. 6.500% 11/15/37 100 142 PPL Capital Funding Inc. 1.900% 6/1/18 50 50 PPL Capital Funding Inc. 3.500% 12/1/22 115 122 PPL Capital Funding Inc. 3.400% 6/1/23 100 105 PPL Capital Funding Inc. 3.950% 3/15/24 50 54 PPL Capital Funding Inc. 3.100% 5/15/26 100 102 PPL Capital Funding Inc. 4.700% 6/1/43 25 27 PPL Capital Funding Inc. 5.000% 3/15/44 350 395 PPL Electric Utilities Corp. 3.000% 9/15/21 275 291 PPL Electric Utilities Corp. 4.125% 6/15/44 50 55 Progress Energy Inc. 7.050% 3/15/19 400 451 Progress Energy Inc. 4.400% 1/15/21 100 109 Progress Energy Inc. 3.150% 4/1/22 40 42 Progress Energy Inc. 7.000% 10/30/31 119 160 Progress Energy Inc. 6.000% 12/1/39 25 32 PSEG Power LLC 8.625% 4/15/31 381 497 Public Service Co. of Colorado 5.125% 6/1/19 275 303 Public Service Co. of Colorado 3.200% 11/15/20 25 26 Public Service Co. of Colorado 2.900% 5/15/25 100 104 Public Service Co. of Colorado 4.750% 8/15/41 75 90 Public Service Co. of Colorado 3.600% 9/15/42 175 180 Public Service Co. of New Hampshire 3.500% 11/1/23 50 54 Public Service Co. of Oklahoma 4.400% 2/1/21 75 82 Public Service Co. of Oklahoma 6.625% 11/15/37 200 266 Public Service Electric & Gas Co. 5.300% 5/1/18 85 91 Public Service Electric & Gas Co. 2.300% 9/15/18 125 128 Public Service Electric & Gas Co. 1.800% 6/1/19 50 51 Public Service Electric & Gas Co. 1.900% 3/15/21 150 152 Public Service Electric & Gas Co. 3.050% 11/15/24 100 106 Public Service Electric & Gas Co. 3.000% 5/15/25 80 85 Public Service Electric & Gas Co. 2.250% 9/15/26 250 249 Public Service Electric & Gas Co. 4.000% 6/1/44 300 334 Public Service Electric & Gas Co. 4.050% 5/1/45 100 113 Public Service Electric & Gas Co. 4.150% 11/1/45 50 57 Public Service Electric & Gas Co. 3.800% 3/1/46 250 273 Puget Energy Inc. 6.000% 9/1/21 100 116 Puget Energy Inc. 3.650% 5/15/25 400 417 Puget Sound Energy Inc. 5.483% 6/1/35 25 31 Puget Sound Energy Inc. 6.274% 3/15/37 125 171 Puget Sound Energy Inc. 5.757% 10/1/39 75 99 Puget Sound Energy Inc. 5.764% 7/15/40 100 133 Puget Sound Energy Inc. 4.434% 11/15/41 150 172 San Diego Gas & Electric Co. 2.500% 5/15/26 250 254 San Diego Gas & Electric Co. 5.350% 5/15/35 25 32 San Diego Gas & Electric Co. 5.350% 5/15/40 50 64 San Diego Gas & Electric Co. 4.500% 8/15/40 150 175 San Diego Gas & Electric Co. 3.950% 11/15/41 175 191 San Diego Gas & Electric Co. 4.300% 4/1/42 50 57 SCANA Corp. 4.750% 5/15/21 125 135 SCANA Corp. 4.125% 2/1/22 50 52 Sierra Pacific Power Co. 3.375% 8/15/23 50 54 7 Sierra Pacific Power Co. 2.600% 5/1/26 100 101 Sierra Pacific Power Co. 6.750% 7/1/37 150 212 South Carolina Electric & Gas Co. 6.500% 11/1/18 200 221 South Carolina Electric & Gas Co. 6.050% 1/15/38 25 33 South Carolina Electric & Gas Co. 5.450% 2/1/41 100 126 South Carolina Electric & Gas Co. 4.100% 6/15/46 350 374 South Carolina Electric & Gas Co. 4.500% 6/1/64 100 106 South Carolina Electric & Gas Co. 5.100% 6/1/65 100 118 Southern California Edison Co. 3.875% 6/1/21 275 301 4 Southern California Edison Co. 1.845% 2/1/22 79 79 Southern California Edison Co. 2.400% 2/1/22 300 309 Southern California Edison Co. 3.500% 10/1/23 175 191 Southern California Edison Co. 6.650% 4/1/29 75 101 Southern California Edison Co. 6.000% 1/15/34 50 67 Southern California Edison Co. 5.750% 4/1/35 75 98 Southern California Edison Co. 5.350% 7/15/35 100 125 Southern California Edison Co. 5.625% 2/1/36 125 161 Southern California Edison Co. 5.950% 2/1/38 100 136 Southern California Edison Co. 4.500% 9/1/40 75 88 Southern California Edison Co. 3.900% 12/1/41 40 43 Southern California Edison Co. 4.050% 3/15/42 125 138 Southern California Edison Co. 4.650% 10/1/43 135 164 Southern Co. 1.550% 7/1/18 100 100 Southern Co. 1.850% 7/1/19 75 76 Southern Co. 2.150% 9/1/19 50 51 Southern Co. 2.750% 6/15/20 250 258 Southern Co. 2.350% 7/1/21 175 178 Southern Co. 2.950% 7/1/23 125 129 Southern Co. 3.250% 7/1/26 300 310 Southern Co. 4.250% 7/1/36 250 266 Southern Co. 4.400% 7/1/46 300 326 Southern Power Co. 1.850% 12/1/17 250 252 Southern Power Co. 1.500% 6/1/18 75 75 Southern Power Co. 2.375% 6/1/20 50 51 Southern Power Co. 4.150% 12/1/25 200 216 Southern Power Co. 5.150% 9/15/41 100 109 Southern Power Co. 5.250% 7/15/43 50 55 Southwestern Electric Power Co. 6.450% 1/15/19 100 110 Southwestern Electric Power Co. 3.550% 2/15/22 25 27 Southwestern Electric Power Co. 6.200% 3/15/40 50 64 Southwestern Electric Power Co. 3.900% 4/1/45 100 100 Southwestern Public Service Co. 3.300% 6/15/24 315 335 Southwestern Public Service Co. 4.500% 8/15/41 100 117 Southwestern Public Service Co. 3.400% 8/15/46 375 374 System Energy Resources Inc. 4.100% 4/1/23 50 53 Tampa Electric Co. 6.100% 5/15/18 100 107 Tampa Electric Co. 2.600% 9/15/22 75 77 Tampa Electric Co. 6.550% 5/15/36 25 35 Tampa Electric Co. 4.100% 6/15/42 50 53 Tampa Electric Co. 4.200% 5/15/45 250 272 TECO Finance Inc. 5.150% 3/15/20 50 55 Toledo Edison Co. 6.150% 5/15/37 100 124 TransAlta Corp. 6.900% 5/15/18 150 158 TransAlta Corp. 4.500% 11/15/22 100 98 Tri-State Generation & Transmission Assn. Inc. 3.700% 11/1/24 50 53 Tri-State Generation & Transmission Assn. Inc. 4.700% 11/1/44 25 28 Tri-State Generation & Transmission Assn. Inc. 4.250% 6/1/46 100 108 Tucson Electric Power Co. 5.150% 11/15/21 50 56 Tucson Electric Power Co. 3.050% 3/15/25 50 50 UIL Holdings Corp. 4.625% 10/1/20 75 80 Union Electric Co. 3.500% 4/15/24 225 243 Union Electric Co. 8.450% 3/15/39 150 251 Union Electric Co. 3.650% 4/15/45 125 131 Virginia Electric & Power Co. 3.450% 2/15/24 50 54 Virginia Electric & Power Co. 6.000% 1/15/36 125 166 Virginia Electric & Power Co. 6.000% 5/15/37 100 134 Virginia Electric & Power Co. 6.350% 11/30/37 50 70 Virginia Electric & Power Co. 4.000% 1/15/43 250 269 Virginia Electric & Power Co. 4.650% 8/15/43 125 147 Virginia Electric & Power Co. 4.450% 2/15/44 475 544 WEC Energy Group Inc. 1.650% 6/15/18 50 50 WEC Energy Group Inc. 2.450% 6/15/20 75 77 WEC Energy Group Inc. 3.550% 6/15/25 200 215 Westar Energy Inc. 2.550% 7/1/26 150 150 Westar Energy Inc. 4.125% 3/1/42 200 219 Westar Energy Inc. 4.100% 4/1/43 50 55 Westar Energy Inc. 4.625% 9/1/43 25 29 Westar Energy Inc. 4.250% 12/1/45 25 28 Western Massachusetts Electric Co. 3.500% 9/15/21 75 80 Wisconsin Electric Power Co. 2.950% 9/15/21 75 79 Wisconsin Electric Power Co. 4.250% 6/1/44 100 113 Wisconsin Power & Light Co. 5.000% 7/15/19 65 71 Wisconsin Power & Light Co. 2.250% 11/15/22 75 75 Wisconsin Power & Light Co. 6.375% 8/15/37 100 139 Wisconsin Power & Light Co. 4.100% 10/15/44 75 83 Xcel Energy Inc. 4.700% 5/15/20 100 109 Xcel Energy Inc. 2.400% 3/15/21 100 103 Xcel Energy Inc. 3.300% 6/1/25 525 554 Natural Gas (0.2%) Atmos Energy Corp. 8.500% 3/15/19 75 87 Atmos Energy Corp. 5.500% 6/15/41 300 381 British Transco Finance Inc. 6.625% 6/1/18 50 54 CenterPoint Energy Resources Corp. 4.500% 1/15/21 50 54 CenterPoint Energy Resources Corp. 5.850% 1/15/41 250 302 KeySpan Corp. 8.000% 11/15/30 75 106 NiSource Finance Corp. 6.400% 3/15/18 30 32 NiSource Finance Corp. 6.800% 1/15/19 75 83 NiSource Finance Corp. 5.450% 9/15/20 225 253 NiSource Finance Corp. 6.125% 3/1/22 75 90 NiSource Finance Corp. 6.250% 12/15/40 150 195 NiSource Finance Corp. 5.800% 2/1/42 150 187 NiSource Finance Corp. 4.800% 2/15/44 125 142 ONE Gas Inc. 2.070% 2/1/19 75 76 ONE Gas Inc. 4.658% 2/1/44 25 29 Piedmont Natural Gas Co. Inc. 4.650% 8/1/43 50 57 Piedmont Natural Gas Co. Inc. 3.640% 11/1/46 50 50 Sempra Energy 6.150% 6/15/18 548 591 Sempra Energy 2.850% 11/15/20 395 409 Sempra Energy 2.875% 10/1/22 100 103 Sempra Energy 3.750% 11/15/25 105 113 Sempra Energy 6.000% 10/15/39 100 128 Southern California Gas Co. 2.600% 6/15/26 200 204 Southern California Gas Co. 3.750% 9/15/42 25 27 Southern California Gas Co. 4.450% 3/15/44 50 59 Southern Co. Gas Capital Corp. 3.500% 9/15/21 325 348 Southern Co. Gas Capital Corp. 3.250% 6/15/26 75 78 Southern Co. Gas Capital Corp. 5.875% 3/15/41 75 94 Southern Co. Gas Capital Corp. 4.400% 6/1/43 50 54 Southern Co. Gas Capital Corp. 3.950% 10/1/46 100 101 Spire Inc. 4.700% 8/15/44 100 110 Washington Gas Light Co. 3.796% 9/15/46 75 78 Other Utility (0.0%) American Water Capital Corp. 6.085% 10/15/17 200 210 American Water Capital Corp. 3.400% 3/1/25 75 81 American Water Capital Corp. 6.593% 10/15/37 150 217 American Water Capital Corp. 4.300% 9/1/45 100 115 United Utilities plc 5.375% 2/1/19 325 347 Total Corporate Bonds (Cost $835,989) Sovereign Bonds (U.S. Dollar-Denominated) (5.1%) African Development Bank 0.875% 3/15/18 150 150 African Development Bank 1.625% 10/2/18 300 304 African Development Bank 1.000% 5/15/19 200 199 African Development Bank 1.250% 7/26/21 500 497 African Development Bank 2.375% 9/23/21 650 678 Agricultural Bank Of China 2.000% 5/21/18 250 251 Asian Development Bank 0.875% 4/26/18 600 600 Asian Development Bank 5.593% 7/16/18 275 296 Asian Development Bank 1.750% 9/11/18 225 228 Asian Development Bank 0.875% 10/5/18 550 549 Asian Development Bank 1.875% 10/23/18 950 968 Asian Development Bank 1.375% 1/15/19 500 504 Asian Development Bank 1.750% 3/21/19 25 25 Asian Development Bank 1.875% 4/12/19 50 51 Asian Development Bank 1.000% 8/16/19 300 299 Asian Development Bank 1.500% 1/22/20 700 708 Asian Development Bank 1.625% 3/16/21 1,000 1,014 Asian Development Bank 1.875% 2/18/22 600 613 Asian Development Bank 2.000% 1/22/25 300 306 Asian Development Bank 2.000% 4/24/26 100 102 7 Bank of England 1.250% 3/14/19 50 50 Canada 0.875% 2/14/17 450 450 Canada 1.125% 3/19/18 450 452 CNOOC Finance 2013 Ltd. 3.000% 5/9/23 150 151 CNOOC Finance 2015 Australia Pty Ltd. 2.625% 5/5/20 300 306 CNOOC Finance 2 3.500% 5/5/25 500 512 CNOOC Nexen Finance 2014 ULC 4.250% 4/30/24 300 325 Corp. Andina de Fomento 8.125% 6/4/19 300 348 Corp. Andina de Fomento 2.125% 9/27/21 200 200 Corp. Andina de Fomento 4.375% 6/15/22 832 921 Council Of Europe Development Bank 1.000% 3/7/18 275 275 Council Of Europe Development Bank 1.125% 5/31/18 200 200 Council Of Europe Development Bank 1.625% 3/10/20 300 304 Council Of Europe Development Bank 1.625% 3/16/21 200 202 Ecopetrol SA 4.250% 9/18/18 100 104 Ecopetrol SA 5.875% 9/18/23 225 242 Ecopetrol SA 4.125% 1/16/25 775 752 Ecopetrol SA 5.375% 6/26/26 250 259 Ecopetrol SA 7.375% 9/18/43 100 106 Ecopetrol SA 5.875% 5/28/45 200 184 Emirates Telecommunications Group Co. PJSC 3.500% 6/18/24 200 211 European Bank for Reconstruction & Development 0.750% 9/1/17 700 699 European Bank for Reconstruction & Development 1.000% 9/17/18 150 150 European Bank for Reconstruction & Development 1.625% 11/15/18 200 202 European Bank for Reconstruction & Development 1.750% 6/14/19 275 280 European Bank for Reconstruction & Development 0.875% 7/22/19 850 845 European Bank for Reconstruction & Development 1.750% 11/26/19 500 509 European Bank for Reconstruction & Development 1.500% 3/16/20 350 353 European Bank for Reconstruction & Development 1.875% 2/23/22 200 204 European Investment Bank 1.000% 8/17/17 250 250 European Investment Bank 1.125% 9/15/17 400 401 European Investment Bank 1.000% 12/15/17 250 250 European Investment Bank 1.000% 3/15/18 200 200 European Investment Bank 1.250% 5/15/18 900 903 European Investment Bank 1.000% 6/15/18 650 650 European Investment Bank 1.125% 8/15/18 350 350 European Investment Bank 1.625% 12/18/18 400 405 European Investment Bank 1.875% 3/15/19 1,500 1,528 European Investment Bank 1.750% 6/17/19 885 899 European Investment Bank 1.125% 8/15/19 2,500 2,496 European Investment Bank 1.625% 3/16/20 275 279 European Investment Bank 1.375% 6/15/20 1,825 1,829 European Investment Bank 2.875% 9/15/20 1,025 1,086 European Investment Bank 1.625% 12/15/20 125 127 European Investment Bank 4.000% 2/16/21 25 28 European Investment Bank 2.000% 3/15/21 1,550 1,593 European Investment Bank 2.500% 4/15/21 850 891 European Investment Bank 1.625% 6/15/21 1,000 1,010 European Investment Bank 1.375% 9/15/21 100 100 European Investment Bank 2.125% 10/15/21 100 103 European Investment Bank 3.250% 1/29/24 400 444 European Investment Bank 2.500% 10/15/24 200 212 European Investment Bank 1.875% 2/10/25 1,050 1,055 Export Development Canada 0.750% 12/15/17 575 574 Export Development Canada 1.000% 6/15/18 575 576 8 Export Development Canada 1.625% 12/3/19 150 152 Export Development Canada 1.500% 5/26/21 500 504 Export-Import Bank of Korea 1.750% 2/27/18 625 628 Export-Import Bank of Korea 2.875% 9/17/18 200 205 Export-Import Bank of Korea 2.375% 8/12/19 200 205 Export-Import Bank of Korea 2.500% 5/10/21 300 309 Export-Import Bank of Korea 4.375% 9/15/21 75 84 Export-Import Bank of Korea 5.000% 4/11/22 275 320 Export-Import Bank of Korea 4.000% 1/14/24 650 728 Export-Import Bank of Korea 2.625% 5/26/26 200 204 FMS Wertmanagement AoeR 1.125% 9/5/17 150 150 FMS Wertmanagement AoeR 1.000% 11/21/17 200 200 FMS Wertmanagement AoeR 1.625% 11/20/18 500 506 FMS Wertmanagement AoeR 1.000% 8/16/19 500 498 FMS Wertmanagement AoeR 1.750% 3/17/20 150 152 Hydro-Quebec 8.400% 1/15/22 775 1,013 Hydro-Quebec 8.050% 7/7/24 200 278 Industrial & Commercial Bank of China Ltd. 2.351% 11/13/17 250 252 Industrial & Commercial Bank of China Ltd. 3.231% 11/13/19 250 260 Industrial & Commercial Bank of China Ltd. 2.635% 5/26/21 250 254 Inter-American Development Bank 2.375% 8/15/17 100 101 Inter-American Development Bank 0.875% 3/15/18 150 150 Inter-American Development Bank 1.750% 8/24/18 275 279 Inter-American Development Bank 1.125% 8/28/18 500 502 Inter-American Development Bank 4.250% 9/10/18 1,050 1,115 Inter-American Development Bank 1.000% 5/13/19 300 300 Inter-American Development Bank 1.125% 9/12/19 100 100 Inter-American Development Bank 3.875% 9/17/19 1,350 1,458 Inter-American Development Bank 1.750% 10/15/19 600 611 Inter-American Development Bank 3.875% 2/14/20 50 54 Inter-American Development Bank 1.875% 6/16/20 275 281 Inter-American Development Bank 1.750% 4/14/22 800 811 Inter-American Development Bank 3.000% 2/21/24 650 710 Inter-American Development Bank 2.125% 1/15/25 400 412 Inter-American Development Bank 7.000% 6/15/25 100 135 Inter-American Development Bank 2.000% 6/2/26 1,000 1,018 International Bank for Reconstruction & Development 1.000% 11/15/17 200 200 International Bank for Reconstruction & Development 1.375% 4/10/18 550 554 International Bank for Reconstruction & Development 1.000% 6/15/18 1,000 1,001 International Bank for Reconstruction & Development 0.875% 7/19/18 1,100 1,099 International Bank for Reconstruction & Development 1.875% 3/15/19 1,225 1,249 International Bank for Reconstruction & Development 1.250% 7/26/19 1,200 1,207 International Bank for Reconstruction & Development 0.875% 8/15/19 925 920 International Bank for Reconstruction & Development 1.875% 10/7/19 600 613 International Bank for Reconstruction & Development 1.375% 3/30/20 100 101 International Bank for Reconstruction & Development 1.625% 3/9/21 1,100 1,114 International Bank for Reconstruction & Development 1.375% 5/24/21 1,100 1,103 International Bank for Reconstruction & Development 2.250% 6/24/21 450 468 International Bank for Reconstruction & Development 1.375% 9/20/21 2,250 2,258 International Bank for Reconstruction & Development 1.625% 2/10/22 1,025 1,035 International Bank for Reconstruction & Development 2.500% 7/29/25 1,000 1,058 International Bank for Reconstruction & Development 4.750% 2/15/35 400 539 International Finance Corp. 0.625% 12/21/17 250 248 International Finance Corp. 0.875% 6/15/18 300 299 International Finance Corp. 1.250% 7/16/18 150 150 International Finance Corp. 1.750% 9/4/18 350 354 International Finance Corp. 1.750% 9/16/19 300 305 International Finance Corp. 2.125% 4/7/26 1,100 1,133 9 Japan Bank for International Cooperation 1.750% 7/31/18 150 151 9 Japan Bank for International Cooperation 1.750% 11/13/18 400 402 9 Japan Bank for International Cooperation 1.875% 4/20/21 300 299 9 Japan Bank for International Cooperation 1.500% 7/21/21 750 743 9 Japan Bank for International Cooperation 3.375% 7/31/23 100 110 9 Japan Bank for International Cooperation 3.000% 5/29/24 500 538 9 Japan Bank for International Cooperation 2.125% 2/10/25 200 200 9 Japan Bank for International Cooperation 2.500% 5/28/25 200 208 9 Japan Bank for International Cooperation 2.375% 4/20/26 200 206 9 Japan Finance Organization for Municipalities 4.000% 1/13/21 300 326 10 KFW 0.875% 9/5/17 250 250 10 KFW 0.875% 12/15/17 700 700 10 KFW 1.000% 1/26/18 300 300 10 KFW 4.375% 3/15/18 250 262 10 KFW 0.875% 4/19/18 2,000 1,998 10 KFW 1.000% 6/11/18 300 300 10 KFW 1.125% 8/6/18 600 601 10 KFW 1.000% 9/7/18 300 300 10 KFW 1.875% 4/1/19 775 790 10 KFW 4.875% 6/17/19 1,350 1,484 10 KFW 1.000% 7/15/19 650 647 10 KFW 1.750% 10/15/19 200 203 10 KFW 4.000% 1/27/20 50 54 10 KFW 1.500% 4/20/20 625 631 10 KFW 1.875% 6/30/20 1,100 1,123 10 KFW 2.750% 9/8/20 3,200 3,372 10 KFW 2.750% 10/1/20 200 211 10 KFW 1.625% 3/15/21 900 909 10 KFW 1.500% 6/15/21 1,700 1,706 10 KFW 2.000% 10/4/22 650 667 10 KFW 2.125% 1/17/23 1,025 1,056 10 KFW 2.500% 11/20/24 800 845 10 KFW 2.000% 5/2/25 300 305 10 KFW 0.000% 4/18/36 400 242 Korea Development Bank 2.250% 8/7/17 25 25 Korea Development Bank 1.500% 1/22/18 250 251 Korea Development Bank 3.000% 3/17/19 200 207 Korea Development Bank 4.625% 11/16/21 150 170 Korea Development Bank 3.000% 9/14/22 750 798 Korea Development Bank 3.750% 1/22/24 400 442 10 Landwirtschaftliche Rentenbank 0.875% 9/12/17 725 725 10 Landwirtschaftliche Rentenbank 1.000% 4/4/18 100 100 10 Landwirtschaftliche Rentenbank 1.875% 9/17/18 150 153 10 Landwirtschaftliche Rentenbank 1.750% 4/15/19 75 76 10 Landwirtschaftliche Rentenbank 1.375% 10/23/19 50 50 10 Landwirtschaftliche Rentenbank 2.000% 1/13/25 850 866 10 Landwirtschaftliche Rentenbank 2.375% 6/10/25 475 498 10 Landwirtschaftliche Rentenbank 1.750% 7/27/26 275 274 Nexen Energy ULC 7.875% 3/15/32 50 72 Nexen Energy ULC 6.400% 5/15/37 450 593 Nexen Energy ULC 7.500% 7/30/39 200 296 Nordic Investment Bank 1.125% 3/19/18 200 200 Nordic Investment Bank 0.875% 9/27/18 200 200 Nordic Investment Bank 1.875% 6/14/19 300 306 Nordic Investment Bank 1.500% 9/29/20 200 202 Nordic Investment Bank 1.250% 8/2/21 400 398 North American Development Bank 4.375% 2/11/20 100 108 11 Oesterreichische Kontrollbank AG 1.125% 4/26/19 350 350 11 Oesterreichische Kontrollbank AG 1.375% 2/10/20 700 703 11 Oesterreichische Kontrollbank AG 1.500% 10/21/20 300 302 4 Oriental Republic of Uruguay 4.500% 8/14/24 225 249 4 Oriental Republic of Uruguay 4.375% 10/27/27 75 81 4 Oriental Republic of Uruguay 7.625% 3/21/36 200 283 4 Oriental Republic of Uruguay 4.125% 11/20/45 300 280 4 Oriental Republic of Uruguay 5.100% 6/18/50 850 880 Petroleos Mexicanos 5.750% 3/1/18 625 654 7 Petroleos Mexicanos 5.500% 2/4/19 500 528 Petroleos Mexicanos 8.000% 5/3/19 500 561 Petroleos Mexicanos 6.000% 3/5/20 100 109 Petroleos Mexicanos 3.500% 7/23/20 100 101 Petroleos Mexicanos 5.500% 1/21/21 350 372 Petroleos Mexicanos 6.375% 2/4/21 200 218 7 Petroleos Mexicanos 6.375% 2/4/21 1,251 1,361 Petroleos Mexicanos 4.875% 1/24/22 300 307 Petroleos Mexicanos 3.500% 1/30/23 225 213 7 Petroleos Mexicanos 4.625% 9/21/23 400 402 Petroleos Mexicanos 4.875% 1/18/24 350 354 Petroleos Mexicanos 2.378% 4/15/25 45 46 Petroleos Mexicanos 4.500% 1/23/26 125 122 7 Petroleos Mexicanos 6.875% 8/4/26 529 595 Petroleos Mexicanos 6.625% 6/15/35 625 636 Petroleos Mexicanos 6.625% 6/15/38 150 150 Petroleos Mexicanos 6.500% 6/2/41 400 389 Petroleos Mexicanos 5.500% 6/27/44 575 498 Petroleos Mexicanos 5.625% 1/23/46 1,134 993 7 Petroleos Mexicanos 6.750% 9/21/47 200 200 12 Power Sector Assets & Liabilities Management Corp. 9.625% 5/15/28 35 56 Province of British Columbia 2.000% 10/23/22 200 204 Province of British Columbia 2.250% 6/2/26 300 306 Province of Manitoba 1.300% 4/3/17 75 75 Province of Manitoba 1.125% 6/1/18 150 150 Province of Manitoba 1.750% 5/30/19 175 178 Province of Manitoba 2.050% 11/30/20 300 308 Province of Manitoba 2.100% 9/6/22 150 154 Province of Manitoba 3.050% 5/14/24 250 270 Province of Manitoba 2.125% 6/22/26 90 90 Province of Ontario 1.100% 10/25/17 250 250 Province of Ontario 3.150% 12/15/17 225 231 Province of Ontario 3.000% 7/16/18 225 232 Province of Ontario 2.000% 9/27/18 200 203 Province of Ontario 1.250% 6/17/19 500 500 Province of Ontario 1.650% 9/27/19 225 227 Province of Ontario 4.000% 10/7/19 575 620 Province of Ontario 4.400% 4/14/20 1,200 1,321 Province of Ontario 2.500% 9/10/21 575 600 Province of Ontario 2.450% 6/29/22 150 156 Province of Ontario 3.200% 5/16/24 150 163 Province of Ontario 2.500% 4/27/26 250 258 Quebec 4.625% 5/14/18 575 607 Quebec 3.500% 7/29/20 350 376 Quebec 2.750% 8/25/21 325 343 Quebec 2.625% 2/13/23 400 418 Quebec 2.500% 4/20/26 200 205 Quebec 7.500% 9/15/29 475 717 Republic of Chile 2.250% 10/30/22 175 177 Republic of Chile 3.125% 1/21/26 935 989 Republic of Chile 3.625% 10/30/42 75 80 Republic of Colombia 7.375% 3/18/19 400 452 Republic of Colombia 4.375% 7/12/21 450 487 Republic of Colombia 4.000% 2/26/24 900 958 Republic of Colombia 8.125% 5/21/24 500 661 4 Republic of Colombia 4.500% 1/28/26 130 143 Republic of Colombia 7.375% 9/18/37 100 135 Republic of Colombia 6.125% 1/18/41 575 700 4 Republic of Colombia 5.625% 2/26/44 200 233 4 Republic of Colombia 5.000% 6/15/45 800 869 Republic of Hungary 6.250% 1/29/20 350 393 Republic of Hungary 6.375% 3/29/21 1,550 1,796 Republic of Hungary 7.625% 3/29/41 100 157 Republic of Italy 6.875% 9/27/23 975 1,220 Republic of Italy 5.375% 6/15/33 175 213 Republic of Korea 7.125% 4/16/19 800 916 Republic of Korea 3.875% 9/11/23 200 228 Republic of Korea 5.625% 11/3/25 100 131 Republic of Panama 5.200% 1/30/20 200 222 4 Republic of Panama 4.000% 9/22/24 200 219 4 Republic of Panama 3.750% 3/16/25 200 216 Republic of Panama 7.125% 1/29/26 600 809 4 Republic of Panama 3.875% 3/17/28 300 325 Republic of Panama 9.375% 4/1/29 100 155 4 Republic of Panama 6.700% 1/26/36 292 400 4 Republic of Panama 4.300% 4/29/53 200 213 Republic of Peru 7.350% 7/21/25 425 593 Republic of Peru 8.750% 11/21/33 845 1,380 4 Republic of Peru 6.550% 3/14/37 225 320 Republic of Peru 5.625% 11/18/50 350 465 Republic of Poland 6.375% 7/15/19 961 1,081 Republic of Poland 5.125% 4/21/21 275 311 Republic of Poland 5.000% 3/23/22 775 883 Republic of Poland 3.000% 3/17/23 525 546 Republic of Poland 4.000% 1/22/24 150 166 Republic of Poland 3.250% 4/6/26 150 159 Republic of South Africa 5.500% 3/9/20 550 600 Republic of South Africa 4.665% 1/17/24 625 660 Republic of South Africa 5.875% 9/16/25 300 339 Republic of South Africa 4.875% 4/14/26 275 289 Republic of South Africa 4.300% 10/12/28 450 446 Republic of South Africa 6.250% 3/8/41 200 241 Republic of South Africa 5.000% 10/12/46 100 101 Republic of the Philippines 4.000% 1/15/21 350 380 Republic of the Philippines 9.500% 10/21/24 350 537 Republic of the Philippines 10.625% 3/16/25 100 163 Republic of the Philippines 5.500% 3/30/26 425 536 Republic of the Philippines 9.500% 2/2/30 225 388 Republic of the Philippines 7.750% 1/14/31 400 623 Republic of the Philippines 6.375% 1/15/32 500 706 Republic of the Philippines 6.375% 10/23/34 550 799 Republic of the Philippines 3.950% 1/20/40 100 114 Republic of the Philippines 3.700% 3/1/41 200 221 State of Israel 5.125% 3/26/19 550 602 State of Israel 3.150% 6/30/23 400 425 State of Israel 2.875% 3/16/26 200 208 State of Israel 4.500% 1/30/43 200 228 Statoil ASA 3.125% 8/17/17 400 406 Statoil ASA 1.250% 11/9/17 200 200 Statoil ASA 1.200% 1/17/18 125 125 Statoil ASA 5.250% 4/15/19 25 27 Statoil ASA 2.250% 11/8/19 250 255 Statoil ASA 2.750% 11/10/21 300 313 Statoil ASA 3.150% 1/23/22 150 159 Statoil ASA 2.450% 1/17/23 150 153 Statoil ASA 2.650% 1/15/24 100 102 Statoil ASA 3.250% 11/10/24 50 53 Statoil ASA 7.250% 9/23/27 400 561 Statoil ASA 5.100% 8/17/40 125 150 Statoil ASA 4.250% 11/23/41 175 188 Statoil ASA 3.950% 5/15/43 125 130 Statoil ASA 4.800% 11/8/43 175 205 Svensk Exportkredit AB 1.750% 5/30/17 200 201 Svensk Exportkredit AB 1.250% 4/12/19 300 300 Svensk Exportkredit AB 1.875% 6/17/19 200 203 Svensk Exportkredit AB 1.125% 8/28/19 300 299 Svensk Exportkredit AB 1.875% 6/23/20 200 202 Svensk Exportkredit AB 1.750% 3/10/21 250 253 United Mexican States 5.950% 3/19/19 150 167 United Mexican States 5.125% 1/15/20 200 222 United Mexican States 3.500% 1/21/21 100 106 United Mexican States 3.625% 3/15/22 1,058 1,115 United Mexican States 4.000% 10/2/23 976 1,045 United Mexican States 3.600% 1/30/25 600 622 United Mexican States 4.125% 1/21/26 200 216 United Mexican States 8.300% 8/15/31 100 162 United Mexican States 7.500% 4/8/33 100 142 United Mexican States 6.750% 9/27/34 433 573 United Mexican States 6.050% 1/11/40 1,145 1,397 United Mexican States 4.750% 3/8/44 965 1,003 United Mexican States 5.550% 1/21/45 200 232 United Mexican States 4.600% 1/23/46 600 612 United Mexican States 4.350% 1/15/47 350 344 United Mexican States 5.750% 10/12/10 342 364 Total Sovereign Bonds (Cost $153,331) Taxable Municipal Bonds (1.0%) American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.939% 2/15/47 150 195 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.270% 2/15/50 50 65 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.499% 2/15/50 50 75 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 8.084% 2/15/50 125 207 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.793% 4/1/30 50 65 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.918% 4/1/40 100 148 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 250 381 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.907% 10/1/50 200 321 California Department of Water Resources Power Supply Revenue 2.000% 5/1/22 250 252 California GO 5.750% 3/1/17 100 102 California GO 6.200% 10/1/19 275 314 California GO 5.700% 11/1/21 250 296 California GO 7.500% 4/1/34 600 913 California GO 7.300% 10/1/39 75 114 California GO 7.350% 11/1/39 925 1,417 California GO 7.625% 3/1/40 205 326 California GO 7.600% 11/1/40 200 325 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.491% 11/1/39 50 68 Chicago IL GO 7.375% 1/1/33 150 167 Chicago IL GO 7.781% 1/1/35 50 58 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 125 181 Chicago IL Transit Authority Sales Tax Receipts Revenue 6.200% 12/1/40 150 188 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 125 166 Chicago IL Wastewater Transmission Revenue 6.900% 1/1/40 50 66 Chicago IL Water Revenue 6.742% 11/1/40 275 363 Clark County NV Airport System Revenue 6.881% 7/1/42 100 113 Clark County NV Airport System Revenue 6.820% 7/1/45 100 156 Commonwealth Financing Authority Pennsylvania Revenue 6.218% 6/1/39 150 190 Connecticut GO 5.090% 10/1/30 175 204 Connecticut GO 5.850% 3/15/32 200 257 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.459% 11/1/30 50 61 Cook County IL GO 6.229% 11/15/34 50 62 Curators of the University of Missouri System Facilities Revenue 5.792% 11/1/41 50 72 Dallas TX Area Rapid Transit Revenue 4.922% 12/1/41 50 64 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 100 145 Dallas TX Area Rapid Transit Revenue 5.022% 12/1/48 50 66 Dallas TX Convention Center Hotel Development Corp. Hotel Revenue 7.088% 1/1/42 200 286 Dallas TX Independent School District GO 6.450% 2/15/35 100 119 Denver CO City & County School District No. 1 COP 7.017% 12/15/37 50 72 Denver CO City & County School District No. 1 GO 5.664% 12/1/33 50 67 District of Columbia Income Tax Revenue 5.591% 12/1/34 50 66 District of Columbia Income Tax Revenue 5.582% 12/1/35 50 66 District of Columbia Water & Sewer Authority Public Utility Revenue 4.814% 10/1/14 250 293 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 2.197% 7/1/19 100 102 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.107% 7/1/18 125 127 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.995% 7/1/20 450 472 George Washington University District of Columbia GO 3.485% 9/15/22 200 215 Georgia GO 4.503% 11/1/25 150 172 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 250 339 Georgia Municipal Electric Power Authority Revenue 6.655% 4/1/57 150 201 Georgia Municipal Electric Power Authority Revenue 7.055% 4/1/57 75 93 Houston TX GO 6.290% 3/1/32 250 317 Houston TX Utility System Revenue 3.828% 5/15/28 75 84 Illinois GO 5.365% 3/1/17 175 178 Illinois GO 5.877% 3/1/19 250 270 Illinois GO 4.950% 6/1/23 550 579 Illinois GO 5.100% 6/1/33 1,200 1,155 Illinois GO 7.350% 7/1/35 300 338 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 150 201 Illinois Toll Highway Authority Revenue 5.851% 12/1/34 50 67 Indianapolis IN Local Public Improvement Revenue 6.116% 1/15/40 250 349 JobsOhio Beverage System Statewide Liquor Profits Revenue 3.985% 1/1/29 150 169 JobsOhio Beverage System Statewide Liquor Profits Revenue 4.532% 1/1/35 100 117 Kansas Development Finance Authority Revenue 4.727% 4/15/37 200 222 Los Angeles CA Community College District GO 6.600% 8/1/42 300 463 Los Angeles CA Department of Airports International Airport Revenue 6.582% 5/15/39 100 138 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 150 202 Los Angeles CA Department of Water & Power Revenue 6.166% 7/1/40 25 29 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 100 153 Los Angeles CA Department of Water & Power Revenue 6.603% 7/1/50 100 156 Los Angeles CA Unified School District GO 5.755% 7/1/29 200 257 Los Angeles CA Unified School District GO 5.750% 7/1/34 125 167 Los Angeles CA Unified School District GO 6.758% 7/1/34 50 73 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.735% 6/1/39 75 99 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.488% 8/1/33 100 141 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.618% 8/1/40 50 77 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 50 68 Massachusetts GO 4.200% 12/1/21 125 139 Massachusetts GO 5.456% 12/1/39 150 204 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 100 138 Massachusetts Transportation Fund Revenue 5.731% 6/1/40 50 69 Massachusetts Water Pollution Abatement Trust Revenue 5.192% 8/1/40 75 92 Metropolitan Government of Nashville & Davidson County TN Convention Center Authority Tourism Tax Revenue 6.731% 7/1/43 50 70 Metropolitan Government of Nashville & Davidson County TN GO 5.707% 7/1/34 50 64 Metropolitan Washington DC/VA Airports Authority Dulles Toll Road Revenue 7.462% 10/1/46 50 77 Metropolitan Water District of Southern California Revenue 6.947% 7/1/40 50 59 Mississippi GO 5.245% 11/1/34 50 64 Missouri Highways & Transportation Commission Road Revenue 5.445% 5/1/33 50 64 13 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 225 284 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.104% 12/15/28 100 110 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.561% 12/15/40 800 960 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 100 157 New York City NY GO 6.246% 6/1/35 25 29 New York City NY GO 5.968% 3/1/36 100 136 New York City NY GO 5.985% 12/1/36 50 67 New York City NY GO 5.517% 10/1/37 50 66 New York City NY GO 6.271% 12/1/37 100 142 New York City NY GO 5.846% 6/1/40 50 70 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/41 50 71 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.952% 6/15/42 50 72 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 6.011% 6/15/42 50 72 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.440% 6/15/43 100 137 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 175 254 New York City NY Transitional Finance Authority Building Aid Revenue 6.828% 7/15/40 150 215 New York City NY Transitional Finance Authority Future Tax Revenue 5.767% 8/1/36 150 198 New York City NY Transitional Finance Authority Future Tax Revenue 5.508% 8/1/37 100 132 New York City NY Transitional Finance Authority Future Tax Revenue 5.572% 11/1/38 75 99 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 400 637 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.871% 11/15/39 50 65 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 6.648% 11/15/39 100 142 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/30 125 159 New York State Dormitory Authority Revenue (Personal Income Tax) 5.289% 3/15/33 100 127 New York State Dormitory Authority Revenue (Personal Income Tax) 5.628% 3/15/39 100 133 New York State Dormitory Authority Revenue (Personal Income Tax) 5.389% 3/15/40 75 100 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.770% 3/15/39 150 194 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.838% 3/15/40 50 66 New York University Hospitals Center GO 4.428% 7/1/42 75 81 New York University Hospitals Center Revenue 5.750% 7/1/43 100 131 North Texas Tollway Authority System Revenue 6.718% 1/1/49 100 156 Ohio State University General Receipts Revenue 4.910% 6/1/40 100 127 Ohio State University General Receipts Revenue 4.048% 12/1/56 150 167 Ohio State University General Receipts Revenue 4.800% 6/1/11 100 113 Ohio University General Receipts Revenue 5.590% 12/1/14 50 60 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 4.879% 12/1/34 75 90 Orange County CA Local Transportation Authority Sales Tax Revenue 6.908% 2/15/41 50 73 Oregon Department of Transportation Highway User Tax Revenue 5.834% 11/15/34 150 205 Oregon GO 5.762% 6/1/23 200 232 Oregon GO 5.892% 6/1/27 75 97 14 Oregon School Boards Association GO 4.759% 6/30/28 75 88 15 Oregon School Boards Association GO 5.528% 6/30/28 50 62 Pennsylvania GO 4.650% 2/15/26 50 56 Pennsylvania GO 5.350% 5/1/30 200 222 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 9/15/27 50 55 Pennsylvania Turnpike Commission Revenue 5.511% 12/1/45 50 66 Pennsylvania Turnpike Commission Revenue 5.561% 12/1/49 50 68 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 75 101 Port Authority of New York & New Jersey Revenue 4.960% 8/1/46 250 313 Port Authority of New York & New Jersey Revenue 5.310% 8/1/46 100 114 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 550 635 Port Authority of New York & New Jersey Revenue 4.810% 10/15/65 100 122 President & Fellows of Harvard College Massachusetts GO 4.875% 10/15/40 125 168 Regional Transportation District of Colorado Sales Tax Revenue 5.844% 11/1/50 100 146 Rutgers State University New Jersey Revenue 5.665% 5/1/40 50 64 Sacramento CA Public Financing Authority Lease Revenue 5.637% 4/1/50 100 121 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.839% 1/1/41 50 64 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 125 176 San Antonio TX Electric & Gas Systems Revenue 5.718% 2/1/41 50 69 San Antonio TX Electric & Gas Systems Revenue 5.808% 2/1/41 125 174 San Diego County CA Regional Airport Authority Revenue 5.594% 7/1/43 75 85 San Diego County CA Water Authority Revenue 6.138% 5/1/49 250 356 San Francisco CA City & County Public Utilities Commission Water Revenue 6.000% 11/1/40 50 66 San Francisco CA City & County Public Utilities Commission Water Revenue 6.950% 11/1/50 100 155 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.876% 4/1/32 200 260 South Carolina Public Service Authority Revenue 2.388% 12/1/23 100 102 South Carolina Public Service Authority Revenue 6.454% 1/1/50 200 292 Texas GO 5.517% 4/1/39 50 70 Texas Transportation Commission Revenue 5.028% 4/1/26 50 61 Texas Transportation Commission Revenue 5.178% 4/1/30 175 223 Texas Transportation Commission Revenue 4.631% 4/1/33 350 432 Texas Transportation Commission Revenue 4.681% 4/1/40 50 63 Tufts University Massachusetts GO 5.017% 4/15/12 200 237 University of California Regents Medical Center Revenue 6.548% 5/15/48 100 143 University of California Regents Medical Center Revenue 6.583% 5/15/49 50 72 University of California Revenue 6.270% 5/15/31 500 560 University of California Revenue 4.765% 5/15/44 100 110 University of California Revenue 5.946% 5/15/45 175 236 University of Massachusetts Building Authority Revenue 5.450% 11/1/40 50 67 University of Southern California GO 5.250% 10/1/11 100 132 University of Texas System Revenue Financing System Revenue 5.262% 7/1/39 50 67 University of Texas System Revenue Financing System Revenue 6.276% 8/15/41 25 28 University of Texas System Revenue Financing System Revenue 5.134% 8/15/42 100 131 University of Texas System Revenue Financing System Revenue 4.794% 8/15/46 75 95 Utah GO 4.554% 7/1/24 50 58 Utah GO 3.539% 7/1/25 50 55 Washington GO 5.090% 8/1/33 250 313 Washington GO 5.140% 8/1/40 150 199 Washington University Revenue 3.086% 9/15/51 100 97 15 Wisconsin GO 5.700% 5/1/26 75 92 Total Taxable Municipal Bonds (Cost $26,353) Shares Temporary Cash Investment (4.0%) Money Market Fund (4.0%) 16 Vanguard Market Liquidity Fund (Cost $126,386) 0.640% 1,263,861 126,399 Total Investments (103.5%) (Cost $3,101,889) Other Assets and Liabilities-Net (-3.5%) Net Assets (100%) 1 U.S. government-guaranteed. 2 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Includes securities purchased on a when-issued or delayed-delivery basis for which the portfolio has not taken delivery as of September 30, 2016. 6 Adjustable-rate security. 7 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2016, the aggregate value of these securities was $22,473,000, representing 0.7% of net assets. 8 Guaranteed by the Government of Canada. 9 Guaranteed by the Government of Japan. 10 Guaranteed by the Federal Republic of Germany. 11 Guaranteed by the Republic of Austria. 12 Guaranteed by the Republic of the Philippines. 13 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. 14 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 15 Scheduled principal and interest payments are guaranteed by AMBAC (Ambac Assurance Corporation). 16 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. COP—Certificate of Participation. GO—General Obligation Bond. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using Vanguard Total Bond Market Index Portfolio valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The portfolio may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the portfolio is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The portfolio mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The portfolio may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the portfolio cannot be repledged, resold or rehypothecated. Under an MSFTA, upon a counterparty default (including bankruptcy), the portfolio may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the portfolio under the master netting arrangements. C. Mortgage Dollar Rolls: The portfolio enters into mortgage-dollar-roll transactions, in which the portfolio sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The portfolio forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The portfolio has also entered into mortgage-dollar-roll transactions in which the portfolio buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The portfolio continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The portfolio accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the portfolio's portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold or Payables for Investment Securities Purchased. D. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Vanguard Total Bond Market Index Portfolio Level 3—Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio's investments as of September 30, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 1,943,412 — Asset-Backed/Commercial Mortgage Backed Securities — 88,798 410 Corporate Bonds — 892,078 — Sovereign Bonds — 159,442 — Taxable Municipal Bonds — 32,129 — Temporary Cash Investments 126,399 — — Total 126,399 3,115,859 410 E. At September 30, 2016, the cost of investment securities for tax purposes was $3,101,889,000. Net unrealized appreciation of investment securities for tax purposes was $140,779,000, consisting of unrealized gains of $143,280,000 on securities that had risen in value since their purchase and $2,501,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Vanguard Balanced Portfolio Schedule of Investments (unaudited) As of September 30, 2016 Market Value Shares ($000) Common Stocks (64.6%) Consumer Discretionary (4.4%) Comcast Corp. Class A 685,049 45,446 Ford Motor Co. 1,474,530 17,797 Twenty-First Century Fox Inc. Class A 496,134 12,016 Lowe's Cos. Inc. 166,390 12,015 Hilton Worldwide Holdings Inc. 464,366 10,648 L Brands Inc. 89,100 6,306 Bayerische Motoren Werke AG 60,433 5,079 Consumer Staples (5.2%) PepsiCo Inc. 169,750 18,464 CVS Health Corp. 186,550 16,601 Mondelez International Inc. Class A 362,310 15,905 Philip Morris International Inc. 157,930 15,354 Diageo plc 500,633 14,355 Walgreens Boots Alliance Inc. 171,160 13,799 Coca-Cola Co. 285,350 12,076 Costco Wholesale Corp. 63,670 9,710 Colgate-Palmolive Co. 129,800 9,623 British American Tobacco plc 25,217 1,613 Energy (6.9%) Chevron Corp. 392,500 40,396 Exxon Mobil Corp. 317,487 27,710 TOTAL SA 437,364 20,730 Royal Dutch Shell plc Class B 680,292 17,651 Anadarko Petroleum Corp. 258,350 16,369 EOG Resources Inc. 136,501 13,201 Hess Corp. 166,560 8,931 Suncor Energy Inc. 319,900 8,881 Halliburton Co. 136,120 6,109 Marathon Petroleum Corp. 141,743 5,753 Valero Energy Corp. 75,750 4,015 Financials (14.3%) JPMorgan Chase & Co. 611,258 40,704 Wells Fargo & Co. 917,110 40,610 Chubb Ltd. 282,500 35,496 Prudential Financial Inc. 355,850 29,055 Bank of America Corp. 1,834,257 28,706 PNC Financial Services Group Inc. 273,410 24,632 BlackRock Inc. 63,490 23,013 Marsh & McLennan Cos. Inc. 270,730 18,207 Northern Trust Corp. 193,160 13,133 Mitsubishi UFJ Financial Group Inc. 2,409,130 12,148 ^ Bank of Nova Scotia 223,650 11,851 US Bancorp 241,170 10,344 MetLife Inc. 231,473 10,284 Intercontinental Exchange Inc. 35,870 9,662 Goldman Sachs Group Inc. 58,100 9,370 Synchrony Financial 287,580 8,052 Hartford Financial Services Group Inc. 179,250 7,675 BNP Paribas SA 141,838 7,293 Tokio Marine Holdings Inc. 131,000 5,020 American International Group Inc. 75,640 4,488 UBS Group AG 270,203 3,680 Health Care (11.3%) Merck & Co. Inc. 822,969 51,361 Johnson & Johnson 237,930 28,107 Medtronic plc 319,960 27,645 ^ AstraZeneca plc ADR 839,848 27,597 Bristol-Myers Squibb Co. 484,590 26,129 Pfizer Inc. 664,373 22,502 UnitedHealth Group Inc. 141,425 19,800 Cardinal Health Inc. 224,790 17,466 Novartis AG 209,658 16,488 Eli Lilly & Co. 201,555 16,177 Roche Holding AG 28,163 6,977 McKesson Corp. 41,130 6,858 * HCA Holdings Inc. 86,430 6,537 * Regeneron Pharmaceuticals Inc. 12,120 4,872 Industrials (7.4%) United Parcel Service Inc. Class B 271,638 29,707 CSX Corp. 667,312 20,353 Honeywell International Inc. 169,254 19,733 Lockheed Martin Corp. 72,550 17,392 Siemens AG 137,967 16,151 Caterpillar Inc. 170,901 15,171 FedEx Corp. 85,140 14,872 Eaton Corp. plc 202,540 13,309 Boeing Co. 84,190 11,091 Canadian National Railway Co. 166,348 10,879 Schneider Electric SE 119,219 8,313 ABB Ltd. ADR 192,858 4,341 Airbus Group SE 38,258 2,314 Information Technology (9.0%) Microsoft Corp. 874,374 50,364 * Alphabet Inc. Class A 54,150 43,540 Intel Corp. 1,131,990 42,733 Apple Inc. 236,632 26,751 Cisco Systems Inc. 812,006 25,757 Accenture plc Class A 198,790 24,286 Texas Instruments Inc. 113,690 7,979 Materials (1.8%) International Paper Co. 303,400 14,557 Dow Chemical Co. 253,610 13,145 BHP Billiton plc 508,588 7,644 Linde AG 28,987 4,926 Monsanto Co. 33,110 3,384 Real Estate (0.5%) American Tower Corporation 86,742 9,830 AvalonBay Communities Inc. 15,670 2,787 Telecommunication Services (1.3%) Verizon Communications Inc. 640,280 33,282 Utilities (2.5%) NextEra Energy Inc. 220,910 27,022 Dominion Resources Inc. 284,710 21,146 Exelon Corp. 400,160 13,321 Total Common Stocks (Cost $1,231,598) Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (5.9%) U.S. Government Securities (5.4%) United States Treasury Note/Bond 0.625% 7/31/17 8,000 8,000 United States Treasury Note/Bond 1.000% 9/15/17 17,240 17,294 United States Treasury Note/Bond 0.750% 10/31/17 9,200 9,206 United States Treasury Note/Bond 0.875% 3/31/18 750 752 United States Treasury Note/Bond 0.750% 4/30/18 1,500 1,500 United States Treasury Note/Bond 1.000% 5/31/18 5,500 5,522 United States Treasury Note/Bond 1.375% 9/30/18 19,000 19,214 United States Treasury Note/Bond 0.750% 7/15/19 4,300 4,286 United States Treasury Note/Bond 1.750% 9/30/19 13,000 13,323 United States Treasury Note/Bond 1.375% 2/29/20 2,130 2,158 United States Treasury Note/Bond 1.625% 6/30/20 2,840 2,902 United States Treasury Note/Bond 1.250% 3/31/21 3,000 3,016 United States Treasury Note/Bond 1.375% 5/31/21 3,500 3,539 United States Treasury Note/Bond 2.000% 2/15/25 11,180 11,583 United States Treasury Note/Bond 2.000% 8/15/25 7,095 7,347 United States Treasury Note/Bond 2.250% 11/15/25 180 190 United States Treasury Note/Bond 1.625% 2/15/26 1,000 1,002 United States Treasury Note/Bond 1.500% 8/15/26 2,700 2,676 United States Treasury Note/Bond 2.875% 5/15/43 6,738 7,524 United States Treasury Note/Bond 3.375% 5/15/44 4,410 5,397 United States Treasury Note/Bond 3.125% 8/15/44 1,740 2,037 United States Treasury Note/Bond 2.500% 2/15/45 2,610 2,706 United States Treasury Note/Bond 2.875% 8/15/45 1,910 2,134 United States Treasury Note/Bond 2.500% 2/15/46 465 482 Conventional Mortgage-Backed Securities (0.3%) 1,2 Fannie Mae Pool 4.500% 11/1/33–10/1/46 6,904 7,611 1,2 Freddie Mac Gold Pool 4.000% 9/1/41 8 9 1,2 Freddie Mac Gold Pool 4.500% 4/1/34–10/1/46 1,191 1,318 1 Ginnie Mae I Pool 7.000% 11/15/31–11/15/33 123 146 1 Ginnie Mae I Pool 8.000% 9/15/30 64 66 Nonconventional Mortgage-Backed Securities (0.2%) 1,2 Fannie Mae REMICS 3.500% 4/25/31 245 262 1,2 Fannie Mae REMICS 4.000% 9/25/29–5/25/31 470 509 1,2 Freddie Mac REMICS 3.500% 3/15/31 145 155 1,2 Freddie Mac REMICS 4.000% 12/15/30–4/15/31 2,726 2,990 Total U.S. Government and Agency Obligations (Cost $141,751) Asset-Backed/Commercial Mortgage-Backed Securities (1.1%) 3 American Tower Trust I 1.551% 3/15/18 380 379 3 American Tower Trust I 3.070% 3/15/23 1,100 1,146 1,3,4 Apidos CDO 2.179% 4/17/26 1,295 1,298 1,3,4 ARES CLO Ltd. 2.199% 4/17/26 1,200 1,203 1,3,4 Atlas Senior Loan Fund Ltd. 2.220% 10/15/26 355 357 1,3,4 Atlas Senior Loan Fund V Ltd. 2.229% 7/16/26 305 306 1,3,4 Cent CLO 2.224% 7/27/26 420 419 1,3,4 Cent CLO 20 Ltd. 2.194% 1/25/26 1,300 1,300 1,3,4 Cent CLO 22 Ltd. 2.268% 11/7/26 935 934 1,3,4 CIFC Funding Ltd. 2.179% 4/18/25 1,185 1,188 1 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 480 511 1,3,4 Dryden Senior Loan Fund 2.029% 4/18/26 1,165 1,164 1,3 First Investors Auto Owner Trust 2013-2 1.230% 3/15/19 7 7 1 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 772 774 1,3 Hilton USA Trust 2013-HLT 2.662% 11/5/30 1,165 1,166 1,3,4 ING Investment Management Co. 2.179% 4/18/26 1,165 1,168 1,4 LB-UBS Commercial Mortgage Trust 2008- C1 6.287% 4/15/41 629 657 1,3,4 Limerock CLO 2.179% 4/18/26 1,300 1,299 1,3,4 Madison Park Funding XII Ltd. 2.138% 1/19/25 755 759 1,3,4 Madison Park Funding XIII Ltd. 2.196% 7/20/26 920 922 1,3 OneMain Financial Issuance Trust 2016-2 4.100% 3/20/28 770 793 1,3,4 OZLM VI Ltd. 2.229% 4/17/26 955 959 1 Santander Drive Auto Receivables Trust 2013-2 2.570% 3/15/19 515 521 1 Santander Drive Auto Receivables Trust 2014-2 2.330% 11/15/19 335 338 3 SBA Tower Trust 2.898% 10/15/19 1,205 1,220 1,3,4 Seneca Park CLO Ltd. 2.159% 7/17/26 680 681 1,3,4 SFAVE Commercial Mortgage Securities Trust 2015-5AVE 4.144% 1/5/43 700 737 1,3,4 Shackleton CLO Ltd. 2.159% 7/17/26 660 658 1,3 Springleaf Funding Trust 2.410% 12/15/22 566 567 1,3 Springleaf Funding Trust 3.160% 11/15/24 1,375 1,391 1,3 Springleaf Funding Trust 2015-B 3.480% 5/15/28 590 586 1,3 Springleaf Mortgage Loan Trust 2013-1A 2.310% 6/25/58 220 220 1,3,4 Symphony CLO XIV Ltd. 2.153% 7/14/26 1,125 1,128 1,3,4 Thacher Park CLO Ltd. 2.166% 10/20/26 505 505 1 Utility Debt Securitization Authority Series 2013T 3.435% 12/15/25 210 226 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $27,329) Corporate Bonds (22.9%) Finance (8.7%) Banking (6.8%) American Express Centurion Bank 6.000% 9/13/17 500 521 American Express Co. 1.550% 5/22/18 1,635 1,641 American Express Credit Corp. 2.375% 3/24/17 1,920 1,932 American Express Credit Corp. 2.125% 7/27/18 1,235 1,252 American Express Credit Corp. 2.250% 8/15/19 800 816 Bank of America Corp. 6.000% 9/1/17 1,010 1,050 Bank of America Corp. 5.750% 12/1/17 500 524 Bank of America Corp. 6.875% 4/25/18 1,250 1,348 Bank of America Corp. 5.625% 7/1/20 85 95 Bank of America Corp. 5.875% 1/5/21 3,000 3,432 Bank of America Corp. 3.300% 1/11/23 120 124 Bank of America Corp. 4.100% 7/24/23 150 162 Bank of America Corp. 4.000% 4/1/24 340 366 Bank of America Corp. 4.000% 1/22/25 875 906 Bank of America Corp. 5.875% 2/7/42 260 340 Bank of America Corp. 5.000% 1/21/44 1,230 1,445 Bank of America Corp. 4.875% 4/1/44 870 1,011 Bank of America NA 5.300% 3/15/17 2,000 2,034 Bank of Montreal 2.500% 1/11/17 2,030 2,037 Bank of New York Mellon Corp. 2.150% 2/24/20 1,580 1,607 Bank of New York Mellon Corp. 3.000% 2/24/25 720 753 Bank of Nova Scotia 2.050% 10/30/18 1,600 1,633 Bank of Nova Scotia 2.800% 7/21/21 750 782 3 Bank of Tokyo-Mitsubishi UFJ Ltd. 1.700% 3/5/18 1,390 1,392 3 Banque Federative du Credit Mutuel SA 2.750% 10/15/20 1,200 1,242 3 Barclays Bank plc 6.050% 12/4/17 1,400 1,461 Barclays Bank plc 5.140% 10/14/20 160 173 BB&T Corp. 4.900% 6/30/17 1,000 1,025 Bear Stearns Cos. LLC 6.400% 10/2/17 235 246 Bear Stearns Cos. LLC 7.250% 2/1/18 425 456 BNP Paribas SA 2.400% 12/12/18 1,300 1,321 BNP Paribas SA 3.250% 3/3/23 305 320 BPCE SA 2.500% 12/10/18 220 224 BPCE SA 2.500% 7/15/19 1,400 1,429 BPCE SA 4.000% 4/15/24 775 852 3 BPCE SA 5.150% 7/21/24 1,260 1,335 Capital One Bank USA NA 2.150% 11/21/18 1,215 1,227 Capital One Financial Corp. 4.750% 7/15/21 400 443 Capital One Financial Corp. 3.750% 4/24/24 1,305 1,386 Capital One Financial Corp. 3.200% 2/5/25 1,050 1,069 Capital One Financial Corp. 4.200% 10/29/25 310 324 Citigroup Inc. 1.750% 5/1/18 500 501 Citigroup Inc. 2.500% 9/26/18 500 508 Citigroup Inc. 2.550% 4/8/19 1,800 1,836 Citigroup Inc. 2.500% 7/29/19 965 985 Citigroup Inc. 2.400% 2/18/20 800 809 Citigroup Inc. 4.500% 1/14/22 1,975 2,179 Citigroup Inc. 6.625% 6/15/32 2,000 2,470 Citigroup Inc. 8.125% 7/15/39 101 159 Citigroup Inc. 5.300% 5/6/44 270 303 Compass Bank 2.750% 9/29/19 375 374 Cooperatieve Rabobank UA 2.250% 1/14/19 1,350 1,372 3 Credit Agricole SA 2.500% 4/15/19 1,460 1,487 Credit Suisse AG 1.750% 1/29/18 840 840 Credit Suisse AG 2.300% 5/28/19 2,845 2,882 Credit Suisse AG 3.000% 10/29/21 735 754 Credit Suisse AG 3.625% 9/9/24 250 261 Credit Suisse Group Funding Guernsey Ltd. 3.800% 9/15/22 1,335 1,364 Credit Suisse Group Funding Guernsey Ltd. 3.750% 3/26/25 1,595 1,589 3 Danske Bank A/S 2.000% 9/8/21 1,120 1,117 Deutsche Bank AG 1.875% 2/13/18 195 192 Deutsche Bank AG 2.500% 2/13/19 270 262 Fifth Third Bank 2.875% 10/1/21 425 445 Fifth Third Bank 3.850% 3/15/26 830 885 Goldman Sachs Group Inc. 5.950% 1/18/18 1,325 1,398 Goldman Sachs Group Inc. 2.375% 1/22/18 555 561 Goldman Sachs Group Inc. 5.375% 3/15/20 405 448 Goldman Sachs Group Inc. 2.600% 4/23/20 170 173 Goldman Sachs Group Inc. 6.000% 6/15/20 3,350 3,809 Goldman Sachs Group Inc. 5.250% 7/27/21 865 978 Goldman Sachs Group Inc. 5.750% 1/24/22 360 417 Goldman Sachs Group Inc. 3.625% 1/22/23 1,205 1,274 Goldman Sachs Group Inc. 6.450% 5/1/36 2,000 2,477 Goldman Sachs Group Inc. 6.750% 10/1/37 1,360 1,736 Goldman Sachs Group Inc. 4.750% 10/21/45 680 765 3 HSBC Bank plc 4.750% 1/19/21 1,700 1,879 HSBC Holdings plc 3.400% 3/8/21 1,535 1,589 HSBC Holdings plc 4.000% 3/30/22 2,395 2,556 HSBC Holdings plc 3.600% 5/25/23 1,600 1,655 HSBC Holdings plc 6.500% 5/2/36 1,000 1,268 HSBC Holdings plc 6.100% 1/14/42 375 499 HSBC Holdings plc 5.250% 3/14/44 440 498 HSBC USA Inc. 1.625% 1/16/18 1,005 1,005 HSBC USA Inc. 2.350% 3/5/20 1,825 1,841 HSBC USA Inc. 3.500% 6/23/24 800 836 Huntington Bancshares Inc. 3.150% 3/14/21 800 824 Huntington National Bank 2.200% 4/1/19 560 566 Huntington National Bank 2.400% 4/1/20 1,160 1,173 3 ING Bank NV 3.750% 3/7/17 600 606 3 ING Bank NV 1.800% 3/16/18 1,340 1,345 JPMorgan Chase & Co. 6.300% 4/23/19 465 517 JPMorgan Chase & Co. 4.950% 3/25/20 650 715 JPMorgan Chase & Co. 4.350% 8/15/21 4,862 5,340 JPMorgan Chase & Co. 4.500% 1/24/22 495 547 JPMorgan Chase & Co. 3.250% 9/23/22 970 1,018 JPMorgan Chase & Co. 3.375% 5/1/23 875 897 JPMorgan Chase & Co. 3.875% 2/1/24 800 860 JPMorgan Chase & Co. 3.900% 7/15/25 370 399 JPMorgan Chase & Co. 4.125% 12/15/26 765 817 JPMorgan Chase & Co. 4.250% 10/1/27 1,895 2,040 JPMorgan Chase & Co. 5.400% 1/6/42 750 941 JPMorgan Chase & Co. 5.625% 8/16/43 400 484 JPMorgan Chase & Co. 4.950% 6/1/45 400 444 3 Macquarie Bank Ltd. 2.400% 1/21/20 330 334 Manufacturers & Traders Trust Co. 2.100% 2/6/20 495 499 Manufacturers & Traders Trust Co. 2.900% 2/6/25 685 704 Morgan Stanley 5.450% 1/9/17 1,000 1,011 Morgan Stanley 1.875% 1/5/18 255 256 Morgan Stanley 2.125% 4/25/18 1,375 1,386 Morgan Stanley 2.500% 1/24/19 2,500 2,547 Morgan Stanley 5.625% 9/23/19 645 714 Morgan Stanley 5.750% 1/25/21 1,740 1,984 Morgan Stanley 2.500% 4/21/21 1,175 1,186 Morgan Stanley 3.700% 10/23/24 750 791 Morgan Stanley 3.125% 7/27/26 920 926 Morgan Stanley 6.250% 8/9/26 3,000 3,751 Morgan Stanley 4.300% 1/27/45 850 908 National City Corp. 6.875% 5/15/19 1,000 1,125 3 Nationwide Building Society 2.350% 1/21/20 785 792 Northern Trust Corp. 3.450% 11/4/20 255 272 PNC Bank NA 4.875% 9/21/17 1,500 1,546 PNC Bank NA 3.300% 10/30/24 460 489 PNC Bank NA 2.950% 2/23/25 1,105 1,137 PNC Bank NA 4.200% 11/1/25 255 286 PNC Financial Services Group Inc. 3.900% 4/29/24 580 623 Santander Bank NA 2.000% 1/12/18 715 716 Santander Holdings USA Inc. 2.700% 5/24/19 800 810 Santander Holdings USA Inc. 2.650% 4/17/20 580 584 Santander Issuances SAU 5.179% 11/19/25 800 818 3 Skandinaviska Enskilda Banken AB 2.450% 5/27/20 1,600 1,634 State Street Corp. 5.375% 4/30/17 2,775 2,844 SunTrust Bank 3.300% 5/15/26 340 347 Svenska Handelsbanken AB 2.875% 4/4/17 1,000 1,009 Svenska Handelsbanken AB 1.875% 9/7/21 1,050 1,044 Synchrony Financial 3.000% 8/15/19 1,055 1,079 Synchrony Financial 2.700% 2/3/20 405 410 UBS AG 1.800% 3/26/18 1,020 1,022 3 UBS Group Funding Jersey Ltd. 2.950% 9/24/20 1,160 1,187 US Bancorp 3.700% 1/30/24 1,560 1,709 Wachovia Corp. 7.500% 4/15/35 1,000 1,387 Wells Fargo & Co. 5.625% 12/11/17 820 860 Wells Fargo & Co. 2.150% 1/15/19 2,915 2,951 Wells Fargo & Co. 3.000% 1/22/21 505 524 Wells Fargo & Co. 3.500% 3/8/22 640 679 Wells Fargo & Co. 3.450% 2/13/23 930 960 Wells Fargo & Co. 4.480% 1/16/24 1,199 1,319 Wells Fargo & Co. 3.000% 2/19/25 890 901 Wells Fargo & Co. 3.550% 9/29/25 860 908 Wells Fargo & Co. 3.000% 4/22/26 1,045 1,056 Wells Fargo & Co. 5.606% 1/15/44 2,276 2,726 Wells Fargo & Co. 4.900% 11/17/45 515 569 Wells Fargo & Co. 4.400% 6/14/46 500 509 Brokerage (0.0%) Ameriprise Financial Inc. 5.300% 3/15/20 305 339 Finance Companies (0.4%) GE Capital International Funding Co. 2.342% 11/15/20 1,192 1,224 GE Capital International Funding Co. 3.373% 11/15/25 3,460 3,746 GE Capital International Funding Co. 4.418% 11/15/35 4,635 5,229 Insurance (1.3%) Aetna Inc. 1.750% 5/15/17 60 60 Aetna Inc. 3.950% 9/1/20 140 151 Aetna Inc. 2.800% 6/15/23 550 563 Aetna Inc. 3.200% 6/15/26 1,195 1,215 Aetna Inc. 4.250% 6/15/36 760 790 1 Allstate Corp. 6.125% 5/15/67 1,000 966 Anthem Inc. 2.300% 7/15/18 375 380 Anthem Inc. 3.125% 5/15/22 1,610 1,676 Anthem Inc. 3.300% 1/15/23 1,100 1,154 Anthem Inc. 4.650% 8/15/44 276 300 Berkshire Hathaway Inc. 2.750% 3/15/23 1,050 1,089 Berkshire Hathaway Inc. 3.125% 3/15/26 715 752 Chubb INA Holdings Inc. 5.800% 3/15/18 1,295 1,380 Chubb INA Holdings Inc. 2.300% 11/3/20 170 175 Chubb INA Holdings Inc. 3.350% 5/15/24 555 593 Chubb INA Holdings Inc. 4.350% 11/3/45 800 921 Cigna Corp. 3.250% 4/15/25 1,730 1,786 CNA Financial Corp. 3.950% 5/15/24 135 143 3 Five Corners Funding Trust 4.419% 11/15/23 210 227 3 Liberty Mutual Group Inc. 4.250% 6/15/23 360 389 Loews Corp. 2.625% 5/15/23 440 445 1,3 Massachusetts Mutual Life Insurance Co. 7.625% 11/15/23 2,000 2,453 MetLife Inc. 1.903% 12/15/17 225 226 MetLife Inc. 3.600% 4/10/24 580 615 MetLife Inc. 4.125% 8/13/42 145 144 MetLife Inc. 4.875% 11/13/43 530 589 3 Metropolitan Life Global Funding I 1.500% 1/10/18 1,480 1,484 3 Metropolitan Life Global Funding I 1.875% 6/22/18 950 958 3 New York Life Global Funding 1.650% 5/15/17 600 602 3 New York Life Insurance Co. 5.875% 5/15/33 2,100 2,597 3 QBE Insurance Group Ltd. 2.400% 5/1/18 235 237 3 Teachers Insurance & Annuity Assn. of America a 4.900% 9/15/44 375 422 UnitedHealth Group Inc. 6.000% 6/15/17 500 517 UnitedHealth Group Inc. 6.000% 2/15/18 700 745 UnitedHealth Group Inc. 3.875% 10/15/20 601 651 UnitedHealth Group Inc. 2.875% 3/15/22 27 28 UnitedHealth Group Inc. 2.875% 3/15/23 1,175 1,225 UnitedHealth Group Inc. 3.100% 3/15/26 430 449 UnitedHealth Group Inc. 4.625% 7/15/35 815 949 UnitedHealth Group Inc. 4.250% 3/15/43 1,600 1,770 UnitedHealth Group Inc. 4.750% 7/15/45 760 914 Other Finance (0.1%) 3 LeasePlan Corp. NV 2.875% 1/22/19 970 979 Real Estate Investment Trusts (0.1%) AvalonBay Communities Inc. 3.625% 10/1/20 520 552 Duke Realty LP 6.500% 1/15/18 210 223 Realty Income Corp. 4.650% 8/1/23 640 706 3 WEA Finance LLC / Westfield UK & Europe Finance plc 1.750% 9/15/17 375 376 3 WEA Finance LLC / Westfield UK & Europe Finance plc 2.700% 9/17/19 1,330 1,361 Industrial (11.9%) Basic Industry (0.1%) BHP Billiton Finance USA Ltd. 3.850% 9/30/23 750 818 CF Industries Inc. 5.375% 3/15/44 880 871 LyondellBasell Industries NV 4.625% 2/26/55 650 637 Monsanto Co. 4.700% 7/15/64 230 220 Rio Tinto Finance USA plc 3.500% 3/22/22 325 349 Capital Goods (1.0%) 3 BAE Systems Holdings Inc. 2.850% 12/15/20 160 164 3 BAE Systems Holdings Inc. 3.850% 12/15/25 285 301 Caterpillar Financial Services Corp. 2.625% 3/1/23 1,360 1,386 Caterpillar Inc. 3.900% 5/27/21 1,170 1,279 Caterpillar Inc. 2.600% 6/26/22 705 731 Caterpillar Inc. 3.400% 5/15/24 810 874 Caterpillar Inc. 4.300% 5/15/44 745 832 General Dynamics Corp. 3.875% 7/15/21 355 389 General Electric Capital Corp. 4.625% 1/7/21 321 362 General Electric Capital Corp. 5.300% 2/11/21 228 262 General Electric Capital Corp. 3.150% 9/7/22 967 1,032 General Electric Capital Corp. 3.100% 1/9/23 360 382 General Electric Capital Corp. 6.750% 3/15/32 135 190 General Electric Capital Corp. 6.150% 8/7/37 633 876 General Electric Capital Corp. 5.875% 1/14/38 443 595 General Electric Capital Corp. 6.875% 1/10/39 187 282 General Electric Co. 2.700% 10/9/22 210 218 General Electric Co. 4.125% 10/9/42 320 350 General Electric Co. 4.500% 3/11/44 1,050 1,208 Honeywell International Inc. 4.250% 3/1/21 1,002 1,118 Illinois Tool Works Inc. 3.500% 3/1/24 1,295 1,419 John Deere Capital Corp. 2.250% 4/17/19 1,465 1,500 John Deere Capital Corp. 1.700% 1/15/20 520 521 Lockheed Martin Corp. 2.900% 3/1/25 610 629 Lockheed Martin Corp. 4.500% 5/15/36 211 242 Lockheed Martin Corp. 4.700% 5/15/46 520 620 Parker-Hannifin Corp. 4.450% 11/21/44 450 535 3 Siemens Financieringsmaatschappij NV 5.750% 10/17/16 2,225 2,229 3 Siemens Financieringsmaatschappij NV 2.900% 5/27/22 800 838 3 Siemens Financieringsmaatschappij NV 4.400% 5/27/45 800 931 United Technologies Corp. 3.100% 6/1/22 535 575 United Technologies Corp. 7.500% 9/15/29 770 1,145 United Technologies Corp. 6.050% 6/1/36 675 904 United Technologies Corp. 4.500% 6/1/42 325 377 Communication (1.9%) 21st Century Fox America Inc. 3.000% 9/15/22 245 255 America Movil SAB de CV 3.125% 7/16/22 1,880 1,934 America Movil SAB de CV 6.125% 3/30/40 530 639 American Tower Corp. 3.450% 9/15/21 1,125 1,183 AT&T Inc. 1.400% 12/1/17 1,090 1,092 AT&T Inc. 5.600% 5/15/18 1,000 1,066 AT&T Inc. 2.300% 3/11/19 295 300 AT&T Inc. 5.200% 3/15/20 255 282 AT&T Inc. 4.600% 2/15/21 100 110 AT&T Inc. 4.750% 5/15/46 645 675 3 AT&T Inc. 4.500% 3/9/48 1,077 1,084 CBS Corp. 4.300% 2/15/21 675 734 Comcast Corp. 3.600% 3/1/24 550 601 Comcast Corp. 4.250% 1/15/33 1,032 1,146 Comcast Corp. 4.200% 8/15/34 620 684 Comcast Corp. 5.650% 6/15/35 110 141 Comcast Corp. 4.400% 8/15/35 700 791 Comcast Corp. 6.500% 11/15/35 115 159 Comcast Corp. 6.400% 5/15/38 120 167 Comcast Corp. 4.650% 7/15/42 1,290 1,493 Comcast Corp. 4.500% 1/15/43 500 565 Comcast Corp. 4.750% 3/1/44 525 617 Comcast Corp. 4.600% 8/15/45 845 978 3 Cox Communications Inc. 4.800% 2/1/35 1,540 1,527 3 Deutsche Telekom International Finance BV 4.875% 3/6/42 705 827 Discovery Communications LLC 5.625% 8/15/19 80 88 Discovery Communications LLC 5.050% 6/1/20 420 460 Grupo Televisa SAB 6.625% 1/15/40 630 721 Grupo Televisa SAB 6.125% 1/31/46 410 455 3 GTP Acquisition Partners I LLC 2.350% 6/15/20 580 580 3 NBCUniversal Enterprise Inc. 1.974% 4/15/19 2,530 2,566 NBCUniversal Media LLC 4.375% 4/1/21 600 668 NBCUniversal Media LLC 2.875% 1/15/23 240 250 Omnicom Group Inc. 3.600% 4/15/26 660 698 Orange SA 4.125% 9/14/21 1,740 1,928 Orange SA 9.000% 3/1/31 530 846 3 SBA Tower Trust 2.933% 12/15/17 840 843 3 Sky plc 2.625% 9/16/19 975 987 3 Sky plc 3.750% 9/16/24 1,435 1,515 Time Warner Cable Inc. 5.850% 5/1/17 1,030 1,056 Time Warner Cable Inc. 8.750% 2/14/19 25 29 Time Warner Cable Inc. 8.250% 4/1/19 364 419 Time Warner Entertainment Co. LP 8.375% 3/15/23 95 123 Time Warner Inc. 4.875% 3/15/20 700 773 Time Warner Inc. 4.750% 3/29/21 350 392 Time Warner Inc. 6.500% 11/15/36 620 801 Verizon Communications Inc. 4.500% 9/15/20 1,280 1,405 Verizon Communications Inc. 3.500% 11/1/21 1,040 1,118 Verizon Communications Inc. 6.400% 9/15/33 2,230 2,894 Verizon Communications Inc. 5.850% 9/15/35 475 590 Verizon Communications Inc. 6.900% 4/15/38 290 389 Verizon Communications Inc. 4.750% 11/1/41 290 316 Verizon Communications Inc. 6.550% 9/15/43 710 957 Verizon Communications Inc. 4.862% 8/21/46 1,821 2,031 Walt Disney Co. 4.125% 6/1/44 560 636 Consumer Cyclical (1.6%) Amazon.com Inc. 2.500% 11/29/22 885 912 Amazon.com Inc. 4.800% 12/5/34 995 1,171 Amazon.com Inc. 4.950% 12/5/44 580 711 3 American Honda Finance Corp. 1.500% 9/11/17 490 492 3 American Honda Finance Corp. 1.600% 2/16/18 810 815 American Honda Finance Corp. 2.125% 10/10/18 1,110 1,129 AutoZone Inc. 3.700% 4/15/22 1,371 1,468 AutoZone Inc. 3.125% 7/15/23 600 622 3 BMW US Capital LLC 2.000% 4/11/21 585 586 3 BMW US Capital LLC 2.250% 9/15/23 2,500 2,507 3 BMW US Capital LLC 2.800% 4/11/26 271 276 CVS Health Corp. 2.750% 12/1/22 965 993 CVS Health Corp. 4.875% 7/20/35 565 663 CVS Health Corp. 5.125% 7/20/45 1,310 1,597 3 Daimler Finance North America LLC 2.375% 8/1/18 900 913 3 Daimler Finance North America LLC 2.250% 7/31/19 1,575 1,596 Daimler Finance North America LLC 8.500% 1/18/31 1,000 1,634 Ford Motor Credit Co. LLC 2.375% 3/12/19 900 911 Ford Motor Credit Co. LLC 3.157% 8/4/20 975 1,005 Home Depot Inc. 2.250% 9/10/18 975 996 Home Depot Inc. 2.700% 4/1/23 720 749 Home Depot Inc. 4.400% 3/15/45 780 906 Lowe's Cos. Inc. 6.875% 2/15/28 710 979 Lowe's Cos. Inc. 6.500% 3/15/29 1,000 1,352 McDonald's Corp. 2.625% 1/15/22 195 202 McDonald's Corp. 3.250% 6/10/24 140 151 3 Nissan Motor Acceptance Corp. 1.950% 9/12/17 1,186 1,191 3 Nissan Motor Acceptance Corp. 1.800% 3/15/18 1,100 1,106 3 Nissan Motor Acceptance Corp. 2.650% 9/26/18 585 597 PACCAR Financial Corp. 1.600% 3/15/17 752 754 Toyota Motor Credit Corp. 1.750% 5/22/17 1,200 1,205 Toyota Motor Credit Corp. 1.250% 10/5/17 900 901 3 Volkswagen Group of America Finance LLC 2.450% 11/20/19 440 444 Wal-Mart Stores Inc. 3.250% 10/25/20 742 798 Wal-Mart Stores Inc. 4.250% 4/15/21 1,000 1,122 Wal-Mart Stores Inc. 2.550% 4/11/23 1,250 1,298 Wal-Mart Stores Inc. 5.625% 4/15/41 2,790 3,812 Wal-Mart Stores Inc. 4.300% 4/22/44 525 615 Consumer Noncyclical (4.0%) AbbVie Inc. 1.750% 11/6/17 775 777 Actavis Funding SCS 3.000% 3/12/20 985 1,017 Actavis Funding SCS 3.450% 3/15/22 950 993 Actavis Funding SCS 3.800% 3/15/25 130 138 Actavis Funding SCS 4.550% 3/15/35 245 262 Actavis Funding SCS 4.850% 6/15/44 450 497 Altria Group Inc. 4.750% 5/5/21 590 666 Altria Group Inc. 2.850% 8/9/22 455 475 Altria Group Inc. 4.500% 5/2/43 245 278 AmerisourceBergen Corp. 3.500% 11/15/21 1,310 1,403 Amgen Inc. 3.875% 11/15/21 310 337 Amgen Inc. 5.150% 11/15/41 945 1,084 Anheuser-Busch InBev Finance Inc. 3.300% 2/1/23 2,000 2,109 Anheuser-Busch InBev Finance Inc. 3.650% 2/1/26 1,805 1,933 Anheuser-Busch InBev Finance Inc. 4.700% 2/1/36 4,140 4,771 Anheuser-Busch InBev Finance Inc. 4.900% 2/1/46 2,640 3,161 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 3,780 3,855 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 520 524 AstraZeneca plc 1.950% 9/18/19 390 395 AstraZeneca plc 2.375% 11/16/20 1,180 1,208 AstraZeneca plc 6.450% 9/15/37 615 860 AstraZeneca plc 4.375% 11/16/45 800 885 1,3,4 Avery Point IV CLO Ltd. 2.234% 4/25/26 1,190 1,194 3 BAT International Finance plc 2.750% 6/15/20 550 570 3 BAT International Finance plc 3.250% 6/7/22 1,480 1,572 3 BAT International Finance plc 3.500% 6/15/22 235 252 3 Bayer US Finance LLC 2.375% 10/8/19 200 203 3 Bayer US Finance LLC 3.000% 10/8/21 1,980 2,060 3 Bayer US Finance LLC 3.375% 10/8/24 295 305 Biogen Inc. 2.900% 9/15/20 550 572 Bristol-Myers Squibb Co. 3.250% 11/1/23 990 1,082 Cardinal Health Inc. 1.700% 3/15/18 75 75 Cardinal Health Inc. 2.400% 11/15/19 625 638 Cardinal Health Inc. 3.200% 3/15/23 1,065 1,120 Cardinal Health Inc. 3.500% 11/15/24 580 618 Cardinal Health Inc. 4.500% 11/15/44 665 735 3 Cargill Inc. 4.307% 5/14/21 2,092 2,313 3 Cargill Inc. 6.875% 5/1/28 645 852 3 Cargill Inc. 4.760% 11/23/45 1,560 1,832 Catholic Health Initiatives Colorado GO 1.600% 11/1/17 55 55 Catholic Health Initiatives Colorado GO 2.600% 8/1/18 255 259 1 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 746 747 Celgene Corp. 2.250% 5/15/19 160 163 Celgene Corp. 3.550% 8/15/22 475 505 Coca-Cola Co. 3.300% 9/1/21 300 323 Coca-Cola Enterprises Inc. 3.500% 9/15/20 500 530 Coca-Cola Femsa SAB de CV 2.375% 11/26/18 768 775 Coca-Cola Femsa SAB de CV 3.875% 11/26/23 850 915 Colgate-Palmolive Co. 7.600% 5/19/25 480 667 Diageo Capital plc 2.625% 4/29/23 1,230 1,268 Diageo Investment Corp. 2.875% 5/11/22 525 551 Dignity Health California GO 2.637% 11/1/19 140 144 Dignity Health California GO 3.812% 11/1/24 300 323 Eli Lilly & Co. 3.700% 3/1/45 635 680 3 EMD Finance LLC 2.950% 3/19/22 605 624 3 EMD Finance LLC 3.250% 3/19/25 1,200 1,237 3 Forest Laboratories Inc. 4.875% 2/15/21 575 638 Gilead Sciences Inc. 2.550% 9/1/20 615 635 Gilead Sciences Inc. 3.700% 4/1/24 1,010 1,087 Gilead Sciences Inc. 3.500% 2/1/25 560 593 Gilead Sciences Inc. 4.500% 2/1/45 695 739 GlaxoSmithKline Capital Inc. 2.800% 3/18/23 385 403 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 2,000 2,511 3 Imperial Tobacco Finance plc 3.750% 7/21/22 530 563 3 Japan Tobacco Inc. 2.100% 7/23/18 545 550 Kaiser Foundation Hospitals 3.500% 4/1/22 560 600 Kaiser Foundation Hospitals 4.875% 4/1/42 365 456 Kraft Foods Group Inc. 2.250% 6/5/17 295 297 Kraft Heinz Foods Co. 5.000% 7/15/35 230 266 Kraft Heinz Foods Co. 4.375% 6/1/46 710 754 Kroger Co. 3.875% 10/15/46 785 790 McKesson Corp. 2.700% 12/15/22 195 199 McKesson Corp. 2.850% 3/15/23 190 194 McKesson Corp. 3.796% 3/15/24 305 330 Medtronic Inc. 1.375% 4/1/18 225 226 Medtronic Inc. 2.500% 3/15/20 935 967 Medtronic Inc. 3.150% 3/15/22 1,290 1,371 Medtronic Inc. 3.625% 3/15/24 270 293 Medtronic Inc. 3.500% 3/15/25 2,196 2,368 Medtronic Inc. 4.375% 3/15/35 249 283 Memorial Sloan-Kettering Cancer Center 4.200% 7/1/55 405 453 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 275 305 Merck & Co. Inc. 2.350% 2/10/22 790 811 Merck & Co. Inc. 2.800% 5/18/23 1,175 1,232 Merck & Co. Inc. 2.750% 2/10/25 1,210 1,252 Merck & Co. Inc. 4.150% 5/18/43 760 862 Molson Coors Brewing Co. 3.500% 5/1/22 690 738 Molson Coors Brewing Co. 5.000% 5/1/42 160 185 New York & Presbyterian Hospital 4.024% 8/1/45 735 802 Novartis Capital Corp. 3.400% 5/6/24 415 455 Novartis Capital Corp. 4.400% 5/6/44 640 756 Partners Healthcare System Massachusetts GO 3.443% 7/1/21 50 53 PepsiCo Inc. 3.125% 11/1/20 330 350 PepsiCo Inc. 2.750% 3/5/22 670 706 PepsiCo Inc. 4.000% 3/5/42 845 920 Pfizer Inc. 6.200% 3/15/19 1,400 1,558 Pfizer Inc. 3.000% 6/15/23 755 807 Philip Morris International Inc. 4.500% 3/26/20 250 274 Philip Morris International Inc. 4.125% 5/17/21 1,025 1,135 Philip Morris International Inc. 2.500% 8/22/22 575 590 Philip Morris International Inc. 2.625% 3/6/23 1,150 1,182 Philip Morris International Inc. 4.875% 11/15/43 145 175 1 Procter & Gamble - Esop 9.360% 1/1/21 917 1,079 Providence St. Joseph Health Obligated Group 2.746% 10/1/26 490 496 1 Providence St. Joseph Health Obligated Group 3.744% 10/1/47 305 315 3 Roche Holdings Inc. 2.875% 9/29/21 850 893 3 SABMiller Holdings Inc. 2.450% 1/15/17 400 401 3 SABMiller Holdings Inc. 3.750% 1/15/22 400 434 Sanofi 4.000% 3/29/21 1,130 1,248 3 Sigma Alimentos SA de CV 4.125% 5/2/26 510 512 Teva Pharmaceutical Finance Netherlands III BV 2.800% 7/21/23 980 982 Teva Pharmaceutical Finance Netherlands III BV 3.150% 10/1/26 240 241 Teva Pharmaceutical Finance Netherlands III BV 4.100% 10/1/46 230 229 The Kroger Co. 3.850% 8/1/23 270 293 The Kroger Co. 4.000% 2/1/24 540 591 The Pepsi Bottling Group Inc. 7.000% 3/1/29 500 726 Unilever Capital Corp. 4.250% 2/10/21 2,805 3,111 Energy (1.8%) 3 BG Energy Capital plc 4.000% 10/15/21 555 606 BP Capital Markets plc 1.846% 5/5/17 650 653 BP Capital Markets plc 4.750% 3/10/19 795 856 BP Capital Markets plc 2.315% 2/13/20 160 163 BP Capital Markets plc 4.500% 10/1/20 400 439 BP Capital Markets plc 3.062% 3/17/22 1,100 1,152 BP Capital Markets plc 3.245% 5/6/22 650 686 BP Capital Markets plc 2.500% 11/6/22 500 505 BP Capital Markets plc 3.994% 9/26/23 420 458 BP Capital Markets plc 3.814% 2/10/24 1,700 1,833 BP Capital Markets plc 3.506% 3/17/25 1,280 1,358 Chevron Corp. 3.191% 6/24/23 1,235 1,316 ConocoPhillips 5.200% 5/15/18 1,500 1,585 ConocoPhillips 5.750% 2/1/19 200 218 ConocoPhillips 6.000% 1/15/20 95 107 ConocoPhillips Co. 2.875% 11/15/21 686 703 ConocoPhillips Co. 3.350% 11/15/24 1,040 1,066 ConocoPhillips Co. 3.350% 5/15/25 245 250 ConocoPhillips Co. 4.950% 3/15/26 115 130 ConocoPhillips Co. 4.300% 11/15/44 1,570 1,604 Devon Energy Corp. 3.250% 5/15/22 495 491 Devon Energy Corp. 5.600% 7/15/41 270 273 Devon Energy Corp. 5.000% 6/15/45 355 345 Dominion Gas Holdings LLC 3.550% 11/1/23 470 495 EOG Resources Inc. 5.625% 6/1/19 425 465 Exxon Mobil Corp. 2.222% 3/1/21 380 388 Exxon Mobil Corp. 2.726% 3/1/23 320 332 Exxon Mobil Corp. 3.043% 3/1/26 225 236 Exxon Mobil Corp. 4.114% 3/1/46 320 357 Halliburton Co. 3.500% 8/1/23 1,980 2,041 Noble Energy Inc. 4.150% 12/15/21 425 452 Occidental Petroleum Corp. 4.100% 2/1/21 1,120 1,217 Occidental Petroleum Corp. 2.700% 2/15/23 250 255 Occidental Petroleum Corp. 3.400% 4/15/26 790 836 Occidental Petroleum Corp. 4.400% 4/15/46 625 689 Phillips 66 4.875% 11/15/44 280 312 3 Schlumberger Holdings Corp. 3.000% 12/21/20 800 833 3 Schlumberger Investment SA 2.400% 8/1/22 630 640 Schlumberger Investment SA 3.650% 12/1/23 1,120 1,209 Shell International Finance BV 4.375% 3/25/20 800 874 Shell International Finance BV 2.250% 11/10/20 1,600 1,628 Shell International Finance BV 4.125% 5/11/35 1,200 1,287 Shell International Finance BV 5.500% 3/25/40 345 423 Shell International Finance BV 4.375% 5/11/45 2,500 2,700 Suncor Energy Inc. 6.100% 6/1/18 400 428 Suncor Energy Inc. 5.950% 12/1/34 500 606 Sunoco Logistics Partners Operations LP 4.400% 4/1/21 1,225 1,314 Total Capital International SA 1.550% 6/28/17 1,365 1,368 Total Capital International SA 2.700% 1/25/23 885 913 Total Capital International SA 3.750% 4/10/24 1,400 1,540 Total Capital SA 2.125% 8/10/18 850 862 TransCanada PipeLines Ltd. 3.800% 10/1/20 1,220 1,306 TransCanada PipeLines Ltd. 4.875% 1/15/26 1,255 1,453 Other Industrial (0.0%) 3 Hutchison Whampoa International 11 Ltd. 3.500% 1/13/17 305 307 1 Johns Hopkins University Maryland GO 4.083% 7/1/53 690 784 Technology (0.9%) Apple Inc. 2.850% 5/6/21 1,100 1,159 Apple Inc. 3.450% 5/6/24 1,000 1,083 Apple Inc. 2.450% 8/4/26 1,025 1,021 Apple Inc. 3.850% 5/4/43 430 439 Apple Inc. 4.450% 5/6/44 120 134 Apple Inc. 3.850% 8/4/46 985 1,003 Cisco Systems Inc. 4.450% 1/15/20 605 662 Cisco Systems Inc. 2.900% 3/4/21 320 336 Intel Corp. 4.100% 5/19/46 1,360 1,458 International Business Machines Corp. 3.375% 8/1/23 1,750 1,882 International Business Machines Corp. 5.875% 11/29/32 1,250 1,665 Microsoft Corp. 2.375% 2/12/22 635 653 Microsoft Corp. 3.625% 12/15/23 500 550 Microsoft Corp. 2.700% 2/12/25 760 786 Microsoft Corp. 3.125% 11/3/25 845 899 Microsoft Corp. 2.400% 8/8/26 1,890 1,895 Microsoft Corp. 3.500% 2/12/35 605 617 Microsoft Corp. 3.450% 8/8/36 1,725 1,758 Microsoft Corp. 4.450% 11/3/45 380 432 Microsoft Corp. 3.700% 8/8/46 1,615 1,636 Oracle Corp. 2.800% 7/8/21 375 391 Oracle Corp. 2.500% 5/15/22 1,210 1,238 Oracle Corp. 2.950% 5/15/25 355 367 Transportation (0.6%) Burlington Northern Santa Fe LLC 3.000% 3/15/23 565 593 Burlington Northern Santa Fe LLC 3.850% 9/1/23 1,630 1,799 1 Continental Airlines 2007-1 Class A Pass Through Trust 5.983% 10/19/23 726 813 3 ERAC USA Finance LLC 2.750% 3/15/17 205 206 3 ERAC USA Finance LLC 2.350% 10/15/19 610 619 3 ERAC USA Finance LLC 4.500% 8/16/21 325 361 3 ERAC USA Finance LLC 3.300% 10/15/22 40 42 3 ERAC USA Finance LLC 7.000% 10/15/37 1,150 1,570 1 Federal Express Corp. 1998 Pass Through Trust 6.720% 1/15/22 908 1,013 FedEx Corp. 2.700% 4/15/23 255 262 FedEx Corp. 4.900% 1/15/34 230 263 FedEx Corp. 3.875% 8/1/42 120 120 FedEx Corp. 4.100% 4/15/43 500 512 FedEx Corp. 5.100% 1/15/44 340 404 FedEx Corp. 4.550% 4/1/46 415 461 Kansas City Southern 4.950% 8/15/45 905 1,031 Norfolk Southern Corp. 7.700% 5/15/17 1,500 1,560 Southwest Airlines Co. 5.750% 12/15/16 1,500 1,513 1 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 372 420 United Parcel Service Inc. 2.450% 10/1/22 425 442 United Parcel Service Inc. 4.875% 11/15/40 460 581 Utilities (2.3%) Electric (2.2%) Alabama Power Co. 5.550% 2/1/17 585 593 Alabama Power Co. 3.750% 3/1/45 630 655 Ameren Illinois Co. 6.125% 12/15/28 1,000 1,259 Berkshire Hathaway Energy Co. 6.125% 4/1/36 1,000 1,331 Berkshire Hathaway Energy Co. 6.500% 9/15/37 575 791 Commonwealth Edison Co. 4.350% 11/15/45 220 251 Connecticut Light & Power Co. 5.650% 5/1/18 465 498 Consolidated Edison Co. of New York Inc. 5.300% 12/1/16 890 896 Consolidated Edison Co. of New York Inc. 4.500% 12/1/45 980 1,129 Consolidated Edison Co. of New York Inc. 4.625% 12/1/54 1,365 1,570 Delmarva Power & Light Co. 3.500% 11/15/23 305 330 4 Dominion Resources Inc. 2.962% 7/1/19 495 508 Dominion Resources Inc. 5.200% 8/15/19 750 821 Dominion Resources Inc. 3.625% 12/1/24 1,515 1,601 Duke Energy Carolinas LLC 5.250% 1/15/18 275 289 Duke Energy Carolinas LLC 5.100% 4/15/18 590 625 Duke Energy Carolinas LLC 3.900% 6/15/21 1,090 1,192 Duke Energy Carolinas LLC 6.100% 6/1/37 391 520 Duke Energy Corp. 2.650% 9/1/26 315 309 Duke Energy Corp. 4.800% 12/15/45 1,200 1,367 Duke Energy Corp. 3.750% 9/1/46 265 258 Duke Energy Florida LLC 6.350% 9/15/37 200 281 Duke Energy Progress LLC 6.300% 4/1/38 365 510 Duke Energy Progress LLC 4.200% 8/15/45 845 942 Eversource Energy 4.500% 11/15/19 90 98 Eversource Energy 3.150% 1/15/25 110 114 Florida Power & Light Co. 5.650% 2/1/35 1,000 1,264 Florida Power & Light Co. 4.950% 6/1/35 1,000 1,219 Florida Power & Light Co. 5.950% 2/1/38 785 1,083 3 Fortis Inc. 3.055% 10/4/26 770 767 Georgia Power Co. 5.400% 6/1/18 1,165 1,243 Georgia Power Co. 5.950% 2/1/39 218 284 Georgia Power Co. 5.400% 6/1/40 1,163 1,433 Georgia Power Co. 4.750% 9/1/40 168 193 Georgia Power Co. 4.300% 3/15/42 950 1,037 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 1,500 1,584 National Rural Utilities Cooperative Finance Corp. 2.850% 1/27/25 1,040 1,082 Northern States Power Co. 6.250% 6/1/36 2,000 2,788 Pacific Gas & Electric Co. 4.250% 5/15/21 300 331 Pacific Gas & Electric Co. 3.850% 11/15/23 450 496 Pacific Gas & Electric Co. 3.750% 2/15/24 305 334 Pacific Gas & Electric Co. 5.125% 11/15/43 285 353 PacifiCorp 6.250% 10/15/37 2,000 2,777 PECO Energy Co. 5.350% 3/1/18 565 597 Potomac Electric Power Co. 6.500% 11/15/37 750 1,064 Public Service Electric & Gas Co. 5.300% 5/1/18 1,900 2,023 San Diego Gas & Electric Co. 6.000% 6/1/26 600 781 Sierra Pacific Power Co. 3.375% 8/15/23 850 910 South Carolina Electric & Gas Co. 6.050% 1/15/38 1,000 1,323 South Carolina Electric & Gas Co. 4.100% 6/15/46 525 562 South Carolina Electric & Gas Co. 5.100% 6/1/65 605 712 Southern California Edison Co. 2.400% 2/1/22 170 175 Southern California Edison Co. 6.000% 1/15/34 1,000 1,333 Southern California Edison Co. 5.550% 1/15/37 2,250 2,912 Southern California Edison Co. 3.600% 2/1/45 141 148 Southern Co. 2.450% 9/1/18 225 229 Southern Co. 2.950% 7/1/23 1,280 1,322 Virginia Electric & Power Co. 2.750% 3/15/23 690 717 Wisconsin Electric Power Co. 5.700% 12/1/36 690 900 Natural Gas (0.1%) 3 KeySpan Gas East Corp. 2.742% 8/15/26 670 678 Nisource Finance Corp. 5.250% 2/15/43 390 465 NiSource Finance Corp. 4.800% 2/15/44 1,355 1,535 Southern California Gas Co. 2.600% 6/15/26 820 836 Total Corporate Bonds (Cost $520,162) Sovereign Bonds (U.S. Dollar-Denominated) (1.5%) 3 Abu Dhabi National Energy Co. PJSC 5.875% 10/27/16 595 596 3 CDP Financial Inc. 4.400% 11/25/19 1,000 1,092 3 Electricite de France SA 4.600% 1/27/20 1,200 1,306 3 Electricite de France SA 4.875% 1/22/44 50 54 3 Electricite de France SA 4.950% 10/13/45 400 435 1,3 Electricite de France SA 5.250% 1/29/49 235 231 1,3 Electricite de France SA 5.625% 12/29/49 750 736 Export-Import Bank of Korea 1.750% 5/26/19 2,000 2,013 International Bank for Reconstruction & Development 4.750% 2/15/35 2,000 2,695 Japan Treasury Discount Bill 0.000% 11/28/16 200,000 1,973 Japan Treasury Discount Bill 0.000% 12/12/16 210,000 2,072 Korea Development Bank 2.875% 8/22/18 505 518 Korea Development Bank 2.500% 3/11/20 2,000 2,055 3 Petroleos Mexicanos 5.500% 2/4/19 330 348 Province of Ontario 2.500% 4/27/26 2,150 2,223 Quebec 5.125% 11/14/16 1,000 1,005 Quebec 2.500% 4/20/26 3,820 3,916 3 Sinopec Group Overseas Development 2015 Ltd. 2.500% 4/28/20 1,615 1,642 3 Sinopec Group Overseas Development 2015 Ltd. 3.250% 4/28/25 1,615 1,650 3 State Grid Overseas Investment 2014 Ltd. 2.750% 5/7/19 1,305 1,342 Statoil ASA 2.250% 11/8/19 580 591 Statoil ASA 2.900% 11/8/20 1,410 1,475 Statoil ASA 2.750% 11/10/21 850 887 Statoil ASA 2.450% 1/17/23 382 389 Statoil ASA 2.650% 1/15/24 360 369 Statoil ASA 3.700% 3/1/24 640 699 Statoil ASA 3.250% 11/10/24 795 846 3 Temasek Financial I Ltd. 2.375% 1/23/23 1,130 1,156 United Kingdom Treasury Bill 0.000% 1/3/17 1,600 2,076 United Mexican States 3.500% 1/21/21 342 364 United Mexican States 3.600% 1/30/25 305 316 Total Sovereign Bonds (Cost $35,381) Taxable Municipal Bonds (1.7%) Atlanta GA Downtown Development Authority Revenue 6.875% 2/1/21 300 339 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 1,000 1,522 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 7.043% 4/1/50 715 1,149 California GO 5.700% 11/1/21 265 313 California GO 7.550% 4/1/39 1,170 1,869 California GO 7.300% 10/1/39 300 457 California GO 7.625% 3/1/40 90 143 California GO 7.600% 11/1/40 920 1,497 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 215 276 Chicago IL O'Hare International Airport Revenue 6.845% 1/1/38 530 598 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 425 615 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 385 510 Chicago Transit Authority 6.899% 12/1/40 695 918 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 750 1,089 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 1,296 1,760 Grand Parkway Transportation Corp. Texas System Toll Revenue 5.184% 10/1/42 1,015 1,321 Houston TX GO 6.290% 3/1/32 570 723 Illinois GO 5.100% 6/1/33 1,600 1,540 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 750 1,003 5 Kansas Development Finance Authority Revenue (Public Employees Retirement System) 5.501% 5/1/34 2,000 2,459 Los Angeles CA Community College District GO 6.750% 8/1/49 405 645 Los Angeles CA Unified School District GO 5.750% 7/1/34 1,400 1,865 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 545 747 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 1,000 1,379 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 410 643 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 600 915 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.790% 6/15/41 115 130 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 80 116 New York Metropolitan Transportation Authority Revenue 6.814% 11/15/40 150 218 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 325 517 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 445 612 North Texas Tollway Authority System Revenue 6.718% 1/1/49 1,555 2,426 Oregon Department of Transportation Highway User Tax Revenue 5.834% 11/15/34 655 897 Oregon GO 5.902% 8/1/38 490 668 5 Oregon School Boards Association GO 5.528% 6/30/28 2,000 2,487 Port Authority of New York & New Jersey Revenue 5.859% 12/1/24 325 412 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 265 357 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 1,300 1,502 Port Authority of New York & New Jersey Revenue 4.810% 10/15/65 640 780 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 305 429 University of California 3.931% 5/15/45 570 610 University of California Regents Medical Center Revenue 6.548% 5/15/48 295 423 University of California Regents Medical Center Revenue 6.583% 5/15/49 900 1,292 University of California Revenue 4.601% 5/15/31 590 689 University of California Revenue 5.770% 5/15/43 1,010 1,359 University of California Revenue 4.765% 5/15/44 145 159 Total Taxable Municipal Bonds (Cost $34,014) Shares Temporary Cash Investments (2.9%) Money Market Fund (1.0%) 6,7 Vanguard Market Liquidity Fund 0.640% 256,095 25,612 Face Amount ($000) Repurchase Agreement (1.8%) RBS Securities, Inc. (Dated 9/30/16, Repurchase Value $43,302,000 collateralized by U.S. Treasury Note/Bond, 0.500%, 1/31/17, with a value of $44,135,000) 0.460% 10/3/16 43,300 43,300 U.S. Government and Agency Obligations (0.1%) United States Treasury Bill 0.353% 12/15/16 3,200 3,199 Total Temporary Cash Investments (Cost $72,110) Total Investments (100.6%) (Cost $2,062,345) Other Asset and Liabilities-Net (-0.6%) 8 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $12,339,000. 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. Vanguard Balanced Portfolio 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2016, the aggregate value of these securities was $111,493,000, representing 4.5% of net assets. 4 Adjustable-rate security. 5 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 6 Includes $12,804,000 of collateral received for securities on loan. 7 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 8 Cash of $325,000 has been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. GOGeneral Obligation Bond. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds and temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The portfolio may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the portfolio is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA Vanguard Balanced Portfolio transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The portfolio mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The portfolio may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the portfolio cannot be repledged, resold or rehypothecated. Under an MSFTA, upon a counterparty default (including bankruptcy), the portfolio may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the portfolio under the master netting arrangements. D. Mortgage Dollar Rolls: The portfolio enters into mortgage-dollar-roll transactions, in which the portfolio sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The portfolio forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The portfolio has also entered into mortgage-dollar-roll transactions in which the portfolio buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The portfolio continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The portfolio accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the portfolio's portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Other Assets and Liabilities in the Schedule of Investments. E. Repurchase Agreements: The portfolio enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the portfolio under repurchase agreements are held by a custodian bank until the agreements mature, and in the absence of a default, such collateral cannot be repledged, resold or rehypothecated. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The portfolio further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the portfolio may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the portfolio. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. F. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio's investments as of September 30, 2016, based on the inputs used to value them: Vanguard Balanced Portfolio Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 1,447,870 146,702 — U.S. Government and Agency Obligations — 146,856 — Asset-Backed/Commercial Mortgage-Backed Securities — 27,487 — Corporate Bonds — 562,629 — Sovereign Bonds — 37,070 — Taxable Municipal Bonds — 42,378 — Temporary Cash Investments 25,612 46,499 — Futures Contracts—Assets 1 102 — — Futures Contracts—Liabilities 1 — — — Total 1,473,584 1,009,621 — 1 Represents variation margin on the last day of the reporting period. G. Futures Contracts: The portfolio uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the portfolio trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the portfolio's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 10-Year U.S. Treasury Note December 2016 (241) (31,601) (63) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. H. At September 30, 2016, the cost of investment securities for tax purposes was $2,063,394,000. Net unrealized appreciation of investment securities for tax purposes was $419,709,000, consisting of unrealized gains of $446,197,000 on securities that had risen in value since their purchase and $26,488,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Capital Growth Portfolio Schedule of Investments (unaudited) As of September 30, 2016 Market Value Shares ($000) Common Stocks (94.7%) Consumer Discretionary (7.3%) L Brands Inc. 166,100 11,755 Ross Stores Inc. 175,100 11,259 Sony Corp. ADR 324,900 10,790 TJX Cos. Inc. 133,000 9,946 Walt Disney Co. 85,100 7,902 Carnival Corp. 140,800 6,874 Royal Caribbean Cruises Ltd. 50,800 3,807 * Amazon.com Inc. 3,500 2,930 Bed Bath & Beyond Inc. 41,700 1,798 VF Corp. 13,500 757 Whirlpool Corp. 1,100 178 Consumer Staples (0.4%) CVS Health Corp. 29,700 2,643 Tyson Foods Inc. Class A 16,100 1,202 Energy (1.4%) Schlumberger Ltd. 58,300 4,585 EOG Resources Inc. 41,700 4,033 * Transocean Ltd. 169,200 1,804 Noble Energy Inc. 43,000 1,537 Exxon Mobil Corp. 11,200 977 Financials (6.3%) Charles Schwab Corp. 488,600 15,425 Marsh & McLennan Cos. Inc. 173,100 11,641 JPMorgan Chase & Co. 173,800 11,573 Wells Fargo & Co. 212,600 9,414 Progressive Corp. 120,700 3,802 US Bancorp 66,400 2,848 CME Group Inc. 16,500 1,725 Discover Financial Services 21,400 1,210 American Express Co. 7,800 500 Chubb Ltd. 823 103 Health Care (25.6%) * Biogen Inc. 156,200 48,895 Eli Lilly & Co. 561,500 45,066 Amgen Inc. 267,971 44,700 Roche Holding AG 109,900 27,226 Novartis AG ADR 246,250 19,444 Medtronic plc 171,900 14,852 * Boston Scientific Corp. 544,502 12,959 Thermo Fisher Scientific Inc. 49,700 7,905 AstraZeneca plc ADR 175,200 5,757 Abbott Laboratories 123,300 5,215 Johnson & Johnson 19,100 2,256 Sanofi ADR 36,800 1,406 GlaxoSmithKline plc ADR 25,100 1,083 AbbVie Inc. 14,000 883 Industrials (15.1%) FedEx Corp. 181,300 31,670 Southwest Airlines Co. 661,750 25,736 Airbus Group SE 213,300 12,902 Alaska Air Group Inc. 132,700 8,740 Honeywell International Inc. 69,600 8,115 American Airlines Group Inc. 195,900 7,172 Caterpillar Inc. 78,900 7,004 Union Pacific Corp. 71,100 6,934 * United Continental Holdings Inc. 107,200 5,625 Deere & Co. 59,500 5,078 United Parcel Service Inc. Class B 43,550 4,763 Delta Air Lines Inc. 90,100 3,546 Boeing Co. 23,200 3,056 United Technologies Corp. 22,600 2,296 Pentair plc 28,300 1,818 Safran SA 18,900 1,359 CSX Corp. 42,500 1,296 Rockwell Automation Inc. 8,000 979 CH Robinson Worldwide Inc. 11,400 803 Expeditors International of Washington Inc. 14,100 726 Information Technology (35.9%) Texas Instruments Inc. 609,800 42,796 Microsoft Corp. 722,400 41,610 * Adobe Systems Inc. 366,000 39,726 * Alphabet Inc. Class A 27,500 22,112 * Alphabet Inc. Class C 27,570 21,430 NVIDIA Corp. 251,750 17,250 * Alibaba Group Holding Ltd. ADR 159,600 16,884 Intel Corp. 355,000 13,401 QUALCOMM Inc. 182,000 12,467 Hewlett Packard Enterprise Co. 536,250 12,200 * Micron Technology Inc. 615,400 10,942 HP Inc. 618,550 9,606 Intuit Inc. 86,500 9,516 Cisco Systems Inc. 291,400 9,243 NetApp Inc. 255,400 9,148 KLA-Tencor Corp. 110,100 7,675 Oracle Corp. 141,300 5,550 Telefonaktiebolaget LM Ericsson ADR 717,500 5,173 Activision Blizzard Inc. 116,000 5,139 Plantronics Inc. 71,650 3,723 Visa Inc. Class A 35,400 2,928 Analog Devices Inc. 42,400 2,733 Corning Inc. 98,350 2,326 * Dell Technologies Inc - VMware Inc 37,974 1,815 * BlackBerry Ltd. 195,800 1,562 * PayPal Holdings Inc. 31,700 1,299 * Yahoo! Inc. 26,600 1,146 Apple Inc. 9,500 1,074 * eBay Inc. 31,700 1,043 Mastercard Inc. 9,800 997 * Entegris Inc. 46,900 817 Materials (1.7%) Monsanto Co. 115,400 11,794 Praxair Inc. 17,400 2,102 ^ Potash Corp. of Saskatchewan Inc. 104,700 1,709 Telecommunication Services (1.0%) AT&T Inc. 238,608 9,690 Total Common Stocks (Cost $568,597) Coupon Temporary Cash Investment (5.6%) Money Market Fund (5.6%) 1,2 Vanguard Market Liquidity Fund (Cost $51,691) 0.640% 516,870 51,692 Total Investments (100.3%) (Cost $620,288) Other Asset and Liabilities-Net (-0.3%)2 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $1,622,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $1,690,000 of collateral received for securities on loan. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used Vanguard Capital Growth Portfolio to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio's investments as of September 30, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks  Temporary Cash Investments   Total  D. At September 30, 2016, the cost of investment securities for tax purposes was $620,288,000. Net unrealized appreciation of investment securities for tax purposes was $310,313,000, consisting of unrealized gains of $326,917,000 on securities that had risen in value since their purchase and $16,604,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Diversified Value Portfolio Schedule of Investments (unaudited) As of September 30, 2016 Market Value Shares ($000) Common Stocks (99.5%) Consumer Discretionary (4.4%) Ford Motor Co. 1,568,100 18,927 Carnival Corp. 356,500 17,404 Target Corp. 157,600 10,824 Consumer Staples (10.4%) Philip Morris International Inc. 400,600 38,947 Imperial Brands plc ADR 574,800 29,585 Altria Group Inc. 347,100 21,947 CVS Health Corp. 240,400 21,393 Energy (12.8%) ConocoPhillips 746,544 32,452 Occidental Petroleum Corp. 379,700 27,687 Phillips 66 305,572 24,614 BP plc ADR 614,700 21,613 Marathon Petroleum Corp. 499,700 20,283 Chevron Corp. 114,000 11,733 Financials (21.6%) PNC Financial Services Group Inc. 407,872 36,745 Wells Fargo & Co. 780,800 34,574 JPMorgan Chase & Co. 482,750 32,146 American Express Co. 406,200 26,013 Capital One Financial Corp. 359,500 25,823 Bank of America Corp. 1,618,646 25,332 Citigroup Inc. 454,330 21,458 State Street Corp. 263,000 18,313 Navient Corp. 584,400 8,456 * SLM Corp. 584,400 4,366 Health Care (23.9%) Medtronic plc 404,400 34,940 Sanofi ADR 842,700 32,183 Pfizer Inc. 940,714 31,862 * Express Scripts Holding Co. 449,400 31,696 Teva Pharmaceutical Industries Ltd. ADR 644,400 29,649 Johnson & Johnson 236,100 27,890 Cardinal Health Inc. 342,800 26,635 Anthem Inc. 195,600 24,511 Merck & Co. Inc. 296,600 18,511 Industrials (10.2%) United Technologies Corp. 332,900 33,823 * Johnson Controls International plc 699,412 32,544 General Dynamics Corp. 143,900 22,327 Honeywell International Inc. 183,800 21,429 Information Technology (8.2%) QUALCOMM Inc. 462,400 31,674 Microsoft Corp. 538,700 31,029 Oracle Corp. 660,500 25,945 Materials (3.0%) Air Products & Chemicals Inc. 217,300 32,669 Telecommunication Services (4.1%) Verizon Communications Inc. 609,160 31,664 AT&T Inc. 294,627 11,965 Utilities (0.9%) CenterPoint Energy Inc. 435,900 10,126 Total Common Stocks (Cost $967,958) Coupon Temporary Cash Investment (0.6%) Money Market Fund (0.6%) 1 Vanguard Market Liquidity Fund (Cost $6,221 ) 0.640% 62,192 6,220 Total Investments (100.1%) (Cost $974,179) Other Asset and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). At September 30, 2016, 100% of the market value of the portfolio's investments was determined based on Level 1 inputs. Vanguard Diversified Value Portfolio C. At September 30, 2016, the cost of investment securities for tax purposes was $974,179,000. Net unrealized appreciation of investment securities for tax purposes was $105,748,000, consisting of unrealized gains of $194,156,000 on securities that had risen in value since their purchase and $88,408,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Equity Income Portfolio Schedule of Investments (unaudited) As of September 30, 2016 Market Value Shares ($000) Common Stocks (94.9%)1 Consumer Discretionary (4.5%) Home Depot Inc. 105,200 13,537 McDonald's Corp. 84,484 9,746 VF Corp. 132,770 7,442 ^ Nordstrom Inc. 46,522 2,414 Ford Motor Co. 190,323 2,297 Darden Restaurants Inc. 36,331 2,228 International Game Technology plc 91,254 2,225 Rent-A-Center Inc. 165,920 2,097 Superior Industries International Inc. 66,480 1,939 Leggett & Platt Inc. 37,714 1,719 Bob Evans Farms Inc. 23,321 893 New Media Investment Group Inc. 55,903 866 Best Buy Co. Inc. 21,330 814 Regal Entertainment Group Class A 36,573 795 American Eagle Outfitters Inc. 28,979 518 Time Inc. 33,242 481 TEGNA Inc. 7,449 163 Carnival Corp. 1,796 88 General Motors Co. 2,379 76 Consumer Staples (12.2%) Philip Morris International Inc. 281,913 27,407 Coca-Cola Co. 333,322 14,106 Kraft Heinz Co. 149,306 13,364 ^ Procter & Gamble Co. 134,530 12,074 PepsiCo Inc. 104,456 11,362 Altria Group Inc. 179,487 11,349 British American Tobacco plc 170,670 10,915 Wal-Mart Stores Inc. 135,976 9,807 Diageo plc ADR 44,440 5,157 Kimberly-Clark Corp. 28,600 3,608 Unilever NV 74,500 3,434 General Mills Inc. 51,511 3,290 ConAgra Foods Inc. 61,441 2,894 Ingredion Inc. 14,848 1,976 Universal Corp. 33,161 1,931 Campbell Soup Co. 31,897 1,745 Nu Skin Enterprises Inc. Class A 20,186 1,308 Sysco Corp. 3,702 181 Energy (11.1%) Exxon Mobil Corp. 315,678 27,552 Chevron Corp. 215,506 22,180 Suncor Energy Inc. 480,700 13,354 Occidental Petroleum Corp. 157,804 11,507 Canadian Natural Resources Ltd. 275,490 8,827 ^ TransCanada Corp. 170,300 8,088 Phillips 66 93,400 7,523 Enbridge Inc. 147,900 6,542 ONEOK Inc. 50,375 2,589 Valero Energy Corp. 47,369 2,510 Archrock Inc. 161,996 2,119 Cosan Ltd. 287,967 2,059 ^ Ship Finance International Ltd. 126,938 1,870 ^ Nordic American Tankers Ltd. 152,985 1,547 Ensco plc Class A 168,752 1,434 Scorpio Tankers Inc. 245,398 1,136 Oceaneering International Inc. 31,556 868 Noble Corp. plc 130,813 829 Spectra Energy Corp. 13,844 592 ConocoPhillips 5,800 252 Murphy Oil Corp. 7,196 219 Financials (15.1%) JPMorgan Chase & Co. 487,357 32,453 Wells Fargo & Co. 632,893 28,024 Marsh & McLennan Cos. Inc. 267,000 17,956 BlackRock Inc. 30,270 10,972 Chubb Ltd. 81,602 10,253 MetLife Inc. 200,520 8,909 PNC Financial Services Group Inc. 96,814 8,722 Thomson Reuters Corp. 158,090 6,542 M&T Bank Corp. 52,600 6,107 Principal Financial Group Inc. 100,090 5,156 US Bancorp 118,440 5,080 Travelers Cos. Inc. 28,576 3,273 Aflac Inc. 42,279 3,039 Prudential Financial Inc. 35,888 2,930 SunTrust Banks Inc. 64,507 2,825 Ameriprise Financial Inc. 27,271 2,721 Fifth Third Bancorp 129,354 2,647 Regions Financial Corp. 262,550 2,591 Navient Corp. 154,213 2,231 Maiden Holdings Ltd. 138,563 1,758 Washington Federal Inc. 47,999 1,281 NorthStar Asset Management Group Inc. 97,888 1,266 Dime Community Bancshares Inc. 48,711 816 First Financial Corp./IN 8,698 354 Flushing Financial Corp. 10,150 241 Federated Investors Inc. Class B 6,704 199 LPL Financial Holdings Inc. 3,177 95 Health Care (11.8%) Johnson & Johnson 311,722 36,824 Merck & Co. Inc. 405,189 25,288 Pfizer Inc. 708,395 23,993 Bristol-Myers Squibb Co. 197,263 10,637 Novartis AG 112,209 8,824 Roche Holding AG 28,669 7,102 AstraZeneca plc ADR 177,970 5,848 Eli Lilly & Co. 65,674 5,271 Amgen Inc. 26,300 4,387 AbbVie Inc. 39,128 2,468 Quest Diagnostics Inc. 8,872 751 Kindred Healthcare Inc. 8,807 90 Industrials (11.6%) General Electric Co. 1,001,781 29,673 Union Pacific Corp. 128,030 12,487 Eaton Corp. plc 188,470 12,384 3M Co. 69,296 12,212 Raytheon Co. 79,205 10,782 Honeywell International Inc. 79,610 9,282 United Technologies Corp. 85,500 8,687 United Parcel Service Inc. Class B 52,529 5,745 Caterpillar Inc. 53,490 4,748 Stanley Black & Decker Inc. 21,640 2,661 CH Robinson Worldwide Inc. 32,137 2,264 Greenbrier Cos. Inc. 60,981 2,153 ^ American Railcar Industries Inc. 47,974 1,989 GATX Corp. 44,020 1,961 General Cable Corp. 128,919 1,931 Briggs & Stratton Corp. 83,162 1,551 ^ Copa Holdings SA Class A 17,315 1,523 Brady Corp. Class A 43,728 1,513 Boeing Co. 10,403 1,371 West Corp. 57,218 1,263 Lockheed Martin Corp. 4,813 1,154 H&E Equipment Services Inc. 32,439 544 Seaspan Corp. Class A 29,337 391 Knoll Inc. 12,789 292 PACCAR Inc. 1,504 88 Information Technology (13.4%) Microsoft Corp. 868,269 50,012 Cisco Systems Inc. 858,314 27,226 Intel Corp. 602,320 22,738 Analog Devices Inc. 155,479 10,021 Maxim Integrated Products Inc. 212,664 8,492 International Business Machines Corp. 46,197 7,338 Texas Instruments Inc. 70,533 4,950 HP Inc. 209,240 3,250 QUALCOMM Inc. 30,525 2,091 ManTech International Corp. Class A 50,422 1,900 EarthLink Holdings Corp. 292,770 1,815 ^ Leidos Holdings Inc. 39,448 1,707 Computer Sciences Corp. 26,437 1,380 Cypress Semiconductor Corp. 105,112 1,278 Brooks Automation Inc. 90,976 1,238 Seagate Technology plc 29,160 1,124 Western Union Co. 36,884 768 Diebold Inc. 29,238 725 Linear Technology Corp. 9,820 582 Science Applications International Corp. 6,896 478 KLA-Tencor Corp. 6,165 430 Materials (2.7%) Dow Chemical Co. 211,173 10,945 International Paper Co. 72,480 3,478 Nucor Corp. 49,200 2,433 Rayonier Advanced Materials Inc. 168,906 2,258 Greif Inc. Class A 44,791 2,221 Schnitzer Steel Industries Inc. 102,140 2,135 Steel Dynamics Inc. 83,883 2,096 Commercial Metals Co. 124,402 2,014 Avery Dennison Corp. 18,370 1,429 EI du Pont de Nemours & Co. 8,175 548 Other (0.8%) 2 Vanguard High Dividend Yield ETF 119,332 8,609 Telecommunication Services (4.2%) Verizon Communications Inc. 467,228 24,287 BCE Inc. 189,080 8,732 AT&T Inc. 213,185 8,658 CenturyLink Inc. 81,841 2,245 Cogent Communications Holdings Inc. 40,434 1,488 ^ Windstream Holdings Inc. 129,760 1,304 Utilities (7.5%) Dominion Resources Inc. 177,365 13,173 UGI Corp. 183,160 8,286 Xcel Energy Inc. 190,840 7,851 Eversource Energy 139,010 7,532 NextEra Energy Inc. 61,061 7,469 Sempra Energy 60,020 6,434 Duke Energy Corp. 65,303 5,227 Edison International 38,209 2,761 FirstEnergy Corp. 73,234 2,423 Entergy Corp. 30,782 2,362 AES Corp. 180,879 2,324 NiSource Inc. 90,354 2,178 MDU Resources Group Inc. 84,679 2,154 Great Plains Energy Inc. 73,433 2,004 Southwest Gas Corp. 28,284 1,976 PPL Corp. 52,612 1,819 Northwest Natural Gas Co. 28,804 1,731 CenterPoint Energy Inc. 72,971 1,695 ONE Gas Inc. 24,722 1,529 National Fuel Gas Co. 25,613 1,385 NRG Yield Inc. 14,885 252 Southern Co. 4,492 230 NRG Yield Inc. Class A 13,451 220 DTE Energy Co. 2,256 211 Empire District Electric Co. 1,826 62 Total Common Stocks (Cost $877,943) Market Value Coupon Shares ($000) Temporary Cash Investments (5.9%)1 Money Market Fund (4.0%) 3,4 Vanguard Market Liquidity Fund 0.640% 451,533 45,158 Face Amount Maturity Date ($000) Repurchase Agreement (1.7%) BNP Paribas Securities Corp. (Dated 9/30/16, Repurchase Value 18,700,000, collateralized by Federal Natural Mortgage Assn. 2.445%-6.000%, 7/1/24- 9/1/46, Federal Home Loan Mortgage Corp. 3.500%, 6/1/27-7/1/42, with a value of $18,701,000) 0.500% 10/3/16 18,700 18,700 U.S. Government and Agency Obligations (0.2%) 5 Federal Home Loan Bank Discount Notes 0.365% 10/5/16 2,000 2,000 5,6 Federal Home Loan Bank Discount Notes 0.370%-0.379% 10/21/16 300 300 Total Temporary Cash Investments (Cost $66,157) Total Investments (100.8%) (Cost $944,100) Other Assets and Liabilities-Net (-0.8%)4,6 Net Assets (100%) ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $10,250,000. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 98.2% and 2.6%, respectively, of net assets. 2 Considered an affiliated company of the portfolio as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $10,658,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $300,000 and cash of $1,300,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using Vanguard Equity Income Portfolio valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The portfolio enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the portfolio under repurchase agreements are held by a custodian bank until the agreements mature, and in the absence of a default, such collateral cannot be repledged, resold or rehypothecated. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The portfolio further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the portfolio may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the portfolio. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio's investments as of September 30, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 1,029,286 26,841 — Temporary Cash Investments 45,158 21,000 — Futures Contracts—Assets 1 206 — — Futures Contracts—Liabilities 1 (1) — — Total 1,074,649 47,841 — 1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The portfolio uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The portfolio may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate Vanguard Equity Income Portfolio portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the portfolio trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the portfolio's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At September 30, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index December 2016 345 37,267 414 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At September 30, 2016, the cost of investment securities for tax purposes was $944,100,000. Net unrealized appreciation of investment securities for tax purposes was $178,185,000, consisting of unrealized gains of $196,363,000 on securities that had risen in value since their purchase and $18,178,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Growth Portfolio Schedule of Investments (unaudited) As of September 30, 2016 Market Value Shares ($000) Common Stocks (94.3%)1 Consumer Discretionary (17.7%) * Amazon.com Inc. Home Depot Inc. * Liberty Interactive Corp. QVC Group Class A * TripAdvisor Inc. L Brands Inc. * Liberty Global plc * O'Reilly Automotive Inc. Lowe's Cos. Inc. Dollar General Corp. DR Horton Inc. * Netflix Inc. Starbucks Corp. NIKE Inc. Class B Lennar Corp. Class A * Priceline Group Inc. Ross Stores Inc. Las Vegas Sands Corp. Harman International Industries Inc. * Under Armour Inc. * AutoZone Inc. * Chipotle Mexican Grill Inc. Class A VF Corp. * Liberty Global plc Class A *,^ Under Armour Inc. Class A Consumer Staples (4.7%) Estee Lauder Cos. Inc. Class A * Monster Beverage Corp. Walgreens Boots Alliance Inc. Mondelez International Inc. Class A Kroger Co. PepsiCo Inc. Mead Johnson Nutrition Co. Costco Wholesale Corp. Energy (0.2%) Schlumberger Ltd. Financials (4.4%) Intercontinental Exchange Inc. Marsh & McLennan Cos. Inc. * Markel Corp. MarketAxess Holdings Inc. MSCI Inc. Class A Moody's Corp. * Affiliated Managers Group Inc. Health Care (16.7%) * Allergan plc * Biogen Inc. * Celgene Corp. Bristol-Myers Squibb Co. UnitedHealth Group Inc. * Cerner Corp. Dentsply Sirona Inc. * Quintiles Transnational Holdings Inc. * Edwards Lifesciences Corp. Novo Nordisk A/S ADR Medtronic plc * Regeneron Pharmaceuticals Inc. * Illumina Inc. Zoetis Inc. * IMS Health Holdings Inc. * IDEXX Laboratories Inc. Danaher Corp. Gilead Sciences Inc. Industrials (7.5%) Nielsen Holdings plc * Verisk Analytics Inc. Class A Union Pacific Corp. Fortune Brands Home & Security Inc. Equifax Inc. * IHS Markit Ltd. * TransUnion Lockheed Martin Corp. * TransDigm Group Inc. AMETEK Inc. Northrop Grumman Corp. Kansas City Southern Fortive Corp. Fastenal Co. JB Hunt Transport Services Inc. Information Technology (38.0%) * Facebook Inc. Class A * Alphabet Inc. Class C Mastercard Inc. Visa Inc. Class A Microsoft Corp. * PayPal Holdings Inc. * Alphabet Inc. Class A QUALCOMM Inc. * eBay Inc. * Electronic Arts Inc. Apple Inc. Symantec Corp. * Adobe Systems Inc. Intuit Inc. * ServiceNow Inc. * FleetCor Technologies Inc. Texas Instruments Inc. CDW Corp. * Workday Inc. Class A * salesforce.com Inc. Global Payments Inc. * Alibaba Group Holding Ltd. ADR * Alliance Data Systems Corp. * Red Hat Inc. * Autodesk Inc. Accenture plc Class A * Cognizant Technology Solutions Corp. Class A * Zillow Group Inc. * Twitter Inc. Materials (0.8%) Sherwin-Williams Co. PPG Industries Inc. Other (0.1%) *,2 WeWork Class A PP Real Estate (3.9%) Crown Castle International Corp. Equinix Inc. American Tower Corporation Public Storage Telecommunication Services (0.3%) * SBA Communications Corp. Class A Total Common Stocks (Cost $325,232) Convertible Preferred Stocks (0.2%) *,2 Airbnb Inc. (Cost $928) Preferred Stocks (1.9%) *,2 Uber Technologies PP *,2 WeWork Pfd. D1 PP *,2 Pinterest Prf G PP *,2 WeWork Pfd. D2 PP *,2 Cloudera, Inc. Pfd. Total Preferred Stocks (Cost $3,435) Coupon Temporary Cash Investments (2.4%)1 Money Market Fund (2.2%) 3,4 Vanguard Market Liquidity Fund 0.640% Face Maturity Amount Date ($000) Repurchase Agreement (0.1%) Bank of America Securities, LLC (Dated 9/30/16, Repurchase Value $400,000, collateralized by Federal National Mortgage Corp., 2.090%, 8/1/44, with a value of $408,000) 0.490% 10/3/16 U.S. Government and Agency Obligations (0.1%) 5 United States Treasury Bill 0.318% 10/20/16 Total Temporary Cash Investments (Cost $10,401) Total Investments (98.8%) (Cost $339,996) Other Assets and Liabilities-Net (1.2%)4,5 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $108,000. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 97.4% and -0.7%, respectively, of net assets. 2 Restricted securities totaling $9,361,000, representing 2.1% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $112,000 of collateral received for securities on loan. 5 Securities with a value of $500,000 and cash of $100,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. PPPrivate Placement. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Repurchase Agreements: The portfolio enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the portfolio under repurchase agreements are held by a custodian bank until the agreements mature, and in the absence of a default, such collateral cannot be repledged, resold or rehypothecated. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The portfolio further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the portfolio may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the portfolio. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. C. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Vanguard Growth Portfolio Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio's investments as of September 30, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks  Convertible Preferred Stocks   Preferred Stocks   Temporary Cash Investments  Futures ContractsAssets 1 77   Futures ContractsLiabilities 1   Total 1 Represents variation margin on the last day of the reporting period. The determination of Level 3 fair value measurements is governed by documented policies and procedures adopted by the board of trustees. The board has designated a pricing review committee, as an agent of the board, to ensure the timely analysis and valuation of Level 3 securities held by the portfolio in accordance with established policies and procedures. The pricing review committee employs various methods for calibrating valuation approaches, including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. All valuation decisions made by the pricing review committee are reported to the board on a quarterly basis for review and ratification. The board reviews the adequacy of the fair value measurement policies and procedures in place on an annual basis. The following table summarizes changes in investments valued based on Level 3 inputs during the period ended September 30, 2016. Transfers into or out of Level 3 are recognized based on values as of the date of transfer. Investments in Investments in Convertible Investments in Preferred Preferred Common Stocks Stocks Stocks ($000) ($000) ($000) Amount valued based on Level 3 Inputs Balance as of December 31, 2015 Change in Unrealized Appreciation (Depreciation) 34 59 48 Balance as of September 30, 2016 Net change in unrealized appreciation (depreciation) from investments still held as of September 30, 2016, was $141,000. The following table provides quantitative information about the significant unobservable inputs used in fair value measurement as of September 30, 2016: Vanguard Growth Portfolio Security Type Fair Value ($000) Valuation Unobservable Input Amount Technique Common Stocks 201 Market Approach Recent Market Transaction $50.192 Convertible 1,047 Market Approach Target Event 105.000 Preferred Stocks Preferred Stocks 8,113 Market Approach Recent Market Transaction 50.192 Recent Market Transaction 48.772 Comparable Company 17.940 Approach Comparable Company 6.520 Approach Significant increases or decreases in the significant unobservable inputs used in the fair value measurement of the portfolio’s Level 3 securities, in isolation, could result in a significantly higher or lower fair value measurement. D. Futures Contracts: The portfolio uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The portfolio may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the portfolio trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the portfolio's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At September 30, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index December 2016 126 13,611 (25) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Vanguard Growth Portfolio E. At September 30, 2016, the cost of investment securities for tax purposes was $339,996,000. Net unrealized appreciation of investment securities for tax purposes was $92,791,000, consisting of unrealized gains of $103,275,000 on securities that had risen in value since their purchase and $10,484,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard International Portfolio Schedule of Investments (unaudited) As of September 30, 2016 Market Value Shares ($000) Common Stocks (97.5%)1 Australia (0.4%) Brambles Ltd. 965,494 8,878 Belgium (0.1%) Umicore SA 48,321 3,030 Brazil (0.9%) Raia Drogasil SA 377,286 7,689 Telefonica Brasil SA Preference Shares 487,900 7,044 BM&FBovespa SA - Bolsa de Valores Mercadorias e Futuros 1,347,600 6,965 Canada (1.7%) Toronto-Dominion Bank 531,310 23,586 Canadian Pacific Railway Ltd. 67,605 10,316 Goldcorp Inc. 395,844 6,532 China (15.8%) Tencent Holdings Ltd. 4,439,200 123,002 * Alibaba Group Holding Ltd. ADR 959,802 101,537 * Baidu Inc. ADR 403,200 73,411 * Ctrip.com International Ltd. ADR 636,027 29,620 * New Oriental Education & Technology Group Inc. ADR 304,665 14,124 * JD.com Inc. ADR 399,271 10,417 China Pacific Insurance Group Co. Ltd. 2,326,800 8,647 * TAL Education Group ADR 116,073 8,223 Denmark (2.6%) * Genmab A/S 156,329 26,789 Novozymes A/S 338,400 14,882 Chr Hansen Holding A/S 163,100 9,695 Novo Nordisk A/S Class B 166,939 6,956 Vestas Wind Systems A/S 30,731 2,539 France (4.0%) L'Oreal SA 105,858 19,985 Essilor International SA 153,473 19,793 Danone SA 255,552 18,955 Kering 89,975 18,131 Schneider Electric SE 244,328 17,037 Germany (9.2%) *,2 Zalando SE 1,013,535 42,289 BASF SE 334,431 28,600 SAP SE 262,230 23,860 Bayerische Motoren Werke AG 208,591 17,530 GEA Group AG 246,183 13,655 Fresenius Medical Care AG & Co. KGaA 141,539 12,355 Bayer AG 118,751 11,928 HeidelbergCement AG 116,760 11,029 Continental AG 49,597 10,428 Deutsche Telekom AG 541,792 9,082 adidas AG 51,407 8,922 *,3 HelloFresh 249,150 6,465 *,^,2 Rocket Internet SE 278,557 5,990 *,3 Home 24AG 2,691 4,455 *,3 CureVac GmbH 1,452 3,482 * MorphoSys AG 67,732 2,833 * AIXTRON SE 274,000 1,664 Hong Kong (4.9%) AIA Group Ltd. 12,915,800 86,537 Jardine Matheson Holdings Ltd. 254,951 15,487 ^ Hong Kong Exchanges and Clearing Ltd. 503,560 13,284 India (2.3%) Housing Development Finance Corp. Ltd. 863,800 18,137 HDFC Bank Ltd. 652,706 12,515 Zee Entertainment Enterprises Ltd. 952,409 7,835 *,3 ANI Technologies 19,170 5,967 Idea Cellular Ltd. 3,965,215 4,723 *,2,3 Flipkart G Series 37,575 2,582 *,2,3 Flipkart H Series 16,044 1,247 Indonesia (0.3%) Bank Mandiri Persero Tbk PT 8,374,700 7,218 Ireland (0.3%) Kerry Group plc Class A 93,476 7,788 Israel (2.0%) * Check Point Software Technologies Ltd. 279,723 21,709 * Mobileye NV 294,035 12,517 Teva Pharmaceutical Industries Ltd. ADR 254,872 11,727 Italy (2.7%) Ferrari NV 471,407 24,488 Fiat Chrysler Automobiles NV 2,394,190 15,201 EXOR SPA 331,840 13,449 Intesa Sanpaolo SPA (Registered) 4,094,161 9,089 Japan (12.3%) SoftBank Group Corp. 707,700 45,846 M3 Inc. 1,298,300 44,215 SMC Corp. 143,600 41,424 Rakuten Inc. 2,248,700 29,251 Bridgestone Corp. 528,000 19,474 Sumitomo Mitsui Financial Group Inc. 453,500 15,284 Kubota Corp. 818,500 12,373 Sekisui Chemical Co. Ltd. 797,900 11,468 KDDI Corp. 342,600 10,543 Pigeon Corp. 319,600 9,654 ORIX Corp. 650,700 9,602 Keyence Corp. 11,400 8,297 Suntory Beverage & Food Ltd. 189,600 8,226 Suzuki Motor Corp. 226,400 7,579 SBI Holdings Inc. 477,700 5,698 FANUC Corp. 29,400 4,976 Recruit Holdings Co. Ltd. 114,900 4,674 Luxembourg (0.3%) *,3 Spotify Technology SA 2,961 6,599 Mexico (0.3%) Grupo Financiero Banorte SAB de CV 1,381,363 7,244 Netherlands (2.6%) ASML Holding NV 563,851 61,832 Norway (1.2%) Statoil ASA 617,649 10,362 Schibsted ASA Class A 214,063 6,299 DNB ASA 442,549 5,814 Schibsted ASA Class B 214,063 5,744 Norsk Hydro ASA 211,545 913 Other (0.6%) 4 Vanguard FTSE All-World ex-US ETF 298,796 13,574 Peru (0.1%) Credicorp Ltd. 14,838 2,259 Portugal (0.3%) Jeronimo Martins SGPS SA 343,323 5,953 South Korea (2.4%) NAVER Corp. 44,513 35,733 *,^ Celltrion Inc. 215,478 20,959 Spain (5.4%) Industria de Diseno Textil SA 2,261,342 83,830 Banco Bilbao Vizcaya Argentaria SA 3,924,177 23,725 * Banco Popular Espanol SA 8,775,317 10,836 Distribuidora Internacional de Alimentacion SA 1,433,395 8,874 Sweden (5.1%) Atlas Copco AB Class A 1,258,070 37,852 Svenska Handelsbanken AB Class A 2,435,019 33,440 Kinnevik AB 1,100,606 28,051 Assa Abloy AB Class B 633,192 12,857 Elekta AB Class B 668,047 6,467 Switzerland (2.9%) Nestle SA 378,029 29,786 Roche Holding AG 71,085 17,610 Cie Financiere Richemont SA 190,704 11,612 Lonza Group AG 46,336 8,842 Taiwan (1.0%) Taiwan Semiconductor Manufacturing Co. Ltd. 4,057,000 23,793 Thailand (0.4%) ^ Kasikornbank PCL 1,551,700 8,443 United Kingdom (7.9%) Rolls-Royce Holdings plc 4,092,649 38,199 Royal Dutch Shell plc Class A 681,376 17,047 Prudential plc 934,871 16,593 Burberry Group plc 861,317 15,414 Diageo plc 525,943 15,080 BHP Billiton plc 965,254 14,508 Reckitt Benckiser Group plc 138,598 13,061 Lloyds Banking Group plc 13,073,408 9,259 Aggreko plc 729,423 9,016 Vodafone Group plc 2,898,434 8,311 Aviva plc 1,145,534 6,555 *,3 Skyscanner 41,148 5,444 *,^ Ocado Group plc 1,403,300 4,811 * Standard Chartered plc 553,457 4,507 Barclays plc 1,822,052 3,973 Capita plc 438,602 3,810 United States (7.5%) * Amazon.com Inc. 96,420 80,733 * Illumina Inc. 228,479 41,506 MercadoLibre Inc. 151,400 28,005 * Tesla Motors Inc. 123,640 25,226 Total Common Stocks (Cost $1,921,405) Preferred Stocks (0.6%) *,3 Internet Plus Holdings Ltd. 2,083,522 8,044 *,3 You & Mr. Jones 5,200,000 5,767 Total Preferred Stocks (Cost $13,244) Coupon Temporary Cash Investments (2.9%)1 Money Market Fund (2.6%) 5,6 Vanguard Market Liquidity Fund 0.640% 609,321 60,938 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.3%) 7 Federal Home Loan Bank Discount Notes 0.348% 10/11/16 300 300 7,8 Federal Home Loan Bank Discount Notes 0.370%-0.400% 10/21/16 1,600 1,600 7,8 Federal Home Loan Bank Discount Notes 0.431% 1/25/17 2,000 1,998 8 United States Treasury Bill 0.318% 10/20/16 2,800 2,799 Total Temporary Cash Investments (Cost $67,634) Total Investments (101.0%) (Cost $2,002,283) Other Assets and Liabilities-Net (-1.0%)6 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $16,178,000. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 98.7% and 1.7%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2016, the aggregate value of these securities was $52,108,000, representing 2.2% of net assets. 3 Restricted securities totaling $50,052,000, representing 2.1% of net assets. 4 Considered an affiliated company of the portfolio as the issuer is another member of The Vanguard Group. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Includes $17,002,000 of collateral received for securities on loan. 7 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 8 Securities with a value of $2,000,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Vanguard International Portfolio Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio's investments as of September 30, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common StocksNorth and South America   Common StocksOther Preferred Stocks   Temporary Cash Investments  Futures ContractsAssets 1 70   Futures ContractsLiabilities 1   Forward Currency ContractsAssets   Forward Currency ContractsLiabilities   Total 1 Represents variation margin on the last day of the reporting period. The determination of Level 3 fair value measurements is governed by documented policies and procedures adopted by the board of trustees. The board has designated a pricing review committee, as an agent of the board, to ensure the timely analysis and valuation of Level 3 securities held by the portfolio's in accordance with established policies and procedures. The pricing review committee employs various methods for calibrating valuation approaches, including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. All valuation decisions made by the pricing review committee are reported to the board on a quarterly basis for review and ratification. The board reviews the adequacy of the fair value measurement policies and procedures in place on an annual basis. The following table summarizes changes in investments valued based on Level 3 inputs during the period ended September 30, 2016. Transfers into or out of Level 3 are recognized based on values as of the date of transfer. Investments in Investments in Common Stocks Preferred Stocks Amount valued based on Level 3 Inputs ($000) ($000) Balance as of December 31, 2015 Change in Unrealized Appreciation (Depreciation) Balance as of September 30, 2016 Net change in unrealized appreciation (depreciation) from investments still held as of September 30, 2016, was (5,864,000). Vanguard International Portfolio The following table provides quantitative information about the significant unobservable inputs used in fair value measurement as of September 30, 2016: Security Type Fair Value Valuation Technique Unobservable Input Amount ($000) Common Stocks 36,241 Market Approach Purchase Price $2,398.207 Purchase Price 2,228.610 Recent Market Transaction 1,655.343 Recent Market 311.246 Transaction 132.299 Purchase Price Discounted Purchase Price 77.720 Discounted Recent Market Transaction 68.730 Comparable 25.950 Company Approach Preferred Stocks 13,811 Market Approach Recent Market 3.861 Transaction Marked-up Purchase Price 1.109 Significant increases or decreases in the significant unobservable inputs used in the fair value measurement of the portfolio’s Level 3 securities, in isolation, could result in a significantly higher or lower fair value measurement. D. Futures and Forward Currency Contracts: The portfolio uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The portfolio may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the portfolio trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the portfolio's performance and requires daily settlement of variation margin representing changes in the market value of each contract. The portfolio enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The portfolio's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The portfolio mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified Vanguard International Portfolio counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the portfolio cannot be repledged, resold or rehypothecated. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the portfolio may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the portfolio under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio's net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has pledged. Any assets pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At September 30, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) Dow Jones EURO STOXX 50 Index December 2016 414 13,930 164 Topix Index December 2016 57 7,447 (75) S&P ASX 200 Index December 2016 56 5,802 322 FTSE 100 Index December 2016 11 980 282 693 Unrealized appreciation (depreciation) on open Dow Jones EURO STOXX 50 Index and FTSE 100 Index futures contracts is required to be treated as realized gain (loss) for tax purposes. At September 30, 2016, the portfolio had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) The Toronto-Dominion Bank 12/21/16 EUR 15,575 USD 17,579 (14) BNP Paribas 12/13/16 JPY 1,297,135 USD 12,722 113 Vanguard International Portfolio Bank of America, N.A. 12/21/16 GBP 6,127 USD 8,199 (244) Goldman Sachs International 12/20/16 AUD 8,685 USD 6,457 177 BNP Paribas 12/21/16 EUR 990 USD 1,117 (1) JPMorgan Chase Bank, N.A. 12/20/16 AUD 1,083 USD 826 2 UBS AG 12/21/16 GBP 447 USD 597 (17) Goldman Sachs International 12/21/16 USD 7,497 GBP 5,774 — BNP Paribas 12/21/16 USD 2,668 EUR 2,369 (4) Barclays Bank plc 12/21/16 USD 1,903 EUR 1,691 (4) Barclays Bank plc 12/13/16 USD 1,721 JPY 172,185 17 BNP Paribas 12/13/16 USD 1,462 JPY 147,950 (2) JPMorgan Chase Bank, N.A. 12/20/16 USD 1,148 AUD 1,499 3 Citibank, N.A. 12/13/16 USD 1,072 JPY 107,160 12 Citibank, N.A. 12/13/16 USD 1,048 JPY 106,080 (1) UBS AG 12/20/16 USD 828 AUD 1,081 2 Barclays Bank plc 12/21/16 USD 204 EUR 181 — BNP Paribas 12/21/16 USD 179 GBP 137 1 JPMorgan Chase Bank, N.A. 12/21/16 USD 179 GBP 138 — 40 AUD—Australian dollar. EUR—Euro. GBP—British pound. JPY—Japanese yen. USD—U.S. dollar. At September 30, 2016, the counterparty had deposited in segregated accounts securities with a value of $544,000 in connection with open forward currency contracts. E. At September 30, 2016, the cost of investment securities for tax purposes was $2,002,283,000. Net unrealized appreciation of investment securities for tax purposes was $361,958,000, consisting of unrealized gains of $535,673,000 on securities that had risen in value since their purchase and $173,715,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Small Company Growth Portfolio Schedule of Investments (unaudited) As of September 30, 2016 Market Value Shares ($000) Common Stocks (98.1%)1 Consumer Discretionary (14.4%) Sally Beauty Holdings Inc. 426,316 10,948 ServiceMaster Global Holdings Inc. 320,712 10,802 National CineMedia Inc. 658,742 9,697 ^ Hibbett Sports Inc. 223,336 8,911 Dunkin' Brands Group Inc. 159,380 8,300 Grand Canyon Education Inc. 190,863 7,709 Carter's Inc. 87,029 7,546 Wolverine World Wide Inc. 288,767 6,650 * Boyd Gaming Corp. 317,076 6,272 Polaris Industries Inc. 67,307 5,212 * IMAX Corp. 169,903 4,922 Dick's Sporting Goods Inc. 85,281 4,837 DSW Inc. Class A 224,013 4,588 Five Below Inc. 98,330 3,962 * Modine Manufacturing Co. 321,922 3,818 Lear Corp. 27,207 3,298 Leggett & Platt Inc. 70,633 3,219 * SodaStream International Ltd. 113,160 3,005 Monro Muffler Brake Inc. 47,834 2,926 American Eagle Outfitters Inc. 149,551 2,671 Lithia Motors Inc. Class A 27,500 2,627 Vail Resorts Inc. 16,600 2,604 Brinker International Inc. 51,540 2,599 Big Lots Inc. 52,600 2,512 ClubCorp Holdings Inc. 171,500 2,482 * Smith & Wesson Holding Corp. 92,503 2,460 ^ Nexstar Broadcasting Group Inc. Class A 41,600 2,401 * MSG Networks Inc. 123,852 2,305 * Dave & Buster's Entertainment Inc. 58,400 2,288 Children's Place Inc. 28,230 2,255 Bob Evans Farms Inc. 58,383 2,236 Jack in the Box Inc. 22,332 2,142 Callaway Golf Co. 180,071 2,091 ^ Regal Entertainment Group Class A 94,426 2,054 Cheesecake Factory Inc. 39,626 1,984 DR Horton Inc. 64,243 1,940 Sturm Ruger & Co. Inc. 32,683 1,888 * American Axle & Manufacturing Holdings Inc. 105,596 1,818 Bloomin' Brands Inc. 101,583 1,751 * Strayer Education Inc. 36,663 1,711 AMC Entertainment Holdings Inc. 53,777 1,672 * Burlington Stores Inc. 19,873 1,610 * NVR Inc. 934 1,532 Cato Corp. Class A 42,500 1,398 Papa John's International Inc. 17,694 1,395 * Cooper-Standard Holding Inc. 13,190 1,303 Interpublic Group of Cos. Inc. 54,244 1,212 * Express Inc. 96,893 1,142 * Denny's Corp. 106,600 1,140 * Kona Grill Inc. 89,290 1,122 * ZAGG Inc. 136,800 1,108 * Genesco Inc. 20,000 1,089 * Gentherm Inc. 34,300 1,078 * Michaels Cos. Inc. 42,354 1,024 Ruth's Hospitality Group Inc. 60,661 856 Tupperware Brands Corp. 12,408 811 GNC Holdings Inc. Class A 35,841 732 Culp Inc. 23,700 706 MCBC Holdings Inc. 56,969 649 Red Rock Resorts Inc. Class A 25,900 611 * Potbelly Corp. 46,043 572 * Buffalo Wild Wings Inc. 4,000 563 * Tile Shop Holdings Inc. 33,934 562 Pier 1 Imports Inc. 128,210 544 * Tenneco Inc. 9,164 534 * Carrols Restaurant Group Inc. 39,756 525 Ethan Allen Interiors Inc. 16,588 519 New Media Investment Group Inc. 32,632 506 Libbey Inc. 24,740 442 * Tempur Sealy International Inc. 7,089 402 Bassett Furniture Industries Inc. 14,400 335 * Francesca's Holdings Corp. 20,690 319 * Urban Outfitters Inc. 6,770 234 * JAKKS Pacific Inc. 25,676 222 * Hyatt Hotels Corp. Class A 4,300 212 * Asbury Automotive Group Inc. 3,473 193 * BJ's Restaurants Inc. 5,036 179 ^,* Weight Watchers International Inc. 16,665 172 Sotheby's 4,400 167 La-Z-Boy Inc. 5,100 125 Consumer Staples (1.4%) Ingredion Inc. 19,669 2,617 * Herbalife Ltd. 34,138 2,116 Dean Foods Co. 128,959 2,115 * Post Holdings Inc. 22,566 1,741 Fresh Del Monte Produce Inc. 28,455 1,704 Ingles Markets Inc. Class A 38,400 1,518 ^,* Amplify Snack Brands Inc. 88,924 1,441 Casey's General Stores Inc. 11,162 1,341 * SUPERVALU Inc. 155,500 776 ^,* Freshpet Inc. 69,030 597 * USANA Health Sciences Inc. 4,009 555 Energizer Holdings Inc. 11,064 553 * Performance Food Group Co. 13,816 343 * Omega Protein Corp. 13,900 325 ^ Natural Health Trends Corp. 11,100 314 * Sprouts Farmers Market Inc. 13,867 286 Avon Products Inc. 23,200 131 Energy (1.2%) * Diamondback Energy Inc. 35,600 3,437 Core Laboratories NV 27,000 3,033 RigNet Inc. 195,391 2,954 * Newfield Exploration Co. 60,309 2,621 Dril-Quip Inc. 35,892 2,001 * Southwestern Energy Co. 74,206 1,027 * Sanchez Energy Corp. 71,540 632 ^,* Enservco Corp. 784,600 455 * Carrizo Oil & Gas Inc. 10,038 408 * Renewable Energy Group Inc. 12,702 107 Financials (7.5%) ^ LPL Financial Holdings Inc. 353,512 10,574 ^,* LendingTree Inc. 96,840 9,385 Financial Engines Inc. 212,812 6,323 Opus Bank 155,369 5,495 Bank of the Ozarks Inc. 128,345 4,928 ^ WisdomTree Investments Inc. 443,393 4,563 Bats Global Markets Inc. 147,981 4,459 MarketAxess Holdings Inc. 26,000 4,305 * Customers Bancorp Inc. 157,915 3,973 * Safeguard Scientifics Inc. 303,173 3,929 MSCI Inc. Class A 45,853 3,849 * Affiliated Managers Group Inc. 25,300 3,661 * Texas Capital Bancshares Inc. 58,800 3,229 * PRA Group Inc. 80,465 2,779 James River Group Holdings Ltd. 71,960 2,605 * Pacific Premier Bancorp Inc. 87,200 2,307 * INTL. FCStone Inc. 57,400 2,230 Universal Insurance Holdings Inc. 85,854 2,164 * Essent Group Ltd. 75,810 2,017 * Walker & Dunlop Inc. 77,700 1,963 Primerica Inc. 31,635 1,678 * World Acceptance Corp. 33,330 1,635 * FCB Financial Holdings Inc. Class A 41,400 1,591 ^,* Credit Acceptance Corp. 7,674 1,543 BGC Partners Inc. Class A 175,800 1,538 * KCG Holdings Inc. Class A 89,375 1,388 ^,* Trupanion Inc. 77,400 1,308 Banc of California Inc. 65,749 1,148 OM Asset Management plc 70,100 975 * Harris & Harris Group Inc. 445,690 615 Morningstar Inc. 5,467 433 NorthStar Asset Management Group Inc. 28,023 362 * BofI Holding Inc. 13,903 311 Capital Bank Financial Corp. 7,600 244 * Regional Management Corp. 9,200 199 Lazard Ltd. Class A 4,471 163 Federated Investors Inc. Class B 3,700 110 GAIN Capital Holdings Inc. 14,900 92 * Green Dot Corp. Class A 3,600 83 Health Care (20.9%) * ABIOMED Inc. 106,172 13,652 * INC Research Holdings Inc. Class A 237,027 10,567 * Exact Sciences Corp. 454,343 8,437 ^,* Zeltiq Aesthetics Inc. 198,554 7,787 * Spectranetics Corp. 288,997 7,251 * Evolent Health Inc. Class A 281,060 6,920 * DexCom Inc. 70,506 6,181 * Inogen Inc. 100,205 6,002 * Align Technology Inc. 63,851 5,986 Endologix Inc. 450,925 5,772 Cooper Cos. Inc. 29,682 5,321 Patterson Cos. Inc. 113,295 5,205 * Cynosure Inc. Class A 97,460 4,965 * Cepheid 93,867 4,946 STERIS plc 64,228 4,695 * NeoGenomics Inc. 569,671 4,683 * Medidata Solutions Inc. 80,617 4,495 * Hologic Inc. 115,079 4,469 * Acadia Healthcare Co. Inc. 84,400 4,182 ^,* Cempra Inc. 158,825 3,844 * Nektar Therapeutics Class A 221,925 3,813 * Cardiovascular Systems Inc. 153,420 3,642 * Acceleron Pharma Inc. 99,750 3,610 MEDNAX Inc. 54,186 3,590 West Pharmaceutical Services Inc. 46,010 3,428 * Supernus Pharmaceuticals Inc. 136,300 3,371 ^ Novadaq Technologies Inc. 287,733 3,329 * WellCare Health Plans Inc. 27,906 3,268 * Ligand Pharmaceuticals Inc. 31,986 3,264 * Quintiles IMS Holdings Inc. 40,033 3,245 Neurocrine Biosciences Inc. 60,401 3,059 * Ironwood Pharmaceuticals Inc. Class A 185,200 2,941 * Bio-Rad Laboratories Inc. Class A 17,944 2,939 * PAREXEL International Corp. 42,037 2,919 Diplomat Pharmacy Inc. 103,929 2,911 * Charles River Laboratories International Inc. 34,400 2,867 Revance Therapeutics Inc. 171,720 2,784 * Alkermes plc 58,100 2,732 Alnylam Pharmaceuticals Inc. 40,150 2,721 Atara Biotherapeutics Inc. 124,375 2,660 * Masimo Corp. 43,759 2,603 athenahealth Inc. 20,457 2,580 DBV Technologies SA ADR 70,370 2,557 * PRA Health Sciences Inc. 44,866 2,535 * Prestige Brands Holdings Inc. 51,668 2,494 Bluebird Bio Inc. 36,192 2,453 ^ Juno Therapeutics Inc. 80,625 2,420 Nevro Corp. 23,142 2,416 Bruker Corp. 104,754 2,373 * United Therapeutics Corp. 19,895 2,349 * Pacira Pharmaceuticals Inc. 68,600 2,347 * Mettler-Toledo International Inc. 5,491 2,305 * Five Prime Therapeutics Inc. 42,649 2,239 Insulet Corp. 54,221 2,220 * Emergent BioSolutions Inc. 70,371 2,219 Catalent Inc. 85,610 2,212 Quidel Corp. 100,111 2,211 * OraSure Technologies Inc. 271,925 2,167 * Array BioPharma Inc. 319,500 2,157 * Sage Therapeutics Inc. 44,478 2,048 CONMED Corp. 50,653 2,029 * BioTelemetry Inc. 107,354 1,994 * ICU Medical Inc. 15,482 1,957 OvaScience Inc. 262,356 1,878 * IDEXX Laboratories Inc. 16,437 1,853 Teleflex Inc. 10,542 1,772 LeMaitre Vascular Inc. 86,849 1,723 * Anika Therapeutics Inc. 34,952 1,672 * FibroGen Inc. 74,246 1,537 * Paratek Pharmaceuticals Inc. 116,870 1,520 * Intersect ENT Inc. 91,222 1,445 Chemed Corp. 10,167 1,434 * Spectrum Pharmaceuticals Inc. 301,140 1,406 * Enanta Pharmaceuticals Inc. 51,780 1,378 * Amedisys Inc. 28,846 1,368 ^,* AcelRx Pharmaceuticals Inc. 343,030 1,334 * Akorn Inc. 47,500 1,295 * Cutera Inc. 103,180 1,230 * Vascular Solutions Inc. 21,686 1,046 * BioCryst Pharmaceuticals Inc. 224,413 990 * Rigel Pharmaceuticals Inc. 243,981 895 * HMS Holdings Corp. 34,650 768 Patheon NV 23,678 702 * Cross Country Healthcare Inc. 59,174 697 * VCA Inc. 9,853 690 * Harvard Bioscience Inc. 247,440 673 * ImmunoGen Inc. 246,960 662 * Tenet Healthcare Corp. 28,606 648 * Natus Medical Inc. 16,417 645 * ARIAD Pharmaceuticals Inc. 41,249 565 ^,* Esperion Therapeutics Inc. 37,950 526 Phibro Animal Health Corp. Class A 19,032 517 ^,* Rockwell Medical Inc. 61,781 414 * NxStage Medical Inc. 14,539 363 * Infinity Pharmaceuticals Inc. 226,677 354 * Merrimack Pharmaceuticals Inc. 51,236 325 * Vocera Communications Inc. 18,379 311 * Exelixis Inc. 24,000 307 * Veeva Systems Inc. Class A 6,934 286 * Orthofix International NV 6,525 279 * Acorda Therapeutics Inc. 11,579 242 * Sorrento Therapeutics Inc. 30,555 236 PerkinElmer Inc. 4,033 226 * Tetraphase Pharmaceuticals Inc. 54,466 209 * LHC Group Inc. 5,609 207 * Vanda Pharmaceuticals Inc. 12,000 200 * Applied Genetic Technologies Corp. 20,400 199 ^,* Insys Therapeutics Inc. 16,710 197 * Aratana Therapeutics Inc. 16,500 154 * Myriad Genetics Inc. 7,349 151 ^,* Reata Pharmaceuticals Inc. Class A 4,600 121 * Depomed Inc. 4,800 120 * SciClone Pharmaceuticals Inc. 10,600 109 * Aptevo Therapeutics Inc. 35,185 90 * Amphastar Pharmaceuticals Inc. 4,700 89 * Lexicon Pharmaceuticals Inc. 4,200 76 * CTI BioPharma Corp. 169,466 63 Industrials (18.3%) Tennant Co. 180,580 11,702 Clean Harbors Inc. 230,156 11,043 Sensata Technologies Holding NV 248,729 9,646 * TriNet Group Inc. 441,355 9,547 CEB Inc. 163,451 8,903 Heartland Express Inc. 456,945 8,627 * Proto Labs Inc. 142,785 8,554 * Hawaiian Holdings Inc. 174,063 8,459 HEICO Corp. Class A 133,062 8,052 Forward Air Corp. 159,098 6,883 Wabtec Corp. 82,739 6,756 Kirby Corp. 84,019 5,223 MSC Industrial Direct Co. Inc. Class A 70,692 5,189 Kennametal Inc. 171,081 4,965 * Genesee & Wyoming Inc. Class A 67,843 4,678 * Advisory Board Co. 103,877 4,647 Albany International Corp. 108,232 4,587 Douglas Dynamics Inc. 130,994 4,184 Kaman Corp. 88,720 3,897 AO Smith Corp. 38,827 3,836 * WageWorks Inc. 58,740 3,578 Woodward Inc. 57,188 3,573 * RBC Bearings Inc. 45,180 3,455 * United Rentals Inc. 43,396 3,406 Ritchie Bros Auctioneers Inc. 96,678 3,390 Huntington Ingalls Industries Inc. 22,081 3,388 Apogee Enterprises Inc. 74,566 3,332 John Bean Technologies Corp. 44,350 3,129 BWX Technologies Inc. 76,751 2,945 * TASER International Inc. 98,983 2,832 * Spirit AeroSystems Holdings Inc. Class A 62,315 2,776 Mobile Mini Inc. 86,220 2,604 * Quanta Services Inc. 91,553 2,563 Saia Inc. 85,027 2,547 * Rush Enterprises Inc. Class A 101,460 2,484 Insperity Inc. 33,994 2,469 Insteel Industries Inc. 67,168 2,434 Alaska Air Group Inc. 35,880 2,363 * Wabash National Corp. 160,956 2,292 * Meritor Inc. 203,112 2,261 Greenbrier Cos. Inc. 63,917 2,256 Quad/Graphics Inc. 84,329 2,253 Global Brass & Copper Holdings Inc. 77,723 2,245 Donaldson Co. Inc. 59,232 2,211 General Cable Corp. 145,201 2,175 ^,* Titan Machinery Inc. 203,750 2,119 Herman Miller Inc. 73,675 2,107 Brink's Co. 56,451 2,093 * HD Supply Holdings Inc. 64,220 2,054 * NCI Building Systems Inc. 139,547 2,036 * Continental Building Products Inc. 86,250 1,810 Kforce Inc. 88,239 1,808 * American Woodmark Corp. 19,018 1,532 * Ply Gem Holdings Inc. 101,660 1,358 * Hudson Technologies Inc. 201,467 1,340 Comfort Systems USA Inc. 43,422 1,273 * MasTec Inc. 39,800 1,184 Roadrunner Transportation Systems Inc. 144,350 1,152 * Echo Global Logistics Inc. 45,600 1,052 ^,* Kornit Digital Ltd. 110,600 1,037 American Railcar Industries Inc. 21,902 908 Brady Corp. Class A 25,108 869 * Gibraltar Industries Inc. 23,361 868 West Corp. 37,081 819 * Spirit Airlines Inc. 19,200 817 * Caesarstone Ltd. 20,600 777 * Swift Transportation Co. 33,884 727 RR Donnelley & Sons Co. 45,609 717 * Trex Co. Inc. 11,491 675 Universal Forest Products Inc. 6,469 637 * JetBlue Airways Corp. 35,465 611 * YRC Worldwide Inc. 48,093 592 Dun & Bradstreet Corp. 4,256 581 * Energy Recovery Inc. 35,083 561 Supreme Industries Inc. Class A 24,767 478 Knoll Inc. 15,477 354 H&E Equipment Services Inc. 18,091 303 B/E Aerospace Inc. 4,906 253 * TriMas Corp. 13,366 249 Kadant Inc. 4,580 239 Barrett Business Services Inc. 4,100 203 Actuant Corp. Class A 8,317 193 * AECOM 6,293 187 * Power Solutions International Inc. 14,745 151 Kimball International Inc. Class B 7,200 93 * Wesco Aircraft Holdings Inc. 6,200 83 Toro Co. 1,700 80 Griffon Corp. 4,348 74 Information Technology (27.6%) * Cadence Design Systems Inc. 637,722 16,281 * 2U Inc. 371,933 14,241 * Euronet Worldwide Inc. 132,529 10,845 * Gigamon Inc. 185,319 10,155 Fleetmatics Group plc 147,446 8,844 CDW Corp. 184,335 8,430 * CoStar Group Inc. 38,018 8,232 Brooks Automation Inc. 589,353 8,021 * SPS Commerce Inc. 97,003 7,121 Trimble Inc. 247,173 7,059 SS&C Technologies Holdings Inc. 184,759 5,940 * Ultimate Software Group Inc. 27,912 5,705 Barracuda Networks Inc. 211,009 5,377 Gartner Inc. 60,224 5,327 * Wix.com Ltd. 121,969 5,297 * Infoblox Inc. 196,318 5,177 * CEVA Inc. 141,900 4,976 RealPage Inc. 192,638 4,951 * Qualys Inc. 122,400 4,674 * Proofpoint Inc. 61,886 4,632 MAXIMUS Inc. 79,107 4,474 * Perficient Inc. 220,900 4,451 * Mellanox Technologies Ltd. 100,115 4,330 ChannelAdvisor Corp. 333,168 4,308 * Cimpress NV 41,564 4,205 Descartes Systems Group Inc. 189,925 4,087 * Aerohive Networks Inc. 661,885 4,031 * Super Micro Computer Inc. 171,519 4,008 Intersil Corp. Class A 180,700 3,963 Teradyne Inc. 182,531 3,939 * Inphi Corp. 88,746 3,861 * Guidewire Software Inc. 59,756 3,584 New Relic Inc. 90,920 3,484 Broadridge Financial Solutions Inc. 50,933 3,453 ^ Shutterstock Inc. 53,886 3,433 ^ Stratasys Ltd. 139,558 3,362 * Synchronoss Technologies Inc. 79,600 3,278 * PROS Holdings Inc. 142,500 3,222 * Finisar Corp. 106,100 3,162 * Aspen Technology Inc. 66,741 3,123 * Teradata Corp. 98,582 3,056 * ShoreTel Inc. 378,984 3,032 * InvenSense Inc. 403,800 2,996 * NCR Corp. 92,579 2,980 * BroadSoft Inc. 64,000 2,979 * Rudolph Technologies Inc. 167,700 2,975 ^,* Rapid7 Inc. 165,500 2,921 Booz Allen Hamilton Holding Corp. Class A 91,442 2,890 * Manhattan Associates Inc. 48,630 2,802 * Advanced Micro Devices Inc. 402,237 2,779 Science Applications International Corp. 39,137 2,715 Travelport Worldwide Ltd. 175,502 2,638 * Imperva Inc. 49,000 2,632 * Cardtronics plc Class A 57,276 2,555 * Callidus Software Inc. 135,900 2,494 * Radware Ltd. 180,600 2,481 * Silicon Laboratories Inc. 41,000 2,411 * A10 Networks Inc. 224,225 2,397 CSG Systems International Inc. 56,911 2,352 * WNS Holdings Ltd. ADR 77,729 2,328 * OSI Systems Inc. 35,550 2,324 * GoDaddy Inc. Class A 66,860 2,309 * Extreme Networks Inc. 513,611 2,306 Hackett Group Inc. 135,491 2,238 EarthLink Holdings Corp. 359,293 2,228 Monolithic Power Systems Inc. 27,300 2,198 * Digimarc Corp. 56,430 2,164 * Virtusa Corp. 84,300 2,081 DST Systems Inc. 17,573 2,072 * Tyler Technologies Inc. 12,000 2,055 Power Integrations Inc. 31,750 2,001 * Red Hat Inc. 24,576 1,986 * Microsemi Corp. 47,100 1,977 * PTC Inc. 44,357 1,965 * GTT Communications Inc. 82,906 1,951 * IPG Photonics Corp. 22,600 1,861 * MaxLinear Inc. 91,314 1,851 Avnet Inc. 45,001 1,848 * Zendesk Inc. 58,390 1,793 * LivePerson Inc. 211,700 1,780 * Sykes Enterprises Inc. 61,898 1,741 ^,* Unisys Corp. 174,527 1,700 TeleTech Holdings Inc. 58,264 1,689 ^ Ebix Inc. 29,510 1,678 * Ellie Mae Inc. 15,850 1,669 ^ Leidos Holdings Inc. 38,450 1,664 * Stamps.com Inc. 17,500 1,654 * Pandora Media Inc. 110,450 1,583 * Square Inc. 127,635 1,488 * Shopify Inc. Class A 33,280 1,428 * Ciena Corp. 64,041 1,396 * Eastman Kodak Co. 91,893 1,378 * Synaptics Inc. 21,556 1,263 * Advanced Energy Industries Inc. 25,479 1,206 * Paycom Software Inc. 23,530 1,180 * MicroStrategy Inc. Class A 6,992 1,171 * Nimble Storage Inc. 131,500 1,161 * Cirrus Logic Inc. 19,965 1,061 * Itron Inc. 18,830 1,050 CSRA Inc. 38,644 1,040 * EPAM Systems Inc. 12,719 882 * Cray Inc. 36,401 857 * Avid Technology Inc. 103,848 825 * Five9 Inc. 52,133 817 * Datalink Corp. 74,815 794 * Bazaarvoice Inc. 127,769 755 * NETGEAR Inc. 11,713 709 * Angie's List Inc. 68,539 679 * SecureWorks Corp. Class A 54,170 678 * Jive Software Inc. 156,285 666 * Paylocity Holding Corp. 14,847 660 * PFSweb Inc. 73,268 654 * Lumentum Holdings Inc. 14,446 603 Tessera Technologies Inc. 15,400 592 * Infinera Corp. 62,300 563 * MINDBODY Inc. Class A 28,434 559 * Impinj Inc. 14,900 558 Monotype Imaging Holdings Inc. 23,730 525 * Blackhawk Network Holdings Inc. 15,540 469 * WebMD Health Corp. 8,007 398 * Applied Micro Circuits Corp. 56,908 396 * Brightcove Inc. 30,200 394 * Xcerra Corp. 63,500 385 * RingCentral Inc. Class A 15,815 374 * NeoPhotonics Corp. 20,579 336 * Liquidity Services Inc. 29,490 331 * Apptio Inc. Class A 14,920 324 * ePlus Inc. 3,417 323 * Radisys Corp. 52,098 278 * CyberArk Software Ltd. 5,300 263 * ON Semiconductor Corp. 20,331 250 ^,* Acacia Communications Inc. 2,250 232 * Plexus Corp. 4,837 226 * DHI Group Inc. 27,769 219 * Zebra Technologies Corp. 2,827 197 * Amkor Technology Inc. 19,800 192 * Sonus Networks Inc. 22,645 176 * EnerNOC Inc. 31,000 168 * Exa Corp. 10,100 162 * Interactive Intelligence Group Inc. 2,648 159 * Carbonite Inc. 10,100 155 * Nutanix Inc. 3,800 141 Pegasystems Inc. 4,200 124 Convergys Corp. 3,800 116 * Lattice Semiconductor Corp. 12,900 84 * Rosetta Stone Inc. 4,500 38 Materials (2.3%) Avery Dennison Corp. 44,591 3,469 Quaker Chemical Corp. 31,401 3,326 Worthington Industries Inc. 56,719 2,724 Trinseo SA 45,872 2,595 Rayonier Advanced Materials Inc. 185,509 2,480 * Crown Holdings Inc. 40,027 2,285 * Koppers Holdings Inc. 70,613 2,272 Steel Dynamics Inc. 90,428 2,260 * Coeur Mining Inc. 166,290 1,967 Huntsman Corp. 107,171 1,744 * GCP Applied Technologies Inc. 29,682 841 Chemours Co. 48,303 773 Graphic Packaging Holding Co. 50,304 704 American Vanguard Corp. 40,500 650 RPM International Inc. 8,830 474 Stepan Co. 6,408 466 * Ryerson Holding Corp. 31,190 352 Olympic Steel Inc. 15,366 340 * Louisiana-Pacific Corp. 16,278 306 Sealed Air Corp. 5,909 271 Packaging Corp. of America 2,733 222 * US Concrete Inc. 4,671 215 * Real Industry Inc. 13,300 81 Kaiser Aluminum Corp. 586 51 Other (1.0%) 2 Vanguard Small-Cap Growth ETF 104,300 13,745 * NuPathe Inc. CVR 345,900 207 * Prosensa Holding NV CVR Exp. 02/15/2017 189,490 188 Real Estate (2.4%) QTS Realty Trust Inc. Class A 80,580 4,259 National Storage Affiliates Trust 192,830 4,038 DuPont Fabros Technology Inc. 64,054 2,642 Omega Healthcare Investors Inc. 73,088 2,591 Ryman Hospitality Properties Inc. 50,143 2,415 Senior Housing Properties Trust 99,589 2,262 Gaming and Leisure Properties Inc. 67,211 2,248 Washington Prime Group Inc. 177,910 2,202 Sabra Health Care REIT Inc. 86,979 2,190 STAG Industrial Inc. 78,370 1,921 Care Capital Properties Inc. 59,973 1,709 Chesapeake Lodging Trust 28,499 653 Outfront Media Inc. 27,337 646 Medical Properties Trust Inc. 29,500 436 Hersha Hospitality Trust Class A 16,800 303 * Forestar Group Inc. 23,300 273 Potlatch Corp. 7,000 272 Universal Health Realty Income Trust Pennsylvania REIT GEO Group Inc. CoreSite Realty Corp. Telecommunication Services (0.9%) * Vonage Holdings Corp. Cogent Communications Holdings Inc. * Cincinnati Bell Inc. * FairPoint Communications Inc. Windstream Holdings Inc. Inteliquent Inc. * General Communication Inc. Class A Utilities (0.2%) Southwest Gas Corp. Spark Energy Inc. Class A Middlesex Water Co. Total Common Stocks (Cost $1,183,182) Coupon Temporary Cash Investments (4.2%)1 Money Market Fund (4.1%) 3,4 Vanguard Market Liquidity Fund 0.640% Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 5,6 Federal Home Loan Bank Discount Notes 0.365% 10/5/16 United States Treasury Bill 0.291% 12/22/16 Total Temporary Cash Investments (Cost $55,686) Total Investments (102.3%) (Cost $1,238,868) Other Assets and Liabilities-Net (-2.3%)4,6 Net Assets (100%) ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $21,965,000. * Non-income-producing security. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 98.5% and 3.8%, respectively, of net assets. 2 Considered an affiliated company of the portfolio as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $22,580,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $500,000 and cash of $583,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. CVRContingent Value Rights. REITReal Estate Investment Trust. Vanguard Small Company Growth Portfolio A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio's investments as of September 30, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks  Temporary Cash Investments  Futures ContractsAssets 1   Futures ContractsLiabilities 1   Total 1 Represents variation margin on the last day of the reporting period. Vanguard Small Company Growth Portfolio D. At September 30, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini Russell 2000 Index December 2016 28 3,495 83 E-mini S&P 500 Index December 2016 10 1,080 12 95 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. At September 30, 2016, the cost of investment securities for tax purposes was $1,238,894,000. Net unrealized appreciation of investment securities for tax purposes was $131,013,000, consisting of unrealized gains of $210,147,000 on securities that had risen in value since their purchase and $79,134,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Conservative Allocation Portfolio Schedule of Investments (unaudited) As of September 30, 2016 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Funds (28.1%) Vanguard Variable Insurance Fund - Equity Index Portfolio 1,573,256 54,010 Vanguard Extended Market Index Fund Investor Shares 173,193 11,997 66,007 International Stock Fund (12.0%) Vanguard Total International Stock Index Fund Investor Shares 1,872,652 28,352 U.S. Bond Fund (47.9%) Vanguard Variable Insurance Fund – Total Bond Market Index Portfolio 9,270,052 112,724 International Bond Fund (12.0%) Vanguard Total International Bond Index Fund Investor Shares 2,527,990 28,237 Total Investment Companies (Cost $228,391) 235,320 Other Assets and Liabilities-Net (0.0%) (50) Net Assets (100%) 235,270 A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). At September 30, 2016, 100% of the market value of the portfolio's investments was determined based on Level 1 inputs. C. At September 30, 2016, the cost of investment securities for tax purposes was $228,391,000. Net unrealized appreciation of investment securities for tax purposes was $6,929,000, consisting of unrealized gains of $7,802,000 on securities that had risen in value since their purchase and $873,000 in unrealized losses on securities that had fallen in value since their purchase. D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Vanguard Conservative Allocation Portfolio Current Period Transactions Dec. 31, Proceeds Sept. 30, from Capital Gain Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Extended Market Index Fund 98  Vanguard Total International Bond Index Fund  Vanguard Total International Stock Index Fund  Vanguard Variable Insurance Fund  Equity Index Portfolio Vanguard Variable Insurance Fund-Total Bond Market Index Portfolio Total 1 Includes net realized gain (loss) on affiliated investment securities sold of $1,528,000. Vanguard Equity Index Portfolio Schedule of Investments (unaudited) As of September 30, 2016 Market Value Shares ($000) Common Stocks (99.6%)1 Consumer Discretionary (12.3%) * Amazon.com Inc. 90,502 75,778 Comcast Corp. Class A 552,808 36,673 Home Depot Inc. 284,111 36,559 Walt Disney Co. 340,235 31,594 McDonald's Corp. 196,291 22,644 Starbucks Corp. 337,102 18,251 * Priceline Group Inc. 11,429 16,818 NIKE Inc. Class B 310,378 16,341 Lowe's Cos. Inc. 200,801 14,500 Time Warner Inc. 178,951 14,246 * Charter Communications Inc. Class A 49,704 13,419 TJX Cos. Inc. 151,525 11,331 Ford Motor Co. 898,081 10,840 General Motors Co. 327,127 10,393 * Netflix Inc. 98,241 9,682 Target Corp. 132,204 9,080 Yum! Brands Inc. 85,145 7,732 * O'Reilly Automotive Inc. 21,837 6,117 Twenty-First Century Fox Inc. Class A 244,771 5,928 Ross Stores Inc. 90,852 5,842 Newell Brands Inc. 110,535 5,821 * AutoZone Inc. 6,723 5,166 CBS Corp. Class B 93,581 5,123 Marriott International Inc. Class A 73,521 4,950 Carnival Corp. 100,225 4,893 Omnicom Group Inc. 54,615 4,642 Delphi Automotive plc 62,419 4,452 VF Corp. 76,240 4,273 * Dollar Tree Inc. 53,987 4,261 Dollar General Corp. 59,588 4,171 L Brands Inc. 55,189 3,906 Genuine Parts Co. 34,318 3,447 Expedia Inc. 27,817 3,247 * Ulta Salon Cosmetics & Fragrance Inc. 13,483 3,209 Viacom Inc. Class B 79,226 3,019 * Mohawk Industries Inc. 14,548 2,915 Royal Caribbean Cruises Ltd. 38,292 2,870 * Chipotle Mexican Grill Inc. Class A 6,676 2,827 Whirlpool Corp. 17,415 2,824 Twenty-First Century Fox Inc. 112,157 2,775 Macy's Inc. 70,823 2,624 Advance Auto Parts Inc. 16,876 2,517 * LKQ Corp. 70,318 2,493 Best Buy Co. Inc. 63,491 2,424 * CarMax Inc. 44,387 2,368 Mattel Inc. 78,058 2,364 DR Horton Inc. 78,027 2,356 Coach Inc. 63,561 2,324 Hanesbrands Inc. 86,335 2,180 Harley-Davidson Inc. 41,236 2,169 Foot Locker Inc. 31,278 2,118 Interpublic Group of Cos. Inc. 92,367 2,064 Tractor Supply Co. 30,546 2,057 Hasbro Inc. 25,790 2,046 PVH Corp. 18,505 2,045 Goodyear Tire & Rubber Co. 61,284 1,979 Kohl's Corp. 42,071 1,841 Lennar Corp. Class A 43,245 1,831 Tiffany & Co. 25,107 1,824 Wynn Resorts Ltd. 18,555 1,808 * Michael Kors Holdings Ltd. 38,259 1,790 Darden Restaurants Inc. 29,049 1,781 Wyndham Worldwide Corp. 25,676 1,729 * TripAdvisor Inc. 26,117 1,650 *,^ Under Armour Inc. Class A 42,067 1,627 BorgWarner Inc. 46,250 1,627 News Corp. Class A 115,223 1,611 Bed Bath & Beyond Inc. 35,408 1,526 PulteGroup Inc. 72,625 1,455 * Under Armour Inc. 42,452 1,437 Leggett & Platt Inc. 30,844 1,406 Scripps Networks Interactive Inc. Class A 21,871 1,389 Nordstrom Inc. 26,646 1,382 Harman International Industries Inc. 16,152 1,364 * Discovery Communications Inc. 51,318 1,350 Ralph Lauren Corp. Class A 13,232 1,338 Signet Jewelers Ltd. 17,820 1,328 Garmin Ltd. 27,115 1,304 Staples Inc. 147,351 1,260 H&R Block Inc. 51,318 1,188 Gap Inc. 52,009 1,157 TEGNA Inc. 49,632 1,085 * Discovery Communications Inc. Class A 34,818 937 * AutoNation Inc. 15,181 739 * Urban Outfitters Inc. 19,709 680 Consumer Staples (9.9%) ^ Procter & Gamble Co. 614,224 55,127 Coca-Cola Co. 893,387 37,808 PepsiCo Inc. 331,000 36,003 Philip Morris International Inc. 357,100 34,717 Altria Group Inc. 449,675 28,433 Wal-Mart Stores Inc. 348,329 25,121 CVS Health Corp. 245,361 21,835 Walgreens Boots Alliance Inc. 196,435 15,837 Mondelez International Inc. Class A 357,455 15,692 Costco Wholesale Corp. 100,872 15,384 Colgate-Palmolive Co. 204,472 15,160 Kraft Heinz Co. 137,120 12,274 Kimberly-Clark Corp. 82,512 10,408 Reynolds American Inc. 189,556 8,938 General Mills Inc. 137,414 8,778 Constellation Brands Inc. Class A 40,505 6,744 Kroger Co. 218,338 6,480 Sysco Corp. 117,008 5,735 Archer-Daniels-Midland Co. 134,912 5,689 Tyson Foods Inc. Class A 68,732 5,132 Molson Coors Brewing Co. Class B 42,160 4,629 * Monster Beverage Corp. 31,022 4,554 ConAgra Foods Inc. 95,871 4,516 Estee Lauder Cos. Inc. Class A 50,868 4,505 Kellogg Co. 57,818 4,479 Dr Pepper Snapple Group Inc. 42,542 3,884 JM Smucker Co. 27,395 3,713 Clorox Co. 29,587 3,704 Mead Johnson Nutrition Co. 42,681 3,372 Hershey Co. 32,090 3,068 Church & Dwight Co. Inc. 58,588 2,808 McCormick & Co. Inc./MD 26,465 2,644 Campbell Soup Co. 44,816 2,451 Hormel Foods Corp. 61,920 2,349 Whole Foods Market Inc. 73,640 2,088 Brown-Forman Corp. Class B 41,950 1,990 Energy (7.2%) Exxon Mobil Corp. 953,827 83,250 Chevron Corp. 433,861 44,653 Schlumberger Ltd. 320,075 25,171 Occidental Petroleum Corp. 175,845 12,823 ConocoPhillips 285,087 12,393 EOG Resources Inc. 126,782 12,261 Kinder Morgan Inc. 441,884 10,221 Halliburton Co. 198,170 8,894 Phillips 66 102,240 8,235 Anadarko Petroleum Corp. 125,109 7,927 Pioneer Natural Resources Co. 39,047 7,249 Spectra Energy Corp. 161,433 6,901 Valero Energy Corp. 106,135 5,625 Apache Corp. 86,489 5,524 Devon Energy Corp. 119,723 5,281 Baker Hughes Inc. 97,885 4,940 Marathon Petroleum Corp. 121,104 4,916 Williams Cos. Inc. 156,131 4,798 * Concho Resources Inc. 32,718 4,494 Noble Energy Inc. 97,986 3,502 Hess Corp. 62,043 3,327 National Oilwell Varco Inc. 86,222 3,168 Marathon Oil Corp. 193,683 3,062 Cimarex Energy Co. 21,806 2,930 EQT Corp. 39,557 2,873 Cabot Oil & Gas Corp. 106,324 2,743 ONEOK Inc. 48,112 2,472 Tesoro Corp. 27,463 2,185 * Newfield Exploration Co. 45,038 1,957 Range Resources Corp. 43,281 1,677 Helmerich & Payne Inc. 24,728 1,664 * Southwestern Energy Co. 113,575 1,572 * FMC Technologies Inc. 51,810 1,537 Murphy Oil Corp. 36,637 1,114 * Chesapeake Energy Corp. 146,943 921 * Transocean Ltd. 77,558 827 Diamond Offshore Drilling Inc. 3,742 66 Financials (12.7%) * Berkshire Hathaway Inc. Class B 405,263 58,548 JPMorgan Chase & Co. 830,732 55,318 Wells Fargo & Co. 1,044,360 46,244 Bank of America Corp. 2,346,746 36,727 Citigroup Inc. 667,927 31,546 US Bancorp 369,582 15,851 Goldman Sachs Group Inc. 86,766 13,993 American International Group Inc. 233,560 13,859 Chubb Ltd. 106,832 13,423 American Express Co. 178,490 11,431 MetLife Inc. 251,868 11,191 Morgan Stanley 338,716 10,859 PNC Financial Services Group Inc. 112,996 10,180 BlackRock Inc. 28,068 10,174 Bank of New York Mellon Corp. 246,868 9,845 Charles Schwab Corp. 275,761 8,706 Capital One Financial Corp. 116,428 8,363 Prudential Financial Inc. 100,465 8,203 CME Group Inc. 77,735 8,125 Marsh & McLennan Cos. Inc. 119,571 8,041 S&P Global Inc. 60,545 7,663 Travelers Cos. Inc. 66,251 7,589 Intercontinental Exchange Inc. 27,295 7,352 BB&T Corp. 188,290 7,102 Aon plc 60,586 6,815 Aflac Inc. 93,764 6,739 Allstate Corp. 85,584 5,921 State Street Corp. 84,300 5,870 Discover Financial Services 92,343 5,222 Synchrony Financial 182,239 5,103 SunTrust Banks Inc. 114,531 5,016 * Berkshire Hathaway Inc. Class A 21 4,541 M&T Bank Corp. 36,359 4,221 Progressive Corp. 133,279 4,198 Moody's Corp. 38,640 4,184 Willis Towers Watson plc 29,831 3,961 Hartford Financial Services Group Inc. 88,764 3,801 T. Rowe Price Group Inc. 56,739 3,773 Ameriprise Financial Inc. 37,127 3,704 Fifth Third Bancorp 175,414 3,589 Northern Trust Corp. 49,047 3,335 Principal Financial Group Inc. 61,664 3,176 KeyCorp 247,782 3,016 Citizens Financial Group Inc. 121,215 2,995 Invesco Ltd. 95,354 2,982 Franklin Resources Inc. 80,824 2,875 Regions Financial Corp. 289,453 2,857 Loews Corp. 63,627 2,618 Cincinnati Financial Corp. 34,015 2,565 Lincoln National Corp. 53,550 2,516 Huntington Bancshares Inc. 248,645 2,452 XL Group Ltd. 63,243 2,127 Arthur J Gallagher & Co. 40,874 2,079 Unum Group 54,823 1,936 Comerica Inc. 40,328 1,908 * E*TRADE Financial Corp. 64,051 1,865 * Affiliated Managers Group Inc. 12,408 1,795 Nasdaq Inc. 26,317 1,777 Torchmark Corp. 25,634 1,638 Zions Bancorporation 46,895 1,455 Leucadia National Corp. 76,014 1,447 Assurant Inc. 14,187 1,309 People's United Financial Inc. 71,626 1,133 Navient Corp. 74,935 1,084 Legg Mason Inc. 21,224 711 Health Care (14.6%) Johnson & Johnson 629,250 74,333 Pfizer Inc. 1,395,070 47,251 Merck & Co. Inc. 635,961 39,690 UnitedHealth Group Inc. 219,200 30,688 Amgen Inc. 172,146 28,716 Medtronic plc 317,947 27,471 Gilead Sciences Inc. 303,638 24,024 AbbVie Inc. 374,774 23,637 * Allergan plc 91,119 20,986 Bristol-Myers Squibb Co. 384,096 20,710 * Celgene Corp. 178,080 18,615 Eli Lilly & Co. 223,209 17,915 * Biogen Inc. 50,338 15,757 Thermo Fisher Scientific Inc. 90,739 14,433 Abbott Laboratories 338,330 14,308 Danaher Corp. 139,892 10,966 * Express Scripts Holding Co. 145,010 10,227 Aetna Inc. 80,486 9,292 Becton Dickinson and Co. 49,047 8,815 McKesson Corp. 51,974 8,667 Stryker Corp. 71,488 8,322 Cigna Corp. 58,809 7,664 Anthem Inc. 60,158 7,538 * Boston Scientific Corp. 313,162 7,453 * Regeneron Pharmaceuticals Inc. 17,363 6,980 * Intuitive Surgical Inc. 8,822 6,394 * Alexion Pharmaceuticals Inc. 51,403 6,299 * Illumina Inc. 33,662 6,115 Humana Inc. 34,144 6,040 Zimmer Biomet Holdings Inc. 46,115 5,996 Zoetis Inc. 113,971 5,928 * Edwards Lifesciences Corp. 49,022 5,910 Cardinal Health Inc. 73,269 5,693 Baxter International Inc. 112,593 5,359 St. Jude Medical Inc. 64,979 5,183 * HCA Holdings Inc. 67,880 5,134 * Vertex Pharmaceuticals Inc. 56,585 4,935 * Cerner Corp. 68,776 4,247 * Mylan NV 105,932 4,038 CR Bard Inc. 16,794 3,767 Agilent Technologies Inc. 75,031 3,533 AmerisourceBergen Corp. Class A 42,106 3,401 * Laboratory Corp. of America Holdings 23,478 3,228 Dentsply Sirona Inc. 53,604 3,186 * Henry Schein Inc. 18,750 3,056 Perrigo Co. plc 32,754 3,024 * Waters Corp. 18,607 2,949 Quest Diagnostics Inc. 32,380 2,740 * Centene Corp. 39,003 2,612 * Mettler-Toledo International Inc. 6,128 2,573 Universal Health Services Inc. Class B 20,552 2,532 * Hologic Inc. 63,869 2,480 * DaVita Inc. 37,404 2,471 * Varian Medical Systems Inc. 21,872 2,177 Cooper Cos. Inc. 11,207 2,009 * Mallinckrodt plc 25,161 1,756 PerkinElmer Inc. 24,856 1,395 * Endo International plc 46,512 937 Patterson Cos. Inc. 19,000 873 Industrials (9.9%) General Electric Co. 2,061,042 61,048 3M Co. 139,037 24,502 Honeywell International Inc. 174,523 20,348 Union Pacific Corp. 191,366 18,664 United Technologies Corp. 178,838 18,170 Boeing Co. 133,456 17,581 United Parcel Service Inc. Class B 158,795 17,366 Lockheed Martin Corp. 57,976 13,898 Caterpillar Inc. 133,933 11,889 General Dynamics Corp. 65,932 10,230 * Johnson Controls International plc 217,232 10,108 FedEx Corp. 56,155 9,809 Raytheon Co. 68,110 9,272 Illinois Tool Works Inc. 73,510 8,809 Northrop Grumman Corp. 41,087 8,791 Emerson Electric Co. 147,510 8,041 Eaton Corp. plc 105,077 6,905 Delta Air Lines Inc. 172,332 6,783 CSX Corp. 219,349 6,690 Norfolk Southern Corp. 67,661 6,567 Waste Management Inc. 93,635 5,970 Deere & Co. 66,491 5,675 Southwest Airlines Co. 141,989 5,522 PACCAR Inc. 80,130 4,710 Cummins Inc. 35,684 4,573 American Airlines Group Inc. 121,208 4,437 Stanley Black & Decker Inc. 34,527 4,246 Roper Technologies Inc. 23,157 4,225 Nielsen Holdings plc 77,245 4,138 Ingersoll-Rand plc 58,879 4,000 Parker-Hannifin Corp. 30,812 3,868 Equifax Inc. 27,320 3,677 Rockwell Automation Inc. 29,856 3,653 * United Continental Holdings Inc. 67,505 3,542 Fortive Corp. 68,646 3,494 * TransDigm Group Inc. 11,518 3,330 * Verisk Analytics Inc. Class A 36,172 2,940 WW Grainger Inc. 12,930 2,907 Fastenal Co. 66,068 2,760 Republic Services Inc. Class A 54,402 2,745 Acuity Brands Inc. 10,018 2,651 L-3 Communications Holdings Inc. 17,581 2,650 Dover Corp. 35,654 2,626 Masco Corp. 76,455 2,623 AMETEK Inc. 53,604 2,561 Rockwell Collins Inc. 29,761 2,510 Pentair plc 38,274 2,459 Textron Inc. 61,590 2,448 Kansas City Southern 24,857 2,320 CH Robinson Worldwide Inc. 32,782 2,310 Cintas Corp. 19,950 2,246 Xylem Inc./NY 41,248 2,163 Expeditors International of Washington Inc. 41,858 2,157 Fortune Brands Home & Security Inc. 35,133 2,041 Snap-on Inc. 13,336 2,027 Alaska Air Group Inc. 28,414 1,871 JB Hunt Transport Services Inc. 20,280 1,645 Fluor Corp. 31,976 1,641 * United Rentals Inc. 20,158 1,582 * Stericycle Inc. 19,312 1,548 Allegion plc 21,993 1,516 * Jacobs Engineering Group Inc. 27,772 1,436 Flowserve Corp. 29,644 1,430 Robert Half International Inc. 30,339 1,149 Dun & Bradstreet Corp. 8,367 1,143 * Quanta Services Inc. 34,894 977 Ryder System Inc. 12,283 810 Pitney Bowes Inc. 43,058 782 Versum Materials Inc. — Information Technology (21.2%) Apple Inc. 1,239,359 140,110 Microsoft Corp. 1,792,344 103,239 * Facebook Inc. Class A 534,288 68,533 * Alphabet Inc. Class A 67,812 54,525 * Alphabet Inc. Class C 67,971 52,833 Intel Corp. 1,088,089 41,075 Cisco Systems Inc. 1,157,543 36,717 Visa Inc. Class A 434,058 35,897 International Business Machines Corp. 199,952 31,762 Oracle Corp. 692,577 27,204 QUALCOMM Inc. 339,163 23,233 Mastercard Inc. 220,650 22,456 Accenture plc Class A 142,865 17,454 Texas Instruments Inc. 229,969 16,139 Broadcom Ltd. 91,024 15,703 * Adobe Systems Inc. 114,679 12,447 * PayPal Holdings Inc. 258,374 10,586 * salesforce.com Inc. 148,220 10,573 Automatic Data Processing Inc. 105,033 9,264 * Yahoo! Inc. 201,579 8,688 Hewlett Packard Enterprise Co. 380,840 8,664 NVIDIA Corp. 123,206 8,442 * eBay Inc. 242,474 7,977 Applied Materials Inc. 249,904 7,535 Activision Blizzard Inc. 157,015 6,956 * Cognizant Technology Solutions Corp. Class A 138,944 6,629 Intuit Inc. 56,359 6,200 HP Inc. 392,640 6,098 * Electronic Arts Inc. 69,060 5,898 Fidelity National Information Services Inc. 75,474 5,814 Corning Inc. 238,588 5,643 TE Connectivity Ltd. 81,779 5,265 * Fiserv Inc. 50,930 5,066 Amphenol Corp. Class A 70,400 4,570 Analog Devices Inc. 70,303 4,531 Paychex Inc. 73,299 4,242 * Micron Technology Inc. 236,999 4,214 Western Digital Corp. 65,498 3,830 Symantec Corp. 139,952 3,513 Lam Research Corp. 36,525 3,459 * Red Hat Inc. 41,568 3,360 Skyworks Solutions Inc. 43,487 3,311 * Autodesk Inc. 44,871 3,246 Linear Technology Corp. 54,697 3,243 Xilinx Inc. 58,076 3,156 Microchip Technology Inc. 49,107 3,051 * Citrix Systems Inc. 35,496 3,025 Motorola Solutions Inc. 38,423 2,931 * Alliance Data Systems Corp. 13,469 2,889 Global Payments Inc. 35,305 2,710 Seagate Technology plc 68,550 2,643 Harris Corp. 28,559 2,616 KLA-Tencor Corp. 35,793 2,495 CA Inc. 72,347 2,393 Western Union Co. 112,099 2,334 NetApp Inc. 64,073 2,295 * Akamai Technologies Inc. 40,152 2,128 Juniper Networks Inc. 88,171 2,121 Xerox Corp. 195,844 1,984 * F5 Networks Inc. 15,406 1,920 Total System Services Inc. 38,648 1,822 * VeriSign Inc. 21,950 1,717 * Qorvo Inc. 29,249 1,630 FLIR Systems Inc. 31,863 1,001 * Teradata Corp. 30,008 930 CSRA Inc. 33,514 902 * First Solar Inc. 17,525 692 * Dell Technologies Inc - VMware Inc 205 10 Materials (2.9%) EI du Pont de Nemours & Co. 200,812 13,448 Dow Chemical Co. 259,348 13,442 Monsanto Co. 100,780 10,300 Praxair Inc. 65,534 7,919 Air Products & Chemicals Inc. 49,835 7,492 Ecolab Inc. 60,375 7,349 LyondellBasell Industries NV Class A 78,396 6,323 PPG Industries Inc. 60,846 6,289 Sherwin-Williams Co. 18,473 5,111 Newmont Mining Corp. 121,281 4,765 International Paper Co. 94,006 4,510 Nucor Corp. 72,660 3,593 Vulcan Materials Co. 30,577 3,478 Ball Corp. 39,772 3,259 Freeport-McMoRan Inc. 281,190 3,054 Alcoa Inc. 300,779 3,050 WestRock Co. 57,640 2,794 International Flavors & Fragrances Inc. 18,342 2,622 Martin Marietta Materials Inc. 14,524 2,601 Eastman Chemical Co. 34,106 2,308 Albemarle Corp. 25,840 2,209 Sealed Air Corp. 45,196 2,071 Mosaic Co. 80,143 1,960 Avery Dennison Corp. 20,528 1,597 FMC Corp. 30,794 1,489 CF Industries Holdings Inc. 53,465 1,302 * Owens-Illinois Inc. 37,169 684 Real Estate (3.0%) Simon Property Group Inc. 72,198 14,946 American Tower Corporation 97,940 11,100 Public Storage 34,319 7,658 Crown Castle International Corp. 77,329 7,285 Prologis Inc. 120,121 6,431 Welltower Inc. 81,631 6,104 Equinix Inc. 16,364 5,895 Ventas Inc. 80,497 5,685 AvalonBay Communities Inc. 31,420 5,588 Weyerhaeuser Co. 171,525 5,478 Equity Residential 83,904 5,398 Boston Properties Inc. 35,187 4,796 HCP Inc. 106,731 4,050 Vornado Realty Trust 39,494 3,997 Realty Income Corp. 58,909 3,943 General Growth Properties Inc. 133,182 3,676 Essex Property Trust Inc. 14,987 3,338 Digital Realty Trust Inc. 33,641 3,267 Kimco Realty Corp. 95,922 2,777 Host Hotels & Resorts Inc. 171,018 2,663 Federal Realty Investment Trust 16,298 2,509 SL Green Realty Corp. 22,954 2,481 Extra Space Storage Inc. 28,682 2,278 Macerich Co. 27,677 2,238 UDR Inc. 61,378 2,209 Iron Mountain Inc. 56,369 2,115 * CBRE Group Inc. Class A 68,816 1,925 Apartment Investment & Management Co. 36,133 1,659 Telecommunication Services (2.6%) AT&T Inc. 1,415,126 57,468 Verizon Communications Inc. 937,608 48,737 CenturyLink Inc. 124,774 3,423 * Level 3 Communications Inc. 66,265 3,073 Frontier Communications Corp. 270,802 1,127 Utilities (3.3%) NextEra Energy Inc. 107,489 13,148 Duke Energy Corp. 157,712 12,623 Southern Co. 225,292 11,557 Dominion Resources Inc. 144,068 10,700 American Electric Power Co. Inc. 112,663 7,234 Exelon Corp. 211,323 7,035 PG&E Corp. 114,725 7,018 Sempra Energy 57,511 6,165 Edison International 74,613 5,391 PPL Corp. 155,369 5,371 Consolidated Edison Inc. 69,667 5,246 Public Service Enterprise Group Inc. 116,187 4,865 Xcel Energy Inc. 116,140 4,778 WEC Energy Group Inc. 72,202 4,323 Eversource Energy 72,634 3,935 DTE Energy Co. 41,148 3,854 FirstEnergy Corp. 97,102 3,212 Entergy Corp. 40,893 3,138 American Water Works Co. Inc. 40,685 3,045 Ameren Corp. 55,511 2,730 CMS Energy Corp. 63,960 2,687 SCANA Corp. 32,751 2,370 CenterPoint Energy Inc. 98,389 2,286 Alliant Energy Corp. 52,153 1,998 AES Corp. 151,170 1,943 Pinnacle West Capital Corp. 25,557 1,942 NiSource Inc. 74,051 1,785 NRG Energy Inc. 71,474 801 Total Common Stocks (Cost $3,217,073) Coupon Temporary Cash Investments (0.4%)1 Money Market Fund (0.4%) 2,3 Vanguard Market Liquidity Fund 0.640% 158,014 15,803 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4 United States Treasury Bill 0.318% 12/1/16 700 700 4 United States Treasury Bill 0.291% 12/22/16 200 200 Total Temporary Cash Investments (Cost $16,703) Total Investments (100.0%) (Cost $3,233,776) Other Assets and Liabilities-Net (0.0%)3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $3,787,000. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $3,808,000 of collateral received for securities on loan. 4 Securities with a value of $600,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio's investments as of September 30, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 4,308,663 — — Temporary Cash Investments 15,803 900 — Futures Contracts—Assets 1 84 — — Total 4,324,550 900 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The portfolio uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The portfolio may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The portfolio may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the portfolio trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the portfolio’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At September 30, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Unrealized Number of Long) Settlement Value Appreciation Futures Contracts Expiration (Short Contracts Long (Short) (Depreciation) E-mini S&P 500 Index December 2016 141 15,231 98 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At September 30, 2016, the cost of investment securities for tax purposes was $3,233,776,000. Net unrealized appreciation of investment securities for tax purposes was $1,091,590,000, consisting of unrealized gains of $1,314,799,000 on securities that had risen in value since their purchase and $223,209,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Vanguard Mid-Cap Index Portfolio Schedule of Investments (unaudited) As of September 30, 2016 Market Value Shares ($000) Common Stocks (99.8%)1 Basic Materials (4.3%) Newmont Mining Corp. 238,112 9,355 Alcoa Inc. 590,308 5,986 Freeport-McMoRan Inc. 536,473 5,826 International Flavors & Fragrances Inc. 35,633 5,095 Celanese Corp. Class A 65,041 4,329 Albemarle Corp. 50,514 4,319 Eastman Chemical Co. 59,711 4,041 Mosaic Co. 157,249 3,846 * Ashland Global Holdings Inc. 27,714 3,213 Avery Dennison Corp. 39,812 3,097 FMC Corp. 59,812 2,891 * Axalta Coating Systems Ltd. 95,999 2,714 CF Industries Holdings Inc. 104,230 2,538 WR Grace & Co. 31,516 2,326 Reliance Steel & Aluminum Co. 30,956 2,230 Westlake Chemical Corp. 17,402 931 Consumer Goods (13.7%) Newell Brands Inc. 216,431 11,397 * Electronic Arts Inc. 128,302 10,957 ConAgra Foods Inc. 197,235 9,292 Molson Coors Brewing Co. Class B 78,374 8,605 Dr Pepper Snapple Group Inc. 82,998 7,579 Clorox Co. 58,097 7,273 JM Smucker Co. 50,805 6,886 Genuine Parts Co. 63,551 6,384 * Mohawk Industries Inc. 28,287 5,667 Church & Dwight Co. Inc. 115,652 5,542 Whirlpool Corp. 33,937 5,503 McCormick & Co. Inc./MD 51,492 5,145 Tyson Foods Inc. Class A 66,806 4,988 DR Horton Inc. 158,732 4,794 * LKQ Corp. 131,029 4,646 Mattel Inc. 152,885 4,629 Coach Inc. 125,239 4,579 Hormel Foods Corp. 118,408 4,491 Delphi Automotive plc 61,010 4,351 * WhiteWave Foods Co. Class A 79,527 4,329 Hanesbrands Inc. 169,615 4,283 Harley-Davidson Inc. 80,310 4,223 Hasbro Inc. 50,669 4,020 PVH Corp. 36,247 4,005 Snap-on Inc. 26,121 3,969 Lear Corp. 32,131 3,895 Bunge Ltd. 62,319 3,691 Lennar Corp. Class A 81,287 3,442 * Michael Kors Holdings Ltd. 72,155 3,376 BorgWarner Inc. 91,382 3,215 *,^ Under Armour Inc. Class A 81,970 3,171 * Under Armour Inc. 83,191 2,817 PulteGroup Inc. 139,423 2,794 Leucadia National Corp. 145,822 2,776 * NVR Inc. 1,653 2,711 * WABCO Holdings Inc. 23,812 2,703 Harman International Industries Inc. 31,127 2,629 * lululemon athletica Inc. 42,678 2,603 Ralph Lauren Corp. Class A 25,119 2,541 Ingredion Inc. 16,108 2,143 Polaris Industries Inc. 27,431 2,124 * Edgewell Personal Care Co. 26,475 2,105 Goodyear Tire & Rubber Co. 58,510 1,890 Pilgrim's Pride Corp. 28,522 602 ^ Coty Inc. Class A 19,735 464 Lennar Corp. Class B 4,820 162 Consumer Services (12.1%) Ross Stores Inc. 179,276 11,527 Nielsen Holdings plc 152,348 8,161 * Dollar Tree Inc. 100,498 7,932 Expedia Inc. 55,418 6,468 * Ulta Salon Cosmetics & Fragrance Inc. 26,590 6,328 Royal Caribbean Cruises Ltd. 77,323 5,795 * MGM Resorts International 215,786 5,617 * Chipotle Mexican Grill Inc. Class A 13,051 5,527 Macy's Inc. 138,468 5,130 Best Buy Co. Inc. 123,031 4,697 Advance Auto Parts Inc. 31,444 4,689 * CarMax Inc. 86,014 4,589 Marriott International Inc./MD Class A 65,425 4,405 Aramark 109,487 4,164 Foot Locker Inc. 60,747 4,114 Whole Foods Market Inc. 143,130 4,058 Tractor Supply Co. 60,069 4,046 Interpublic Group of Cos. Inc. 179,773 4,018 * Liberty Interactive Corp. QVC Group Class A 190,438 3,811 Alaska Air Group Inc. 55,074 3,627 Kohl's Corp. 82,546 3,611 Wynn Resorts Ltd. 36,642 3,570 Tiffany & Co. 47,731 3,467 Wyndham Worldwide Corp. 49,395 3,326 AmerisourceBergen Corp. Class A 40,958 3,309 Darden Restaurants Inc. 53,786 3,298 * United Continental Holdings Inc. 61,600 3,232 * TripAdvisor Inc. 50,458 3,188 News Corp. Class A 223,853 3,129 FactSet Research Systems Inc. 18,155 2,943 ^ Nordstrom Inc. 54,509 2,828 Bed Bath & Beyond Inc. 65,443 2,821 * Norwegian Cruise Line Holdings Ltd. 71,144 2,682 * Discovery Communications Inc. 101,076 2,659 * Liberty SiriusXM Group 79,525 2,657 Signet Jewelers Ltd. 34,995 2,608 Staples Inc. 292,029 2,497 Scripps Networks Interactive Inc. Class A 36,187 2,298 H&R Block Inc. 98,635 2,283 Gap Inc. 97,924 2,178 Williams-Sonoma Inc. 35,886 1,833 * Discovery Communications Inc. Class A 67,192 1,809 * Rite Aid Corp. 234,349 1,802 * AutoNation Inc. 32,271 1,572 * Liberty SiriusXM Group 38,753 1,317 * Hyatt Hotels Corp. Class A 9,824 484 Financials (20.3%) Equinix Inc. 31,893 11,489 Moody's Corp. 73,380 7,946 Willis Towers Watson plc 58,939 7,825 Realty Income Corp. 116,046 7,767 Hartford Financial Services Group Inc. 173,231 7,418 M&T Bank Corp. 63,324 7,352 Equifax Inc. 53,617 7,216 Principal Financial Group Inc. 129,105 6,650 Essex Property Trust Inc. 29,396 6,546 Digital Realty Trust Inc. 65,924 6,403 * IHS Markit Ltd. 160,814 6,039 KeyCorp 485,714 5,911 Citizens Financial Group Inc. 233,186 5,762 Invesco Ltd. 184,007 5,754 Regions Financial Corp. 563,298 5,560 * Markel Corp. 5,973 5,548 AvalonBay Communities Inc. 30,902 5,496 Cincinnati Financial Corp. 70,177 5,293 Host Hotels & Resorts Inc. 333,215 5,188 Kimco Realty Corp. 179,174 5,187 First Republic Bank/CA 66,886 5,158 Macerich Co. 61,254 4,954 Federal Realty Investment Trust 31,958 4,919 Lincoln National Corp. 104,496 4,909 SL Green Realty Corp. 45,065 4,872 Huntington Bancshares Inc./OH 486,918 4,801 Annaly Capital Management Inc. 446,827 4,692 * Liberty Broadband Corp. 65,315 4,669 Western Union Co. 218,888 4,557 VEREIT Inc. 431,323 4,473 UDR Inc. 119,922 4,316 FNF Group 116,857 4,313 Extra Space Storage Inc. 53,698 4,264 Iron Mountain Inc. 112,312 4,215 XL Group Ltd. 123,438 4,151 * Arch Capital Group Ltd. 52,343 4,149 Ally Financial Inc. 205,385 3,999 Brixmor Property Group Inc. 136,652 3,798 * CBRE Group Inc. Class A 135,641 3,795 Alexandria Real Estate Equities Inc. 34,891 3,795 Unum Group 105,385 3,721 Comerica Inc. 78,087 3,695 Everest Re Group Ltd. 18,900 3,590 * E*TRADE Financial Corp. 122,931 3,580 Nasdaq Inc. 52,056 3,516 * Affiliated Managers Group Inc. 24,051 3,480 MSCI Inc. Class A 40,413 3,392 Raymond James Financial Inc. 56,922 3,313 Camden Property Trust 39,319 3,293 CIT Group Inc. 90,202 3,274 Torchmark Corp. 51,102 3,265 Reinsurance Group of America Inc. Class A 28,624 3,090 SEI Investments Co. 65,108 2,970 New York Community Bancorp Inc. 206,713 2,941 American Capital Agency Corp. 147,915 2,890 Zions Bancorporation 91,593 2,841 Voya Financial Inc. 89,314 2,574 WR Berkley Corp. 41,121 2,375 Jones Lang LaSalle Inc. 20,150 2,293 People's United Financial Inc. 139,017 2,199 Axis Capital Holdings Ltd. 40,392 2,194 Duke Realty Corp. 78,275 2,139 Lazard Ltd. Class A 57,984 2,108 * Alleghany Corp. 3,281 1,723 Assurant Inc. 13,364 1,233 Navient Corp. 70,723 1,023 Realogy Holdings Corp. 32,791 848 * Liberty Broadband Corp. Class A 11,112 780 * Santander Consumer USA Holdings Inc. 24,438 297 Health Care (8.2%) * Edwards Lifesciences Corp. 95,520 11,516 CR Bard Inc. 32,962 7,393 * Incyte Corp. 71,717 6,762 * BioMarin Pharmaceutical Inc. 72,810 6,736 * Laboratory Corp. of America Holdings 45,957 6,318 Dentsply Sirona Inc. 104,641 6,219 * Henry Schein Inc. 36,788 5,996 * Waters Corp. 34,424 5,456 Quest Diagnostics Inc. 62,474 5,287 Universal Health Services Inc. Class B 40,476 4,987 * DaVita Inc. 74,361 4,913 * Centene Corp. 72,843 4,878 * Hologic Inc. 124,579 4,837 * IDEXX Laboratories Inc. 40,242 4,537 * Varian Medical Systems Inc. 41,925 4,173 ResMed Inc. 63,158 4,092 Cooper Cos. Inc. 21,833 3,914 * Mallinckrodt plc 48,412 3,378 * Quintiles Transnational Holdings Inc. 40,627 3,293 * Alkermes plc 67,642 3,181 * Jazz Pharmaceuticals plc 25,827 3,138 Perrigo Co. plc 30,466 2,813 * Alnylam Pharmaceuticals Inc. 32,507 2,203 Patterson Cos. Inc. 37,708 1,732 * Envision Healthcare Holdings Inc. 41,687 928 * Endo International plc 44,752 902 Industrials (16.7%) * Fiserv Inc. 98,650 9,813 Amphenol Corp. Class A 138,588 8,997 Roper Technologies Inc. 45,514 8,305 * FleetCor Technologies Inc. 39,472 6,857 Vulcan Materials Co. 59,790 6,800 * TransDigm Group Inc. 22,710 6,566 Ball Corp. 78,229 6,411 Waste Connections Inc. 78,765 5,884 Fidelity National Information Services Inc. 73,613 5,670 * Verisk Analytics Inc. Class A 68,269 5,549 WestRock Co. 112,835 5,470 Fastenal Co. 129,747 5,421 * Alliance Data Systems Corp. 24,954 5,353 Global Payments Inc. 68,811 5,282 Acuity Brands Inc. 19,702 5,213 WW Grainger Inc. 23,055 5,184 Dover Corp. 69,663 5,130 Martin Marietta Materials Inc. 28,393 5,085 Masco Corp. 148,193 5,085 * Mettler-Toledo International Inc. 11,888 4,991 AMETEK Inc. 104,296 4,983 Rockwell Collins Inc. 58,240 4,912 L-3 Communications Holdings Inc. 31,254 4,711 Pentair plc 73,155 4,700 Kansas City Southern 48,531 4,529 CH Robinson Worldwide Inc. 64,070 4,514 Textron Inc. 108,855 4,327 Xylem Inc./NY 80,440 4,219 Cintas Corp. 37,451 4,217 Expeditors International of Washington Inc. 81,292 4,188 Sealed Air Corp. 88,031 4,034 Fortune Brands Home & Security Inc. 69,138 4,017 * Vantiv Inc. Class A 69,951 3,936 Xerox Corp. 386,616 3,916 * Crown Holdings Inc. 62,369 3,561 Total System Services Inc. 74,300 3,503 JB Hunt Transport Services Inc. 40,224 3,264 * Trimble Navigation Ltd. 112,270 3,206 Fluor Corp. 62,320 3,198 Wabtec Corp./DE 38,286 3,126 * Stericycle Inc. 37,980 3,044 * United Rentals Inc. 38,714 3,039 * Sensata Technologies Holding NV 76,281 2,958 * Jacobs Engineering Group Inc. 54,488 2,818 Flowserve Corp. 58,206 2,808 Owens Corning 51,234 2,735 Macquarie Infrastructure Corp. 32,835 2,733 Hubbell Inc. Class B 24,850 2,677 * Arrow Electronics Inc. 40,984 2,622 Avnet Inc. 57,448 2,359 B/E Aerospace Inc. 43,061 2,225 ManpowerGroup Inc. 30,513 2,205 Robert Half International Inc. 55,845 2,114 * First Data Corp. Class A 152,436 2,006 Allison Transmission Holdings Inc. 64,417 1,848 FLIR Systems Inc. 30,567 960 Oil & Gas (5.2%) * Concho Resources Inc. 63,267 8,690 National Oilwell Varco Inc. 169,495 6,227 Marathon Oil Corp. 380,310 6,013 Cimarex Energy Co. 42,679 5,735 EQT Corp. 77,580 5,634 Cabot Oil & Gas Corp. 208,805 5,387 Devon Energy Corp. 111,211 4,905 Tesoro Corp. 53,347 4,244 * Cheniere Energy Inc. 89,524 3,903 Range Resources Corp. 94,425 3,659 Helmerich & Payne Inc. 45,878 3,087 * FMC Technologies Inc. 101,305 3,006 OGE Energy Corp. 89,334 2,825 * Antero Resources Corp. 89,664 2,416 * Weatherford International plc 400,996 2,254 Core Laboratories NV 19,867 2,232 HollyFrontier Corp. 79,105 1,938 Energen Corp. 21,655 1,250 Murphy Oil Corp. 36,552 1,111 * Continental Resources Inc./OK 20,915 1,087 Technology (13.0%) * Cerner Corp. 136,443 8,425 NVIDIA Corp. 114,054 7,815 Western Digital Corp. 126,367 7,389 Symantec Corp. 276,321 6,936 * Autodesk Inc. 95,842 6,932 Lam Research Corp. 71,970 6,816 * Red Hat Inc. 81,026 6,549 Skyworks Solutions Inc. 84,152 6,407 Linear Technology Corp. 107,614 6,380 Xilinx Inc. 113,772 6,182 * Palo Alto Networks Inc. 38,232 6,092 Microchip Technology Inc. 96,705 6,009 * Twitter Inc. 254,080 5,857 Motorola Solutions Inc. 74,831 5,708 * Citrix Systems Inc. 66,474 5,665 * ServiceNow Inc. 70,218 5,558 Seagate Technology plc 134,562 5,187 Harris Corp. 55,976 5,128 Maxim Integrated Products Inc. 127,022 5,072 KLA-Tencor Corp. 70,036 4,882 * Workday Inc. Class A 50,529 4,633 NetApp Inc. 124,927 4,475 * Micron Technology Inc. 231,995 4,125 * Synopsys Inc. 67,787 4,023 * Akamai Technologies Inc. 74,506 3,948 Juniper Networks Inc. 162,998 3,922 CDK Global Inc. 67,466 3,870 * F5 Networks Inc. 29,784 3,712 * ANSYS Inc. 39,241 3,634 * Splunk Inc. 59,685 3,502 * Qorvo Inc. 57,445 3,202 * VeriSign Inc. 40,790 3,191 * Gartner Inc. 35,257 3,119 Marvell Technology Group Ltd. 182,495 2,422 * Dell Technologies Inc - VMware Inc 49,899 2,385 Garmin Ltd. 46,350 2,230 * NetSuite Inc. 18,260 2,021 Computer Sciences Corp. 31,579 1,649 * IMS Health Holdings Inc. 51,590 1,617 * Nuance Communications Inc. 62,337 904 * Premier Inc. Class A 20,332 658 Telecommunications (1.1%) * SBA Communications Corp. Class A 55,951 6,276 * Level 3 Communications Inc. 129,082 5,987 Frontier Communications Corp. 525,109 2,184 * Zayo Group Holdings Inc. 54,180 1,610 Utilities (5.2%) WEC Energy Group Inc. 141,672 8,483 Eversource Energy 142,355 7,713 DTE Energy Co. 80,526 7,543 American Water Works Co. Inc. 79,869 5,977 Ameren Corp. 108,974 5,359 CMS Energy Corp. 125,610 5,277 ONEOK Inc. 94,455 4,854 CenterPoint Energy Inc. 183,716 4,268 SCANA Corp. 57,730 4,178 Alliant Energy Corp. 102,046 3,909 AES Corp./VA 294,902 3,790 Pinnacle West Capital Corp. 49,669 3,774 NiSource Inc. 143,849 3,468 Entergy Corp. 40,195 3,084 * Calpine Corp. 160,567 2,030 Avangrid Inc. 27,616 1,154 Total Common Stocks (Cost $1,172,602) Coupon Temporary Cash Investments (0.5%)1 Money Market Fund (0.5%) 2,3 Vanguard Market Liquidity Fund 0.640% 79 7,946 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Federal Home Loan Bank Discount Notes 0.481% 2/17/17 200 200 Total Temporary Cash Investments (Cost $8,146) Total Investments (100.3%) (Cost $1,180,748) Other Asset and Liabilities-Net 5 (-0.3%) Net Assets (100.0%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $1,610,000. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 100.1% and 0.2%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $1,653,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $200,000 and cash of $34,000 have been segregated as initial margin for open futures contracts. Vanguard Mid-Cap Index Portfolio A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio's investments as of September 30, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 1,451,630 — — Temporary Cash Investments 7,946 200 — Futures Contracts—Assets 1 41 — — Total 1,459,617 200 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The portfolio uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The portfolio may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The portfolio may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is Vanguard Mid-Cap Index Portfolio the counterparty instead of the clearing broker. To further mitigate counterparty risk, the portfolio trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the portfolio’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At September 30, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index December 2016 30 3,241 (11) E-mini S&P Mid-Cap 400 Index December 2016 17 2,634 29 18 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At September 30, 2016, the cost of investment securities for tax purposes was $1,180,748,000. Net unrealized appreciation of investment securities for tax purposes was $279,028,000, consisting of unrealized gains of $335,895,000 on securities that had risen in value since their purchase and $56,867,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Moderate Allocation Portfolio Schedule of Investments (unaudited) As of September 30, 2016 Market Value Shares ($000) Investment Companies (100.1%) U.S. Stock Funds (42.0%) Vanguard Variable Insurance Fund - Equity Index Portfolio 2,909,669 99,889 Vanguard Extended Market Index Fund Investor Shares 321,220 22,251 122,140 International Stock Fund (18.1%) Vanguard Total International Stock Index Fund Investor Shares 3,472,654 52,576 U.S. Bond Fund (32.0%) Vanguard Variable Insurance Fund - Total Bond Market Index Portfolio 7,643,738 92,948 International Bond Fund (8.0%) Vanguard Total International Bond Index Fund Investor Shares 2,079,610 23,229 Total Investment Companies (Cost $277,826) 290,893 Coupon Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund (Cost $64) 0.640% 645 64 Total Investments (100.1%) (Cost $277,890) 290,957 Other Assets and Liabilities-Net (-0.1%) (157) Net Assets (100%) 290,800 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). At September 30, 2016, 100% of the market value of the portfolio's investments was determined based on Level 1 inputs. C. At September 30, 2016, the cost of investment securities for tax purposes was $277,890,000. Net unrealized appreciation of investment securities for tax purposes was $13,067,000, consisting of unrealized gains of $14,761,000 on securities that had risen in value since their purchase and $1,694,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Moderate Allocation Portfolio D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Dec. 31, Proceeds Sept. 30, 2015 from Capital Gain 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Extended Market Index Fund 20,134 1,758 1,525 180 — 22,251 Vanguard Market Liquidity Fund — NA 2 NA 2 — — 64 Vanguard Total International Bond Index Fund 20,471 2,654 1,099 190 — 23,229 Vanguard Total International Stock Index Fund 46,491 8,839 5,427 1,014 — 52,576 Vanguard Variable Insurance Fund- Equity Index Portfolio 87,709 15,956 7,570 2,087 1,704 99,889 Vanguard Variable Insurance Fund- Total Bond Market Portfolio 82,296 21,426 13,462 1,920 229 92,948 Total 257,101 50,633 29,083 5,391 1,933 290,957 1 Includes net realized gain (loss) on affiliated investment securities sold of $3,000,000. 2 Not applicable—purchases and sales are for temporary cash investment purposes. Vanguard REIT Index Portfolio Schedule of Investments (unaudited) As of September 30, 2016 Market Value Shares ($000) Equity Real Estate Investment Trusts (REITs) (99.9%) Diversified REITs (7.7%) VEREIT Inc. 1,329,143 13,783 WP Carey Inc. 137,143 8,850 Spirit Realty Capital Inc. 660,528 8,805 Liberty Property Trust 201,849 8,145 Forest City Realty Trust Inc. Class A 333,262 7,708 STORE Capital Corp. 209,189 6,165 Gramercy Property Trust 581,421 5,605 Empire State Realty Trust Inc. 166,716 3,493 NorthStar Realty Finance Corp. 249,837 3,290 PS Business Parks Inc. 28,038 3,184 Washington REIT 100,903 3,140 Lexington Realty Trust 292,876 3,017 Cousins Properties Inc. 274,250 2,863 Select Income REIT 92,783 2,496 American Assets Trust Inc. 47,038 2,040 Global Net Lease Inc. 233,130 1,902 Investors Real Estate Trust 166,131 988 First Potomac Realty Trust 79,204 725 Whitestone REIT 37,176 516 RAIT Financial Trust 128,623 435 One Liberty Properties Inc. 17,617 426 Winthrop Realty Trust 32,397 274 Health Care REITs (13.0%) Welltower Inc. 491,540 36,752 Ventas Inc. 465,560 32,883 HCP Inc. 643,192 24,409 Omega Healthcare Investors Inc. 259,067 9,184 Senior Housing Properties Trust 326,998 7,426 Healthcare Trust of America Inc. Class A 188,637 6,153 Medical Properties Trust Inc. 415,740 6,141 Healthcare Realty Trust Inc. 157,799 5,375 National Health Investors Inc. 52,947 4,155 Physicians Realty Trust 185,503 3,996 Care Capital Properties Inc. 116,003 3,306 LTC Properties Inc. 52,400 2,724 Sabra Health Care REIT Inc. 89,884 2,263 New Senior Investment Group Inc. 107,824 1,244 CareTrust REIT Inc. 80,625 1,192 Universal Health Realty Income Trust 17,377 1,095 Hotel & Resort REITs (5.0%) Host Hotels & Resorts Inc. 1,029,069 16,023 Hospitality Properties Trust 223,590 6,645 Apple Hospitality REIT Inc. 229,079 4,240 Sunstone Hotel Investors Inc. 298,943 3,824 LaSalle Hotel Properties 156,136 3,727 RLJ Lodging Trust 172,260 3,623 Ryman Hospitality Properties Inc. 63,394 3,053 Pebblebrook Hotel Trust 99,219 2,639 DiamondRock Hospitality Co. 278,156 2,531 Xenia Hotels & Resorts Inc. 148,682 2,257 Chesapeake Lodging Trust 83,145 1,904 Summit Hotel Properties Inc. 121,147 1,594 FelCor Lodging Trust Inc. 183,523 1,180 Hersha Hospitality Trust Class A 60,429 1,089 Chatham Lodging Trust 53,076 1,022 Ashford Hospitality Trust Inc. 130,595 769 Ashford Hospitality Prime Inc. 35,596 502 Industrial REITs (6.4%) Prologis Inc. 723,456 38,734 Duke Realty Corp. 476,375 13,019 DCT Industrial Trust Inc. 123,772 6,009 First Industrial Realty Trust Inc. 161,349 4,553 EastGroup Properties Inc. 44,840 3,299 STAG Industrial Inc. 93,678 2,296 Rexford Industrial Realty Inc. 90,752 2,077 Terreno Realty Corp. 60,291 1,659 Monmouth Real Estate Investment Corp. 82,861 1,182 Office REITs (12.6%) Boston Properties Inc. 211,532 28,830 Vornado Realty Trust 233,932 23,676 SL Green Realty Corp. 137,983 14,916 Alexandria Real Estate Equities Inc. 101,601 11,051 Kilroy Realty Corp. 126,899 8,800 Douglas Emmett Inc. 193,727 7,096 Highwoods Properties Inc. 134,098 6,989 * Equity Commonwealth 164,104 4,959 Hudson Pacific Properties Inc. 147,829 4,859 Piedmont Office Realty Trust Inc. Class A 199,585 4,345 Paramount Group Inc. 235,715 3,863 Brandywine Realty Trust 241,416 3,771 Corporate Office Properties Trust 130,890 3,711 Columbia Property Trust Inc. 161,252 3,610 Mack-Cali Realty Corp. 117,626 3,202 Government Properties Income Trust 97,616 2,208 New York REIT Inc. 226,826 2,076 Parkway Properties Inc. 115,496 1,965 Franklin Street Properties Corp. 140,363 1,769 Tier REIT Inc. 66,097 1,021 NorthStar Realty Europe Corp. 84,945 930 Easterly Government Properties Inc. 43,343 827 Residential REITs (15.2%) AvalonBay Communities Inc. 188,883 33,591 Equity Residential 503,331 32,379 Essex Property Trust Inc. 90,096 20,064 UDR Inc. 367,809 13,237 Camden Property Trust 119,712 10,025 Apartment Investment & Management Co. 215,591 9,898 Mid-America Apartment Communities Inc. 104,127 9,787 American Campus Communities Inc. 179,610 9,137 Equity LifeStyle Properties Inc. 110,652 8,540 Sun Communities Inc. 94,689 7,431 American Homes 4 Rent Class A 295,415 6,393 Post Properties Inc. 73,653 4,871 Education Realty Trust Inc. 93,279 4,024 Monogram Residential Trust Inc. 219,584 2,336 Colony Starwood Homes 49,225 1,413 Silver Bay Realty Trust Corp. 46,767 820 Retail REITs (24.4%) Simon Property Group Inc. 426,093 88,206 Realty Income Corp. 354,736 23,742 General Growth Properties Inc. 790,555 21,819 Kimco Realty Corp. 577,859 16,729 Federal Realty Investment Trust 97,622 15,027 Macerich Co. 173,706 14,048 Brixmor Property Group Inc. 419,003 11,644 Regency Centers Corp. 134,356 10,411 National Retail Properties Inc. 198,317 10,084 DDR Corp. 427,683 7,455 Weingarten Realty Investors 163,905 6,389 Taubman Centers Inc. 83,063 6,181 Retail Properties of America Inc. 326,515 5,485 Tanger Factory Outlet Centers Inc. 132,519 5,163 Acadia Realty Trust 110,441 4,002 Equity One Inc. 127,367 3,899 Urban Edge Properties 137,066 3,857 Retail Opportunity Investments Corp. 149,206 3,277 Kite Realty Group Trust 115,252 3,195 Washington Prime Group Inc. 255,161 3,159 CBL & Associates Properties Inc. 234,962 2,852 Pennsylvania REIT 96,296 2,218 Ramco-Gershenson Properties Trust 108,957 2,042 Agree Realty Corp. 32,381 1,601 ^ Seritage Growth Properties Class A 30,319 1,537 Alexander's Inc. 3,169 1,330 Saul Centers Inc. 17,358 1,156 Urstadt Biddle Properties Inc. Class A 40,878 908 Getty Realty Corp. 37,712 902 Cedar Realty Trust Inc. 119,440 860 Specialized REITs (15.6%) Public Storage 202,949 45,286 Equinix Inc. 95,612 34,444 Digital Realty Trust Inc. 219,392 21,307 Extra Space Storage Inc. 172,370 13,688 Iron Mountain Inc. 343,522 12,892 Gaming and Leisure Properties Inc. 255,606 8,550 EPR Properties 87,548 6,894 CubeSmart 244,447 6,664 Life Storage Inc. 62,794 5,585 CyrusOne Inc. 98,811 4,700 DuPont Fabros Technology Inc. 102,648 4,234 QTS Realty Trust Inc. Class A 65,454 3,459 CoreSite Realty Corp. 42,644 3,157 GEO Group Inc. 103,522 2,462 Corrections Corp. of America 161,764 2,244 Four Corners Property Trust Inc. 78,992 1,685 National Storage Affiliates Trust 46,460 973 Total Equity Real Estate Investment Trusts (REITs) (Cost $1,053,386) Coupon Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1,2 Vanguard Market Liquidity Fund (Cost $223) 0.640% 2,230 223 Total Investments (99.9%) (Cost $1,053,609) Other Assets and Liabilities-Net (0.1%)2 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $213,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $223,000 of collateral received for securities on loan. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio's investments as of September 30, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Equity Real Estate Investment Trusts 1,141,146 — 274 Temporary Cash Investments 223 — — Total 1,141,369 — 274 C. At September 30, 2016, the cost of investment securities for tax purposes was $1,053,609,000. Net unrealized appreciation of investment securities for tax purposes was $88,034,000, consisting of Vanguard REIT Index Portfolio unrealized gains of $157,771,000 on securities that had risen in value since their purchase and $69,737,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Total Stock Market Index Portfolio Schedule of Investments (unaudited) As of September 30, 2016 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Funds (100.0%) Vanguard Variable Insurance Fund - Equity Index Portfolio 43,650,800 1,498,532 Vanguard Extended Market Index Fund Investor Shares 4,731,179 327,729 Total Investment Companies (Cost $1,575,245) 1,826,261 Other Assets and Liabilities-Net (0.0%) 69 Net Assets (100%) 1,826,330 A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). At September 30, 2016, 100% of the market value of the portfolio's investments was determined based on Level 1 inputs. C. At September 30, 2016, the cost of investment securities for tax purposes was $1,575,245,000. Net unrealized appreciation of investment securities for tax purposes was $251,016,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Proceeds Dec. 31, 2015 from Capital Gain Sep. 30, 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Extended Market Index Fund 315,877 12,114 26,647 2,719 — 327,729 Vanguard Variable Insurance Fund—Equity Index Portfolio 1,382,988 100,027 34,900 31,709 25,902 1,498,532 Total 1,698,865 112,141 61,547 34,428 25,902 1,826,261 1 Includes net realized gain (loss) on affiliated investment securities sold of $17,892,000 Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD VARIABLE INSURANCE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: November 17, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD VARIABLE INSURANCE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: November 17, 2016 VANGUARD VARIABLE INSURANCE FUNDS /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: November 17, 2016 * By:/s/ ANNE E. ROBINSON Anne E. Robinson, pursuant to a Power of Attorney filed on October 4, 2016, see file Number 33-32548, Incorporated by Reference.
